
	

113 HR 1960 PCS: National Defense Authorization Act for Fiscal Year 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 126
		113th CONGRESS
		1st Session
		H. R. 1960
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 8, 2013
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To authorize appropriations for fiscal year
		  2014 for military activities of the Department of Defense, for military
		  construction, and for defense activities of the Department of Energy, to
		  prescribe military personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Defense Authorization Act for
			 Fiscal Year 2014.
		2.Organization of Act
			 into divisions; table of contents
			(a)DivisionsThis
			 Act is organized into five divisions as follows:
				(1)Division
			 A—Department of Defense Authorizations.
				(2)Division
			 B—Military Construction Authorizations.
				(3)Division
			 C—Department of Energy National Security Authorizations and Other
			 Authorizations.
				(4)Division D—Funding
			 Tables.
				(5)Division E—Federal Information Technology
			 Acquisition Reform Act.
				(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Organization of Act into divisions; table of
				contents.
					Sec. 3. Congressional defense committees.
					Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS
					Title I—Procurement
					Subtitle A—Authorization of Appropriations
					Sec. 101. Authorization of appropriations.
					Subtitle B—Army Programs
					Sec. 111. Limitation on availability of funds for Stryker
				vehicle program.
					Subtitle C—Navy Programs
					Sec. 121. Multiyear procurement authority for E–2D aircraft
				program.
					Sec. 122. Cost limitation for CVN–78 aircraft
				carriers.
					Subtitle D—Air Force Programs
					Sec. 131. Multiyear procurement authority for multiple variants
				of the C–130J aircraft program.
					Sec. 132. Prohibition on cancellation or modification of
				avionics modernization program for C–130 aircraft.
					Sec. 133. Retirement of KC–135R aircraft.
					Sec. 134. Competition for evolved expendable launch vehicle
				providers.
					Subtitle E—Defense-Wide, Joint, and Multiservice
				Matters
					Sec. 141. Multiyear procurement authority for ground-based
				interceptors.
					Sec. 142. Multiyear procurement authority for tactical wheeled
				vehicles.
					Sec. 143. Limitation on availability of funds for retirement of
				RQ–4 Global Hawk unmanned aircraft systems.
					Sec. 144. Personal protection equipment
				procurement.
					Sec. 145. Repeal of certain F–35 reporting
				requirements.
					Sec. 146. Study on procurement of personal protection
				equipment.
					Title II—RESEARCH, DEVELOPMENT, TEST, AND EVALUATION
					Subtitle A—Authorization of Appropriations
					Sec. 201. Authorization of appropriations.
					Subtitle B—Program Requirements, Restrictions, and
				Limitations
					Sec. 211. Limitation on availability of funds for ground combat
				vehicle engineering and manufacturing phase.
					Sec. 212. Limitation on Milestone A activities for Unmanned
				Carrier-launched Surveillance and Strike system program.
					Sec. 213. Limitation on availability of funds for Air Force
				logistics transformation.
					Sec. 214. Limitation on availability of funds for defensive
				cyberspace operations of the Air Force.
					Sec. 215. Limitation on availability of funds for precision
				extended range munition program.
					Sec. 216. Limitation on availability of funds for the program
				manager for biometrics of the Department of Defense.
					Sec. 217. Unmanned combat air system demonstration testing
				requirement.
					Sec. 218. Long-range standoff weapon requirement.
					Sec. 219. Review of software development for F–35
				aircraft.
					Sec. 220. Evaluation and assessment of the Distributed Common
				Ground System.
					Sec. 221. Requirement to complete individual carbine
				testing.
					Sec. 222. Establishment of funding line and fielding plan for
				Navy laser weapon system.
					Sec. 223. Sense of Congress on importance of aligning common
				missile compartment of Ohio-class replacement program with the United Kingdom's
				Vanguard successor program.
					Sec. 224. Sense of congress on counter-electronics high power
				microwave missile project.
					Sec. 225. Limitation on availability of funds for space-based
				infrared systems space program.
					Subtitle C—Missile Defense Programs
					Sec. 231. Prohibition on use of funds for MEADS
				program.
					Sec. 232. Additional missile defense site in the United States
				for optimized protection of the homeland.
					Sec. 233. Limitation on removal of missile defense equipment
				from East Asia.
					Sec. 234. Improvements to acquisition accountability reports on
				ballistic missile defense system.
					Sec. 235. Analysis of alternatives for successor to precision
				tracking space system.
					Sec. 236. Plan to improve organic kill assessment capability of
				the ground-based midcourse defense system.
					Sec. 237. Availability of funds for Iron Dome short-range
				rocket defense program.
					Sec. 238. NATO and the phased, adaptive approach to missile
				defense in Europe.
					Sec. 239. Sense of Congress on procurement of capability
				enhancement II exoatmospheric kill vehicle.
					Sec. 240. Sense of Congress on 30th anniversary of the
				Strategic Defense Initiative.
					Sec. 241. Readiness of intercontinental ballistic missile
				force.
					Sec. 242. Sense of Congress on negotiations affecting the
				missile defenses of the United States.
					Subtitle D—Reports
					Sec. 251. Annual Comptroller General report on the amphibious
				combat vehicle acquisition program.
					Sec. 252. Report on strategy to improve body armor.
					Sec. 253. Report on main battle tank fuel efficiency
				initiative.
					Sec. 254. Report on powered rail system.
					Sec. 255. Report on science, technology, engineering, and
				mathematics scholarship program.
					Subtitle E—Other Matters
					Sec. 261. Establishment of Cryptographic Modernization Review
				and Advisory Board.
					Sec. 262. Clarification of eligibility of a State to
				participate in defense experimental program to stimulate competitive
				research.
					Sec. 263. Extension and expansion of mechanisms to provide
				funds for defense laboratories for research and development of technologies for
				military missions.
					Sec. 264. Extension of authority to award prizes for advanced
				technology achievements.
					Sec. 265. Five-year extension of pilot program to include
				technology protection features during research and development of certain
				defense systems.
					Sec. 266. Briefing on power and energy research conducted at
				university affiliated research centers.
					Sec. 267. Approval of certain new uses of research,
				development, test, and evaluation land.
					Sec. 268. Canines as stand-off detection of explosives and
				explosive precursors.
					Title III—Operation and Maintenance
					Subtitle A—Authorization of Appropriations
					Sec. 301. Operation and maintenance funding.
					Sec. 302. Authorization of appropriations for Marine Security
				Guard.
					Sec. 303. Authorization of appropriations for Crisis Response
				Force.
					Subtitle B—Energy and Environment
					Sec. 311. Deadline for submission of reports on proposed
				budgets for activities relating to operational energy strategy.
					Sec. 312. Facilitation of interagency cooperation in
				conservation programs of the Departments of Defense, Agriculture, and Interior
				to avoid or reduce adverse impacts on military readiness
				activities.
					Sec. 313. Reauthorization of Sikes Act.
					Sec. 314. Cooperative agreements under Sikes Act for land
				management related to Department of Defense readiness activities.
					Sec. 315. Exclusions from definition of chemical
				substance under Toxic Substances Control Act.
					Sec. 316. Exemption of Department of Defense from alternative
				fuel procurement requirement.
					Sec. 317. Clarification of prohibition on disposing of waste in
				open-air burn pits.
					Sec. 318. Limitation on plan, design, refurbishing, or
				construction of biofuels refineries.
					Sec. 319. Limitation on procurement of biofuels.
					Sec. 320. Military readiness and southern sea otter
				conservation.
					Subtitle C—Logistics and Sustainment
					Sec. 321. Littoral Combat Ship Strategic Sustainment
				Plan.
					Sec. 322. Review of critical manufacturing capabilities within
				Army arsenals.
					Sec. 323. Inclusion of Army arsenals capabilities in
				solicitations.
					Sec. 324. Assessment of outreach for small business concerns
				owned and controlled by women and minorities required before conversion of
				certain functions to contractor performance.
					Subtitle D—Reports
					Sec. 331. Additional reporting requirements relating to
				personnel and unit readiness.
					Sec. 332. Repeal of annual Comptroller General report on Army
				progress.
					Sec. 333. Revision to requirement for annual submission of
				information regarding information technology capital assets.
					Sec. 334. Ordnance related records review and reporting
				requirement for Vieques and Culebra Islands, Puerto Rico.
					Subtitle E—Limitations and Extensions of Authority
					Sec. 341. Limitation on reduction of force structure at Lajes
				Air Force Base, Azores.
					Sec. 342. Prohibition on performance of Department of Defense
				flight demonstration teams outside the United States.
					Subtitle F—Other Matters
					Sec. 351. Requirement to establish policy on joint combat
				uniforms.
					Title IV—Military Personnel Authorizations
					Subtitle A—Active Forces
					Sec. 401. End strengths for active forces.
					Sec. 402. Revision in permanent active duty end strength
				minimum levels.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected Reserve.
					Sec. 412. End strengths for Reserves on active duty in support
				of the reserves.
					Sec. 413. End strengths for military technicians (dual
				status).
					Sec. 414. Fiscal year 2014 limitation on number of non-dual
				status technicians.
					Sec. 415. Maximum number of reserve personnel authorized to be
				on active duty for operational support.
					Subtitle C—Authorization of Appropriations
					Sec. 421. Military personnel.
					Title V—Military Personnel Policy
					Subtitle A—Officer Personnel Policy Generally
					Sec. 501. Limitations on number of general and flag officers on
				active duty.
					Subtitle B—Reserve Component Management
					Sec. 511. Minimum notification requirements for members of
				reserve components before deployment or cancellation of deployment related to a
				contingency operation.
					Sec. 512. Information to be provided to boards considering
				officers for selective early removal from reserve active-status
				list.
					Sec. 513. Temporary authority to maintain active status and
				inactive status lists of members in the inactive National Guard.
					Sec. 514. Review of requirements and authorizations for reserve
				component general and flag officers in an active status.
					Sec. 515. Feasability study on establishing a unit of the
				National Guard in American Samoa and in the Commonwealth of the Northern
				Mariana Islands.
					Sec. 516. Designation of State student cadet corps as
				Department of Defense youth organizations.
					Subtitle C—General Service Authorities
					Sec. 521. Review of Integrated Disability Evaluation
				System.
					Sec. 522. Compliance requirements for organizational climate
				assessments.
					Sec. 523. Command responsibility and accountability for remains
				of members of the Army, Navy, Air Force, and Marine Corps who die outside the
				United States.
					Sec. 524. Contents of Transition Assistance
				Program.
					Sec. 525. Procedures for judicial review of military personnel
				decisions relating to correction of military records.
					Sec. 526. Establishment and use of consistent definition of
				gender-neutral occupational standard for military career
				designators.
					Sec. 527. Expansion and enhancement of authorities relating to
				protected communications of members of the Armed Forces and prohibited
				retaliatory actions.
					Sec. 528. Applicability of medical examination requirement
				regarding post-traumatic stress disorder or traumatic brain injury to
				proceedings under the Uniform Code of Military Justice.
					Sec. 529. Protection of the religious freedom of military
				chaplains to close a prayer outside of a religious service according to the
				traditions, expressions, and religious exercises of the endorsing faith
				group.
					Sec. 530. Expansion and implementation of protection of rights
				of conscience of members of the Armed Forces and chaplains of such
				members.
					Sec. 530A. Servicemembers’ Accountability, Rights, and
				Responsibilities Training.
					Sec. 530B. Inspector General of the Department of Defense
				review of separation of members of the Armed Forces who made unrestricted
				reports of sexual assault.
					Sec. 530C. Report on data and information collected in
				connection with Department of Defense review of laws, policies, and regulations
				restricting service of female members of the Armed Forces.
					Sec. 530D. Sense of Congress regarding the Women in Service
				Implementation Plan.
					Sec. 530E. Meetings with respect to religious
				liberty.
					Sec. 530F. Proof of period of military service for purposes of
				interest rate limitation under the Servicemembers Civil Relief Act.
					Sec. 530G. Policy on military recruitment and enlistment of
				graduates of secondary schools.
					Sec. 530H. Comptroller General report on use of determination
				of personality disorder or adjustment disorder as basis to separate members
				from the Armed Forces.
					Subtitle D—Military Justice, Including Sexual Assault
				Prevention and Response 
					Sec. 531. Limitations on convening authority discretion
				regarding court-martial findings and sentence.
					Sec. 532. Elimination of five-year statute of limitations on
				trial by court-martial for additional offenses involving sex-related
				crimes.
					Sec. 533. Discharge or dismissal for certain sex-related
				offenses and trial of offenses by general courts-martial.
					Sec. 534. Regulations regarding consideration of application
				for permanent change of station or unit transfer by victims of sexual
				assault.
					Sec. 535. Consideration of need for, and authority to provide
				for, temporary administrative reassignment or removal of a member on active
				duty who is accused of committing a sexual assault or related
				offense.
					Sec. 536. Victims’ Counsel for victims of sex-related offenses
				and related provisions.
					Sec. 537. Inspector General investigation of allegations of
				retaliatory personnel actions taken in response to making protected
				communications regarding sexual assault.
					Sec. 538. Secretary of Defense report on role of commanders in
				military justice process.
					Sec. 539. Review and policy regarding Department of Defense
				investigative practices in response to allegations of sex-related
				offenses.
					Sec. 540. Uniform training and education programs for sexual
				assault prevention and response program.
					Sec. 541. Development of selection criteria for assignment as
				Sexual Assault Response and Prevention Program Managers, Sexual Assault
				Response Coordinators, Sexual Assault Victim Advocates, and Sexual Assault
				Nurse Examiners-Adult/Adolescent.
					Sec. 542. Extension of crime victims’ rights to victims of
				offenses under the Uniform Code of Military Justice.
					Sec. 543. Defense counsel interview of complaining witnesses in
				presence of counsel for the complaining witness or a Sexual Assault Victim
				Advocate.
					Sec. 544. Participation by complaining witnesses in clemency
				phase of courts-martial process.
					Sec. 545. Eight-day incident reporting requirement in response
				to unrestricted report of sexual assault in which the victim is a member of the
				Armed Forces.
					Sec. 546. Amendment to Manual for Courts-Martial to eliminate
				considerations relating to character and military service of accused in initial
				disposition of sex-related offenses.
					Sec. 547. Inclusion of letter of reprimands, nonpunitive letter
				of reprimands and counseling statements.
					Sec. 548. Enhanced protections for prospective members and new
				members of the Armed Forces during entry-level processing and
				training.
					Sec. 549. Independent reviews and assessments of Uniform Code
				of Military Justice and judicial proceedings of sexual assault
				cases.
					Sec. 550. Review of the Office of Diversity Management and
				Equal Opportunity role in sexual harassment cases.
					Sec. 550A. Discharge or dismissal, and confinement required for
				certain sex-related offenses committed by members of the Armed
				Forces.
					Sec. 550B. Enhancement to requirements for availability of
				information on sexual assault prevention and response resources.
					Sec. 550C. Military Hazing Prevention Oversight
				Panel.
					Sec. 550D. Prevention of sexual assault at military service
				academies.
					Sec. 550E. Ensuring awareness of policy to instruct victims of
				sexual assault seeking security clearance to answer no to
				question 21.
					Sec. 550F. Report on policies and regulations regarding service
				members living with or at risk of contracting HIV.
					Sec. 550G. Additional modification of annual Department of
				Defense reporting requirements regarding sexual assaults and prevention and
				response program.
					Subtitle E—Military Family Readiness
					Sec. 551. Department of Defense recognition of spouses of
				members of the Armed Forces who serve in combat zones.
					Sec. 552. Protection of child custody arrangements for parents
				who are members of the Armed Forces.
					Sec. 553. Treatment of relocation of members of the Armed
				Forces for active duty for purposes of mortgage refinancing.
					Sec. 554. Family support programs for immediate family members
				of members of the Armed Forces assigned to special operations
				forces.
					Sec. 555. Transition of members of the Armed Forces and their
				families from military to civilian life.
					Sec. 556. Mortgage protection for members of the Armed Forces,
				surviving spouses, and certain veterans and other improvements to the
				Servicemembers Civil Relief Act.
					Sec. 557. Department of Defense recognition of dependents of
				members of the Armed Forces who serve in combat zones.
					Subtitle F—Education and Training Opportunities and
				Wellness
					Sec. 561. Inclusion of Freely Associated States within scope of
				Junior Reserve Officers’ Training Corps program.
					Sec. 562.  Improved climate assessments and dissemination and
				tracking of results.
					Sec. 563. Service-wide 360 assessments.
					Sec. 564. Health welfare inspections.
					Sec. 565. Review of security of military installations,
				including barracks and multi-family residences.
					Sec. 566. Enhancement of mechanisms to correlate skills and
				training for military occupational specialties with skills and training
				required for civilian certifications and licenses.
					Sec. 567. Use of educational assistance for courses in pursuit
				of civilian certifications or licenses.
					Sec. 568. Requirement to continue provision of tuition
				assistance for members of the Armed Forces.
					Sec. 569. Internet access for members of the Army, Navy, Air
				Force, and Marine Corps serving in combat zones.
					Sec. 570. Report on the Troops to Teachers program.
					Sec. 570A. Secretary of Defense report on feasibility of
				requiring automatic operation of current prohibition on accrual of interest on
				direct student loans of certain members of the Armed Forces.
					Subtitle G—Defense Dependents’ Education
					Sec. 571. Continuation of authority to assist local educational
				agencies that benefit dependents of members of the Armed Forces and Department
				of Defense civilian employees.
					Sec. 572. Support for efforts to improve academic achievement
				and transition of military dependent students.
					Sec. 573. Treatment of tuition payments received for virtual
				elementary and secondary education component of Department of Defense education
				program.
					Subtitle H—Decorations and Awards
					Sec. 581. Fraudulent representations about receipt of military
				decorations or medals.
					Sec. 582. Repeal of limitation on number of medals of honor
				that may be awarded to the same member of the Armed Forces.
					Sec. 583. Standardization of time-limits for recommending and
				awarding Medal of Honor, Distinguished-Service Cross, Navy Cross, Air Force
				Cross, and Distinguished-Service Medal.
					Sec. 584. Recodification and revision of Army, Navy, Air Force,
				and Coast Guard Medal of Honor Roll requirements.
					Sec. 585. Treatment of victims of the attacks at recruiting
				station in Little Rock, Arkansas, and at Fort Hood, Texas.
					Sec. 586. Retroactive award of Army Combat Action
				Badge.
					Sec. 587. Report on Navy review, findings, and actions
				pertaining to Medal of Honor nomination of Marine Corps Sergeant Rafael
				Peralta.
					Sec. 588. Authorization for award of the Distinguished-Service
				Cross to Sergeant First Class Robert F. Keiser for acts of valor during the
				Korean War.
					Sec. 589. Required gold content for Medal of Honor.
					Sec. 590. Consideration of Silver Star Award
				nominations.
					Sec. 590A. Report on Army review, findings, and actions
				pertaining to Medal of Honor nomination of Captain William L.
				Albracht.
					Sec. 590B. Replacement of military decorations.
					Sec. 590C. Authorization for award of the Medal of Honor to
				First Lieutenant Alonzo H. Cushing for acts of valor during the Civil
				War.
					Subtitle I—Other Matters
					Sec. 591. Revision of specified senior military colleges to
				reflect consolidation of North Georgia College and State University and
				Gainesville State College.
					Sec. 592. Authority to enter into concessions contracts at Army
				National Military Cemeteries.
					Sec. 593. Commission on Military Behavioral Health and
				Disciplinary Issues.
					Sec. 594. Commission on Service to the Nation.
					Sec. 595. Electronic tracking of certain reserve
				duty.
					Sec. 596. Military salute during recitation of pledge of
				allegiance by members of the Armed Forces not in uniform and by
				veterans.
					Sec. 597. Provision of service records.
					Sec. 598. Sense of Congress regarding the recovery of the
				remains of certain members of the Armed Forces killed in Thurston Island,
				Antarctica.
					Sec. 599. Gifts made for the benefit of military musical
				units.
					Title VI—Compensation and Other Personnel Benefits
					Subtitle A—Pay and Allowances
					Sec. 601. Extension of authority to provide temporary increase
				in rates of basic allowance for housing under certain
				circumstances.
					Sec. 602. Recognition of additional means by which members of
				the National Guard called into Federal service for a period of 30 days or less
				may initially report for duty for entitlement to basic pay.
					Subtitle B—Bonuses and Special and Incentive Pays
					Sec. 611. One-year extension of certain bonus and special pay
				authorities for reserve forces.
					Sec. 612. One-year extension of certain bonus and special pay
				authorities for health care professionals.
					Sec. 613. One-year extension of special pay and bonus
				authorities for nuclear officers.
					Sec. 614. One-year extension of authorities relating to title
				37 consolidated special pay, incentive pay, and bonus authorities.
					Sec. 615. One-year extension of authorities relating to payment
				of other title 37 bonuses and special pays.
					Sec. 616. One-year extension of authority to provide incentive
				pay for members of precommissioning programs pursuing foreign language
				proficiency.
					Sec. 617. Authority to provide bonus to certain cadets and
				midshipmen enrolled in the Senior Reserve Officers’ Training Corps.
					Subtitle C—Disability, Retired Pay, Survivor, and Transitional
				Benefits
					Sec. 621. Transitional compensation and other benefits for
				dependents of certain members separated for violation of the Uniform Code of
				Military Justice.
					Sec. 622. Prevention of retired pay inversion for members whose
				retired pay is computed using high-three average.
					Subtitle D—Commissary and Nonappropriated Fund Instrumentality
				Benefits and Operations
					Sec. 631. Expansion of protection of employees of
				nonappropriated fund instrumentalities from reprisals.
					Sec. 632. Purchase of sustainable products, local food
				products, and recyclable materials for resale in commissary and exchange store
				systems.
					Sec. 633. Correction of obsolete references to certain
				nonappropriated fund instrumentalities.
					Sec. 634. Exchange store system participation in the Accord on
				Fire and Building Safety in Bangladesh.
					Subtitle E—Other Matters
					Sec. 641. Authority to provide certain expenses for care and
				disposition of human remains retained by the Department of Defense for forensic
				pathology investigation.
					Sec. 642. Provision of status under law by honoring certain
				members of the reserve components as veterans.
					Sec. 643. Survey of military pay and benefits
				preferences.
					Sec. 644. Transportation on military aircraft on a
				space-available basis for disabled veterans with a service-connected, permanent
				disability rated as total.
					Title VII—Health Care Provisions
					Subtitle A—Improvements to Health Benefits
					Sec. 701. Mental health assessments for members of the Armed
				Forces.
					Sec. 702. Periodic mental health assessments for members of the
				Armed Forces.
					Sec. 703. Behavioral health treatment of developmental
				disabilities under TRICARE.
					Sec. 704. Extension of Transitional Assistance Management
				Program.
					Sec. 705. Comprehensive policy on improvements to care and
				transition of service members with urotrauma.
					Subtitle B—Health Care Administration
					Sec. 711. Future availability of TRICARE Prime for certain
				beneficiaries enrolled in TRICARE Prime.
					Sec. 712. Cooperative health care agreements between the
				military departments and non-military health care entities.
					Sec. 713. Limitation on availability of funds for integrated
				electronic health record program.
					Sec. 714. Pilot program on increased third-party collection
				reimbursements in military medical treatment facilities.
					Subtitle C—Other Matters
					Sec. 721. Display of budget information for embedded mental
				health providers of the reserve components.
					Sec. 722. Authority of Uniformed Services University of Health
				Sciences to enter into contracts and agreements and make grants to other
				nonprofit entities.
					Sec. 723. Mental health support for military personnel and
				families.
					Sec. 724. Research regarding hydrocephalus.
					Sec. 725. Traumatic brain injury research.
					Sec. 726. Data sharing with State adjutant generals to
				facilitate suicide prevention efforts.
					Sec. 727. Increased collaboration with NIH to combat triple
				negative breast cancer.
					Sec. 728. Sense of Congress on mental health counselors for
				members of the Armed Forces and their families.
					Sec. 729. Report on role of Department of Veterans Affairs in
				Department of Defense centers of excellence.
					Sec. 730. Preliminary mental health assessments.
					Sec. 731. Sense of Congress on the traumatic brain injury
				plan.
					Sec. 732. Report on memorandum regarding traumatic brain
				injuries.
					Sec. 733. Pilot program for investigational treatment of
				members of the Armed Forces for traumatic brain injury and post-traumatic
				stress disorder.
					Sec. 734. Integrated Electronic Health Record of the
				Departments of Defense and Veterans Affairs.
					Sec. 735. Comptroller General report on recovery audit program
				for TRICARE.
					Title VIII—Acquisition Policy, Acquisition Management, and
				Related Matters
					Subtitle A—Acquisition Policy and Management
					Sec. 801. Modification of reporting requirement for Department
				of Defense business system acquisition programs when initial operating
				capability is not achieved within five years of Milestone A
				approval.
					Sec. 802. Enhanced transfer of technology developed at
				Department of Defense laboratories.
					Sec. 803. Extension of limitation on aggregate annual amount
				available for contract services.
					Subtitle B—Amendments to General Contracting Authorities,
				Procedures, and Limitations
					Sec. 811. Additional contractor responsibilities in regulations
				relating to detection and avoidance of counterfeit electronic
				parts.
					Sec. 812. Amendments relating to detection and avoidance of
				counterfeit electronic parts.
					Sec. 813. Government-wide limitations on allowable costs for
				contractor compensation.
					Sec. 814. Inclusion of additional cost estimate information in
				certain reports.
					Sec. 815.  Amendment relating to compelling reasons for waiving
				suspension or debarment.
					Sec. 816. Requirement that cost or price to the Federal
				Government be given at least equal importance as technical or other criteria in
				evaluating competitive proposals for defense contracts.
					Sec. 817. Requirement to buy American flags from domestic
				sources.
					Subtitle C—Provisions Relating to Contracts in Support of
				Contingency Operations in Iraq or Afghanistan 
					Sec. 821. Amendments relating to prohibition on contracting
				with the enemy.
					Sec. 822. Collection of data relating to contracts in Iraq and
				Afghanistan.
					Subtitle D—Other Matters
					Sec. 831. Extension of pilot program on acquisition of military
				purpose nondevelopmental items.
					Sec. 832. Extension of authority to acquire products and
				services produced in countries along a major route of supply to
				Afghanistan.
					Sec. 833. Report on procurement supply chain
				vulnerabilities.
					Sec. 834. Study on the impact of contracting with veteran-owned
				small businesses.
					Sec. 835. Revisions to requirements relating to justification
				and approval of sole-source defense contracts.
					Sec. 836. Improved management of Defense equipment and supplies
				through automated information and data capture technologies.
					Sec. 837. Revision of Defense Supplement to the Federal
				Acquisition Regulation to take into account sourcing laws.
					Sec. 838. Prohibition on purchase of military coins not made in
				United States.
					Sec. 839. Compliance with domestic source requirements for
				footwear furnished to enlisted members of the Armed Forces upon their initial
				entry into the Armed Forces.
					Title IX—Department of Defense Organization and
				Management
					Subtitle A—Department of Defense Management
					Sec. 901. Redesignation of the Department of the Navy as the
				Department of the Navy and Marine Corps.
					Sec. 902. Revisions to composition of transition plan for
				defense business enterprise architecture.
					Sec. 903. Report on strategic importance of United States
				military installation of the U.S. Pacific Command.
					Sec. 904. Comptroller General report on potential relocation of
				Federal Government tenants on Asia-Pacific and Arctic-oriented United States
				military installations.
					Subtitle B—Space Activities
					Sec. 911. National security space satellite reporting
				policy.
					Sec. 912. National security space defense and
				protection.
					Sec. 913. Space acquisition strategy.
					Sec. 914. Space control mission report.
					Sec. 915. Responsive launch.
					Subtitle C—Defense Intelligence and Intelligence-Related
				Activities
					Sec. 921. Revision of Secretary of Defense authority to engage
				in commercial activities as security for intelligence collection
				activities.
					Sec. 922. Department of Defense intelligence
				priorities.
					Sec. 923. Defense Clandestine Service.
					Sec. 924. Prohibition on National Intelligence Program
				consolidation.
					Subtitle D—Cyberspace-Related Matters
					Sec. 931. Modification of requirement for inventory of
				Department of Defense tactical data link systems.
					Sec. 932. Defense Science Board assessment of United States
				Cyber Command.
					Sec. 933. Mission analysis for cyber operations of Department
				of Defense.
					Sec. 934. Notification of investigations related to compromise
				of critical program information.
					Sec. 935. Additional requirements relating to the software
				licenses of the Department of Defense.
					Sec. 936. Limitation on availability of funds for collaborative
				cybersecurity activities with China.
					Sec. 937. Small business cybersecurity solutions
				office.
					Sec. 938. Small business cyber education.
					Subtitle E—Total Force Management
					Sec. 941. Requirement to ensure sufficient levels of Government
				oversight of functions closely associated with inherently Governmental
				functions.
					Sec. 942. Five-year requirement for certification of
				appropriate manpower performance.
					Title X—General Provisions
					Subtitle A—Financial Matters
					Sec. 1001. General transfer authority.
					Sec. 1002. Budgetary effects of this Act.
					Sec. 1003. Audit of Department of Defense fiscal year 2018
				financial statements.
					Sec. 1004. Authority to transfer funds to the National Nuclear
				Security Administration to sustain nuclear weapons modernization.
					Subtitle B—Counter-Drug Activities
					Sec. 1011. Extension of authority to support unified
				counter-drug and counterterrorism campaign in Colombia.
					Sec. 1012. Extension of authority for joint task forces to
				provide support to law enforcement agencies conducting counter-terrorism
				activities.
					Sec. 1013. Two-year extension of authority to provide
				additional support for counter-drug activities of certain foreign
				governments.
					Sec. 1014. Sense of Congress regarding the National Guard
				Counter-Narcotic Program.
					Subtitle C—Naval Vessels and Shipyards
					Sec. 1021. Clarification of sole ownership resulting from ship
				donations at no cost to the navy.
					Sec. 1022. Availability of funds for retirement or inactivation
				of Ticonderoga class cruisers or dock landing ships.
					Sec. 1023. Repair of vessels in foreign shipyards.
					Sec. 1024. Sense of Congress regarding a balanced future naval
				force.
					Sec. 1025. Authority for short-term extension or renewal of
				leases for vessels supporting the Transit Protection System Escort
				Program.
					Sec. 1026. Report comparing costs of DDG 1000 and DDG 51 Flight
				III ships.
					Sec. 1027. Sense of Congress on establishment of an Advisory
				Board on Toxic Substances and Worker Health.
					Subtitle D—Counterterrorism
					Sec. 1030. Clarification of procedures for use of alternate
				members on military commissions.
					Sec. 1031. Modification of Regional Defense Combating Terrorism
				Fellowship Program reporting requirement.
					Sec. 1032. Prohibition on use of funds to construct or modify
				facilities in the United States to house detainees transferred from United
				States Naval Station, Guantanamo Bay, Cuba.
					Sec. 1033. Requirements for certifications relating to the
				transfer of detainees at United States Naval Station, Guantanamo Bay, Cuba, to
				foreign countries and other foreign entities.
					Sec. 1034. Prohibition on the use of funds for the transfer or
				release of individuals detained at United States Naval Station, Guantanamo Bay,
				Cuba.
					Sec. 1035. Unclassified summary of information relating to
				individuals detained at Parwan, Afghanistan.
					Sec. 1036. Assessment of affiliates and adherents of al-Qaeda
				outside the United States.
					Sec. 1037. Designation of Department of Defense senior official
				for facilitating the transfer of individuals detained at United States Naval
				Station, Guantanamo Bay, Cuba.
					Sec. 1038. Rank of chief prosecutor and chief defense counsel
				in military commissions established to try individuals detained at
				Guantanamo.
					Sec. 1039. Report on capability of Yemeni government to detain,
				rehabilitate, and prosecute individuals detained at Guantanamo who are
				transferred to Yemen.
					Sec. 1040. Report on attachment of rights to individuals
				detained at Guantanamo if transferred to the United States.
					Sec. 1040A. Summary of information relating to individuals
				detained at Guantanamo who became leaders of foreign terrorist
				groups.
					Sec. 1040B. Procedures governing United States citizens
				apprehended inside the United States pursuant to the Authorization for Use of
				Military Force.
					Sec. 1040C. Prohibition on the use of funds for recreational
				facilities for individuals detained at Guantanamo.
					Sec. 1040D. Prohibition on transfer or release of individuals
				detained at Guantanamo to Yemen.
					Subtitle E—Sensitive Military Operations
					Sec. 1041. Congressional notification of sensitive military
				operations.
					Sec. 1042. Report on process for determining targets of lethal
				operations.
					Sec. 1043. Counterterrorism operational briefings.
					Subtitle F—Nuclear Forces
					Sec. 1051. Prohibition on elimination of the nuclear
				triad.
					Sec. 1052. Limitation on availability of funds for reduction of
				nuclear forces.
					Sec. 1053. Limitation on availability of funds for reduction or
				consolidation of dual-capable aircraft based in Europe.
					Sec. 1054. Statement of policy on implementation of any
				agreement for further arms reduction below the levels of the New START Treaty;
				limitation on retirement or dismantlement of strategic delivery
				systems.
					Sec. 1055. Sense of congress on compliance with nuclear arms
				control agreements.
					Sec. 1056. Retention of capability to redeploy multiple
				independently targetable reentry vehicles.
					Sec. 1057. Assessment of nuclear weapons program of the
				People’s Republic of China.
					Sec. 1058. Cost estimates for nuclear weapons.
					Sec. 1059. Report on New START Treaty.
					Subtitle G—Miscellaneous Authorities and
				Limitations
					Sec. 1061. Enhancement of capacity of the United States
				Government to analyze captured records.
					Sec. 1062. Extension of authority to provide military
				transportation services to certain other agencies at the Department of Defense
				reimbursement rate.
					Sec. 1063. Limitation on availability of funds for modification
				of force structure of the Army.
					Sec. 1064. Limitation on use of funds for public-private
				cooperation activities.
					Sec. 1065. Unmanned aircraft joint training and usage
				plan.
					Subtitle H—Studies and Reports
					Sec. 1071. Oversight of combat support agencies.
					Sec. 1072. Inclusion in annual report of description of
				interagency coordination relating to humanitarian demining
				technology.
					Sec. 1073. Extension of deadline for Comptroller General report
				on assignment of civilian employees of the Department of Defense as advisors to
				foreign ministries of defense.
					Sec. 1074. Repeal of requirement for Comptroller General
				assessment of Department of Defense efficiencies.
					Sec. 1075. Matters for inclusion in the assessment of the 2013
				quadrennial defense review.
					Sec. 1076. Review and assessment of United States Special
				Operations Forces and United States Special Operations Command.
					Sec. 1077. Reports on unmanned aircraft systems.
					Sec. 1078. Online availability of reports submitted to
				Congress.
					Sec. 1079. Provision of defense planning guidance and
				contingency operation plan information to Congress.
					Sec. 1080. Report on United States citizens subject to military
				detention.
					Sec. 1080A. Report on implementation of the recommendations of
				the Palomares Nuclear Weapons Accident Revised Dose Evaluation
				Report.
					Sec. 1080B. Report on long-term costs of operation Iraqi
				Freedom and Operation Enduring Freedom.
					Subtitle I—Other Matters
					Sec. 1081. Technical and clerical amendments.
					Sec. 1082. Transportation of supplies for the United States by
				aircraft operated by United States air carriers.
					Sec. 1082A. Transportation of supplies to members of the Armed
				Forces from nonprofit organizations.
					Sec. 1083. Reduction in costs to report critical changes to
				major automated information system programs.
					Sec. 1084. Extension of authority of Secretary of
				Transportation to issue non-premium aviation insurance.
					Sec. 1085. Revision of compensation of members of the National
				Commission on the Structure of the Air Force.
					Sec. 1086. Protection of tier one task critical assets from
				electromagnetic pulse and high-powered microwave systems.
					Sec. 1087. Strategy for future military information operations
				capabilities.
					Sec. 1088. Compliance of military departments with minimum safe
				staffing standards.
					Sec. 1089. Determination and Disclosure of Transportation Costs
				Incurred by Secretary of Defense for congressional trips outside the United
				States.
					Sec. 1090. Transfer or loan of equipment to the Department of
				Homeland Security relating to border security.
					Sec. 1091. Transfer to the Department of Homeland Security of
				the Tethered Aerostat Radar System.
					Sec. 1092. Sale or donation of excess personal property for
				border security activities.
					Sec. 1093. Unmanned aircraft systems and national
				airspace.
					Sec. 1094. Days on which the POW/MIA flag is displayed on
				certain Federal property.
					Sec. 1095. Sense of Congress on improvised explosive
				devices.
					Sec. 1096. Sense of Congress to maintain a strong National
				Guard and military reserve force.
					Sec. 1097. Access of employees of congressional support offices
				to department of defense facilities.
					Sec. 1098. Cost of wars.
					Sec. 1099. Sense of Congress regarding consideration of foreign
				languages and cultures in the building of partner capacity.
					Sec. 1099A. Sense of Congress regarding preservation of Second
				Amendment rights of active duty military personnel stationed or residing in the
				District of Columbia.
					Title XI—Civilian Personnel Matters
					Sec. 1101. One-year extension of authority to waive annual
				limitation on premium pay and aggregate limitation on pay for Federal civilian
				employees working overseas.
					Sec. 1102. One-year extension of discretionary authority to
				grant allowances, benefits, and gratuities to personnel on official duty in a
				combat zone.
					Sec. 1103. Extension of voluntary reduction-in-force authority
				for civilian employees of Department of Defense.
					Sec. 1104. Extension of authority to make lump-sum severance
				payments to Department of Defense employees.
					Sec. 1105. Revision to amount of financial assistance under
				Department of Defense Science, Mathematics, and Research for Transformation
				(SMART) Defense Education Program.
					Sec. 1106. Extension of program for exchange of
				information-technology personnel.
					Sec. 1107. Defense Science Initiative for
				Personnel.
					Sec. 1108. Compliance with law regarding availability of
				funding for civilian personnel.
					Sec. 1109. Extension of enhanced appointment and compensation
				authority for civilian personnel for care and treatment of wounded and injured
				members of the armed forces.
					Title XII—Matters relating to foreign nations
					Subtitle A—Assistance and training
					Sec. 1201. Modification and extension of authorities relating
				to program to build the capacity of foreign military forces.
					Sec. 1202. Three-year extension of authorization for
				non-conventional assisted recovery capabilities.
					Sec. 1203. Global Security Contingency Fund.
					Sec. 1204. Codification of National Guard State Partnership
				Program.
					Sec. 1205. Authority to conduct activities to enhance the
				capability of certain foreign countries to respond to incidents involving
				weapons of mass destruction in Syria and the region.
					Sec. 1206. One-year extension of authority to support foreign
				forces participating in operations to disarm the Lord's Resistance
				Army.
					Sec. 1207. Monitoring and evaluation of overseas humanitarian,
				disaster, and civic aid programs of the Department of Defense.
					Subtitle B—Matters relating to Iraq, Afghanistan, and
				Pakistan
					Sec. 1211. One-year extension and modification of authority for
				reimbursement of certain coalition nations for support provided to United
				States military operations.
					Sec. 1212. One-year extension of authority to use funds for
				reintegration activities in Afghanistan.
					Sec. 1213. Extension of Commanders’ Emergency Response Program
				in Afghanistan.
					Sec. 1214. Extension of authority to support operations and
				activities of the Office of Security Cooperation in Iraq.
					Sec. 1215. One-year extension and modification of authority for
				program to develop and carry out infrastructure projects in
				Afghanistan.
					Sec. 1216. Special immigrant visas for certain Iraqi and Afghan
				allies.
					Sec. 1217. Requirement to withhold Department of Defense
				assistance to Afghanistan in amount equivalent to 100 percent of all taxes
				assessed by Afghanistan to extent such taxes are not reimbursed by
				Afghanistan.
					Sec. 1218. Improvement of the Iraqi special immigrant visa
				program.
					Sec. 1219. Improvement of the Afghan Special Immigrant Visa
				Program.
					Sec. 1220. Sense of congress.
					Subtitle C—Matters relating to Afghanistan post
				2014
					Sec. 1221. Modification of report on progress toward security
				and stability in Afghanistan.
					Sec. 1222. Completion of accelerated transition of United
				States combat and military and security operations to the Government of
				Afghanistan.
					Sec. 1223. Defense intelligence plan.
					Sec. 1224. Limitation on availability of funds for certain
				authorities for Afghanistan.
					Sec. 1225. Limitation on funds to establish permanent military
				installations or bases in Afghanistan.
					Subtitle D—Matters relating to Iran
					Sec. 1231. Report on United States military partnership with
				Gulf Cooperation Council countries.
					Sec. 1232. Additional elements in annual report on military
				power of Iran.
					Sec. 1233. Sense of Congress on the defense of the Arabian
				Gulf.
					Sec. 1234. Integrated air and missile defense programs at
				training locations in Southwest Asia.
					Sec. 1235. Statement of Policy on condemning the Government of
				Iran for its state-sponsored persecution of its Baha’i minority.
					Subtitle E—Reports and other matters
					Sec. 1241. Report on posture and readiness of United States
				Armed Forces to respond to future terrorist attacks in Africa and the Middle
				East.
					Sec. 1242. Role of the Government of Egypt to United States
				national security.
					Sec. 1243. Sense of Congress on the military developments on
				the Korean peninsula.
					Sec. 1244. Statement of Congress on defense cooperation with
				Georgia.
					Sec. 1245. Limitation on establishment of Regional Special
				Operations Forces Coordination Centers.
					Sec. 1246. Additional reports on military and security
				developments involving the Democratic People’s Republic of Korea.
					Sec. 1247. Amendments to annual report under Arms Control and
				Disarmament Act.
					Sec. 1248. Limitation on funds to provide the Russian
				Federation with access to certain missile defense technology.
					Sec. 1249. Reports on actions to reduce support of ballistic
				missile programs of China, Syria, Iran, and North Korea.
					Sec. 1250. Congressional notifications relating to status of
				forces agreements.
					Sec. 1251. Sense of Congress on the conflict in
				Syria.
					Sec. 1252. Revision of statutory references to former NATO
				support organizations and related NATO agreements.
					Sec. 1253. Limitation on funds to implement executive
				agreements relating to United States missile defense capabilities.
					Sec. 1254. Limitation on availability of funds for Threat
				Reduction Engagement activities and United States contributions to the
				Comprehensive Nuclear-Test-Ban Treaty Organization.
					Sec. 1255. Sense of Congress on military-to-military
				cooperation between the United States and Burma.
					Sec. 1256. Sense of Congress on the stationing of United States
				forces in Europe.
					Sec. 1257. Sense of Congress on military capabilities of the
				People’s Republic of China.
					Sec. 1258. Rule of construction.
					Sec. 1259. Sense of Congress regarding relations with
				Taiwan.
					Sec. 1260. Sense of Congress on the threat posed by
				Hezbollah.
					Sec. 1261. Combating crime through intelligence
				capabilities.
					Sec. 1262. Limitation on availability of funds to implement the
				Arms Trade Treaty.
					Sec. 1263. War Powers of Congress.
					Sec. 1264. Prohibition on use of drones to kill United States
				citizens.
					Sec. 1265. Sale of F–16 aircraft to Taiwan.
					Sec. 1266. Statement of policy and report on the inherent right
				of Israel to self-defense.
					Sec. 1267. Report on collective and national security
				implications of central Asian and South Caucasus energy
				development.
					Sec. 1268. Report on military and security developments
				involving the Russian Federation.
					Sec. 1269. Limitation on assistance to provide tear gas or
				other riot control items.
					Sec. 1270. Report on certain financial assistance to Afghan
				military.
					Sec. 1271. Israel’s right to self-defense.
					Sec. 1272. Sense of Congress strongly supporting the full
				implementation of United States and international sanctions on Iran and urging
				the President to continue to strengthen enforcement of sanctions
				legislation.
					Sec. 1273. Sense of Congress on the illegal nuclear weapons
				programs of Iran and North Korea.
					Sec. 1274. Limitation on use of funds to purchase equipment
				from Rosoboronexport.
					Title XIII—Cooperative Threat Reduction
					Sec. 1301. Specification of cooperative threat reduction
				programs and funds.
					Sec. 1302. Funding allocations.
					Sec. 1303. Extension for use of contributions to the
				Cooperative Threat Reduction Program.
					Sec. 1304. Strategy to modernize cooperative threat reduction
				and prevent the proliferation of weapons of mass destruction and related
				materials in the Middle East and North Africa region.
					Title XIV—Other Authorizations
					Subtitle A—Military Programs
					Sec. 1401. Working capital funds.
					Sec. 1402. National defense sealift fund.
					Sec. 1403. Chemical Agents and Munitions Destruction,
				Defense.
					Sec. 1404. Drug interdiction and counter-drug activities,
				defense-wide.
					Sec. 1405. Defense Inspector General.
					Sec. 1406. Defense Health Program.
					Subtitle B—National Defense Stockpile
					Sec. 1411. Use of National Defense Stockpile for the
				conservation of a strategic and critical materials supply.
					Sec. 1412. Authority to acquire additional materials for the
				National Defense Stockpile.
					Subtitle C—Other Matters
					Sec. 1421. Authority for transfer of funds to Joint Department
				of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund
				for Captain James A. Lovell Health Care Center, Illinois.
					Sec. 1422. Authorization of appropriations for Armed Forces
				Retirement Home.
					Sec. 1423. Cemeterial expenses.
					Title XV—Authorization of Additional Appropriations for Overseas
				Contingency Operations
					Subtitle A—Authorization of Additional
				Appropriations
					Sec. 1501. Purpose.
					Sec. 1502. Procurement.
					Sec. 1503. Research, development, test, and
				evaluation.
					Sec. 1504. Operation and maintenance.
					Sec. 1505. Military personnel.
					Sec. 1506. Working capital funds.
					Sec. 1507. Drug Interdiction and Counter-Drug Activities,
				Defense-wide.
					Sec. 1508. Defense Inspector General.
					Sec. 1509. Defense Health Program.
					Subtitle B—Financial Matters
					Sec. 1521. Treatment as additional authorizations.
					Sec. 1522. Special transfer authority.
					Subtitle C—Limitations and Other Matters
					Sec. 1531. Afghanistan Security Forces Fund.
					Sec. 1532. Future role of Joint Improvised Explosive Device
				Defeat Organization.
					Sec. 1533. Limitation on intelligence, surveillance, and
				reconnaissance support for Operation Observant Compass.
					Sec. 1534. Report on United States force levels and costs of
				military operations in Afghanistan.
					Sec. 1535. Limitation on funds for the Afghanistan Security
				Forces Fund to acquire certain aircraft, vehicles, and equipment.
					Title XVI—Industrial Base Matters
					Sec. 1601. Periodic audits of contracting compliance by
				Inspector General of Department of Defense.
					Sec. 1602. Expansion of the procurement technical assistance
				program to advance small business growth.
					Sec. 1603. Amendments relating to Procurement Technical
				Assistance Cooperative Agreement Program.
					Sec. 1604. Strategic plan for requirements for war reserve
				stocks of meals ready-to-eat.
					Sec. 1605. Foreign commercial satellite services.
					Sec. 1606. Proof of Concept Commercialization Pilot
				Program.
					Sec. 1607. Reporting on goals for procurement contracts awarded
				to small business concerns.
					Sec. 1608. Program to provide Federal contracts to early stage
				small businesses.
					Sec. 1609. Credit for certain subcontractors.
					Sec. 1610. GAO Study on subcontracting reporting
				systems.
					Sec. 1611. Inapplicability of requirement to review and justify
				certain contracts.
					Division B—Military Construction Authorizations
					Sec. 2001. Short title.
					Sec. 2002. Expiration of authorizations and amounts required to
				be specified by law.
					Sec. 2003. Effective date.
					Title XXI—Army Military Construction
					Sec. 2101. Authorized Army construction and land acquisition
				projects.
					Sec. 2102. Family housing.
					Sec. 2103. Authorization of appropriations, Army.
					Sec. 2104. Additional authority to carry out certain fiscal
				year 2004 project.
					Sec. 2105. Modification of authority to carry out certain
				fiscal year 2010 project.
					Sec. 2106. Modification of authority to carry out certain
				fiscal year 2011 project.
					Sec. 2107. Extension of authorizations of certain fiscal year
				2010 projects.
					Sec. 2108. Extension of authorizations of certain fiscal year
				2011 projects.
					Sec. 2109. Transfer of Administrative Jurisdiction, Camp Frank
				D. Merrill, Dahlonega, Georgia.
					Title XXII—Navy Military Construction
					Sec. 2201. Authorized Navy construction and land acquisition
				projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family housing
				units.
					Sec. 2204. Authorization of appropriations, Navy.
					Sec. 2205. Limitation on project authorization to carry out
				certain fiscal year 2014 project.
					Sec. 2206. Modification of authority to carry out certain
				fiscal year 2011 project.
					Sec. 2207. Modification of authority to carry out certain
				fiscal year 2012 project.
					Sec. 2208. Extension of authorizations of certain fiscal year
				2011 projects.
					Title XXIII—Air Force Military Construction
					Sec. 2301. Authorized Air Force construction and land
				acquisition projects.
					Sec. 2302. Family housing.
					Sec. 2303. Improvements to military family housing
				units.
					Sec. 2304. Authorization of appropriations, Air
				Force.
					Sec. 2305. Modification of authority to carry out certain
				fiscal year 2013 project.
					Sec. 2306. Limitation on project authorization to carry out
				certain fiscal year 2014 project.
					Sec. 2307. Extension of authorization of certain fiscal year
				2011 project.
					Title XXIV—Defense Agencies Military Construction
					Subtitle A—Defense Agency Authorizations
					Sec. 2401. Authorized Defense Agencies construction and land
				acquisition projects.
					Sec. 2402. Authorized energy conservation projects.
					Sec. 2403. Authorization of appropriations, Defense
				Agencies.
					Subtitle B—Chemical Demilitarization
				Authorizations
					Sec. 2411. Authorization of appropriations, chemical
				demilitarization construction, defense-wide.
					Title XXV—North Atlantic Treaty Organization Security Investment
				Program
					Sec. 2501. Authorized NATO construction and land acquisition
				projects.
					Sec. 2502. Authorization of appropriations, NATO.
					Title XXVI—Guard and Reserve Forces Facilities
					Subtitle A—Project Authorizations and Authorization of
				Appropriations
					Sec. 2601. Authorized Army National Guard construction and land
				acquisition projects.
					Sec. 2602. Authorized Army Reserve construction and land
				acquisition projects.
					Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve
				construction and land acquisition projects.
					Sec. 2604. Authorized Air National Guard construction and land
				acquisition projects.
					Sec. 2605. Authorized Air Force Reserve construction and land
				acquisition projects.
					Sec. 2606. Authorization of appropriations, National Guard and
				Reserve.
					Subtitle B—Other Matters
					Sec. 2611. Modification of authority to carry out certain
				fiscal year 2013 project.
					Sec. 2612. Extension of authorizations of certain fiscal year
				2011 projects.
					Title XXVII—Base Realignment and Closure Activities
					Subtitle A—Authorization of Appropriations
					Sec. 2701. Authorization of appropriations for base realignment
				and closure activities funded through Department of Defense Base Closure
				Account.
					Subtitle B—Other Matters
					Sec. 2711. Prohibition on conducting additional Base
				Realignment and Closure (BRAC) round.
					Sec. 2712. Elimination of quarterly certification requirement
				regarding availability of military health care in National Capital
				Region.
					Sec. 2713. Consideration of the value of services provided by a
				local community to the Armed Forces as part of the economic analysis in making
				base realignment or closure decisions.
					Title XXVIII—Military Construction General Provisions
					Subtitle A—Military Construction Program and Military Family
				Housing Changes
					Sec. 2801. Modification of authority to carry out unspecified
				minor military construction.
					Sec. 2802. Repeal of requirements for local comparability of
				room patterns and floor areas for military family housing and submission of net
				floor area information.
					Sec. 2803. Repeal of separate authority to enter into limited
				partnerships with private developers of housing.
					Sec. 2804. Military construction standards to reduce
				vulnerability of structures to terrorist attack.
					Sec. 2805. Treatment of payments received for providing
				utilities and services in connection with use of alternative authority for
				acquisition and improvement of military housing.
					Sec. 2806. Repeal of advance notification requirement for use
				of military housing investment authority.
					Sec. 2807. Additional element for annual report on military
				housing privatization projects.
					Sec. 2807A. Department of Defense report on Military Housing
				Privatization Initiative.
					Sec. 2808. Extension of temporary, limited authority to use
				operation and maintenance funds for construction projects in certain areas
				outside the United States.
					Sec. 2809. Development of master plans for major military
				installations.
					Subtitle B—Real Property and Facilities
				Administration
					Sec. 2811. Codification of policies and requirements regarding
				closure and realignment of United States military installations in foreign
				countries.
					Sec. 2812. Report on utilization of Department of Defense real
				property.
					Sec. 2813. Conditions on Department of Defense expansion of
				Piñon Canyon Maneuver Site, Fort Carson, Colorado.
					Subtitle C—Energy Security
					Sec. 2821. Continuation of limitation on use of funds for
				Leadership in Energy and Environmental Design (LEED) gold or platinum
				certification.
					Subtitle D—Provisions Related to Asia-Pacific Military
				Realignment
					Sec. 2831.  Change from previous calendar year to previous
				fiscal year for period covered by annual report of Interagency Coordination
				Group of Inspectors General for Guam Realignment.
					Sec. 2832. Repeal of certain restrictions on realignment of
				Marine Corps forces in Asia-Pacific region.
					Subtitle E—Land Conveyances
					Sec. 2841. Real property acquisition, Naval Base Ventura
				County, California.
					Sec. 2842. Land conveyance, former Oxnard Air Force Base,
				Ventura County, California.
					Sec. 2843. Land conveyance, Philadelphia Naval Shipyard,
				Philadelphia, Pennsylvania.
					Sec. 2844. Land conveyance, Camp Williams, Utah.
					Sec. 2845. Conveyance, Air National Guard radar site, Francis
				Peak, Wasatch Mountains, Utah.
					Sec. 2846. Land conveyance, former Fort Monroe, Hampton,
				Virginia.
					Sec. 2847. Land conveyance, Mifflin County United States Army
				Reserve Center, Lewistown, Pennsylvania.
					Subtitle F—Other Matters
					Sec. 2861. Repeal of annual Economic Adjustment Committee
				reporting requirement.
					Sec. 2862. Redesignation of the Asia-Pacific Center for
				Security Studies as the Daniel K. Inouye Asia-Pacific Center for Security
				Studies.
					Sec. 2863. Redesignation of the Graduate School of Nursing at
				the Uniformed Services University of the Health Sciences as the Daniel K.
				Inouye Graduate School of Nursing.
					Sec. 2864. Renaming site of the Dayton Aviation Heritage
				National Historical Park, Ohio.
					Sec. 2865. Designation of Distinguished Flying Cross National
				Memorial in Riverside, California.
					Sec. 2866. Establishment of military divers memorial at
				Washington Navy Yard.
					Sec. 2867. Inclusion of emblems of belief as part of military
				memorials.
					Title XXIX—Overseas Contingency Operations Military Construction
				
					Sec. 2901. Authorized Army construction and land acquisition
				project.
					Title XXX—Military Land Transfers and Withdrawals to Support
				Readiness and Security
					Subtitle A—Limestone Hills Training Area, Montana
					Sec. 3001. Withdrawal and reservation of public lands for
				Limestone Hills Training Area, Montana.
					Sec. 3002. Management of withdrawn and reserved
				lands.
					Sec. 3003. Special rules governing minerals
				management.
					Sec. 3004. Grazing.
					Sec. 3005. Duration of withdrawal and reservation.
					Sec. 3006. Payments in lieu of taxes.
					Sec. 3007. Hunting, fishing and trapping.
					Sec. 3008. Water rights.
					Sec. 3009. Brush and range fire prevention and
				suppression.
					Sec. 3010. On-going decontamination.
					Sec. 3011. Application for renewal of a withdrawal and
				reservation.
					Sec. 3012. Limitation on subsequent availability of lands for
				appropriation.
					Sec. 3013. Relinquishment.
					Subtitle B—White Sands Missile Range, New Mexico
					Sec. 3021. Transfer of administrative jurisdiction, White Sands
				Missile Range, New Mexico.
					Sec. 3022. Water rights.
					Sec. 3023. Withdrawal.
					Subtitle C—Naval Air Weapons Station China Lake,
				California
					Sec. 3031. Transfer of administrative jurisdiction, Naval Air
				Weapons Station China Lake, California.
					Sec. 3032. Water rights.
					Sec. 3033. Withdrawal.
					Subtitle D—Chocolate Mountain Aerial Gunnery Range,
				California
					Sec. 3041. Transfer of administrative jurisdiction, Chocolate
				Mountain Aerial Gunnery Range, California.
					Sec. 3042. Management and use of transferred land.
					Sec. 3043. Realignment of range boundary and related transfer
				of title.
					Sec. 3044. Effect of termination of military use.
					Sec. 3045. Temporary extension of existing withdrawal
				period.
					Sec. 3046. Water rights.
					Subtitle E—Marine Corps Air Ground Combat Center Twentynine
				Palms, California
					Sec. 3051. Designation of Johnson Valley National Off-Highway
				Vehicle Recreation Area.
					Sec. 3052. Limited biannual Marine Corps Air Ground Combat
				Center Twentynine Palms use of Johnson Valley National Off-Highway Vehicle
				Recreation Area.
					Sec. 3053. Transfer of administrative jurisdiction, Southern
				Study Area, Marine Corps Air Ground Combat Center Twentynine Palms,
				California.
					Sec. 3054. Water rights.
					Subtitle F—Naval Air Station Fallon, Nevada
					Sec. 3061. Transfer of administrative jurisdiction, Naval Air
				Station Fallon, Nevada.
					Sec. 3062. Water rights.
					Sec. 3063. Withdrawal.
					Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY
				AUTHORIZATIONS AND OTHER AUTHORIZATIONS
					Title XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY
				PROGRAMS
					Subtitle A—National Security Programs
				Authorizations
					Sec. 3101. National Nuclear Security
				Administration.
					Sec. 3102. Defense environmental cleanup.
					Sec. 3103. Other defense activities.
					Sec. 3104. Energy security and assurance.
					Subtitle B—Program Authorizations, Restrictions, and
				Limitations
					Sec. 3111. Clarification of principles of National Nuclear
				Security Administration.
					Sec. 3112. Termination of Department of Energy employees to
				protect national security.
					Sec. 3113. Modification of independent cost estimates on life
				extension programs and new nuclear facilities.
					Sec. 3114. Plan for retrieval, treatment, and disposition of
				tank farm waste at Hanford Nuclear Reservation.
					Sec. 3115. Enhanced procurement authority to manage supply
				chain risk.
					Sec. 3116. Limitation on availability of funds for National
				Nuclear Security Administration.
					Sec. 3117. Limitation on availability of funds for Office of
				the Administrator.
					Sec. 3118. Limitation on availability of funds for Global
				Threat Reduction Initiative.
					Sec. 3119. Establishment of Center for Security Technology,
				Analysis, Testing, and Response.
					Sec. 3120. Cost-benefit analyses for competition of management
				and operating contracts.
					Sec. 3121. W88–1 warhead and W78–1 warhead life extension
				options.
					Sec. 3122. Extension of principles of pilot program to
				additional facilities of the nuclear security enterprise.
					Sec. 3123. Extension of authority of Secretary of Energy to
				enter into transactions to carry out certain research projects.
					Subtitle C—Reports
					Sec. 3131. Annual report and certification on status of the
				security of the nuclear security enterprise.
					Sec. 3132. Modifications to annual reports regarding the
				condition of the nuclear weapons stockpile.
					Sec. 3133. Repeal of certain reporting
				requirements.
					Subtitle D—Other matters
					Sec. 3141. Congressional advisory panel on the governance of
				the nuclear security enterprise.
					Sec. 3142. Study of potential reuse of nuclear weapon
				secondaries.
					Sec. 3143. Clarification of role of Secretary of
				Energy.
					Sec. 3144. Technical amendment to Atomic Energy Act of
				1954.
					Sec. 3145. Government Waste Isolation Pilot Plant
				Extension.
					Sec. 3146. Conveyance of land at the Hanford Site.
					Sec. 3147. Manhattan Project National Historical
				Park.
					Title XXXII—Defense Nuclear Facilities Safety Board
					Sec. 3201. Authorization.
					Sec. 3202. Improvements to the Defense Nuclear Facilities
				Safety Board.
					Title XXXIV—Naval Petroleum Reserves
					Sec. 3401. Authorization of appropriations.
					Title XXXV—Maritime Administration
					Sec. 3501. Authorization of appropriations for national
				security aspects of the Merchant Marine for fiscal year 2014.
					Sec. 3502. 5-year reauthorization of vessel war risk insurance
				program.
					Sec. 3503. Sense of Congress.
					Sec. 3504. Treatment of funds for intermodal transportation
				maritime facility, Port of Anchorage, Alaska.
					Sec. 3505. Strategic seaports.
					Division D—Funding Tables
					Sec. 4001. Authorization of amounts in funding
				tables.
					Title
				XLI—PROCUREMENT
					Sec. 4101. Procurement.
					Sec. 4102. Procurement
				for overseas contingency operations.
					Title XLII—RESEARCH,
				DEVELOPMENT, TEST, AND EVALUATION
					Sec. 4201. Research,
				development, test, and evaluation.
					Sec. 4202. Research,
				development, test, and evaluation for overseas contingency
				operations.
					Title XLIII—OPERATION AND
				MAINTENANCE
					Sec. 4301. Operation
				and maintenance.
					Sec. 4302. Operation
				and maintenance for overseas contingency operations.
					Title XLIV—MILITARY
				PERSONNEL
					Sec. 4401. Military
				personnel.
					Sec. 4402. Military
				personnel for overseas contingency operations.
					Title XLV—OTHER
				AUTHORIZATIONS
					Sec. 4501. Other
				authorizations.
					Sec. 4502. Other
				authorizations for overseas contingency operations.
					Title XLVI—MILITARY
				CONSTRUCTION
					Sec. 4601. Military
				construction.
					Title XLVII—DEPARTMENT OF
				ENERGY NATIONAL SECURITY PROGRAMS
					Sec. 4701. Department
				of energy national security programs.
					Division E—Federal Information Technology Acquisition Reform
				Act
					Sec. 5001. Short title.
					Sec. 5002. Table of contents.
					Sec. 5003. Definitions.
					Title LI—Management of Information Technology Within Federal
				Government
					Sec. 5101. Increased authority of agency Chief Information
				Officers over information technology.
					Sec. 5102. Lead coordination role of Chief Information Officers
				Council.
					Sec. 5103. Reports by Government Accountability
				Office.
					Title LII—Data Center Optimization
					Sec. 5201. Purpose.
					Sec. 5202. Definitions.
					Sec. 5203. Federal data center optimization
				initiative.
					Sec. 5204. Performance requirements related to data center
				consolidation.
					Sec. 5205. Cost savings related to data center
				optimization.
					Sec. 5206. Reporting requirements to Congress and the Federal
				Chief Information Officer.
					Title LIII—Elimination of Duplication and Waste in Information
				Technology Acquisition
					Sec. 5301. Inventory of information technology
				assets.
					Sec. 5302. Website consolidation and transparency.
					Sec. 5303. Transition to the cloud.
					Sec. 5304. Elimination of unnecessary duplication of contracts
				by requiring business case analysis.
					Title LIV—Strengthening and Streamlining Information Technology
				Acquisition Management Practices
					Subtitle A—Strengthening and Streamlining IT Program
				Management Practices
					Sec. 5401. Establishment of Federal infrastructure and common
				application collaboration center.
					Sec. 5402. Designation of Assisted Acquisition Centers of
				Excellence.
					Subtitle B—Strengthening IT Acquisition Workforce
					Sec. 5411. Expansion of training and use of information
				technology acquisition cadres.
					Sec. 5412. Plan on strengthening program and project management
				performance.
					Sec. 5413. Personnel awards for excellence in the acquisition
				of information systems and information technology.
					Title LV—Additional Reforms
					Sec. 5501. Maximizing the benefit of the Federal Strategic
				Sourcing Initiative.
					Sec. 5502. Promoting transparency of blanket purchase
				agreements.
					Sec. 5503. Additional source selection technique in
				solicitations.
					Sec. 5504. Enhanced transparency in information technology
				investments.
					Sec. 5505. Enhanced communication between Government and
				industry.
					Sec. 5506. Clarification of current law with respect to
				technology neutrality in acquisition of software.
				
			3.Congressional defense
			 committeesIn this Act, the
			 term congressional defense committees has the meaning given that
			 term in section
			 101(a)(16) of title 10, United States Code.
		ADEPARTMENT OF
			 DEFENSE AUTHORIZATIONS
			IProcurement
				AAuthorization of
			 Appropriations
					101.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for procurement for
			 the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide
			 activities, as specified in the funding table in section 4101.
					BArmy
			 Programs
					111.Limitation on
			 availability of funds for Stryker vehicle program
						(a)LimitationOf
			 the funds authorized to be appropriated by this Act or otherwise made available
			 for fiscal year 2014 for weapons and tracked combat vehicles, Army, for the
			 procurement or upgrade of Stryker vehicles, not more than 75 percent may be
			 obligated or expended until a period of 15 days has elapsed following the date
			 on which the Secretary of the Army submits the report under subsection
			 (b).
						(b)Report
			 requiredThe Secretary of the
			 Army shall submit to the congressional defense committees a report on the
			 status of the Stryker vehicle spare parts inventory located in Auburn,
			 Washington, cited in the report of the Inspector General of the Department of
			 Defense (number 2013–025) dated November 30, 2012. The report submitted under
			 this subsection shall include the following:
							(1)The status of the
			 implementation by the Secretary of the recommendations specified on pages 30 to
			 34 of the report by the Inspector General.
							(2)The value of the
			 parts remaining in warehouse that may still be used by the Secretary for the
			 repair, upgrade, or reset of Stryker vehicles.
							(3)The value of the
			 parts remaining in the warehouse that are no longer usable by the Secretary for
			 the repair, upgrade, or reset of Stryker vehicles.
							(4)A
			 cost estimate of the monthly cost of maintaining the inventory of parts no
			 longer usable by the Secretary.
							(5)Any other matters
			 the Secretary considers appropriate.
							CNavy
			 Programs
					121.Multiyear
			 procurement authority for E–2D aircraft program
						(a)Authority for
			 multiyear procurementSubject
			 to section
			 2306b of title 10, United States Code, the Secretary of the
			 Navy may enter into—
							(1)one or more multiyear contracts, beginning
			 with the fiscal year 2014 program year, for the procurement of E–2D aircraft;
			 and
							(2)one or more
			 multiyear contracts, beginning with the fiscal year 2014 program year, for the
			 procurement of mission equipment with respect to aircraft procured under a
			 contract entered into under paragraph (1).
							(b)Condition for
			 out-year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2014 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						122.Cost limitation
			 for CVN–78 aircraft carriers
						(a)In
			 generalSection 122 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007
			 (Public Law
			 109–364; 120 Stat. 2104) is amended to read as follows:
							
								122.Adherence to
				Navy cost estimates for CVN–78 class of aircraft carriers
									(a)Limitation
										(1)Lead
				shipThe total amount
				obligated from funds appropriated or otherwise made available for Shipbuilding
				and Conversion, Navy, or for any other procurement account, for the aircraft
				carrier designated as CVN–78 may not exceed $12,887,000,000 (as adjusted
				pursuant to subsection (b)).
										(2)Follow-on
				shipsThe total amount
				obligated from funds appropriated or otherwise made available for Shipbuilding
				and Conversion, Navy, or for any other procurement account, for the
				construction of any ship that is constructed in the CVN–78 class of aircraft
				carriers after the lead ship of that class may not exceed $11,411,000,000 (as
				adjusted pursuant to subsection (b)).
										(b)Adjustment of
				limitation amountThe Secretary of the Navy may adjust the amount
				set forth in subsection (a) for any ship constructed in the CVN–78 class of
				aircraft carriers by the following:
										(1)The amounts of
				increases or decreases in costs attributable to economic inflation after
				September 30, 2013.
										(2)The amounts of
				increases or decreases in costs attributable to compliance with changes in
				Federal, State, or local laws.
										(3)The amounts of
				outfitting costs and post-delivery costs incurred for that ship.
										(4)The amounts of
				increases or decreases in costs of that ship that are attributable to insertion
				of new technology into that ship, as compared to the technology baseline as it
				was defined in the approved acquisition program baseline estimate of December
				2005.
										(5)The amounts of
				increases or decreases to nonrecurring design and engineering cost attributable
				to achieving compliance with the cost limitation.
										(6)The amounts of
				increases or decreases to cost required to correct deficiencies that may affect
				the safety of the ship and personnel or otherwise preclude the ship from safe
				operations and crew certification.
										(7)With respect to the aircraft carrier
				designated as CVN–78, the amounts of increases or decreases in costs of that
				ship that are attributable to the shipboard test program.
										(c)Limitation on
				technology insertion cost adjustmentThe Secretary of the Navy
				may use the authority under paragraph (4) of subsection (b) to adjust the
				amount set forth in subsection (a) for a ship referred to in that subsection
				with respect to insertion of new technology into that ship only if—
										(1)the Secretary
				determines, and certifies to the congressional defense committees, that
				insertion of the new technology would lower the life-cycle cost of the ship;
				or
										(2)the Secretary
				determines, and certifies to the congressional defense committees, that
				insertion of the new technology is required to meet an emerging threat and the
				Secretary of Defense certifies to those committees that such threat poses grave
				harm to national security.
										(d)Notice
										(1)RequirementThe
				Secretary of the Navy shall submit to the congressional defense committees each
				year, at the same time that the budget is submitted under
				section
				1105(a) of title 31, United States Code, for the next fiscal
				year, written notice of—
											(A)any change in the
				amount set forth in subsection (a) during the preceding fiscal year that the
				Secretary has determined to be associated with a cost referred to in subsection
				(b); and
											(B)the most accurate estimate possible of the
				Secretary with respect to the total cost compared to the amount set forth in
				subsection (a), as adjusted by subsection (b), and the steps the Secretary is
				taking to reduce the costs below such amount.
											(2)Effective
				dateThe requirement in paragraph (1) shall become effective with
				the budget request for the year of procurement of the first ship referred to in
				subsection
				(a).
										.
						(b)Conforming
			 amendmentThe table of contents at the beginning of such Act is
			 amended by striking the item relating to section 122 and inserting the
			 following:
							
								
									Sec. 122. Adherence to Navy cost estimates
				for CVN–78 class of aircraft
				carriers.
								
								.
						DAir Force
			 Programs
					131.Multiyear
			 procurement authority for multiple variants of the C–130J aircraft
			 program
						(a)Authority for
			 multiyear procurementSubject
			 to section
			 2306b of title 10, United States Code, the Secretary of the Air
			 Force may enter into—
							(1)one or more
			 multiyear contracts, beginning with the fiscal year 2014 program year, for the
			 procurement of multiple variants of C–130J aircraft for the Department of the
			 Navy and the Department of the Air Force; and
							(2)one or more
			 multiyear contracts, beginning with the fiscal year 2014 program year, for the
			 procurement of mission equipment with respect to aircraft procured under a
			 contract entered into under paragraph (1).
							(b)Condition for
			 out-year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2014 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						132.Prohibition on
			 cancellation or modification of avionics modernization program for C–130
			 aircraft
						(a)ProhibitionThe Secretary of the Air Force may not take
			 any action to cancel or modify the avionics modernization program of record for
			 C–130 aircraft.
						(b)Conforming
			 repealSection 143 of the National Defense Authorization Act for
			 Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1662)
			 is repealed.
						133.Retirement of
			 KC–135R aircraft
						(a)Treatment of
			 retired KC–135R aircraftExcept as provided by subsections (b) and
			 (c), the Secretary of the Air Force shall maintain each KC–135R aircraft that
			 is retired by the Secretary in a condition that would allow recall of that
			 aircraft to future service in the Air Force Reserve, Air National Guard, or
			 active forces aerial refueling force structure.
						(b)ExceptionSubsection (a) shall not apply to a KC–135R
			 aircraft that the Secretary transfers or sells to allies or partner nations of
			 the United States.
						(c)Delivery of
			 KC–46A aircraftFor each
			 KC–46A aircraft that is delivered to the Air Force and the Commander of the Air
			 Mobility Command initially certifies as mission capable, the Secretary may
			 waive the requirements of subsection (a) with respect to one retired KC–135R
			 aircraft.
						(d)Conforming
			 repealSection 135 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2114)
			 is repealed.
						134.Competition for
			 evolved expendable launch vehicle providers
						(a)FindingsCongress finds the following:
							(1)The new
			 acquisition strategy for the evolved expendable launch vehicle program of the
			 Air Force will maintain mission assurance, reduce costs, and provide
			 opportunities for competition for certified launch providers.
							(2)The method in which the current and
			 potential future certified launch providers will be evaluated in a competition
			 is still under development.
							(b)Plan
							(1)In
			 generalThe Secretary of the Air Force shall develop and
			 implement a plan to ensure the fair evaluation of competing contractors in
			 awarding a contract to a certified evolved expendable launch vehicle
			 provider.
							(2)ComparisonThe plan under paragraph (1) shall include
			 a description of how the following areas will be addressed in the
			 evaluation:
								(A)The proposed cost,
			 schedule, and performance.
								(B)Mission assurance
			 activities.
								(C)The manner in
			 which the contractor will operate under the Federal Acquisition
			 Regulation.
								(D)The effect of other contracts in which the
			 contractor is entered into with the Federal Government, such as the evolved
			 expendable launch vehicle launch capability contract and the space station
			 commercial resupply services contracts.
								(E)Any other areas
			 the Secretary determines appropriate.
								(c)Submission to
			 Congress
							(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary shall—
								(A)submit to the
			 appropriate congressional committees a report that includes the plan under
			 subsection (b)(1); or
								(B)provide to such
			 committees a briefing on such plan.
								(2)GAO
			 reviewThe Comptroller General of the United States shall—
								(A)submit to the
			 appropriate congressional committees a review of the plan under subsection
			 (b)(1); or
								(B)provide to such
			 committees a briefing on such plan.
								(3)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means the following:
								(A)The congressional
			 defense committees.
								(B)The Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate.
								(C)The Permanent Select Committee on
			 Intelligence of the House of Representatives and the Select Committee on
			 Intelligence of the Senate.
								EDefense-Wide,
			 Joint, and Multiservice Matters
					141.Multiyear
			 procurement authority for ground-based interceptors
						(a)Authority for
			 multiyear procurementSubject
			 to section
			 2306b of title 10, United States Code, the Director of the
			 Missile Defense Agency may enter into one or more multiyear contracts,
			 beginning with the fiscal year 2014 program year, for the procurement of 14
			 ground-based interceptors.
						(b)Authority for
			 advance procurementThe
			 Director may enter into one or more contracts for advance procurement
			 associated with the ground-based interceptors for which authorization to enter
			 into a multiyear procurement contract is provided under subsection (a).
						(c)Condition for
			 out-year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2014 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						142.Multiyear
			 procurement authority for tactical wheeled vehicles
						(a)Authority for
			 multiyear procurementSubject to
			 section
			 2306b of title 10, United States Code, the Secretary of Defense
			 may enter into one or more multiyear, multivehicle contracts, beginning with
			 the fiscal year 2014 program year, for the procurement of core tactical wheeled
			 vehicles.
						(b)Condition for
			 out-year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2014 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						(c)Notification
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall notify the congressional defense committees
			 of—
							(1)whether the
			 Secretary will enter into a contract under subsection (a); and
							(2)if not, an
			 explanation for why the Secretary will not enter into such a contract.
							(d)Annual
			 reportsFor each fiscal year
			 in which the Secretary is entered into a contract under this section, the
			 Secretary shall submit to the congressional defense committees, as part of the
			 material submitted in support of the budget of the President for such fiscal
			 year, as submitted to Congress pursuant to
			 section
			 1105(a) of title 31, United States Code, the following:
							(1)The status of
			 procurements under such contract.
							(2)A
			 detailed analysis of any cost savings achieved for each class of vehicle
			 procured under such contract.
							(3)A
			 description of any challenges to the Secretary in carrying out this section or
			 in achieving any such cost savings.
							(4)Any
			 recommendations for future implementation of a program for multiyear,
			 multi-vehicle procurement.
							(e)Termination of
			 authorityThe Secretary may not enter into a contract under this
			 section after September 30, 2018. During the five-year period beginning on
			 October 1, 2018, the Secretary may continue to carry out any contract entered
			 into under this section before such date using funds made available to the
			 Secretary for such purpose before such date.
						(f)Core tactical
			 vehicles definedIn this section, the term core tactical
			 wheeled vehicles means—
							(1)the family of
			 medium tactical vehicles;
							(2)medium tactical
			 wheeled vehicle replacements;
							(3)the family of
			 heavy tactical vehicles; and
							(4)logistics vehicle
			 system replacements.
							143.Limitation on
			 availability of funds for retirement of RQ–4 Global Hawk unmanned aircraft
			 systems
						(a)LimitationNone
			 of the funds authorized to be appropriated by this Act or otherwise made
			 available for fiscal year 2014 for the Department of Defense may be obligated
			 or expended to retire, prepare to retire, or place in storage an RQ–4 Block 30
			 Global Hawk unmanned aircraft system.
						(b)Maintained
			 levelsDuring the period preceding December 31, 2016, in
			 supporting the operational requirements of the combatant commands, the
			 Secretary of the Air Force shall maintain the operational capability of each
			 RQ–4 Block 30 Global Hawk unmanned aircraft system belonging to the Air Force
			 or delivered to the Air Force during such period.
						(c)Conforming
			 amendmentSection 154 of the National Defense Authorization Act
			 for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1666)
			 is amended—
							(1)by striking
			 (a) Limitation.—; and
							(2)by striking
			 subsection (b).
							144.Personal protection
			 equipment procurement
						(a)ProcurementThe
			 Secretary of Defense shall ensure that personal protection equipment is
			 procured using funds authorized to be appropriated by section 101 and available
			 for such purpose as specified in the funding table in sections 4101 and
			 4102.
						(b)Procurement line
			 itemIn the budget materials submitted to the President by the
			 Secretary of Defense in connection with the submission to Congress, pursuant to
			 section
			 1105 of title 31, United States Code, of the budget for fiscal
			 year 2015, and each subsequent fiscal year, the Secretary shall ensure that
			 within each military department procurement account, a separate, dedicated
			 procurement line item is designated for personal protection equipment.
						(c)Personal
			 protection equipment definedIn this section, the term
			 personal protection equipment means the following:
							(1)Body armor
			 components.
							(2)Combat
			 helmets.
							(3)Combat protective
			 eyewear.
							(4)Protective
			 clothing.
							(5)Other items as
			 determined appropriate by the Secretary.
							145.Repeal of
			 certain F–35 reporting requirementsSection 122 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4157) is amended—
						(1)by striking
			 subsection (b); and
						(2)by redesignating
			 subsection (c) as subsection (b).
						146.Study on procurement
			 of personal protection equipment
						(a)Study
							(1)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall enter into a contract with a federally funded research and development
			 center to conduct a study to identify and assess alternative and effective
			 means for stimulating competition and innovation in the personal protection
			 equipment industrial base.
							(2)SubmissionNot later than 180 days after the date of
			 the enactment of this Act, the federally funded research and development center
			 conducting the study under paragraph (1) shall submit to the Secretary the
			 study, including any findings and recommendations.
							(b)Report
							(1)In
			 generalNot later than 270
			 days after the date of the enactment of this Act, the Secretary shall submit to
			 the congressional defense committees a report on the study conducted under
			 subsection (a)(1).
							(2)Matters
			 includedThe report under paragraph (1) shall include the
			 following:
								(A)The study,
			 findings, and recommendations submitted to the Secretary under subsection
			 (a)(2).
								(B)An assessment of current and future
			 technologies that could markedly improve body armor, including by decreasing
			 weight, increasing survivability, and making other relevant
			 improvements.
								(C)An analysis of the capability of the
			 personal protection equipment industrial base to leverage such technologies to
			 produce the next generation body armor.
								(D)An assessment of
			 alternative body armor acquisition models, including different types of
			 contracting and budgeting practices of the Department of Defense.
								(c)Personal
			 protection equipmentIn this section, the term personal
			 protection equipment includes body armor.
						IIRESEARCH,
			 DEVELOPMENT, TEST, AND EVALUATION
				AAuthorization of
			 Appropriations
					201.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 specified in the funding table in section 4201.
					BProgram
			 Requirements, Restrictions, and Limitations
					211.Limitation on
			 availability of funds for ground combat vehicle engineering and manufacturing
			 phaseNone of the funds
			 authorized to be appropriated by this Act or otherwise made available for
			 fiscal year 2014 for the Army may be obligated or expended for post-Milestone B
			 engineering and manufacturing phase development activities for the ground
			 combat vehicle program until a period of 30 days has elapsed following the date
			 on which the Secretary of the Army submits to the congressional defense
			 committees a report that includes the following:
						(1)An independent
			 assessment of the draft milestone B documentation for the ground combat vehicle
			 that—
							(A)is performed by
			 the Director of Cost Assessment and Program Evaluation, the Assistant Secretary
			 of Defense for Research and Engineering, or other similar official; and
							(B)analyzes whether
			 there is a sufficient business case to proceed with the engineering and
			 manufacturing development phase for the ground combat vehicle using only one
			 contractor.
							(2)A
			 certification by the Secretary that the ground combat vehicle program
			 has—
							(A)feasible and
			 fully-defined requirements;
							(B)fully mature
			 technologies;
							(C)independent and
			 high-confidence cost estimates;
							(D)available funding;
			 and
							(E)a realistic and
			 achievable schedule.
							212.Limitation on
			 Milestone A activities for Unmanned Carrier-launched Surveillance and Strike
			 system programThe Under
			 Secretary of Defense for Acquisition, Technology, and Logistics may not award a
			 Milestone A technology development contract with respect to the Unmanned
			 Carrier-launched Surveillance and Strike system program until a period of 30
			 days has elapsed following the date on which the Under Secretary certifies to
			 the congressional defense committees that the software and system engineering
			 designs for the control system and connectivity and aircraft carrier segments
			 of such program can achieve, with low level of integration risk, successful
			 compatibility and interoperability with the air vehicle segment selected for
			 contract award with respect to such program.
					213.Limitation on
			 availability of funds for Air Force logistics transformationOf the funds authorized to be appropriated
			 by this Act or otherwise made available for fiscal year 2014 for procurement,
			 Air Force, or research, development, test, and evaluation, Air Force, for
			 logistics information technology, including for the expeditionary combat
			 support system, not more than 50 percent may be obligated or expended until the
			 date that is 30 days after the date on which the Secretary of the Air Force
			 submits to the congressional defense committees a report on how the Secretary
			 will modernize and update the logistics information technology systems of the
			 Air Force following the cancellation of the expeditionary combat support
			 system. Such report shall include—
						(1)strategies
			 to—
							(A)in the near term,
			 address any gaps in capability with respect to logistics information
			 technology; and
							(B)during the period covered by the current
			 future-years defense plan, provide for long-term modernization of logistics
			 information technology;
							(2)an analysis of the root causes leading to
			 the failure of the expeditionary combat support system program; and
						(3)a
			 plan of action by the Secretary to ensure that the lessons learned under such
			 analysis are—
							(A)shared throughout
			 the Department of Defense and the military departments; and
							(B)considered in
			 program planning for similar logistics information technology systems.
							214.Limitation on
			 availability of funds for defensive cyberspace operations of the Air
			 Force
						(a)LimitationOf the funds authorized to be appropriated
			 by this Act or otherwise made available for fiscal year 2014 for procurement,
			 Air Force, or research, development, test, and evaluation, Air Force, for
			 Defensive Cyberspace Operations (Program Element 0202088F), not more than 90
			 percent may be obligated or expended until a period of 30 days has elapsed
			 following the date on which the Secretary of the Air Force submits to the
			 congressional defense committees a report on the Application Software Assurance
			 Center of Excellence.
						(b)Matters
			 includedThe report under subsection (a) shall include the
			 following:
							(1)A description of how the Application
			 Software Assurance Center of Excellence is used to support the software
			 assurance activities of the Air Force and other elements of the Department of
			 Defense, including pursuant to section 933 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239;
			 10 U.S.C.
			 2224 note).
							(2)A
			 description of the resources used to support the Center of Excellence from the
			 beginning of the Center through fiscal year 2014.
							(3)The plan of the Secretary for sustaining
			 the Center of Excellence during the period covered by the future-years defense
			 program submitted in 2013 under
			 section
			 221 of title 10, United States Code.
							215.Limitation on
			 availability of funds for precision extended range munition
			 programOf the funds
			 authorized to be appropriated by this Act or otherwise made available for
			 fiscal year 2014 for the Department of Defense, not more than 50 percent may be
			 obligated or expended for the precision extended range munition program until
			 the date on which the Under Secretary of Defense for Acquisition, Technology,
			 and Logistics submits to the congressional defense committees written
			 certification that—
						(1)such program is necessary to meet a valid
			 operational need that cannot be met by the existing precision guided mortar
			 munition of the Army, other indirect fire weapons, or aerial-delivered joint
			 fires; and
						(2)a
			 sufficient business case exists to proceed with development and production of
			 such program.
						216.Limitation on
			 availability of funds for the program manager for biometrics of the Department
			 of Defense
						(a)LimitationOf the funds authorized to be appropriated
			 by this Act or otherwise made available for fiscal year 2014 for research,
			 development, test, and evaluation for the Department of Defense program manager
			 for biometrics for future biometric architectures or systems, not more than 75
			 percent may be obligated or expended until a period of 30 days has elapsed
			 following the date on which the Secretary of Defense submits to the
			 congressional defense committees a report assessing the future program
			 structure for biometrics oversight and execution and architectural requirements
			 for biometrics enabling capability.
						(b)Matters
			 includedThe report under subsection (a) shall include the
			 following:
							(1)An assessment of the roles and
			 responsibilities of the principal staff assistant for biometrics, the program
			 manager for biometrics, and the Biometrics Identity Management Agency,
			 including an analysis of alternatives to evaluate—
								(A)how to better
			 align responsibilities for the multiple elements of the military departments
			 and the Department of Defense with responsibility for biometrics, including the
			 Navy and the Marine Corps; the Office of the Provost Marshall General, and the
			 intelligence community; and
								(B)whether the program management
			 responsibilities of the Department of Defense program manager for biometrics
			 should be retained by the Army or transferred to another military department or
			 element of the Department based on the expected future operating
			 environment.
								(2)An assessment of
			 the current requirements for the biometrics enabling capability to ensure the
			 capability continues to meet the needs of the relevant military departments and
			 elements of the Department of Defense based on the future operating environment
			 after the drawdown in Afghanistan.
							(3)An analysis of the
			 need to merge the program management structures and systems architecture and
			 requirements development process for biometrics and forensics
			 applications.
							217.Unmanned combat air
			 system demonstration testing requirementNot later than October 1, 2014, the
			 Secretary of the Navy shall demonstrate, with respect to the X–47B unmanned
			 combat air system aircraft, the following:
						(1)Unmanned
			 autonomous rendezvous and aerial-refueling operations using the receptacle and
			 probe equipment of the X–47B aircraft.
						(2)The ability of
			 such aircraft to on-load fuel from airborne tanker aircraft using both the boom
			 and drogue equipment installed on the tanker aircraft.
						218.Long-range standoff
			 weapon requirementThe
			 Secretary of the Air Force shall develop a follow-on air-launched cruise
			 missile to the AGM–86 that—
						(1)achieves initial operating capability for
			 both conventional and nuclear missions by not later than 2030; and
						(2)is certified for internal carriage and
			 employment for both conventional and nuclear missions on the next-generation
			 long-range strike bomber by not later than 2034.
						219.Review of software
			 development for F–35 aircraft
						(a)ReviewThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall establish an independent team
			 consisting of subject matter experts to review the development of software for
			 the F–35 aircraft program (in this section referred to as the software
			 development program), including by reviewing the progress made
			 in—
							(1)managing the
			 software development program; and
							(2)delivering
			 critical software capability in accordance with current program
			 milestones.
							(b)ReportNot
			 later than March 3, 2014, the Under Secretary shall submit to the congressional
			 defense committees a report on the review under subsection (a). Such report
			 shall include the following:
							(1)An assessment by the independent team with
			 respect to whether the software development program—
								(A)has been successful in meeting the key
			 milestone dates occurring before the date of the report; and
								(B)will be successful
			 in meeting the established program schedule.
								(2)Any recommendations of the independent team
			 with respect to improving the software development program to ensure that, in
			 support of the start of initial operational testing, the established program
			 schedule is met on time.
							(3)If the independent
			 team determines that the software development program will be unable to deliver
			 the full complement of software within the established program schedule, any
			 potential alternatives that the independent team considers appropriate to
			 deliver such software within such schedule.
							220.Evaluation and
			 assessment of the Distributed Common Ground System
						(a)Project codes
			 for budget submissionsIn the
			 budget transmitted by the President to Congress under
			 section
			 1105 of title 31, United States Code, for fiscal year 2015 and
			 each subsequent fiscal year, each capability component within the distributed
			 common ground system program shall be set forth as a separate project code
			 within the program element line, and each covered official shall submit
			 supporting justification for the project code within the program element
			 descriptive summary.
						(b)Analysis
							(1)RequirementThe Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall conduct an analysis of commercial
			 link analysis tools that are compliant with the intelligence community data
			 standards and could be used to meet the requirements of the distributed common
			 ground system program.
							(2)ElementsThe
			 analysis required under paragraph (1) shall include the following:
								(A)Revalidation of the distributed common
			 ground system program requirements for link analysis tools based on current
			 program needs, recent operational experience, and the requirement for
			 nonproprietary solutions that adhere to open-architecture principles.
								(B)Market research of
			 current commercially available link analysis tools to determine which tools, if
			 any, could potentially satisfy the requirements described in subparagraph
			 (A).
								(C)Analysis of the
			 competitive acquisition options for any commercially available link analysis
			 tools identified in subparagraph (B).
								(3)SubmissionNot
			 later than 180 days after the date of the enactment of this Act, the Under
			 Secretary shall submit to the congressional defense committees the results of
			 the analysis conducted under paragraph (1).
							(c)Competition
			 required
							(1)In
			 generalExcept as provided by
			 paragraph (3), if the Under Secretary identifies one or more commercial link
			 analysis tools under subsection (b) (other than such tools offered by the
			 current technology provider) that meet the requirements for the distributed
			 common ground system program, including the requirement for nonproprietary
			 solutions that adhere to open-architecture principles, each covered official
			 shall initiate a request for proposals for such link analysis tools by not
			 later than 180 days after the Under Secretary makes such identification. Such a
			 request for proposals shall be based on market research and competitive
			 procedures in accordance with applicable law and the Defense Federal
			 Acquisition Regulation Supplement.
							(2)NotificationEach covered official shall submit to the
			 congressional defense committees written notification of any request for
			 proposals issued under paragraph (1) by not later than 30 days after such
			 request is issued.
							(3)Waiver of RFP
			 timelineIf a covered
			 official determines that issuing a request for proposals by the date specified
			 in paragraph (1) would not be aligned with the acquisition or developmental
			 milestones of the distributed common ground station program, the covered
			 official may waive the requirement to issue such a request for proposals by
			 such date if the covered official submits to the congressional defense
			 committees a written notification of such waiver that includes—
								(A)the reasons for
			 making such a waiver; and
								(B)identification of
			 when in the acquisition timeline of such program that the covered official
			 plans to issue the request for proposals.
								(d)Covered official
			 definedIn this section, the term covered official
			 means the following:
							(1)The Secretary of the Army, with respect to
			 matters concerning the Army.
							(2)The Secretary of
			 the Navy, with respect to matters concerning the Navy.
							(3)The Secretary of
			 the Air Force, with respect to matters concerning the Air Force.
							(4)The Commandant of
			 the Marine Corps, with respect to matters concerning the Marine Corps.
							(5)The Commander of
			 the United States Special Operations Command, with respect to matters
			 concerning the United States Special Operations Command.
							221.Requirement to
			 complete individual carbine testingThe Secretary of the Army may not cancel the
			 individual carbine program unless the Secretary—
						(1)completes the
			 Phase III down-select and user-evaluation phase of the individual carbine
			 competitors;
						(2)conducts the required comprehensive
			 business case analysis of such program; and
						(3)submits to the congressional defense
			 committees—
							(A)the results of the
			 down-select and user evaluation described in paragraph (1); and
							(B)the business case
			 analysis described in paragraph (2).
							222.Establishment of
			 funding line and fielding plan for Navy laser weapon system
						(a)In
			 generalThe Secretary shall
			 ensure that each future-years defense program submitted to Congress under
			 section
			 221 of title 10, United States Code, that covers any of fiscal
			 years 2018 through 2028 includes a funding line and fielding plan for a Navy
			 laser weapon system with respect to such fiscal years.
						(b)Alternative
			 reportIf the Secretary
			 determines that the technology and maturation efforts of a Navy laser weapon
			 system conducted prior to fiscal year 2016 do not indicate that suitable
			 technology warranting a program of record for such system will be available by
			 2018, the Secretary may waive the requirements of subsection (a) if the
			 Secretary submits to the congressional defense committees written justification
			 of such determination, including a description of the technical shortcomings of
			 such system, by not later than March 30, 2016.
						223.Sense of Congress on
			 importance of aligning common missile compartment of Ohio-class replacement
			 program with the United Kingdom's Vanguard successor program
						(a)FindingsCongress finds the following:
							(1)The Polaris Sales Agreement of 1963
			 formally arranged for the Polaris missile system to be purchased by the United
			 Kingdom for its submarines. It was extended in 1982 to include the Trident
			 missile system and this agreement continues to underpin the independent nuclear
			 deterrent of the United Kingdom.
							(2)April 2013 marked
			 the 50-year anniversary of the agreement.
							(3)Since the inception of the agreement, the
			 agreement has been a tremendous success and provided great benefits to both
			 nations by creating major cost savings, stronger nuclear deterrence, and a
			 stronger alliance.
							(4)The Ohio-class ballistic missile submarine
			 replacement of the United States and the Vanguard-class ballistic missile
			 successor of the United Kingdom will share a common missile compartment and the
			 Trident II/D5 strategic weapon system.
							(b)Sense of
			 CongressIt is the sense of
			 Congress that the Secretary of Defense and the Secretary of the Navy should
			 make every effort to ensure that the common missile compartment associated with
			 the Ohio-class ballistic missile submarine replacement program stays on
			 schedule and is aligned with the Vanguard-successor program of the United
			 Kingdom in order for the United States to fulfill its longstanding commitment
			 to our ally and partner in sea-based strategic deterrence.
						224.Sense of
			 congress on counter-electronics high power microwave missile
			 projectIt is the sense of the
			 Congress that—
						(1)following the successful joint technology
			 capability demonstration that the counter-electronics high power microwave
			 missile project (in this section referred to as CHAMP) conducted
			 last year, the Air Force should examine the results of the demonstration and
			 consider the demonstration as a potential solution during any analysis of
			 alternatives conducted in 2014;
						(2)an analysis of
			 alternatives is an important step in the long term-term development of a high
			 power microwave weapon;
						(3)additionally, a
			 near-term option may be available to get such capability to commanders of the
			 combatant commands should the capability be required;
						(4)the Secretary of
			 the Air Force should pursue both near- and long-term high power microwave
			 weapon systems;
						(5)CHAMP could be
			 developed as a cruise missile delivered weapon with target availability to
			 commanders of the combatant commands by 2016; and
						(6)such development
			 should not prohibit or divert resources from an analysis of alternatives and
			 long-term development of a high power microwave weapon.
						225.Limitation on
			 availability of funds for space-based infrared systems space
			 programOf the funds
			 authorized to be appropriated by this Act or otherwise made available for
			 fiscal year 2014 for the Department of Defense, not more than 50 percent may be
			 obligated or expended for the space-based infrared systems space modernization
			 initiative wide-field-of-view testbed until the Executive Agent for Space of
			 the Department of Defense certifies to the congressional defense committees
			 that the Secretary of Defense is carrying out the Operationally Responsive
			 Space Program Office in accordance with
			 section
			 2273a of title 10, United States Code.
					CMissile Defense
			 Programs
					231.Prohibition on
			 use of funds for MEADS program
						(a)ProhibitionNone of the funds authorized to be
			 appropriated by this Act or otherwise made available for fiscal year 2014 for
			 the Department of Defense may be obligated or expended for the medium extended
			 air defense system.
						(b)Harvesting
			 technology
							(1)Notice and
			 waitThe Secretary of Defense
			 may not carry out actions described in paragraph (2) until a period of 120 days
			 has elapsed following the date on which the Secretary notifies the
			 congressional defense committees of the plans of the Secretary to carry out
			 such actions.
							(2)Actions
			 describedActions described
			 in this paragraph are actions relating to harvesting technology of the medium
			 extended air defense system.
							(c)Report
							(1)In
			 generalNot later than
			 February 15, 2014, the Secretary of the Army shall submit to the congressional
			 defense committees a report on the opportunities to harvest technology of the
			 medium extended air defense system to modernize the various air and missile
			 defense systems and integrated architecture of the Army, based on the report
			 required by section 226 of the National Defense Authorization Act for Fiscal
			 Year 2013 (Public Law 112–239; 126 Stat. 1678).
							(2)Matters
			 includedThe report under paragraph (1) shall include the
			 following:
								(A)A review of current Army and joint
			 requirements to which any harvested technology of the medium extended air
			 defense system might be applied.
								(B)The timeline of
			 the Secretary for completion of an analysis of alternatives to technologies and
			 systems being considered for harvesting.
								(C)An overview of the planned acquisition
			 strategy for any major systems being considered for harvesting and for
			 insertion into the integrated air and missile defense architecture.
								(d)ApplicationThe prohibition in subsection (a) may not
			 be superseded except by a provision of law that specifically supersedes,
			 repeals, or modifies such subsection.
						232.Additional missile
			 defense site in the United States for optimized protection of the
			 homeland
						(a)FindingsCongress makes the following
			 findings:
							(1)President George
			 W. Bush and President Barack Obama have each recognized the necessity for an
			 additional measure of protection–beyond missile defense sites in Alaska and
			 California–for defending the United States against intercontinental ballistic
			 missile (ICBM) threats emanating from the Middle East.
							(2)General Jacoby,
			 the Commander of the United States Northern Command, testified before Congress
			 that we should consider that Iran has a capability within the next few
			 years of flight testing ICBM capable technologies and that the
			 Iranians are intent on developing an ICBM.
							(3)General Kehler,
			 the Commander of the United States Strategic Command, testified before Congress
			 that I am confident that we can defend against a limited attack from
			 Iran, although we are not in the most optimum posture to do that today * * * it
			 doesn’t provide total defense today.
							(4)General Jacoby
			 also testified before Congress that I would agree that a third site,
			 wherever the decision is to build a third site, would give me better weapons
			 access, increased GBI inventory and allow us the battle space to more optimize
			 our defense against future threats from Iran and North Korea.
							(5)Section 227 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1678) directs the Missile Defense
			 Agency—
								(A)to conduct
			 environmental impact studies for three potential locations for an additional
			 missile defense site capable of protecting the homeland; and
								(B)to develop a
			 contingency plan in case the President determines to proceed with deployment of
			 such an additional site.
								(6)According the
			 Missile Defense Agency, the cost to deploy up to 20 ground-based interceptors
			 (GBIs) at a new missile defense site on the East Coast of the United States is
			 approximately $3,000,000,000 and would require approximately 5 to 6 years to
			 complete.
							(b)Additional
			 missile defense site
							(1)In
			 generalThe Missile Defense
			 Agency shall construct and make operational in fiscal year 2018 an additional
			 homeland missile defense site capable of protecting the homeland, designed to
			 complement existing sites in Alaska and California, to deal more effectively
			 with the long-range ballistic missile threat from the Middle East.
							(2)Requirement in
			 addition to other required activities regarding missile defense
			 sitesThe Missile Defense Agency shall carry out the requirement
			 in paragraph (1) to construct and deploy an additional homeland missile defense
			 site (including any advance procurement and engineering and design in
			 connection with such site) while continuing to meet the requirement to prepare
			 environmental impact statements and a contingency plan under section 227 of the
			 National Defense Authorization Act for Fiscal Year 2013 for the missile defense
			 sites described in that section.
							(3)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Director
			 of the Missile Defense Agency shall submit to Congress a report on the missile
			 defense site required to be constructed and deployed under paragraph (1). The
			 report shall include a description of the current estimate of the funding to be
			 required for construction and deployment of the missile defense site, including
			 for advance procurement, engineering and design, materials and construction,
			 interceptor missiles, and sensors.
							233.Limitation on
			 removal of missile defense equipment from East Asia
						(a)PolicyIt is the policy of the United States
			 that—
							(1)the missile
			 defenses of the United States provide defense against multiple threats,
			 including threats to the United States, allies of the United States, and the
			 deployed forces of the United States; and
							(2)the elimination of
			 one threat, for example the illegal nuclear weapons program of a rogue state,
			 does not eliminate the reason the United States deploys missile defenses to a
			 particular region, including to defend allies of the United States and deployed
			 forces of the United States from other regional threats.
							(b)LimitationExcept as provided by subsection (c) or
			 (d), none of the funds authorized to be appropriated by this Act or otherwise
			 made available for fiscal year 2014 or any fiscal year thereafter may be
			 obligated or expended to remove missile defense equipment of the United States
			 from East Asia until a period of 180 days has elapsed following the date on
			 which the President certifies to the congressional defense committees the
			 following:
							(1)Each country in East Asia that poses a
			 threat to allies of the United States has verifiably dismantled the nuclear
			 weapons and ballistic missile programs of such country.
							(2)The President has
			 consulted with such allies with respect to the dismantlement described in
			 paragraph (1) that—
								(A)such dismantlement
			 has occurred; and
								(B)the missile
			 defense platforms of the United States located in East Asia are no longer
			 needed.
								(c)WaiverThe President may waive the limitation in
			 subsection (b) with respect to removing missile defense equipment of the United
			 States from East Asia if—
							(1)the President
			 submits to the congressional defense committees—
								(A)a certification
			 that such waiver is in the national security interest of the United States;
			 and
								(B)a report, in
			 unclassified form, explaining—
									(i)why
			 the President cannot make a certification for such removal under subsection
			 (b);
									(ii)the
			 national security interest covered by the certification made under subparagraph
			 (A); and
									(iii)how the President will provide a
			 commensurate level of defense for the United States, allies of the United
			 States, and deployed forces of the United States, as provided by such missile
			 defense equipment being removed; and
									(2)a period of 30 days has elapsed following
			 the date on which the President submits the information under paragraph
			 (1).
							(d)ExceptionThe limitation in subsection (b) shall not
			 apply to destroyers and cruisers of the Navy equipped with the Aegis ballistic
			 missile defense system.
						234.Improvements to
			 acquisition accountability reports on ballistic missile defense system
						(a)In
			 generalSection 225 of title
			 10, United States Code, is amended—
							(1)in subsection
			 (b)(3)(A), by inserting comprehensive before
			 life-cycle; and
							(2)by adding at the
			 end the following:
								
									(e)Quality of cost
				estimates(1)The Director shall ensure that each cost
				estimate included in an acquisition baseline pursuant to subsection (b)(3)
				includes all operation and support costs, regardless of funding source, for
				which the Director is responsible.
										(2)In each such baseline submitted to the
				congressional defense committees, the Director shall state whether the
				underlying cost estimates in such baseline meet the criteria of the Comptroller
				General of the United States to be considered a high-quality estimate. If the
				Director states that such estimates do not meet such criteria, the Director
				shall include in such baseline the actions, including a schedule, that the
				Director plans to carry out for the estimates to meet such
				criteria.
										.
							(b)ReportNot later than February 15, 2014, the
			 Director of the Missile Defense Agency shall submit to the congressional
			 defense committees a report of the plans and schedule of the Director with
			 respect to when the Director will meet the quality and criteria of cost
			 estimates required by section 225(e) of title 10, United
			 States Code, as added by subsection (a)(2).
						235.Analysis of
			 alternatives for successor to precision tracking space system
						(a)Analysis of
			 alternatives required
							(1)In
			 generalThe Director of the
			 Missile Defense Agency, in cooperation with the Director of Cost Assessment and
			 Program Evaluation and the Defense Space Council, shall perform an analysis of
			 alternatives for a successor to the precision tracking space system.
							(2)ConsiderationThe Director shall ensure that the analysis
			 of alternatives under paragraph (1) considers the following:
								(A)Current and future terrestrial, airborne,
			 and space capabilities and capability gaps for missile defense sensing
			 requirements.
								(B)Current and planned overhead persistent
			 infrared architecture and the potential for the future exploitability of such
			 architecture.
								(C)Lessons learned
			 from the space tracking and surveillance system and precision tracking space
			 system technology development programs.
								(D)Opinions of
			 private industry based on the experience of such industry with delivering space
			 capabilities.
								(E)Opportunities for such successor system to
			 contribute to nonmissile defense missions with unmet requirements, including
			 space situational awareness.
								(3)Role of other
			 departmentsIn conducting the analysis of alternatives under
			 paragraph (1), the Director shall compare the advantages and disadvantages,
			 including in terms of costs, with respect to the Director—
								(A)developing a
			 successor to the precision tracking space system solely for the Missile Defense
			 Agency; and
								(B)cooperating with
			 other heads of departments and agencies of the United States to develop space
			 systems that are multi-mission, including by hosting payloads.
								(b)Submission
			 required
							(1)Terms of
			 referenceNot later than 60
			 days after the date of the enactment of this Act, the Director shall submit to
			 the congressional defense committees the terms of reference of the analysis of
			 alternatives performed under subsection (a)(1).
							(2)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Director shall submit to
			 the congressional defense committees a report including—
								(A)the analysis of alternatives for a
			 successor to the precision tracking space system performed under subsection
			 (a)(1); and
								(B)a description of
			 the potential platforms on which a hosted payload could be hosted.
								(3)FormThe
			 report required by paragraph (2) shall be submitted in unclassified form, but
			 may include a classified annex.
							(c)Conforming
			 repealSection 224 of the National Defense Authorization Act for
			 Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1675)
			 is repealed.
						236.Plan to improve
			 organic kill assessment capability of the ground-based midcourse defense
			 system
						(a)Organic kill
			 assessment capabilityThe
			 Director of the Missile Defense Agency and the Commander of the United States
			 Northern Command, in consultation with the Commander of the United States
			 Strategic Command, shall jointly develop—
							(1)options to achieve an organic kill
			 assessment capability for the ground-based midcourse defense system that can be
			 developed by not later than December 31, 2019, including by improving the
			 command, control, battle management, and communications program and the sensor
			 and communications architecture of the Agency; and
							(2)a
			 plan to carry out such options that gives priority to including such
			 capabilities in at least some of the 14 ground-based interceptors that will be
			 procured by the Director, as announced by the Secretary of Defense on March 15,
			 2013.
							(b)Improved hit
			 assessmentThe Director and
			 the Commander of the United States Northern Command, in consultation with the
			 Commander of the United States Strategic Command, shall jointly develop an
			 interim capability for improved hit assessment for the ground-based midcourse
			 defense system that can be integrated into near-term enhanced kill vehicle
			 upgrades and refurbishment.
						(c)Submission to
			 CongressNot later than March 15, 2014, the Director and the
			 Commander of the United States Northern Command shall jointly submit to the
			 congressional defense committees a report on—
							(1)the development of
			 an organic kill assessment capability under subsection (a), including the plan
			 developed under paragraph (2) of such subsection; and
							(2)the development of an interim capability
			 for improved hit assessment under subsection (b).
							237.Availability of
			 funds for Iron Dome short-range rocket defense programOf the funds authorized to be appropriated
			 for fiscal year 2014 by section 201 for research, development, test, and
			 evaluation, Defense-wide, and available for the Missile Defense Agency,
			 $15,000,000 may be obligated or expended for enhancing the capability for
			 producing the Iron Dome short-range rocket defense program in the United
			 States, including for infrastructure, tooling, transferring data, special test
			 equipment, and related components.
					238.NATO and the
			 phased, adaptive approach to missile defense in Europe
						(a)NATO
			 funding
							(1)Phase I of
			 EPAANot later than 60 days
			 after the date of the enactment of this Act, the President shall consult with
			 the North Atlantic Council and the Secretary General of the North Atlantic
			 Treaty Organization (in this section referred to as NATO)
			 on—
								(A)the funding of the
			 phased, adaptive approach to missile defense in Europe; and
								(B)establishing a plan for NATO to provide at
			 least 50 percent of the infrastructure and operations and maintenance costs of
			 phase I of the phased, adaptive approach to missile defense in Europe.
								(2)Phases II and
			 III of EPAAThe President
			 shall use the NATO Military Common-Funded Resources process to seek to fund at
			 least 50 percent of the costs for phases II and III of the phased, adaptive
			 approach to missile defense in Europe.
							(3)ReportsNot later than 180 days after the date of
			 the enactment of this Act, and each 180-day period thereafter, the President
			 shall submit to the congressional defense committees, the Committee on Foreign
			 Affairs of the House of Representatives, and the Committee on Foreign Relations
			 of the Senate a report on the funding provided by NATO pursuant to paragraphs
			 (1) and (2).
							(b)InterceptorsIf the Secretary of Defense determines that
			 it is useful to the interests of the United States, the Secretary shall seek to
			 engage with members of NATO to establish a NATO common pool of Aegis standard
			 missile–3 block IA, standard missile–3 block IB, and standard missile–3 block
			 IIA interceptors to defend NATO members through the phased, adaptive approach
			 to missile defense in Europe.
						239.Sense of
			 Congress on procurement of capability enhancement II exoatmospheric kill
			 vehicleIt is the sense of
			 Congress that the Secretary of Defense should not procure a Capability
			 Enhancement II exoatmospheric kill vehicle for deployment until after the date
			 on which a successful operational flight test of the Capability Enhancement II
			 ground-based interceptor has occurred unless such procurement is for test
			 assets or to maintain a warm line for the industrial base.
					240.Sense of
			 Congress on 30th anniversary of the Strategic Defense Initiative
						(a)FindingsCongress finds the following:
							(1)President Ronald Reagan in March 1983, in a
			 speech from the oval office, laid the corner stone for a long-term research and
			 development program to begin to achieve our ultimate goal of eliminating the
			 threat posed by strategic nuclear missiles.
							(2)President Reagan
			 stated, I've become more and more deeply convinced that the human spirit
			 must be capable of rising above dealing with other nations and human beings by
			 threatening their existence * * * What if free people could live secure in the
			 knowledge that their security did not rest upon the threat of instant United
			 States retaliation to deter a Soviet attack, that we could intercept and
			 destroy strategic ballistic missiles before they reached our own soil or that
			 of our allies?.
							(3)The Strategic
			 Defense Initiative, also known as Star Wars, challenged the
			 nation to accomplish the impossible by moving beyond the obvious possibilities
			 of the day to set the United States and our allies up for success.
							(4)In 1999, the
			 Ballistic Missile Defense Organization (BMDO), National Missile Defense (NMD)
			 prototype interceptor successfully demonstrated “hit-to-kill” technology
			 intercepting a modified Minuteman intercontinental Ballistic Missile
			 (ICBM).
							(5)Congress passed
			 the National Missile Defense Act of 1999 (Public Law 106–38) (signed by
			 President Clinton), which stated, It is the policy of the United States
			 to deploy, as soon as is technologically possible, an effective National
			 Missile Defense system capable of defending the territory of the United States
			 against limited ballistic missile attack (whether accidental, unauthorized, or
			 deliberate).
							(6)On December 13,
			 2001, President George W. Bush announced I have concluded the ABM treaty
			 hinders our government's ability to develop ways to protect our people from
			 future terrorist or rogue state missile attacks.
							(7)Russian President
			 Vladimir Putin said the move was not a threat to the security of the
			 Russian Federation.
							(8)Since 2001, the
			 United States has deployed considerable Missile Defense capability: 30
			 ground-based interceptors defending the continental U.S. today; 32 Aegis BMD
			 ships; 113 SM–3 IA interceptors; 25 SM–3 IB interceptors; 3 THAAD batteries and
			 89 interceptors; and 8 AN/TPY–2 forward-based sensors.
							(9)The United States
			 has partnerships with 22 nations, and the North Atlantic Treaty Organization
			 (NATO), for missile defense cooperation. Likewise, India and South Korea are
			 developing missile defenses and the Russian Federation and People’s Republic of
			 China are also developing and improving missile defenses.
							(10)Since 2001 when
			 they began development, United States missile defenses have had a test record
			 of 58 of 73 hit-to-kill intercept attempts and have been successful across all
			 programs of the integrated system, including Aegis Ballistic Missile Defense
			 (BMD), Ground-based Midcourse Defense (GMD), Terminal High Altitude Area
			 Defense (THAAD), and PATRIOT Advanced Capability–3.
							(11)In July of 2004,
			 the United States missile defense system was declared operational with limited
			 capability. Since that time, it has offered defense against limited threats to
			 the continental United States.
							(12)The United States has cooperatively
			 developed with our Israeli allies a number of missile defense systems including
			 Arrow, Arrow 3 and David’s Sling, systems which will protector our Israeli
			 allies and contribute technology and expertise to United States systems.
							(13)The United States
			 in support of NATO deployed a Patriot missile battery to defend the population
			 and territory of Turkey and provide material support for Article V of the North
			 Atlantic Treaty in the event of spillover from the Syrian civil war and has
			 deployed Phase I of the European Phased Adaptive Approach, which includes a
			 transportable x-band radar array and an on-station AEGIS ballistic missile
			 defense ship armed with Standard Missile 3 block IA missile
			 interceptors.
							(14)When United
			 States territory, deployed forces and allies were threatened by North Korean
			 ballistic missiles the United States had the operational capability and
			 national will to deploy THAAD units to Guam to provide a defensive
			 shield.
							(15)The United States
			 continues to work jointly with Japan to improve the Navy Aegis Ballistic
			 Missile Defense (BMD) which in addition to providing missile defense in the
			 Pacific is also a keystone in the Phased Adaptive Approach for European missile
			 defense.
							(16)On-going research
			 and development under the auspices of the Missile Defense Agency will continue
			 to expand the technology envelope to deploy a layered missile defense system
			 capable of defending the homeland, our military forces deployed overseas,
			 friendly nations and our allies against all ballistic missiles from launch and
			 orbit to reentry.
							(17)A credible
			 ballistic missile defense system is critical to the national defense of the
			 United States.
							(b)Sense of
			 CongressCongress—
							(1)recognizes the
			 inspiring leadership of President Ronald Reagan to maintain the peace
			 through strength;
							(2)recognizes the
			 enduring obligation President as Commander in Chief to preserve,
			 protect, and defend the Constitution;
							(3)commemorates the
			 vision of President Reagan on the 30th anniversary of the Strategic Defense
			 Initiative;
							(4)believes that it
			 is imperative that the United States continue fielding a robust missile defense
			 system, including additional ground based interceptors; and
							(5)commits to
			 supporting continued investments in future missile defense capabilities and
			 emerging technologies such as directed energy and railguns.
							241.Readiness of
			 intercontinental ballistic missile forceThe Secretary of Defense shall preserve each
			 intercontinental ballistic missile silo that contains a deployed missile as of
			 the date of the enactment of this Act in, at minimum, a warm status that
			 enables such silo to—
						(1)remain a fully
			 functioning element of the interconnected and redundant command and control
			 system of the missile field; and
						(2)be made fully
			 operational with a deployed missile.
						242.Sense of
			 Congress on negotiations affecting the missile defenses of the United
			 States
						(a)FindingsCongress finds the following:
							(1)On April 15, 2013,
			 the National Security Advisor to the President, Tom Donilon, conveyed a
			 personal letter from President Obama to the President of the Russian
			 Federation, Vladimir Putin.
							(2)Press reports
			 indicate that in this letter the President proposed, developing a
			 legally-binding agreement on transparency, which would include exchange of
			 information to confirm that our programs do not pose a threat to each other’s
			 deterrence forces, through a so-called executive agreement, for
			 which [the President] does not need to seek the consent of
			 Congress..
							(3)The Deputy Foreign
			 Minister of Russia, Sergei Ryabkov, stated in response to the letter that,
			 the proposals of the U.S. side on the issue are quite concrete and are
			 related in a certain way to the discussions our countries had at various levels
			 in the past years. And it cannot be said from this point of view that the
			 offers are decorative and not serious. No, I want to emphasize that we are
			 committing to the seriousness of these proposals but we note their
			 insufficiency..
							(4)Press reports
			 indicate that the Secretary of the Russian Security Council, Nikolai Patrushev,
			 conveyed a response to the letter from President Putin.
							(5)President Obama’s
			 proposed deal with Russian President Putin has been kept secret from Congress
			 and the American people.
							(6)The Administration has systematically
			 denied Congress information about past offers of United States missile defense
			 concessions to Russia, including written requests from Members of the House of
			 Representatives.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the President
			 should promptly convey to Congress the details of any proposed deals with the
			 Russian Federation concerning the missile defenses or nuclear arms of the
			 United States; and
							(2)the missile
			 defenses of the United States are central to the defense of the homeland from
			 ballistic missile threats, particularly if nuclear deterrence fails, thus such
			 defenses are not something that the President should continue to trade away for
			 the prospects of nuclear arms reductions with Russia, the People’s Republic of
			 China, or any other foreign country.
							DReports
					251.Annual
			 Comptroller General report on the amphibious combat vehicle acquisition
			 program
						(a)Annual GAO
			 reviewDuring the period beginning on the date of the enactment
			 of this Act and ending on March 1, 2018, the Comptroller General of the United
			 States shall conduct an annual review of the amphibious combat vehicle
			 acquisition program.
						(b)Annual
			 reports
							(1)In
			 generalNot later than March
			 1 of each year beginning in 2014 and ending in 2018, the Comptroller General
			 shall submit to the congressional defense committees a report on the review of
			 the amphibious combat vehicle acquisition program conducted under subsection
			 (a).
							(2)Matters to be
			 includedEach report under paragraph (1) shall include the
			 following:
								(A)The extent to
			 which the program is meeting development and procurement cost, schedule,
			 performance, and risk mitigation goals.
								(B)With respect to meeting the desired initial
			 operational capability and full operational capability dates for the amphibious
			 combat vehicle, the progress and results of—
									(i)developmental and
			 operational testing of the vehicle; and
									(ii)plans for
			 correcting deficiencies in vehicle performance, operational effectiveness,
			 reliability, suitability, and safety.
									(C)An assessment of
			 procurement plans, production results, and efforts to improve manufacturing
			 efficiency and supplier performance.
								(D)An assessment of the acquisition strategy
			 of the amphibious combat vehicle, including whether such strategy is in
			 compliance with acquisition management best-practices and the acquisition
			 policy and regulations of the Department of Defense.
								(E)An assessment of the projected operations
			 and support costs and the viability of the Marine Corps to afford to operate
			 and sustain the amphibious combat vehicle.
								(3)Additional
			 informationIn submitting to
			 the congressional defense committees the first report under paragraph (1) and a
			 report following any changes made by the Secretary of the Navy to the baseline
			 documentation of the amphibious combat vehicle acquisition program, the
			 Comptroller General shall include, with respect to such program, an assessment
			 of the sufficiency and objectivity of—
								(A)the analysis of
			 alternatives;
								(B)the initial
			 capabilities document; and
								(C)the capabilities
			 development document.
								252.Report on strategy
			 to improve body armor
						(a)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the comprehensive research and
			 development strategy of the Secretary to achieve significant reductions in the
			 weight of body armor.
						(b)Matters
			 includedThe report under subsection (a) shall include the
			 following:
							(1)A brief description of each solution for
			 body armor weight reduction that is being developed as of the date of the
			 report.
							(2)For each such
			 solution—
								(A)the costs, schedules, and performance
			 requirements;
								(B)the research and
			 development funding profile;
								(C)a description of
			 the materials being used in the solution; and
								(D)the feasibility
			 and technology readiness levels of the solution and the materials.
								(3)A
			 strategy to provide resources for future research and development of body armor
			 weight reduction.
							(4)An explanation of how the Secretary is
			 using a modular or tailorable solution to approach body armor weight
			 reduction.
							(5)A description of how the Secretary
			 coordinates the research and development of body armor weight reduction being
			 carried out by the military departments.
							(6)Any other matter
			 the Secretary considers appropriate.
							253.Report on main
			 battle tank fuel efficiency initiativeNot later than 60 days after the date of the
			 enactment of this Act, the Secretary of the Army shall submit to the
			 congressional defense committees a report on the investment strategy to
			 accelerate fuel efficiency improvements to the current engine and transmission
			 of the M1 Abrams series main battle tank as part of the Army’s Engineering
			 Change Proposal Phase I strategy.
					254.Report on
			 powered rail system
						(a)Report
			 requiredNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the powered
			 rail system compared to currently fielded solutions. Such report shall include
			 each of the following:
							(1)Verification of relevant studies previously
			 conducted by the Army, including that of the Maneuver Center of Excellence,
			 which show that a typical infantry platoon requires approximately 430 pounds of
			 batteries for a 72-hour mission, or roughly 10 pounds per soldier, and that the
			 per-soldier, per-year procurement, storage, transport and disposal costs of
			 these batteries are between $50,000 and $65,000.
							(2)An assessment of
			 the comparative total cost of ownership, including procurement, fielding,
			 training, and sustainment of the existing rail system and associated
			 rail-mounted devices with respect to battery types and usage, when compared to
			 that of a powered rail or intelligent rail system with a consolidated power
			 source.
							(3)An assessment of
			 the specific effects of excessive battery weight on soldier mobility, endurance
			 and lethality determined through side-by-side time, endurance, motion and
			 lethality tests between soldiers operating with existing rail-mounted weapon
			 accessories and soldiers using the powered rail or intelligent rail
			 solution.
							(4)An assessment of
			 the advantages to the Army of incorporating the high-speed communications
			 capability embedded in the powered rail or intelligent rail technology,
			 including the integration of existing Army devices and devices in development
			 such as the family of weapons sights and the enhanced night vision goggles,
			 with the powered rail technology, and the connection of these previously
			 unconnected devices to the soldier network.
							(b)TestingAny testing conducted in order to produce
			 the report required by subsection (a) shall be supervised and validated by the
			 Director of Operational Test and Evaluation of the Department of
			 Defense.
						255.Report on
			 science, technology, engineering, and mathematics scholarship
			 programNot later than 60 days
			 after the date of enactment of this Act, the Secretary of Defense shall submit
			 to the congressional defense committees a report that assesses whether the
			 Science, Mathematics and Research for Transformation (SMART) scholarship
			 program, or related scholarship or fellowship programs within the Department of
			 Defense, are providing the necessary number of undergraduate and graduate
			 students in the fields of science, technology, engineer, and mathematics to
			 meet the recommendations contained in the report of the Commission on Research
			 and Development in the United States Intelligence Community, as well as
			 recommendation for how SMART and similar program might be improved to better
			 satisfy those recommendations.
					EOther
			 Matters
					261.Establishment of
			 Cryptographic Modernization Review and Advisory Board
						(a)In
			 generalChapter
			 7 of title 10, United States Code, is amended by adding at the
			 end the following new section:
							
								189.Cryptographic
				Modernization Review and Advisory Board
									(a)EstablishmentThere shall be in the Department of Defense
				a Cryptographic Modernization Review and Advisory Board (in this section
				referred to as the Board) to review and assess the cryptographic
				modernization activities of the Department and provide advice to the Secretary
				with respect to such activities pursuant to the roles and responsibilities
				outlined in the Chairman of the Joint Chiefs of Staff Instruction 6510.02D.
									(b)Members(1)The Secretary shall
				determine the number of members of the Board.
										(2)The Secretary shall appoint officers
				in the grade of general or admiral and civilian employees of the Department of
				Defense in the Senior Executive Service to serve as members of the
				Board.
										(c)ResponsibilitiesThe Board shall—
										(1)review compliance
				with cease-use dates for specific cryptographic systems based on rigorous
				analysis of technical and threat factors and issue guidance, as needed, to
				relevant program executive offices and program managers;
										(2)monitor the
				overall cryptographic modernization efforts of the Department, including while
				such efforts are being executed;
										(3)convene in-depth
				technical program reviews, as needed, for specific cryptographic modernization
				developments with respect to validating current and in-draft requirements of
				systems of the Department of Defense and identifying programmatic risks;
										(4)develop a five-year cryptographic
				modernization plan to—
											(A)make recommendations to the Joint
				Requirements Oversight Council with respect to updating or modifying
				requirements for cryptographic modernization; and
											(B)identify
				previously unidentified requirements;
											(5)develop a
				long-term roadmap to—
											(A)ensure synchronization with major planning
				documents;
											(B)anticipate risks
				and issues in 10- and 20-year timelines; and
											(C)ensure that the expertise and insights of
				the military departments, Defense Agencies, the combatant commands, industry,
				academia, and key allies are included in the course of developing and carrying
				out cryptographic modernization activities;
											(6)develop a concept of operations for how
				cryptographic systems should function in a system-of-systems environment;
				and
										(7)advise the
				Secretary on the development of a cryptographic asset visibility system.
										(d)Exclusion of
				certain programsThe Board
				shall not include programs funded under the National Intelligence Program (as
				defined in section 3(6) of the National Security Act of 1947 (50 U.S.C. 3003(6)))
				in carrying out this
				section.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding after the item relating to section 188 the following new
			 item:
							
								
									189. Cryptographic Modernization Review
				and Advisory
				Board.
								
								.
						262.Clarification
			 of eligibility of a State to participate in defense experimental program to
			 stimulate competitive researchSubparagraph (A) of section 257(d)(2) of the
			 National Defense Authorization Act for Fiscal Year 1995 (Public Law
			 103–337;
			 10 U.S.C.
			 2358 note) is amended to read as follows:
						
							(A)the State is eligible for the experimental
				program to stimulate competitive research under section 113 of the National
				Science Foundation Authorization Act of 1988 (42 U.S.C. 1862g);
				and
							.
					263.Extension and
			 expansion of mechanisms to provide funds for defense laboratories for research
			 and development of technologies for military missions
						(a)Clarification of
			 availability of fundsSection 219 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 2358 note) is
			 amended—
							(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
							(2)by inserting after
			 subsection (a) the following new subsection (b):
								
									(b)Availability of
				funds for infrastructure revitalization projects
										(1)In
				generalSubject to the provisions of this subsection, funds
				available under a mechanism under subsection (a) for specific laboratory
				infrastructure revitalization projects shall be available for such projects
				until expended.
										(2)Prior notice of
				costs of projectsFunds shall be available in accordance with
				paragraph (1) for a project referred to in that paragraph only if the
				congressional defense committees are notified of the total cost of the project
				before the commencement of the project.
										(3)Accumulation of
				funds for projectsFunds may accumulate under a mechanism under
				subsection (a) for a project referred to in paragraph (1) for not more than
				five years.
										(4)Limitation on
				total cost of projectFunds shall be available in accordance with
				paragraph (1) for a project referred to in that paragraph only if the cost of
				the project does not exceed
				$4,000,000.
										.
							(b)ExtensionSubsection
			 (d) of such section, as redesignated by subsection (a)(1) of this section, is
			 amended by striking September 30, 2016 and inserting
			 September 30, 2020.
						(c)ApplicationSubsection (b) of section 219 of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 2358
			 note), as added by subsection (a)(2), shall apply with respect to funds made
			 available under such section 219 after the date of the enactment of this
			 Act.
						264.Extension of
			 authority to award prizes for advanced technology achievementsSection 2374a(f) of
			 chapter 139 of title 10,
			 United States Code, is amended by striking September 30, 2013
			 and inserting September 30, 2018.
					265.Five-year
			 extension of pilot program to include technology protection features during
			 research and development of certain defense systemsSection 243(d) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383;
			 10 U.S.C.
			 2358 note) is amended by striking October 1,
			 2015 and inserting October 1, 2020.
					266.Briefing on
			 power and energy research conducted at university affiliated research
			 centers
						(a)BriefingNot later than March 31, 2014, the
			 Secretary of Defense shall brief the Committees on Armed Services of the Senate
			 and the House of Representatives on power and energy research conducted at the
			 university affiliated research centers.
						(b)Matters
			 includedThe briefing under subsection (a) shall include the
			 following:
							(1)A
			 description of current and planned research on power grid issues conducted with
			 other university-based energy centers.
							(2)A description of current and planned
			 collaboration efforts regarding power grid issues with university-based
			 research centers that have an expertise in energy efficiency and renewable
			 energy, including efforts with respect to—
								(A)system failure and
			 losses, including—
									(i)utility logistics
			 and supply chain management for events resulting in system failure or other
			 major damage;
									(ii)near real-time
			 utility and law enforcement access to damage assessment information during
			 events resulting in system failure or other major damage;
									(B)mitigation and
			 response to disasters and attacks;
								(C)variable energy
			 resource integration on the bulk power system;
								(D)integration of
			 high penetrations of distributed energy technologies on the electric
			 distribution system;
								(E)substation and
			 asset hardening techniques appropriate for use in civilian areas;
								(F)facilitating
			 development of training programs to support significant increase in required
			 technical skills of present and future utility field forces, including hands-on
			 training; and
								(G)facilitating
			 increased consumer self-sufficiency.
								267.Approval of
			 certain new uses of research, development, test, and evaluation land
						(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Defense, or the head of any other
			 department or agency of the Federal Government, may not finalize any decision
			 regarding new land use activity on covered land unless the Secretary concerned
			 approves such activity in writing.
						(b)DefinitionsIn this section:
							(1)The term
			 covered land means ranges, test areas, or other land in the
			 contiguous United States used by the Secretary of Defense for activities
			 related to research, development, test, and evaluation that the Secretary
			 determines, for purposes of this section, to be critical to national
			 security.
							(2)The term
			 new land use activity means an activity regarding the use of
			 covered land that—
								(A)as of the date of
			 the enactment of this Act, is not carried out on covered land; and
								(B)is carried out by,
			 or in cooperation with, a department or agency of the Federal Government other
			 than the Department of Defense.
								(3)The term
			 Secretary concerned has the meaning given that term in
			 section
			 101(a)(9) of title 10, United States Code.
							268.Canines as
			 stand-off detection of explosives and explosive precursorsNot later than 90 days after the date of
			 enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics shall provide to the Committee on Armed Services of
			 the House of Representatives and the Committee on Armed Services of the Senate
			 a report that—
						(1)describes how the
			 Department of Defense intends to maintain the capability and infrastructure
			 required to support canines as stand-off detection of explosives and explosive
			 precursors;
						(2)specifies the appropriate office to oversee
			 the acquisition process, research and development, technology advancement,
			 testing and evaluation, and production and procurement with respect to canines
			 as stand-off detection of explosives and explosive precursors;
						(3)specifies the plan to sustain and enhance
			 the partnerships and relationships of the Department of Defense with service
			 laboratories, private sector companies, and academic institutions to ensure
			 that the latest data and information regarding canine capabilities are
			 distributed throughout the Department and other Federal agencies that could
			 benefit from such information; and
						(4)specifies any technologies capable of
			 replacing the canine as a stand-off detection capability during the next 2
			 years.
						IIIOperation and
			 Maintenance
				AAuthorization of
			 Appropriations
					301.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4301.
					302.Authorization
			 of appropriations for Marine Security Guard
						(a)IncreaseNotwithstanding the amounts set forth in
			 the funding tables in division D, the amount authorized to be appropriated in
			 section 301 for Operation and Maintenance, as specified in the corresponding
			 funding table in section 4301, for Marine Security Guard is hereby increased by
			 $13,400,000.
						(b)OffsetNotwithstanding the amounts set forth in
			 the funding tables in division D, the amount authorized to be appropriated in
			 section 301 for Operation and Maintenance, Army, as specified in the
			 corresponding funding table in section 4301, is hereby reduced by $13,400,000,
			 to be derived from the Maneuver Units.
						303.Authorization
			 of appropriations for Crisis Response Force
						(a)IncreaseNotwithstanding the amounts set forth in
			 the funding tables in division D, the amount authorized to be appropriated in
			 section 301 for Operation and Maintenance, as specified in the corresponding
			 funding table in section 4301, for the Crisis Response Force is hereby
			 increased by $10,600,000.
						(b)OffsetNotwithstanding the amounts set forth in
			 the funding tables in division D, the amount authorized to be appropriated in
			 section 301 for Operation and Maintenance, Army, as specified in the
			 corresponding funding table in section 4301, is hereby reduced by $10,600,000,
			 to be derived from the Maneuver Units.
						BEnergy and
			 Environment
					311.Deadline for
			 submission of reports on proposed budgets for activities relating to
			 operational energy strategySection 138c(e) of
			 title 10, United States Code, is amended—
						(1)in paragraph (4),
			 by striking Not later than 30 days after the date on which the budget
			 for a fiscal year is submitted to Congress pursuant to
			 section
			 1105 of title 31, the Secretary of Defense shall submit to
			 Congress a report on the proposed budgets for that fiscal year and
			 inserting The Secretary of Defense shall submit to Congress a report on
			 the proposed budgets for a fiscal year; and
						(2)by adding at the
			 end the following new paragraph:
							
								(6)The report required by paragraph (4) for a
				fiscal year shall be submitted by the later of the following dates:
									(A)The date that is 30 days after the date on
				which the budget for that fiscal year is submitted to Congress pursuant to
				section
				1105 of title 31.
									(B)March 31 of the previous fiscal
				year.
									.
						312.Facilitation of
			 interagency cooperation in conservation programs of the Departments of Defense,
			 Agriculture, and Interior to avoid or reduce adverse impacts on military
			 readiness activities
						(a)Use of funds
			 under certain agreementsSection 2684a of title 10, United
			 States Code, is amended—
							(1)by redesignating
			 subsections (h) and (i) as subsections (i) and (j); and
							(2)by inserting after
			 subsection (g) the following new subsection (h):
								
									(h)Interagency
				cooperation in conservation programs To avoid or reduce adverse impacts on
				military readiness activitiesIn order to facilitate interagency
				cooperation and enhance the effectiveness of actions that will protect both the
				environment and military readiness, the recipient of funds provided pursuant an
				agreement under this section or under the Sikes Act (16 U.S.C. et seq.) may,
				with regard to the lands and waters within the scope of the agreement, use such
				funds to satisfy any matching funds or cost-sharing requirement of any
				conservation program of the Department of Agriculture or the Department of the
				Interior notwithstanding any limitation of such program on the source of
				matching or cost-sharing
				funds.
									.
							(b)SunsetThis section and subsection (h) of
			 section
			 2684a of title 10, United States Code, as added by this
			 section, shall expire on October 1, 2019, except that any agreement referred to
			 in such subsection that is entered into on or before September 30, 2019, shall
			 continue according to its terms and conditions as if this section has not
			 expired.
						313.Reauthorization
			 of Sikes ActSection 108 of
			 the Sikes Act (16
			 U.S.C. 670f) is amended by striking fiscal years 2009
			 through 2014 each place it appears and inserting fiscal years
			 2014 through 2019.
					314.Cooperative
			 agreements under Sikes Act for land management related to Department of Defense
			 readiness activities
						(a)Multiyear
			 agreements To fund long-Term managementSubsection (b) of section 103A of the Sikes
			 Act (16 U.S.C.
			 670c–1) is amended—
							(1)by inserting (1) before
			 Funds; and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)In the case of a cooperative agreement
				under subsection (a)(2), funds referred to in paragraph (1)—
										(A)may be paid in a lump sum and include
				an amount intended to cover the future costs of the natural resource
				maintenance and improvement activities provided for under the agreement;
				and
										(B)may be invested by the recipient in
				accordance with the recipient’s own guidelines for the management and
				investment of financial assets, and any interest or income derived from such
				investment may be applied for the same purposes as the
				principal.
										.
							(b)Availability of
			 funds and relation to other lawsSubsection (c) of such section
			 is amended to read as follows:
							
								(c)Availability of
				funds and relation to other laws(1)Cooperative agreements and interagency
				agreements entered into under this section shall be subject to the availability
				of funds.
									(2)Notwithstanding
				chapter 63 of title 31,
				United States Code, a cooperative agreement under this section may be used to
				acquire property or services for the direct benefit or use of the United States
				Government.
									(3)Amounts available to the Department of
				Defense that are provided to any Federal, State, local, or nongovernmental
				entity for conservation and rehabilitation of natural resources in an area that
				is not on a military installation—
										(A)may only be used for payment of direct
				costs associated with the management of such area; and
										(B)may be used to pay not more than 3 percent
				of total project administrative costs, fees, and management charges.
										(4)Amounts available to the Department of
				Defense may not be used under this Act to acquire fee title interest in real
				property for natural resources projects that are not on a military
				installation.
									.
						(c)Annual
			 auditsSuch section is
			 further amended by adding at the end the following new subsection:
							
								(d)Annual
				auditsThe Inspector General
				of the Department of Defense shall annually audit each natural resources
				project funded with amounts available to the Department of Defense under this
				Act that is not on a military
				installation.
								.
						(d)SunsetThis
			 section and the provisions of law enacted by the amendments made by this
			 section shall expire on October 1, 2019, except that any cooperative agreement
			 referred to in such provisions that is entered into on or before September 30,
			 2019, shall continue according to its terms and conditions as if this section
			 has not expired.
						315.Exclusions from
			 definition of chemical substance under Toxic Substances Control
			 ActSection 3(2)(B)(v) of the
			 Toxic Substances Control Act (15 U.S.C. 2602(2)(B)(v)) is amended
			 by striking , and and inserting ‘‘and any component of such an
			 article (including, without limitation, shot, bullets and other projectiles,
			 propellants when manufactured for or used in such an article, and primers),
			 and’’.
					316.Exemption of
			 Department of Defense from alternative fuel procurement
			 requirementSection 526 of
			 the Energy Independence and Security Act of 2007 (Public Law
			 110–140;
			 42 U.S.C.
			 17142) is amended by adding at the end the following:
			 This section shall not apply to the Department of
			 Defense..
					317.Clarification
			 of prohibition on disposing of waste in open-air burn pitsFor the purposes of Department of Defense
			 Instruction 4715.19, issued as required by section 317 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84;
			 10 U.S.C.
			 2701 note) or any successor instruction, the term
			 covered waste specifically includes, in addition to the
			 materials already specified in subparagraphs (A) and (B) of subsection (c)(2)
			 of such section, the following:
						(1)Tires.
						(2)Treated
			 wood.
						(3)Batteries.
						(4)Plastics, except insignificant amounts of
			 plastic remaining after a good-faith effort to remove or recover plastic
			 materials from the solid waste stream.
						(5)Munitions and explosives, the destruction
			 of which is covered in Department of Defense Instruction 6055.09–M (Reference
			 (i)).
						(6)Compressed gas
			 cylinders, unless empty with valves removed.
						(7)Fuel containers,
			 unless completely evacuated of its contents.
						(8)Aerosol
			 cans.
						(9)Polychlorinated
			 biphenyls.
						(10)Petroleum, oils,
			 and lubricants products (other than waste fuel for initial combustion).
						(11)Asbestos.
						(12)Mercury.
						(13)Foam tent
			 material.
						(14)Any item
			 containing any of the materials referred to in a preceding paragraph.
						318.Limitation on
			 plan, design, refurbishing, or construction of biofuels
			 refineriesNotwithstanding any
			 other provision of law, the Secretary of Defense may not enter into a contract
			 for the planning, design, refurbishing, or construction of a biofuels refinery
			 any other facility or infrastructure used to refine biofuels unless such
			 planning, design, refurbishing, or construction is specifically authorized by
			 law.
					319.Limitation on
			 procurement of biofuels
						(a)In
			 generalExcept as provided in
			 subsection (b), none of the amounts authorized to be appropriated by this Act
			 or otherwise made available for the Department of Defense may be used to
			 purchase or produce biofuels until the earlier of the following dates:
							(1)The date on which
			 the cost of the biofuel is equal to the cost of conventional fuels purchased by
			 the Department.
							(2)The date on which the Budget Control Act of
			 2011 (Public
			 Law 112–25), and the sequestration in effect by reason of such
			 Act, are no longer in effect.
							(b)ExceptionsThe limitation under subsection (a) shall
			 not apply to biofuels purchased—
							(1)in limited
			 quantities necessary to complete test and certification; or
							(2)for the biofuel
			 research and development efforts of the Department.
							320.Military readiness
			 and southern sea otter conservation
						(a)Establishment of
			 the southern sea otter military readiness areasChapter
			 631 of title 10, United States Code, is amended by adding at
			 the end the following new section:
							
								7235.Establishment
				of the Southern Sea Otter Military Readiness Areas
									(a)EstablishmentThe
				Secretary of Defense shall establish areas to be known as Southern Sea
				Otter Military Readiness Areas for national defense purposes. Such
				areas shall include each of the following:
										(1)The area that
				includes Naval Base Ventura County, San Nicolas Island, and Begg Rock and the
				adjacent and surrounding waters within the following coordinates:
											
												N. Latitude/W. Longitude
												33°27.8′/119°34.3′
												33°20.5′/119°15.5′
												33°13.5′/119°11.8′
												33°06.5′/119°15.3′
												33°02.8′/119°26.8′
												33°08.8′/119°46.3′
												33°17.2′/119°56.9′
												33°30.9′/119°54.2′;
										(2)That area that
				includes Naval Base Coronado, San Clemente Island and the adjacent and
				surrounding waters running parallel to shore to 3 nautical miles from the high
				tide line designated by 33 CFR part 165 on May 20, 2010, as the San Clemente
				Island 3NM Safety Zone.
										(b)Activities
				within the southern sea otter military readiness areas
										(1)Incidental
				takings under Endangered Species Act of 1973Sections 4 and 9 of
				the Endangered Species Act of 1973 (16 U.S.C. 1533, 1538) shall not
				apply with respect to the incidental taking of any southern sea otter in the
				Southern Sea Otter Military Readiness Areas in the course of conducting a
				military readiness activity.
										(2)Incidental
				takings under Marine Mammal Protection Act of 1972Sections 101
				and 102 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371,
				1372) shall not apply with respect to the incidental taking of any southern sea
				otter in the Southern Sea Otter Military Readiness Areas in the course of
				conducting military readiness activities.
										(3)Treatment as
				species proposed to be listedFor purposes of any military
				readiness activity, any southern sea otter while within the Southern Sea Otter
				Military Readiness Areas shall be treated for the purposes of section 7 of the
				Endangered Species Act of 1973 (16 U.S.C. 1536) as a member of a
				species that is proposed to be listed as an endangered species or a threatened
				species under section 4 of the Endangered Species Act of 1973 (16 U.S.C.
				1533).
										(c)RemovalNothing
				in this section or any other Federal law shall be construed to require that any
				southern sea otter located within the Southern Sea Otter Military Readiness
				Areas as of the effective date of this section or thereafter be removed from
				the Areas.
									(d)Revision or
				termination of exceptionsThe
				Secretary of the Interior may revise or terminate the application of subsection
				(b) if the Secretary, in consultation with the Secretary of the Navy,
				determines that military activities authorized under subsection (b) are
				impeding southern sea otter conservation or the return of southern sea otters
				to optimum sustainable population levels.
									(e)Monitoring
										(1)In
				generalThe Secretary of the Navy shall conduct monitoring and
				research within the Southern Sea Otter Military Readiness Areas to determine
				the effects of military readiness activities on the growth or decline of the
				sea otter population and on the near-shore eco-system. Monitoring and research
				parameters and methods shall be determined in consultation with the
				service.
										(2)ReportsWithin
				24 months after the effective date of this section and every three years
				thereafter, the Secretary of the Navy shall report to Congress and the public
				on monitoring undertaken pursuant to paragraph (1).
										(f)DefinitionsIn
				this section:
										(1)Incidental
				takingThe term incidental taking means any take
				of a southern sea otter that is incidental to, and not the purpose of, the
				carrying out of an otherwise lawful activity.
										(2)Optimum
				sustainable populationThe term optimum sustainable
				population means, with respect to any population stock, the number of
				animals that will result in the maximum productivity of the population or the
				species, keeping in mind the carrying capacity of the habitat and the health of
				the ecosystem of which they form a constituent element.
										(3)Southern sea
				otterThe term southern sea otter means any member
				of the subspecies Enhydra lutris nereis.
										(4)TakeThe
				term take—
											(A)when used in
				reference to activities subject to regulation by the Endangered Species Act of
				1973 (16 U.S.C.
				1531–1544) shall have the meaning given such term in that
				statute; and
											(B)when used in
				reference to activities subject to regulation by the Marine Mammal Protection
				Act of 1972 (16
				U.S.C. 1361–1423h), shall have the meaning given such term in
				that statute.
											(5)Military
				readiness activityThe term
				military readiness activity has the meaning given that term in
				section 315(f) of the Bob Stump National Defense Authorization Act for Fiscal
				Year 2003 (Public Law 107–314; 116 Stat. 2509;
				16 U.S.C.
				703 note), and includes all training and operations of the
				Armed Forces that relate to combat, and the adequate and realistic testing of
				military equipment, vehicles, weapons, and sensors for proper operation and
				suitability for combat
				use.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following:
							
								
									7235. Establishment of the Southern Sea Otter Military
				Readiness
				Areas.
								
								.
						(c)Conforming
			 AmendmentSection 1 of
			 Public Law
			 99–625 (16 U.S.C. 1536 note) is repealed.
						CLogistics and
			 Sustainment
					321.Littoral Combat Ship
			 Strategic Sustainment Plan
						(a)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of the Navy shall submit to the congressional
			 defense committees and to the Comptroller General of the United States a
			 strategic sustainment plan for the Littoral Combat Ship. Such plan shall
			 include each of the following:
							(1)An estimate of the cost and schedule of
			 implementing the plan.
							(2)An identification
			 of the requirements and planning for the long-term sustainment of the Littoral
			 Combat Ship and its mission modules in accordance with
			 section
			 2366b of title 10, United States Code, as amended by section
			 801 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law
			 112–81; 125 Stat. 1482).
							(3)A description of the current and future
			 operating environments of the Littoral Combat Ship, as specified or referred to
			 in strategic guidance and planning documents of the Department of
			 Defense.
							(4)The facility,
			 supply, and logistics systems requirements of the Littoral Combat Ship when
			 forward deployed, and an estimate of the cost and personnel required to conduct
			 the necessary maintenance activities.
							(5)Any required
			 updates to host-nation agreements to facilitate the forward-deployed
			 maintenance requirements of the Littoral Combat Ship, including a discussion of
			 overseas management of Ship ordnance and hazardous materials and delivery of
			 equipment and spare parts needed for emergent repair.
							(6)An evaluation of
			 the forward-deployed maintenance requirements of the Littoral Combat Ship and a
			 schedule of pier-side maintenance timelines when forward-deployed, including
			 requirements for multiple ships and variants.
							(7)An assessment of
			 the total quantity of equipment, spare parts, permanently forward-stationed
			 personnel, and size of fly away teams required to support forward-deployed
			 maintenance requirements for the U.S.S. Freedom while in Singapore, and
			 estimates for follow-on deployments of Littoral Combat Ships of both
			 variants.
							(8)A
			 detailed description of the continuity of operations plans for the Littoral
			 Combat Ship Squadron and of any plans to increase the number of Squadron
			 personnel.
							(9)An identification
			 of mission critical single point of failure equipment for which a sufficient
			 number spare parts are necessary to have on hand, and determination of Littoral
			 Combat Ship forward deployed equipment and spare parts locations and
			 levels.
							(b)FormThe
			 plan required under subsection (a) shall be submitted in unclassified form but
			 may have a classified annex.
						322.Review of
			 critical manufacturing capabilities within Army arsenals
						(a)ReviewThe Secretary of Defense, in consultation
			 with the Secretaries of the military departments and the directors of the
			 Defense Agencies, shall conduct a review of the current and expected
			 manufacturing requirements across the Department of Defense to identify
			 critical manufacturing competencies, supplies, components, end items, parts,
			 assemblies, and sub-assemblies for which no or a limited domestic commercial
			 source exists. In conducting the review under this section, the
			 Secretary—
							(1)shall assess which
			 of the competencies for which no or a limited domestic commercial source exists
			 could be executed by an arsenal owned by the United States; and
							(2)may review other
			 manufacturing capabilities, as the Secretary determines appropriate, to
			 determine if such capabilities could be executed by an arsenal owned by the
			 United States.
							(b)Congressional
			 briefingNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall brief the congressional defense committees on
			 the results of the review conducted under subsection (a).
						323.Inclusion of
			 Army arsenals capabilities in solicitations
						(a)Determination of
			 use of arsenals
							(1)Solicitation of
			 informationWhen undertaking
			 a make-or-buy analysis, a Program Executive Officer or Program Manager of a
			 military service or Defense Agency shall solicit information from an arsenal
			 owned by the United States regarding the capability of the arsenal to fulfill a
			 manufacturing requirement.
							(2)Submittal of
			 material solutionUpon a determination, that an arsenal owned by
			 the United States is capable of fulfilling a manufacturing requirement, a
			 Program Executive Officer or Program Manager shall allow the arsenal to submit
			 a material solution in response to the requirement.
							(b)Notification of
			 solicitationsWhen issuing a
			 solicitation, a Program Executive Officer or Program Manager shall notify each
			 arsenal owned by the United States of any manufacturing requirement that the
			 arsenal has the capability to fulfill and allow the arsenal to submit a
			 proposal in response to the requirement.
						324.Assessment of
			 outreach for small business concerns owned and controlled by women and
			 minorities required before conversion of certain functions to contractor
			 performanceNo Department of
			 Defense function that is performed by Department of Defense civilian employees
			 and is tied to a certain military base may be converted to performance by a
			 contractor until the Secretary of Defense conducts an assessment to determine
			 if the Department of Defense has carried out sufficient outreach programs to
			 assist small business concerns owned and controlled by women (as such term is
			 defined in section 8(d)(3)(D) of the Small Business Act) and small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals (as such term is defined in section 8(d)(3)(C) of the Small
			 Business Act) that are located in the geographic area near the military
			 base.
					DReports
					331.Additional reporting
			 requirements relating to personnel and unit readiness
						(a)Assessment of
			 assigned missions and contractor supportSection 482 of title 10, United
			 States Code, is amended—
							(1)by redesignating
			 subsection (g) as subsection (j); and
							(2)by inserting after
			 subsection (f) the following new subsections:
								
									(g)Combatant
				command assigned mission assessments(1)Each report shall also include an
				assessment by each commander of a geographic or functional combatant command of
				the ability of the command to successfully execute each of the assigned
				missions of the command. Each such assessment for a combatant command shall
				also include a list of the mission essential tasks for each assigned mission of
				the command and an assessment of the ability of the command to successfully
				complete each task within prescribed timeframes.
										(2)For purposes of this subsection, the
				term assigned mission means any contingency response program
				plan, theater campaign plan, or named operation that is approved and assigned
				by the Joint Chiefs of Staff.
										(h)Risk assessment
				of dependence on contractor supportEach report shall also include an
				assessment by the Chairman of the Joint Chiefs of Staff of the level of risk
				incurred by using contract support in contingency operations as required under
				Department of Defense Instruction 1100.22, Policies and Procedures for
				Determining Workforce Mix.
									(i)Combat support
				agencies assessment(1)Each report shall also
				include an assessment by the Secretary of Defense of the military readiness of
				the combat support agencies, including, for each such agency—
											(A)a determination with respect to the
				responsiveness and readiness of the agency to support operating forces in the
				event of a war or threat to national security, including—
												(i)a list of mission essential tasks
				and an assessment of the ability of the agency to successfully perform those
				tasks;
												(ii)an assessment of how the ability
				of the agency to accomplish the tasks referred to in subparagraph (A) affects
				the ability of the military departments and the unified and geographic
				combatant commands to execute operations and contingency plans by
				number;
												(iii)any readiness deficiencies and
				actions recommended to address such deficiencies; and
												(iv)key indicators and other relevant
				information related to any deficiency or other problem identified;
												(B)any recommendations that the Secretary
				considers appropriate.
											(2)In this subsection, the term
				combat support agency means any of the following Defense
				Agencies:
											(A)The Defense Information Systems
				Agency.
											(B)The Defense Intelligence
				Agency.
											(C)The Defense Logistics Agency.
											(D)The National Geospatial-Intelligence Agency
				(but only with respect to combat support functions that the agencies perform
				for the Department of Defense).
											(E)The Defense Contract Management
				Agency.
											(F)The Defense Threat Reduction
				Agency.
											(G)The National Reconnaissance
				Office.
											(H)The National Security Agency (but only with
				respect to combat support functions that the agencies perform for the
				Department of Defense) and Central Security Service.
											(I)Any other Defense Agency designated as
				a combat support agency by the Secretary of
				Defense.
											.
							(b)Conforming
			 amendmentSuch section is
			 further amended in subsection (a), by striking and (f) and
			 inserting (f), (g), (h), and (i).
						332.Repeal of annual
			 Comptroller General report on Army progressSection 323 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2146;
			 10 U.S.C.
			 229 note) is amended—
						(1)by striking
			 subsection (d);
						(2)by redesignating
			 subsections (e) and (f) as subsections (d) and (e), respectively; and
						(3)in subsection (e),
			 as so redesignated, by striking or (d).
						333.Revision to
			 requirement for annual submission of information regarding information
			 technology capital assetsSection 351(a)(1) of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (Public Law
			 107–314;
			 10 U.S.C.
			 221 note) is amended by striking in excess of
			 $30,000,000 and all that follows and inserting (as computed in
			 fiscal year 2000 constant dollars) in excess of $32,000,000 or an estimated
			 total cost for the future-years defense program for which the budget is
			 submitted (as computed in fiscal year 2000 constant dollars) in excess of
			 $378,000,000, for all expenditures, for all increments, regardless of the
			 appropriation and fund source, directly related to the assets definition,
			 design, development, deployment, sustainment, and disposal..
					334.Ordnance
			 related records review and reporting requirement for Vieques and Culebra
			 Islands, Puerto Rico
						(a)Identification
			 of military munitions and navy operational history
							(1)Records
			 reviewThe Secretary of Defense shall conduct a review of all
			 existing Department of Defense records to determine and describe the historical
			 use of military munitions and military training on the islands of Vieques and
			 Culebra, Puerto Rico, and in the nearby cays and waters. The review shall, to
			 the extent practicable and based on historical documents available, identify
			 the type of munitions, the quantity of munitions, and the location where such
			 munitions may have potentially been used or may be remaining on the islands of
			 Vieques and Culebra, Puerto Rico, and in the nearby cays or waters. The
			 historical review shall also determine the type of various military training
			 exercises that occurred on each island and in the nearby cays and
			 waters.
							(2)Cooperation and
			 consultationThe Secretary of Defense may request the assistance
			 of other Federal agencies and may consult the Governor of Puerto Rico as may be
			 deemed appropriate in conducting the review required by this subsection and in
			 preparing the report required by subsection (b).
							(b)ReportNot later than 450 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the House of Representatives and the Senate,
			 and shall make publicly available, a report detailing the findings and
			 determinations of the review required by subsection (a). The report shall be
			 organized to include the information detailed in subsection (a) in addition to
			 site history, site description, real estate ownership information, and any
			 other information about known military munitions and military training that
			 occurred historically on the islands of Vieques and Culebra, Puerto Rico, and
			 in the nearby cays and waters. The report shall include any information and
			 recommendations that the Secretary deems appropriate about the potential
			 hazards to the public associated with unexploded ordnance on the islands of
			 Vieques and Culebra, Puerto Rico, and in the nearby cays and waters.
						(c)DefinitionsIn
			 this section:
							(1)The term
			 military munitions has the meaning given that term in
			 section
			 101(e)(4) of title 10, United States Code.
							(2)The term unexploded ordnance
			 has the meaning given that term in
			 section
			 101(e)(5) of title 10, United States Code.
							ELimitations and
			 Extensions of Authority
					341.Limitation on
			 reduction of force structure at Lajes Air Force Base, AzoresThe Secretary of the Air Force may not
			 reduce the force structure at Lajes Air Force Base, Azores, relative to the
			 force structure at such Air Force Base as of October 1, 2013, until 30 days
			 after the Secretary of Defense concludes the European Infrastructure
			 Consolidation Assessment initiated by the Secretary on January 25, 2013, and
			 briefs the congressional defense committees regarding such Assessment. Such
			 briefing shall include a specific assessment of the efficacy of Lajes Air Force
			 Base, Azores, in supporting the United Stated overseas force posture.
					342.Prohibition on
			 performance of Department of Defense flight demonstration teams outside the
			 United States
						(a)ProhibitionNone of the funds authorized to be
			 appropriated or otherwise available to the Secretary of Defense for fiscal year
			 2014 or 2015 may be used for the performance of flight demonstration teams
			 under the jurisdiction of the Secretary at any location outside the United
			 States.
						(b)United
			 StatesIn this section, the
			 term United States means the several States of the United
			 States, the District of Columbia, and the commonwealths, territories, and
			 possessions of the United States.
						FOther
			 Matters
					351.Requirement to
			 establish policy on joint combat uniforms
						(a)Establishment of
			 policyIt is the policy of the United States that by not later
			 than October 1, 2018, the Secretary of Defense shall require all military
			 services to use a joint combat camouflage uniform, including color and pattern
			 variants designed for specific combat environments.
						(b)ProhibitionExcept
			 as provided in subsection (c), each military service shall be prohibited from
			 adopting a new combat camouflage uniform, unless—
							(1)the combat
			 camouflage utility uniform will be a joint uniform adopted by all military
			 services; or
							(2)the military
			 services adopt a uniform currently in use by another military service.
							(c)ExceptionsNothing
			 in subsection (b) shall be construed as—
							(1)prohibiting the
			 development or fielding of combat and camouflage utility uniforms for use by
			 personnel assigned to or operating in support of the unified combatant command
			 for special operations forces described in
			 section
			 167 of title 10, United States Code;
							(2)prohibiting the military services from
			 fielding ancillary uniform items, including headwear, footwear, or other such
			 items as determined by the Secretaries of the military departments; or
							(3)prohibiting the
			 military services from issuing working or vehicle crew uniforms.
							(d)Guidance
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall issue guidance to implement this
			 section. At a minimum, such guidance shall—
							(1)require the
			 Secretaries of the military departments to collaborate on the development of
			 joint criteria for the design, development, fielding, and characteristics of
			 combat camouflage uniforms;
							(2)require the
			 Secretaries of the military departments to ensure that new combat and
			 camouflage utility uniforms meet the geographic and operational requirements of
			 the commanders of the combatant commands; and
							(3)require the
			 Secretaries of the military departments to ensure that all new combat and
			 camouflage utility uniforms achieve interoperability with other components of
			 individual war fighter systems, including organizational clothing and
			 individual equipment such as body armor and other individual protective
			 systems.
							(e)WaiverThe
			 Secretary of Defense may waive the prohibition in subsection (b) if the
			 Secretary certifies to Congress that there are exceptional operational
			 circumstances that require the development or fielding of a new combat
			 camouflage uniform.
						(f)Repeal of
			 policySection 352 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84, 123 Stat. 2262;
			 10 U.S.C.
			 771 note prec.) is hereby repealed.
						IVMilitary
			 Personnel Authorizations
				AActive
			 Forces
					401.End strengths for
			 active forcesThe Armed Forces
			 are authorized strengths for active duty personnel as of September 30, 2014, as
			 follows:
						(1)The Army, 520,000.
						(2)The Navy, 323,600.
						(3)The Marine Corps, 190,200.
						(4)The Air Force, 327,600.
						402.Revision in
			 permanent active duty end strength minimum levelsSection 691(b) of
			 title 10, United States Code, is amended by striking paragraphs (1) through (4)
			 and inserting the following new paragraphs:
						
							(1)For the Army,
				520,000.
							(2)For the Navy,
				323,600.
							(3)For the Marine
				Corps, 190,200.
							(4)For the Air Force,
				327,600.
							.
					BReserve
			 Forces
					411.End strengths for
			 Selected Reserve
						(a)In
			 generalThe Armed Forces are authorized strengths for Selected
			 Reserve personnel of the reserve components as of September 30, 2014, as
			 follows:
							(1)The Army National Guard of the United
			 States, 354,200.
							(2)The Army Reserve, 205,000.
							(3)The Navy Reserve, 59,100.
							(4)The Marine Corps Reserve, 39,600.
							(5)The Air National Guard of the United
			 States, 105,400.
							(6)The Air Force Reserve, 70,400.
							(7)The Coast Guard Reserve, 9,000.
							(b)End strength
			 reductionsThe end strengths prescribed by subsection (a) for the
			 Selected Reserve of any reserve component shall be proportionately reduced
			 by—
							(1)the total
			 authorized strength of units organized to serve as units of the Selected
			 Reserve of such component which are on active duty (other than for training) at
			 the end of the fiscal year; and
							(2)the total number
			 of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training or
			 for unsatisfactory participation in training) without their consent at the end
			 of the fiscal year.
							(c)End strength
			 increasesWhenever units or individual members of the Selected
			 Reserve of any reserve component are released from active duty during any
			 fiscal year, the end strength prescribed for such fiscal year for the Selected
			 Reserve of such reserve component shall be increased proportionately by the
			 total authorized strengths of such units and by the total number of such
			 individual members.
						412.End strengths for
			 Reserves on active duty in support of the reservesWithin
			 the end strengths prescribed in section 411(a), the reserve components of the
			 Armed Forces are authorized, as of September 30, 2014, the following number of
			 Reserves to be serving on full-time active duty or full-time duty, in the case
			 of members of the National Guard, for the purpose of organizing, administering,
			 recruiting, instructing, or training the reserve components:
						(1)The Army National Guard of the United
			 States, 32,060.
						(2)The Army Reserve, 16,261.
						(3)The Navy Reserve, 10,159.
						(4)The Marine Corps Reserve, 2,261.
						(5)The Air National Guard of the United
			 States, 14,734.
						(6)The Air Force Reserve, 2,911.
						413.End strengths for
			 military technicians (dual status)The minimum number of military technicians
			 (dual status) as of the last day of fiscal year 2014 for the reserve components
			 of the Army and the Air Force (notwithstanding
			 section
			 129 of title 10, United States Code) shall be the
			 following:
						(1)For the Army National Guard of the United
			 States, 27,210.
						(2)For the Army Reserve, 8,395.
						(3)For the Air National Guard of the United
			 States, 21,875.
						(4)For the Air Force Reserve, 10,429.
						414.Fiscal year 2014
			 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National
			 guardWithin the limitation provided in
			 section
			 10217(c)(2) of title 10, United States Code, the number of
			 non-dual status technicians employed by the National Guard as of September 30,
			 2014, may not exceed the following:
								(A)For the Army
			 National Guard of the United States, 1,600.
								(B)For the Air
			 National Guard of the United States, 350.
								(2)Army
			 reserveThe number of non-dual status technicians employed by the
			 Army Reserve as of September 30, 2014, may not exceed 595.
							(3)Air force
			 reserveThe number of non-dual status technicians employed by the
			 Air Force Reserve as of September 30, 2014, may not exceed 90.
							(b)Non-dual status
			 technicians definedIn this section, the term non-dual
			 status technician has the meaning given that term in
			 section
			 10217(a) of title 10, United States Code.
						415.Maximum number of
			 reserve personnel authorized to be on active duty for operational
			 supportDuring fiscal year
			 2014, the maximum number of members of the reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support duty
			 under section
			 115(b) of title 10, United States Code, is the
			 following:
						(1)The Army National Guard of the United
			 States, 17,000.
						(2)The Army Reserve, 13,000.
						(3)The Navy Reserve, 6,200.
						(4)The Marine Corps Reserve, 3,000.
						(5)The Air National Guard of the United
			 States, 16,000.
						(6)The Air Force Reserve, 14,000.
						CAuthorization of
			 Appropriations
					421.Military personnel
						(a)Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for military personnel, as specified in
			 the funding table in section 4401.
						(b)Construction of authorizationThe authorization of appropriations in
			 subsection (a) supersedes any other authorization of appropriations (definite
			 or indefinite) for such purpose for fiscal year 2014.
						VMilitary Personnel
			 Policy
				AOfficer Personnel
			 Policy Generally
					501.Limitations on
			 number of general and flag officers on active duty
						(a)Per-service
			 limitations; limited joint duty exclusionsSection 526 of title 10, United
			 States Code, as amended by section 502 of the National Defense Authorization
			 Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1387)
			 and section 501(a) of the National Defense Authorization Act for Fiscal Year
			 2013 (Public
			 Law 112–239; 126 Stat. 1714), is amended—
							(1)in subsection
			 (a)—
								(A)in paragraph (1),
			 by striking 231 and inserting 226
								(B)in paragraph (2),
			 by striking 162 and inserting 157; and
								(C)in paragraph (3),
			 by striking 198 and inserting 193; and
								(2)in subsection
			 (b)—
								(A)in paragraph (1),
			 by striking 310 and inserting 300; and
								(B)in paragraph
			 (2)—
									(i)in subparagraph
			 (A), by striking 85 and inserting 81;
									(ii)in
			 subparagraph (B), by striking 61 and inserting
			 59;
									(iii)in
			 subparagraph (C), by striking 73 and inserting
			 70; and
									(iv)in
			 subparagraph (D), by striking 21 and inserting
			 20.
									(b)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2014.
						BReserve Component
			 Management
					511.Minimum notification
			 requirements for members of reserve components before deployment or
			 cancellation of deployment related to a contingency operationSection 12301 of
			 title 10, United States Code, is amended—
						(1)in subsection (e),
			 by striking The period and inserting Subject to
			 subsection (i), the period; and
						(2)by adding at the
			 end the following new subsection:
							
								(i)(1)The Secretary concerned shall provide not
				less than 120 days advance notice to a unit of the reserve components
				that—
										(A)will be ordered to active duty for
				deployment in connection with a contingency operation; or
										(B)having been notified of such a deployment,
				has such deployment canceled, postponed, or otherwise altered.
										(2)If a member of the reserve components
				is not assigned to a unit organized to serve as a unit or is to be ordered to
				active duty apart from the member’s unit, the required notice under paragraph
				(1) shall be provided directly to the member.
									(3)If the Secretary concerned fails to provide
				timely notification as required by paragraph (1) or (2), the Secretary
				concerned shall submit, within 30 days after the date of the failure, written
				notification to the Committees on Armed Services of the House of
				Representatives and the Senate explaining the reason for the failure and the
				units and members of the reserve components
				affected.
									.
						512.Information to
			 be provided to boards considering officers for selective early removal from
			 reserve active-status list
						(a)Officers to be
			 considered; exclusionsSection 14704(a) of title 10,
			 United States Code, is amended—
							(1)by inserting
			 (1) before Whenever ;
							(2)by striking
			 all officers on that list and inserting officers on the
			 reserve active-status list;
							(3)by striking
			 the reserve active-status list, in the number specified by the Secretary
			 by each grade and competitive category. and inserting that
			 list.; and
							(4)by adding at the
			 end the following new paragraphs:
								
									(2)Except as provided in paragraph (3), the
				list of officers in a reserve component whose names are submitted to a board
				under paragraph (1) shall include each officer on the reserve active-status
				list for that reserve component in the same grade and competitive category
				whose position on the reserve active-status list is between—
										(A)that of the most junior officer in
				that grade and competitive category whose name is submitted to the board;
				and
										(B)that of the most senior officer in
				that grade and competitive category whose name is submitted to the
				board.
										(3)A list submitted to a board under
				paragraph (1) may not include an officer who—
										(A)has been approved for voluntary
				retirement; or
										(B)is to be involuntarily retired under
				any provision of law during the fiscal year in which the board is convened or
				during the following fiscal
				year.
										.
							(b)Specification of
			 number of officers who may be recommended for removalSuch
			 section is further amended—
							(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
							(2)by inserting after
			 subsection (a) the following new subsection:
								
									(b)Specification of
				number of officers who may be recommended for separationThe Secretary of the military department
				concerned shall specify the number of officers described in subsection (a)(1)
				that a board may recommend for separation under subsection
				(c).
									.
							513.Temporary
			 authority to maintain active status and inactive status lists of members in the
			 inactive National Guard
						(a)Authority to
			 maintain active and inactive status lists in the inactive national
			 guard
							(1)Active and
			 inactive status lists authorizedThe Secretary of the Army and
			 the Secretary of the Air Force may maintain an active status list and an
			 inactive status list of members in the inactive Army National Guard and the
			 inactive Air National Guard, respectively.
							(2)Total number on
			 all lists at one timeThe total number of members of the Army
			 National Guard and members of the Air National Guard on the active status lists
			 and the inactive status lists assigned to the inactive National Guard may not
			 exceed a total of 10,000 at any time.
							(3)Total number on
			 active status lists at one timeThe total number of members of
			 the Army National Guard and members of the Air National Guard on the active
			 status lists of the inactive National Guard may not exceed 4,000 at any
			 time.
							(4)Condition of
			 implementationBefore the
			 authority provided by this subsection is used to establish an active status
			 list and an inactive status list of members in the inactive Army National Guard
			 or the inactive Air National Guard, the Secretary of Defense shall submit to
			 the Committees on Armed Services of the House of Representatives and the Senate
			 a copy of the implementation guidance to be used to execute this authority.
							(b)Additional
			 enlisted member transfer authorityIn addition to the transfer authority
			 provided by section
			 303(b) of title 32, United States Code, while an inactive
			 status list for the inactive National Guard exists—
							(1)an enlisted member
			 of the active Army National Guard may be transferred to the inactive Army
			 National Guard without regard to whether the member was formerly enlisted in
			 the inactive Army National Guard; and
							(2)an enlisted member
			 of the active Air National Guard may be transferred to the inactive Air
			 National Guard without regard to whether the member was formerly enlisted in
			 the inactive Air National Guard.
							(c)Removal of
			 restrictions on transfer of officersWhile an inactive status list for the
			 inactive National Guard exists, nothing in
			 chapter
			 3 of title 32, United States Code, shall be construed to
			 prevent any of the following:
							(1)An officer of the
			 Army National Guard who fills a vacancy in a federally recognized unit of the
			 Army National Guard from being transferred from the active Army National Guard
			 to the inactive Army National Guard.
							(2)An officer of the
			 Air National Guard who fills a vacancy in a federally recognized unit of the
			 Air National Guard from being transferred from the active Air National Guard to
			 the inactive Air National Guard.
							(3)An officer of the
			 Army National Guard transferred to the inactive Army National Guard from being
			 transferred from the inactive Army National Guard to the active Army National
			 Guard to fill a vacancy in a federally recognized unit.
							(4)An officer of the
			 Air National Guard transferred to the inactive Air National Guard from being
			 transferred from the inactive Air National Guard to the active Air National
			 Guard to fill a vacancy in a federally recognized unit.
							(d)Status and
			 training categories for members in inactive statusWhile
			 an inactive status list for the inactive Army National Guard or inactive Air
			 National Guard exists—
							(1)the first sentence of subsection (b) of
			 section
			 10141 of title 10, United States Code, shall apply only with
			 respect to members of the reserve components assigned to the inactive Army
			 National Guard or inactive Air National Guard who are assigned to such inactive
			 status list; and
							(2)the exclusion of the Army National Guard of
			 the United States or Air National Guard of the United States under the first
			 sentence of subsection (c) of such section shall not apply.
							(e)Eligibility for
			 inactive-duty training payWhile an inactive status list for the
			 inactive National Guard exists, the limitation on pay for inactive-duty
			 training contained in section 206(c) of title 37, United
			 States Code, shall apply only to persons assigned to the inactive status list
			 of the inactive National Guard, rather than to all persons enlisted in the
			 inactive National Guard.
						(f)Conforming
			 amendments
							(1)Modification of
			 active status definitionSection 101(d)(4) of title 10,
			 United States Code, is amended by adding at the end the following new sentence:
			 However, while an inactive status list for the inactive Army National
			 Guard or inactive Air National Guard exists, such term means the status of a
			 member of the Army National Guard of the United States or Air National Guard of
			 the United States who is not assigned to the inactive status list of the
			 inactive Army National Guard or inactive Air National Guard, on another
			 inactive status list, or in the Retired Reserve..
							(2)Computation of
			 years of service for entitlement to retired payParagraph (3) of
			 section 12732(b) of such title is amended to read as follows:
								
									(3)Service in the
				inactive National Guard (for any period other than a period in which an
				inactive status list for the inactive National Guard exists) and service while
				assigned to the inactive status list of the inactive National Guard (for any
				period in which an inactive status list for the inactive National Guard
				exists).
									.
							(g)Evaluation of
			 use of authority
							(1)Independent
			 study requiredBefore the end
			 of the period specified in subsection (h), the Secretary of Defense shall
			 commission an independent study to evaluate the effectiveness of using an
			 active status list for the inactive National Guard to improve the readiness of
			 the Army National Guard and the Air National Guard.
							(2)ElementsAs part of the study required by this
			 subsection, the entity conducting the study shall determine, for each year in
			 which the temporary authority provided by subsection (a) is used—
							(A)how many members of the Army National Guard
			 and the Air National Guard were transferred to the active status list of the
			 inactive National Guard;
							(B)how many of these vacancies were
			 filled with personnel new to the Army National Guard;
							(C)the additional cost of filling
			 these positions; and
							(D)the impact on drill and annual
			 training participation rates.
							(3)Additional
			 considerationThe study
			 required by this subsection also shall include an assessment of the impact of
			 the use of the temporary authority provided by subsection (a) on medical
			 readiness category 3B personnel transferred to the active status inactive
			 National Guard, including—
								(A)how long it took
			 them to complete the Integrated Disability Evaluation System (IDES) process;
			 and
								(B)how satisfied they
			 were with their unit’s management and collaboration during the IDES
			 process.
								(4)Submission of
			 resultsNot later than 180
			 days after completion of the study required by this subsection, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the House of
			 Representatives and the Senate a report containing the results of the
			 study.
							(h)Duration of
			 authorityThe authority
			 provided by subsection (a) for the maintenance of both an active status list
			 and inactive status list of members in the inactive National Guard exists only
			 during the period beginning on October 1, 2013, and ending on December 31,
			 2018.
						514.Review of
			 requirements and authorizations for reserve component general and flag officers
			 in an active status
						(a)Review
			 requiredThe Secretary of
			 Defense shall conduct a review of the general officer and flag officer
			 requirements for members of the reserve component in an active status.
						(b)Purpose of
			 reviewThe purpose of the
			 review is to ensure that the authorized strengths provided in
			 section
			 12004 of title 10, United States Code, for reserve general
			 officers and reserve flag officers in an active status—
							(1)are based on an
			 objective requirements process and are sufficient for the effective management,
			 leadership, and administration of the reserve components;
							(2)provide a
			 qualified, sufficient pool from which reserve component general and flag
			 officers can continue to be assigned on active duty in joint duty and
			 in-service military positions;
							(3)reflect a review of the appropriateness and
			 number of exemptions provided by subsections (b), (c), and (d) of
			 section
			 12004 of title 10, United States Code;
							(4)reflect the efficiencies that can be
			 achieved through downgrading or elimination of reserve component general or
			 flag officer positions, including through the conversion of certain reserve
			 component general or flag officer positions to senior civilian positions;
			 and
							(5)are subjected to
			 periodic review, control, and adjustment.
							(c)ReportNot later than 18 months after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report containing the results of the review, including such recommendations for
			 changes in law and policy related to authorized reserve general and flag
			 officers strengths as the Secretary considers to be appropriate.
						515.Feasability
			 study on establishing a unit of the National Guard in American Samoa and in the
			 Commonwealth of the Northern Mariana Islands
						(a)Study
			 requiredThe Secretary of
			 Defense shall conduct a study to determine the feasibility of
			 establishing—
							(1)a
			 unit of the National Guard in American Samoa; and
							(2)a
			 unit of the National Guard in the Commonwealth of the Northern Mariana
			 Islands.
							(b)Force structure
			 elements of studyIn conducting the study required under
			 subsection (a), the Secretary of Defense shall consider the following:
							(1)The allocation of National Guard force
			 structure and manpower to American Samoa and the Commonwealth of the Northern
			 Mariana Islands in the event of the establishment of a unit of the National
			 Guard in American Samoa and in the Commonwealth of the Northern Mariana
			 Islands, and the impact of this allocation on existing National Guard units in
			 the 50 states, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, and
			 the District of Columbia.
							(2)The Federal funding that would be required
			 to support pay, benefits, training operations, and missions of members of a
			 unit of the National Guard in American Samoa and the Commonwealth of the
			 Northern Mariana Islands, based on the allocation derived from paragraph (1),
			 and the equipment, including maintenance, required to support such force
			 structure.
							(3)The presence of existing infrastructure to
			 support a unit of the National Guard in American Samoa and the Commonwealth of
			 the Northern Mariana Islands, and the requirement for additional
			 infrastructure, including information technology infrastructure, to support
			 such force structure, based on the allocation derived from paragraph
			 (1).
							(4)How a unit of the National Guard in
			 American Samoa and the Commonwealth of the Northern Mariana Island would
			 accommodate the National Guard Bureau’s Essential Ten homeland
			 defense capabilities (i.e., aviation, engineering, civil support teams,
			 security, medical, transportation, maintenance, logistics, joint force
			 headquarters, and communications) and reflect regional needs.
							(5)The manpower cadre, both military personnel
			 and full-time support, including National Guard technicians, required to
			 establish, maintain, and sustain a unit of the National Guard in American Samoa
			 and the Commonwealth of the Northern Mariana Islands, and the ability of
			 American Samoa and of the Commonwealth of the Northern Mariana Islands to
			 support demographically a unit of the National Guard at each location.
							(6)The ability of a unit of the National Guard
			 in American Samoa and the Commonwealth of the Northern Mariana Islands to
			 maintain unit readiness and the logistical challenges associated with
			 transportation, communications, supply/resupply, and training operations and
			 missions.
							(c)Submission of
			 resultsNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report containing the results of the study conducted under
			 subsection (a). The report shall also include the following:
							(1)A determination of whether the executive
			 branch of American Samoa and of the Commonwealth of the Northern Mariana
			 Islands has enacted and implemented statutory authorization for an organized
			 militia as a prerequisite for establishing a unit of the National Guard, and a
			 description of any other steps that such executive branches must take to
			 request and carry out the establishment of a National Guard unit.
							(2)A
			 list of any amendments to titles 10, 32, and 37, United States Code, that would
			 have to be enacted by Congress to provide for the establishment of a unit of
			 the National Guard in American Samoa and in the Commonwealth of the Northern
			 Mariana Islands.
							(3)A description of any required Department of
			 Defense actions to establish a unit of the National Guard in American Samoa and
			 in the Commonwealth of the Northern Mariana Islands.
							(4)A
			 suggested timeline for completion of the steps and actions described in the
			 preceding paragraphs.
							516.Designation of
			 State student cadet corps as Department of Defense youth
			 organizationsSection 508(d) of
			 title 32, United States Code, is amended—
						(1)by redesignating
			 paragraph (14) as paragraph (15); and
						(2)by inserting after
			 paragraph (13) the following new paragraph (14):
							
								(14)Any State student cadet corps authorized
				under State
				law.
								.
						CGeneral Service
			 Authorities
					521.Review of Integrated
			 Disability Evaluation System
						(a)ReviewThe Secretary of Defense shall conduct a
			 review of—
							(1)the backlog of
			 pending cases in the Integrated Disability Evaluation System with respect to
			 members of the reserve components of the Armed Forces for the purpose of
			 addressing the matters specified in paragraph (1) of subsection (b); and
							(2)the improvements to the Integrated
			 Disability Evaluation System specified in paragraph (2) of such
			 subsection.
							(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall submit to the Committees on Armed Services of the House of
			 Representatives and the Senate a report on the review under subsection (a).
			 Such report shall include the following:
							(1)With respect to the reserve components of
			 the Armed Forces—
								(A)the number of
			 pending cases that exist as of the date of the report, listed by military
			 department, component, and, with respect to the National Guard, State;
								(B)as of the date of the report, the average
			 time it takes to process a case in the Integrated Disability Evaluation
			 System;
								(C)a description of the steps the Secretary
			 will take to resolve the backlog of cases in the Integrated Disability
			 Evaluation System; and
								(D)the date by which the Secretary plans to
			 resolve such backlog for each military department.
								(2)With respect to the regular components and
			 reserve components of the Armed Forces—
								(A)a description of
			 the progress being made to transition the Integrated Disability Evaluation
			 System to an integrated and readily accessible electronic format that a member
			 of the Armed Forces may access and see the status of the member during each
			 phase of the system;
								(B)an estimate of the cost to complete the
			 transition to an integrated and readily accessible electronic format;
			 and
								(C)an assessment of the feasibility of
			 improving in-transit visibility of pending cases, including by establishing a
			 method of tracking a pending case when a military treatment facility is
			 assigned a packet and pending case for action regarding a member.
								(c)Pending case
			 definedIn this section, the
			 term pending case means a case involving a member of the Armed
			 Forces who, as of the date of the review under subsection (a), is within the
			 Integrated Disability Evaluation System and has been referred to a medical
			 evaluation board.
						522.Compliance
			 requirements for organizational climate assessments
						(a)Verification and
			 tracking requirementsThe
			 Secretary of Defense shall direct the Secretaries of the military departments
			 to verify and track the compliance of commanding officers in conducting
			 organizational climate assessments required as part of the comprehensive policy
			 for the Department of Defense sexual assault prevention and response program
			 pursuant to section 572(a)(3) of the National Defense Authorization Act for
			 Fiscal Year 2013 (Public Law 112–239; 126 Stat.
			 1753).
						(b)ImplementationNo later than 90 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to the Committees
			 on Armed Services of the Senate and House of Representatives a report
			 containing—
							(1)a
			 description of the progress of the development of the system that will verify
			 and track the compliance of commanding officers in conducting organizational
			 climate assessments; and
							(2)an estimate of
			 when the system will be completed and implemented.
							523.Command
			 responsibility and accountability for remains of members of the Army, Navy, Air
			 Force, and Marine Corps who die outside the United StatesNot later than 60 days after the date of the
			 enactment of this Act, the Secretary of Defense shall take such steps as may be
			 necessary to ensure that there is continuous, designated military command
			 responsibility and accountability for the care, handling, and transportation of
			 the remains of each deceased member of the Army, Navy, Air Force, or Marine
			 Corps who died outside the United States, beginning with the initial recovery
			 of the remains, through the defense mortuary system, until the interment of the
			 remains or the remains are otherwise accepted by the person designated as
			 provided by section
			 1482(c) of title 10, United States Code, to direct disposition
			 of the remains.
					524.Contents of
			 Transition Assistance Program
						(a)In
			 generalSection 1144 of
			 title 10, United States Code, is amended—
							(1)in subsection (b),
			 by adding at the end the following new paragraph:
								
									(9)Provide information about
				disability-related employment and education
				protections.
									.
							(2)by redesignating
			 subsections (c), (d), and (e), as subsections (d), (e), and (f), respectively;
			 and
							(3)by inserting after
			 subsection (b) the following new subsection (c):
								
									(c)Additional
				elements of programThe mandatory program carried out by this
				section shall include—
										(1)for any such
				member who plans to use the member’s entitlement to educational assistance
				under title 38—
											(A)instruction
				providing an overview of the use of such entitlement; and
											(B)courses of
				post-secondary education appropriate for the member, courses of post-secondary
				education compatible with the member’s education goals, and instruction on how
				to finance the member’s post-secondary education; and
											(2)instruction in the
				benefits under laws administered by the Secretary of Veterans Affairs and in
				other subjects determined by the Secretary
				concerned.
										.
							(b)Deadline for
			 implementationThe program carried out under
			 section
			 1144 of title 10, United States Code, shall comply with the
			 requirements of subsections (b)(9) and (c) of such section, as added by
			 subsection (a), by not later than April 1, 2015.
						(c)Feasibility
			 studyNot later than 270 days
			 after the date of the enactment of this Act, the Secretary of Veterans Affairs
			 shall submit to the Committee on Veterans’ Affairs and the Committee on Armed
			 Services of the Senate and the Committee on Veterans’ Affairs and the Committee
			 on Armed Services of the House of Representatives the results of a study
			 carried out by the Secretary to determine the feasibility of providing the
			 instruction described in subsection (b) of
			 section
			 1142 of title 10, United States Code, at all overseas locations
			 where such instruction is provided by entering into a contract jointly with the
			 Secretary of Labor for the provision of such instruction.
						525.Procedures for
			 judicial review of military personnel decisions relating to correction of
			 military records
						(a)Availability of
			 Judicial review; limitations
							(1)In
			 generalChapter
			 79 of title 10, United States Code, is amended by adding at the
			 end the following new section:
								
									1560.Judicial
				review of decisions relating to correction of military records
										(a)Availability of
				judicial review
											(1)In
				generalPursuant to sections
				1346
				and 1491 of title 28 and
				chapter
				7 of title 5 any person adversely affected by a records
				correction final decision may obtain judicial review of the decision in a court
				with jurisdiction to hear the matter.
											(2)Records
				correction final decision definedIn this section, the term records
				correction final decision means any of the following decisions:
												(A)A final decision
				issued by the Secretary concerned pursuant to section 1552 of this
				title.
												(B)A final decision
				issued by the Secretary concerned pursuant to section 1034(f) of this
				title.
												(C)A final decision
				issued by the Secretary of Defense pursuant to section 1034(g) of this
				title.
												(b)Exhaustion of
				administrative remedies
											(1)General
				ruleExcept as provided in
				paragraphs (3) and (4), judicial review of a matter that could be subject to
				correction under a provision of law specified in subsection (a)(2) may not be
				obtained under this section or any other provision of law unless—
												(A)the petitioner has
				requested a correction under section 1552 of this title (including such a
				request in a matter arising under section 1034 of this title); and
												(B)the Secretary
				concerned has rendered a final decision denying that correction in whole or in
				part.
												(2)Whistleblower
				casesWhen the final decision of the Secretary concerned is
				subject to review by the Secretary of Defense under section 1034(g) of this
				title, the petitioner is not required to seek such review before obtaining
				judicial review, but if the petitioner does seek such review, judicial review
				may not be sought until the earlier of the following occurs:
												(A)The Secretary of
				Defense makes a decision in the matter.
												(B)The period
				specified in section 1034(g) of this title for the Secretary to make a decision
				in the matter expires.
												(3)Class
				actionsIf judicial review of
				a records correction final decision is sought, and the petitioner for such
				judicial review also seeks to bring a class action with respect to a matter for
				which the petitioner requested a correction under section 1552 of this title
				(including such a request in a matter arising under section 1034 of this title)
				and the court issues an order certifying a class in the case, paragraphs (1)
				and (2) do not apply to any member of the certified class (other than the
				petitioner) with respect to any matter covered by a claim for which the class
				is certified.
											(4)TimelinessParagraph (1) shall not apply if the
				records correction final decision of the Secretary concerned is not issued by
				the date that is 18 months after the date on which the petitioner requests a
				correction.
											(c)Statutes of
				limitation
											(1)Six years from
				final decisionA records
				correction final decision (other than in a matter to which paragraph (2)
				applies) is not subject to judicial review under this section or otherwise
				subject to review in any court unless petition for such review is filed in a
				court not later than six years after the date of the records correction final
				decision.
											(2)Six years for
				certain claims that may result in payment of money(A)In a case of a records correction final
				decision described in subparagraph (B), the records correction final decision
				(or the portion of such decision described in such subparagraph) is not subject
				to judicial review under this section or otherwise subject to review in any
				court unless petition for such review is filed in a court before the end of the
				six-year period that began on the date of discharge, retirement, release from
				active duty, or death while on active duty, of the person whose military
				records are the subject of the correction request. Such six-year period does
				not include any time between the date of the filing of the request for
				correction of military records leading to the records correction final decision
				and the date of the final decision.
												(B)Subparagraph (A) applies to a records
				correction final decision or portion of the decision that involves a denial of
				a claim that, if relief were to be granted by the court, would support, or
				result in, the payment of money, other than payments made under chapter 73 of
				this title, either under a court order or under a subsequent administrative
				determination.
												(d)Habeas
				corpusThis section does not affect any cause of action arising
				under chapter 153 of title
				28.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
								
									
										1560. Judicial review of
				decisions.
									
									.
							(b)Effect of denial
			 of request for correction of records when prohibited personnel action
			 alleged
							(1)Notice of
			 denial; procedures for judicial reviewSubsection (f) of section 1034 of such
			 title is amended by adding at the end the following new paragraph:
								
									(7)In any case in which the final decision of
				the Secretary concerned results in denial, in whole or in part, of any
				requested correction of the record of the member or former member, the
				Secretary concerned shall provide the member or former member—
										(A)a concise written statement of the
				basis for the decision; and
										(B)a
				notification of the availability of judicial review of the decision pursuant to
				section 1560 of this title and the time period for obtaining such review in
				accordance with the applicable statute of
				limitations.
										.
							(2)Secretary of
			 defense review; notice of denialSubsection (g) of such section
			 is amended—
								(A)by inserting
			 (1) before Upon the completion of all; and
								(B)by adding at the
			 end the following new paragraph:
									
										(2)The submittal of a matter to the Secretary
				of Defense by the member or former member under paragraph (1) must be made
				within 90 days of the receipt by the member or former member of the final
				decision of the Secretary of the military department concerned in the matter.
				In any case in which the final decision of the Secretary of Defense results in
				denial, in whole or in part, of any requested correction of the record of the
				member or former member, the Secretary of Defense shall provide the member or
				former member—
											(A)a concise written statement of the
				basis for the decision; and
											(B)a
				notification of the availability of judicial review of the decision pursuant to
				section 1560 of this title and the time period for obtaining such review in
				accordance with the applicable statute of
				limitations.
											.
								(3)Sole basis for
			 judicial reviewSuch section is further amended—
								(A)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
								(B)by inserting after
			 subsection (g) the following new subsection (h):
									
										(h)Judicial
				review(1)A decision of the Secretary of Defense
				under subsection (g) shall be subject to judicial review only as provided in
				section 1560 of this title.
											(2)In a case in which review by the
				Secretary of Defense under subsection (g) was not sought, a decision of the
				Secretary of a military department under subsection (f) shall be subject to
				judicial review only as provided in section 1560 of this title.
											(3)A decision by the Secretary of
				Homeland Security under subsection (f) shall be subject to judicial review only
				as provided in section 1560 of this
				title.
											.
								(c)Effect of denial
			 of other requests for correction of military recordsSection 1552
			 of such title is amended by adding at the end the following new
			 subsections:
							
								(h)In any case in which the final decision of
				the Secretary concerned results in denial, in whole or in part, of any
				requested correction, the Secretary concerned shall provide the
				claimant—
									(1)a concise written
				statement of the basis for the decision; and
									(2)a notification of the availability of
				judicial review of the decision pursuant to section 1560 of this title and the
				time period for obtaining such review in accordance with the applicable statute
				of limitations.
									(i)A decision by the
				Secretary concerned under this section shall be subject to judicial review only
				as provided in section 1560 of this
				title.
								.
						(d)Effective date
			 and application
							(1)In
			 generalThe amendments made
			 by this section shall take effect on January 1, 2015, and shall apply to all
			 final decisions of the Secretary of Defense under
			 section
			 1034(g) of title 10, United States Code, and of the Secretary
			 of a military department and the Secretary of Homeland Security under sections
			 1034(f) or 1552 of such title rendered on or after such date.
							(2)Treatment of
			 existing casesThis section and the amendments made by this
			 section do not affect the authority of any court to exercise jurisdiction over
			 any case that was properly before the court before the effective date specified
			 in paragraph (1).
							(e)ImplementationThe Secretary of a military department and
			 the Secretary of Homeland Security (in the case of the Coast Guard when it is
			 not operating as a service in the Department of the Navy) may prescribe
			 regulations, and interim guidance before prescribing such regulations, to
			 implement the amendments made by this section. Regulations or interim guidance
			 prescribed by the Secretary of a military department may not take effect until
			 approved by the Secretary of Defense.
						526.Establishment and
			 use of consistent definition of gender-neutral occupational standard for
			 military career designators
						(a)Establishment of
			 definitionsSection 543 of
			 the National Defense Authorization Act for Fiscal Year 1994 (Public Law
			 103–160;
			 10 U.S.C.
			 113 note) is amended by adding at the end the following new
			 subsection:
							
								(d)DefinitionsIn this section:
									(1)Gender-neutral
				occupational standardThe
				term gender-neutral occupational standard, with respect to a
				military career designator, means that all members of the Armed Forces serving
				in or assigned to the military career designator must meet the same physical
				and performance outcome-based standards for the successful accomplishment of
				the necessary and required specific tasks associated with the qualifications
				and duties performed while serving in or assigned to the military career
				designator.
									(2)Military career
				designatorThe term military career designator
				refers to—
										(A)in the case of
				enlisted members and warrant officers of the Armed Forces, military
				occupational specialties, specialty codes, enlisted designators, enlisted
				classification codes, additional skill identifiers, and special qualification
				identifiers; and
										(B)in the case of commissioned officers (other
				than commissioned warrant officers), officer areas of concentration,
				occupational specialties, specialty codes, additional skill identifiers, and
				special qualification
				identifiers.
										.
						(b)Use of
			 definitionsSuch section is
			 further amended—
							(1)in subsection
			 (a)—
								(A)in the matter
			 preceding paragraph (1), by striking military occupational career
			 field and inserting military career designator;
			 and
								(B)in paragraph (1),
			 by striking common, relevant performance standards and inserting
			 an occupational standard;
								(2)in subsection (b)—
								(A)in paragraph
			 (1)—
									(i)by
			 striking any military occupational specialty and inserting
			 any military career designator; and
									(ii)by
			 striking requirements for members in that specialty and shall ensure (in
			 the case of an occupational specialty and inserting requirements
			 as part of the gender-neutral occupational standard for members in that career
			 designator and shall ensure (in the case of a career designator;
			 and
									(B)in paragraph
			 (2)—
									(i)by
			 striking an occupational specialty and inserting a
			 military career designator;
									(ii)by striking that occupational
			 specialty and inserting that military career designator;
			 and
									(iii)by striking that specialty
			 and inserting that military career designator; and
									(3)in subsection
			 (c)—
								(A)by striking
			 the occupational standards for a military occupational field and
			 inserting the gender-neutral occupational standard for a military career
			 designator; and
								(B)by striking
			 that occupational field and inserting that military
			 career designator.
								527.Expansion and
			 enhancement of authorities relating to protected communications of members of
			 the Armed Forces and prohibited retaliatory actions
						(a)Expansion of
			 prohibited retaliatory personnel actionsSubsection (b) of
			 section
			 1034 of title 10, United States Code, is amended—
							(1)in paragraph
			 (1)(B)—
								(A)by striking
			 or at the end of clause (iv);
								(B)by redesignating
			 clause (v) as clause (vi); and
								(C)by inserting after
			 clause (iv) the following new clause (v):
									
										(v)a court-martial proceeding;
				or
										; and
								(2)in paragraph (2),
			 by inserting after any favorable action the following: ,
			 or a significant change in a member's duties, responsibilities, or working
			 conditions.
							(b)Inspector
			 General investigations of allegationsSubsection (c) of such
			 section is amended—
							(1)in paragraph (1),
			 by striking paragraph (3) and inserting paragraph
			 (4);
							(2)in paragraph (2),
			 by striking subparagraph (A) and inserting the following new subparagraph
			 (A):
								
									(A)Any violation of any law, rule, or
				regulation, including a law or regulation prohibiting rape, sexual assault, or
				other sexual misconduct in sections 920 through 920c of this title (articles
				120 through 120c of the Uniform Code of Military Justice), sexual harassment or
				unlawful
				discrimination.
									;
							(3)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6),
			 respectively;
							(4)by inserting after
			 paragraph (2) the following new paragraph (3):
								
									(3)A communication described in
				paragraph (2) shall not be excluded from the protections provided in this
				section because—
										(A)the communication was made to a person
				who participated in an activity that the member reasonably believed to be
				covered by paragraph (2);
										(B)the communication revealed information
				that had previously been communicated;
										(C)of the member’s motive for making the
				communication;
										(D)the communication was not made in
				writing;
										(E)the communication was made while the
				member was off duty;
										(F)the communication was made during the
				normal course of duties of the
				member.
										;
							(5)in subparagraph
			 (D) of paragraph (4), as redesignated by paragraph (3) of this subsection, by
			 inserting before the period at the end of the second sentence the following:
			 , with the consent of the member;
							(6)in paragraph (5),
			 as so redesignated—
								(A)by striking
			 paragraph (3)(A) and inserting paragraph
			 (4)(A);
								(B)by striking
			 paragraph (3)(D) and inserting paragraph (4)(D);
			 and
								(C)by striking
			 60 days and inserting one year.
								(c)Inspector
			 General investigations of underlying allegationsSubsection (d)
			 of such section is amended by striking subparagraph (A) or (B) of
			 subsection (c)(2) and inserting subparagraph (A), (B), or (C) of
			 subsection (c)(2).
						(d)Reports on
			 investigationsSubsection (e) of such section is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 subsection (c)(3)(E) both places it appears and inserting
			 subsection (c)(4)(E);
								(B)by striking
			 the Secretary of Defense and inserting the Secretary of
			 the military department concerned;
								(C)by striking
			 to the Secretary, and inserting to such
			 Secretary,;
								(2)in paragraph (3),
			 by striking the Secretary of Defense and inserting the
			 Secretary of the military department concerned;
							(3)in paragraph (4),
			 by striking the second sentence and inserting the following new sentence:
			 The report shall include an explicit determination as to whether a
			 personnel action prohibited by subsection (b) has occurred and a recommendation
			 as to the disposition of the complaint, including appropriate corrective action
			 for the member..
							(e)Action in case
			 of violationsSection 1034 of title 10, United
			 States Code, is further amended—
							(1)by redesignating
			 subsections (i) and (j), as redesignated by section 525(b) of this Act, as
			 subsections (k) and (l), respectively; and
							(2)by inserting after
			 subsection (h), as added by section 525(b), the following new
			 subsection:
								
									(i)Action in case
				of violations(1)If an Inspector General
				reports under subsection (e) that a personnel action prohibited by subsection
				(b) has occurred, not later than 30 days after receiving such report from the
				Inspector General, the Secretary of Homeland Security or the Secretary of the
				military department concerned, as applicable, shall order such action as is
				necessary to correct the record of a personnel action prohibited by subsection
				(b), taking into account the recommendations in the report by the Inspector
				General. Such Secretary shall take any appropriate disciplinary action against
				the individual who committed such prohibited personnel action.
										(2)If the Secretary of Homeland Security
				or the Secretary of the military department concerned, as applicable,
				determines that an order for corrective or disciplinary action is not
				appropriate, not later than 30 days after making the determination, such
				Secretary shall—
											(A)provide to the Secretary of Defense,
				the Committees on Armed Services of the Senate and the House of
				Representatives, and the member or former member, a notice of the determination
				and the reasons for not taking action; and
											(B)refer the report to the appropriate
				board for the correction of military records for further review under
				subsection
				(g).
											.
							(f)Correction of
			 recordsSubsection (f) of such section is amended—
							(1)in paragraph
			 (2)(C), by striking may and inserting upon the request of
			 the member or former member, after an initial determination that a complaint is
			 not frivolous and has not previously been addressed by the board,
			 shall; and
							(2)in paragraph
			 (3)—
								(A)in the matter
			 preceding subparagraph (A), by striking board elects to hold and
			 inserting board holds; and
								(B)in subparagraph
			 (A)—
									(i)by
			 striking may be provided and inserting shall be
			 provided; and
									(ii)in
			 clause (ii), by striking the case is unusually complex or otherwise
			 requires and inserting the member or former member would benefit
			 from.
									(g)Burdens of
			 proofSuch section is further amended by inserting after
			 subsection (i), as added by subsection (e) of this section, the following new
			 subsection:
							
								(j)Burdens of
				proofThe burdens of proof specified in
				section
				1221(e) of title 5 shall apply in any investigation conducted
				by an Inspector General, and any review conducted by the Secretary of Defense,
				the Secretary of Homeland Security, and any board for the correction of
				military records, under this
				section.
								.
						(h)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 30 days after the date of the enactment of this Act, and shall
			 apply with respect to allegations pending or submitted under
			 section
			 1034 of title 10, United States Code, on or after that
			 date.
						528.Applicability
			 of medical examination requirement regarding post-traumatic stress disorder or
			 traumatic brain injury to proceedings under the Uniform Code of Military
			 JusticeSection 1177 of
			 title 10, United States Code, is amended by striking subsection (c).
					529.Protection of
			 the religious freedom of military chaplains to close a prayer outside of a
			 religious service according to the traditions, expressions, and religious
			 exercises of the endorsing faith group
						(a)United states
			 armySection 3547 of title 10, United
			 States Code, is amended by adding at the end the following new
			 subsection:
							
								(c)If called upon to
				lead a prayer outside of a religious service, a chaplain shall have the
				prerogative to close the prayer according to the traditions, expressions, and
				religious exercises of the endorsing faith
				group.
								.
						(b)United states
			 military academySection 4337 of such title is amended—
							(1)by inserting
			 (a) before There; and
							(2)by adding at the
			 end the following new subsection:
								
									(b)If called upon to
				lead a prayer outside of a religious service, the Chaplain shall have the
				prerogative to close the prayer according to the traditions, expressions, and
				religious exercises of the endorsing faith
				group.
									.
							(c)United states
			 navy and marine corpsSection 6031 of such title is amended by
			 adding at the end the following new subsection:
							
								(d)If called upon to
				lead a prayer outside of a religious service, a chaplain shall have the
				prerogative to close the prayer according to the traditions, expressions, and
				religious exercises of the endorsing faith
				group.
								.
						(d)United states
			 air forceSection 8547 of such title is amended by adding at the
			 end the following new subsection:
							
								(c)If called upon to
				lead a prayer outside of a religious service, a chaplain shall have the
				prerogative to close the prayer according to the traditions, expressions, and
				religious exercises of the endorsing faith
				group.
								.
						(e)United states
			 air force academySection 9337 of such title is amended—
							(1)by inserting
			 (a) before There; and
							(2)by adding at the
			 end the following new subsection:
								
									(b)If called upon to
				lead a prayer outside of a religious service, the Chaplain shall have the
				prerogative to close the prayer according to the traditions, expressions, and
				religious exercises of the endorsing faith
				group.
									.
							530.Expansion and
			 implementation of protection of rights of conscience of members of the Armed
			 Forces and chaplains of such members
						(a)Accommodation of
			 members’ beliefs, actions, and speechSubsection (a)(1) of section 533 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1727; 10 U.S.C. prec. 1030 note) is
			 amended—
							(1)by striking
			 The Armed Forces shall accommodate the beliefs and inserting
			 Except in cases of military necessity, the Armed Forces shall
			 accommodate the beliefs, actions, and speech; and
							(2)by inserting , actions, or
			 speech after such beliefs.
							(b)Narrow
			 exceptionSubsection (a)(2) of such section is amended by
			 striking that threaten and inserting that actually
			 harm.
						(c)Deadline for
			 regulations; consultationThe
			 implementation regulations required by subsection (c) of such section shall be
			 issued not later than 120 days after the date of the enactment of this Act. In
			 preparing such regulations, the Secretary of Defense shall consult with the
			 official military faith-group representatives who endorse military
			 chaplains.
						530A.Servicemembers’
			 Accountability, Rights, and Responsibilities Training
						(a)Responsibilities
			 of Secretary of Defense
							(1)In
			 generalThe Secretary of
			 Defense, acting through the Secretaries of the military departments, shall
			 ensure that all members of the Armed Forces understand and comply with the
			 rights and responsibilities specified in subsections (b) and (c).
							(2)ImplementationThe
			 Secretary of Defense shall have discretion regarding the manner in which this
			 information will be disseminated to members, except that, at a minimum, the
			 Secretary shall require acknowledgment of these rights and responsibilities by
			 a member at these occurrences during the military service of the member:
								(A)Recruitment.
								(B)Enlistment and
			 reenlistment.
								(C)Commissioning.
								(D)Promotion in
			 rank.
								(E)Selection for
			 command.
								(b)Member
			 rightsEach member of the
			 Armed Forces has the following rights:
							(1)To a workplace and
			 battlespace free from the threat of sexual violence, including harassment,
			 abuse, assault, and rape.
							(2)To have every
			 instance of illegal activity appropriately investigated. Law enforcement
			 agencies will investigate every allegation of criminal behavior, and commanders
			 will respond appropriately to every report of wrongdoing.
							(3)To make a restricted or unrestricted report
			 of a sex-based criminal act. Victims will have access to vital services whether
			 they pursue an investigation or not.
							(4)To use any and all reporting and
			 prosecution avenues to pursue an allegation of sexual assault.
							(5)To not face
			 retaliation for reporting a criminal offense or harmful behavior.
							(c)Member
			 responsibilitiesEach member of the Armed Forces has the
			 following responsibilities:
							(1)To responsibly
			 intervene in any situation that involves the presence or threat of criminal
			 behavior.
							(2)To never leave
			 another member behind in a situation of risk to self or others, on the
			 battlefield or anywhere else.
							(3)To immediately
			 report observation or knowledge of criminal behavior to appropriate
			 officials.
							530B.Inspector
			 General of the Department of Defense review of separation of members of the
			 Armed Forces who made unrestricted reports of sexual assault
						(a)Review
			 requiredThe Inspector
			 General of the Department of Defense shall conduct a review—
							(1)to identify all members of the Armed Forces
			 who, since January 1, 2002, were separated from the Armed Forces after making
			 an unrestricted report of sexual assault;
							(2)to determine the circumstances of and
			 grounds for each such separation, including—
								(A)whether the
			 separation was in retaliation for or influenced by the identified member making
			 an unrestricted report of sexual assault; and
								(B)whether the
			 identified member requested an appeal; and
								(3)if an identified member was separated on
			 the grounds of having a personality or adjustment disorder, to determine
			 whether the separation was carried out in compliance with Department of Defense
			 Instruction 1332.14 and any other applicable Department of Defense regulations,
			 directives, and policies.
							(b)Submission of
			 results and recommendationsNot later than 180 days after the date of
			 the enactment of this Act, the Inspector General of the Department of Defense
			 shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives the results of the review conducted under subsection (a),
			 including such recommendations as the Inspector General of the Department of
			 Defense considers necessary.
						530C.Report on data
			 and information collected in connection with Department of Defense review of
			 laws, policies, and regulations restricting service of female members of the
			 Armed Forces
						(a)Report
			 requiredNot later than 30
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report containing the specific results and data produced
			 during the research programs, tests, surveys, consultant reports, assessments,
			 and similar projects conducted to comply with the requirement of section 535 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law
			 111–383; 124 Stat. 4217) to review laws, policies, and
			 regulations that may restrict the service of female members of the Armed
			 Forces.
						(b)Public
			 availabilitySubject to
			 subsection (c), the Secretary of Defense shall make the report required by
			 subsection (a) publically available.
						(c)Rule of
			 constructionNothing in this
			 section shall be construed as a request or authority for the Secretary of
			 Defense to provide in the report required by subsection (a) any personal
			 information that would identify, or violate the privacy of, members of the
			 Armed Forces, including members who participated in the research programs,
			 tests, surveys, reports, assessments, and similar projects conducted regarding
			 the possible future assignments of female members of the Armed Forces.
						530D.Sense of
			 Congress regarding the Women in Service Implementation Plan
						(a)FindingsCongress makes the following
			 findings:
							(1)In February 2012, the Secretary of Defense
			 notified Congress of the intent of the Secretary to rescind the co-location
			 restriction and to implement policy exceptions to allow female members of the
			 Armed Forces to be assigned to specified positions in ground combat units at
			 the battalion level.
							(2)On January 24,
			 2013, the Secretary of Defense and the Joint Chiefs of Staff issued guidance to
			 rescind the direct combat exclusion rule for female members of the Armed Forces
			 and eliminate all unnecessary gender-based barriers to service in the Armed
			 Forces.
							(3)The Secretaries of the military departments
			 were required to develop and submit their plans for implementation of the
			 rescission of the direct combat exclusion rule by May 15, 2013.
							(4)As of 2013, there
			 are approximately 202,000 female members of the Armed Forces, approximately
			 20,000 female members have served in Iraq and Afghanistan, and more than 60
			 female members have been killed in combat.
							(b)Sense of
			 congressIt is the sense of
			 Congress that the Secretaries of the military departments—
							(1)no later than September 2015, should
			 develop, review, and validate individual occupational standards, using
			 validated gender-neutral occupational standards, so as to assess and assign
			 members of the Armed Forces to units, including Special Operations Forces;
			 and
							(2)no later than January 1, 2016, should
			 complete all assessments.
							530E.Meetings with
			 respect to religious liberty
						(a)Notice
							(1)In
			 generalThe Department of
			 Defense shall provide to the Committee on Armed Services of the House of
			 Representatives and the Committee on Armed Services of the Senate advance
			 written notice of any meeting to be held between Department employees and
			 civilians for the purpose of writing, revising, issuing, implementing,
			 enforcing, or seeking advice, input, or counsel regarding military policy
			 related to religious liberty.
							(2)Contents of
			 noticeNotice provided under
			 paragraph (1) shall include information on the time, date, location, and
			 anticipated attendees of the meeting and information on who initiated the
			 meeting.
							(3)Verbal
			 noticeIf a meeting to which
			 this subsection applies is scheduled less than 24 hours in advance of the
			 meeting, the notice requirement under paragraph (1) may be satisfied by a phone
			 call if Committee staff provide verbal confirmation of receipt of the
			 notice.
							(b)ReportsNot later than 72 hours after the
			 conclusion of a meeting to which subsection (a) applies, the Secretary of
			 Defense shall submit to the Committee on Armed Services of the House of
			 Representatives and the Committee on Armed Services of the Senate a report on
			 the meeting, which shall include information on the time, date, location,
			 duration, and attendees of the meeting and information on who initiated the
			 meeting.
						530F.Proof of
			 period of military service for purposes of interest rate limitation under the
			 Servicemembers Civil Relief ActSection 207(b)(1) of the Servicemembers
			 Civil Relief Act (50 U.S.C. App. 527(b)(1))
			 is amended by inserting after calling the servicemember to military
			 service the following: , or other appropriate indicator of
			 military service, including a certified letter from a commanding officer or
			 information from the Defense Manpower Database Center,.
					530G.Policy on military
			 recruitment and enlistment of graduates of secondary schools
						(a)Conditions on
			 use of test, assessment, or screening toolsIn the case of any test, assessment, or
			 screening tool utilized under the policy on recruitment and enlistment required
			 by subsection (b) of section 532 of the National Defense Authorization Act for
			 Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1403;
			 10 U.S.C.
			 503 note) for the purpose of identifying persons for
			 recruitment and enlistment in the Armed Forces, the Secretary of Defense
			 shall—
							(1)implement a means for ensuring that
			 graduates of a secondary school (as defined in section 9101(38) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(38)), including all
			 persons described in subsection (a)(2) of section 532 of the National Defense
			 Authorization Act for Fiscal Year 2012, are required to meet the same standard
			 on the test, assessment, or screening tool; and
							(2)use uniform
			 testing requirements and grading standards.
							(b)Rule of
			 constructionNothing in
			 section 532(b) of the National Defense Authorization Act for Fiscal Year 2012
			 or this section shall be construed to permit the Secretary of Defense or the
			 Secretary of a military department to create or use a different grading
			 standard on any test, assessment, or screening tool utilized for the purpose of
			 identifying graduates of a secondary school (as defined in section 9101(38) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(38)), including all persons described in subsection (a)(2)
			 of section 532 of the National Defense Authorization Act for Fiscal Year 2012,
			 for recruitment and enlistment in the Armed Forces.
						530H.Comptroller
			 General report on use of determination of personality disorder or adjustment
			 disorder as basis to separate members from the Armed ForcesNot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report evaluating—
						(1)the use by the
			 Secretaries of the military departments, since January 1, 2007, of the
			 authority to separate members of the Armed Forces from the Armed Forces due of
			 unfitness for duty because of a mental condition not amounting to disability,
			 including separation on the basis of a personality disorder or adjustment
			 disorder and the total number of members separated on such basis;
						(2)the extent to which the Secretaries failed
			 to comply with regulatory requirements in separating members of the Armed
			 Forces on the basis of a personality or adjustment disorder; and
						(3)the impact of such a separation on the
			 ability of veterans so separated to access service-connected disability
			 compensation, disability severance pay, and disability retirement pay.
						DMilitary Justice,
			 Including Sexual Assault Prevention and Response 
					531.Limitations on
			 convening authority discretion regarding court-martial findings and
			 sentence
						(a)Elimination of
			 unlimited command prerogative and discretionParagraph (1) of
			 section
			 860(c) of title 10, United States Code (article 60(c) of the
			 Uniform Code of Military Justice) is amended by striking the first
			 sentence.
						(b)Limitations on
			 discretion regarding court-martial findingsParagraph (3) of
			 section
			 860(c) of title 10, United States Code (article 60(c) of the
			 Uniform Code of Military Justice) is amended to read as follows:
							
								(3)(A)Action on the findings of a court-martial
				by the convening authority or by another person authorized to act under this
				section is not required.
									(B)If the convening authority or another
				person authorized to act under this section acts on the findings of a
				court-martial, the convening authority or other person may not—
										(i)dismiss any charge or specification, other
				than a charge or specification for a qualifying offense, by setting aside a
				finding of guilty thereto; or
										(ii)change a finding of guilty to a charge or
				specification, other than a charge or specification for a qualifying offense,
				to a finding of guilty to an offense that is a lesser included offense of the
				offense stated in the charge or specification.
										(C)If the convening authority or another
				person authorized to act under this section acts on the findings to dismiss or
				change any charge or specification for a qualifying offense, the convening
				authority or other person shall provide, at that same time, a written
				explanation of the reasons for such action. The written explanation shall be
				made a part of the record of the trial and action thereon.
									(D)(i)In this paragraph, the
				term qualifying offense means, except in the case of an offense
				specified in clause (ii), an offense under this chapter for which—
											(I)the maximum sentence of confinement
				that may be adjudged does not exceed two years; and
											(II)the sentence adjudged does not
				include dismissal, a dishonorable or bad-conduct discharge, or confinement for
				more than six months.
											(ii)Such term does not include the
				following:
											(I)An offense under
				section
				920 of this title (article 120).
											(II)An offense under
				section
				928 of this title (article 128), if such offense consisted of
				assault consummated by battery upon child under 16 years of age.
											(III)An offense under
				section
				934 of this title (article 134), if such offense consisted of
				indecent language communicated to child under the age of 16 years.
											(IV)Such other offenses as the Secretary
				of Defense may exclude by
				regulation.
											.
						(c)Limitations on
			 discretion to modify an adjudged sentenceSection 860(c) of title 10, United
			 States Code (article 60(c) of the Uniform Code of Military Justice) is
			 amended—
							(1)in paragraph (2),
			 by striking The convening authority and inserting the
			 following:
								
									(B)Except as provided in paragraph (4), the
				convening authority
									;
				and
							(2)by adding at the
			 end the following new paragraph:
								
									(4)(A)Except as provided in subparagraphs (B) and
				(C), the convening authority or another person authorized to act under this
				section may not modify an adjudged sentence of confinement or a punitive
				discharge or disapprove, commute, or suspend an adjudged sentence of
				confinement or a punitive discharge in whole or in part.
										(B)(i)Upon the recommendation of the trial
				counsel, the convening authority or another person authorized to act under this
				section shall have the authority to impose a sentence below a level established
				by statute as a minimum sentence, to impose a sentence of confinement below the
				adjudged confinement sentence, or to disapprove, commute, or suspend the
				adjudged sentence in whole or in part in recognition of the substantial
				assistance by the accused in the investigation or prosecution of another person
				who has committed an offense.
											(ii)If a mandatory minimum sentence exists for
				a charge, the convening authority or another person authorized to act under
				this section may not modify an adjudged sentence to reduce the sentence to less
				than the mandatory minimum sentence or disapprove, commute, or suspend the
				adjudged mandatory minimum sentence in whole or in part. This limitation does
				not restrict the discretion of the convening authority or another person
				authorized to act under this section to modify, disapprove, commute, or suspend
				any portion of the adjudged sentence that is in addition to the mandatory
				minimum sentence.
											(C)In addition, if a mandatory minimum
				sentence does not exist for a charge and a pre-trial agreement has been entered
				into by the convening authority and the accused, as authorized by Rule for
				Court-Martial 705, the convening authority or another person authorized to act
				under this section may take action to reduce, dismiss, or suspend an adjudged
				sentence of confinement in whole or in part pursuant to the terms of the
				pre-trial
				agreement.
										.
							(d)Explanation for
			 any decision disapproving, commuting, or suspending court-martial
			 sentenceSection 860(c)(2) of
			 title 10, United States Code (article 60(c)(2) of the Uniform Code of Military
			 Justice), as amended by subsection (c)(1), is further amended—
							(1)by inserting
			 (A) after (2); and
							(2)by adding at the
			 end the following new subparagraph:
								
									(C)If the convening authority or another
				person authorized to act under this section acts to disapprove, commute, or
				suspend the sentence in whole or in part, the convening authority or other
				person shall provide, at that same time, a written explanation of the reasons
				for such action. The written explanation shall be made a part of the record of
				the trial and action
				thereon.
									.
							(e)Conforming
			 amendment to other authority for convening authority to suspend
			 sentenceSection 871(d) of
			 such title (article 71(d) of the Uniform Code of Military Justice) is amended
			 by adding at the end the following new sentence: Paragraphs (2) and (4)
			 of subsection (c) of section 860 of this title (article 60) shall apply to any
			 decision by the convening authority or such person to suspend the execution of
			 any sentence or part thereof under this subsection..
						(f)Effective
			 dateThe amendments made by this section shall take effect 180
			 days after the date of the enactment of this Act and shall apply with respect
			 to findings and sentences of courts-martial reported to convening authorities
			 under section
			 860 of title 10, United States Code (article 60 of the Uniform
			 Code of Military Justice), as amended by this section, on or after that
			 effective date.
						532.Elimination of
			 five-year statute of limitations on trial by court-martial for additional
			 offenses involving sex-related crimes
						(a)Inclusion of
			 additional offensesSection 843(a) of title 10, United
			 States Code (article 43(a) of the Uniform Code of Military Justice) is amended
			 by striking rape, or rape of a child and inserting rape
			 or sexual assault, or rape or sexual assault of a child.
						(b)Conforming
			 amendmentSection
			 843(b)(2)(B)(i) of title 10, United States Code (article
			 43(b)(2)(B)(i) of the Uniform Code of Military Justice) is amended by inserting
			 before the period at the end the following: , unless the offense is
			 covered by subsection (a).
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act, and
			 shall apply with respect to an offense covered by section
			 920(b) or
			 920b(b) of title 10, United States
			 Code (article 120(b) or 120b(b) of the Uniform Code of Military Justice) that
			 is committed on or after that date.
						533.Discharge or
			 dismissal for certain sex-related offenses and trial of offenses by general
			 courts-martial
						(a)Mandatory
			 discharge or dismissal required
							(1)ImpositionSection 856 of title 10, United
			 States Code (article 56 of the Uniform Code of Military Justice) is
			 amended—
								(A)by inserting
			 (a) before The punishment; and
								(B)by adding at the
			 end the following new subsection:
									
										(b)(1)While a person subject to this chapter who
				is found guilty of an offense specified in paragraph (2) shall be punished as a
				general court-martial may direct, such punishment must include, at a minimum,
				dismissal or dishonorable discharge.
											(2)Paragraph (1) applies to the
				following offenses:
												(A)An
				offense in violation of subsection (a) or (b) of section 920 (article 120(a) or
				(b)).
												(B)Forcible sodomy under section 925 of this
				title (article 125).
												(C)An attempt to commit an offense
				specified in subparagraph (A) or (B) that is punishable under section 880 of
				this title (article
				80).
												.
								(2)Clerical
			 amendments
								(A)Section
			 headingThe heading of such
			 section is amended to read as follows:
									
										856. Art.
				56.Maximum and minimum
				limits
										.
								(B)Table of
			 sectionsThe table of sections at the beginning of subchapter
			 VIII of chapter 47 of such title is amended by striking the item relating to
			 section 856 and inserting the following new item:
									
										
											856. Art 56. Maximum and minimum
				limits.
										
										.
								(b)Jurisdiction
			 limited to general courts-martialSection 818 of title 10, United
			 States Code (article 18 of the Uniform Code of Military Justice) is
			 amended—
							(1)by inserting
			 (a) before the first sentence;
							(2)in the third
			 sentence, by striking However, a general court-martial and
			 inserting the following:
								
									(b)A general
				court-martial
									;
				and
							(3)by adding at the
			 end the following new subsection:
								
									(c)Consistent with sections 819, 820, and
				856(b) of this title (articles 19, 20, and 56(b)), only general courts-martial
				have jurisdiction over an offense specified in section 856(b)(2) of this title
				(article
				56(b)(2)).
									.
							(c)Additional
			 duties for independent panels
							(1)Response systems
			 panelThe independent panel
			 established by the Secretary of Defense under subsection (a)(1) of section 576
			 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1758) shall assess the appropriateness of
			 statutorily mandated minimum sentencing provisions for additional offenses
			 under the Uniform Code of Military Justice. The panel shall include the results
			 of the assessment in the report required by subsection (c)(1) of such
			 section.
							(2)Judicial
			 proceedings panelThe
			 independent panel established by the Secretary of Defense under subsection
			 (a)(2) of section 576 of the National Defense Authorization Act for Fiscal Year
			 2013 (Public
			 Law 112–239; 126 Stat. 1758) shall assess the implementation
			 and effect of the mandatory minimum sentences established by
			 section
			 856(b) of title 10, United States Code (article 56(b) of the
			 Uniform Code of Military Justice), as added by subsection (a) of this section.
			 The panel shall include the results of the assessment in one of the reports
			 required by subsection (c)(2)(B) of such section 576.
							(d)Effective
			 dateThe amendments made by
			 this section shall take effect 180 days after the date of the enactment of this
			 Act, and apply to offenses specified in
			 section
			 856(b)(2) of title 10, United States Code (article 56(b)(2) of
			 the Uniform Code of Military Justice), as added by subsection (a)(1), committed
			 after that date.
						534.Regulations
			 regarding consideration of application for permanent change of station or unit
			 transfer by victims of sexual assaultSection 673(b) of
			 title 10, United States Code, is amended by striking The Secretaries of
			 the military departments and inserting The Secretary
			 concerned.
					535.Consideration of
			 need for, and authority to provide for, temporary administrative reassignment
			 or removal of a member on active duty who is accused of committing a sexual
			 assault or related offense
						(a)In
			 generalChapter
			 39 of title 10, United States Code, is amended by inserting
			 after section
			 673 the following new section:
							
								674.Temporary
				administrative reassignment or removal of a member on active duty accused of
				committing a sexual assault or related offense
									(a)Guidance for
				timely consideration and actionThe Secretary concerned may provide
				guidance, within guidelines provided by the Secretary of Defense, for
				commanders regarding their authority to make a timely determination, and to
				take action, regarding whether a member of the armed forces serving on active
				duty who is alleged to have committed a sexual assault or other sex-related
				offense covered by section 920, 920a, 920b, or 920c of this title (article 120,
				120a, 120b, or 120c of the Uniform Code of Military Justice) should be
				temporarily reassigned or removed from a position of authority or assignment,
				not as a punitive measure, but solely for the purpose of maintaining good order
				and discipline within the member’s unit.
									(b)Time for
				determinationsA
				determination described in subsection (a) may be made at any time after receipt
				of notification of an unrestricted report of a sexual assault or other
				sex-related offense that identifies the member as an alleged
				perpetrator.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 673 the following
			 new item:
							
								
									674. Temporary administrative reassignment
				or removal of a member on active duty accused of committing a sexual assault or
				related
				offense.
								
								.
						(c)Additional
			 training requirement for commandersThe Secretary of Defense shall provide for
			 inclusion of information and discussion regarding the availability and use of
			 the authority provided by
			 section
			 674 of title 10, United States Code, as added by subsection
			 (a), as part of the training for new and prospective commanders at all levels
			 of command required by section 585(b) of the National Defense Authorization Act
			 for Fiscal Year 2012 (Public Law 112–81;
			 10 U.S.C.
			 1561 note).
						536.Victims’ Counsel for
			 victims of sex-related offenses and related provisions
						(a)Designation and
			 duties
							(1)In
			 generalChapter
			 53 of title 10, United States Code, is amended by inserting
			 after section
			 1044d the following new section:
								
									1044e.Victims'
				Counsel for victims of sex-related offenses
										(a)Designation;
				purposesThe Secretary
				concerned shall designate legal counsel (to be known as Victims’
				Counsel) for the purpose of providing legal assistance to an individual
				eligible for military legal assistance under section 1044 of this title who is
				the victim of an alleged sex-related offense, regardless of whether the report
				of that offense is restricted or unrestricted.
										(b)Types of legal
				assistance authorizedThe
				types of legal assistance authorized by subsection (a) include the
				following:
											(1)Legal consultation regarding potential
				criminal liability of the victim stemming from or in relation to the
				circumstances surrounding the alleged sex-related offense and the victim’s
				right to seek military defense services.
											(2)Legal consultation
				regarding the Victim Witness Assistance Program, including—
												(A)the rights and
				benefits afforded the victim;
												(B)the role of the
				Victim Witness Assistance Program liaison and what privileges do or do not
				exist between the victim and the liaison; and
												(C)the nature of
				communication made to the liaison in comparison to communication made to a
				Victims’ Counsel or a legal assistance attorney under section 1044 of this
				title.
												(3)Legal consultation
				regarding the responsibilities and support provided to the victim by the Sexual
				Assault Response Coordinator, a unit or installation Sexual Assault Victim
				Advocate or domestic abuse advocate, to include any privileges that may exist
				regarding communications between those persons and the victim.
											(4)Legal consultation
				regarding the potential for civil litigation against other parties (other than
				the Department of Defense).
											(5)Legal consultation
				regarding the military justice system, including—
												(A)the roles and
				responsibilities of the trial counsel, the defense counsel, and
				investigators;
												(B)any proceedings of
				the military justice process in which the victim may observe or participate as
				a witness or other party;
												(C)the Government’s
				authority to compel cooperation and testimony; and
												(D)the victim’s
				responsibility to testify, and other duties to the court.
												(6)Accompanying the
				victim at any proceedings in connection with the reporting, military
				investigation, and military prosecution of the alleged sex-related
				offense.
											(7)Legal consultation
				regarding—
												(A)services available
				from appropriate agencies or offices for emotional and mental health counseling
				and other medical services;
												(B)eligibility for
				and requirements for obtaining any available military and veteran benefits,
				such as transitional compensation benefits found in section 1059 of this title
				and other State and Federal victims’ compensation programs; and
												(C)the availability
				of, and any protections offered by, civilian and military restraining
				orders.
												(8)Legal consultation
				and assistance in personal civil legal matters in accordance with section 1044
				of this title.
											(9)Such other legal
				assistance as the Secretary of Defense (or, in the case of the Coast Guard, the
				Secretary of the Department in which the Coast Guard is operating) may
				authorize in the regulations prescribed under subsection (g).
											(c)QualificationsAn
				individual may not be designated as a Victims’ Counsel under this section
				unless the individual—
											(1)meets the qualifications specified in
				section 1044(d)(2) of this title; and
											(2)is certified as
				competent to be designated as a Victims’ Counsel by the Judge Advocate General
				of the Armed Force in which the judge advocate is a member or by which the
				civilian attorney is employed.
											(d)Administrative
				responsibility(1)Consistent with the regulations prescribed
				under subsection (g), the Judge Advocate General (as defined in section 801(1)
				of this title) under the jurisdiction of the Secretary, and within the Marine
				Corps the Staff Judge Advocate to the Commandant of the Marine Corps, is
				responsible for the establishment and supervision of individuals designated as
				Victims’ Counsel.
											(2)The Secretary of Defense (and, in the case
				of the Coast Guard, the Secretary of the Department in which the Coast Guard is
				operating) shall conduct a periodic evaluation of the Victims’ Counsel programs
				operated under this section.
											(e)Availability of
				victims’ counsel(1)An individual eligible for military legal
				assistance under section 1044 of this title who is the victim of an alleged
				sex-related offense shall be offered the option of receiving assistance from a
				Victims’ Counsel upon report of an alleged sex-related offense or at the time
				the victim seeks assistance from a Sexual Assault Response Coordinator, a
				Sexual Assault Victim Advocate, a military criminal investigator, a
				victim/witness liaison, a trial counsel, a healthcare provider, or any other
				personnel designated by the Secretary concerned for purposes of this
				subsection.
											(2)The assistance of a Victims’ Counsel under
				this subsection shall be available to an individual eligible for military legal
				assistance under section 1044 of this title regardless of whether the
				individual elects unrestricted or restricted reporting of the alleged
				sex-related offense. The individual shall also be informed that the assistance
				of a Victims’ Counsel may be declined, in whole or in part, but that declining
				such assistance does not preclude the individual from subsequently requesting
				the assistance of a Victims’ Counsel.
											(f)Alleged
				sex-related offense definedIn this section, the term
				alleged sex-related offense means any allegation of—
											(1)a violation of section 920, 920a, 920b,
				920c, or 925 of ths title (article 120, 120a, 120b, 120c, or 125 of the Uniform
				Code of Military Justice); or
											(2)an attempt to
				commit an offense specified in a paragraph (1) as punishable under section 880
				of this title (article 80 of the Uniform Code of Military Justice).
											(g)RegulationsThe Secretary of Defense and the Secretary
				of the Department in which the Coast Guard is operating shall prescribe
				regulations to carry out this
				section.
										.
							(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1044d the following new item:
								
									
										1044e. Victims' Counsel for victims of
				sex-related
				offenses.
									
									.
							(3)Conforming
			 amendments
								(A)Qualifications
			 of persons providing legal assistanceSection 1044(d)(2) of such title is amended
			 by inserting before the period at the end the following: and, for
			 purposes of service as a Victims’ Counsel under section 1044e of this title,
			 meets the additional qualifications specified in subsection (c)(2) of such
			 section..
								(B)Inclusion in
			 definition of military legal assistanceSection 1044(d)(3)(B) of such title is
			 amended by striking and 1044d and inserting 1044d, 1044e,
			 and 1565b(a)(1)(A).
								(C)Access to legal
			 assistance and servicesSection 1565b(a)(1)(A) of such title is
			 amended by striking section 1044 and inserting sections
			 1044 and 1044e.
								(4)ImplementationSection 1044e of title 10, United
			 States Code, as added by paragraph (1), shall be implemented within six months
			 after the date of the enactment of this Act.
							(b)Enhanced
			 Training RequirementThe
			 Secretary of each military department, and the Secretary of Homeland Security
			 with respect to the Coast Guard when it is not operating as a service in the
			 Department of the Navy, shall implement, consistent with the guidelines
			 provided under section 1044e of title 10, United
			 States Code, as added by subsection (a), in-depth and advanced training for all
			 military and civilian attorneys providing legal assistance under section 1044
			 or 1044e of such to support victims of alleged sex-related offenses.
						(c)Secretary of
			 Defense implementation report
							(1)Report
			 requiredNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense, in
			 coordination with the Secretary of Homeland Security with respect to the Coast
			 Guard, shall submit to the Committees on Armed Services and Commerce, Science,
			 and Transportation of the Senate and the Committees on Armed Services and
			 Transportation and Infrastructure of the House of Representatives a report
			 describing how the Armed Forces will implement the requirements of
			 section
			 1044e of title 10, United States Code, as added by subsection
			 (a).
							(2)Additional
			 submission requirementThe
			 report required by paragraph (1) shall also be submitted to the independent
			 review panel established by the Secretary of Defense under section 576(a)(1) of
			 the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1758) and to the Joint Services Committee on
			 Military Justice.
							(c)Additional
			 duties for independent panels
							(1)Response systems
			 panelThe independent panel
			 established by the Secretary of Defense under subsection (a)(1) of section 576
			 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1758) shall conduct an assessment regarding
			 whether the roles, responsibilities, and authorities of Victims’ Counsel to
			 provide legal assistance under
			 section
			 1044e of title 10, United States Code, as added by subsection
			 (a), to victims of alleged sex-related offenses should be expanded to include
			 legal standing to represent the victim during investigative and military
			 justice proceedings in connection with the prosecution of the offense. The
			 panel shall include the results of the assessment in the report required by
			 subsection (c)(1) of such section.
							(2)Judicial
			 proceedings panelThe
			 independent panel established by the Secretary of Defense under subsection
			 (a)(2) of section 576 of the National Defense Authorization Act for Fiscal Year
			 2013 (Public
			 Law 112–239; 126 Stat. 1758) shall conduct an assessment of the
			 implementation and effect of
			 section
			 1044e of title 10, United States Code, as added by subsection
			 (a), and make such recommendations for modification of such section 1044e as
			 the panel considers appropriate. The panel shall include the results of the
			 assessment and its recommendations in one of the reports required by subsection
			 (c)(2)(B) of such section 576.
							537.Inspector General
			 investigation of allegations of retaliatory personnel actions taken in response
			 to making protected communications regarding sexual assaultSection
			 1034(c)(2)(A) of title 10, United States Code, is amended by
			 striking sexual harassment or and inserting rape, sexual
			 assault, or other sexual misconduct in violation of sections 920 through 920c
			 of this title (articles 120 through 120c of the Uniform Code of Military
			 Justice), sexual harassment, or.
					538.Secretary of
			 Defense report on role of commanders in military justice processNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to the Committees
			 on Armed Services of the Senate and the House of Representatives a report
			 containing—
						(1)an assessment of
			 the current role and authorities of commanders in the administration of
			 military justice and the investigation, prosecution, and adjudication of
			 offenses under the Uniform Code of Military Justice; and
						(2)a
			 recommendation by the Secretary of Defense regarding whether the role and
			 authorities of commanders should be further modified or repealed.
						539.Review and
			 policy regarding Department of Defense investigative practices in response to
			 allegations of sex-related offenses
						(a)ReviewNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall conduct a review of
			 the practices of the military criminal investigative organizations (Army
			 Criminal Investigation Command, Naval Criminal Investigative Service, and Air
			 Force Office of Special Investigation) regarding the investigation of alleged
			 sex-related offenses involving members of the Armed Forces, including the
			 extent to which the military criminal investigative organizations make a
			 recommendation regarding whether an allegation of a sex-related offense appears
			 founded or unfounded.
						(b)PolicyAfter conducting the review required by
			 subsection (a), the Secretary of Defense shall develop a uniform policy for the
			 Armed Forces, to the extent practicable, regarding the use of case
			 determinations to record the results of the investigation of a sex-related
			 offense. In developing the policy, the Secretary shall consider the feasibility
			 of adopting case determination methods, such as the uniform crime report, used
			 by nonmilitary law enforcement agencies.
						(c)Sex-related
			 offense definedIn this section, the term sex-related
			 offense includes—
							(1)any offense covered by section 920, 920a,
			 920b, 920c, or 925 of title 10, United States Code (article 120, 120a, 120b,
			 120c, or 125 of the Uniform Code of Military Justice); or
							(2)an attempt to commit an offense specified
			 in a paragraph (1) as punishable under section 880 of such title (article 80 of
			 the Uniform Code of Military Justice).
							540.Uniform
			 training and education programs for sexual assault prevention and response
			 programSection 585(a) of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1434;
			 10 U.S.C.
			 1561 note) is amended—
						(1)in paragraph (1)—
							(A)in the first
			 sentence, by striking Not later than one year after the date of the
			 enactment of this Act, the Secretary of each military department shall develop
			 a curriculum to provide sexual assault prevention and response training and
			 education for members of the Armed Forces under the jurisdiction of the
			 Secretary and civilian employees of the military department and
			 inserting Not later than June 30, 2014, the Secretary of Defense shall
			 develop a uniform curriculum to provide sexual assault prevention and response
			 training and education for members of the Armed Forces and civilian employees
			 of the Department of Defense; and
							(B)in the second
			 sentence, by inserting including lesson plans to achieve core
			 competencies and learning objectives, after curriculum,;
			 and
							(2)in paragraph
			 (3)—
							(A)by striking
			 Consistent
			 training.—The Secretary of Defense shall ensure and
			 inserting Uniform
			 training.—The Secretary of Defense shall require;
			 and
							(B)by striking
			 consistent and inserting uniform.
							541.Development of
			 selection criteria for assignment as Sexual Assault Response and Prevention
			 Program Managers, Sexual Assault Response Coordinators, Sexual Assault Victim
			 Advocates, and Sexual Assault Nurse Examiners-Adult/Adolescent
						(a)Qualifications
			 for assignmentSection
			 1602(e)(2) of the Ike Skelton National Defense Authorization Act for Fiscal
			 Year 2011 (Public Law 111–383;
			 10 U.S.C.
			 1561 note; 124 Stat. 4431) is amended—
							(1)by redesignating
			 subparagraph (B) as subparagraph (C); and
							(2)by striking
			 subparagraph (A) and inserting the following new subparagraphs:
								
									(A)the qualifications necessary for a member
				of the Armed Forces or a civilian employee of the Department of Defense to be
				selected for assignment to duty as a Sexual Assault Response and Prevention
				Program Manager, Sexual Assault Response Coordinator, or Sexual Assault Victim
				Advocate, whether assigned to such duty on a full-time or part-time
				basis;
									(B)consistent with section 584(c) of the
				National Defense Authorization Act for Fiscal Year 2012 (Public Law
				112–81;
				10 U.S.C.
				1561 note; 125 Stat. 1433), the training, certification, and
				status of members of the Armed Forces and civilian employees of the department
				assigned to duty as Sexual Assault Response and Prevention Program Managers,
				Sexual Assault Response Coordinators, and Sexual Assault Victim Advocates for
				the Armed Forces;
				and
									.
							(b)Assignment of
			 Sexual Assault Nurse Examiners-Adult/Adolescent to Certain Military
			 Units
							(1)Assignment to
			 certain military unitsSection 584 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81;
			 10 U.S.C.
			 1561 note) is amended—
								(A)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
								(B)by inserting after
			 subsection (b) the following new subsection (c):
									
										(c)Sexual Assault
				Nurse Examiners-Adult/Adolescent
											(1)Assignment
				requirementsThe Secretary of
				each military department shall assign at least one Sexual Assault Nurse
				Examiner-Adult/Adolescent to each brigade or equivalent unit level of each
				armed force under the jurisdiction of that Secretary unless assignment to other
				units is determined to be more practicable and effective by the Secretary of
				Defense. The Secretary of the military department concerned may assign
				additional Sexual Assault Nurse Examiners-Adult/Adolescent as necessary based
				on the demographics or needs of a military unit. The Secretary of the military
				department concerned may waive the assignment requirement for a specific unit
				level if that Secretary determines that compliance will impose an undue burden,
				except that the Secretary shall notify Congress of each waiver and explain how
				compliance would impose an undue burden.
											(2)Eligible
				personsOn and after October
				1, 2015, only members of the armed forces and civilian employees of the
				Department of Defense may be assigned to duty as a Sexual Assault Nurse
				Examiner-Adult/Adolescent. The Secretary of the military department concerned
				may satisfy paragraph (1) through the assignment of additional personnel to a
				unit or by assigning the duties of a Sexual Assault Nurse
				Examiner-Adult/Adolescent to current personnel of the unit, so long as such
				personnel meet the training and certification requirements of subsection
				(d).
											.
								(2)Training and
			 certificationSubsection (d) of such section, as redesignated by
			 paragraph (1)(A), is amended—
								(A)in paragraph (1),
			 by striking assigned under subsection (a) and Sexual Assault Victim
			 Advocates assigned under subsection (b) and inserting , Sexual
			 Assault Victim Advocates, and Sexual Assault Nurse Examiners-Adult/Adolescent
			 assigned under this section;
								(B)in paragraph (2),
			 by adding at the end the following new sentence: In the case of the
			 curriculum and other components of the program for certification of Sexual
			 Assault Nurse Examiners-Adult/Adolescent, the Secretary of Defense shall
			 utilize the most recent guidelines and standards as outlined by the Department
			 of Justice, Office on Violence Against Women, in the National Training
			 Standards for Sexual Assault Medical Forensic Examiners.; and
								(C)in paragraph (3), by adding at the end the
			 following new sentence: On and after October 1, 2015, before a member or
			 civilian employee may be assigned to duty as a Sexual Assault Nurse
			 Examiner-Adult/Adolescent under subsection (c), the member or employee must
			 have completed the training program required by paragraph (1) and obtained the
			 certification..
								(c)Conforming
			 amendmentsSection 584 of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81;
			 10 U.S.C.
			 1561 note; 125 Stat. 1432) is amended—
							(1)in subsection (a)(2), by inserting
			 who satisfy the selection criteria established under section 1602(e)(2)
			 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law
			 111–383;
			 10 U.S.C.
			 1561 note; 124 Stat. 4431) after
			 Defense; and
							(2)in subsection (b)(2), by inserting
			 who satisfy the selection criteria established under section 1602(e)(2)
			 of the Ike Skelton National Defense Authorization Act for Fiscal Year
			 2011 after Defense.
							(d)Clerical
			 amendmentThe heading of
			 section 584 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law
			 112–81;
			 10 U.S.C.
			 1561 note) is amended to read as follows:
							
								584.Sexual Assault
				Response Coordinators, Sexual Assault Victim Advocates, and Sexual Assault
				Nurse
				Examiners-Adult/Adolescent
								.
						542.Extension of
			 crime victims’ rights to victims of offenses under the Uniform Code of Military
			 Justice
						(a)Victims'
			 rights
							(1)In
			 generalSubchapter I of
			 chapter 47 of title 10,
			 United States Code (the Uniform Code of Military Justice), is amended by adding
			 at the end the following new section (article):
								
									806b. Art.
				6b.Rights of victims of offenses under this chapter
										(a)Rights of a
				victim of a military crimeA victim of a military crime has the
				following rights:
											(1)The right to be
				reasonably protected from the accused.
											(2)The right to
				reasonable, accurate, and timely notice of any public proceeding in an
				investigation under section 832 of this title (article 32), court-martial,
				involuntary plea hearing, pre-sentencing hearing, or parole hearing involving
				the offense or of any release or escape of the accused.
											(3)The right not to be excluded from any such
				public proceeding, referred to in paragraph (2) unless the military judge,
				after receiving clear and convincing evidence, determines that testimony by the
				victim of a military crime would be materially altered if the victim of a
				military crime heard other testimony at that proceeding.
											(4)The reasonable
				right to confer with the trial counsel in the case.
											(5)The right to full
				and timely restitution as provided in law.
											(6)The right to
				proceedings free from unreasonable delay.
											(7)The right to be treated with fairness and
				with respect for the dignity and privacy of the victim of a military
				crime.
											(b)Duty of military
				judgeIn any court-martial
				proceeding involving an offense against a victim of a military crime, the
				military judge shall ensure that the victim of a military crime is afforded the
				rights described in subsection (a). Before making a determination described in
				subsection (a)(3), the military judge shall make every effort to permit the
				fullest attendance possible by the victim of a military crime and shall
				consider reasonable alternatives to the exclusion of the victim of a military
				crime from the criminal proceeding. The reasons for any decision denying relief
				under this subsection shall be clearly stated on the record.
										(c)Best efforts
				required(1)Military judges, trial
				and defense counsel, military criminal investigation organizations, services,
				and personnel, and other members and personnel of the Department of Defense
				engaged in the detection, investigation, or prosecution of offenses under this
				chapter (the Uniform Code of Military Justice) shall make their best efforts to
				see that a victim of a military crime is notified of, and accorded, the rights
				described in subsection .
											(2)The trial counsel in a case shall
				advise a victim of a military crime that the victim of a military crime can
				seek the advice of an attorney with respect to the rights described in
				subsection (a).
											(3)Notice of release otherwise required
				pursuant to this chapter shall not be given if such notice may endanger the
				safety of any person.
											(d)Victim of a
				military crime defined
											(1)DefinitionIn this section, the term victim of
				a military crime means a person who has suffered direct physical,
				emotional, or pecuniary harm as a result of the commission of a crime in
				violation of this chapter (the Uniform Code of Military Justice) or in
				violation of the law of another jurisdiction if any portion of the
				investigation of the violation of that law was conducted primarily by a
				military criminal investigative organization (Army Criminal Investigation
				Command, Naval Criminal Investigative Service, or Air Force Office of Special
				Investigation). The term shall include, at a minimum, the following:
												(A)Members of the
				armed forces and their dependents.
												(B)Civilian employees of the Department of
				Defense and contractor employees stationed outside the continental United
				States and their dependents residing with them.
												(C)Such other individuals as the Secretary of
				Defense determines should be included.
												(2)Treatment of
				certain victimsIn the case
				of a victim of a military crime who is under 18 years of age, incompetent,
				incapacitated, or deceased, the term shall also include an individual acting on
				behalf of the victim who is (in order of precedence) a spouse, parent, legal
				guardian, child, sibling, or another dependent of the victim or another person
				designated by the military judge, but in no event shall an accused be
				designated or
				included.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter I
			 of chapter 47 of such title (the Uniform Code of Military Justice) is amended
			 by adding at the end the following new item:
								
									
										806b. Art. 6b. Victims' rights of victims of offenses under
				this
				chapter.
									
									.
							(b)Procedures To
			 promote compliance
							(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense shall recommend to the President changes
			 to the Manual for Courts-Martial, and prescribe such other regulations as the
			 Secretary considers appropriate, to implement
			 section
			 806b of title 10, United States Code (article 6b of the Uniform
			 Code of Military Justice), as added by subsection (a).
							(2)ElementsThe
			 modifications and regulations issued pursuant to paragraph (1) shall include
			 the following:
								(A)The designation of an administrative
			 authority within the Department of Defense to oversee the implementation of
			 such section 806(b), and within each Armed Force, an authority to receive and
			 investigate complaints relating to the provision or violation of the rights of
			 victims of military crimes.
								(B)A requirement for
			 a course of training for judge advocates and other appropriate members of the
			 Armed Forces and personnel of the Department to promote compliance with and
			 implementation of such section 806b and assist such personnel in responding
			 more effectively to the needs of victims of military crimes.
								(C)Disciplinary sanctions for members of the
			 Armed Forces and other personnel of the Department of Defense, including
			 suspension or termination from employment in the case of employees of the
			 Department, who willfully or wantonly fail to comply with such section
			 806b.
								(D)Mechanisms to
			 ensure that the Secretary of Defense shall be the final arbiter of a complaint
			 authorized pursuant to subparagraph (A) by a victim of a military crime that
			 the victim was not afforded a right under such section 806b.
								(c)Additional duty
			 for Response systems independent panelThe independent panel established by the
			 Secretary of Defense under subsection (a)(1) of section 576 of the National
			 Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1758) shall assess the feasibility and
			 appropriateness of extending to victims of military crimes the additional right
			 afforded a crime victim in civilian criminal legal proceedings under subsection
			 (a)(4) of section
			 3771 of title 18, United States Code, and the legal standing to
			 seek enforcement of crime victim rights provided by subsection (d) of such
			 section. The panel shall include the results of the assessment in the report
			 required by subsection (c)(1) of such section.
						543.Defense counsel
			 interview of complaining witnesses in presence of counsel for the complaining
			 witness or a Sexual Assault Victim AdvocateSection 846 of title
			 10, United States Code (article 46 of the Uniform Code of Military Justice), is
			 amended—
						(1)by inserting
			 (a) Opportunity To obtain
			 witnesses and other evidence.—before The trial
			 counsel;
						(2)by striking
			 Process issued and inserting the following:
							
								(c)ProcessProcess
				issued
								;
				and
						(3)by inserting after
			 subsection (a), as designated by paragraph (1), the following new subsection
			 (b):
							
								(b)Interview of
				complaining witnesses by defense counsel(1)Upon notice by trial
				counsel to defense counsel of the name and address of the complaining witness
				or witnesses trial counsel intends to call to testify in any portion of an
				investigation under section 832 of this title (article 32) or a court-martial
				under this chapter, defense counsel shall make all requests to interview any
				such complaining witness through trial counsel.
									(2)If requested by a complaining witness
				subject to a request for interview under paragraph (1), any interview of the
				witness by defense counsel shall take place only in the presence of counsel for
				the complaining witness or a Sexual Assault Victim Advocate.
									(3)In this subsection, the term
				complaining witness means a person who has suffered a direct
				physical, emotional, or pecuniary harm as a result of a commission of an
				offense under this chapter (the Uniform Code of Military
				Justice).
									.
						544.Participation
			 by complaining witnesses in clemency phase of courts-martial
			 processSection 860(b) of
			 title 10, United States Code (article 60(b) of the Uniform Code of Military
			 Justice), is amended—
						(1)by inserting
			 (A) after (b)(1);
						(2)by redesignating
			 paragraphs (2), (3), and (4) as subparagraphs (B), (C), and (D), respectively,
			 and, in such subparagraphs as so redesignated, by striking paragraph
			 (1) each place it appears and inserting subparagraph
			 (A); and
						(3)by adding at the
			 end the following new paragraphs:
							
								(2)(A)In any case in which findings and sentence
				have been adjudged for an offense involving a complaining witness, the
				complaining witness shall be provided an opportunity to submit matters for
				consideration by the convening authority or by another person authorized to act
				under this section before the convening authority or such other person takes
				action under this section. Such a submission shall be made within 10 days after
				the complaining witness has been given an authenticated record of trial and, if
				applicable, the recommendation of the staff judge advocate or legal officer
				under subsection (d).
									(B)If a complaining witness shows that
				additional time is required for submission of matters under subparagraph (A),
				the convening authority or other person taking action under this section, for
				good cause, may extend the submission period for not more than an additional 20
				days.
									(C)In this paragraph, the term
				complaining witness means a person who has suffered a direct
				physical, emotional, or pecuniary harm as a result of a commission of an
				offense under this chapter (the Uniform Code of Military Justice).
									(3)The convening authority shall not
				consider under this section any submitted matters that go to the character of a
				complaining witness unless such matters were presented at the
				trial.
								.
						545.Eight-day
			 incident reporting requirement in response to unrestricted report of sexual
			 assault in which the victim is a member of the Armed Forces
						(a)Incident
			 reporting policy requirementThe Secretary of Defense and the
			 Secretary of the Department in which the Coast Guard is operating shall
			 establish and maintain a policy to require the submission by a designated
			 person of a written incident report not later than eight days after an
			 unrestricted report of sexual assault has been made in which a member of the
			 Armed Forces is the victim. At a minimum, this incident report shall be
			 provided to the following:
							(1)The installation
			 commander, if such incident occurred on or in the vicinity of a military
			 installation.
							(2)The first officer
			 in the grade of 0–6 in the chain of command of the victim.
							(3)The first general
			 officer or flag officer in the chain of command of the victim.
							(b)Purpose of the
			 reportThe purpose of the required incident report under
			 subsection (a) is to detail the actions taken or in progress to provide the
			 necessary care and support to the victim of the assault, to refer the
			 allegation of sexual assault to the appropriate investigatory agency, and to
			 provide initial notification of the serious incident when that notification has
			 not already taken place.
						(c)Elements of
			 report
							(1)In
			 generalThe report of an incident under subsection (a) shall
			 include, at a minimum, the following:
								(A)Time/Date/Location
			 of incident.
								(B)Type of offense
			 allegation.
								(C)Service
			 affiliation, assigned unit, and location of the victim.
								(D)Service
			 affiliation, assigned unit, and location of the alleged offender, including
			 information regarding whether the alleged offender has been temporarily
			 transferred or removed from an assigned billet or ordered to pretrial
			 confinement or otherwise restricted, if applicable.
								(E)Post-incident
			 actions taken in connection with the incident, including the following:
									(i)Referral of the
			 victim to medical services and all other services available for members of the
			 Armed Forces who are victims of sexual assault, including the date of each such
			 referral.
									(ii)Receipt and
			 processing status of a request for expedited victim transfer, if
			 applicable.
									(iii)Notification of
			 incident to appropriate investigatory offices, including the organization
			 notified and date of such notification.
									(iv)Issuance of any
			 military protective orders in connection with the incident.
									(2)Modification
								(A)In
			 generalThe Secretary of
			 Defense may modify the elements required in a report under this section
			 regarding an incident involving a member of the Armed Forces (including the
			 Coast Guard when it is operating as service in the Department of the Navy) if
			 the Secretary determines that such modification will facilitate compliance with
			 best practices for such reporting as identified by the Sexual Assault
			 Prevention and Response Office of the Department of Defense.
								(B)Coast
			 GuardThe Secretary of the
			 Department in which the Coast Guard is operating may modify the elements
			 required in a report under this section regarding an incident involving a
			 member of the Coast Guard if the Secretary determines that such modification
			 will facilitate compliance with best practices for such reporting as identified
			 by the Coast Guard Office of Work-Life Programs.
								(3)For official use
			 onlyA report under this section shall be intended for official
			 use only and shall not be distributed beyond the requirements listed
			 above.
							(d)RegulationsNot
			 later than 180 days after enactment, The Secretary of Defense and the Secretary
			 of the Department in which the Coast Guard is operating shall prescribe
			 regulations to carry out this section.
						546.Amendment to
			 Manual for Courts-Martial to eliminate considerations relating to character and
			 military service of accused in initial disposition of sex-related
			 offenses
						(a)Amendment
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the President a proposed amendment to rule 306 of the Manual
			 for Courts-Martial (relating to policy on initial disposition of offenses) to
			 eliminate the character and military service of the accused from the list of
			 factors that may be considered by the disposition authority in disposing of a
			 sex-related offense.
						(b)Sex-related
			 offense definedIn this section, a sex-related
			 offense includes—
							(1)any offense covered by section 920, 920a,
			 920b, 920c, or 925 of title 10, United States Code (article 120, 120a, 120b,
			 120c, or 125 of the Uniform Code of Military Justice); or
							(2)an attempt to
			 commit an offense specified in a paragraph (1) as punishable under section 880
			 of such title (article 80 of the Uniform Code of Military Justice).
							547.Inclusion of
			 letter of reprimands, nonpunitive letter of reprimands and counseling
			 statements
						(a)Inclusion in
			 performance evaluation reportsThe Secretary of Defense shall require
			 commanders to include letter of reprimands, nonpunitive letter of actions and
			 counseling statements involving substantiated cases of sexual harassment or
			 sexual assault in the performance evaluation report of a member of the Armed
			 Forces for the purpose of—
							(1)providing
			 commanders increased visibility of the background information of members of the
			 unit;
							(2)identifying and
			 preventing trends of bad behavior early and effectively disciplining repeated
			 actions which hinder units from fostering a healthy climate; and
							(3)preventing the
			 transfer of sexual offenders.
							(b)DefinitionsIn
			 this section:
							(1)The term
			 sexual harassment has the meaning given such term in Department
			 of Defense Directive 1350.2, Department of Defense Military Equal Opportunity
			 Program.
							(2)The term
			 sexual assault means any of the offenses described in
			 section
			 920 of title 10, United States Code (article 120 of the Uniform
			 Code of Military Justice).
							548.Enhanced protections
			 for prospective members and new members of the Armed Forces during entry-level
			 processing and training
						(a)Defining
			 inappropriate and prohibited relationships, communication, conduct, and contact
			 between certain members
							(1)Policy
			 requiredThe Secretary of
			 Defense and the Secretary of the Department in which the Coast Guard is
			 operating shall establish and maintain a policy to uniformly define and
			 prescribe, for the persons described in paragraph (2), what constitutes an
			 inappropriate and prohibited relationship, communication, conduct, or contact,
			 including when such an action is consensual, between a member of the Armed
			 Forces described in paragraph (2)(A) and a prospective member or member of the
			 Armed Forces described in paragraph (2)(B).
							(2)Covered
			 membersThe policy required
			 by paragraph (1) shall apply to—
								(A)a member of the
			 Armed Forces who is superior in rank to, exercises authority or control over,
			 or supervises a person described in subparagraph (B) during the entry-level
			 processing or training of the person; and
								(B)a prospective member of the Armed Forces or
			 a member of the Armed Forces undergoing entry-level processing or
			 training.
								(3)Inclusion of
			 certain members requiredThe
			 members of the Armed Forces covered by paragraph (2)(A) shall include, at a
			 minimum, military personnel assigned or attached to duty—
								(A)for the purpose of
			 recruiting or assessing persons for enlistment or appointment as a commissioned
			 officer, warrant officer, or enlisted member of the Armed Forces;
								(B)at a Military
			 Entrance Processing Station; or
								(C)at an entry-level
			 training facility or school of an Armed Force.
								(b)Effect of
			 violationsA member of the
			 Armed Forces who violates the policy established pursuant to subsection (a)
			 shall be subject to prosecution under the Uniform Code of Military
			 Justice.
						(c)Processing for
			 administrative separation
							(1)In
			 general(A)The Secretary of Defense and the Secretary
			 of the Department in which the Coast Guard is operating shall require the
			 processing for administrative separation of any member of the Armed Forces
			 described in subsection (a)(2)(A) in response to the first substantiated
			 violation by the member of the policy established pursuant to subsection (a),
			 when the member is not otherwise punitively discharged or dismissed from the
			 Armed Forces for that violation.
								(B)The Secretary of each military department
			 shall revise regulations applicable to the Armed Forces under the jurisdiction
			 of the Secretary as necessary to ensure compliance with the requirement under
			 subparagraph (A).
								(2)Required
			 elements(A)In imposing the requirement under paragraph
			 (1), the Secretaries shall ensure that any separation decision regarding a
			 member of the Armed Forces is based on the full facts of the case and that due
			 process procedures are provided under existing law or regulations or
			 additionally prescribed, as considered necessary by the Secretaries, pursuant
			 to subsection (f).
								(B)The requirement imposed by paragraph (1)
			 shall not be interpreted to limit or alter the authority of the Secretary of a
			 military department and the Secretary of the Department in which the Coast
			 Guard is operating to process members of the Armed Forces for administrative
			 separation—
									(i)for reasons other than a
			 substantiated violation of the policy established pursuant to subsection (a);
			 or
									(ii)under other provisions of law or
			 regulation.
									(3)Substantiated
			 violationFor purposes of
			 paragraph (1), a violation by a member of the Armed Forces described in
			 subsection (a)(2)(A) of the policy established pursuant to subsection (a) shall
			 be treated as substantiated if—
								(A)there has been a
			 court-martial conviction for violation of the policy, but the adjudged sentence
			 does not include discharge or dismissal; or
								(B)a nonjudicial punishment authority under
			 section
			 815 of title 10, United States Code (article 15 of the Uniform
			 Code of Military Justice) has determined that a member has committed an offense
			 in violation of the policy and imposed nonjudicial punishment upon the
			 member.
								(d)Proposed Uniform
			 Code of Military Justice punitive articleNot later than one year after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of
			 Representatives—
							(1)a proposed amendment to
			 chapter 47 of title 10,
			 United States Code (the Uniform Code of Military Justice) to create an
			 additional article under subchapter X of such chapter regarding violations of
			 the policy required by subsection (a); and
							(2)the conforming
			 changes to part IV, punitive articles, in the Manual for Courts-Martial that
			 will be necessary upon adoption of such article.
							(e)DefinitionsIn
			 this section:
							(1)The term entry-level processing or
			 training, with respect to a member of the Armed forces, means the
			 period beginning on the date on which the member became a member of the Armed
			 Forces and ending on the date on which the member physically arrives at that
			 member’s first duty assignment following completion of initial entry training
			 (or its equivalent), as defined by the Secretary of the military department
			 concerned or the Secretary of the Department in which the Coast Guard is
			 operating.
							(2)The term prospective member of the
			 Armed Forces means a person who has had a face-to-face meeting with a
			 member of the Armed Forces assigned or attached to duty described in subsection
			 (a)(3)(A) regarding becoming a member of the Armed Forces, regardless of
			 whether the person eventually becomes a member of the Armed Forces.
							(f)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense and the Secretary of the
			 Department in which the Coast Guard is operating shall issue such regulations
			 as may be necessary to carry out this section. The Secretary of Defense shall
			 ensure that, to the extent practicable, the regulations are uniform for each
			 armed force under the jurisdiction of that Secretary.
						549.Independent
			 reviews and assessments of Uniform Code of Military Justice and judicial
			 proceedings of sexual assault cases
						(a)Additional
			 duties for response systems panel regarding disposition authority
							(1)In
			 generalThe independent panel
			 established by the Secretary of Defense under subsection (a)(1) of section 576
			 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1758) shall—
								(A)conduct an
			 assessment of the impact, if any, that removing from the chain of command any
			 disposition authority regarding charges preferred under the Uniform Code of
			 Military Justice would have on overall reporting and prosecution of sexual
			 assault cases; and
								(B)review and provide comment on the report of
			 the Secretary of Defense on the role of military commanders in the military
			 justice process, which is required pursuant to section 538 of this Act.
								(2)Submission of
			 resultsThe panel shall include the results of the assessment and
			 review and its recommendations and comments in the report required by
			 subsection (c)(1) of such section 576, as amended by subsection (b) of this
			 section.
							(b)Earlier
			 submission deadline for report of the response systems panelSubsection (c) of section 576 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1758) is amended by striking paragraph (1)
			 and inserting the following new paragraph:
							
								(1)Response systems
				panelNot later than one year
				after the date of the first meeting of the panel established under subsection
				(a)(1), the panel shall submit a report of its findings and recommendations,
				through the Secretary of Defense, to the Committees on Armed Services of the
				Senate and the House of Representatives. The panel shall terminate 30 days
				after submission of such
				report.
								.
						(c)Additional duty
			 for response systems panel regarding instances of members’ abusing chain of
			 command position to gain access to or coerce another person for a sex-related
			 offense
							(1)In
			 generalThe independent panel
			 established by the Secretary of Defense under subsection (a)(1) of section 576
			 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1758) shall conduct an assessment of
			 instances in the Armed Forces in which a member of the Armed Forces has
			 committing a sexual act upon another person by abusing one’s position in the
			 chain of command of the other person to gain access to or coerce the other
			 person.
							(2)Submission of
			 resultsThe panel shall include the results of the assessment and
			 its recommendations and comments in the report required by subsection (c)(1) of
			 such section 576, as amended by subsection (b) of this section.
							(d)Additional duty
			 for judicial proceedings panel regarding additional revision of definition of
			 Article 120 sex-related offensesThe independent panel established by the
			 Secretary of Defense under subsection (a)(2) of section 576 of the National
			 Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1758) shall assess the likely consequences
			 of amending of definition of rape and sexual assault under article 120 of the
			 Uniform Code of Military Justice to expressly cover a situation in which a
			 person subject to the Uniform Code of Military Justice commits a sexual act
			 upon another person by abusing one’s position in the chain of command of the
			 other person to gain access to or coerce the other person. The panel shall
			 include the results of the assessment in one of the reports required by
			 subsection (c)(2)(B) of such section 576.
						550.Review of the
			 Office of Diversity Management and Equal Opportunity role in sexual harassment
			 cases
						(a)Review
			 requiredThe Secretary of Defense shall conduct a review of the
			 Office of Diversity Management and Equal Opportunity for the purposes specified
			 in subsection (b).
						(b)Elements of
			 studyIn conducting the review under subsection (a), the
			 Secretary of Defense shall—
							(1)identify and
			 evaluate the resource and personnel gaps in the Office;
							(2)identify and
			 evaluate the role of the Office in sexual harassment cases; and
							(3)evaluate how the
			 Office works with the Sexual Assault Prevention and Response Office to address
			 sexual harassment in the Armed Forces.
							(c)DefinitionIn this section, the term sexual
			 harassment has the meaning given such term in Department of Defense
			 Directive 1350.2, Department of Defense Military Equal Opportunity
			 Program.
						550A.Discharge or
			 dismissal, and confinement required for certain sex-related offenses committed
			 by members of the Armed Forces
						(a)Mandatory
			 punishments
							(1)ImpositionSection 856 of title 10, United
			 States Code (article 56 of the Uniform Code of Military Justice) is
			 amended—
								(A)by inserting
			 (a) before The punishment; and
								(B)by adding at the
			 end the following new subsection:
									
										(b)(1)While a person subject to this chapter who
				is found guilty of an offense specified in paragraph (2) shall be punished as a
				general court-martial may direct, such punishment must include, at a
				minimum—
												(A)dismissal or dishonorable discharge;
				and
												(B)confinement for two years.
												(2)Paragraph (1) applies to the
				following offenses:
												(A)An
				offense in violation of subsection (a) or (b) of section 920 (article 120(a) or
				(b)).
												(B)Forcible sodomy under section 925 of this
				title (article 125).
												(C)An attempt to commit an offense
				specified in subparagraph (A) or (B) that is punishable under section 880 of
				this title (article
				80).
												.
								(2)Clerical
			 amendments
								(A)Section
			 headingThe heading of such
			 section is amended to read as follows:
									
										856. Art.
				56.Maximum and minimum
				limits
										.
								(B)Table of
			 sectionsThe table of sections at the beginning of subchapter
			 VIII of chapter 47 of such title is amended by striking the item relating to
			 section 856 and inserting the following new item:
									
										
											856. Art 56. Maximum and minimum
				limits.
										
										.
								(b)Effective
			 dateThe amendments made by
			 this section shall take effect 180 days after the date of the enactment of this
			 Act, and apply to offenses specified in
			 section
			 856(b)(2) of title 10, United States Code (article 56(b)(2) of
			 the Uniform Code of Military Justice), as added by subsection (a)(1), committed
			 after that date.
						550B.Enhancement to
			 requirements for availability of information on sexual assault prevention and
			 response resources
						(a)Required posting
			 of information on sexual assault prevention and response resources
							(1)PostingThe
			 Secretary of Defense shall require that there be prominently posted, in
			 accordance with paragraph (2), notice of the following information relating to
			 sexual assault prevention and response, in a form designed to ensure visibility
			 and understanding:
								(A)Resource
			 information for members of the Armed Forces, military dependents, and civilian
			 personnel of the Department of Defense with respect to prevention of sexual
			 assault and reporting of incidents of sexual assault.
								(B)Contact
			 information for personnel who are designated as Sexual Assault Response
			 Coordinators and Sexual Assault Victim Advocates.
								(C)The Department of
			 Defense hotline telephone number, referred to as the Safe
			 Helpline, for reporting incidents of sexual assault, or any successor
			 operation.
								(2)Posting
			 placementPosting under subsection (a) shall be at the following
			 locations, to the extent practicable:
								(A)Any Department of
			 Defense duty facility.
								(B)Any Department of
			 Defense dining facility.
								(C)Any Department of
			 Defense multi-unit residential facility.
								(D)Any Department of
			 Defense health care facility.
								(E)Any Department of
			 Defense commissary or exchange.
								(F)Any Department of
			 Defense Community Service Agency.
								(G)Any Department of
			 Defense website.
								(b)Notice to
			 victims of available assistanceThe Secretary of Defense shall
			 require that procedures in the Department of Defense for responding to a
			 complaint or allegation of sexual assault submitted by or against a member of
			 the Armed Forces include prompt notice to the person making the complaint or
			 allegation of the forms of assistance available to that person from the
			 Department of Defense and, to the extent known to the Secretary, through other
			 departments and agencies, including State and local agencies, and other
			 sources.
						550C.Military
			 Hazing Prevention Oversight Panel
						(a)EstablishmentThere is established a panel to be known as
			 the Military Hazing Prevention Oversight Panel (in this section referred to as
			 the Panel).
						(b)MembershipThe
			 Panel shall be composed of the following members:
							(1)The Secretary of
			 the Army or the Secretary’s designee.
							(2)The Secretary of the Navy or the
			 Secretary’s designee.
							(3)The Secretary of the Air Force or the
			 Secretary’s designee.
							(4)The Secretary of Homeland Security (with
			 respect to the Coast Guard) or the Secretary’s designee.
							(5)Members appointed
			 by the Secretary of Defense from among individuals who are not officers or
			 employees of any government and who have expertise in advocating for—
								(A)women;
								(B)racial or ethnic
			 minorities;
								(C)religious
			 minorities; or
								(D)gay, lesbian,
			 bisexual, or transgender individuals.
								(c)DutiesThe
			 Panel shall—
							(1)make recommendations to the Secretary
			 concerned (as defined in
			 section
			 101(a)(9) of title 10, United States Code) on the development
			 of the policies, programs, and procedures to prevent and respond to hazing in
			 the Armed Forces; and
							(2)monitor any policies, programs, and
			 procedures in place to prevent and respond to hazing in the Armed Forces and
			 make recommendations to the Secretary concerned on ways to improve such
			 policies, programs, and procedures.
							(d)Initial
			 MeetingNot later than 180
			 days after the date of the enactment of this Act, the Panel shall hold its
			 initial meeting.
						(e)MeetingsThe
			 Panel shall meet not less than annually.
						550D.Prevention of
			 sexual assault at military service academiesThe Secretary of Defense shall ensure that
			 each of the military service academies adds a section in the ethics curricula
			 of such academies that outlines honor, respect, and character development as
			 such pertain to the issue of preventing sexual assault in the Armed Forces.
			 Such curricula shall include a brief history of the problem of sexual assault
			 in the Armed Forces, a definition of sexual assault, information relating to
			 reporting a sexual assault, victims’ rights, and dismissal and dishonorable
			 discharge for offenders. Such ethics training shall be provided within 60 days
			 after the initial arrival of a new cadet or midshipman at a military services
			 academy and repeated in annual ethics training requirements.
					550E.Ensuring
			 awareness of policy to instruct victims of sexual assault seeking security
			 clearance to answer no to question 21
						(a)Ensuring
			 awareness of policyThe Secretary of Defense shall inform members
			 of the United States Armed Forces of the policy described in subsection
			 (b)—
							(1)at the earliest
			 time possible, such as upon enlistment and commissioning; and
							(2)during sexual
			 assault awareness training and service member interactions with sexual assault
			 response coordinators.
							(b)Policy
			 describedThe policy described in this subsection is the policy
			 of instructing an individual to answer no to question 21 of
			 Standard Form 86 of the Questionnaire for National Security Positions with
			 respect to consultation with a health care professional if—
							(1)the individual is
			 a victim of a sexual assault; and
							(2)the consultation
			 occurred with respect to an emotional or mental health condition strictly in
			 relation to the sexual assault.
							550F.Report on
			 policies and regulations regarding service members living with or at risk of
			 contracting HIV
						(a)Report to
			 CongressNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to Congress and make publicly available a report on the use of the
			 Uniform Code of Military Justice, the Manual for Courts-Martial, and related
			 policies, punitive articles, and regulations with regard to service members
			 living with or at risk of contracting HIV.
						(b)ContentsThe report shall include the
			 following:
							(1)An assessment of whether the Uniform Code
			 of Military Justice, the Manual for Courts-Martial, and related policies,
			 punitive articles, and regulations are exercised in a way that demonstrates an
			 evidence-based, medically accurate understanding of—
								(A)the multiple
			 factors that lead to HIV transmission;
								(B)the relative risk
			 of HIV transmission routes;
								(C)the associated
			 benefits of treatment and support services for people living with HIV;
			 and
								(D)the impact of
			 HIV-specific policies and regulations on public health and on people living
			 with or at risk of contracting HIV.
								(2)A
			 review of court-martial decisions in recent years preceding the date of
			 enactment of this Act.
							(3)Recommendations for adjustments to the
			 Uniform Code of Military Justice, the Manual for Courts-Martial, and related
			 policies, punitive articles, and regulations, as may be necessary, in order to
			 ensure that policies and regulations regarding service members living with or
			 at risk of contracting HIV are in accordance with a contemporary understanding
			 of HIV transmission routes and associated benefits of treatment.
							(c)Definition of
			 HIVIn this section, the term
			 HIV means infection with the human immunodeficiency
			 virus.
						550G.Additional
			 modification of annual Department of Defense reporting requirements regarding
			 sexual assaults and prevention and response program
						(a)Additional
			 elements of each reportSection 1631(b) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4433;
			 10 U.S.C.
			 1561 note) is amended by adding at the end the following new
			 paragraphs:
							
								(11)A description of the implementation of the
				comprehensive policy on the retention of and access to evidence and records
				relating to sexual assaults involving members of the Armed Forces required to
				comply with section 586 of the National Defense Authorization Act for Fiscal
				Year 2012 (Public Law 112–81; 125 Stat. 1434;
				10 U.S.C.
				1561 note).
								(12)The policies,
				procedures, and processes implemented by the Secretary concerned to ensure
				detailed evidence and records are transmitted to the Department of Veterans
				Affairs, including medical records of sexual assault victims that accurately
				and completely describe the physical and emotional injuries resulting from a
				sexual trauma that occurred during active duty
				service.
								.
						(b)Application of
			 amendmentsThe amendment made
			 by this section shall apply beginning with the report regarding sexual assaults
			 involving members of the Armed Forces required to be submitted by March 1,
			 2014, under section 1631 of the Ike Skelton National Defense Authorization Act
			 for Fiscal Year 2011.
						EMilitary Family
			 Readiness
					551.Department of
			 Defense recognition of spouses of members of the Armed Forces who serve in
			 combat zones
						(a)Establishment
			 and Presentation of Lapel ButtonsChapter 57 of title 10,
			 United States Code, is amended by inserting after
			 section
			 1126 the following new section:
							
								1126a.Spouse-of-a-combat-veteran
				lapel button: eligibility and presentation
									(a)Design and
				eligibilityA lapel button, to be known as the
				spouse-of-a-combat-veteran lapel button, shall be designed, as approved by the
				Secretary of Defense, to identify and recognize the spouse of a member of the
				armed forces who is serving or has served in a combat zone for a period of more
				than 30 days.
									(b)PresentationThe
				Secretary concerned may authorize the use of appropriated funds to procure
				spouse-of-a-combat-veteran lapel buttons and to provide for their presentation
				to eligible spouses of members.
									(c)Exception to
				time-period requirementThe 30-day period specified in subsection
				(a) does not apply if the member is killed or wounded in the combat zone before
				the expiration the period.
									(d)License to
				manufacture and sell lapel buttonsSection 901(c) of title 36 shall
				apply with respect to the spouse-of-a-combat-veteran lapel button authorized by
				this section.
									(e)Combat zone
				definedIn this section, the term combat zone has
				the meaning given that term in
				section
				112(c)(2) of the Internal Revenue Code of 1986.
									(f)RegulationsThe
				Secretary of Defense shall issue such regulations as may be necessary to carry
				out this section. The Secretary shall ensure that the regulations are uniform
				for each armed force to the extent
				practicable.
									.
						(b)Clerical
			 AmendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1126 the following new item:
							
								
									1126a. Spouse-of-a-combat-veteran lapel
				button: eligibility and
				presentation.
								
								.
						(c)Sense of
			 congress regarding implementationIt is the sense of Congress that, as soon
			 as practicable once the spouse-of-a-combat-veteran lapel button becomes
			 available, the Secretary of Defense should—
							(1)widely announce the availability of
			 spouse-of-a-combat-veteran lapel buttons through military and public
			 information channels; and
							(2)encourage
			 commanders at all levels to conduct ceremonies recognizing the support provided
			 by spouses of members of the Armed Forces and to use the ceremonies as an
			 opportunity for members to present their spouses with a
			 spouse-of-a-combat-veteran lapel button.
							552.Protection of child
			 custody arrangements for parents who are members of the Armed Forces
						(a)Child custody
			 protectionTitle II of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 521 et seq.) is amended by adding at the end the following new
			 section:
							
								208.Child custody
				protection
									(a)Restriction on
				temporary custody orderIf a
				court renders a temporary order for custodial responsibility for a child based
				solely on a deployment or anticipated deployment of a parent who is a
				servicemember, then the court shall require that, upon the return of the
				servicemember from deployment, the custody order that was in effect immediately
				preceding the temporary order shall be reinstated, unless the court finds that
				such a reinstatement is not in the best interest of the child, except that any
				such finding shall be subject to subsection (b).
									(b)Limitation on
				consideration of member’s deployment in determination of Child’s Best
				InterestIf a motion or a
				petition is filed seeking a permanent order to modify the custody of the child
				of a servicemember, no court may consider the absence of the servicemember by
				reason of deployment, or the possibility of deployment, as the sole factor in
				determining the best interest of the child.
									(c)No federal
				jurisdiction or right of action or removalNothing in this section shall create a
				Federal right of action or otherwise give rise to Federal jurisdiction or
				create a right of removal.
									(d)PreemptionIn
				any case where State law applicable to a child custody proceeding involving a
				temporary order as contemplated in this section provides a higher standard of
				protection to the rights of the parent who is a deploying servicemember than
				the rights provided under this section with respect to such temporary order,
				the appropriate court shall apply the higher State standard.
									(e)Deployment
				DefinedIn this section, the term deployment means
				the movement or mobilization of a servicemember to a location for a period of
				longer than 60 days and not longer than 540 days pursuant to temporary or
				permanent official orders—
										(1)that are
				designated as unaccompanied;
										(2)for which
				dependent travel is not authorized; or
										(3)that otherwise do
				not permit the movement of family members to that
				location.
										.
						(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title II the following
			 new item:
							
								
									208. Child custody
				protection.
								
								.
						553.Treatment of
			 relocation of members of the Armed Forces for active duty for purposes of
			 mortgage refinancing
						(a)In
			 generalTitle III of the
			 Servicemembers Civil Relief Act is amended by inserting after section 303
			 (50
			 U.S.C. App. 533) the following new section:
							
								303A.Treatment of
				relocation of servicemembers for active duty for purposes of mortgage
				refinancing
									(a)Treatment of
				absence from residence due to active dutyWhile a servicemember who is the mortgagor
				under an existing mortgage does not reside in the residence that secures the
				existing mortgage because of a relocation described in subsection (c)(1)(B), if
				the servicemember inquires about or applies for a covered refinancing mortgage,
				the servicemember shall be considered, for all purposes relating to the covered
				refinancing mortgage (including such inquiry or application and eligibility
				for, and compliance with, any underwriting criteria and standards regarding
				such covered refinancing mortgage) to occupy the residence that secures the
				existing mortgage to be paid or prepaid by such covered refinancing mortgage as
				the principal residence of the servicemember during the period of such
				relocation.
									(b)LimitationSubsection (a) shall not apply with respect
				to a servicemember who inquires about or applies for a covered refinancing
				mortgage if, during the 5-year period preceding the date of such inquiry or
				application, the servicemember entered into a covered refinancing mortgage
				pursuant to this section.
									(c)DefinitionsIn
				this section:
										(1)Existing
				mortgageThe term
				existing mortgage means a mortgage that is secured by a 1- to
				4-family residence, including a condominium or a share in a cooperative
				ownership housing association, that was the principal residence of a
				servicemember for a period that—
											(A)had a duration of
				13 consecutive months or longer; and
											(B)ended upon the
				relocation of the servicemember caused by the servicemember receiving military
				orders for a permanent change of station or to deploy with a military unit, or
				as an individual in support of a military operation, for a period of not less
				than 18 months that did not allow the servicemember to continue to occupy such
				residence as a principal residence.
											(2)Covered
				refinancing mortgageThe term covered refinancing
				mortgage means any mortgage that—
											(A)is made for the
				purpose of paying or prepaying, and extinguishing, the outstanding obligations
				under an existing mortgage or mortgages; and
											(B)is secured by the
				same residence that secured such existing mortgage or
				mortgages.
											.
						(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 303 the following new
			 item:
							
								
									303A. Treatment of relocation of
				servicemembers for active duty for purposes of mortgage
				refinancing.
								
								.
						554.Family support
			 programs for immediate family members of members of the Armed Forces assigned
			 to special operations forces
						(a)Pilot programs
			 authorizedConsistent with such regulations as the Secretary of
			 Defense may prescribe to carry out this section, the Commander of the United
			 States Special Operations Command may conduct up to three pilot programs to
			 assess the feasibility and benefits of providing family support activities for
			 the immediate family members of members of the Armed Forces assigned to special
			 operations forces.
						(b)Selection of
			 programsIn selecting the
			 pilot programs to be conducted under subsection (a), the Commander
			 shall—
							(1)identify family support activities that
			 have a direct and concrete impact on the readiness of special operations
			 forces, but that are not being provided to the immediate family members of
			 members of the Armed Forces assigned to special operations forces by the
			 Secretary of a military department; and
							(2)conduct a
			 cost-benefit analysis of each family support activity proposed to be included
			 in a pilot program.
							(c)EvaluationThe Commander shall develop outcome
			 measurements to evaluate the success of each family support activity included
			 in a pilot program under subsection (a).
						(d)Additional
			 authorityThe Commander may expend up to $5,000,000 during each
			 fiscal year specified in subsection (f) to carry out the pilot programs under
			 subsection (a).
						(e)DefinitionsIn
			 this section:
							(1)The term Commander means the
			 Commander of the United States Special Operations Command.
							(2)The term immediate family
			 members has the meaning given that term in
			 section
			 1789(c) of title 10, United States Code.
							(3)The term special operations
			 forces means those forces of the Armed Forces identified as special
			 operations forces under section 167(i) of such title.
							(f)Duration of
			 pilot program authorityThe authority provided by subsection (a)
			 is available to the Commander during fiscal years 2014 through 2016.
						(g)ReportNot
			 later than 180 days after completing a pilot program under subsection (a), the
			 Commander shall submit to the congressional defense committees a report
			 describing the results of the pilot program.
						555.Transition of
			 members of the Armed Forces and their families from military to civilian
			 life
						(a)FindingsThe Congress finds the following:
							(1)Members of the Armed Forces and their
			 families make great sacrifices on behalf of the United States, and, when their
			 active duty service is successfully concluded, members deserve the opportunity
			 to also make a successful transition to the civilian labor force.
							(2)When transitioning
			 from active duty in the Armed Forces to civilian employment, members often face
			 barriers that make it difficult to fully utilize the skills and training they
			 gained during their military service.
							(3)Members and
			 veterans are too often required to repeat education or training in order to
			 receive industry certifications and State occupational licenses, even though
			 their military training and experience often overlaps with the certification or
			 licensing requirements.
							(4)When members are
			 transferred from military assignment to military assignment, their spouses
			 often face barriers to transferring their credentials and to securing
			 employment in their new location.
							(5)More than one
			 million members will make the transition to civilian life in the coming
			 years.
							(6)The Department of
			 Defense established the Military Credentialing and Licensing Task Force in
			 2012.
							(7)The Joining Forces
			 program, a national initiative to mobilize all sectors of society to give
			 members of the Armed Forces and their families the opportunities and support
			 they have earned, will make it easier for members and their families to
			 transfer skills learned while the member was serving in the Armed Forces to
			 civilian employment.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the Federal
			 Government and State governments should make the transition of a member of the
			 Armed Forces and the member's spouse from military to civilian life as seamless
			 as possible by creating opportunities for the member and spouse to earn, while
			 the member is in the Armed Forces, civilian occupational credentials and
			 licenses, with an emphasis on well-paying industries and occupations that have
			 a high demand for skilled workers, including: manufacturing, information
			 technology, transportation and logistics, health care, and emergency medical
			 services;
							(2)the Federal
			 Government should assist State governments in translating military training and
			 experience into credit towards professional licensure; and
							(3)State governments
			 should streamline approaches for assessing the equivalency of military training
			 and experience, and accelerate occupational licensing processes for members,
			 veterans, and their spouses.
							556.Mortgage protection
			 for members of the Armed Forces, surviving spouses, and certain veterans and
			 other improvements to the Servicemembers Civil Relief Act
						(a)Members of the
			 Armed Forces, surviving spouses, and certain disabled veterans
							(1)In
			 generalTitle III of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) is amended by
			 inserting after section 303A, as added by section 553, the following new
			 section:
								
									303B.Mortgages and
				trust deeds of certain servicemembers, surviving spouses, and disabled
				veterans
										(a)Mortgage as
				SecurityThis section applies only to an obligation on real or
				personal property owned by a covered individual that—
											(1)originated at any time and for which the
				covered individual is still obligated; and
											(2)is secured by a mortgage, trust deed, or
				other security in the nature of a mortgage.
											(b)Stay of
				Proceedings
											(1)In
				generalIn accordance with
				subsection (d)(1), in a judicial action pending or in a nonjudicial action
				commenced during a covered time period to enforce an obligation described in
				subsection (a), a court—
												(A)may, after a
				hearing and on its own motion, stay the proceedings until the end of the
				covered time period; and
												(B)shall, upon application by a covered
				individual, stay the proceedings until the end of the covered time
				period.
												(2)Obligation to
				stop proceedingsUpon receipt
				of notice provided under subsection (d)(1), a mortgagee, trustee, or other
				creditor seeking to foreclose on real property secured by an obligation covered
				by this section using any judicial or nonjudicial proceedings shall immediately
				stop any such proceeding until the end of the covered time period.
											(c)Sale or
				ForeclosureA sale, judicial
				or nonjudicial foreclosure, or seizure of property for a breach of an
				obligation described in subsection (a) that is not stayed under subsection (b)
				shall not be valid during a covered time period except—
											(1)upon a court order
				granted before such sale, judicial or nonjudicial foreclosure, or seizure with
				a return made and approved by the court; or
											(2)if made pursuant
				to an agreement as provided in section 107.
											(d)Notice
				required
											(1)In
				generalTo be covered under
				this section, a covered individual shall provide to the mortgagee, trustee, or
				other creditor written notice that such individual is so covered.
											(2)MannerWritten notice under paragraph (1) may be
				provided electronically.
											(3)TimeNotice
				provided under paragraph (1) shall be provided during the covered time
				period.
											(4)ContentsWith respect to a servicemember described
				in subsection (g)(1)(A), notice shall include—
												(A)a copy of the servicemember’s official
				military orders, or any notification, certification, or verification from a
				servicemember's commanding officer that provides evidence of servicemember's
				eligibility for special pay as described in subsection (g)(1)(A); or
												(B)an official notice using a form designed
				under paragraph (5).
												(5)Official
				forms
												(A)In
				generalThe Secretary of Defense shall design and distribute an
				official Department of Defense form that can be used by an individual to give
				notice under paragraph (1).
												(B)Use of official
				form not requiredFailure by any individual to use a form
				designed or distributed under subparagraph (A) to provide notice shall not make
				such provision of notice invalid.
												(e)Aggregate
				durationThe aggregate
				duration for which a covered individual (except a servicemember described in
				subsection (g)(1)(A)) may be covered under this section is one year.
										(f)MisdemeanorA
				person who knowingly makes or causes to be made a sale, foreclosure, or seizure
				of property that is prohibited by subsection (c), or who knowingly attempts to
				do so, shall be fined as provided in title 18, United States Code, or
				imprisoned for not more than one year, or both.
										(g)DefinitionsIn this section:
											(1)Covered
				individualThe term covered individual means the
				following individuals:
												(A)A servicemember
				who is or was eligible for hostile fire or imminent danger special pay under
				section
				310 of title 37, United States Code, during a period of
				military service.
												(B)A servicemember placed on convalescent
				status, including a servicemember transferred to the temporary disability
				retired list under section
				1202
				or 1205 of title 10, United States
				Code.
												(C)A veteran who was medically discharged and
				retired under
				chapter 61 of title 10,
				United States Code, except for a veteran described in section 1207 of such
				title.
												(D)A surviving spouse (as defined in
				section
				101(3) of title 38, United States Code, and in accordance with
				section 103 of such title) of a servicemember who died while in military
				service if such spouse is the successor in interest to property covered under
				subsection (a).
												(2)Covered time
				periodThe term covered time period means the
				following time periods:
												(A)With respect to a
				servicemember who is or was eligible for hostile fire or imminent danger
				special pay under section 310 of title 37, United
				States Code, during a period of military service, during the period beginning
				on the first day on which the servicemember is or was eligible for such special
				pay during such period of military service and ending on the date that is one
				year after the last day of such period of military service.
												(B)With respect to a servicemember described
				in paragraph (1)(B), during the one-year period beginning on the date on which
				the servicemember is placed on convalescent status or transferred to the
				temporary disability retired list under section
				1202
				or 1205 of title 10, United States
				Code.
												(C)With respect to a veteran described in
				paragraph (1)(C), during the one-year period beginning on the date of the
				retirement of such veteran.
												(D)With respect to a surviving spouse of a
				servicemember as described in paragraph (1)(D), during the one-year period
				beginning on the date on which the spouse receives notice of the death of the
				servicemember.
												.
							(2)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by inserting after the item
			 relating to section 303 the following new item:
								
									
										Sec. 303B. Mortgages and trust deeds of
				certain servicemembers, surviving spouses, and disabled
				veterans.
									
									.
							(3)Conforming
			 amendmentSection 107 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 517) is
			 amended by adding at the end the following:
								
									(e)Other
				individualsFor purposes of
				this section, the term servicemember includes any covered
				individual under section
				303B.
									.
							(b)Increased civil
			 penalties for mortgage violationsParagraph (3) of section 801(b) of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 597(b)(3))
			 is amended to read as follows:
							
								(3)to vindicate the
				public interest, assess a civil penalty—
									(A)with respect to a
				violation of section 207, 303, or 303B regarding real property—
										(i)in
				an amount not exceeding $110,000 for a first violation; and
										(ii)in an amount not
				exceeding $220,000 for any subsequent violation; and
										(B)with respect to
				any other violation of this Act—
										(i)in
				an amount not exceeding $55,000 for a first violation; and
										(ii)in an amount not
				exceeding $110,000 for any subsequent
				violation.
										.
						(c)Credit
			 discriminationSection 108 of
			 such Act (50 U.S.C. App. 518) is
			 amended—
							(1)by striking
			 Application by and inserting (a)
			 Application or
			 receipt.—Application by; and
							(2)by adding at the
			 end the following new subsection:
								
									(b)EligibilityIn addition to the protections under
				subsection (a), an individual who is entitled to any right or protection
				provided under this Act may not be denied or refused credit or be subject to
				any other action described under paragraphs (1) through (6) of subsection (a)
				solely by reason of such
				entitlement.
									.
							(d)Requirements for
			 lending institutions that are creditors for obligations and liabilities covered
			 by the Servicemembers Civil Relief ActSection 207 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 527) is
			 amended—
							(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
							(2)by inserting after
			 subsection (c) the following new subsection (d):
								
									(d)Lending
				institution requirements
										(1)Compliance
				officersEach lending institution subject to the requirements of
				this section shall designate an employee of the institution as a compliance
				officer who is responsible for ensuring the institution’s compliance with this
				section and for distributing information to servicemembers whose obligations
				and liabilities are covered by this section.
										(2)Toll-free
				telephone numberDuring any fiscal year, a lending institution
				subject to the requirements of this section that had annual assets for the
				preceding fiscal year of $10,000,000,000 or more shall maintain a toll-free
				telephone number and shall make such telephone number available on the primary
				Internet website of the
				institution.
										.
							(e)Pension for
			 certain veterans covered by medicaid plans for services furnished by nursing
			 facilitiesSection 5503(d)(7)
			 of title 38, United States Code, is amended by striking November 30,
			 2016 and inserting March 1, 2017.
						(f)Effective
			 dateSection 303B of the Servicemembers Civil Relief Act, as
			 added by subsection (a), and the amendments made by this section (other than
			 the amendment made by subsection (e)), shall take effect on the date that is
			 one year after the date of the enactment of this Act.
						557.Department of
			 Defense recognition of dependents of members of the Armed Forces who serve in
			 combat zones
						(a)Establishment
			 and Presentation of Lapel ButtonsChapter 57 of title 10,
			 United States Code, is amended by inserting after
			 section
			 1126 the following new section:
							
								1126b.Dependent-of-a-combat-veteran
				lapel button: eligibility and presentation
									(a)Design and
				eligibilityA lapel button, to be known as the
				dependent-of-a-combat-veteran lapel button, shall be designed, as approved by
				the Secretary of Defense, to identify and recognize the dependent of a member
				of the armed forces who is serving or has served in a combat zone for a period
				of more than 30 days.
									(b)PresentationThe
				Secretary concerned may authorize the use of appropriated funds to procure
				dependent-of-a-combat-veteran lapel buttons and to provide for their
				presentation to eligible dependents of members.
									(c)Exception to
				time-period requirementThe 30-day period specified in subsection
				(a) does not apply if the member is killed or wounded in the combat zone before
				the expiration the period.
									(d)License to
				manufacture and sell lapel buttonsSection 901(c) of title 36 shall
				apply with respect to the dependent-of-a-combat-veteran lapel button authorized
				by this section.
									(e)Combat zone
				definedIn this section, the term combat zone has
				the meaning given that term in
				section
				112(c)(2) of the Internal Revenue Code of 1986.
									(f)RegulationsThe
				Secretary of Defense shall issue such regulations as may be necessary to carry
				out this section. The Secretary shall ensure that the regulations are uniform
				for each armed force to the extent
				practicable.
									.
						(b)Clerical
			 AmendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1126 the following new item:
							
								
									1126b. Dependent-of-a-combat-veteran lapel
				button: eligibility and
				presentation.
								
								.
						FEducation and
			 Training Opportunities and Wellness
					561.Inclusion of Freely
			 Associated States within scope of Junior Reserve Officers’ Training Corps
			 programSection 2031(a) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(3)If a secondary educational institution in
				the Federated States of Micronesia, the Republic of the Marshall Islands, or
				the Republic of Palau otherwise meets the conditions imposed by subsection (b)
				on the establishment and maintenance of units of the Junior Reserve Officers’
				Training Corps, the Secretary of a military department may establish and
				maintain a unit of the Junior Reserve Officers’ Training Corps at the secondary
				educational institution even though the secondary educational institution is
				not a United States secondary educational
				institution.
							.
					562. Improved
			 climate assessments and dissemination and tracking of results
						(a)Improved
			 dissemination of results in chain of commandThe Secretary of Defense shall ensure that
			 the results of command climate assessments are provided to the relevant
			 individual commander and to the next higher level of command.
						(b)Performance
			 tracking
							(1)Evidence of
			 complianceThe Secretary of
			 each military department shall include in the performance evaluations and
			 assessments used by each Armed Force under the jurisdiction of the Secretary a
			 designated form where senior commanders can indicate whether the commander has
			 conducted the required climate assessments.
							(2)Effect of
			 failure to conduct assessmentIf a commander is found to not have
			 conducted the required climate assessments, the failure shall be noted in the
			 commander’s performance evaluation and be considered a serious factor during
			 consideration for any subsequent promotion.
							(c)Tracking
			 systemThe Inspector General of the Department of Defense shall
			 develop a system to track whether commanders are conducting command climate
			 assessments.
						(d)Unit compliance
			 reportsWorking with the
			 Inspector General of the Department of Defense, unit commanders shall gather
			 all the climate assessments from the unit and develop a compliance report that,
			 at a minimum, shall include the following:
							(1)A
			 comprehensive overview of the concerns members of the unit expressed in the
			 climate assessments.
							(2)Data showing how
			 leadership is perceived in the unit.
							(3)A
			 detailed strategic plan on how leadership plans to address the expressed
			 concerns.
							563.Service-wide
			 360 assessments
						(a)Adoption of
			 360-degree approachThe
			 Secretary of each military department shall develop an assessment program
			 modeled after the current Department of the Army Multi-Source Assessment and
			 Feedback (MSAF) Program, known in this section as the 360-degree
			 approach.
						(b)Report on
			 inclusion in performance evaluation reportsNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report containing the results of an assessment of the feasibility of including
			 the 360-degree approach as part of the performance evaluation reports.
						(c)Individual
			 counselingThe Secretary of
			 each military department shall include individual counseling as part of the
			 performance evaluation process.
						564.Health welfare
			 inspectionsThe Secretary of
			 each military department shall conduct health welfare inspections on a monthly
			 basis in order to ensure and maintain security, military readiness, good order,
			 and discipline of all units of the Armed Forces under the jurisdiction of the
			 Secretary. Results of the Health Welfare Inspections shall be provided to both
			 the commander and senior commander.
					565.Review of
			 security of military installations, including barracks and multi-family
			 residences
						(a)Review of
			 security measuresThe Secretary of Defense shall conduct a review
			 of security measures on United States military installations, specifically with
			 regard to barracks and multi-family residences on military installations, for
			 the purpose of ensuring the safety of members of the Armed Forces and their
			 dependents who reside on military installations.
						(b)Elements of
			 studyIn conducting the review under subsection (a), the
			 Secretary of Defense shall—
							(1)identify security
			 gaps on military installations; and
							(2)evaluate the
			 feasibility and effectiveness of using 24-hour electronic monitoring or placing
			 security personnel at all points of entry into barracks and multi-family
			 residences on military installation.
							(c)Submission of
			 resultsNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to Congress a report containing
			 the results of the study conducted under subsection (a), including an estimate
			 of the costs—
							(1)to eliminate all
			 security gaps identified under subsection (b)(1); and
							(2)to provide 24-hour security monitoring as
			 evaluated under subsection (b)(2).
							566.Enhancement of
			 mechanisms to correlate skills and training for military occupational
			 specialties with skills and training required for civilian certifications and
			 licenses
						(a)Improvement of
			 information available to members of the Armed Forces about correlation
							(1)In
			 generalThe Secretaries of the military departments, in
			 coordination with the Under Secretary of Defense for Personnel and Readiness,
			 shall, to the maximum extent practicable, make information on civilian
			 credentialing opportunities available to members of the Armed Forces beginning
			 with, and at every stage of, training of members for military occupational
			 specialties, in order to permit members—
								(A)to evaluate the
			 extent to which such training correlates with the skills and training required
			 in connection with various civilian certifications and licenses; and
								(B)to assess the
			 suitability of such training for obtaining or pursuing such civilian
			 certifications and licenses.
								(2)Coordination
			 with Transition Goals Plans Success programInformation shall be
			 made available under paragraph (1) in a manner consistent with the Transition
			 Goals Plans Success (GPS) program.
							(3)Types of
			 informationThe information made available under paragraph (1)
			 shall include, but not be limited to, the following:
								(A)Information on the
			 civilian occupational equivalents of military occupational specialties
			 (MOS).
								(B)Information on
			 civilian license or certification requirements, including examination
			 requirements.
								(C)Information on the
			 availability and opportunities for use of educational benefits available to
			 members of the Armed Forces, as appropriate, corresponding training, or
			 continuing education that leads to a certification exam in order to provide a
			 pathway to credentialing opportunities.
								(4)Use and
			 adaptation of certain programsIn making information available
			 under paragraph (1), the Secretaries of the military departments may use and
			 adapt appropriate portions of the Credentialing Opportunities On-Line (COOL)
			 programs of the Army and the Navy and the Credentialing and Educational
			 Research Tool (CERT) of the Air Force.
							(b)Improvement of
			 access of accredited civilian credentialing agencies to military training
			 content
							(1)In
			 generalThe Secretaries of the military departments, in
			 coordination with the Under Secretary of Defense for Personnel and Readiness,
			 shall, to the maximum extent practicable consistent with national security
			 requirements, make available to accredited civilian credentialing agencies that
			 issue certifications or licenses, upon request of such agencies, information
			 such as military course training curricula, syllabi, and materials, levels of
			 military advancement attained, and professional skills developed.
							(2)Central
			 repositoryThe actions taken pursuant to paragraph (1) may
			 include the establishment of a central repository of information on training
			 and training materials provided members in connection with military
			 occupational specialities that is readily accessible by accredited civilian
			 credentialing agencies described in that paragraph in order to meet requests
			 described in that paragraph.
							567.Use of
			 educational assistance for courses in pursuit of civilian certifications or
			 licenses
						(a)Courses under
			 Department of Defense educational assistance authorities
							(1)In
			 generalChapter 101 of title 10,
			 United States Code, is amended by inserting after
			 section
			 2015 the following new section:
								
									2015a.Civilian
				certifications and licenses: use of educational assistance for courses in
				pursuit of civilian certifications or licenses
										(a)Limitation on
				use of assistanceIn the case of a member of the armed forces who
				is enrolled in an educational institution in a State for purposes of obtaining
				employment in an occupation or profession requiring the approval or licensure
				of a board or agency of that State, educational assistance specified in
				subsection (b) may be used by the member for a course offered by the
				educational institution that is a required element of the curriculum to be
				satisfied to obtain employment in that occupation or profession only if—
											(1)the successful
				completion of the curriculum fully qualifies a student to—
												(A)take any
				examination required for entry into the occupation or profession, including
				satisfying any State or professionally mandated programmatic and specialized
				accreditation requirements; and
												(B)be certified or
				licensed or meet any other academically related pre-conditions that are
				required for entry into the occupation or profession; and
												(2)in the case of
				State licensing or professionally mandated requirements for entry into the
				occupation or profession that require specialized accreditation, the curriculum
				meets the requirement for specialized accreditation through its accreditation
				or pre-accreditation by an accrediting agency or association recognized by the
				Secretary of Education or designated by that State as a reliable authority as
				to the quality or training offered by the institution in that program.
											(b)Covered
				educational assistanceThe educational assistance specified in
				this subsection is educational assistance as follows:
											(1)Educational
				assistance for members of the armed forces under section 2007 and 2015 of this
				title.
											(2)Educational
				assistance for persons enlisting for active duty under chapter 106A of this
				title.
											(3)Educational
				assistance for members of the armed forces held as captives under section 2183
				of this title.
											(4)Educational
				assistance for members of the Selected Reserve under chapter 1606 of this
				title.
											(5)Educational
				assistance for reserve component members supporting contingency operations and
				other operations under chapter 1607 of this title.
											(6)Such other
				educational assistance provided members of the armed force under the laws the
				administered by the Secretary of Defense or the Secretaries of the military
				departments as the Secretary of Defense shall designate for purposes of this
				section.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 101
			 of such title is amended by inserting after the item relating to section 2015
			 the following new item:
								
									
										2015a. Civilian certifications and
				licenses: use of educational assistance for courses in pursuit of civilian
				certifications or
				licenses.
									
									.
							(b)Effective
			 dateThe amendments made by this section shall take effect on
			 August 1, 2014, and shall apply with respect to courses pursued on or after
			 that date.
						568.Requirement to
			 continue provision of tuition assistance for members of the Armed
			 ForcesThe Secretary of each
			 military department shall carry out tuition assistance programs for members of
			 an Armed Force under the jurisdiction of that Secretary during fiscal year 2014
			 using an amount not less than the sum of any amounts appropriated or otherwise
			 made available for tuition assistance for members of that Armed Force for
			 fiscal year 2014.
					569.Internet access for
			 members of the Army, Navy, Air Force, and Marine Corps serving in combat
			 zones
						(a)Provision of
			 internet access requirementThe Secretaries of the military departments
			 shall ensure that members of the Army, Navy, Air Force, and Marine Corps who
			 are deployed in an area for which imminent danger pay or hazardous duty pay is
			 authorized under section
			 310
			 or 351 of title 37, United States Code,
			 have reasonable access to the Internet in order to permit the members—
							(1)to engage in
			 video-conferencing and other communication with their families and friends;
			 and
							(2)to enjoy the
			 educational and recreational capabilities of the Internet via websites approved
			 by the Secretary concerned.
							(b)Waiver
			 authorityThe Secretary of a
			 military department may waive the requirement imposed by subsection (a) for an
			 area, or for certain time periods in an area, if the Secretary determines that
			 the security environment of the area does not reasonably allow for recreational
			 Internet use.
						(c)No charge for
			 access and useInternet access and use shall be provided to
			 members under this section without charge.
						(d)Effective
			 dateThe requirement imposed by subsection (a) shall take effect
			 on January 1, 2014.
						570.Report on the
			 Troops to Teachers programNot
			 later than March 1, 2014, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and House of Representatives a
			 report on the Troops to Teachers program that includes each of the following:
						(1)An evaluation of
			 whether there is a need to broaden eligibility to allow service members and
			 veterans without a bachelor’s degree admission into the program and whether the
			 program can be strengthened.
						(2)An evaluation of
			 whether a pilot program should be established to demonstrate the potential
			 benefit of an institutional based award for troops to teachers, as long as any
			 such pilot maximizes benefits to soldiers and minimizes administrative and
			 other overhead costs at the participating academic institutions.
						570A.Secretary of
			 Defense report on feasibility of requiring automatic operation of current
			 prohibition on accrual of interest on direct student loans of certain members
			 of the Armed ForcesNot later
			 than 90 days after the date of the enactment of this Act, the Secretary of
			 Defense, after consultation with relevant Federal agencies, shall submit to
			 Congress a report addressing the following:
						(1)Whether
			 application of the benefits provided under section 455(o) of the Higher
			 Education Act of 1965 (20 U.S.C. 1087e(o)) could occur
			 automatically for members of the Armed Forces eligible for the benefits.
						(2)How the Department of Defense would
			 implement the automatic operation of the current prohibition on the accrual of
			 interest on direct student loans of certain members, including the Federal
			 agencies with which the Department of Defense would coordinate.
						(3)If the Secretary
			 determines that automatic operation is not feasible, an explanation of the
			 reasons for that determination.
						GDefense
			 Dependents’ Education
					571.Continuation of
			 authority to assist local educational agencies that benefit dependents of
			 members of the Armed Forces and Department of Defense civilian
			 employees
						(a)Assistance to
			 schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated
			 for fiscal year 2014 by section 301 and available for operation and maintenance
			 for Defense-wide activities as specified in the funding table in section 4301,
			 $20,000,000 shall be available only for the purpose of providing assistance to
			 local educational agencies under subsection (a) of section 572 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163;
			 20 U.S.C.
			 7703b).
						(b)Assistance to
			 schools with enrollment changes due to base closures, force structure changes,
			 or force relocations
							(1)Extension of
			 authority to provide assistanceSection 572(b)(4) of the National Defense
			 Authorization Act for Fiscal Year 2006 (20 U.S.C. 7703b(b)(4)) is amended
			 by striking September 30, 2014 and inserting September
			 30, 2015.
							(2)Amount of
			 assistance authorizedOf the
			 amount authorized to be appropriated for fiscal year 2014 by section 301 and
			 available for operation and maintenance for Defense-wide activities as
			 specified in the funding table in section 4301, $5,000,000 shall be available
			 only for the purpose of providing assistance to local educational agencies
			 under subsection (b) of section 572 of the National Defense Authorization Act
			 for Fiscal Year 2006 (20 U.S.C. 7703b).
							(c)Local
			 educational agency definedIn this section, the term local
			 educational agency has the meaning given that term in section 8013(9) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7713(9)).
						572.Support for
			 efforts to improve academic achievement and transition of military dependent
			 studentsThe Secretary of
			 Defense may make grants to nonprofit organizations that provide services to
			 improve the academic achievement of military dependent students, including
			 those nonprofit organizations whose programs focus on improving the civic
			 responsibility of military dependent students and their understanding of the
			 Federal Government through direct exposure to the operations of the Federal
			 Government.
					573.Treatment of tuition
			 payments received for virtual elementary and secondary education component of
			 Department of Defense education program
						(a)Crediting of
			 paymentsSection 2164(l) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
							
								(3)Any payments received by the Secretary of
				Defense under this subsection shall be credited to the account designated by
				the Secretary for the operation of the virtual educational program under this
				subsection. Payments so credited shall be merged with other funds in the
				account and shall be available, to the extent provided in advance in
				appropriation Acts, for the same purposes and the same period as other funds in
				the
				account.
								.
						(b)Application of
			 amendmentThe amendment made
			 by subsection (a) shall apply only with respect to tuition payments received
			 under section
			 2164(l) of title 10, United States Code, for enrollments
			 authorized by such section, after the date of the enactment of this Act, in the
			 virtual elementary and secondary education program of the Department of Defense
			 education program.
						HDecorations and
			 Awards
					581.Fraudulent
			 representations about receipt of military decorations or medals
						(a)In
			 generalSection 704 of title
			 18, United States Code, is amended—
							(1)in subsection (a),
			 by striking wears,; and
							(2)so that subsection
			 (b) reads as follows:
								
									(b)Fraudulent
				representations about receipt of military decorations or
				medalsWhoever, with intent to obtain money, property, or other
				tangible benefit, fraudulently holds oneself out to be a recipient of a
				decoration or medal described in subsection (c)(2) or (d) shall be fined under
				this title, imprisoned not more than one year, or
				both.
									.
							(b)Addition of
			 certain other medalsSection 704(d) of
			 title 18, United States Code, is amended—
							(1)by striking
			 If a decoration and inserting the following:
								
									(1)In
				generalIf a
				decoration
									;
							(2)by inserting
			 a combat badge, after 1129 of title 10,;
			 and
							(3)by adding at the
			 end the following new paragraph:
								
									(2)Combat badge
				definedIn this subsection,
				the term combat badge means a Combat Infantryman’s Badge, Combat
				Action Badge, Combat Medical Badge, Combat Action Ribbon, or Combat Action
				Medal.
									.
							(c)Conforming
			 amendmentSection 704 of title 18, United
			 States Code, is amended in each of subsections (c)(1) and (d) by striking
			 or (b).
						582.Repeal of
			 limitation on number of medals of honor that may be awarded to the same member
			 of the Armed Forces
						(a)ArmySection 3744(a) of
			 title 10, United States Code, is amended by striking medal of honor,
			 distinguished-service cross, and inserting distinguished-service
			 cross.
						(b)Navy and marine
			 corpsSection 6247 of title 10, United
			 States Code, is amended by striking medal of honor,.
						(c)Air
			 forceSection 8744(a) of
			 title 10, United States Code, is amended by striking medal of honor, Air
			 Force cross, and inserting Air Force Cross.
						583.Standardization
			 of time-limits for recommending and awarding Medal of Honor,
			 Distinguished-Service Cross, Navy Cross, Air Force Cross, and
			 Distinguished-Service Medal
						(a)ArmySection 3744(b) of
			 title 10, United States Code, is amended—
							(1)in paragraph (1),
			 by striking three years and inserting five years;
			 and
							(2)in paragraph (2),
			 by striking two years  and inserting three
			 years.
							(b)Air
			 forceSection 8744(b) of such title is amended—
							(1)in paragraph (1),
			 by striking three years  and inserting five
			 years; and
							(2)in paragraph (2),
			 by striking two years  and inserting three
			 years.
							584.Recodification
			 and revision of Army, Navy, Air Force, and Coast Guard Medal of Honor Roll
			 requirements
						(a)Automatic
			 enrollment and furnishing of certificate
							(1)In
			 generalChapter 57 of title 10,
			 United States Code, is amended by inserting after
			 section
			 1134 the following new section:
								
									1134a.Medal of
				honor: Army, Navy, Air Force, and Coast Guard Medal of Honor Roll
										(a)EstablishmentThere
				shall be in the Department of the Army, the Department of the Navy, the
				Department of the Air Force, and the Department in which the Coast Guard is
				operating a roll designated as the Army, Navy, Air Force, and Coast
				Guard Medal of Honor Roll.
										(b)EnrollmentThe Secretary concerned shall enter and
				record on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll the
				name of each person who has served on active duty in the armed forces and who
				has been awarded a medal of honor pursuant to section 3741, 6241, or 8741 of
				this title or section
				491 of title 14.
										(c)Issuance of
				enrollment certificateEach living person whose name is entered
				on the Army, Navy, Air Force, and Coast Guard Medal of Honor Roll shall be
				issued a certificate of enrollment on the roll.
										(d)Entitlement to
				special pension; notice to secretary of Veterans AffairsThe
				Secretary concerned shall deliver to the Secretary of Veterans Affairs a
				certified copy of each certificate of enrollment issued under subsection (c).
				The copy of the certificate shall authorize the Secretary of Veterans Affairs
				to pay the special pension provided by
				section
				1562 of title 38 to the person named in the
				certificate.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1134 the following
			 new item:
								
									
										1134a. Medal of honor: Army, Navy, Air
				Force, and Coast Guard Medal of Honor
				Roll.
									
									.
							(b)Special
			 pension
							(1)Automatic
			 entitlementSubsection (a) of
			 section
			 1562 of title 38, United States Code, is amended—
								(A)by striking
			 each person and inserting each living
			 person;
								(B)by striking
			 Honor roll and inserting Honor Roll;
								(C)by striking
			 subsection (c) of section 1561 of this title and inserting
			 subsection (d) of
			 section
			 1134a of title 10; and
								(D)by striking
			 date of application therefor under section 1560 of this title
			 and inserting date on which the person’s name is entered on the Army,
			 Navy, Air Force, and Coast Guard Medal of Honor Roll under subsection (b) of
			 such section.
								(2)Election to
			 decline special pensionSuch section is further amended by adding
			 at the end the following new subsection:
								
									(g)(1)A person who is entitled
				to special pension under subsection (a) may elect not to receive special
				pension by notifying the Secretary of such election in writing.
										(2)Upon receipt of an election made by a
				person under paragraph (1) not to receive special pension, the Secretary shall
				cease payments of special pension to the
				person.
										.
							(c)Conforming
			 amendments
							(1)Repeal of
			 recodified provisionsSections
			 1560
			 and 1561 of title 38, United States
			 Code, are repealed.
							(2)Clerical
			 amendmentsThe table of sections at the beginning of chapter 15
			 of such title is amended by striking the items relating to sections 1560 and
			 1561.
							(d)Application of
			 amendmentsThe amendments made by this section shall apply with
			 respect to Medals of Honor awarded on or after the date of the enactment of
			 this Act.
						585.Treatment of victims
			 of the attacks at recruiting station in Little Rock, Arkansas, and at Fort
			 Hood, Texas
						(a)Award of Purple
			 Heart requiredThe Secretary
			 of the military department concerned shall award the Purple Heart to the
			 members of the Armed Forces who were killed or wounded in the attacks that
			 occurred at the recruiting station in Little Rock, Arkansas, on June 1, 2009,
			 and at Fort Hood, Texas, on November 5, 2009.
						(b)ExceptionThis section shall not apply to a member of
			 the Armed Forces whose death or wound in an attack described in subsection (a)
			 was the result of the willful misconduct of the member.
						586.Retroactive
			 award of Army Combat Action Badge
						(a)Authority To
			 awardThe Secretary of the
			 Army may award the Army Combat Action Badge (established by order of the
			 Secretary of the Army through Headquarters, Department of the Army Letter
			 600–05–1, dated June 3, 2005) to a person who, while a member of the Army,
			 participated in combat during which the person personally engaged, or was
			 personally engaged by, the enemy at any time during the period beginning on
			 December 7, 1941, and ending on September 18, 2001 (the date of the otherwise
			 applicable limitation on retroactivity for the award of such decoration), if
			 the Secretary determines that the person has not been previously recognized in
			 an appropriate manner for such participation.
						(b)Procurement of
			 badgeThe Secretary of the
			 Army may make arrangements with suppliers of the Army Combat Action Badge so
			 that eligible recipients of the Army Combat Action Badge pursuant to subsection
			 (a) may procure the badge directly from suppliers, thereby eliminating or at
			 least substantially reducing administrative costs for the Army to carry out
			 this section.
						587.Report on Navy
			 review, findings, and actions pertaining to Medal of Honor nomination of Marine
			 Corps Sergeant Rafael PeraltaNot later than 30 days after the date of the
			 enactment of this Act, the Secretary of the Navy shall submit to the Committees
			 on Armed Services of the Senate and House of Representatives a report
			 describing the Navy review, findings, and actions pertaining to the Medal of
			 Honor nomination of Marine Corps Sergeant Rafael Peralta. The report shall
			 account for all evidence submitted with regard to the case.
					588.Authorization
			 for award of the Distinguished-Service Cross to Sergeant First Class Robert F.
			 Keiser for acts of valor during the Korean War
						(a)AuthorizationNotwithstanding the time limitations
			 specified in section
			 3144 of title 10, United States Code, or any other time
			 limitation with respect to the awarding of certain medals to persons who served
			 in the Armed Forces, the Secretary of the Army is authorized and requested to
			 award the Distinguished-Service Cross under section 3742 of such title to
			 Sergeant First Class Robert F. Keiser for the acts of valor referred to in
			 subsection (b) during the Korean War.
						(b)Acts of Valor
			 describedThe acts of valor
			 referred to in subsection (a) are the actions of Robert F. Keiser’s on November
			 30, 1950, as a member of the 2d Military Police Company, 2d Infantry Division,
			 United States Army, during the Division’s successful withdrawal from the
			 Kunuri-Sunchon Pass.
						589.Required gold
			 content for Medal of Honor
						(a)Army
							(1)Gold
			 contentSection 3741 of title 10, United
			 States Code, is amended—
								(A)by striking
			 The President and inserting (a)
			 Award.—The
			 President; and
								(B)by adding at the
			 end the following new subsection:
									
										(b)Gold
				contentThe metal content of
				the Medal of Honor shall be 90 percent gold and 10 percent
				alloy.
										.
								(2)Exception for
			 duplicate medalSection 3754 of such title is amended by adding
			 at the end the following new sentence: Section 3741(b) of this title
			 shall not apply to the issuance of a duplicate Medal of Honor under this
			 section..
							(b)Navy
							(1)Gold
			 contentSection 6241 of title 10, United
			 States Code, is amended—
								(A)by striking
			 The President and inserting (a)
			 Award.—The
			 President; and
								(B)by adding at the
			 end the following new subsection:
									
										(b)Gold
				contentThe metal content of
				the Medal of Honor shall be 90 percent gold and 10 percent
				alloy.
										.
								(2)Exception for
			 duplicate medalSection 6256 of such title is amended by adding
			 at the end the following new sentence: Section 6241(b) of this title
			 shall not apply to the issuance of a duplicate Medal of Honor under this
			 section..
							(c)Air
			 Force
							(1)Gold
			 contentSection 8741 of title 10, United
			 States Code, is amended—
								(A)by striking
			 The President and inserting (a)
			 Award.—The
			 President; and
								(B)by adding at the
			 end the following new subsection:
									
										(b)Gold
				contentThe metal content of
				the Medal of Honor shall be 90 percent gold and 10 percent
				alloy.
										.
								(2)Exception for
			 duplicate medalSection 8754 of such title is amended by adding
			 at the end the following new sentence: Section 8741(b) of this title
			 shall not apply to the issuance of a duplicate Medal of Honor under this
			 section..
							(d)Coast
			 Guard
							(1)Gold
			 contentSection 491 of title
			 14, United States Code, is amended—
								(A)by striking
			 The President and inserting (a)
			 Award.—The
			 President; and
								(B)by adding at the
			 end the following new subsection:
									
										(b)Gold
				contentThe metal content of
				the Medal of Honor shall be 90 percent gold and 10 percent
				alloy.
										.
								(2)Exception for
			 duplicate medalSection 504 of such title is amended by adding at
			 the end the following new sentence: Section 491(b) of this title shall
			 not apply to the issuance of a duplicate Medal of Honor under this
			 section..
							(e)Effective
			 dateThe amendments made by this section shall apply with respect
			 to Medals of Honor awarded after the date of the enactment of this Act.
						590.Consideration
			 of Silver Star Award nominationsThe Secretary of the Army shall consider the
			 nominations for the Silver Star Award, as previously submitted, for retired
			 Master Sergeants Michael McElhiney, Ronnie Raikes, Gilbert Magallanes, and
			 Staff Sergeant Wesley McGirr.
					590A.Report on Army
			 review, findings, and actions pertaining to Medal of Honor nomination of
			 Captain William L. AlbrachtNot later than 30 days after the date of the
			 enactment of this Act, the Secretary of the Army shall submit to the Committee
			 on Armed Services of the House of Representatives a report describing the
			 Army's review, findings, and actions pertaining to the Medal of Honor
			 nomination of Captain William L. Albracht. The report shall account for all
			 evidence submitted with regard to the case.
					590B.Replacement of
			 military decorations
						(a)Prompt
			 replacement required; annual reportSection 1135 of title 10, United
			 States Code, is amended—
							(1)by redesignating
			 subsection (b) as subsection (d); and
							(2)by inserting after
			 subsection (a) the following new subsections:
								
									(b)Prompt
				replacement requiredWhen a
				request for the replacement of a military decoration is received under this
				section or section 3747, 3751, 6253, 8747, or 8751 of this title, the Secretary
				concerned shall ensure that—
										(1)all actions to be taken with respect to the
				request, including verification of the service record of the recipient of the
				military decoration, are completed within one year; and
										(2)the replacement military decoration is
				mailed to the person requesting the replacement military decoration within 60
				days after verification of the service record.
										(c)Annual
				reportThe Secretary of
				Defense shall submit to the congressional defense committees an annual report
				regarding compliance by the military departments with the performance standards
				imposed by subsection (b). Each report shall include—
										(1)for the one-year
				period covered by the report—
											(A)the average number of days it took to
				verify the service record and entitlement of members and former members of the
				armed forces for replacement military decorations;
											(B)the average number of days between receipt
				of a request and the date on which the replacement military decoration was
				mailed; and
											(C)the average number of days between
				verification of a service record and the date on which the replacement military
				decoration was mailed; and
											(2)an estimate of the
				funds necessary for the next fiscal year to meet or exceed such performance
				standards.
										.
							(b)Plan
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees (as defined in
			 section
			 101(a)(16) of title 10, United States Code) a plan to implement
			 the amendments made by subsection (a), including an estimate of the funds
			 necessary for fiscal year 2015 to meet or exceed the performance standards
			 imposed by such amendments.
						590C.Authorization for
			 award of the Medal of Honor to First Lieutenant Alonzo H. Cushing for acts of
			 valor during the Civil War
						(a)AuthorizationSubject to subsection (c), notwithstanding
			 the time limitations specified in
			 section
			 3744 of title 10, United States Code, or any other time
			 limitation with respect to the awarding of certain medals to persons who served
			 in the Armed Forces, the President is authorized and requested to award the
			 Medal of Honor under section 3741 of such title to then First Lieutenant Alonzo
			 H. Cushing for conspicuous acts of gallantry and intrepidity at the risk of
			 life and beyond the call of duty in the Civil War, as described in subsection
			 (b).
						(b)Acts of valor
			 describedThe acts of valor referred to in subsection (a) are the
			 actions of then First Lieutenant Alonzo H. Cushing while in command of Battery
			 A, 4th United States Artillery, Army of the Potomac, at Gettysburg,
			 Pennsylvania, on July 3, 1863, during the American Civil War.
						(c)Report
			 submissionSubsection (a) shall take effect upon receipt by the
			 Committees on Armed Services of the Senate and House of Representatives of the
			 report, as required in House Report 112–705, providing information on the
			 process and materials used by review boards for the consideration of Medal of
			 Honor recommendations for acts of heroism that occurred during the Civil
			 War.
						IOther
			 Matters
					591.Revision of
			 specified senior military colleges to reflect consolidation of North Georgia
			 College and State University and Gainesville State CollegeParagraph (6) of
			 section
			 2111a(f) of title 10, United States Code, is amended to read as
			 follows:
						
							(6)The University of North
				Georgia.
							.
					592.Authority to
			 enter into concessions contracts at Army National Military Cemeteries
						(a)In
			 generalChapter 446 of title 10,
			 United States Code, is amended by adding at the end the following new
			 section:
							
								4727.Cemetery
				concessions contracts
									(a)Contracts
				authorizedThe Secretary of
				the Army may enter into a contract with an appropriate entity for the provision
				of transportation, interpretative, or other necessary or appropriate concession
				services to visitors at the Army National Military Cemeteries.
									(b)Special
				requirements(1)The Secretary of the Army shall establish
				and include in each concession contract such requirements as the Secretary
				determines are necessary to ensure the protection, dignity, and solemnity of
				the cemetery at which services are provided under the contract.
										(2)A concession contract shall not
				include operation of the gift shop at Arlington National Cemetery without the
				specific prior authorization by an Act of Congress.
										(c)Term of
				contracts(1)Except as provided in paragraph (2), a
				concession contract may be awarded for a period of not more than 10
				years.
										(2)(A)If the Secretary of the
				Army determines that the terms and conditions of a concession contract to be
				entered into under this section, including any required construction of capital
				improvements, warrant entering into the contract for a period of greater than
				10 years, the Secretary may award the contract for a period of up to 20
				years.
											(B)If a concession contract is intended solely
				for the provision of transportation services, the Secretary may enter into the
				contract for a period of not more than five years and may extend the period of
				the contract for one or more successive five-year periods pursuant to an option
				included in the contract or a modification of the contract. The aggregate
				period of any such contract, including extensions, may not exceed 10
				years.
											(d)Franchise
				feesA concession contract shall provide for payment to the
				United States of a franchise fee or such other monetary consideration as
				determined by the Secretary of the Army. The Secretary shall ensure that the
				objective of generating revenue for the United States is subordinate to the
				objectives of honoring the service and sacrifices of the deceased members of
				the armed forces and of providing necessary and appropriate services for
				visitors to the Cemeteries at reasonable rates.
									(e)Special
				accountAll franchise fees (and other monetary consideration)
				collected by the United States under subsection (d) shall be deposited into a
				special account established in the Treasury of the United States. The funds
				deposited in such account shall be available for expenditure by the Secretary
				of the Army, to the extent authorized and in such amounts as are provided in
				advance in appropriations Acts, to support activities at the Cemeteries. The
				funds deposited into the account shall remain available until expended.
									(f)Concession
				contract definedIn this section, the term concession
				contract means a contract authorized and entered into under this
				section.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
							
								
									4727. Cemetery concessions
				contracts.
								
								.
						593.Commission on
			 Military Behavioral Health and Disciplinary Issues
						(a)Establishment of
			 CommissionThere is
			 established the Commission on Military Behavioral Health and Disciplinary
			 Issues (in this section referred to as the Commission).
						(b)Membership
							(1)CompositionThe
			 Commission shall be composed of 10 members, of whom—
								(A)two shall be
			 appointed by the President;
								(B)two shall be
			 appointed by the Chairman of the Committee on Armed Services of the
			 Senate;
								(C)two shall be
			 appointed by the Ranking Member of the Committee on Armed Services of the
			 Senate;
								(D)two shall be
			 appointed by the Chairman of the Committee on Armed Services of the House of
			 Representatives; and
								(E)two shall be
			 appointed by the Ranking Member of the Committee on Armed Services of the House
			 of Representatives.
								(2)Appointment
			 dateThe appointments of the members of the Commission shall be
			 made not later than 30 days after the date of the enactment of this Act. If one
			 or more appointments under a subparagraph of paragraph (1) is not made by such
			 appointment date, the authority to make such appointment or appointments shall
			 expire, and the number of members of the Commission shall be reduced by the
			 number equal to the number of appointments not made.
							(3)ExpertiseIn making appointments under this
			 subsection, consideration should be given to individuals with expertise in
			 service-connected mental disorders, post-traumatic stress disorder (PTSD),
			 traumatic brain injury (TBI), psychiatry, behavioral health, neurology, as well
			 as disciplinary matters and military justice.
							(4)Period of
			 Appointment; VacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
							(5)Initial
			 MeetingNot later than 30 days after the appointment date
			 specified in paragraph (2), the Commission shall hold its first meeting.
							(6)MeetingsThe Commission shall meet at the call of
			 the Chair. A majority of the members of the Commission shall constitute a
			 quorum, but a lesser number of members may hold hearings.
							(7)Chair and Vice
			 ChairmanThe Commission shall select a Chair and Vice Chair from
			 among its members.
							(c)Study and
			 report
							(1)Study
			 requiredThe Commission shall
			 undertake a comprehensive study of whether—
								(A)the Department of
			 Defense mechanisms for disciplinary action adequately address the impact of
			 service-connected mental disorders and TBI on the basis for the disciplinary
			 action; and
								(B)whether the
			 disciplinary mechanisms should be revisited in light of new information
			 regarding the connection between service-connected mental disorders and TBI,
			 behavioral problems, and disciplinary action.
								(2)ConsiderationsIn considering the Department of Defense
			 mechanisms for disciplinary action, the Commission shall give particular
			 consideration to evaluating a structure that examines those members diagnosed
			 with or reasonably asserting post traumatic stress disorder or traumatic brain
			 injury that have been deployed overseas in support of a contingency operation
			 during the previous 24 months and how that injury or deployment may constitute
			 matters in extenuation that relate to the basis for administrative separation
			 under conditions other than honorable or the overall characterization of
			 service of the member as other than honorable.
							(3)ReportNot
			 later than June 30, 2014, the Commission shall submit to the President and the
			 congressional defense committees a report containing a detailed statement of
			 the findings and conclusions of the Commission as a result of the study
			 required by this subsection, together with its recommendations for such
			 legislation and administrative actions it may consider appropriate in light of
			 the results of the study.
							(d)Powers of the
			 commission
							(1)HearingsThe Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers advisable to carry out this
			 section.
							(2)Information From
			 Federal AgenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out this section. Upon request of the Chair of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
							(e)Commission
			 personnel matters
							(1)Compensation of
			 MembersAll members of the
			 Commission who are officers or employees of the United States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
							(2)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of
			 chapter
			 57 of title 5, United States Code, while away from their homes
			 or regular places of business in the performance of services for the
			 Commission.
							(3)StaffThe
			 Chair of the Commission may, without regard to the civil service laws and
			 regulations, appoint and terminate an executive director and such other
			 additional personnel from as may be necessary to enable the Commission to
			 perform its duties. The employment of an executive director shall be subject to
			 confirmation by the Commission. The staff members should be officers or
			 employees of the United States.
							(f)Termination
			 dateThe Commission shall terminate 30 days after the date on
			 which the Commission submits its report.
						594.Commission on
			 Service to the Nation
						(a)EstablishmentThere is established a commission to be
			 known as the Commission on Service to the Nation.
						(b)Duties
							(1)StudyThe Commission shall carry out a study of
			 the following:
								(A)The effect of
			 warfare, focusing on recent wars and conflicts, on members of the Armed Forces,
			 the families of members, and the communities of members.
								(B)The outgoing
			 experience and transition between military and civilian life.
								(C)The gaps between
			 the military and those Americans who do not participate directly in the
			 military community.
								(2)Testimony and
			 researchIn carrying out the study under paragraph (1), the
			 Commission shall—
								(A)hear testimony
			 from all aspects of military and civilian life, including public, private,
			 individual and institutional stakeholders, with personal testimony, expert
			 testimony, academic testimony, as well as testimony from association and
			 community leaders, and other testimony as appropriate;
								(B)hear and accept
			 testimony in an open and public manner, accepting testimony in a wide variety
			 of ways for each hearing, including submissions made through a public internet
			 website, and testimony heard remotely if appropriate;
								(C)retain the records
			 of all hearings and artifacts of testimony for the purposes of historical
			 documentation and research;
								(D)assess the social, mental, and physical
			 effects of war on active members of the Armed Forces, the families of members,
			 and the communities of members and the preparation they receive for
			 transitioning out of the military; and
								(E)assess the
			 existing academic and social science research and analysis on transition from
			 active military to civilian life.
								(3)RecommendationsThe
			 Commission shall make recommendations, based on the analyses in subparagraphs
			 (A) through (C) of paragraph (1), on how to better—
								(A)support the
			 transition to civilian life of a member of the Armed Forces;
								(B)support the
			 families and communities of the member; and
								(C)better connect the
			 military community and civilians.
								(4)WebsiteThe Commission shall maintain an Internet
			 website available to the public to—
								(A)share the schedule
			 of the Commission;
								(B)notify the public
			 of events;
								(C)accept feedback;
			 and
								(D)post records of
			 events and other information to inform the public in a manner consistent with
			 the mission of the Commission.
								(c)Composition
							(1)MembersThe Commission shall be composed of 15
			 members appointed as follows:
								(A)Four members
			 appointed by Majority Leader of the Senate, in consultation with the chairman
			 of the Committee on Armed Services of the Senate.
								(B)Four members
			 appointed by the Speaker of the House of Representatives, in consultation with
			 the chairman of the Committee on Armed Services of the House of
			 Representatives.
								(C)Two members
			 appointed by the Minority Leader of the Senate, in consultation with the
			 ranking minority member of the Committee on Armed Services of the
			 Senate.
								(D)Two members appointed by the Minority
			 Leader of the House of Representatives, in consultation with the ranking
			 minority member of the Committee on Armed Service of the House of
			 Representatives.
								(E)Three members
			 appointed by the President.
								(2)QualificationsThe
			 members of the Commission shall be appointed from among persons who have
			 knowledge and expertise in the following areas:
								(A)The effects of war
			 on members of the Armed Forces, their families, and society.
								(B)The process of
			 transitioning out of the Armed Forces.
								(C)The resources
			 available to members and their families as members transition out of the Armed
			 Forces and into society.
								(D)Personnel
			 benefits, including healthcare and job training, available to members.
								(E)Policy making and
			 policy analysis.
								(3)Service
			 requirementNot less than one
			 member of the Commission appointed under each of subparagraphs (A) through (E)
			 of paragraph (1) shall have served in the Armed Forces.
							(4)Duration and
			 vacanciesMembers of the Commission shall be appointed for the
			 life of the Commission. A vacancy in the membership of the Commission shall not
			 affect the powers of the Commission, but shall be filled in the same manner as
			 the original appointment.
							(5)ChairmanThe
			 President shall designate a member of the Commission to serve as chairman of
			 the Commission.
							(6)Deadline for
			 appointmentThe members shall
			 be appointed by not later than 90 days after the date of the enactment of this
			 Act.
							(d)Procedures
							(1)Initial
			 meetingThe Commission shall hold its initial meeting not later
			 than 30 days after the date on which all members of the Commission have been
			 appointed.
							(2)MeetingsAfter
			 the initial meeting under paragraph (1), the Commission shall meet at the call
			 of the chairman.
							(3)QuorumFour members of the Commission shall
			 constitute a quorum, but a lesser number of members may hold hearings.
							(4)ProcedureThe
			 Commission shall act by resolution agreed to by a majority of the members of
			 the Commission.
							(5)PanelsThe Commission may establish panels
			 composed of less than the full membership of the Commission for the purpose of
			 carrying out the Commission's duties. The actions of each such panel shall be
			 subject to the review and control of the Commission. Any findings and
			 determinations made by such a panel shall not be considered the findings and
			 determinations of the Commission unless approved by the Commission.
							(e)Compensation and
			 staff
							(1)PayEach
			 member of the Commission shall be paid at a rate equal to the daily equivalent
			 of the annual rate of basic pay payable for level IV of the Executive Schedule
			 under section
			 5316 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the performance of the
			 duties of the Commission. All members of the Commission who are officers or
			 employees of the United States shall serve without pay in addition to that
			 received for their services as officers or employees of the United
			 States.
							(2)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of
			 chapter
			 57 of title 5, United States Code, while away from their homes
			 or regular places of business in the performance of services for the
			 Commission.
							(3)Executive
			 directorThe Commission shall
			 appoint and fix the rate of basic pay for an Executive Director in accordance
			 with section
			 3161 of title 5, United States Code.
							(4)StaffThe
			 Executive Director, with the approval of the Commission, may appoint and fix
			 the rate of basic pay for additional personnel as staff of the Commission in
			 accordance with section 3161 of title 5, United
			 States Code.
							(5)Detail of
			 government employeesUpon request of the chairman of the
			 Commission, the head of any Federal department or agency may detail, on a
			 nonreimbursable basis, any personnel of that department or agency to the
			 Commission to assist it in carrying out its duties.
							(f)Powers
							(1)HearingsFor the purpose of carrying out this Act,
			 the Commission (or on the authority of the Commission, any subcommittee or
			 member) may hold such hearings and forums, and sit and act at such times and
			 places, take such testimony, receive such evidence, and administer such oaths
			 as the Commission considers appropriate. The Commission shall hold not less
			 than one hearing in each State, the District of Columbia, Puerto Rico, the
			 United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana
			 Islands, and American Samoa.
							(2)Information from
			 Federal agenciesThe
			 Commission, or designated staff member, may secure directly from any department
			 or agency of the United States information necessary to enable it to carry out
			 this Act. Upon request of the chairman of the Commission, the chairman of any
			 subcommittee created by a majority of the Commission, or any member designated
			 by a majority of the Commission, the head of that department or agency shall
			 furnish that information to the Commission.
							(3)Miscellaneous
			 administrative and support servicesThe Secretary of Defense
			 shall furnish the Commission, on a reimbursable basis, any administrative and
			 support services requested by the Commission.
							(4)Procurement of
			 temporary and intermittent servicesThe chairman of the
			 Commission may procure temporary and intermittent services under
			 section
			 3109(b) of title 5, United States Code, at rates for
			 individuals which do not exceed the daily equivalent of the annual rate of
			 basic pay payable for level V of the Executive Schedule under section 5316 of
			 such title.
							(5)GiftsThe
			 Commission may accept, use, and dispose of gifts, bequests, or devises of
			 services or property, both real and personal, for the purpose of aiding or
			 facilitating the work of the Commission. Gifts, bequests, or devises of money
			 and proceeds from sales of other property received as gifts, bequests, or
			 devises shall be deposited in the Treasury and shall be available for
			 disbursement upon order of the chairman, vice chairman, or designee.
							(g)Reports
							(1)Initial
			 reportNot later than 90 days
			 after the initial meeting of the Commission, the Commission shall submit to the
			 President, the Secretary of Defense, and the Committees on Armed Services of
			 the Senate and the House of Representatives, and release to the public, a
			 report setting forth—
								(A)a strategic plan
			 for the work of the Commission;
								(B)a discussion of
			 the activities of the Commission; and
								(C)any initial
			 findings of the Commission.
								(2)Final
			 reportNot later than 18
			 months after the initial meeting of the Commission, the Commission shall submit
			 to the President, the Secretary of Defense, and the Committees on Armed
			 Services of the Senate and the House of Representatives, and release to the
			 public, a final report. Such report shall include any recommendations developed
			 under subsection (b)(3) that the Commission determines appropriate, including
			 any recommended legislation, policies, regulations, directives, and
			 practices.
							(h)TerminationThe
			 Commission shall terminate 90 days after the date on which the final report is
			 submitted under subsection (g)(2).
						595.Electronic tracking
			 of certain reserve dutyThe
			 Secretary of Defense shall establish an electronic means by which members of
			 the Ready Reserve of the Armed Forces can track their operational active-duty
			 service performed after January 28, 2008, under section 12301(a), 12301(d),
			 12301(g), 12302, or 12304 of title 10, United States Code. The tour calculator
			 shall specify early retirement credit authorized for each qualifying tour of
			 active duty, as well as cumulative early reserve retirement credit authorized
			 to date under section 12731(f) of such title.
					596.Military salute
			 during recitation of pledge of allegiance by members of the Armed Forces not in
			 uniform and by veteransSection 4 of title 4,
			 United States Code, is amended by adding at the end the following new sentence:
			 Members of the Armed Forces not in uniform and veterans may render the
			 military salute in the manner provided for persons in uniform..
					597.Provision of service
			 records
						(a)In
			 generalIn accordance with
			 subsection (b), the Secretary of Defense, in consultation with the Secretary of
			 Veterans Affairs, shall make the covered records of each member of the Armed
			 Forces available to the Secretary of Veterans Affairs in an electronic
			 format.
						(b)TimelineThe Secretary of Defense shall ensure that
			 the covered records of members are made available to the Secretary of Veterans
			 Affairs as follows:
							(1)With respect to a member of the Armed
			 Forces who was discharged or released from the Armed Forces during the period
			 beginning on September 11, 2001, and ending on the day before the date of the
			 enactment of this Act, not later than 120 days after the date of such discharge
			 or release.
							(2)With respect to a member of the Armed
			 Forces who is discharged or released from the Armed Forces on or after the date
			 of the enactment of this Act, not later than 90 days after the date of such
			 discharge or release.
							(c)CertificationFor
			 each member of the Armed Forces whose covered records are made available under
			 subsection (a), the Secretary of Defense shall transmit to the Secretary of
			 Veterans Affairs a letter certifying that—
							(1)the Secretary of
			 Defense thoroughly reviewed the records of the member;
							(2)the information
			 provided in the covered records of such member is complete as of the date of
			 the letter;
							(3)no other
			 information that should be included in such covered records exist as of such
			 date; and
							(4)if other
			 information is later discovered—
								(A)such other
			 information will be added to such covered records; and
								(B)the Secretary of
			 Defense will notify the Secretary of Veterans Affairs of such addition.
								(d)Sharing of
			 protected health informationFor purposes of the regulations promulgated
			 under section 264(c) of the Health Insurance Portability and Accountability Act
			 of 1996 (42
			 U.S.C. 1320d–2 note), making medical records available to the
			 Secretary of Veterans Affairs under subsection (a) shall be treated as a
			 permitted disclosure.
						(e)Currently
			 available recordsThe
			 Secretary of Veterans Affairs, in consultation with the Secretary of Defense,
			 shall ensure that the covered records of members of the Armed Forces that are
			 available to the Secretary as of the date of the enactment of this Act are made
			 electronically accessible and available in real-time to the Veterans Benefits
			 Administration.
						(f)Covered records
			 definedIn this section, the term covered records
			 means, with respect to a member of the Armed Forces—
							(1)service treatment records;
							(2)accompanying
			 personal records;
							(3)relevant unit
			 records; and
							(4)medical records
			 created by reason of treatment or services received pursuant to
			 chapter 55 of title 10,
			 United States Code.
							598.Sense of
			 Congress regarding the recovery of the remains of certain members of the Armed
			 Forces killed in Thurston Island, Antarctica
						(a)FindingsCongress makes the following
			 findings:
							(1)Commencing August
			 26, 1946, though late February 1947 the United States Navy Antarctic
			 Developments Program Task Force 68, codenamed Operation Highjump
			 initiated and undertook the largest ever-to-this-date exploration of the
			 Antarctic continent.
							(2)The primary mission of the Task Force 68
			 organized by Rear Admiral Richard E. Byrd Jr. USN, (Ret) and led by Rear
			 Admiral Richard H. Cruzen, USN, was to do the following:
								(A)Establish the Antarctic research base
			 Little America IV.
								(B)In the defense of
			 the United States of America from possible hostile aggression from abroad—to
			 train personnel test equipment, develop techniques for establishing,
			 maintaining and utilizing air bases on ice, with applicability comparable to
			 interior Greenland, where conditions are similar to those of the
			 Antarctic.
								(C)Map and photograph
			 a full two-thirds of the Antarctic Continent during the classified, hazardous
			 duty/volunteer-only operation involving 4700 sailors, 23 aircraft and 13 ships
			 including the first submarine the U.S.S. Sennet, and the aircraft carrier the
			 U.S.S. Philippine Sea, brought to the edge of the ice pack to launch (6) Navy
			 ski-equipped, rocket-assisted R4Ds.
								(D)Consolidate and
			 extend United States sovereignty over the largest practicable area of the
			 Antarctic continent.
								(E)Determine the
			 feasibility of establishing, maintaining and utilizing bases in the Antarctic
			 and investigating possible base sites.
								(3)While on a
			 hazardous duty/all volunteer mission vital to the interests of National
			 Security and while over the eastern Antarctica coastline known as the Phantom
			 Coast, the PBM–5 Martin Mariner Flying BoatGeorge
			 1 entered a whiteout over Thurston Island. As the pilot attempted to
			 climb, the aircraft grazed the glacier’s ridgeline and exploded within 5
			 seconds instantly killing Ensign Maxwell Lopez, Navigator and Wendell
			 Bud Hendersin, Aviation Machinists Mate 1st Class while
			 Frederick Williams, Aviation Radioman 1st Class died several hours later. Six
			 other crewmen survived including the Captain of the George 1’s
			 seaplane tender U.S.S. Pine Island.
							(4)The bodies of the
			 dead were protected from the desecration of Antarctic scavenging birds (Skuas)
			 by the surviving crew wrapping the bodies and temporarily burying the men under
			 the starboard wing engine nacelle.
							(5)Rescue
			 requirements of the George–1 survivors forced the abandonment of
			 their crewmates’ bodies.
							(6)Conditions prior
			 to the departure of Task Force 68 precluded a return to the area to the recover
			 the bodies.
							(7)For nearly 60
			 years Navy promised the families that they would recover the men: If the
			 safety, logistical, and operational prerequisites allow a mission in the
			 future, every effort will be made to bring our sailors home..
							(8)The Joint POW/MIA
			 Accounting Command twice offered to recover the bodies of this crew for
			 Navy.
							(9)A
			 2004 NASA ground penetrating radar overflight commissioned by Navy relocated
			 the crash site three miles from its crash position.
							(10)The Joint POW/MIA
			 Accounting Command offered to underwrite the cost of an aerial ground
			 penetrating radar (GPR) survey of the crash site area by NASA.
							(11)The Joint POW/MIA
			 Accounting Command studied the recovery with the recognized recovery
			 authorities and national scientists and determined that the recovery is only
			 medium risk.
							(12)National Science
			 Foundation and scientists from the University of Texas, Austin, regularly visit
			 the island.
							(13)The crash site is
			 classified as a perishable site, meaning a glacier that will
			 calve into the Bellingshausen Sea.
							(14)The National
			 Science Foundation maintains a presence in area—of the Pine Island
			 Glacier.
							(15)The National
			 Science Foundation Director of Polar Operations will assist and provide assets
			 for the recovery upon the request of Congress.
							(16)The United States
			 Coast Guard is presently pursuing the recovery of 3 WWII air crewmen from
			 similar circumstances in Greenland.
							(17)On Memorial Day,
			 May 25, 2009, President Barack Obama declared: * * * the support of our
			 veterans is a sacred trust * * * we need to serve them as they have served us *
			 * * that means bringing home all our POWs and MIAs * * *.
							(18)The policies and
			 laws of the United States of America require that our armed service personnel
			 be repatriated.
							(19)The fullest
			 possible accounting of United States fallen military personnel means
			 repatriating living American POWs and MIAs, accounting for, identifying, and
			 recovering the remains of military personnel who were killed in the line of
			 duty, or providing convincing evidence as to why such a repatriation,
			 accounting, identification, or recovery is not possible.
							(20)It is the
			 responsibility of the Federal Government to return to the United States for
			 proper burial and respect all members of the Armed Forces killed in the line of
			 duty who lie in lost graves.
							(b)Sense of
			 congressIn light of the findings under subsection (a),
			 Congress—
							(1)reaffirms its
			 support for the recovery and return to the United States, the remains and
			 bodies of all members of the Armed Forces killed in the line of duty, and for
			 the efforts by the Joint POW-MIA Accounting Command to recover the remains of
			 members of the Armed Forces from all wars, conflicts and missions;
							(2)recognizes the
			 courage and sacrifice of all members of the Armed Forces who participated in
			 Operation Highjump and all missions vital to the national security of the
			 United States of America;
							(3)acknowledges the
			 dedicated research and efforts by the US Geological Survey, the National
			 Science Foundation, the Joint POW/MIA Accounting Command, the Fallen American
			 Veterans Foundation and all persons and organizations to identify, locate, and
			 advocate for, from their temporary Antarctic grave, the recovery of the
			 well-preserved frozen bodies of Ensign Maxwell Lopez, Naval Aviator, Frederick
			 Williams, Aviation Machinist’s Mate 1ST Class, Wendell Hendersin, Aviation
			 Radioman 1ST Class of the George 1 explosion and crash;
			 and
							(4)encourages the
			 Department of Defense to review the facts, research and to pursue new efforts
			 to undertake all feasible efforts to recover, identify, and return the
			 well-preserved frozen bodies of the George 1 crew from
			 Antarctica’s Thurston Island.
							599.Gifts made for
			 the benefit of military musical unitsSection 974 of title
			 10, United States Code, is amended—
						(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
						(2)by inserting after
			 subsection (c) the following:
							
								(d)Performances
				funded by private donationNotwithstanding section 2601(c) of this
				title, any gift made to the Secretary of Defense under section 2601 on the
				condition that such gift be used for the benefit of a military musical unit
				shall be credited to the appropriation or account providing the funds for such
				military musical unit. Any amount so credited shall be merged with amounts in
				the appropriation or account to which credited, and shall be available for the
				same purposes, and subject to the same conditions and limitations, as amounts
				in such appropriation or
				account.
								.
						VICompensation and
			 Other Personnel Benefits
				APay and
			 Allowances
					601.Extension of
			 authority to provide temporary increase in rates of basic allowance for housing
			 under certain circumstancesSection 403(b)(7)(E)
			 of title 37, United States Code, is amended by striking December 31,
			 2013 and inserting December 31, 2014.
					602.Recognition of
			 additional means by which members of the National Guard called into Federal
			 service for a period of 30 days or less may initially report for duty for
			 entitlement to basic paySection 204(c) of
			 title 37, United States Code, is amended—
						(1)in the first
			 sentence, by striking date when he appears at the place of company
			 rendezvous and inserting date on which the member, in person or
			 by authorized telephonic or electronic means, contacts the member’s
			 unit; and
						(2)by striking the second sentence and
			 inserting the following new sentence: However, this subsection does not
			 authorize any expenditure before the member makes authorized contact that is
			 not authorized by law to be paid after such authorized contact..
						BBonuses and
			 Special and Incentive Pays
					611.One-year
			 extension of certain bonus and special pay authorities for reserve
			 forcesThe following sections
			 of title 37, United States Code, are amended by striking December 31,
			 2013 and inserting December 31, 2014:
						(1)Section 308b(g),
			 relating to Selected Reserve reenlistment bonus.
						(2)Section 308c(i),
			 relating to Selected Reserve affiliation or enlistment bonus.
						(3)Section 308d(c),
			 relating to special pay for enlisted members assigned to certain high-priority
			 units.
						(4)Section
			 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without
			 prior service.
						(5)Section 308h(e),
			 relating to Ready Reserve enlistment and reenlistment bonus for persons with
			 prior service.
						(6)Section 308i(f),
			 relating to Selected Reserve enlistment and reenlistment bonus for persons with
			 prior service.
						(7)Section 478a(e), relating to reimbursement
			 of travel expenses for inactive-duty training outside of normal commuting
			 distance.
						(8)Section 910(g), relating to income
			 replacement payments for reserve component members experiencing extended and
			 frequent mobilization for active duty service.
						612.One-year
			 extension of certain bonus and special pay authorities for health care
			 professionals
						(a)Title 10
			 authoritiesThe following sections of title 10, United States
			 Code, are amended by striking December 31, 2013 and inserting
			 December 31, 2014:
							(1)Section
			 2130a(a)(1), relating to nurse officer candidate accession program.
							(2)Section 16302(d),
			 relating to repayment of education loans for certain health professionals who
			 serve in the Selected Reserve.
							(b)Title 37
			 authoritiesThe following sections of title 37, United States
			 Code, are amended by striking December 31, 2013 and inserting
			 December 31, 2014:
							(1)Section 302c–1(f),
			 relating to accession and retention bonuses for psychologists.
							(2)Section
			 302d(a)(1), relating to accession bonus for registered nurses.
							(3)Section
			 302e(a)(1), relating to incentive special pay for nurse anesthetists.
							(4)Section 302g(e),
			 relating to special pay for Selected Reserve health professionals in critically
			 short wartime specialties.
							(5)Section
			 302h(a)(1), relating to accession bonus for dental officers.
							(6)Section 302j(a),
			 relating to accession bonus for pharmacy officers.
							(7)Section 302k(f),
			 relating to accession bonus for medical officers in critically short wartime
			 specialties.
							(8)Section 302l(g),
			 relating to accession bonus for dental specialist officers in critically short
			 wartime specialties.
							613.One-year
			 extension of special pay and bonus authorities for nuclear
			 officersThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2013 and inserting December 31,
			 2014:
						(1)Section 312(f),
			 relating to special pay for nuclear-qualified officers extending period of
			 active service.
						(2)Section 312b(c),
			 relating to nuclear career accession bonus.
						(3)Section 312c(d),
			 relating to nuclear career annual incentive bonus.
						614.One-year
			 extension of authorities relating to title 37 consolidated special pay,
			 incentive pay, and bonus authoritiesThe following sections of title 37, United
			 States Code, are amended by striking December 31, 2013 and
			 inserting December 31, 2014:
						(1)Section 331(h),
			 relating to general bonus authority for enlisted members.
						(2)Section 332(g),
			 relating to general bonus authority for officers.
						(3)Section 333(i),
			 relating to special bonus and incentive pay authorities for nuclear
			 officers.
						(4)Section 334(i),
			 relating to special aviation incentive pay and bonus authorities for
			 officers.
						(5)Section 335(k),
			 relating to special bonus and incentive pay authorities for officers in health
			 professions.
						(6)Section 351(h),
			 relating to hazardous duty pay.
						(7)Section 352(g),
			 relating to assignment pay or special duty pay.
						(8)Section 353(i),
			 relating to skill incentive pay or proficiency bonus.
						(9)Section 355(h),
			 relating to retention incentives for members qualified in critical military
			 skills or assigned to high priority units.
						615.One-year
			 extension of authorities relating to payment of other title 37 bonuses and
			 special paysThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2013 and inserting December 31,
			 2014:
						(1)Section 301b(a),
			 relating to aviation officer retention bonus.
						(2)Section 307a(g),
			 relating to assignment incentive pay.
						(3)Section 308(g),
			 relating to reenlistment bonus for active members.
						(4)Section 309(e),
			 relating to enlistment bonus.
						(5)Section 324(g),
			 relating to accession bonus for new officers in critical skills.
						(6)Section 326(g),
			 relating to incentive bonus for conversion to military occupational specialty
			 to ease personnel shortage.
						(7)Section 327(h),
			 relating to incentive bonus for transfer between armed forces.
						(8)Section 330(f),
			 relating to accession bonus for officer candidates.
						616.One-year
			 extension of authority to provide incentive pay for members of precommissioning
			 programs pursuing foreign language proficiencySection 316a(g) of
			 title 37, United States Code is amended by striking December 31,
			 2013 and inserting December 31, 2014.
					617.Authority to
			 provide bonus to certain cadets and midshipmen enrolled in the Senior Reserve
			 Officers’ Training Corps
						(a)Bonus
			 authorizedChapter
			 5 of title 37, United States Code, is amended by inserting
			 after section
			 335 the following new section:
							
								336.Contracting
				bonus for cadets and midshipmen enrolled in the Senior Reserve Officers’
				Training Corps
									(a)Contracting
				bonus authorizedThe
				Secretary concerned may pay a bonus under this section to a cadet or midshipman
				enrolled in the Senior Reserve Officers’ Training Corps who executes a written
				agreement described in subsection (c).
									(b)Amount of
				bonusThe amount of a bonus under subsection (a) may not exceed
				$5,000.
									(c)AgreementA
				written agreement referred to in subsection (a) is a written agreement by the
				cadet or midshipman—
										(1)to complete field training or a practice
				cruise under section
				2104(b)(6)(A)(ii) of title 10;
										(2)to complete
				advanced training under
				chapter 103 of title
				10;
										(3)to accept a
				commission or appointment as an officer of the armed forces; and
										(4)to serve on active
				duty.
										(d)Payment
				methodUpon acceptance of a written agreement under subsection
				(a) by the Secretary concerned, the total amount of the bonus payable under the
				agreement becomes fixed. The agreement shall specify when the bonus will be
				paid and whether the bonus will be paid in a lump sum or in
				installments.
									(e)RepaymentA person who, having received all or part
				of a bonus under subsection (a), fails to fulfill the terms of the written
				agreement required by such subsection for receipt of the bonus shall be subject
				to the repayment provisions of section 373 of this title.
									(f)RegulationsThe Secretary concerned shall issue such
				regulations as may be necessary to carry out this section.
									(g)Termination of
				authorityNo agreement under this section may be entered into
				after December 31,
				2015.
									.
						(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 335 the following new item:
							
								
									336. Contracting bonus for cadets and
				midshipmen enrolled in the Senior Reserve Officers’ Training
				Corps.
								
								.
						CDisability,
			 Retired Pay, Survivor, and Transitional Benefits
					621.Transitional
			 compensation and other benefits for dependents of certain members separated for
			 violation of the Uniform Code of Military Justice
						(a)In
			 generalChapter
			 53 of title 10, United States Code, is amended by inserting
			 after section
			 1059 the following new section:
							
								1059a.Dependents of
				certain members separated for Uniform Code of Military Justice offenses:
				transitional compensation; commissary and exchange benefits
									(a)Authority To pay
				compensationThe Secretary of Defense, with respect to the armed
				forces (other than the Coast Guard when it is not operating as a service in the
				Navy), and the Secretary of Homeland Security, with respect to the Coast Guard
				when it is not operating as a service in the Navy, may each establish a program
				under which the Secretary may pay monthly transitional compensation in
				accordance with this section to dependents or former dependents of a member of
				the armed forces described in subsection (b) who is under the jurisdiction of
				the Secretary.
									(b)Members and
				punitive actions coveredThis section applies in the case of a
				member of the armed forces who, after completing more than 20 years of active
				service or more than 20 years of service computed under section 12732 of this
				title—
										(1)is convicted by court-martial of an offense
				under chapter 47 of this title (the Uniform Code of Military Justice);
										(2)is separated from active duty pursuant to
				the sentence of the court-martial; and
										(3)forfeits all pay
				and allowances pursuant to the sentence of the court-martial.
										(c)Recipient of
				payments(1)In the case of a member of the armed forces
				described in subsection (b), the Secretary may pay compensation under this
				section to dependents or former dependents of the member as follows:
											(A)If the member was married at the time
				of the commission of the offense resulting in separation from the armed forces,
				such compensation may be paid to the spouse or former spouse to whom the member
				was married at that time, including an amount for each, if any, dependent child
				of the member who resides in the same household as that spouse or former
				spouse.
											(B)If there is a spouse or former spouse
				who is or, but for subsection (d)(2), would be eligible for compensation under
				this section and if there is a dependent child of the member who does not
				reside in the same household as that spouse or former spouse, compensation
				under this section may be paid to each such dependent child of the member who
				does not reside in that household.
											(C)If there is no spouse or former spouse
				who is or, but for subsection (d)(2), would be eligible under this section,
				compensation under this section may be paid to the dependent children of the
				member.
											(2)A
				dependent or former dependent of a member described in subsection (b) is not
				eligible for transitional compensation under this section if the Secretary
				concerned determines (under regulations prescribed under subsection (g)) that
				the dependent or former dependent was an active participant in the conduct
				constituting the offense under chapter 47 of this title (the Uniform Code of
				Military Justice) for which the member was convicted and separated from the
				armed forces.
										(d)Commencement and
				duration of payment(1)If provided under this
				section, the payment of transitional compensation under this section shall
				commence—
											(A)as of the date the
				court-martial sentence is adjudged if the sentence, as adjudged,
				includes—
												(i)a
				dismissal, dishonorable discharge, or bad conduct discharge; and
												(ii)forfeiture of all
				pay and allowances; or
												(B)if there is a
				pretrial agreement that provides for disapproval or suspension of the
				dismissal, dishonorable discharge, bad conduct discharge, or forfeiture of all
				pay and allowances, as of the date of the approval of the court-martial
				sentence by the person acting under section 860(c) of this title (article 60(c)
				of the Uniform Code of Military Justice) if the sentence, as approved,
				includes—
												(i)an
				unsuspended dismissal, dishonorable discharge, or bad conduct discharge;
				and
												(ii)forfeiture of all
				pay and allowances.
												(2)Paragraphs (2) and (3) of subsection
				(e), paragraphs (1) and (2) of subsection (g), and subsections (f) and (h) of
				section 1059 of this title shall apply in determining—
											(A)the amount of transitional compensation to
				be paid under this section;
											(B)the period for which such compensation
				may be paid; and
											(C)the circumstances under which the
				payment of such compensation may or will cease.
											(e)Commissary and
				exchange benefitsA dependent
				or former dependent who receives transitional compensation under this section
				shall, while receiving such payments, be entitled to use commissary and
				exchange stores in the same manner as provided in subsection (j) of section
				1059 of this title.
									(f)Coordination of
				benefitsThe Secretary concerned may not make payments to a
				spouse or former spouse under both this section and section 1059 or 1408(h)(1)
				of this title. In the case of a spouse or former spouse for whom a court order
				provides for payments by the Secretary pursuant to section 1408(h)(1) of this
				title and to whom the Secretary offers payments under this section or section
				1059, the spouse or former spouse shall elect which payments to receive.
									(g)RegulationsIf the Secretary of Defense (or the
				Secretary of Homeland Security with respect to the Coast Guard when it is not
				operating as a service in the Navy) establishes a program to provide
				transitional compensation under this section, that Secretary shall prescribe
				regulations to carry out the program.
									(h)Dependent child
				definedIn this section, the
				term dependent child, with respect to a member or former member of
				the armed forces referred to in subsection (b), has the meaning given such term
				in subsection (l) of section 1059 of this title, except that status as a
				dependent child shall be determined as of the date on which the
				member described in subsection (b) is convicted of the offense
				concerned.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 53 of
			 such title is amended by inserting after the item relating to section 1059 the
			 following new item:
							
								
									1059a. Dependents of certain members separated for Uniform Code
				of Military Justice offenses: transitional compensation; commissary and
				exchange
				benefits.
								
								.
						(c)Conforming
			 amendmentSubsection (i) of
			 section
			 1059 of title 10, United States Code, is amended to read as
			 follows:
							
								(i)Coordination of
				benefitsThe Secretary concerned may not make payments to a
				spouse or former spouse under both this section and
				section
				1059a or
				1408(h)(1) of this title. In the
				case of a spouse or former spouse for whom a court order provides for payments
				by the Secretary pursuant to
				section
				1408(h)(1) of this title and to whom the Secretary offers
				payments under this section or section 1059a, the spouse or former spouse shall
				elect which payments to
				receive.
								.
						622.Prevention of
			 retired pay inversion for members whose retired pay is computed using
			 high-three average
						(a)Clarification of
			 rule for members who became members on or after September 8,
			 1980Section 1401a(f)(1) of title 10,
			 United States Code, is amended—
							(1)by striking
			 Notwithstanding any other provision of law, the monthly retired pay of a
			 member or a former member of an armed force and inserting the
			 following:
								
									(A)Members with
				retired pay computed using final basic payThe monthly retired pay of a member or
				former member of an armed force who first became a member of a uniformed
				service before September 8, 1980, and
									;
				and
							(2)by adding at the
			 end the following new subparagraph:
								
									(B)Members with
				retired pay computed using high-threeSubject to subsections (d)
				and (e), the monthly retired pay of a member or former member of an armed force
				who first became a member of a uniformed service on or after September 8, 1980,
				may not be less, on the date on which the member or former member initially
				becomes entitled to such pay, than the monthly retired pay to which the member
				or former member would be entitled on that date if the member or former member
				had become entitled to retired pay on an earlier date, adjusted to reflect any
				applicable increases in such pay under this section. However, in the case of a
				member or former member whose retired pay is computed subject to section
				1407(f) of this title, subparagraph (A) (rather than the preceding sentence)
				shall apply in the same manner as if the member or former member first became a
				member of a uniformed service before September 8, 1980, but only with respect
				to a calculation as of the date on which the member or former member first
				became entitled to retired
				pay.
									.
							(b)ApplicabilitySubparagraph (B) of
			 section
			 1401a(f)(1) of title 10, United States Code, as added by
			 subsection (a)(2), applies to the computation of retired pay or retainer pay of
			 any member or former member of an Armed Force who first became a member of a
			 uniformed service on or after September 8, 1980, regardless of the date on
			 which the member first becomes entitled to retired or retainer pay.
						DCommissary and
			 Nonappropriated Fund Instrumentality Benefits and Operations
					631.Expansion of
			 protection of employees of nonappropriated fund instrumentalities from
			 reprisalsSection 1587(b) of
			 title 10, United States Code, is amended by striking take or fail to
			 take and inserting take, threaten to take, or fail to
			 take.
					632.Purchase of
			 sustainable products, local food products, and recyclable materials for resale
			 in commissary and exchange store systems
						(a)Improved
			 purchasing effortsSection 2481(c) of title 10, United
			 States Code, is amended by adding at the end the following new
			 paragraph:
							
								(3)(A)The governing body established pursuant to
				paragraph (2) shall endeavor to increase the purchase for resale at commissary
				stores and exchange stores of sustainable products, local food products, and
				recyclable materials.
									(B)As part of its efforts under
				subparagraph (A), the governing body shall develop—
										(i)guidelines for the identification of
				fresh meat, poultry, seafood, and fish, fresh produce, and other products
				raised or produced through sustainable methods; and
										(ii)goals, applicable to all commissary stores
				and exchange stores world-wide, to maximize, to the maximum extent practical,
				the purchase of sustainable products, local food products, and recyclable
				materials by September 30,
				2018.
										.
						(b)Deadline for
			 establishment and guidelinesThe initial guidelines required by
			 paragraph (3)(B)(i) of
			 section
			 2481(c) of title 10, United States Code, as added by subsection
			 (a), shall be issued not later than two years after the date of the enactment
			 of this Act.
						633.Correction of
			 obsolete references to certain nonappropriated fund
			 instrumentalitiesSection 2105(c) of
			 title 5, United States Code, is amended by striking Army and Air Force
			 Motion Picture Service, Navy Ship’s Stores Ashore and inserting
			 Navy Ships Stores Program.
					634.Exchange store
			 system participation in the Accord on Fire and Building Safety in
			 Bangladesh
						(a)Special
			 procurement guidance for garments manufactured in BangladeshThe senior official of the Department of
			 Defense designated pursuant to section 2481(c) to oversee the defense
			 commissary system and the exchange store system shall require, consistent with
			 applicable international agreements, that the exchange store system—
							(1)for the purchase of garments manufactured
			 in Bangladesh for the private label brands of the exchange store system,
			 becomes a signatory of or otherwise complies with applicable requirements set
			 forth in the Accord on Fire and Building Safety in Bangladesh;
							(2)for the purchase of licensed apparel
			 manufactured in Bangladesh, gives a preference to licensees that are
			 signatories to the Accord on Fire and Building Safety in Bangladesh; and
							(3)for the purchase of garments manufactured
			 in Bangladesh from retail suppliers, gives a preference to retail suppliers
			 that are signatories to the Accord on Fire and Building Safety in Bangladesh.
							(b)Notice of
			 exceptionsIf any garments
			 manufactured in Bangladesh are purchased from suppliers that are not
			 signatories to the Accord on Fire and Building Safety in Bangladesh, the
			 Department of Defense official referred to in subsection (a) shall notify
			 Congress of the purchase and the reasons therefor.
						(c)Effective
			 dateThe requirements imposed
			 by this section shall take effect 90 days after the date of the enactment of
			 this Act or as soon after that date as the Secretary of Defense determines to
			 be practicable so as to avoid disruption in garment supplies for the exchange
			 store system.
						EOther
			 Matters
					641.Authority to
			 provide certain expenses for care and disposition of human remains retained by
			 the Department of Defense for forensic pathology investigation
						(a)Disposition of
			 remains of persons whose death is investigated by the armed forces medical
			 examiner
							(1)Covered
			 decedentsSection 1481(a) of title 10, United
			 States Code, is amended by adding at the end the following new
			 paragraph:
								
									(10)To the extent
				authorized under section 1482(g) of this title, any
				person not otherwise covered by the preceding paragraphs whose remains (or
				partial remains) have been retained by the Secretary concerned for purposes of
				a forensic pathology investigation by the Armed Forces Medical Examiner under
				section
				1471 of this
				title.
									.
							(2)Authorized
			 expenses relating to care and disposition of remainsSection 1482
			 of such title is amended by adding at the end the following new
			 subsection:
								
									(g)(1)The payment of expenses
				incident to the recovery, care, and disposition of the remains of a decedent
				covered by section 1481(a)(10) of this title is limited to those expenses that,
				as determined under regulations prescribed by the Secretary of Defense, would
				not have been incurred but for the retention of those remains for purposes of a
				forensic pathology investigation by the Armed Forces Medical Examiner under
				section 1471 of this title. The Secretary concerned shall pay all other
				expenses authorized to be paid under this section only on a reimbursable basis.
				Amounts reimbursed to the Secretary concerned under this subsection shall be
				credited to appropriations available at the time of reimbursement for the
				payment of such expenses.
										(2)In a case covered by paragraph (1),
				if the person designated under subsection (c) to direct disposition of the
				remains of a decedent does not direct disposition of the remains that were
				retained for the forensic pathology investigation, the Secretary may pay for
				the transportation of those remains to, and interment or inurnment of those
				remains in, an appropriate place selected by the Secretary, in lieu of the
				transportation authorized to be paid under subsection (a)(8).
										(3)In a case covered by paragraph (1),
				expenses that may be paid do not include expenses with respect to an escort
				under subsection (a)(8), whether or not on a reimbursable
				basis.
										.
							(b)Clarification of
			 coverage of inurnmentSection 1482(a)(9) of such title is amended
			 by inserting or inurnment after Interment.
						(c)Technical
			 amendmentSection 1482(f) of such title is amended in the third
			 sentence by striking this subsection and inserting this
			 section.
						642.Provision of
			 status under law by honoring certain members of the reserve components as
			 veterans
						(a)Veteran
			 status
							(1)In
			 generalChapter 1 of title 38, United
			 States Code, is amended by inserting after
			 section
			 107 the following new section:
								
									107A.Honoring as
				veterans certain persons who performed service in the reserve
				componentsAny person who is
				entitled under
				chapter 1223 of title 10 to
				retired pay for nonregular service or, but for age, would be entitled under
				such chapter to retired pay for nonregular service shall be honored as a
				veteran but shall not be entitled to any benefit by reason of this
				section.
									.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 107 the following
			 new item:
								
									
										107A. Honoring as veterans certain persons
				who performed service in the reserve
				components.
									
									.
							(b)Clarification
			 regarding benefitsNo person may receive any benefit under the
			 laws administered by the Secretary of Veterans Affairs solely by reason of
			 section
			 107A of title 38, United States Code, as added by subsection
			 (a).
						643.Survey of
			 military pay and benefits preferences
						(a)Survey
			 requiredThe Secretary of Defense shall carry out a anonymous
			 survey of random members of the Armed Forces regarding military pay and
			 benefits.
						(b)Content of
			 surveyA survey under this
			 section shall be conducted for the purpose of soliciting information on the
			 following:
							(1)The value that members of the Armed Forces
			 place on the following forms of compensation relative to one another:
								(A)Basic pay.
								(B)Allowances for
			 housing and subsistence.
								(C)Bonuses and
			 special pays.
								(D)Dependent
			 healthcare benefits.
								(E)Healthcare
			 benefits for retirees under 65 years old.
								(F)Healthcare
			 benefits for Medicare-eligible retirees.
								(G)Retirement
			 pay.
								(2)How the members
			 value different levels of pay or benefits, including the impact of co-payments
			 or deductibles on the value of benefits.
							(3)Any other issues
			 related to military pay and benefits as the Secretary of Defense considers
			 appropriate.
							(4)How information
			 collected pursuant to a previous paragraph varies by age, rank, dependent
			 status, and other factors the Secretary of Defense considers
			 appropriate.
							(c)Submission of
			 resultsUpon the completion of a survey conducted under this
			 section, the Secretary of Defense shall submit to Congress and make publicly
			 available a report containing the results of the survey, including both the
			 analyses and the raw data collected.
						644.Transportation on
			 military aircraft on a space-available basis for disabled veterans with a
			 service-connected, permanent disability rated as total
						(a)Availability of
			 transportationSection 2641b of
			 title 10, United States Code, as amended by section 622 of National Defense
			 Authorization Act for Fiscal Year 2013, is further amended—
							(1)by redesignating
			 subsection (f) as subsection (g); and
							(2)by inserting after
			 subsection (e) the following new subsection (f):
								
									(f)Special priority
				for certain disabled veterans(1)The Secretary of Defense shall provide, at
				no additional cost to the Department of Defense and with no aircraft
				modification, transportation on scheduled and unscheduled military flights
				within the continental United States and on scheduled overseas flights operated
				by the Air Mobility Command on a space-available basis for any veteran with a
				service-connected, permanent disability rated as total.
										(2)Notwithstanding subsection (d)(1), in
				establishing space-available transportation priorities under the travel
				program, the Secretary shall provide transportation under paragraph (1) on the
				same basis as such transportation is provided to members of the armed forces
				entitled to retired or retainer pay.
										(3)The requirement to provide transportation
				on Department of Defense aircraft on a space-available basis on the priority
				basis described in paragraph (2) to veterans covered by this subsection applies
				whether or not the travel program is established under this section.
										(4)In this subsection, the terms
				veteran and service-connected have the meanings given
				those terms in section 101 of title
				38.
										.
							(b)Effective
			 dateSubsection (f) of
			 section
			 2641b of title 10, United States Code, as added by subsection
			 (a), shall take effect at the end of the 90-day period beginning on the date of
			 the enactment of this Act.
						VIIHealth Care
			 Provisions
				AImprovements to
			 Health Benefits
					701.Mental health
			 assessments for members of the Armed Forces
						(a)In
			 generalSection 1074m of title 10, United
			 States Code, is amended—
							(1)in subsection
			 (a)(1)—
								(A)by redesignating
			 subparagraph (B) and (C) as subparagraph (C) and (D), respectively; and
								(B)by inserting after
			 subparagraph (A) the following:
									
										(B)Once during each
				180-day period during which a member is
				deployed.
										;
				and
								(2)in subsection
			 (c)(1)(A)—
								(A)in clause (i), by
			 striking ; and and inserting a semicolon;
								(B)by redesignating
			 clause (ii) as clause (iii); and
								(C)by inserting after
			 clause (i) the following:
									
										(ii)by personnel in
				deployed units whose responsibilities include providing unit health care
				services if such personnel are available and the use of such personnel for the
				assessments would not impair the capacity of such personnel to perform higher
				priority tasks;
				and
										.
								(b)Conforming
			 amendmentSection 1074m(a)(2) of title 10,
			 United States Code, is amended by striking subparagraph (B) and
			 (C) and inserting subparagraph (C) and (D).
						702.Periodic mental
			 health assessments for members of the Armed Forces
						(a)In
			 generalChapter
			 55 of title 10, United States Code, is amended by inserting
			 after section
			 1074m the following new section:
							
								1074n.Periodic
				mental health assessments for members of the armed forces
									(a)In
				generalThe Secretary of
				Defense shall provide periodic, person-to-person mental health assessments to
				each member of the armed forces serving on active duty.
									(b)FrequencyThe
				Secretary shall determine the frequency of the mental health assessments
				provided under subsection (a).
									(c)Elements(1)The mental health assessments provided
				under subsection (a) shall meet the requirements for mental health assessments
				as described in section 1074m(c)(1) of this title.
										(2)The Secretary may treat health assessments
				and other person-to-person assessments that are provided to members of the
				armed forces, including examinations under sections 1074f and 1074m of this
				title, as meeting the requirements for mental health assessments required under
				subsection (a) if the Secretary determines that such assessments and
				person-to-person assessments meet the requirements for mental health
				assessments established by this section.
										(d)Sharing of
				informationSection 1074m(e) of this title, regarding the sharing
				of information with the Secretary of Veterans Affairs, shall apply to mental
				health assessments provided under subsection (a).
									(e)RegulationsThe Secretary of Defense, in consultation
				with the other administering Secretaries, shall prescribe regulations for the
				administration of this
				section.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1074m the following
			 new item:
							
								
									1074n. Periodic mental health assessments
				for members of the armed
				forces.
								
								.
						703.Behavioral
			 health treatment of developmental disabilities under TRICARE
						(a)In
			 generalSection 1077 of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
							
								(g)(1)Subject to paragraph (3)(A), in providing
				health care under subsection (a), the treatment of developmental disabilities
				(as defined by section 102(8) of the Developmental Disabilities Assistance and
				Bill of Rights Act of 2000 (42 U.S.C. 15002(8))), including
				autism spectrum disorder, shall include behavioral health treatment, including
				applied behavior analysis, when prescribed by a physician.
									(2)In carrying out this subsection, the
				Secretary shall ensure that—
										(A)except as provided by subparagraph (B), a
				person who is authorized to provide behavioral health treatment is licensed or
				certified by a State or accredited national certification board; and
										(B)applied behavior analysis or other
				behavioral health treatment may be provided by an employee, contractor, or
				trainee of a person described in subparagraph (A) if the employee, contractor,
				or trainee meets minimum qualifications, training, and supervision requirements
				as set forth by the Secretary.
										(3)(A)This subsection shall not apply to—
											(i)a medicare eligible beneficiary (as
				defined in section
				1111(b) of this title); or
											(ii)a
				covered beneficiary who is a beneficiary by reason of being a retired member of
				the Coast Guard, the Commissioned Corp of the National Oceanic and Atmospheric
				Administration, or the Commissioned Corp of the Public Health Service, or by
				being a dependent of such a retired member.
											(B)Except as provided in subparagraph (A),
				nothing in this subsection shall be construed as limiting or otherwise
				affecting the benefits otherwise provided to a covered beneficiary
				under—
											(i)this chapter;
											(ii)title XVIII of the Social Security
				Act (42 U.S.C. 1395
				et seq.); or
											(iii)any other
				law.
											.
						(b)Funding
							(1)IncreaseNotwithstanding
			 the amounts set forth in the funding tables in division D, the amount
			 authorized to be appropriated in section 1406 for the Defense Health Program,
			 as specified in the corresponding funding table in section 4501, for Private
			 Sector Care is hereby increased by $60,000,000.
							(2)OffsetNotwithstanding
			 the amounts set forth in the funding tables in division D, the amount
			 authorized to be appropriated in section 4301 for operation and maintenance, as
			 specified in the corresponding funding table in section 4301, for the Office of
			 the Secretary of Defense (Line 280) is hereby reduced by $60,000,000.
							704.Extension of
			 Transitional Assistance Management Program
						(a)TelemedicineIn carrying out the Transitional Assistance
			 Management Program, the Secretary of Defense shall extend the coverage of such
			 program to individuals by an additional 180 days for treatment provided through
			 telemedicine.
						(b)Mental health
			 care and behavioral services
							(1)In
			 generalThe Secretary shall
			 extend the coverage of the Transitional Assistance Management Program for
			 covered treatment to covered individuals for a period determined necessary by a
			 health care professional treating the covered individual.
							(2)DefinitionsIn
			 this subsection:
								(A)The term covered individual
			 means an individual who—
									(i)during the initial
			 180-day period of being enrolled in the Transitional Assistance Management
			 Program, received any mental health care treatment or covered treatment;
			 or
									(ii)during the
			 one-year period preceding separation or discharge from the Armed Forces,
			 received any mental health care treatment.
									(B)The term
			 covered treatment means behavioral services provided through
			 telemedicine.
								(3)SunsetThe authority of the Secretary to carry out
			 paragraph (1) shall terminate on December 31, 2018, if the Secretary determines
			 that by that date the suicide rates for both members of the Armed Forces
			 serving on active duty and for members of a reserve component are 50 percent
			 less than such rates as of December 31, 2012.
							(c)Telemedicine
			 definedIn this section, the
			 term telemedicine means the use by a health care provider of
			 telecommunications to assist in the diagnosis or treatment of a patient's
			 medical condition, including for behavioral services.
						705.Comprehensive
			 policy on improvements to care and transition of service members with
			 urotrauma
						(a)Comprehensive
			 policy required
							(1)In
			 generalNot later than January 1, 2014, the Secretary of Defense
			 and the Secretary of Veterans Affairs shall jointly develop and implement a
			 comprehensive policy on improvements to the care, management, and transition of
			 recovering service members with urotrauma.
							(2)Scope of
			 policyThe policy shall cover each of the following:
								(A)The care and management of the specific
			 needs of service members who are urotrauma patients, including eligibility for
			 the Recovery Care Coordinator Program pursuant to the Wounded Warrior Act
			 (10 U.S.C.
			 1071 note).
								(B)The return of
			 service members who have recovered to active duty when appropriate.
								(C)The transition of
			 recovering service members from receipt of care and services through the
			 Department of Defense to receipt of care and services through the Department of
			 Veterans Affairs.
								(3)ConsultationThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall develop the
			 policy in consultation with the heads of other appropriate departments and
			 agencies of the Federal Government, with representatives of military service
			 organizations representing the interests of service members who are urotrauma
			 patients and with appropriate nongovernmental organizations having an expertise
			 in matters relating to the policy.
							(b)ReportThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall jointly submit to Congress a report that includes a
			 review identifying and options for responding to gaps in the care of service
			 members who are urotrauma patients.
						BHealth Care
			 Administration
					711.Future availability
			 of TRICARE Prime for certain beneficiaries enrolled in TRICARE
			 PrimeSection 732 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1816) is amended—
						(1)by redesignating
			 subsection (b) as subsection (c); and
						(2)by inserting the
			 following new subsection:
							
								(b)Access to
				TRICARE Prime
									(1)One-time
				electionSubject to paragraph
				(3), the Secretary shall ensure that each affected eligible beneficiary who is
				enrolled in TRICARE Prime as of September 30, 2013, may make a one-time
				election to continue such enrollment in TRICARE Prime, notwithstanding that a
				contract described in subsection (a)(2)(A) does not allow for such enrollment
				based on the location in which such beneficiary resides. The beneficiary may
				continue such enrollment in TRICARE Prime so long as the beneficiary resides in
				the same ZIP code as the ZIP Code in which the beneficiary resided at the time
				of such election.
									(2)Enrollment in
				TRICARE StandardIf an
				affected eligible beneficiary makes the one-time election under paragraph (1),
				the beneficiary may thereafter elect to enroll in TRICARE Standard at any time
				in accordance with a contract described in subsection (a)(2)(A).
									(3)Residence at
				time of electionAn affected
				eligible beneficiary may not make the one-time election under paragraph (1) if,
				at the time of such election, the beneficiary does not reside in a ZIP code
				that is in a region described in subsection
				(c)(1)(B).
									.
						712.Cooperative
			 health care agreements between the military departments and non-military health
			 care entitiesSection 713 of
			 the National Defense Authorization Act of 2010 (Public Law
			 111–84;
			 10 U.S.C.
			 1073 note) is amended—
						(1)in subsection (a),
			 by striking Secretary of Defense and inserting Secretary
			 concerned;
						(2)in subsection
			 (b)—
							(A)by striking
			 Secretary shall and inserting Secretary concerned
			 shall;
							(B)in paragraph
			 (1)(A), by inserting if the Secretary establishing such agreement is the
			 Secretary of Defense before the semicolon; and
							(C)in paragraph (3),
			 by inserting or the military department concerned after
			 the Department of Defense; and
							(3)by adding at the
			 end the following new subsection:
							
								(e)Secretary
				concerned definedIn this
				section, the term Secretary concerned means—
									(1)the Secretary of a
				military department; or
									(2)the Secretary of
				Defense.
									.
						713.Limitation on
			 availability of funds for integrated electronic health record program
						(a)LimitationOf the funds authorized to be appropriated
			 by this Act or otherwise made available for fiscal year 2014 for procurement or
			 research, development, test, and evaluation for the Department of Defense for
			 the integrated electronic health record program, not more than 75 percent may
			 be obligated or expended until a period of 30 days has elapsed following the
			 date on which the Secretary of Defense submits to the congressional defense
			 committees a report detailing an analysis of alternatives for the plan of the
			 Secretary to proceed with such program.
						(b)Matters
			 includedThe report under subsection (a) shall include the
			 following:
							(1)A description of the key performance
			 requirements for the integrated electronic health record program
			 capability.
							(2)An analysis of alternatives for how to
			 acquire and implement an integrated electronic health record capability that
			 meets such requirements.
							(3)An assessment of
			 the budgetary resources and timeline required for each of the evaluated
			 alternatives.
							(4)A
			 recommendation by the Secretary with respect to the alternative preferred by
			 the Secretary.
							714.Pilot program
			 on increased third-party collection reimbursements in military medical
			 treatment facilities
						(a)Pilot
			 program
							(1)In
			 generalThe Secretary of Defense, in coordination with the
			 Secretaries of the military departments, shall carry out a pilot program to
			 demonstrate and assess the feasibility of implementing processes described in
			 paragraph (2) to increase the amounts collected under
			 section
			 1095 of title 10, United States Code, from a third-party payer
			 for charges for health care services incurred by the United States at a
			 military medical treatment facility.
							(2)Processes
			 describedThe processes
			 described in this paragraph are revenue-cycle management processes, including
			 cash-flow management and accounts-receivable processes.
							(b)RequirementsIn
			 carrying out the pilot program under subsection (a)(1), the Secretary
			 shall—
							(1)identify and
			 analyze the best practice option, including commercial best practices, with
			 respect to the processes described in subsection (a)(2) that are used in
			 nonmilitary health care facilities; and
							(2)conduct a
			 cost-benefit analysis to assess measurable results of the pilot program,
			 including an analysis of—
								(A)the different
			 processes used in the pilot program;
								(B)the amount of
			 third-party collections that resulted from such processes;
								(C)the cost to
			 implement and sustain such processes; and
								(D)any other factors
			 the Secretary determines appropriate to assess the pilot program.
								(c)LocationsThe Secretary shall carry out the pilot
			 program under subsection (a)(1)—
							(1)at military
			 installations that have a military medical treatment facility with inpatient
			 and outpatient capabilities;
							(2)at a number of such installations at
			 different military departments that the Secretary determines sufficient to
			 fully assess the results of the pilot program.
							(d)DurationThe
			 Secretary shall commence the pilot program under subsection (a)(1) by not later
			 than 270 days after the date of the enactment of this Act and shall carry out
			 such program for three years.
						(e)ReportNot
			 later than 180 days after completing the pilot program under subsection (a)(1),
			 the Secretary shall submit to the congressional defense committees a report
			 describing the results of the program, including—
							(1)a
			 comparison of—
								(A)the processes
			 described in subsection (a)(2) that were used in the military medical treatment
			 facilities participating in the program; and
								(B)the third-party
			 collection processes used by military medical treatment facilities not included
			 in the program;
								(2)a
			 cost analysis of implementing the processes described in subsection (a)(2) for
			 third-party collections at military medical treatment facilities; and
							(3)an assessment of
			 the program, including any recommendations to improve third-party
			 collections.
							(f)Additional
			 reportNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the methods,
			 as of the date of the report, employed by the military departments to collect
			 charges from third-party payers incurred at military medical treatment
			 facilities, including specific data with respect to the dollar amount of
			 third-party collections that resulted from each method currently being used
			 throughout the military departments. The Secretary shall take into account the
			 results of such report in evaluating the results of the pilot program under
			 subsection (a)(1).
						COther
			 Matters
					721.Display of budget
			 information for embedded mental health providers of the reserve
			 components
						(a)In
			 generalChapter
			 9 of title 10, United States Code, is amended by adding at the
			 end the following new section:
							
								236.Embedded mental
				health providers of the reserve components: display of budget
				informationThe Secretary of
				Defense shall submit to Congress, as a part of the documentation that supports
				the President’s annual budget for the Department of Defense, a budget
				justification display with respect to embedded mental health providers within
				each reserve component, including the amount requested for each such
				component.
								.
						(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
							
								
									236. Embedded mental health providers of
				the reserve components: display of budget
				information.
								
								.
						722.Authority of
			 Uniformed Services University of Health Sciences to enter into contracts and
			 agreements and make grants to other nonprofit entitiesSection 2113(g)(1)
			 of title 10, United States Code, is amended—
						(1)in subparagraph
			 (B)—
							(A)by inserting
			 , or any other nonprofit entity after Military
			 Medicine; and
							(B)by inserting
			 , or nonprofit entity, after such Foundation;
			 and
							(2)in subparagraph
			 (C)—
							(A)by inserting
			 , or any other nonprofit entity, after Military
			 Medicine; and
							(B)by inserting , or nonprofit
			 entity, after such foundation.
							723.Mental health
			 support for military personnel and familiesThe Secretary of Defense may carry out
			 collaborative programs to—
						(1)respond to the escalating suicide rates and
			 combat stress related arrest rates of members of the Armed Forces;
						(2)train active duty
			 members to recognize and respond to combat stress disorder, suicide risk,
			 substance addiction, risk-taking behaviors, and family violence; and
						(3)determine the effectiveness of the efforts
			 of the Department of Defense in reducing suicide rates of members of the Armed
			 Forces.
						724.Research
			 regarding hydrocephalusIn
			 conducting the Peer Reviewed Medical Research Program, the Secretary of Defense
			 may consider selecting medical research projects relating to
			 hydrocephalus.
					725.Traumatic brain
			 injury researchThe Secretary
			 of Defense shall carry out research, development, test, and evaluation
			 activities with respect to traumatic brain injury and psychological health,
			 including activities regarding drug development to halt neurodegeneration
			 following traumatic brain injury.
					726.Data sharing
			 with State adjutant generals to facilitate suicide prevention
			 effortsUpon the request of
			 any adjutant general of a State, the Secretary of Defense shall share the
			 contact information of members of the Individual Ready Reserve and individual
			 mobilization augmentees who reside in the State of such adjutant general for
			 the purpose of conducting suicide prevention outreach efforts.
					727.Increased
			 collaboration with NIH to combat triple negative breast cancerThe Office of Health of the Department of
			 Defense shall work in collaboration with the National Institutes of Health
			 to—
						(1)identify specific
			 genetic and molecular targets and biomarkers for triple negative breast cancer;
			 and
						(2)provide
			 information useful in biomarker selection, drug discovery, and clinical trials
			 design that will enable both—
							(A)triple negative
			 breast cancer patients to be identified earlier in the progression of their
			 disease; and
							(B)the development of
			 multiple targeted therapies for the disease.
							728.Sense of
			 Congress on mental health counselors for members of the Armed Forces and their
			 familiesIt is the sense of
			 Congress that—
						(1)the Secretary of
			 Defense should develop a plan to ensure a sustainable flow of qualified
			 counselors to meet the long-term needs of members of the Armed Forces and their
			 families for counselors; and
						(2)the plan should
			 include the participation of accredited schools and universities, health care
			 providers, professional counselors, family service or support centers,
			 chaplains, and other appropriate resources of the Department of Defense.
						729.Report on role of
			 Department of Veterans Affairs in Department of Defense centers of
			 excellenceNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committees on Armed Services and Veterans’ Affairs
			 of the House of Representatives and the Committees on Armed Services and
			 Veterans’ Affairs of the Senate a report on the centers of excellence
			 established under sections 1621, 1622, and 1623 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181;
			 10 U.S.C.
			 1071 note). Such report shall include each of the
			 following:
						(1)The amount of
			 resources that have been obligated by Department of Veterans Affairs in support
			 of each of the centers since the dates on which they were established,
			 including the amount of personnel, time, money, and function provided in
			 support of the centers.
						(2)An estimate of the
			 amount of resources the Secretary expects the Department to dedicate to each of
			 the centers during each of fiscal years 2014 through 2018.
						(3)A
			 description of the role of the Department within each of the centers.
						730.Preliminary
			 mental health assessmentsBefore any individual enlists in the Armed
			 Forces or is commissioned as an officer in the Armed Forces, the Secretary of
			 Defense shall provide the individual with a mental health assessment. The
			 Secretary shall use such results as a baseline for any subsequent mental health
			 examinations, including such examinations provided under sections
			 1074f and
			 1074m of title 10, United States
			 Code, and section 1074n of such title, as added by section 702.
					731.Sense of
			 Congress on the traumatic brain injury planIt is the sense of Congress that—
						(1)section 739(b) of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1822)
			 requires the Secretary of Defense to submit a plan to Congress to improve the
			 coordination and integration of the programs of the Department of Defense that
			 address traumatic brain injury and the psychological health of members of the
			 Armed Forces not later than 180 days after the date of the enactment of such
			 Act;
						(2)the requirement to submit the plan is still
			 in effect and the contents of the plan are still important; and
						(3)the Secretary of
			 Defense should deliver the report within the required time frame.
						732.Report on
			 memorandum regarding traumatic brain injuriesNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on how the Secretary will identify,
			 refer, and treat traumatic brain injuries with respect to members of the Armed
			 Forces who served in Operation Enduring Freedom or Operation Iraqi Freedom
			 before the date in June 2010 on which the memorandum regarding using a 50-meter
			 distance from an explosion as a criterion to properly identify, refer, and
			 treat members for potential traumatic brain injury took effect.
					733.Pilot program
			 for investigational treatment of members of the Armed Forces for traumatic
			 brain injury and post-traumatic stress disorder
						(a)ProcessThe Secretary of Defense shall carry out a
			 five-year pilot program under which the Secretary shall establish a process
			 through which the Secretary shall provide payment for investigational
			 treatments (including diagnostic testing) of traumatic brain injury or
			 post-traumatic stress disorder received by members of the Armed Forces in
			 health care facilities other than military treatment facilities. Such process
			 shall provide that payment be made directly to the health care facility
			 furnishing the treatment.
						(b)Conditions for
			 approvalThe approval by the Secretary for payment for a
			 treatment pursuant to subsection (a) shall be subject to the following
			 conditions:
							(1)Any drug or device
			 used in the treatment must be approved or cleared by the Food and Drug
			 Administration for any purpose and its use must comply with rules of the Food
			 and Drug Administration applicable to investigational new drugs or
			 investigational devices.
							(2)The treatment must
			 be approved by the Secretary following approval by an institutional review
			 board operating in accordance with regulations issued by the Secretary of
			 Health and Human Services.
							(3)The patient receiving the treatment must
			 demonstrate an improvement under criteria approved by the Secretary, as a
			 result of the treatment on one or more of the following:
								(A)Standardized
			 independent pre-treatment and post-treatment neuropsychological testing.
								(B)Accepted survey
			 instruments including, such instruments that look at quality of life.
								(C)Neurological
			 imaging.
								(D)Clinical
			 examination.
								(4)The patient
			 receiving the treatment must be receiving the treatment voluntarily and based
			 on informed consent.
							(5)The patient
			 receiving the treatment may not be a retired member of the Armed Forces who is
			 entitled to benefits under part A, or eligible to enroll under part B, of title
			 XVIII of the Social Security Act.
							(c)Additional
			 restrictions authorizedThe
			 Secretary may establish additional restrictions or conditions for reimbursement
			 as the Secretary determines appropriate to ensure the protection of human
			 research subjects, appropriate fiscal management, and the validity of the
			 research results.
						(d)AuthorityThe Secretary shall make payments under
			 this section for treatments received by members of the Armed Forces using the
			 authority in subsection (c)(1) of
			 section
			 1074 of title 10, United States Code.
						(e)AmountA payment under this section shall be made
			 at the equivalent Centers for Medicare and Medicaid Services reimbursement rate
			 in effect for appropriate treatment codes for the State or territory in which
			 the treatment is received. If no such rate is in effect, payment shall be made
			 on a cost-reimbursement basis, as determined by the Secretary, in consultation
			 with the Secretary of Health and Human Services.
						(f)Data collection
			 and availability
							(1)In
			 generalThe Secretary shall
			 develop and maintain a database containing data from each patient case
			 involving the use of a treatment under this section. The Secretary shall ensure
			 that the database preserves confidentiality and that any use of the database or
			 disclosures of such data are limited to such use and disclosures permitted by
			 law and applicable regulations.
							(2)Publication of
			 qualified institutional review board studiesThe Secretary shall ensure that an Internet
			 website of the Department of Defense includes a list of all civilian
			 institutional review board studies that have received a payment under this
			 section.
							(g)Assistance for
			 members to obtain treatment
							(1)Assignment to
			 temporary dutyThe Secretary
			 of a military department may assign a member of the Armed Forces under the
			 jurisdiction of the Secretary to temporary duty or allow the member a
			 permissive temporary duty in order to permit the member to receive treatment
			 for traumatic brain injury or post-traumatic stress disorder, for which
			 payments shall be made under subsection (a), at a location beyond reasonable
			 commuting distance of the permanent duty station of the member.
							(2)Per
			 diemA member who is away from the permanent station of the
			 member may be paid a per diem in lieu of subsistence in an amount not more than
			 the amount to which the member would be entitled if the member were performing
			 travel in connection with a temporary duty assignment.
							(3)Gift rule
			 waiverThe Secretary of Defense may waive any rule of the
			 Department of Defense regarding ethics or the receipt of gifts with respect to
			 any assistance provided to a member of the Armed Forces for travel or per diem
			 expenses incidental to receiving treatment under this section.
							(h)Memoranda of
			 understandingThe Secretary shall enter into memoranda of
			 understandings with civilian institutions for the purpose of providing members
			 of the Armed Forces with treatment carried out by civilian health care
			 practitioners under treatment—
							(1)approved by and
			 under the oversight of civilian institutional review boards; and
							(2)that would qualify
			 for payment under this section.
							(i)OutreachThe Secretary of Defense shall establish a
			 process to notify members of the Armed Forces of the opportunity to receive
			 treatment pursuant to this section.
						(j)Report to
			 congressNot later than 30
			 days after the last day of each fiscal year during which the Secretary is
			 authorized to make payments under this section, the Secretary shall submit to
			 Congress an annual report on the implementation of this section and any
			 available results on investigational treatment studies authorized under this
			 section.
						(k)TerminationThe
			 authority to make a payment under this section shall terminate on the date that
			 is five years after the date of the enactment of this Act.
						(l)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each fiscal year during which the Secretary is
			 authorized to make payments under this section.
						(m)Funding increase
			 and offsetting reduction
							(1)In
			 generalNotwithstanding the amounts set forth in the funding
			 tables in division D, to carry out this section during fiscal year 2014—
								(A)the amount
			 authorized to be appropriated in section 1406 for the Defense Health Program,
			 as specified in the corresponding funding table in division D, is hereby
			 increased by $10,000,000, with the amount of the increase allocated to the
			 Defense Health Program, as set forth in the table under section 4501, to carry
			 out this section; and
								(B)the amount
			 authorized to be appropriated in section 301 for Operation and Maintenance,
			 Defense-wide, as specified in the corresponding funding table in division D, is
			 hereby reduced by $10,000,000, with the amount of the reduction to be derived
			 from Line 280, Office of the Secretary of Defense as set forth in the table
			 under section 4301.
								(2)Merit-based or
			 competitive decisionsA decision to commit, obligate, or expend
			 funds referred to in paragraph (1)(A) with or to a specific entity
			 shall—
								(A)be based on
			 merit-based selection procedures in accordance with the requirements of
			 sections 2304(k), 2361, and 2374 of title 10, United States Code, or on
			 competitive procedures; and
								(B)comply with other
			 applicable provisions of law.
								734.Integrated
			 Electronic Health Record of the Departments of Defense and Veterans
			 Affairs
						(a)Sense of
			 CongressIt is the sense of
			 Congress that—
							(1)despite repeated
			 attempts at cooperation over the past 20 years, the Department of Defense and
			 the Department of Veterans Affairs have failed to implement a solution that
			 allows for seamless electronic sharing of medical health care data;
							(2)the recent
			 decision by the Secretary of Defense and the Secretary of Veterans Affairs to
			 abandon their earlier agreement and pursue separate paths to integration
			 jeopardizes the stated goal of providing a patient-centered health care
			 system that delivers excellent quality, access, satisfaction, and value,
			 consistently across the Departments;
							(3)despite the
			 repeated concerns and objections of the congressional committees of
			 jurisdiction, the Department of Defense and the Department of Veterans Affairs
			 seem to be on a continued path to fail in achieving the goal of creating a
			 seamless health record that integrates data across the Departments; and
							(4)the President
			 should make the necessary leadership changes to assure timely completion of
			 this requirement.
							(b)ImplementationThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall—
							(1)implement an
			 integrated electronic health record to be used by each of the Secretaries;
			 and
							(2)deploy such record
			 by not later than October 1, 2016.
							(c)Design
			 principlesThe integrated
			 electronic health record established under subsection (b) shall adhere to the
			 following principles:
							(1)To the extent
			 practicable, efforts to establish such record shall be based on objectives,
			 activities, and milestones established by the Joint Executive Committee Joint
			 Strategic Plan Fiscal Years 2013–2015, including any requirements, definition,
			 documents, or analyses previously developed to satisfy said Joint Strategic
			 Plan.
							(2)Principles with
			 respect to open architecture standards, including—
								(A)modular designs
			 based on standards with loose coupling and high cohesion that allow for
			 independent acquisition of system components;
								(B)if existing
			 national standards do not exist as of the date on which the record is being
			 established, the Secretaries shall agree upon and adopt a standard for purposes
			 of the record until such time as national standards are established;
								(C)enterprise
			 investment strategies that maximize reuse of proven system designs;
								(D)implementation of
			 aggressive life-cycle sustainment planning that uses proven technology
			 insertion strategies and product upgrade techniques;
								(E)enforcement of
			 system design transparency, continuous design disclosure and improvement, and
			 peer reviews that include government, academia, and industry; and
								(F)strategies for
			 data-use rights to ensure a level competitive playing field and access to
			 alternative solutions and sources across the life-cycle of the program.
								(3)By the point of
			 full deployment decision, such record must be at a generation 3 level or better
			 for a health information technology system.
							(d)Program
			 planNot later than January
			 31, 2014, the Secretaries shall jointly develop and submit to the appropriate
			 congressional committees a program plan for the oversight and execution of the
			 integrated electronic health record program established under this section.
			 This plan shall include—
							(1)program
			 objectives;
							(2)organization;
							(3)responsibilities
			 of the Departments;
							(4)technical system
			 requirements;
							(5)milestones,
			 including a schedule for industry competitions for capabilities needed to
			 satisfy the technical system requirements;
							(6)technical system
			 standards being adopted by the program;
							(7)outcome-based
			 metrics proposed to measure the performance and effectiveness of the program;
			 and
							(8)level of funding
			 for fiscal years 2014 through 2017.
							(e)Assessment
							(1)In
			 generalThe Secretaries shall
			 jointly commission an independent assessment of the program plan under
			 subsection (d).
							(2)SubmissionNot
			 later than 60 days after the date on which the program plan under subsection
			 (d) is submitted to the appropriate congressional committees, the Secretaries
			 shall jointly submit to such committees the independent assessment conducted
			 under paragraph (1).
							(f)Limitation of
			 fundsNot more than 25
			 percent of the amounts authorized to be appropriated by this Act or otherwise
			 made available for development , modernization, or enhancement of the
			 integrated electronic health record within the Department of Veterans Affairs
			 or for operation and maintenance for the Defense Health Agency of the
			 Department of Defense may be obligated or expended until the date on which the
			 program plan under subsection (d) is submitted to the appropriate congressional
			 committees.
						(g)Monthly
			 reportingOn a monthly basis,
			 the Secretary of Defense and the Secretary of Veterans affairs shall each
			 submit to the appropriate congressional committees a report on the expenditures
			 incurred by the Secretary in the development of an integrated electronic health
			 record under this section. Such reports shall include obligations by major
			 categories of spending and by support of milestones identified in the program
			 plan required under subsection (d).
						(h)Requirements
							(1)In
			 generalNot later than October 1, 2014, all health care
			 information contained in the Department of Defense AHLTA and the Department of
			 Veterans Affairs VistA systems shall be available and actionable in real-time
			 to health care providers in each Department through shared technology.
							(2)CertificationAt such time as the operational capability
			 described in paragraph (1) is achieved, the Secretaries shall jointly certify
			 to the appropriate congressional committees that the Secretaries have
			 implemented such operational capability.
							(3)Limitation of
			 fundsNeither the Secretary of Defense or the Secretary of
			 Veterans Affairs may obligate or expend more than 10 percent of the amounts
			 authorized to be appropriated by this Act or otherwise made available for the
			 research, development, test, and evaluation, or procurement for the Virtual
			 Lifetime Electronic Record until the date on which the certification is made
			 under paragraph (2).
							(4)Responsible
			 officialThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall each identify a senior official to be responsible for the
			 electronic health record established under this section, including the
			 operational capability described in paragraph (1). Such official shall have
			 included within their performance evaluation performance metrics related to the
			 execution of the responsibilities under this paragraph. Not later than 30 days
			 after the date of the enactment of this Act, each Secretary shall submit to the
			 appropriate congressional committees the name of the senior official selected
			 under this paragraph.
							(5)Accountability
			 reviewIf the Secretary of Defense and the Secretary of Veterans
			 Affairs fail to meet the requirements under paragraph (1), the Secretaries
			 shall jointly conduct an accountability review to identify the
			 following:
								(A)The root cause of
			 the failure and if the failure is a result of technology or human
			 performance.
								(B)The work sections
			 responsible for the failure.
								(C)The milestones and
			 resource investment required to achieve such requirements.
								(D)The
			 recommendations for corrective actions, to include personnel actions, to
			 achieve such requirements.
								(6)Submission of
			 accountability reviewIf the
			 Secretaries conduct a review under paragraph (5), the Secretaries shall jointly
			 submit to the appropriate congressional committees a report of the results of
			 the review by not later than November 30, 2014.
							(i)Advisory
			 panel
							(1)EstablishmentNot later than 60 days after the date of
			 the enactment of this Act, the Secretaries shall jointly establish an advisory
			 panel to support the development and validation of requirements, programmatic
			 assessment, and other actions, as needed by the Secretaries, with respect to
			 the integrated electronic health record established under subsection (b). The
			 panel shall certify to the appropriate congressional committees that such
			 record meets the definition of integrated as specified in
			 subsection (j)(4).
							(2)MembershipThe
			 panel established under paragraph (1) shall consist of not more than 14
			 members, appointed by the Secretaries as follows:
								(A)Two co-chairs, one
			 appointed by each of the Secretaries.
								(B)The chief
			 information officer of the Department of Defense and the chief information
			 officer of the Department of Veterans Affairs.
								(C)One member from
			 the acquisition community of the Department of Defense and one member from such
			 community of the Department of Veterans Affairs.
								(D)Two members from
			 the academic community appointed by the Secretary of Defense.
								(E)Two members from
			 the academic community appointed by the Secretary of Veterans Affairs.
								(F)Two members from
			 industry appointed by the Secretary of Defense.
								(G)Two members from
			 industry appointed by the Secretary of Veterans Affairs.
								(3)ReportingThe
			 Advisory panel established under paragraph (1) shall submit to the appropriate
			 congressional committees a quarterly report on the activities of the panel. The
			 panel shall submit the first report by not later than December 31, 2013.
							(j)DefinitionsIn this section:
							(1)The term
			 actionable means information that is directly useful to customers
			 for immediate use in clinical decision making.
							(2)The term
			 appropriate congressional committees means—
								(A)the congressional
			 defense committees; and
								(B)the Committees on
			 Veterans’ Affairs of the Senate and the House of Representatives.
								(3)The term
			 generation 3 means, with respect to an electronic health systems,
			 a system that has the technical capability to bring evidence-based medicine to
			 the point of care and provide functionality for multiple care venues.
							(4)The term
			 integrated means one single core technology or an inherent
			 cross-platform capability without the need for additional patch development to
			 accomplish this capability.
							735.Comptroller
			 General report on recovery audit program for TRICARENot later than 180 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the congressional defense committees a report that evaluates the
			 similarities and differences in the approaches to identifying and recovering
			 improper payments across Medicare and TRICARE. The report shall contain an
			 evaluation of the following:
						(1)Medicare and
			 TRICARE claims processing efforts to prevent improper payments by denying
			 claims prior to payment.
						(2)Medicare and
			 TRICARE claims processing efforts to correct improper payments
			 post-payment.
						(3)The effectiveness
			 of Medicare and TRICARE post-payment audit programs in place to identify and
			 correct improper payments that are returned to the government plans.
						VIIIAcquisition
			 Policy, Acquisition Management, and Related Matters
				AAcquisition Policy
			 and Management
					801.Modification of
			 reporting requirement for Department of Defense business system acquisition
			 programs when initial operating capability is not achieved within five years of
			 Milestone A approval
						(a)Submission to
			 pre-certification authoritySubsection (b) of section 811 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007
			 (Public Law
			 109–364; 120 Stat. 2316;
			 10 U.S.C.
			 2222 note) is amended by striking the system shall be
			 deemed to have undergone and all that follows through the period and
			 inserting the appropriate official shall report such failure, along with
			 the facts and circumstances surrounding the failure, to the appropriate
			 pre-certification authority for that system under
			 section
			 2222 of title 10, United States Code, and the information so
			 reported shall be considered by the pre-certification authority in the decision
			 whether to recommend certification of obligations under that
			 section..
						(b)Covered
			 systemsSubsection (c) of such section is amended—
							(1)by striking
			 3542(b)(2) of title 44 and inserting section 2222(j)(2)
			 of title 10; and
							(2)by inserting
			 , and that is not designated in
			 section
			 2445a of title 10, United States Code, as a major
			 automated information system program or an other major
			 information technology investment program before the period at
			 the end.
							(c)Updated
			 references to DOD issuancesSubsection (d) of such section is
			 amended—
							(1)in paragraph (1),
			 by striking Department of Defense Instruction 5000.2 and
			 inserting Department of Defense Directive 5000.01; and
							(2)in paragraph (2),
			 by striking Department of Defense Instruction 5000.2, dated May 12,
			 2003 and inserting Department of Defense Instruction 5000.02,
			 dated December 3, 2008.
							802.Enhanced
			 transfer of technology developed at Department of Defense laboratories
						(a)DefinitionsAs
			 used in this section:
							(1)The term
			 military department has the meaning provided in
			 section
			 101 of title 10, United States Code.
							(2)The term
			 DOD laboratory or laboratory means any facility
			 or group of facilities that—
								(A)is owned, leased,
			 operated, or otherwise used by the Department of Defense; and
								(B)meets the
			 definition of laboratory as provided in subsection (d)(2) of
			 section 12 of the Stevenson-Wydler Technology Innovation Act of 1980
			 (15 U.S.C.
			 3710a).
								(b)Authority
							(1)In
			 generalThe Secretary of Defense and the Secretary of a military
			 department each may authorize the heads of DOD laboratories to grant
			 nonexclusive, exclusive, or partially exclusive licenses, royalty free or for
			 royalties or for rights to other intellectual property, for computer software
			 and its related documentation developed at a DOD laboratory, but only
			 if—
								(A)the computer
			 software and related documentation would be a trade secret under the meaning of
			 section
			 552(b)(4) of title 5, United States Code, if the information
			 had been obtained from a non-Federal party;
								(B)the public is
			 notified of the availability of the software and related documentation for
			 licensing and interested parties have a fair opportunity to submit applications
			 for licensing;
								(C)such licensing
			 activities and licenses comply with the requirements under
			 section
			 209 of title 35, United States Code; and
								(D)the software
			 originally was developed to meet the military needs of the Department of
			 Defense.
								(2)Protections
			 against unauthorized disclosureThe Secretary of Defense and the
			 Secretary of a military department each shall provide appropriate precautions
			 against the unauthorized disclosure of any computer software or documentation
			 covered by paragraph (1)(A), including exemption from
			 section
			 552 of title 5, United States Code, for a period of up to 5
			 years after the development of the computer software by the DOD
			 laboratory.
							(c)Royalties
							(1)Use of
			 royaltiesExcept as provided in paragraph (2), any royalties or
			 other payments received by the Department of Defense or a military department
			 from licensing computer software or documentation under paragraph (b)(1) shall
			 be retained by the Department of Defense or the military department and shall
			 be disposed of as follows:
								(A)(i)The Department of Defense or the military
			 department shall pay each year the first $2,000, and thereafter at least 15
			 percent, of the royalties or other payments, to be divided among the employees
			 who developed the computer software.
									(ii)The Department of Defense or the military
			 department may provide appropriate lesser incentives, from the royalties or
			 other payments, to laboratory employees who are not developers of such computer
			 software but who substantially increased the technical value of the
			 software.
									(iii)The Department of Defense or the military
			 department shall retain the royalties and other payments received until it
			 makes payments to employees of a DOD laboratory under clause (i) or
			 (ii).
									(iv)The Department of Defense or the military
			 department may retain an amount reasonably necessary to pay expenses incidental
			 to the administration and distribution of royalties or other payments under
			 this section by an organizational unit of the Department of Defense or military
			 department other than its laboratories.
									(B)The balance of the royalties or other
			 payments shall be transferred by the Department of Defense or the military
			 department to its laboratories, with the majority share of the royalties or
			 other payments going to the laboratory where the development occurred. The
			 royalties or other payments so transferred to any DOD laboratory may be used or
			 obligated by that laboratory during the fiscal year in which they are received
			 or during the 2 succeeding fiscal years—
									(i)to reward scientific, engineering,
			 and technical employees of the DOD laboratory, including developers of
			 sensitive or classified technology, regardless of whether the technology has
			 commercial applications;
									(ii)to further scientific exchange
			 among the laboratories of the agency;
									(iii)for education and training of employees
			 consistent with the research and development missions and objectives of the
			 Department of Defense, military department, or DOD laboratory, and for other
			 activities that increase the potential for transfer of the technology of the
			 laboratories;
									(iv)for payment of expenses incidental
			 to the administration and licensing of computer software or other intellectual
			 property made at that DOD laboratory, including the fees or other costs for the
			 services of other agencies, persons, or organizations for intellectual property
			 management and licensing services; or
									(v)for scientific research and
			 development consistent with the research and development missions and
			 objectives of the DOD laboratory.
									(C)All royalties or other payments retained by
			 the Department of Defense, military department, or DOD laboratory after
			 payments have been made pursuant to subparagraphs (A) and (B) that are
			 unobligated and unexpended at the end of the second fiscal year succeeding the
			 fiscal year in which the royalties and other payments were received shall be
			 paid into the Treasury of the United States.
								(2)ExceptionIf, after payments under paragraph (1)(A),
			 the balance of the royalties or other payments received by the Department of
			 Defense or the military department in any fiscal year exceed 5 percent of the
			 funds received for use by the DOD laboratory for research, development,
			 engineering, testing, and evaluation or other related administrative,
			 processing or value-added activities for that year, 75 percent of such excess
			 shall be paid to the Treasury of the United States and the remaining 25 percent
			 may be used or obligated under paragraph (1)(B). Any funds not so used or
			 obligated shall be paid into the Treasury of the United States.
							(3)Status of
			 payments to employeesAny
			 payment made to an employee under this section shall be in addition to the
			 regular pay of the employee and to any other awards made to the employee, and
			 shall not affect the entitlement of the employee to any regular pay, annuity,
			 or award to which the employee is otherwise entitled or for which the employee
			 is otherwise eligible or limit the amount thereof except that the monetary
			 value of an award for the same project or effort shall be deducted from the
			 amount otherwise available under this paragraph. Payments, determined under the
			 terms of this paragraph and made to an employee developer as such, may continue
			 after the developer leaves the DOD laboratory or the Department of Defense or
			 military department. Payments made under this section shall not exceed $75,000
			 per year to any one person, unless the President approves a larger award (with
			 the excess over $75,000 being treated as a Presidential award under
			 section
			 4504 of title 5, United States Code).
							(d)Information in
			 reportThe report required by
			 section
			 2515(d) of title 10, United States Code, shall include
			 information regarding the implementation and effectiveness of this
			 section.
						(e)ExpirationThe
			 authority provided in this section shall expire on December 31, 2018.
						803.Extension of
			 limitation on aggregate annual amount available for contract
			 servicesSection 808 of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1489) is amended—
						(1)in subsections (a)
			 and (b), by striking fiscal year 2012 or 2013 and inserting
			 fiscal year 2012, 2013, 2014 or 2015;
						(2)in subsection
			 (c)—
							(A)by striking
			 during fiscal years 2012 and 2013 in the matter preceding
			 paragraph (1);
							(B)by striking
			 paragraphs (1) and (2) and redesignating paragraphs (3), (4), and (5) as
			 paragraphs (1), (2), and (3), respectively; and
							(C)in paragraph (3),
			 as so redesignated, by striking fiscal years 2012 and 2013 and
			 inserting fiscal years 2012, 2013, 2014, and 2015;
							(3)in subsection (d)(4), by striking
			 fiscal year 2012 or 2013 and inserting fiscal year 2012,
			 2013, 2014 or 2015; and
						(4)by adding at the
			 end the following new subsections:
							
								(e)Carryover of
				reductions requiredIf the
				reductions required by subsection (c)(2) for fiscal years 2012 and 2013 are not
				implemented, the amounts remaining for those reductions in fiscal years 2012
				and 2013 shall be implemented in fiscal years 2014 and 2015.
								(f)Anti-Deficiency
				Act violationFailure to
				comply with subsections (a) and (e) shall be considered violations of
				section
				1341 of title 31, United States Code (popularly referred to as
				the Anti-Deficiency
				Act).
								.
						BAmendments to
			 General Contracting Authorities, Procedures, and Limitations
					811.Additional
			 contractor responsibilities in regulations relating to detection and avoidance
			 of counterfeit electronic partsSection 818(c)(2)(B) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1493;
			 10 U.S.C.
			 2302 note) is amended—
						(1)in clause (i), by
			 inserting electronic after avoid counterfeit;
			 and
						(2)in clause (ii), by
			 striking were provided and inserting the following:
							
								were—(I)procured from an original manufacturer or
				its authorized dealer or from a trusted supplier in accordance with regulations
				described in paragraph (3); or
								(II)provided
								.
						812.Amendments
			 relating to detection and avoidance of counterfeit electronic
			 partsSection 818(c)(2) of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81;
			 10 U.S.C.
			 2302 note) is amended—
						(1)in subparagraph
			 (A), by striking and at the end;
						(2)in subparagraph
			 (B), at the end of clause (iii), by striking the period and inserting ;
			 and; and
						(3)by adding at the
			 end the following new subparagraph:
							
								(C)the cost of counterfeit electronic parts
				and suspect counterfeit electronic parts and the cost of rework or corrective
				action that may be required to remedy the use or inclusion of obsolete parts
				are not allowable costs under Department contracts, unless—
									(i)the offeror’s proposal in response to a
				Department of Defense solicitation for maintenance, refurbishment, or
				remanufacture work identifies obsolete electronic parts and includes a plan to
				ensure trusted sources of supply for obsolete electronic parts, or to implement
				design modifications to eliminate obsolete electronic parts;
									(ii)the Department elects not to fund design
				modifications to eliminate obsolete electronic parts; and
									(iii)the contractor applies inspections and
				tests intended to detect counterfeit electronic parts and suspect counterfeit
				electronic parts when purchasing electronic parts from other than the original
				manufacturers or their authorized dealers, pursuant to paragraph
				(3).
									.
						813.Government-wide
			 limitations on allowable costs for contractor compensation
						(a)Defense
			 contracts
							(1)Amendments
			 relating to contractor employeesSubparagraph (P) of
			 section
			 2324(e)(1) of title 10, United States Code, is amended to read
			 as follows:
								
									(P)Costs of compensation of any contractor
				employee for a fiscal year, regardless of the contract funding source, to the
				extent that such compensation exceeds $763,029 adjusted annually for the U.S.
				Bureau of Labor Statistics Employment Cost Index for total compensation for
				private industry workers, by occupational and industry group not seasonally
				adjusted, except that the Secretary of Defense may establish narrowly targeted
				exceptions for positions in the science, technology, engineering, mathematics,
				medical, and manufacturing fields upon a determination that such exceptions are
				needed to ensure that the Department of Defense has continued access to needed
				skills and
				capabilities.
									.
							(2)Amendments
			 relating to senior executives of certain contractorsSection
			 2324(e)(1) of such title is further amended by adding at the end the following
			 new subparagraph:
								
									(Q) Costs of compensation of senior executives
				of a covered
				contractor.
									.
							(3)DefinitionsSection
			 2324(l) of such title is amended—
								(A)by inserting after
			 paragraph (4) the following new paragraph (5):
									
										(5)The term senior executives,
				with respect to a covered contractor, means the five most highly compensated
				employees of the contractor. In determining the five most highly compensated
				employees in the case of a contractor with components (such as subsidiaries or
				divisions), the determination shall be made using the five most highly
				compensated employees contractor-wide, not within each
				component.
										;
				and
								(B)by inserting after
			 paragraph (6) the following new paragraph (7):
									
										(7)The term covered contractor,
				with respect to a fiscal year, means a contractor that was awarded Federal
				contracts in an amount totaling more than $500,000,000 during the previous
				fiscal
				year.
										.
								(b)Civilian agency
			 contracts
							(1)Amendments
			 relating to contractor employeesParagraph (16) of
			 section
			 4304(a) of title 41, United States Code, is amended to read as
			 follows:
								
									(16)Costs of compensation of any contractor
				employee for a fiscal year, regardless of the contract funding source, to the
				extent that such compensation exceeds $763,029 adjusted annually for the U.S.
				Bureau of Labor Statistics Employment Cost Index for total compensation for
				private industry workers, by occupational and industry group not seasonally
				adjusted, except that the executive agency may establish narrowly targeted
				exceptions for positions in the science, technology, engineering, mathematics,
				medical, and manufacturing fields upon a determination that such exceptions are
				needed to ensure that the executive agency has continued access to needed
				skills and
				capabilities.
									.
							(2)Amendments
			 relating to senior executives of certain contractorsSection
			 4304(a) of such title is further amended by adding at the end the following new
			 paragraph:
								
									(17)Costs of compensation of senior executives
				of a covered
				contractor.
									.
							(3)DefinitionsSection
			 4301 of such title is amended by striking paragraph (4) and inserting the
			 following new paragraphs (4) and (5):
								
									(4)The term senior executives,
				with respect to a covered contractor, means the five most highly compensated
				employees of the contractor. In determining the five most highly compensated
				employees in the case of a contractor with components (such as subsidiaries or
				divisions), the determination shall be made using the five most highly
				compensated employees contractor-wide, not within each component.
									(5)The term covered contractor,
				with respect to a fiscal year, means a contractor that was awarded Federal
				contracts in an amount totaling more than $500,000,000 during the previous
				fiscal
				year.
									.
							(c)Conforming
			 amendmentsChapter
			 11 of title 41, United States Code, is amended—
							(1)by striking
			 section 1127; and
							(2)by striking the
			 item relating to that section in the table of sections at the beginning of such
			 chapter.
							(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to costs of compensation incurred under
			 contracts entered into on or after the date that is 180 days after the date of
			 the enactment of this Act.
						814.Inclusion of
			 additional cost estimate information in certain reports
						(a)Additional cost
			 estimate information required to be included in Selected Acquisition
			 ReportsSection 2432(c)(1) of title 10,
			 United States Code, is amended—
							(1)by redesignating
			 subparagraphs (B), (C) and (D) as subparagraphs (C), (D), and (F),
			 respectively;
							(2)by inserting after
			 subparagraph (A) the following new subparagraph (B):
								
									(B) for each major defense acquisition program
				or designated major subprogram included in the report—
										(i)the Baseline Estimate (as that term
				is defined in section 2433(a)(2) of this title), along with the associated risk
				curve and sensitivity of that estimate;
										(ii)the original Baseline Estimate (as that
				term is defined in section 2435(d)(1) of this title), along with the associated
				risk curve and sensitivity of that estimate;
										(iii)if the original Baseline Estimate
				was adjusted or revised pursuant to section 2435(d)(2) of this title, such
				adjusted or revised estimate, along with the associated risk curve and
				sensitivity of that estimate; and
										(iv)the primary risk parameters associated with
				the current procurement cost for the program (as that term is used in section
				2432(e)(4) of this
				title);
										;
							(3)in subparagraph
			 (D), as so redesignated, by striking and at the end; and
							(4)by inserting after
			 subparagraph (D), as so redesignated, the following new subparagraph
			 (E):
								
									(E)estimated contract termination costs;
				and
									.
							(b)Additional
			 duties of Director of Cost Assessment and Program Evaluation with respect to
			 SAR
							(1)Review
			 requiredSection 2334(a) of title 10, United
			 States Code, is amended—
								(A)by striking
			 and at the end of paragraph (6);
								(B)by striking the
			 period and inserting ; and at the end of paragraph (7);
			 and
								(C)by adding at the
			 end the following new paragraph (8):
									
										(8)annually review
				the cost estimates and associated information required to be included, by
				section 2432(c)(1)(B) of this title, in the Selected Acquisition Reports
				required by that
				section.
										.
								(2)Additional
			 information required in annual reportSection 2334(f)(1) of such
			 title is amended—
								(A)by striking
			 report, an assessment of— and inserting
			 report—;
								(B)in each of
			 subparagraphs (A), (B), and (C), by inserting an assessment of
			 before the first word of the text;
								(C)in subparagraph
			 (B), by striking and at the end;
								(D)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
								(E)by adding at the
			 end the following new subparagraph:
									
										(D)a
				summary of the cost estimate information reviewed under subsection (a)(8), an
				identification of any trends in that information, an aggregation of the
				cumulative risk of the portfolio of systems reviewed under that subsection, and
				recommendations for improving cost estimates on the basis of the review under
				that
				subsection.
										.
								815.
			 Amendment relating to compelling reasons for waiving suspension
			 or debarmentSection 2393(b) of
			 title 10, United States Code, is amended by inserting after the first sentence
			 the following: The Secretary of Defense shall also make the
			 determination described in subsection (a)(2) available on a publicly accessible
			 website..
					816.Requirement that
			 cost or price to the Federal Government be given at least equal importance as
			 technical or other criteria in evaluating competitive proposals for defense
			 contracts
						(a)RequirementSubparagraph
			 (A) of section
			 2305(a)(3) of title 10, United States Code, is amended by
			 striking proposals; and at the end of clause (ii) and all that
			 follows through the end of the subparagraph and inserting the following:
			 proposals and that must be assigned importance at least equal to all
			 evaluation factors other than cost or price when combined..
						(b)WaiverSection
			 2305(a)(3) of such title is further amended by striking subparagraph (B) and
			 inserting the following:
							
								(B)The requirement of
				subparagraph (A)(ii) relating to assigning at least equal importance to
				evaluation factors of cost or price may be waived by the head of the
				agency.
								.
						(c)ReportSection
			 2305(a)(3) of such title is further amended by adding at the end the following
			 new subparagraph:
							
								(C)Not later than 180
				days after the end of each fiscal year, the Secretary of Defense shall submit
				to Congress, and post on a publicly available website of the Department of
				Defense, a report containing a list of each waiver issued by the head of an
				agency under subparagraph (B) during the preceding fiscal
				year.
								.
						817.Requirement to
			 buy American flags from domestic sourcesSection 2533a(b)
			 of title 10, United States Code, is amended by adding at the end the following
			 new paragraph:
						
							(3)A flag of the United States of America
				(within the meaning of
				chapter
				1 of title
				4).
							.
					CProvisions
			 Relating to Contracts in Support of Contingency Operations in Iraq or
			 Afghanistan 
					821.Amendments relating
			 to prohibition on contracting with the enemy
						(a)Amendments
			 relating to prohibitionSection 841(a)(1) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 126 Stat. 1510) is
			 amended—
							(1)in the matter
			 preceding subparagraph (A), by striking Commander of the United States
			 Central Command and inserting commander of a covered combatant
			 command;
							(2)in subparagraph
			 (A)—
								(A)by striking
			 Commander of the United States Central Command and inserting
			 commander of the covered combatant command; and
								(B)by striking
			 United States Central Command theater of operations and
			 inserting theater of operations of that command;
								(3)in subparagraph
			 (B), by striking United States Central Command theater of
			 operations and inserting theater of operations of the covered
			 combatant command; and
							(4)in subparagraph
			 (C)—
								(A)by striking
			 Commander of the United States Central Command and inserting
			 commander of the covered combatant command; and
								(B)by striking
			 United States Central Command theater of operations and
			 inserting theater of operations of that command.
								(b)Amendments
			 relating to contract clauseSection 841(b)(3) of such Act is
			 amended—
							(1)by striking
			 $100,000 and inserting $50,000; and
							(2)by striking
			 United States Central Command theater of operations and
			 inserting theater of operations of a covered combatant command.
							(c)Amendments
			 relating to identification of contractsSection 841(c) of such Act is
			 amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 , acting through the Commander of the United States Central
			 Command,; and
								(B)by striking
			 United States Central Command theater of operations and
			 inserting theaters of operations of covered combatant
			 commands;
								(2)in paragraph
			 (2)—
								(A)by striking
			 Commander of the United States Central Command and inserting
			 commander of a covered combatant command; and
								(B)by striking
			 Commander may notify and inserting commander may
			 notify; and
								(3)in paragraph (3),
			 by striking Commander of the United States Central Command and
			 inserting commander of a covered combatant command.
							(d)Amendments
			 relating to nondelegation of responsibilitiesSection 841(d)(2) of such Act is amended by
			 striking Commander of the United States Central Command and
			 inserting commander of a covered combatant command.
						(e)Amendments
			 relating to definitionsSection 841(f) of such Act is
			 amended—
							(1)by striking the
			 subsection heading and inserting Definitions.—;
							(2)by striking
			 In this section, the term and inserting the
			 following:
								
									In this
			 section:(1)Contingency
				operationThe
				term
									;
				and
							(3)by adding at the
			 end the following new paragraph:
								
									(2)Covered
				combatant commandThe term
				covered combatant command means the United States Central
				Command, the United States European Command, the United States Southern
				Command, and the United States Pacific
				Command.
									.
							(f)Repeal of
			 sunsetSubsection (g) of
			 section 841 of such Act is repealed.
						(g)Technical
			 amendments
							(1)Conforming
			 amendment to section heading
								(A)The heading of
			 section 841 of such Act is amended by striking in the United States Central Command Theater of
			 Operations.
								(B)The item relating
			 to section 841 in the table of sections at the beginning of title VIII and in
			 section 2 of such Act is amended to read as follows:
									
										
											Sec. 841. Prohibition on contracting with
				the
				enemy.
										
										.
								(2)Repeal of
			 superseded deadlinesParagraph (1) of each of subsections (a),
			 (b), and (c) of section 841 of such Act is amended by striking Not later
			 than 30 days after the date of the enactment of this Act, the and
			 inserting The.
							(h)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into on or after the date that is 90 days after the date of the
			 enactment of this Act.
						822.Collection of
			 data relating to contracts in Iraq and Afghanistan
						(a)PenaltiesSection
			 861 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law
			 110–181;
			 10 U.S.C.
			 2302 note) is amended by adding at the end the following new
			 subsection:
							
								(e)Penalties for
				failure to complyAny
				contract in Afghanistan entered into or modified after the date of the
				enactment of the National Defense Authorization Act for Fiscal Year 2014 may
				include a clause requiring the imposition of a penalty on any contractor that
				does not comply with the policies or guidance issued or the regulations
				prescribed pursuant to subsection (c). Compliance with such policies, guidance,
				or regulations may be considered as a factor in the determination of award and
				incentive
				fees.
								.
						(b)Penalty
			 information covered in reportSection 863(c) of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181;
			 10 U.S.C.
			 2302 note) is amended by adding at the end the following new
			 paragraph:
							
								(4)Any penalties
				imposed on contractors for failing to comply with requirements under section
				861(e), including requirements to provide information for the common databases
				identified under section
				861(b)(4).
								.
						DOther
			 Matters
					831.Extension of
			 pilot program on acquisition of military purpose nondevelopmental
			 itemsSection 866(f)(1) of the
			 Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law
			 111–383; 124 Stat. 4296;
			 10 U.S.C.
			 2302 note) is amended by striking the date that is five
			 years after the date of the enactment of this Act. and inserting
			 December 31, 2019..
					832.Extension of
			 authority to acquire products and services produced in countries along a major
			 route of supply to AfghanistanSection 801(f) of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399),
			 as amended by section 841(a) of the National Defense Authorization Act for
			 Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1845),
			 is amended by striking December 31, 2014 and inserting
			 December 31, 2015.
					833.Report on
			 procurement supply chain vulnerabilities
						(a)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report on how sole source suppliers of components to the
			 Department of Defense procurement supply chain create vulnerabilities to
			 military attack, terrorism, natural disaster, industrial shock, financial
			 crisis, or geopolitical crisis, such as an embargo of key raw materials or
			 industrial inputs.
						(b)Matters
			 coveredThe report required by subsection (a) shall include, at a
			 minimum, the following:
							(1)A
			 list of the components in the Department of Defense procurement supply chain
			 for which there is a supplier that controls over 50 percent of the global
			 market.
							(2)A
			 list of parts of the supply chain where there is inadequate information to
			 ascertain whether there is a single source supplier of components.
							(3)The Secretary’s
			 recommendations on which single source suppliers create vulnerabilities, as
			 well recommendations on how to reduce those vulnerabilities.
							(c)Form of
			 reportThe report required by subsection (a) may be
			 classified.
						834.Study on the
			 impact of contracting with veteran-owned small businesses
						(a)In
			 generalNot later than 180
			 days after the enactment of this Act, the Secretary of Defense, in coordination
			 with the Administrator of the Small Business Administration and the Secretary
			 of Veterans Affairs, shall issue a report that includes—
							(1)a description of the impacts of Department
			 of Defense contracting with small business concerns owned and controlled by
			 veterans and small business concerns owned and controlled by service-disabled
			 veterans on veteran entrepreneurship and veteran unemployment;
							(2)a description of the effect that increased
			 economic opportunity for veterans has on issues such as veteran suicide and
			 veteran homelessness; and
							(3)an analysis of the feasibility and expected
			 impacts of the implementation within the Department of Defense of a contracting
			 program modeled on the program authorized under
			 section
			 8127 of title 38, United States Code.
							(b)DefinitionsIn
			 this section—
							(1)the term veteran has the
			 meaning given the term under
			 section
			 101(2) of title 38, United States Code; and
							(2)the terms small business concern
			 owned and controlled by veterans and small business concern
			 owned and controlled by service-disabled veterans have the meanings
			 given such terms under section 3 of the Small Business Act (15 U.S.C.
			 632).
							835.Revisions to
			 requirements relating to justification and approval of sole-source defense
			 contractsNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall modify the provisions of the Department of Defense Supplement to the
			 Federal Acquisition Regulation that implement section 811 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2401) to clarify that the authority of the
			 head of an agency (as defined in section 811(c)(2)(A) of such section) to make
			 an award pursuant to such section is delegable.
					836.Improved
			 management of Defense equipment and supplies through automated information and
			 data capture technologiesThe
			 Secretary of Defense shall improve the management of defense equipment and
			 supplies throughout their life cycles by adopting and implementing Item Unique
			 Identification (IUID), Radio Frequency Identification (RFID), biometrics, and
			 other automated information and data capture (AIDC) technologies for the
			 tracking, management, and accountability for assets deployed across the
			 Department of Defense.
					837.Revision of
			 Defense Supplement to the Federal Acquisition Regulation to take into account
			 sourcing lawsNot later than
			 60 days after the date of the enactment of this Act, the Department of Defense
			 Supplement to the Federal Acquisition Regulation shall be revised to implement
			 the requirements imposed by sections 129, 129a, 2330a, 2461, and 2463 of title
			 10, United States Code.
					838.Prohibition on
			 purchase of military coins not made in United StatesNone of the funds authorized to be
			 appropriated by this Act may be used to purchase military coins that are not
			 produced in the United States.
					839.Compliance with
			 domestic source requirements for footwear furnished to enlisted members of the
			 Armed Forces upon their initial entry into the Armed Forces
						(a)RequirementSection 418 of title 37, United
			 States Code, is amended by adding at the end the following new
			 subsection:
							
								(d)(1)In the case of athletic footwear needed by
				members of the Army, Navy, Air Force, or Marine Corps upon their initial entry
				into the armed forces, the Secretary of Defense shall furnish such footwear
				directly to the members instead of providing a cash allowance to the members
				for the purchase of such footwear.
									(2)In procuring athletic footwear to
				comply with paragraph (1), the Secretary of Defense shall comply with the
				requirements of section 2533a of title 10, without
				regard to the applicability of any simplified acquisition threshold under
				chapter 137 of title 10 (or
				any other provision of law).
									(3)This subsection does not prohibit the
				provision of a cash allowance to a member described in paragraph (1) for the
				purchase of athletic footwear if such footwear—
										(A)is medically required to meet unique
				physiological needs of the member; and
										(B)cannot be met with athletic footwear
				that complies with the requirements of this
				subsection.
										.
						(b)CertificationThe
			 amendment made by subsection (a) shall not take effect until the Secretary of
			 Defense certifies that there are at least two sources that can provide athletic
			 footwear to the Department of Defense that is 100 percent compliant with
			 section
			 2533a of title 10, United States Code.
						IXDepartment of
			 Defense Organization and Management
				ADepartment of
			 Defense Management
					901.Redesignation of the
			 Department of the Navy as the Department of the Navy and Marine Corps
						(a)Redesignation of
			 the Department of the Navy as the Department of the Navy and Marine
			 Corps
							(1)Redesignation of
			 Military DepartmentThe military department designated as the
			 Department of the Navy is redesignated as the Department of the Navy and Marine
			 Corps.
							(2)Redesignation of
			 Secretary and Other Statutory Offices
								(A)SecretaryThe
			 position of the Secretary of the Navy is redesignated as the Secretary of the
			 Navy and Marine Corps.
								(B)Other statutory
			 officesThe positions of the Under Secretary of the Navy, the
			 four Assistant Secretaries of the Navy, and the General Counsel of the
			 Department of the Navy are redesignated as the Under Secretary of the Navy and
			 Marine Corps, the Assistant Secretaries of the Navy and Marine Corps, and the
			 General Counsel of the Department of the Navy and Marine Corps,
			 respectively.
								(b)Conforming
			 amendments to title 10, United States Code
							(1)Definition of
			 Military DepartmentParagraph (8) of
			 section
			 101(a) of title 10, United States Code, is amended to read as
			 follows:
								
									(8)The term
				military department means the Department of the Army, the
				Department of the Navy and Marine Corps, and the Department of the Air
				Force.
									.
							(2)Organization of
			 DepartmentThe text of section 5011 of such title is amended to
			 read as follows: The Department of the Navy and Marine Corps is
			 separately organized under the Secretary of the Navy and Marine
			 Corps..
							(3)Position of
			 SecretarySection 5013(a)(1) of such title is amended by striking
			 There is a Secretary of the Navy and inserting There is a
			 Secretary of the Navy and Marine Corps.
							(4)Chapter
			 Headings
								(A)The heading of
			 chapter 503 of such title is amended to read as follows:
									
										503Department of
				the Navy and Marine
				Corps
										.
								(B)The heading of
			 chapter 507 of such title is amended to read as follows:
									
										507Composition of
				the Department of the Navy and Marine
				Corps
										.
								(5)Other
			 Amendments
								(A)Title 10, United
			 States Code, is amended by striking Department of the Navy and
			 Secretary of the Navy each place they appear other than as
			 specified in paragraphs (1), (2), (3), and (4) (including in section headings,
			 subsection captions, tables of chapters, and tables of sections) and inserting
			 Department of the Navy and Marine Corps and Secretary of
			 the Navy and Marine Corps, respectively, in each case with the matter
			 inserted to be in the same typeface and typestyle as the matter
			 stricken.
								(B)(i)Sections 5013(f),
			 5014(b)(2), 5016(a), 5017(2), 5032(a), and 5042(a) of such title are amended by
			 striking Assistant Secretaries of the Navy and inserting
			 Assistant Secretaries of the Navy and Marine Corps.
									(ii)The heading of section 5016 of
			 such title, and the item relating to such section in the table of sections at
			 the beginning of chapter 503 of such title, are each amended by inserting
			 and Marine Corps after of the Navy, with the
			 matter inserted in each case to be in the same typeface and typestyle as the
			 matter amended.
									(c)Other provisions
			 of law and other references
							(1)Title 37, United
			 States CodeTitle 37, United States Code, is amended by striking
			 Department of the Navy and Secretary of the Navy
			 each place they appear and inserting Department of the Navy and Marine
			 Corps and Secretary of the Navy and Marine Corps,
			 respectively.
							(2)Other
			 ReferencesAny reference in any law other than in title 10 or
			 title 37, United States Code, or in any regulation, document, record, or other
			 paper of the United States, to the Department of the Navy shall be considered
			 to be a reference to the Department of the Navy and Marine Corps. Any such
			 reference to an office specified in subsection (a)(2) shall be considered to be
			 a reference to that office as redesignated by that section.
							(d)Effective
			 dateThis section and the amendments made by this section shall
			 take effect on the first day of the first month beginning more than 60 days
			 after the date of the enactment of this Act.
						902.Revisions to
			 composition of transition plan for defense business enterprise
			 architectureSection 2222(e) of
			 title 10, United States Code, is amended—
						(1)in paragraph (1),
			 by striking defense business enterprise architecture and
			 inserting target defense business systems computing environment
			 described in subsection (d)(3);
						(2)in paragraph
			 (2)—
							(A)by striking
			 existing as of September 30, 2011 (known as legacy
			 systems) that will not be part of the defense business enterprise
			 architecture and inserting that will be phased out of the
			 defense business systems computing environment within three years after review
			 and certification as legacy systems by the investment management
			 process established under subsection (g); and
							(B)by striking
			 that provides for reducing the use of those legacy systems in
			 phases; and
							(3)in paragraph (3), by striking legacy
			 systems (referred to in subparagraph (B)) that will be a part of the target
			 defense business systems computing environment described in subsection
			 (d)(3) and inserting existing systems that are part of the
			 target defense business systems computing environment.
						903.Report on
			 strategic importance of United States military installation of the U.S. Pacific
			 Command
						(a)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense, in
			 consultation with the Secretary of Homeland Security, shall submit to the
			 congressional defense committees a report on the strategic value of each major
			 installation that supports operations in the United States Pacific
			 Command.
						(b)Content of
			 reportThe report required by
			 subsection (a) shall include, at a minimum, an assessment of the following with
			 respect to each major installation covered by the report:
							(1)The strategic
			 value of the operations of the installation in the Pacific Command Area of
			 Responsibility, including the strategic value of the installation for the
			 global deployment of airpower, military personnel, and logistical
			 support.
							(2)The usefulness of
			 the installation for potential future missions, including military, search and
			 rescue, and humanitarian missions in a changing Pacific and Arctic
			 region.
							(3)The suitability of the installation for
			 basing of F–35 aircraft and other future weapons systems in the Pacific Command
			 Area of Responsibility.
							(4)The suitability of the installation for
			 mission growth, including relocation of combat-coded aircraft, Army units,
			 naval vessels, and Marine Corps units from overseas bases.
							(5)How critical the
			 installation is in maintaining and expanding the North and Southern Pacific air
			 refueling bridge.
							(6)The availability of the installation for
			 basing remotely piloted aircraft.
							(7)The proximity of
			 the installation to scoreable, instrumented training ranges, with an emphasis
			 on joint-training.
							(8)The impact of
			 urban encroachment on the installation and its training ranges.
							(c)Classified
			 annexThe report required by
			 subsection (a) may include a classified annex if necessary to fully describe
			 the matters required by subsection (b).
						904.Comptroller
			 General report on potential relocation of Federal Government tenants on
			 Asia-Pacific and Arctic-oriented United States military installations
						(a)Report
			 requiredNot later than March
			 1, 2014, the Comptroller General of the United States shall submit to the
			 appropriate committees of Congress a report containing the results of a review
			 of the potential for—
							(1)effectively
			 consolidating underused facilities on military installations; or
							(2)vacating costly
			 leased space by relocating Federal Government agency tenants, activities,
			 missions, and personnel onto such installations.
							(b)Specific
			 consideration of Asia-Pacific and Arctic-oriented installationsAs a result of the Federal Government’s
			 decision to emphasize Asia-Pacific security issues and changes in the Arctic
			 environment, the Comptroller General shall specifically evaluate potential
			 consolidation of Federal tenants on Asia-Pacific and Arctic-oriented
			 installations, focusing on Federal entities with homeland security, defense,
			 international trade, commerce, and other national security-related functions
			 that are compatible with the missions of the military installations.
						BSpace
			 Activities
					911.National security
			 space satellite reporting policy
						(a)Sense of
			 CongressIt is the sense of
			 Congress that—
							(1)the Department of Defense depends on
			 national security space programs to support, among other critical
			 capabilities—
								(A)communications;
								(B)missile
			 warning;
								(C)position,
			 navigation, and timing;
								(D)intelligence,
			 surveillance, and reconnaissance; and
								(E)environmental
			 monitoring; and
								(2)foreign threats to
			 national security space systems are increasing.
							(b)Notification of
			 foreign interference of national security spaceChapter
			 135 of title 10, United States Code, is amended by adding at
			 the end the following new section:
							
								2278.Notification
				of foreign interference of national security space
									(a)Notice
				requiredThe Secretary of
				Defense shall, with respect to each attempt by a foreign actor to disrupt,
				degrade, or destroy a United States national security space capability, provide
				to the appropriate congressional committees—
										(1)not later than 48 hours after the Secretary
				determines that there is reason to believe such attempt occurred, notice of
				such attempt; and
										(2)not later than 10
				days after the date on which the Secretary determines that there is reason to
				believe such attempt occurred, a notification described in subsection (b) with
				respect to such attempt.
										(b)Notification
				descriptionA notification
				described in this subsection is a notification that includes—
										(1)the name and a brief description of the
				national security space capability that was impacted by an attempt by a foreign
				actor to disrupt, degrade, or destroy a United States national security space
				capability;
										(2)a description of
				such attempt, including the foreign actor, the date and time of such attempt,
				and any related capability outage and the mission impact of such outage;
				and
										(3)any other
				information the Secretary considers relevant.
										(c)Appropriate
				congressional committees definedThe term appropriate
				congressional committees means—
										(1)the congressional
				defense committees; and
										(2)with respect to a
				notice or notification related to an attempt by a foreign entity to disrupt,
				degrade, or destroy a United States national security space capability that is
				intelligence-related, the Permanent Select Committee on Intelligence of the
				House of Representatives and the Select Committee on Intelligence of the
				Senate.
										.
						(c)Table of
			 sections amendmentThe table of sections at the beginning of such
			 chapter is amended by adding at the end the following item:
							
								
									2278. Notification of foreign interference
				of national security
				space.
								
								.
						912.National security
			 space defense and protection
						(a)ReviewThe Secretary of the Air Force shall enter
			 into an arrangement with the National Research Council to—
							(1)in response to the near-term and long-term
			 threats to the national security space systems of the United States, conduct a
			 review of—
								(A)the range of strategic options available to
			 address such threats, in terms of deterring hostile actions, defeating hostile
			 actions, or surviving hostile actions until such actions conclude;
								(B)strategies and
			 plans to counter such threats, including resilience, reconstitution,
			 disaggregation, and other appropriate concepts; and
								(C)existing and
			 planned architectures, warfighter requirements, technology development,
			 systems, workforce, or other factors related to addressing such threats;
			 and
								(2)identify recommend
			 courses of action to address such threats, including potential barriers or
			 limiting factors in implementing such courses of action.
							(b)Report
							(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the National Research Council shall submit to the congressional
			 defense committees, the Permanent Select Committee on Intelligence of the House
			 of Representatives, and the Select Committee on Intelligence of the Senate a
			 report containing the results of the review conducted pursuant to the
			 arrangement under subsection (a) and the recommended courses of action
			 identified pursuant to such arrangement.
							(2)FormThe
			 report required under paragraph (1) shall be submitted in unclassified form,
			 but may include a classified annex.
							(c)Space protection
			 strategySection 911(f)(1) of
			 the National Defense Authorization Act for Fiscal Year 2008 (10 U.S.C. 2271
			 note) is amended by striking including each of the matters required by
			 subsection (c). and inserting the following:
							
								including—(A)each of the matters required by subsection
				(c); and
								(B)a description of how the Department of
				Defense and the intelligence community plan to provide necessary national
				security capabilities, through alternative space, airborne, or ground systems,
				if a foreign actor degrades, denies access to, or destroys United States
				national security space
				capabilities.
								.
						913.Space acquisition
			 strategy
						(a)Strategy
			 requiredThe Under Secretary
			 of Defense for Acquisition, Technology, and Logistics, in consultation with the
			 Chief Information Officer of the Department of Defense, shall establish a
			 strategy to enable the multi-year procurement of commercial satellite
			 services.
						(b)BasisThe
			 strategy required under subsection (a) shall include and be based on—
							(1)an analysis of financial or other benefits
			 to acquiring satellite services through multi-year acquisition approaches;
							(2)an analysis of the
			 risks associated with such acquisition approaches;
							(3)an identification of methods to address
			 planning, programming, budgeting, and execution challenges to such approaches,
			 including methods to address potential termination liability or cancellation
			 costs generally associated with multi-year contracts;
							(4)an identification
			 of any changes needed in the requirements development and approval processes of
			 the Department of Defense to facilitate effective and efficient implementation
			 of such strategy, including an identification of any consolidation of
			 requirements for such services across the Department that may achieve increased
			 buying power and efficiency; and
							(5)an identification of any necessary changes
			 to policies, procedures, regulations, or statutes.
							(c)SubmissionNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense for Acquisition,
			 Technology, and Logistics, in consultation with the Chief Information Officer
			 of the Department of Defense, shall submit to the congressional defense
			 committees the strategy required under subsection (a), including the elements
			 required under subsection (b).
						914.Space control
			 mission reportNot later than
			 180 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the space
			 control mission of the Department of Defense. Such report shall include—
						(1)an identification
			 of existing offensive and defensive space control systems, policies, and
			 technical possibilities of future systems;
						(2)an identification
			 of any gaps or risks in existing space control system architecture and
			 possibilities for improvement or mitigation of such gaps or risks;
						(3)a
			 description of existing and future sensor coverage and ground processing
			 capabilities for space situational awareness;
						(4)an explanation of
			 the extent to which all relevant and available information is being utilized
			 for space situational awareness to detect, track, and identify objects in
			 space;
						(5)a
			 description of existing space situational awareness data sharing practices,
			 including what information is being shared and what the benefits and risks of
			 such sharing are to the national security of the United States; and
						(6)plans for the
			 future space control mission.
						915.Responsive
			 launch
						(a)FindingsCongress finds the following:
							(1)United States Strategic Command has
			 identified three needs as a result of dramatically increased demand and
			 dependence on space capabilities as follows:
								(A)To rapidly augment
			 existing space capabilities when needed to expand operational
			 capability.
								(B)To rapidly
			 reconstitute or replenish critical space capabilities to preserve continuity of
			 operations capability.
								(C)To rapidly exploit
			 and infuse space technological or operational innovations to increase the
			 advantage of the United States.
								(2)Operationally responsive low cost launch
			 could assist in addressing such needs of the combatant commands.
							(b)StudyThe Department of Defense Executive Agent
			 for Space shall conduct a study on responsive, low-cost launch efforts. Such
			 study shall include—
							(1)a
			 review of existing and past operationally responsive, low-cost launch efforts
			 by domestic or foreign governments or industry;
							(2)a
			 technology assessment of various methods to develop an operationally
			 responsive, low-cost launch capability; and
							(3)an assessment of
			 the viability of greater utilization of innovative methods, including the use
			 of secondary payload adapters on existing launch vehicles.
							(c)ReportNot
			 later than one year after the date of the enactment of this Act, the Department
			 of Defense Executive Agent for Space shall submit to the congressional defense
			 committees a report containing—
							(1)the results of the
			 study conducted under subsection (b); and
							(2)a
			 consolidated plan for development within the Department of Defense of an
			 operationally responsive, low-cost launch capability.
							CDefense
			 Intelligence and Intelligence-Related Activities
					921.Revision of
			 Secretary of Defense authority to engage in commercial activities as security
			 for intelligence collection activities
						(a)Period for
			 required auditsSection 432(b)(2) of title 10,
			 United States Code, is amended—
							(1)in the first
			 sentence, by striking annually and inserting
			 biennially; and
							(2)in the second
			 sentence, by striking the intelligence committees and all that
			 follows and inserting the congressional defense committees and the
			 congressional intelligence committees (as defined in section
			 437(c))..
							(b)Repeal of
			 designation of defense intelligence agency as required oversight authority
			 within department of defenseSection 436(4) of title 10, United
			 States Code, is amended—
							(1)by striking
			 Defense Intelligence Agency and inserting Department of
			 Defense; and
							(2)by striking
			 management and supervision and inserting
			 oversight.
							(c)Congressional
			 oversightSection 437 of title 10, United
			 States Code, is amended—
							(1)in subsection (a),
			 by striking the intelligence committees and inserting
			 congressional defense committees and the congressional intelligence
			 committees;
							(2)in subsection (b),
			 by striking the intelligence committees and inserting
			 congressional defense committees and the congressional intelligence
			 committees; and
							(3)by adding at the
			 end the following new subsection:
								
									(c)Congressional
				intelligence committees definedIn this section, the term
				congressional intelligence committees has the meaning given the
				term in section 3 of the National Security Act of 1947 (50 U.S.C.
				3003).
									.
							922.Department of
			 Defense intelligence prioritiesNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall—
						(1)establish a
			 written policy governing the internal coordination and prioritization of
			 intelligence priorities of the Office of the Secretary of Defense, the Joint
			 Staff, the combatant commands, and the military departments to improve
			 identification of the intelligence needs of the Department of Defense;
						(2)identify any
			 significant intelligence gaps of the Office of the Secretary of Defense, the
			 Joint Staff, the combatant commands, and the military departments; and
						(3)provide to the
			 congressional defense committees, the Permanent Select Committee on
			 Intelligence of the House of Representatives, and the Select Committee on
			 Intelligence of the Senate a briefing on the policy established under paragraph
			 (1) and the gaps identified under paragraph (2).
						923.Defense Clandestine
			 Service
						(a)Certification
			 requiredNot more than 50
			 percent of the funds authorized to be appropriated by this Act or otherwise
			 available to the Department of Defense for the Defense Clandestine Service for
			 fiscal year 2014 may be obligated or expended for the Defense Clandestine
			 Service until such time as the Secretary of Defense certifies to the covered
			 congressional committees that—
							(1)the Defense
			 Clandestine Service is designed primarily to—
								(A)fulfill priorities
			 of the Department of Defense that are unique to the Department of Defense or
			 otherwise unmet; and
								(B)provide unique capabilities to the
			 intelligence community (as defined in section 3(4) of the National Security Act
			 of 1947 (50 U.S.C.
			 3003(4))); and
								(2)the Secretary of
			 Defense has designed metrics that will be used to ensure that the Defense
			 Clandestine Service is employed as described in paragraph (1).
							(b)Annual
			 assessmentsNot later than
			 120 days after the date of the enactment of this Act, and annually thereafter
			 for five years, the Secretary of Defense shall submit to the covered
			 congressional committees a detailed assessment of Defense Clandestine Service
			 employment and performance based on the metrics referred to in subsection
			 (a)(2).
						(c)Notification of
			 future changes to designFollowing the submittal of the
			 certification referred to in subsection (a), in the event that any significant
			 change is made to the Defense Clandestine Service, the Secretary shall promptly
			 notify the covered congressional committees of the nature of such
			 change.
						(d)Quarterly
			 briefingsThe Secretary of Defense shall quarterly provide to the
			 covered congressional committees a briefing on the deployments and collection
			 activities of personnel of the Defense Clandestine Service.
						(e)Covered
			 congressional committees definedIn this section, the term covered
			 congressional committees means the congressional defense committees,
			 the Permanent Select Committee on Intelligence of the House of Representatives,
			 and the Select Committee on Intelligence of the Senate.
						924.Prohibition on
			 National Intelligence Program consolidation
						(a)ProhibitionNo amounts authorized to be appropriated or
			 otherwise made available to the Department of Defense may be used during the
			 period beginning on the date of the enactment of this Act and ending on
			 December 31, 2014, to execute—
							(1)the separation of
			 the National Intelligence Program budget from the Department of Defense
			 budget;
							(2)the consolidation of the National
			 Intelligence Program budget within the Department of Defense budget; or
							(3)the establishment
			 of a new appropriations account or appropriations account structure for the
			 National Intelligence Program budget.
							(b)Briefing
			 requirementNot later than 30 days after the date of the
			 enactment of this Act, the Secretary of Defense and the Director of National
			 Intelligence shall jointly provide to the congressional defense committees, the
			 Permanent Select Committee on Intelligence of the House of Representatives, and
			 the Select Committee on Intelligence of the Senate a briefing regarding any
			 planning relating to the future execution of the activities described in
			 subsection (a) that has occurred during the two-year period ending on such date
			 and any anticipated future planning relating to such execution or related
			 efforts.
						(c)DefinitionsIn
			 this section:
							(1)National
			 Intelligence ProgramThe term National Intelligence
			 Program has the meaning given the term in section 3 of the National
			 Security Act of 1947 (50 U.S.C. 3003).
							(2)National
			 Intelligence Program budgetThe term National Intelligence
			 Program budget means the portions of the Department of Defense budget
			 designated as part of the National Intelligence Program.
							DCyberspace-Related
			 Matters
					931.Modification of
			 requirement for inventory of Department of Defense tactical data link
			 systemsSection 934(a)(1) of
			 the National Defense Authorization Act for Fiscal Year 2013 (10 U.S.C. 2225
			 note; Public
			 Law 112–239; 126 Stat. 1885) is amended by inserting and
			 an assessment of vulnerabilities to such systems in anti-access or area-denial
			 environments before the semicolon.
					932.Defense Science
			 Board assessment of United States Cyber Command
						(a)AssessmentThe Defense Science Board shall conduct an
			 assessment of the organization, missions, and authorities of the United States
			 Cyber Command.
						(b)ElementsThe
			 assessment required by subsection (a) shall include the following:
							(1)A
			 review of the existing organizational structure of the United States Cyber
			 Command, including—
								(A)the positive and
			 negative impact on the Command resulting from a single individual
			 simultaneously serving as the Commander of the United States Cyber Command and
			 the Director of the National Security Agency;
								(B)the oversight
			 activities undertaken by the Commander and the Director with regard to the
			 Command and the Agency, respectively, including how the respective oversight
			 activities affect the ability of each entity to complete the respective
			 missions of such entity;
								(C)the dependencies of the Command and the
			 Agency on one another under the existing management structure of both entities,
			 including an examination of the advantages and disadvantages attributable to
			 the unity of command and unity of effort resulting from a single individual
			 simultaneously serving as the Commander of the United States Cyber Command and
			 the Director of the National Security Agency;
								(D)the ability of the
			 existing management structure of the Command and the Agency to identify and
			 adequately address potential conflicts of interest between the roles of the
			 Commander of the United States Cyber Command and the Director of the National
			 Security Agency; and
								(E)the ability of the
			 Department of Defense to train and develop, through professional assignment,
			 individuals with the appropriate subject-matter expertise and management
			 experience to support both the cyber operations missions of the Command and the
			 signals intelligence missions of the Agency.
								(2)A
			 review of the missions of the Command, including whether the reliance of the
			 Command on the Agency for critical warfighting infrastructure, organization,
			 and personnel contributes to or detracts from the ability of the Command to
			 achieve the missions of the Command.
							(3)A
			 review of how the Commander of the United States Cyber Command and the Director
			 of the National Security Agency implement authorities where missions intersect
			 to ensure that the activities of each entity are conducted only pursuant to the
			 respective authorities of each entity.
							(c)Report
							(1)Report
			 requiredNot later than 300 days after the date of the enactment
			 of this Act, the Defense Science Board shall submit to the Secretary of
			 Defense, the Director of National Intelligence, the congressional defense
			 committees, the Permanent Select Committee on Intelligence of the House of
			 Representatives, and the Select Committee on Intelligence of the Senate a
			 report containing—
								(A)the results of the
			 assessment required by subsection (a); and
								(B)recommendations
			 for improvements or changes to the organization, missions, or authorities of
			 the United States Cyber Command.
								(2)Additional
			 evaluation requiredNot later than 60 days after the date on
			 which the committees referred to in paragraph (1) receive the report required
			 by such paragraph, the Secretary of Defense and the Director of National
			 Intelligence shall jointly submit to such committees an evaluation of the
			 findings and recommendations contained in such report.
							(3)FormThe
			 report required by paragraph (1) shall be submitted in unclassified form, but
			 may include a classified annex.
							(d)Intelligence
			 community definedIn this section, the term intelligence
			 community has the meaning given the term in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 3003(4)).
						933.Mission
			 analysis for cyber operations of Department of Defense
						(a)Mission analysis
			 requiredNot later than one
			 year after the date of the enactment of this Act, the Secretary of Defense
			 shall conduct a mission analysis of the cyber operations of the Department of
			 Defense.
						(b)ElementsThe
			 mission analysis under subsection (a) shall include the following:
							(1)The concept of
			 operations and concept of employment for cyber operations forces.
							(2)An assessment of
			 the manpower needs for cyber operations forces, including military requirements
			 for both active and reserve components and civilian requirements.
							(3)An assessment of the mechanisms for
			 improving recruitment, retention, and management of cyber operations forces,
			 including through focused recruiting; educational, training, or certification
			 scholarships; bonuses; or the use of short-term or virtual deployments without
			 the need for permanent relocation.
							(4)A
			 description of the alignment of the organization and reporting chains of the
			 Department, the military departments, and the combatant commands.
							(5)An assessment of
			 the current, as of the date of the analysis, and projected equipping needs of
			 cyber operations forces.
							(6)An analysis of how
			 the Secretary, for purposes of cyber operations, depends upon organizations
			 outside of the Department, including industry and international
			 partners.
							(7)Methods for
			 ensuring resilience, mission assurance, and continuity of operations for cyber
			 operations.
							(8)An evaluation of the potential roles of the
			 reserve components in the concept of operations and concept of employment for
			 cyber operations forces required under paragraph (1).
							(c)Report
			 requiredNot later than 30 days after the completion of the
			 mission analysis under subsection (a), the Secretary shall submit to the
			 congressional defense committees a report containing—
							(1)the results of the
			 mission analysis; and
							(2)recommendations
			 for improving or changing the roles, organization, missions, concept of
			 operations, or authorities related to the cyber operations of the
			 Department.
							(d)National Guard
			 assessmentNot later than 30
			 days after the date on which the Secretary submits the report required under
			 subsection (c), the Chief of the National Guard Bureau shall submit to the
			 congressional defense committees an assessment of the role of the National
			 Guard in supporting the cyber operations mission of the Department of Defense
			 as such mission is described in such report.
						(e)FormThe
			 report under subsection (c) shall be submitted in unclassified form, but may
			 include a classified annex.
						934.Notification of
			 investigations related to compromise of critical program information
						(a)Notification of
			 investigation initiation
							(1)NotificationNot
			 later than 30 days after the date of the initiation of any investigation
			 related to the potential compromise of Department of Defense critical program
			 information related to a weapons system or other developmental activity, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 written notification of such investigation including the elements required
			 under paragraph (2).
							(2)ElementsThe written notification required under
			 paragraph (1) shall include, with respect to an investigation described in such
			 subsection, the following elements:
								(A)A statement of the
			 reason for such investigation.
								(B)An identification
			 of each party affected by such investigation.
								(C)An identification
			 of the party responsible for conducting such investigation.
								(D)Any preliminary
			 observations, findings, or recommendations related to such
			 investigation.
								(E)A timeline and
			 methodology for conducting such investigation.
								(b)Notification of
			 completion of certain investigationsNot later than 30 days after the date of
			 the completion of any investigation conducted or overseen by the Damage
			 Assessment Management Office of the Department of Defense, the Secretary of
			 Defense shall submit to the congressional defense committees a written
			 notification of such investigation, including a summary of the findings and
			 recommendations of such investigation, an estimate of the economic losses from
			 the intrusion, and any additional actions needed to improve the protection of
			 intellectual property.
						(c)Report on
			 intrusions after January 1, 2000Not later than 60 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report detailing the known network cyber
			 intrusions that occurred on or after January 1, 2000, and before August 1,
			 2013, and resulted in the compromise of critical program information related to
			 a weapons system, information system development, or another research and
			 development initiative of the Department of Defense. Such report shall include
			 a description of the critical program information that was compromised, the
			 source of each network that was compromised, the systems or developmental
			 activities that were compromised, an estimate of the economic losses from the
			 intrusion, and the suspected origin of each cyber intrusion.
						935.Additional
			 requirements relating to the software licenses of the Department of
			 Defense
						(a)Updated
			 plan
							(1)UpdateThe Chief Information Officer of the
			 Department of the Defense shall, in consultation with the chief information
			 officers of the military departments and the Defense Agencies, update the plan
			 for the inventory of selected software licenses of the Department of Defense
			 required under section 937 of the National Defense Authorization Act for 2013
			 (Public Law
			 112–239;
			 10 U.S.C.
			 2223 note) to include a plan for the inventory of all software
			 licenses of the Department of Defense for which a military department spends
			 more than $5,000,000 annually on any individual title, including a comparison
			 of licenses purchased with licenses installed and of those uninstalled and then
			 reinstalled.
							(2)ElementsThe
			 update required under paragraph (1) shall—
								(A)be done in a
			 comprehensive and auditable format that is verified by an independent third
			 party;
								(B)include details on
			 the process and business systems necessary to regularly perform reviews, a
			 procedure for validating and reporting deregistering and registering new
			 software, and a mechanism and plan to relay that information to the enterprise
			 provider; and
								(C)a proposed
			 timeline for implementation of the updated plan in accordance with paragraph
			 (3).
								(3)ImplementationNot
			 later than September 30, 2013, the Chief Information Officer of the Department
			 of Defense shall implement the updated plan required under paragraph
			 (1).
							(b)Performance
			 planIf the Chief Information Officer of the Department of
			 Defense determines through the update required by subsection (a) that the
			 number of software licenses of the Department for an individual title for which
			 a military department spends greater than $5,000,000 annually exceeds the needs
			 of the Department for such software licenses, or the inventory discloses that
			 there is a discrepancy between the number of software licenses purchased and
			 those in actual use, the Secretary of Defense shall implement a plan to bring
			 the number of such software licenses into balance with the needs of the
			 Department and the terms of any relevant contract.
						936.Limitation on
			 availability of funds for collaborative cybersecurity activities with
			 ChinaNone of the funds
			 authorized to be appropriated by this Act may be used for collaborative
			 cybersecurity activities with the People’s Republic of China or any entity
			 owned or controlled by China, including cybersecurity war games, cybersecurity
			 working groups, the exchange of classified cybersecurity technologies or
			 methods, and the exchange of procedures for investigating cyber
			 intrusions.
					937.Small business
			 cybersecurity solutions office
						(a)EstablishmentThe Secretary of Defense shall submit a
			 report to the Congress on the feasibility of establishing a small business
			 cyber technology office to assist small business concerns in providing
			 cybersecurity solutions to the Federal Government.
						(b)DefinitionsIn this section, the terms small
			 business concern has the meaning given such term in section 3 of the
			 Small Business Act.
						938.Small business
			 cyber educationThe Secretary
			 of Defense shall establish an outreach and education program to assist small
			 businesses (as defined in section 3 of the Small Business Act (15 U.S.C. 632))
			 contracted by the Department of Defense to assist such businesses to—
						(1)understand the
			 gravity and scope of cyber threats;
						(2)develop a plan to protect intellectual
			 property; and
						(3)develop a plan to protect the networks of
			 such businesses.
						ETotal Force
			 Management
					941.Requirement to
			 ensure sufficient levels of Government oversight of functions closely
			 associated with inherently Governmental functions
						(a)RequirementSection 129a of
			 title 10, United States Code, is amended by adding at the end the following new
			 subsection:
							
								(g)Requirement for
				oversight or appropriate corrective actionsFor purposes of
				subsection (f)(3)(B), if insufficient levels of Government oversight are found,
				the Secretary of the military department or head of the Defense Agency
				responsible shall provide such oversight or take appropriate corrective
				actions, including potential conversion to Government performance, consistent
				with this section and sections 129 and
				2463
				of this
				title.
								.
						(b)Amendment
			 relating to review of certain contractsSubsection (e)(2)(C) of
			 section 2330a of such title is amended by adding after governmental
			 functions the following: in which there is inadequate oversight
			 of the contractor personnel performing such functions.
						942.Five-year
			 requirement for certification of appropriate manpower performanceSection 2330a of
			 title 10, United States Code, is amended—
						(1)by redesignating
			 subsections (g) and (h) as subsections (h) and (i), respectively; and
						(2)by inserting after
			 subsection (f) the following new section (g):
							
								(g)Certifications
				of appropriate manpower performance(1)Beginning in fiscal year
				2014 and continuing through fiscal year 2018, the Secretary of Defense, or an
				official designated personally by the Secretary, no later than February 1 of
				each reporting year, shall submit to the congressional defense committees the
				findings of the reviews required under subsection (e) and certify in writing
				that—
										(A)all Department of Defense contractor
				positions identified as being responsible for the performance of inherently
				governmental functions have been eliminated;
										(B)each Department of Defense contract
				that is a personal services contract has been entered into, and is being
				performed, in accordance with applicable laws and regulations; and
										(C)any contract for services that
				includes any functions that are closely associated with inherently governmental
				functions or designated as critical have been reviewed to determine if those
				activities should be—
											(i)subject to action pursuant to
				section 2463 of this title; or
											(ii)converted to an acquisition
				approach that would be more advantageous to the Department of Defense.
											(2)If the certifications required in
				paragraph (1) are not submitted by the date required in a reporting year, the
				Inspector General of the Department of Defense shall assess the Department’s
				compliance with subsection (e) and determine why the Secretary could not make
				the certifications required in paragraph (1). The Inspector General shall
				submit to the congressional defense committees, not later than May 1 of the
				reporting year, a report on such assessment and determination.
									(3)Not later than May 1 of each
				reporting year, the Comptroller General of the United States shall submit to
				the congressional defense committees a report containing the Comptroller
				General’s assessment of the reviews conducted under subsection (e) and the
				actions taken to resolve the findings of the
				reviews.
									.
						XGeneral
			 Provisions
				AFinancial
			 Matters
					1001.General
			 transfer authority
						(a)Authority to
			 transfer authorizations
							(1)AuthorityUpon
			 determination by the Secretary of Defense that such action is necessary in the
			 national interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this division for fiscal year 2014
			 between any such authorizations for that fiscal year (or any subdivisions
			 thereof). Amounts of authorizations so transferred shall be merged with and be
			 available for the same purposes as the authorization to which
			 transferred.
							(2)LimitationExcept
			 as provided in paragraph (3), the total amount of authorizations that the
			 Secretary may transfer under the authority of this section may not exceed
			 $3,500,000,000.
							(3)Exception for
			 transfers between military personnel authorizationsA transfer of
			 funds between military personnel authorizations under title IV shall not be
			 counted toward the dollar limitation in paragraph (2).
							(b)LimitationsThe
			 authority provided by subsection (a) to transfer authorizations—
							(1)may only be used
			 to provide authority for items that have a higher priority than the items from
			 which authority is transferred; and
							(2)may not be used to
			 provide authority for an item that has been denied authorization by
			 Congress.
							(c)Effect on
			 authorization amountsA transfer made from one account to another
			 under the authority of this section shall be deemed to increase the amount
			 authorized for the account to which the amount is transferred by an amount
			 equal to the amount transferred.
						(d)Notice to
			 congressThe Secretary shall promptly notify Congress of each
			 transfer made under subsection (a).
						1002.Budgetary
			 effects of this ActThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Committee on the Budget of the House of Representatives, as long as such
			 statement has been submitted prior to the vote on passage of this Act.
					1003.Audit of Department
			 of Defense fiscal year 2018 financial statements
						(a)Sense of
			 CongressCongress—
							(1)reaffirms the
			 findings of the Panel on Defense Financial Management and Auditability Reform
			 of the Committee on Armed Services of the House of Representatives;
							(2)points to the
			 Government Accountability Office’s most recent High Risk List
			 recommendations;
							(3)is encouraged by
			 the important progress the Department of Defense has made in achieving
			 auditability; and
							(4)stands ready to
			 continue helping in this effort.
							(b)Sense of
			 Congress on DOD financial management reformIt is the sense of
			 Congress that, in the aftermath of the effects of sequestration as enacted by
			 the Budget Control Act of 2011 (Public Law 112–25), financial
			 management reform is imperative, and the Department of Defense should place
			 continued importance on, and remain vigilant in, its financial management
			 reform efforts.
						(c)Audit of DOD
			 financial statementsIn
			 addition to the requirement under section 1003(a)(2)(A)(ii) of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84;
			 10 U.S.C.
			 2222 note) that the Financial Improvement and Audit Readiness
			 Plan describe specific actions to be taken and the costs associated with
			 ensuring that the financial statements of the Department of Defense are
			 validated as ready for audit by not later than September 30, 2017, upon the
			 conclusion of fiscal year 2018, the Secretary of Defense shall ensure that a
			 full audit is performed on the financial statements of the Department of
			 Defense for such fiscal year. The Secretary shall submit to Congress the
			 results of that audit by not later than March 31, 2019.
						1004.Authority to
			 transfer funds to the National Nuclear Security Administration to sustain
			 nuclear weapons modernization
						(a)Transfer
			 authorizedIf the amount
			 authorized to be appropriated for the weapons activities of the National
			 Nuclear Security Administration under section 3101 or otherwise made available
			 for fiscal year 2014 is less than $8,400,000,000 (the amount projected to be
			 required for such activities in fiscal year 2014 as specified in the report
			 under section 1251 of the National Defense Authorization Act for Fiscal Year
			 2010 (Public
			 Law 111–84; 123 Stat. 2549)), the Secretary of Defense may
			 transfer, from amounts authorized to be appropriated for the Department of
			 Defense for fiscal year 2014 pursuant to this Act, to the Secretary of Energy
			 an amount, not to exceed $150,000,000, to be available only for weapons
			 activities of the National Nuclear Security Administration.
						(b)Notice to
			 CongressIn the event of a transfer under subsection (a), the
			 Secretary of Defense shall promptly notify Congress of the transfer, and shall
			 include in such notice the Department of Defense account or accounts from which
			 funds are transferred.
						(c)Transfer
			 mechanismAny funds transferred under this section shall be
			 transferred in accordance with established procedures for reprogramming under
			 section 1001 or successor provisions of law.
						(d)Construction of
			 authorityThe transfer authority provided under subsection (a) is
			 in addition to any other transfer authority provided under this Act.
						BCounter-Drug
			 Activities
					1011.Extension of
			 authority to support unified counter-drug and counterterrorism campaign in
			 ColombiaSection 1021 of the
			 Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005
			 (Public Law
			 108–375; 118 Stat. 2042), as most recently amended by section
			 1010 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law
			 112–239; 126 Stat. 1907), is amended—
						(1)in subsection (a),
			 by striking 2013 and inserting 2014; and
						(2)in subsection (c),
			 by striking 2013 and inserting 2014.
						1012.Extension of
			 authority for joint task forces to provide support to law enforcement agencies
			 conducting counter-terrorism activitiesSection 1022(b) of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1594;
			 10 U.S.C.
			 371 note), as most recently amended by section 1011 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1907) is amended by striking
			 2013 and inserting 2014.
					1013.Two-year extension
			 of authority to provide additional support for counter-drug activities of
			 certain foreign governmentsSubsection (a)(2) of section 1033 of the
			 National Defense Authorization Act for Fiscal Year 1998 (Public Law
			 105–85; 111 Stat. 1881), as most recently amended by section
			 1006(a) of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law
			 112–81; 125 Stat. 1557), is amended by striking
			 2013 and inserting 2015.
					1014.Sense of
			 Congress regarding the National Guard Counter-Narcotic ProgramIt is the sense of Congress that—
						(1)the National Guard
			 Counter-Narcotic Program is a valuable tool to counter-drug operations across
			 the United States, especially on the southwest border;
						(2)the National Guard
			 has an important role in combating drug trafficking into the United States;
			 and
						(3)the program should
			 received continued funding.
						CNaval Vessels and
			 Shipyards
					1021.Clarification
			 of sole ownership resulting from ship donations at no cost to the navy
						(a)Clarification of
			 transfer authoritySubsection (a) of
			 section
			 7306 of title 10, United States Code, is amended to read as
			 follows:
							
								(a)Authority to
				make transferThe Secretary of the Navy may convey, by donation,
				all right, title, and interest to any vessel stricken from the Naval Vessel
				Register or any captured vessel, for use as a museum or memorial for public
				display in the United States, to—
									(1)any State, the
				District of Columbia, any Commonwealth or possession of the United States, or
				any municipal corporation or political subdivision thereof; or
									(2)any nonprofit
				entity.
									.
						(b)Clarification of
			 limitations on liability and responsibilitySubsection (b) of
			 such section is amended to read as follows:
							
								(b)Limitations on
				liability and responsibility(1)The United States and
				all departments and agencies thereof, and their officers and employees, shall
				not be liable at law or in equity for any injury or damage to any person or
				property occurring on a vessel donated under this section.
									(2)Notwithstanding any other law, the
				United States and all departments and agencies thereof, and their officers and
				employees, shall have no responsibility or obligation to make, engage in, or
				provide funding for, any improvement, upgrade, modification, maintenance,
				preservation, or repair to a vessel donated under this
				section.
									.
						(c)Clarification
			 that transfers to be made at no cost to united statesSubsection
			 (c) of such section is amended by inserting after under this
			 section the following: , the maintenance and preservation of
			 that vessel as a museum or memorial, and the ultimate disposal of that vessel,
			 including demilitarization of Munitions List items at the end of the useful
			 life of the vessel as a museum or memorial,.
						(d)Application of
			 environmental laws; definitionsSuch section is further amended
			 by adding at the end the following new subsections:
							
								(e)Application of
				environmental lawsNothing in this section shall affect the
				applicability of Federal, State, interstate, and local environmental laws and
				regulations, including the Toxic Substances Control Act (15 U.S.C. 2601 et
				seq.) and the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), to the
				Department of Defense or to a donee.
								(f)DefinitionsIn
				this section:
									(1)The term
				nonprofit entity means any entity qualifying as an exempt
				organization under section 501(c)(3) of the Internal
				Revenue Code of 1986.
									(2)The term
				Munitions List means the United States Munitions List created
				and controlled under section 38 of the Arms Export Control Act (22 U.S.C.
				2778).
									(3)The term
				donee means any entity receiving a vessel pursuant to subsection
				(a).
									.
						(e)Clerical
			 amendments
							(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
								
									7306.Vessels
				stricken from Naval Vessel Register; captured vessels: conveyance by
				donation
									.
							(2)Table of
			 sectionsThe item relating to such section in the table of
			 sections at the beginning of chapter 633 of such title is amended to read as
			 follows:
								
									
										7306. Vessels stricken from Naval Vessel
				Register; captured vessels: conveyance by
				donation.”
									
									.
							1022.Availability of
			 funds for retirement or inactivation of Ticonderoga class cruisers or dock
			 landing ships
						(a)Limitation on
			 availability of funds
							(1)In
			 generalExcept as provided in paragraph (2), none of the funds
			 authorized to be appropriated by this Act or otherwise made available for
			 fiscal year 2014 for the Department of Defense may be obligated or expended to
			 retire, prepare to retire, inactivate, or place in storage a cruiser or dock
			 landing ship.
							(2)ExceptionNotwithstanding
			 paragraph (1), the funds referred to in such subsection may be obligated or
			 expended to retire the U.S.S. Denver, LPD9.
							(b)Authority to
			 transfer authorizations
							(1)AuthoritySubject
			 to the availability of appropriations for such purpose, the Secretary of
			 Defense may transfer amounts of authorizations made available to the Department
			 of Defense for fiscal year 2013 specifically for the modernization of vessels
			 referred to in subsection (a)(1). Amounts of authorizations so transferred
			 shall be merged with and be available for the same purposes as the
			 authorization to which transferred.
							(2)LimitationThe total amount of authorizations that the
			 Secretary may transfer under the authority of this subsection may not exceed
			 $914,676,000.
							(3)Additional
			 authorityThe transfer authority provided by this subsection is
			 in addition to the transfer authority provided under section 1001 of this Act
			 and under section 1001 of the National Defense Authorization Act for Fiscal
			 Year 2013 (Public Law 112–239; 126 Stat.
			 1902).
							1023.Repair of
			 vessels in foreign shipyards
						(a)Nonhomeported
			 vesselsSubsection (a) of
			 section
			 7310 of title 10, United States Code, is amended—
							(1)by striking
			 A naval and inserting (1) A naval; and
							(2)by adding at the
			 end the following new paragraph:
								
									(2)For purposes of this section, a naval
				vessel that does not have a designated homeport shall be treated as being
				homeported in the United States or
				Guam.
									.
							(b)Voyage
			 repairSuch section is
			 further amended—
							(1)in subsection
			 (c)(3)(C), by striking as defined in Commander Military Sealift Command
			 Instruction 4700.15C (September 13, 2007) or Joint Fleet Maintenance Manual
			 (Commander Fleet Forces Command Instruction 4790.3 Revision A, Change 7),
			 Volume III; and
							(2)by adding at the
			 end the following new subsection:
								
									(d)Voyage repair
				definedIn this section, the
				term voyage repair has the meaning given such term in Navy
				Instruction COMFLTFORCOMINST
				4790.3B.
									.
							1024.Sense of
			 Congress regarding a balanced future naval force
						(a)FindingsCongress makes the following
			 findings:
							(1)The battle force of the Navy must be
			 sufficiently sized and balanced in capability to meet current and anticipated
			 future national security objectives.
							(2)A
			 robust and balanced naval force is required for the Department of Defense to
			 fully execute the President’s National Security Strategy.
							(3)To develop and
			 sustain required capabilities the Navy must balance investment and maintenance
			 costs across various ship types, including—
								(A)aircraft
			 carriers;
								(B)surface
			 combatants;
								(C)submarines;
								(D)amphibious assault
			 ships; and
								(E)other auxiliary
			 vessels, including support vessels operated by the Military Sealift
			 Command.
								(4)Despite a Marine
			 Corps requirement for 38 amphibious assault ships, the Navy possesses only 30
			 amphibious assault ships with an average of 22 ships available for surge
			 deployment.
							(5)The inadequate
			 level of investment in Navy shipbuilding over the last 20 years has resulted
			 in—
								(A)a fragile
			 shipbuilding industrial base, both in the construction yards and secondary
			 suppliers of materiel and equipment; and
								(B)increased costs
			 per vessel stemming from low production volume.
								(6)The Department of
			 Defense, Military Construction and Veterans Affairs, and Full-Year Continuing
			 Appropriations Act for Fiscal Year 2013 provided $263,000,000 towards the
			 advance procurement of materiel and equipment required to continue the San
			 Antonio LPD 17 amphibious transport dock class to a total of 12 ships, a key
			 first step in rebalancing the amphibious assault ship force structure.
							(b)Sense of
			 CongressIt is the Sense of Congress that—
							(1)the Department of
			 Defense and the Department of the Navy must prioritize funding towards
			 increased shipbuilding rates to enable the Navy to meet the full-range of
			 combatant commander requests;
							(2)the Department of
			 the Navy’s future budget requests and the Long Range Plan for the Construction
			 of Naval Forces must realistically anticipate and reflect the true investment
			 necessary to meet stated force structure goals;
							(3)without
			 modification to Long Range Plan for the Construction of Naval Forces
			 shipbuilding plan, the future of the industrial base that enables construction
			 of large, combat-survivable amphibious assault ships is at significant risk;
			 and
							(4)the Department of
			 Defense and Congress should act expeditiously to restore the force structure
			 and capability balance of the Navy fleet as quickly as possible.
							1025.Authority for
			 short-term extension or renewal of leases for vessels supporting the Transit
			 Protection System Escort Program
						(a)In
			 generalNotwithstanding
			 section
			 2401 of title 10, United States Code, the Secretary of the Navy
			 may extend or renew the lease of not more than four blocking vessels supporting
			 the Transit Protection System Escort Program after the date of the expiration
			 of the lease of such vessels, as in effect on the date of the enactment of this
			 Act. Such an extension shall be for a term that is the shorter of—
							(1)the period
			 beginning on the date of the expiration of the lease in effect on the date of
			 the enactment of this Act and ending on the date on which the Secretary
			 determines that a substitute is available for the capabilities provided by the
			 lease, or that the capabilities provided by the vessel are no longer required;
			 or
							(2)180 days.
							(b)FundingAmounts
			 authorized to be appropriated by section 301 and available for operation and
			 maintenance, Navy, as specified in the funding tables in section 4301, may be
			 available for the extension or renewal of a lease under subsection (a).
						(c)Notice to
			 CongressPrior to extending
			 or renewing a lease under subsection (a), the Secretary of the Navy shall
			 submit to the congressional defense committees notification of the proposed
			 extension or renewal. Such notification shall include—
							(1)a
			 detailed description of the term of the proposed contract for the extension or
			 renewal of the lease and a justification for extending or renewing the lease
			 rather than obtaining the capability provided for by the lease, charter, or
			 services involved through purchase of the vessel; and
							(2)a
			 plan for meeting the capability provided for by the lease upon the completion
			 of the term of the lease contract, as extended or renewed under subsection
			 (a).
							1026.Report
			 comparing costs of DDG 1000 and DDG 51 Flight III shipsNot later than March 15, 2014, the
			 Secretary of the Navy shall submit to the congressional defense committees a
			 report providing an updated comparison of the costs and risks of acquiring DDG
			 1000 and DDG 51 Flight III vessels equipped for enhanced ballistic missile
			 defense capability. The report shall include each of the following:
						(1)An updated
			 estimate of the total cost to develop, procure, operate, and support ballistic
			 missile defense capable DDG 1000 destroyers equipped with the air and missile
			 defense radar that would be procured in addition to the three prior-year-funded
			 DDG 1000 class ships, and in lieu of Flight III DDG–51 destroyers.
						(2)The estimate of
			 the Secretary of the total cost of the current plan to develop, procure,
			 operate, and support Flight III DDG 51 destroyers.
						(3)Details on the
			 assumed ballistic missile defense requirements and construction schedules for
			 both the DDG 1000 and DDG 51 Flight III destroyers referred to in paragraphs
			 (1) and (2), respectively.
						(4)An updated
			 comparison of the program risks and the resulting ship capabilities in all
			 dimensions (not just ballistic missile defense) of the options referred to in
			 paragraphs (1) and (2).
						(5)Any other
			 information the Secretary determines appropriate.
						1027.Sense of Congress
			 on establishment of an Advisory Board on Toxic Substances and Worker
			 HealthIt is the sense of
			 Congress that the President should establish an Advisory Board on Toxic
			 Substances and Worker Health, as described in the report of the Comptroller
			 General of the United States titled Energy Employees Compensation:
			 Additional Independent Oversight and Transparency Would Improve Program’s
			 Credibility, numbered GAO–10–302, to—
						(1)advise the
			 President concerning the review and approval of the Department of Labor site
			 exposure matrix;
						(2)conduct periodic
			 peer reviews of, and approve, medical guidance for part E claims examiners with
			 respect to the weighing of a claimant’s medical evidence;
						(3)obtain periodic
			 expert review of evidentiary requirements for part B claims related to lung
			 disease regardless of approval;
						(4)provide oversight
			 over industrial hygienists, Department of Labor staff physicians, and
			 Department of Labor’s consulting physicians and their reports to ensure
			 quality, objectivity, and consistency; and
						(5)coordinate exchanges of data and findings
			 with the Advisory Board on Radiation and Worker Health to the extent necessary
			 (under section 3624 the Energy Employees Occupational Illness Compensation
			 Program Act of 2000 (42 U.S.C. 7384o).
						DCounterterrorism
					1030.Clarification
			 of procedures for use of alternate members on military commissions
						(a)Primary and
			 alternate members
							(1)Number of
			 membersSubsection (a) of
			 section
			 948m of title 10, United States Code, is amended—
								(A)in paragraph
			 (1)—
									(i)by
			 striking at least five members and inserting at least
			 five primary members and as many alternate members as the convening authority
			 shall detail; and
									(ii)by
			 adding at the end the following new sentence: Alternate members shall be
			 designated in the order in which they will replace an excused primary
			 member.; and
									(B)in paragraph (2),
			 by inserting primary after the number of.
								(2)General
			 rulesSuch section is further amended—
								(A)by redesignating
			 subsection (b) and (c) as subsections (d) and (e), respectively; and
								(B)by inserting after
			 subsection (a) the following new subsections (b) and (c):
									
										(b)Primary
				membersPrimary members of a military commission under this
				chapter are voting members.
										(c)Alternate
				members(1)A
				military commission may include alternate members to replace primary members
				who are excused from service on the commission.
											(2)Whenever a primary member is excused
				from service on the commission, an alternate member, if available, shall
				replace the excused primary member and the trial may
				proceed.
											.
								(3)Excuse of
			 membersSubsection (d) of such section, as redesignated by
			 paragraph (2)(A), is amended—
								(A)in the matter
			 before paragraph (1), by inserting primary or alternate before
			 member;
								(B)by striking
			 or at the end of paragraph (2);
								(C)by striking the
			 period at the end of paragraph (3) and inserting ; or;
			 and
								(D)by adding at the
			 end the following new paragraph:
									
										(4)in the case of an
				alternate member, in order to reduce the number of alternate members required
				for service on the commission, as determined by the convening
				authority.
										.
								(4)Absent and
			 additional membersSubsection (e) of such section, as
			 redesignated by paragraph (2)(A), is amended—
								(A)in the first
			 sentence—
									(i)by
			 inserting the number of primary members of after
			 Whenever;
									(ii)by
			 inserting primary before members required by;
			 and
									(iii)by
			 inserting and there are no remaining alternate members to replace the
			 excused primary members after subsection (a); and
									(B)by adding at the
			 end the following new sentence: An alternate member who was present for
			 the introduction of all evidence shall not be considered to be a new or
			 additional member..
								(b)ChallengesSection
			 949f of such title is amended—
							(1)in subsection (a),
			 by inserting primary or alternate before member;
			 and
							(2)by adding at the
			 end of subsection (b) the following new sentence: Nothing in this
			 section prohibits the military judge from awarding to each party such
			 additional peremptory challenges as may be required in the interests of
			 justice..
							(c)Number of votes
			 requiredSection 949m of such title is amended—
							(1)by inserting
			 primary before members each place it appears;
			 and
							(2)by adding at the
			 end of subsection (b) the following new paragraph:
								
									(4)The primary members present for a
				vote on a sentence need not be the same primary members who voted on the
				conviction if the requirements of section 948m(d) of this title are
				met.
									.
							1031.Modification of
			 Regional Defense Combating Terrorism Fellowship Program reporting
			 requirement
						(a)In
			 generalSection 2249c(c)
			 of title 10, United States Code, is amended—
							(1)in paragraph (3),
			 by inserting , including engagement activities for program
			 alumni, after effectiveness of the program;
							(2)in paragraph (4),
			 by inserting after program the following: , including a
			 list of any unfunded or unmet training requirements and requests;
			 and
							(3)by adding at the
			 end the following new paragraph:
								
									(5)A discussion and justification of how the
				program fits within the theater security priorities of each of the commanders
				of the geographic combatant
				commands.
									.
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to a report submitted for a fiscal year
			 beginning after the date of the enactment of this Act.
						1032.Prohibition on
			 use of funds to construct or modify facilities in the United States to house
			 detainees transferred from United States Naval Station, Guantanamo Bay,
			 Cuba
						(a)In
			 generalNo amounts authorized to be appropriated or otherwise
			 made available to the Department of Defense may be used during the period
			 beginning on the date of the enactment of this Act and ending on December 31,
			 2014, to construct or modify any facility in the United States, its
			 territories, or possessions to house any individual detained at Guantanamo for
			 the purposes of detention or imprisonment in the custody or under the control
			 of the Department of Defense unless authorized by Congress.
						(b)ExceptionThe
			 prohibition in subsection (a) shall not apply to any modification of facilities
			 at United States Naval Station, Guantanamo Bay, Cuba.
						(c)Individual
			 detained at Guantanamo definedIn this section, the term
			 individual detained at Guantanamo has the meaning given that
			 term in section 1033(f)(2).
						1033.Requirements
			 for certifications relating to the transfer of detainees at United States Naval
			 Station, Guantanamo Bay, Cuba, to foreign countries and other foreign
			 entities
						(a)Certification
			 required prior to transfer
							(1)In
			 generalExcept as provided in paragraph (2) and subsection (d),
			 the Secretary of Defense may not use any amounts authorized to be appropriated
			 or otherwise available to the Department of Defense to transfer, during the
			 period beginning on the date of the enactment of this Act and ending on
			 December 31, 2014, any individual detained at Guantanamo to the custody or
			 control of the individual’s country of origin, any other foreign country, or
			 any other foreign entity unless the Secretary submits to Congress the
			 certification described in subsection (b) not later than 30 days before the
			 transfer of the individual.
							(2)ExceptionParagraph
			 (1) shall not apply to any action taken by the Secretary to transfer any
			 individual detained at Guantanamo to effectuate an order affecting the
			 disposition of the individual that is issued by a court or competent tribunal
			 of the United States having lawful jurisdiction (which the Secretary shall
			 notify Congress of promptly after issuance).
							(b)CertificationA
			 certification described in this subsection is a written certification made by
			 the Secretary of Defense, with the concurrence of the Secretary of State and in
			 consultation with the Director of National Intelligence, that—
							(1)the government of
			 the foreign country or the recognized leadership of the foreign entity to which
			 the individual detained at Guantanamo is to be transferred—
								(A)is not a
			 designated state sponsor of terrorism or a designated foreign terrorist
			 organization;
								(B)maintains control
			 over each detention facility in which the individual is to be detained if the
			 individual is to be housed in a detention facility;
								(C)is not, as of the
			 date of the certification, facing a threat that is likely to substantially
			 affect its ability to exercise control over the individual;
								(D)has taken or
			 agreed to take effective actions to ensure that the individual cannot take
			 action to threaten the United States, its citizens, or its allies in the
			 future;
								(E)has taken or
			 agreed to take such actions as the Secretary of Defense determines are
			 necessary to ensure that the individual cannot engage or reengage in any
			 terrorist activity; and
								(F)has agreed to
			 share with the United States any information that—
									(i)is
			 related to the individual or any associates of the individual; and
									(ii)could affect the
			 security of the United States, its citizens, or its allies; and
									(2)includes an
			 assessment, in classified or unclassified form, of the capacity, willingness,
			 and past practices (if applicable) of the foreign country or entity in relation
			 to the Secretary’s certifications.
							(c)Prohibition in
			 cases of prior confirmed recidivism
							(1)ProhibitionExcept
			 as provided in paragraph (2) and subsection (d), the Secretary of Defense may
			 not use any amounts authorized to be appropriated or otherwise made available
			 to the Department of Defense to transfer any individual detained at Guantanamo
			 to the custody or control of the individual’s country of origin, any other
			 foreign country, or any other foreign entity if there is a confirmed case of
			 any individual who was detained at United States Naval Station, Guantanamo Bay,
			 Cuba, at any time after September 11, 2001, who was transferred to such foreign
			 country or entity and subsequently engaged in any terrorist activity.
							(2)ExceptionParagraph
			 (1) shall not apply to any action taken by the Secretary to transfer any
			 individual detained at Guantanamo to effectuate an order affecting the
			 disposition of the individual that is issued by a court or competent tribunal
			 of the United States having lawful jurisdiction (which the Secretary shall
			 notify Congress of promptly after issuance).
							(d)National
			 security waiver
							(1)In
			 generalThe Secretary of Defense may waive the applicability to a
			 detainee transfer of a certification requirement specified in subparagraph (D)
			 or (E) of subsection (b)(1) or the prohibition in subsection (c), if the
			 Secretary certifies the rest of the criteria required by subsection (b) for
			 transfers prohibited by subsection (c) and, with the concurrence of the
			 Secretary of State and in consultation with the Director of National
			 Intelligence, determines that—
								(A)alternative
			 actions will be taken to address the underlying purpose of the requirement or
			 requirements to be waived;
								(B)in the case of a
			 waiver of subparagraph (D) or (E) of subsection (b)(1), it is not possible to
			 certify that the risks addressed in the paragraph to be waived have been
			 completely eliminated, but the actions to be taken under subparagraph (A) will
			 substantially mitigate such risks with regard to the individual to be
			 transferred;
								(C)in the case of a
			 waiver of subsection (c), the Secretary has considered any confirmed case in
			 which an individual who was transferred to the country subsequently engaged in
			 terrorist activity, and the actions to be taken under subparagraph (A) will
			 substantially mitigate the risk of recidivism with regard to the individual to
			 be transferred; and
								(D)the transfer is in
			 the national security interests of the United States.
								(2)ReportsWhenever
			 the Secretary makes a determination under paragraph (1), the Secretary shall
			 submit to the appropriate committees of Congress, not later than 30 days before
			 the transfer of the individual concerned, the following:
								(A)A copy of the
			 determination and the waiver concerned.
								(B)A statement of the
			 basis for the determination, including—
									(i)an
			 explanation why the transfer is in the national security interests of the
			 United States;
									(ii)in
			 the case of a waiver of subparagraph (D) or (E) of subsection (b)(1), an
			 explanation why it is not possible to certify that the risks addressed in the
			 paragraph to be waived have been completely eliminated; and
									(iii)a
			 classified summary of—
										(I)the individual’s
			 record of cooperation while in the custody of or under the effective control of
			 the Department of Defense; and
										(II)the agreements
			 and mechanisms in place to provide for continuing cooperation.
										(C)A summary of the
			 alternative actions to be taken to address the underlying purpose of, and to
			 mitigate the risks addressed in, the paragraph or subsection to be
			 waived.
								(D)The assessment
			 required by subsection (b)(2).
								(e)Record of
			 cooperationIn assessing the risk that an individual detained at
			 Guantanamo will engage in terrorist activity or other actions that could affect
			 the security of the United States if released for the purpose of making a
			 certification under subsection (b) or a waiver under subsection (d), the
			 Secretary of Defense may give favorable consideration to any such
			 individual—
							(1)who has
			 substantially cooperated with United States intelligence and law enforcement
			 authorities, pursuant to a pre-trial agreement, while in the custody of or
			 under the effective control of the Department of Defense; and
							(2)for whom
			 agreements and effective mechanisms are in place, to the extent relevant and
			 necessary, to provide for continued cooperation with United States intelligence
			 and law enforcement authorities.
							(f)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Appropriations, the Committee on Foreign
			 Relations, and the Select Committee on Intelligence of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Appropriations, the Committee on Foreign
			 Affairs, and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
								(2)The term
			 individual detained at Guantanamo means any individual located
			 at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009,
			 who—
								(A)is not a citizen
			 of the United States or a member of the Armed Forces of the United States;
			 and
								(B)is—
									(i)in
			 the custody or under the control of the Department of Defense; or
									(ii)otherwise under
			 detention at United States Naval Station, Guantanamo Bay, Cuba.
									(3)The term
			 foreign terrorist organization means any organization so
			 designated by the Secretary of State under section 219 of the Immigration and
			 Nationality Act (8
			 U.S.C. 1189).
							1034.Prohibition on
			 the use of funds for the transfer or release of individuals detained at United
			 States Naval Station, Guantanamo Bay, CubaNo amounts authorized to be appropriated or
			 otherwise made available to the Department of Defense may be used during the
			 period beginning on the date of the enactment of this Act and ending on
			 December 31, 2014, to transfer, release, or assist in the transfer or release
			 to or within the United States, its territories, or possessions of Khalid
			 Sheikh Mohammed or any other detainee who—
						(1)is not a United
			 States citizen or a member of the Armed Forces of the United States; and
						(2)is or was held on
			 or after January 20, 2009, at United States Naval Station, Guantanamo Bay,
			 Cuba, by the Department of Defense.
						1035.Unclassified
			 summary of information relating to individuals detained at Parwan,
			 AfghanistanNot later than 120
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall make publicly available an unclassified summary of information relating
			 to the individuals detained by the Department of Defense at the Detention
			 Facility at Parwan, Afghanistan, pursuant to the Authorization for Use of
			 Military Force (Public Law 107–40;
			 50 U.S.C.
			 1541 note) who have been determined to represent an enduring
			 security threat to the United States. Such summary shall cover any individual
			 detained at such facility as of the date of the enactment of this Act and any
			 individual so detained during the two-year period preceding the date of the
			 enactment of this Act. Such summary shall include for each such covered
			 individual—
						(1)a
			 description of the relevant organization or organizations with which the
			 individual is affiliated;
						(2)whether the
			 individual had ever been in the custody or under the effective control of the
			 United States at any time before being detained at such facility and, if so,
			 where the individual had been in such custody or under such effective control;
			 and
						(3)whether the
			 individual has been directly linked to the death of any member of the United
			 States Armed Forces or any United States Government employee.
						1036.Assessment of
			 affiliates and adherents of al-Qaeda outside the United StatesNot later than 120 days after the date of
			 the enactment of this Act, the President, acting through the Secretary of
			 Defense, shall submit to the congressional defense committees the Committee on
			 Foreign Relations of the Senate, and the Committee on Foreign Affairs of the
			 House of Representatives an assessment containing each of the following:
						(1)An identification of any group operating
			 outside the United States that is an affiliate or adherent of, or otherwise
			 related to, al-Qaeda.
						(2)A summary of relevant information relating
			 to each such group, including—
							(A)the extent to
			 which members or leaders of the group have—
								(i)conducted or
			 planned to conduct lethal or significant operations outside the borders of the
			 state or states in which the group ordinarily operates;
								(ii)conducted fundraising or recruiting outside
			 the borders of such state or states; and
								(iii)have
			 demonstrated any interest in conducting activities described in clauses (i) and
			 (ii) outside the borders of such state or states;
								(B)the extent to
			 which the connection of the group to the senior leadership of al-Qaeda has
			 changed over time; and
							(C)whether the group
			 has attacked or planned to purposefully attack United States citizens, members
			 of Armed Forces of the United States, or other representatives of the United
			 States, or is likely to do so in the future.
							(3)An assessment of whether each group is part
			 of or substantially supporting al-Qaeda or the Taliban, or constitutes an
			 associated force that is engaged in hostilities against the United States or
			 its coalition partners for purposes of interpreting the scope of section 2 of
			 the Authorization for Use of Military Force (Public Law
			 107–40; 115 Stat. 224;
			 50 U.S.C.
			 1541 note).
						(4)The criteria used to determine the nature
			 and extent of each group’s relationship to al-Qaeda.
						1037.Designation of
			 Department of Defense senior official for facilitating the transfer of
			 individuals detained at United States Naval Station, Guantanamo Bay,
			 CubaNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Defense
			 shall—
						(1)designate a senior
			 official of the Department of Defense as the official with principal
			 responsibility for coordination and management of the transfer of individuals
			 detained at United States Naval Station, Guantanamo Bay, Cuba; and
						(2)set forth the
			 responsibilities of that senior official with respect to such transfers.
						1038.Rank of chief
			 prosecutor and chief defense counsel in military commissions established to try
			 individuals detained at GuantanamoFor purposes of any military commission
			 established under
			 chapter 47A of title 10,
			 United States Code, to try an alien unprivileged enemy belligerent (as such
			 terms are defined in section 948a of such title) who is detained at United
			 States Naval Station, Guantanamo Bay, Cuba, the chief defense counsel and the
			 chief prosecutor shall have the same rank.
					1039.Report on
			 capability of Yemeni government to detain, rehabilitate, and prosecute
			 individuals detained at Guantanamo who are transferred to YemenNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense and the Secretary of State
			 shall jointly submit to the congressional defense committees, the Committee on
			 Foreign Affairs of the House of Representatives, and the Committee on Foreign
			 Relations of the Senate a report on the capability of the government of Yemen
			 to detain, rehabilitate, and prosecute individuals detained at Guantanamo (as
			 such term is defined in section 1033(f)(2)) who are transferred to Yemen. Such
			 report shall include an assessment of any humanitarian issues that may be
			 encountered in transferring individuals detained at Guantanamo to Yemen.
					1040.Report on
			 attachment of rights to individuals detained at Guantanamo if transferred to
			 the United StatesNot later
			 than 90 days after the date of the enactment of this Act, the Secretary of
			 Defense and the Attorney General shall jointly submit to the congressional
			 defense committees, the Committee on the Judiciary of the House of
			 Representatives, and the Committee on the Judiciary of the Senate a report that
			 includes each of the following:
						(1)A
			 description of the extent to which an individual detained at Guantanamo, if
			 transferred to the United States, could become eligible, by reason of such
			 transfer, for—
							(A)relief from removal from the United States,
			 including pursuant to the Convention against Torture and Other Cruel, Inhuman
			 or Degrading Treatment or Punishment;
							(B)any required
			 release from immigration detention, including pursuant to the decision of the
			 Supreme Court in Zadvydas v. Davis;
							(C)asylum or
			 withholding of removal; or
							(D)any additional
			 constitutional right.
							(2)For any right
			 referred to in paragraph (1) for which the Secretary and Attorney General
			 determine such an individual could become eligible if so transferred, a
			 description of the reasoning behind such determination and an explanation of
			 the nature of the right.
						1040A.Summary of
			 information relating to individuals detained at Guantanamo who became leaders
			 of foreign terrorist groups
						(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall make publicly available a summary of information relating to individuals
			 who were formerly detained at United States Naval Station, Guantanamo Bay,
			 Cuba, who have, since being transferred or released from such detention, have
			 become leaders or involved in the leadership structure of a foreign terrorist
			 group.
						(b)Form of
			 summaryThe summary required
			 under subsection (a) shall be in unclassified form, but may contain a
			 classified annex. The Secretary of Defense shall submit any such classified
			 annex to the congressional defense committees.
						1040B.Procedures
			 governing United States citizens apprehended inside the United States pursuant
			 to the Authorization for Use of Military Force
						(a)Availability of
			 writ of habeas corpusNothing in the Authorization for Use of
			 Military Force (Public Law 107–40;
			 50 U.S.C.
			 1541 note), or any other law, shall be construed to deny the
			 availability of the writ of habeas corpus to any United States citizen
			 apprehended inside the United States pursuant to the Authorization for Use of
			 Military Force (Public Law 107–40;
			 50 U.S.C.
			 1541 note).
						(b)ProceduresIn
			 any habeas proceeding brought by a United States citizen apprehended inside the
			 United States pursuant to the Authorization for Use of Military Force
			 (Public Law
			 107–40;
			 50 U.S.C.
			 1541 note), the government shall have the burden of proving by
			 clear and convincing evidence that such citizen is an unprivileged enemy
			 belligerent and there shall be no presumption that any evidence presented by
			 the government as justification for the apprehension and subsequent detention
			 is accurate and authentic.
						1040C.Prohibition
			 on the use of funds for recreational facilities for individuals detained at
			 GuantanamoNone of the funds
			 authorized to be appropriated or otherwise available to the Department of
			 Defense may be used to provide additional or upgraded recreational facilities
			 for individuals detained at United States Naval Station, Guantanamo Bay,
			 Cuba.
					1040D.Prohibition
			 on transfer or release of individuals detained at Guantanamo to
			 YemenNone of the amounts
			 authorized to be available to the Department of Defense may be used to
			 transfer, release, or assist in the transfer or release, during the period
			 beginning on the date of enactment of this Act and ending on December 31, 2014,
			 any individual detained at Guantanamo (as such term is defined in section
			 1033(f)(2)) to the custody or control of the Republic of Yemen or any entity
			 within Yemen.
					ESensitive Military
			 Operations
					1041.Congressional
			 notification of sensitive military operations
						(a)Notification
			 required
							(1)In
			 generalChapter 3 of title 10, United
			 States Code, is amended by adding at the end the following new section:
								
									130f.Congressional
				notification of sensitive military operations
										(a)In
				generalThe Secretary of
				Defense shall promptly submit to the congressional defense committees notice in
				writing of any sensitive military operation following such operation.
										(b)Procedures(1)The Secretary of Defense shall establish
				and submit to the congressional defense committees procedures for complying
				with the requirements of subsection (a) consistent with the national security
				of the United States and the protection of operational integrity.
											(2)The congressional defense committees
				shall ensure that committee procedures designed to protect from unauthorized
				disclosure classified information relating to national security of the United
				States are sufficient to protect the information that is submitted to the
				committees pursuant to this section.
											(c)Sensitive
				military operation definedThe term sensitive military
				operation means a lethal operation or capture operation conducted by
				the armed forces outside the United States pursuant to—
											(1)the Authorization
				for Use of Military Force (Public Law 107–40;
				50 U.S.C.
				1541 note); or
											(2)any other
				authority except—
												(A)a declaration of
				war; or
												(B)a specific
				statutory authorization for the use of force other than the authorization
				referred to in paragraph (1).
												(d)ExceptionThe
				notification requirement under subsection (a) shall not apply with respect to a
				sensitive military operation executed within the territory of Afghanistan
				pursuant to the Authorization for Use of Military Force (Public Law
				107–40;
				50 U.S.C.
				1541 note).
										(e)Rule of
				constructionNothing in this
				section shall be construed to provide any new authority or to alter or
				otherwise affect the War Powers Resolution (50 U.S.C. 1541 et seq.), the
				Authorization for Use of Military Force (Public Law 107–40;
				50 U.S.C.
				1541 note), or any requirement under the National Security Act
				of 1947 (50 U.S.C.
				3001 et
				seq.).
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 130e the following
			 new item:
								
									
										130f. Congressional notification regarding
				sensitive military
				operations.
									
									.
							(b)Effective
			 dateSection 130f of title 10, United
			 States Code, as added by subsection (a), shall apply with respect to any
			 sensitive military operation (as defined in subsection (c) of such section)
			 executed on or after the date of the enactment of this Act.
						(c)Deadline for
			 submittal of proceduresThe Secretary of Defense shall submit to
			 the congressional defense committees the procedures required under
			 section
			 130f(b) of title 10, United States Code, as added by subsection
			 (a), by not later than 60 days after the date of the enactment of this
			 Act.
						1042.Report on
			 process for determining targets of lethal operationsNot later than 60 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report containing an explanation of the
			 legal and policy considerations and approval processes used in determining
			 whether an individual or group of individuals could be the target of a lethal
			 operation or capture operation conducted by the Armed Forces of the United
			 States outside the United States.
					1043.Counterterrorism
			 operational briefings
						(a)Briefings
			 requiredChapter
			 23 of title 10, United States Code, is amended by adding at the
			 end the following new section:
							
								492.Quarterly
				briefings: counterterrorism operations
									(a)Briefings
				RequiredThe Secretary of
				Defense shall provide to the congressional defense committees quarterly
				briefings outlining Department of Defense counterterrorism operations and
				related activities.
									(b)ElementsEach
				briefing under subsection (a) shall include each of the following:
										(1)A global update on
				activity within each geographic combatant command.
										(2)An overview of
				authorities and legal issues including limitations.
										(3)An outline of
				interagency activities and initiatives.
										(4)Any other matters
				the Secretary considers
				appropriate.
										.
						(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
							
								
									492. Quarterly briefings: counterterrorism
				operations.
								
								.
						FNuclear
			 Forces
					1051.Prohibition on
			 elimination of the nuclear triad
						(a)Prohibition on
			 triad reductionsNone of the funds authorized to be appropriated
			 by this Act or otherwise made available for fiscal year 2014 for the Department
			 of Defense may be obligated or expended to reduce, convert, or decommission any
			 strategic delivery system if such reduction, conversion, or decommissioning
			 would eliminate a leg of the nuclear triad.
						(b)Nuclear triad
			 definedThe term nuclear triad means the nuclear
			 deterrent capabilities of the United States composed of the following:
							(1)Land-based
			 intercontinental ballistic missiles.
							(2)Submarine-launched
			 ballistic missiles and associated ballistic missile submarines.
							(3)Nuclear-certified
			 strategic bombers.
							1052.Limitation on
			 availability of funds for reduction of nuclear forces
						(a)LimitationNone of the funds authorized to be
			 appropriated by this Act or otherwise made available for fiscal year 2014 for
			 the Department of Defense or the National Nuclear Security Administration may
			 be obligated or expended to carry out reductions to the nuclear forces of the
			 United States required by the New START Treaty until—
							(1)the Secretary of Defense submits to the
			 appropriate congressional committees the plan required by section 1042(a) of
			 the National Defense Authorization Act of Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1575); and
							(2)the President
			 certifies to the appropriate congressional committees that any further
			 reductions to such forces that result in such forces being reduced below the
			 level required by the New START Treaty will be carried out only pursuant
			 to—
								(A)a treaty or international agreement
			 specifically approved with the advice and consent of the Senate pursuant to
			 Article II, section 2, clause 2 of the Constitution; or
								(B)an Act of Congress specifically authorizing
			 such reductions.
								(b)ExceptionThe limitation in subsection (a) shall not
			 apply to the following:
							(1)Reductions made to
			 ensure the safety, security, reliability, and credibility of the nuclear
			 weapons stockpile and strategic delivery systems, including activities related
			 to surveillance, assessment, certification, testing, and maintenance of nuclear
			 warheads and strategic delivery systems.
							(2)Nuclear warheads
			 that are retired or awaiting dismantlement on the date of the enactment of this
			 Act.
							(3)Inspections
			 carried out pursuant to the New START Treaty.
							(c)DefinitionsIn
			 this section:
							(1)The term
			 appropriate congressional committees means the following:
								(A)The congressional defense
			 committees.
								(B)The Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
								(2)The term New START Treaty
			 means the Treaty between the United States of America and the Russian
			 Federation on Measures for the Further Reduction and Limitation of Strategic
			 Offensive Arms, signed on April 8, 2010, and entered into force on February 5,
			 2011.
							1053.Limitation on
			 availability of funds for reduction or consolidation of dual-capable aircraft
			 based in Europe
						(a)LimitationNone of the funds authorized to be
			 appropriated by this Act or otherwise made available for fiscal year 2014 for
			 the Department of Defense may be used to reduce or consolidate the basing of
			 dual-capable aircraft of the United States that are based in Europe until a
			 period of 90 days has elapsed after the date on which the Secretary of Defense
			 certifies to the congressional defense committees that—
							(1)the Russian
			 Federation has carried out similar reductions or consolidations with respect to
			 dual-capable aircraft of Russia;
							(2)the Secretary has consulted with the member
			 states of the North Atlantic Treaty Organization with respect to the planned
			 reduction or consolidation of the Secretary; and
							(3)there is a
			 consensus among such member states in support of such planned reduction or
			 consolidation.
							(b)Dual-capable
			 aircraft definedIn this
			 section, the term dual-capable aircraft means aircraft that can
			 perform both conventional and nuclear missions.
						1054.Statement of
			 policy on implementation of any agreement for further arms reduction below the
			 levels of the New START Treaty; limitation on retirement or dismantlement of
			 strategic delivery systems
						(a)Finding;
			 statement of policy
							(1)FindingCongress finds that it was the Declaration
			 of the United States Senate in its Resolution of Advice and Consent to the New
			 START Treaty that [t]he Senate declares that further arms reduction
			 agreements obligating the United States to reduce or limit the Armed Forces or
			 armaments of the United States in any militarily significant manner may be made
			 only pursuant to the treaty-making power of the President as set forth in
			 Article II, section 2, clause 2 of the Constitution of the United
			 States.
							(2)Statement of
			 policyCongress reaffirms the Declaration described in paragraph
			 (1) and states that any agreement for further arms reduction below the levels
			 of the New START Treaty, including those that may seek to use the Treaty’s
			 verification regime, may only be made pursuant to the treaty-making power of
			 the President as set forth in Article II, section 2, clause 2 of the
			 Constitution of the United States or by Act of Congress, as set forth in the
			 Arms Control and Disarmament Act (22 U.S.C. 2551 et seq.).
							(b)Limitation
							(1)In
			 generalNone of the funds
			 authorized to be appropriated by this Act or otherwise made available for
			 fiscal year 2014 or any fiscal year thereafter for the Department of Defense
			 may be obligated or expended to retire, dismantle, or deactivate, or prepare to
			 retire, dismantle, or deactivate, any covered strategic delivery vehicle if
			 such action reduces the number of covered strategic delivery vehicles to less
			 than the 800 required to implement the New START Treaty.
							(2)WaiverIn accordance with subsection (c), the
			 President may waive the limitation under paragraph (1) with respect to a fiscal
			 year if the President submits to the appropriate congressional committees
			 written notification that—
								(A)the Senate has given its advice and consent
			 to ratification of a nuclear arms reduction treaty with the Russian Federation
			 that requires Russia to significantly and proportionally reduce its number of
			 nonstrategic nuclear warheads, or an international agreement for such purpose
			 is entered into pursuant to an Act of Congress as set forth in the Arms Control
			 and Disarmament Act (22 U.S.C. 2551 et seq.);
								(B)such treaty or
			 agreement has entered into force; and
								(C)such waiver is
			 required during such fiscal year to implement such treaty or agreement.
								(c)Additional
			 limitations
							(1)Certain
			 compliance of nuclear arms control agreementsIf the President makes a waiver under
			 subsection (b)(2), none of the funds authorized to be appropriated by this Act
			 or otherwise made available for fiscal year 2014 or any fiscal year thereafter
			 for the Department of Defense may be obligated or expended to retire,
			 dismantle, or deactivate, or prepare to retire, dismantle, or deactivate, any
			 covered strategic delivery vehicle until 30 days elapses following the date on
			 which the President submits to the appropriate congressional committees and the
			 congressional intelligence committees written certification that the Russian
			 Federation is in compliance with its nuclear arms control agreements and
			 obligations with the United States.
							(2)Certain
			 intelligenceIf the President
			 makes a waiver under subsection (b)(2), none of the funds authorized to be
			 appropriated by this Act or otherwise made available for fiscal year 2014 or
			 any fiscal year thereafter for the Department of Defense may be obligated or
			 expended to retire, dismantle, or deactivate, or prepare to retire, dismantle,
			 or deactivate, any covered strategic delivery vehicle in accordance with a
			 treaty or international agreement entered into pursuant to an Act of Congress
			 requiring such actions unless the President submits to the appropriate
			 congressional committees and the congressional intelligence committees written
			 certification that the intelligence community has high confidence judgments
			 with respect to—
								(A)the nuclear
			 weapons production capacity of the People’s Republic of China;
								(B)the nature, number, location, and
			 targetability of the nuclear weapons and strategic delivery systems of China;
			 and
								(C)the nuclear
			 doctrine of China.
								(d)ExceptionThe limitations in subsection (b) and (c)
			 shall not apply to reductions made to ensure the safety, security, reliability,
			 and credibility of the nuclear weapons stockpile and strategic delivery systems
			 of the United States, including activities related to surveillance, assessment,
			 certification, testing, and maintenance of nuclear warheads and strategic
			 delivery system.
						(e)DefinitionsIn
			 this section:
							(1)The term
			 appropriate congressional committees means the following:
								(A)The congressional
			 defense committees.
								(B)The Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
								(2)The term
			 congressional intelligence committees means the
			 following:
								(A)The Permanent Select Committee on
			 Intelligence of the House of Representatives.
								(B)The Select Committee on Intelligence of the
			 Senate.
								(3)The term
			 covered strategic delivery vehicle means the following:
								(A)B–52H bomber aircraft.
								(B)B–2 Spirit bomber
			 aircraft.
								(C)Trident ballistic
			 missile submarines.
								(D)Trident II D5
			 submarine launched ballistic missiles.
								(E)Minuteman III
			 intercontinental ballistic missiles.
								(4)The term New START Treaty
			 means the Treaty between the United States of America and the Russian
			 Federation on Measures for the Further Reduction and Limitation of Strategic
			 Offensive Arms, signed on April 8, 2010, and entered into force on February 5,
			 2011.
							1055.Sense of
			 congress on compliance with nuclear arms control agreements
						(a)FindingsCongress
			 finds the following:
							(1)President Obama
			 stated in Prague in April 2009 that Rules must be binding. Violations
			 must be punished. Words must mean something..
							(2)President Obama’s
			 Nuclear Posture Review of 2010 stated, it is not enough to detect
			 non-compliance; violators must know that they will face consequences when they
			 are caught..
							(3)The July 2010
			 Verifiability Assessment released by the Department of State on the New START
			 Treaty stated, The costs and risks of Russian cheating or breakout, on
			 the other hand, would likely be very significant. In addition to the financial
			 and international political costs of such an action, any Russian leader
			 considering cheating or breakout from the New START Treaty would have to
			 consider that the United States will retain the ability to upload large numbers
			 of additional nuclear warheads on both bombers and missiles under the New
			 START, which would provide the ability for a timely and very significant U.S.
			 response..
							(4)Subsection (a) of
			 the Resolution of Advice and Consent to Ratification of the New START Treaty of
			 the Senate, agreed to on December 22, 2010, listed conditions of the Senate to
			 the ratification of the New START Treaty that are binding upon the President,
			 including the condition under paragraph (1)(B) of such subsection that requires
			 the President to take certain actions in response to actions by the Russian
			 Federation that are in violation of or inconsistent with such treaty, including
			 to seek on an urgent basis a meeting with the Russian Federation at the
			 highest diplomatic level with the objective of bringing the Russian Federation
			 into full compliance with its obligations under the New START
			 Treaty.
							(5)The Obama
			 Administration demonstrated that violations of treaty obligations by other
			 parties require corresponding action by the United States when, on November 22,
			 2011, the Department of State announced that the United States would
			 cease carrying out certain obligations under the Conventional Armed
			 Forces in Europe (CFE) Treaty with regard to Russia. This announcement in the
			 CFE Treaty’s implementation group comes after the United States and NATO Allies
			 have tried over the past 4 years to find a diplomatic solution following
			 Russia’s decision in 2007 to cease implementation with respect to all other 29
			 CFE States. Since then, Russia has refused to accept inspections and ceased to
			 provide information to other CFE Treaty parties on its military forces as
			 required by the Treaty..
							(6)On October 17,
			 2012, the Chairman of the Committee on Armed Services of the House of
			 Representatives and the Chairman of the Permanent Select Committee on
			 Intelligence of the House of Representatives wrote a classified letter to the
			 President stating their concerns about a major arms control violation by the
			 Russian Federation.
							(7)The Chairmen
			 followed up their classified letter with unclassified letters on February 14
			 and April 12, 2013—in their latest letter, the Chairmen stated that they expect
			 the Administration to directly confront the Russian violations and
			 circumventions of this and other treaties…[we] further ask, again, for your
			 engagement in correcting this behavior. We also seek your commitment not to
			 undertake further reductions to the U.S. nuclear deterrent or extended
			 deterrent until this Russian behavior is corrected. We are in full agreement
			 with your policy as you articulated it in Prague four years ago this month,
			 rules must be binding, Violations must be punished. Words must mean
			 something..
							(b)Sense of
			 congressIt is the sense of Congress that the President should
			 consider not seeking to further limit or reduce the nuclear forces of the
			 United States, including by negotiation, with a foreign country that remains in
			 active noncompliance with existing nuclear arms obligations, such as the
			 Russian Federation.
						(c)Obligations of
			 the president in the event of noncomplianceIf the President
			 determines that a foreign country is not in compliance with its obligations
			 under a nuclear arms control agreement, treaty, or commitment to which the
			 United States is a party or in which the United States is a participating
			 government, including the Missile Technology Control Regime, the President
			 shall—
							(1)immediately
			 consult with Congress regarding the implications of such noncompliance
			 for—
								(A)the viability of
			 such agreement, treaty, or commitment; and
								(B)the national
			 security interests of the United States and the allies of the United
			 States;
								(2)submit to Congress
			 a plan concerning the diplomatic strategy of the President to engage such
			 foreign country at the highest diplomatic level with the objective of bringing
			 such country into full compliance with such obligations; and
							(3)at the earliest
			 date practicable following the submission of the plan under paragraph (2),
			 submit to Congress a report detailing—
								(A)whether adherence
			 by the United States to such obligation remains in the national security
			 interests of the United States or the allies of the United States; and
								(B)how the United
			 States will redress the effect of such noncompliance to the national security
			 interests of the United States or such allies.
								1056.Retention of
			 capability to redeploy multiple independently targetable reentry
			 vehicles
						(a)Deployment
			 capabilityThe Secretary of
			 the Air Force shall ensure that the Air Force is capable of—
							(1)deploying multiple
			 independently targetable reentry vehicles to Minuteman III intercontinental
			 ballistic missiles, and any ground-based strategic deterrent follow-on to such
			 missiles; and
							(2)commencing such
			 deployment not later than 270 days after the date on which the President
			 determines such deployment necessary.
							(b)Warhead
			 capabilityThe Nuclear
			 Weapons Council established by
			 section
			 179 of title 10, United States Code, shall ensure that—
							(1)the nuclear weapons stockpile contains a
			 sufficient number of nuclear warheads that are capable of being deployed as
			 multiple independently targetable reentry vehicles with respect to Minuteman
			 III intercontinental ballistic missiles, and any ground-based strategic
			 deterrent follow-on to such missiles; and
							(2)such deployment is
			 capable of being commenced not later than 270 days after the date on which the
			 President determines such deployment necessary.
							1057.Assessment of
			 nuclear weapons program of the People’s Republic of ChinaSection 1045(b) of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1933)
			 is amended—
						(1)in paragraph (4),
			 by striking August 15, 2013 and inserting August 15,
			 2014; and
						(2)by adding at the
			 end the following new paragraph:
							
								(5)LimitationOf the funds authorized to be appropriated
				by the National Defense Authorization Act for Fiscal Year 2014 or otherwise
				made available for fiscal year 2014 for the Office of the Secretary of Defense
				for travel, not more than 75 percent may be obligated or expended until a
				period of 30 days has elapsed following the date on which the Secretary of
				Defense notifies the appropriate congressional committees that the Secretary
				has entered into an agreement under paragraph (1) with a federally funded
				research and development
				center.
								.
						1058.Cost estimates
			 for nuclear weaponsSection
			 1043(a) of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law
			 112–81; 125 Stat. 1576), as amended by section 1041 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1931), is amended—
						(1)in paragraph
			 (2)(F), by inserting personnel, after
			 maintenance,; and
						(2)in paragraph (3),
			 by inserting before the period at the end the following: , including how
			 and which locations were counted.
						1059.Report on New
			 START TreatyNot later than
			 January 15, 2014, the Secretary of Defense and the Chairman of the Joint Chiefs
			 of Staff shall jointly submit to the congressional defense committees, the
			 Committee on Foreign Affairs of the House of Representatives, and the Committee
			 on Foreign Relations of the Senate a report on whether the New START Treaty (as
			 defined in section
			 494(a)(2)(D)(ii)) of title 10, United States Code) is in the
			 national security interests of the United States.
					GMiscellaneous
			 Authorities and Limitations
					1061.Enhancement of
			 capacity of the United States Government to analyze captured records
						(a)In
			 generalChapter
			 21 of title 10, United States Code, is amended by inserting
			 after section
			 426 the following new section:
							
								427.Conflict
				Records Research Center
									(a)Center
				AuthorizedThe Secretary of
				Defense may establish a center to be known as the Conflict Records
				Research Center (in this section referred to as the
				Center).
									(b)PurposesThe
				purposes of the Center shall be the following:
										(1)To establish a
				digital research database including translations and to facilitate research and
				analysis of records captured from countries, organizations, and individuals,
				now or once hostile to the United States, with rigid adherence to academic
				freedom and integrity.
										(2)Consistent with the protection of national
				security information, personally identifiable information, and intelligence
				sources and methods, to make a significant portion of these records available
				to researchers as quickly and responsibly as possible while taking into account
				the integrity of the academic process and risks to innocents or third
				parties.
										(3)To conduct and
				disseminate research and analysis to increase the understanding of factors
				related to international relations, counterterrorism, and conventional and
				unconventional warfare and, ultimately, enhance national security.
										(4)To collaborate
				with members of academic and broad national security communities, both domestic
				and international, on research, conferences, seminars, and other information
				exchanges to identify topics of importance for the leadership of the United
				States Government and the scholarly community.
										(c)Concurrence of
				the Director of National IntelligenceThe Secretary of Defense
				shall seek the concurrence of the Director of National Intelligence to the
				extent the efforts and activities of the Center involve the entities referred
				to in subsection (b)(4).
									(d)Support From
				Other United States Government Departments or AgenciesThe head
				of any non-Department of Defense department or agency of the United States
				Government may—
										(1)provide to the
				Secretary of Defense services, including personnel support, to support the
				operations of the Center; and
										(2)transfer funds to
				the Secretary of Defense to support the operations of the Center.
										(e)Acceptance of
				Gifts and Donations(1)Subject to paragraph
				(3), the Secretary of Defense may accept from any source specified in paragraph
				(2) any gift or donation for purposes of defraying the costs or enhancing the
				operations of the Center.
										(2)The sources specified in this
				paragraph are the following:
											(A)The government of a State or a
				political subdivision of a State.
											(B)The government of a foreign
				country.
											(C)A foundation or other charitable
				organization, including a foundation or charitable organization that is
				organized or operates under the laws of a foreign country.
											(D)Any source in the private sector of
				the United States or a foreign country.
											(3)The Secretary may not accept a gift
				or donation under this subsection if acceptance of the gift or donation would
				compromise or appear to compromise—
											(A)the ability of the Department of
				Defense, any employee of the Department, or any member of the armed forces to
				carry out the responsibility or duty of the Department in a fair and objective
				manner; or
											(B)the integrity of any program of the
				Department or of any person involved in such a program.
											(4)The Secretary shall provide written
				guidance setting forth the criteria to be used in determining the applicability
				of paragraph (3) to any proposed gift or donation under this subsection.
										(f)Crediting of
				Funds Transferred or AcceptedFunds transferred to or accepted by
				the Secretary of Defense under this section shall be credited to appropriations
				available to the Department of Defense for the Center, and shall be available
				for the same purposes, and subject to the same conditions and limitations, as
				the appropriations with which merged. Any funds so transferred or accepted
				shall remain available until expended.
									(g)DefinitionsIn
				this section:
										(1)The term
				captured record means a document, audio file, video file, or
				other material captured during combat operations from countries, organizations,
				or individuals, now or once hostile to the United States.
										(2)The term
				gift or donation means any gift or donation of funds, materials
				(including research materials), real or personal property, or services
				(including lecture services and faculty
				services).
										.
						(b)Clerical
			 amendmentThe table of
			 sections at the beginning of subchapter I of such chapter is amended by
			 inserting after the item relating to section 426 the following new item:
							
								
									427. Conflict Records Research
				Center.
								
								.
						1062.Extension of
			 authority to provide military transportation services to certain other agencies
			 at the Department of Defense reimbursement rate
						(a)In
			 generalSection 2642(a) of
			 title 10, United States Code, is amended—
							(1)by striking
			 airlift each place it appears and inserting
			 transportation; and
							(2)in paragraph
			 (3)—
								(A)by striking
			 October 28, 2014 and inserting September 30,
			 2019;
								(B)by inserting and
			 military transportation services provided in support of foreign military
			 sales after Department of Defense; and
								(C)by striking
			 air industry and inserting transportation
			 industry.
								(b)Technical
			 amendmentThe heading for
			 such section is amended by striking Airlift and inserting
			 Transportation.
						(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 157
			 of such title is amended by striking the item relating to section 2642 and
			 inserting the following new item:
							
								
									2642. Transportation services provided to
				certain other agencies: use of Department of Defense reimbursement
				rates.
								
								.
						1063.Limitation on
			 availability of funds for modification of force structure of the
			 ArmyNone of the funds
			 authorized to be appropriated by this Act or otherwise made available for
			 fiscal year 2014 for the Department of the Army may be used to modify the force
			 structure or basing strategy of the Army until the Secretary of the
			 Army—
						(1)submits to
			 Congress the report on force structure required by section 1066 of the National
			 Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1943); and
						(2)provides to the congressional defense
			 committees a briefing on the most recent force mix analysis conducted by the
			 Secretary, including—
							(A)the assumptions
			 and scenarios used to determine the type and mix of Brigade Combat
			 Teams;
							(B)the rationale for
			 the recommended force mix; and
							(C)the risks involved
			 with the recommended force mix.
							1064.Limitation on
			 use of funds for public-private cooperation activitiesNo amounts authorized to be appropriated or
			 otherwise made available to the Department of Defense by this Act or any other
			 Act may be obligated or expended on any public-private cooperation activity
			 undertaken by a combatant command until the Secretary of Defense submits to the
			 Committee on Armed Services of the Senate and the Committee on Armed Services
			 of the House of Representatives the report on the conclusions of the Defense
			 Business Board that the Secretary was directed to provide under the Report of
			 the Committee on Armed Services to accompany H.R. 4310 of the 112th Congress
			 (House Report 112–479).
					1065.Unmanned
			 aircraft joint training and usage plan
						(a)MethodsThe Secretary of Defense, the Secretary of
			 Homeland Security, and the Administrator of the Federal Aviation Administration
			 jointly shall develop and implement plans and procedures to review the
			 potential of joint testing and evaluation of unmanned aircraft equipment and
			 systems with other appropriate departments and agencies of the Federal
			 Government that may serve the dual purpose of providing capabilities to the
			 Department of Defense to meet the future requirements of combatant commanders
			 and domestically to strengthen international border security.
						(b)ReportNot
			 later than 270 days after date of the enactment of this Act, the Secretary of
			 Defense, the Secretary of Homeland Security, and the Administrator of the
			 Federal Aviation Administration shall jointly submit to Congress a report on
			 the status of the development of the plans and procedures required under
			 subsection (a), including a cost benefit analysis of the shared expenses
			 between the Department of Defense and other appropriate departments and
			 agencies of the Federal Government to support such plans.
						HStudies and
			 Reports
					1071.Oversight of combat
			 support agenciesSection 193(a)(1) of
			 title 10, United States Code, is amended in the matter preceding subparagraph
			 (A) by inserting and the congressional defense committees after
			 the Secretary of Defense.
					1072.Inclusion in annual
			 report of description of interagency coordination relating to humanitarian
			 demining technologySection 407(d) of
			 title 10, United States Code, is amended—
						(1)in paragraph (3),
			 by striking and at the end;
						(2)in paragraph (4),
			 by striking the period and inserting ; and; and
						(3)by adding at the
			 end the following new paragraph:
							
								(5)a description of interagency efforts to
				coordinate and improve research, development, test, and evaluation for
				humanitarian demining technology and mechanical clearance methods, including
				the transfer of relevant counter-improvised explosive device technology with
				potential humanitarian demining applications.
								.
						1073.Extension of
			 deadline for Comptroller General report on assignment of civilian employees of
			 the Department of Defense as advisors to foreign ministries of
			 defenseSection 1081(d) of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law. 112–81;
			 125 Stat. 1599; 10
			 U.S.C. 168 note) is amended by striking December 30,
			 2013 and inserting December 30, 2014.
					1074.Repeal of
			 requirement for Comptroller General assessment of Department of Defense
			 efficienciesSection 1054 of
			 the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1582) is repealed.
					1075.Matters for
			 inclusion in the assessment of the 2013 quadrennial defense review
						(a)In
			 generalFor purposes of conducting the assessment of the 2013
			 quadrennial defense review under
			 section
			 118 of title 10, United States Code, the National Defense Panel
			 established under subsection (f) of such section (hereinafter in this section
			 referred to as the Panel) shall—
							(1)conduct an
			 assessment of the recommendation included in the assessment of the 2009
			 quadrennial defense review under such section regarding the establishment of a
			 standing, independent strategic review panel;
							(2)include in the
			 report required by paragraph (7) of such subsection the recommendations of the
			 Panel regarding the establishment of such a standing panel; and
							(3)take into
			 consideration the Strategic Choices and Management Review directed by the
			 Secretary of Defense during 2013, particularly in carrying out the
			 responsibilities of the Panel under clauses (i), (ii), and (v) of paragraph (5)
			 of such subsection.
							(b)Updates from
			 Secretary of DefenseIn providing updates to the panel regarding
			 the 2013 quadrennial defense review under paragraph (8) of such subsection, or
			 providing information requested by the panel pursuant to paragraph (9)(A) of
			 such subsection, the Secretary of Defense or head of the department or agency,
			 as appropriate, shall also provide information related to the Strategic Choices
			 and Management Review.
						1076.Review and
			 assessment of United States Special Operations Forces and United States Special
			 Operations Command
						(a)In
			 GeneralThe Secretary of Defense shall conduct a review of the
			 United States Special Operations Forces organization, capabilities, and
			 structure.
						(b)ReportNot later than the date on which the budget
			 of the President is submitted to Congress under
			 section
			 1105(a) of title 31, United States Code, for fiscal year 2015,
			 the Secretary of Defense shall submit to the congressional defense committees a
			 report on the review conducted under subsection (a). Such report shall include
			 an analysis of each of the following:
							(1)The organizational structure of the United
			 States Special Operations Command and each subordinate component, as in effect
			 as of the date of the enactment of this Act.
							(2)The policy and
			 civilian oversight structures for Special Operations Forces within the
			 Department of Defense, as in effect as of the date of the enactment of this
			 Act, including the statutory structures and responsibilities of the Office of
			 the Secretary of Defense for Special Operations and Low Intensity Conflict
			 within the Department.
							(3)The roles and
			 responsibilities of United States Special Operations Command and Special
			 Operations Forces under
			 section
			 167 of title 10, United States Code.
							(4)Current and future
			 special operations peculiar requirements of the commanders of the geographic
			 combatant commands, Theater Special Operations Commands, and command
			 relationships between United States Special Operations Command and the
			 geographic combatant commands.
							(5)The funding
			 authorities, uses, and oversight mechanisms of Major Force Program–11.
							(6)Changes to
			 structure, authorities, oversight mechanisms, Major Force Program–11 funding,
			 roles, and responsibilities assumed in the 2014 Quadrennial Defense
			 Review.
							(7)Any other matters
			 the Secretary of Defense determines are appropriate to ensure a comprehensive
			 review and assessment.
							(c)In
			 generalNot later than 60
			 days after the date on which the report required by subsection (b) is
			 submitted, the Comptroller General of the United States shall submit to the
			 congressional defense committees a review of the report. Such review shall
			 include an assessment of United States Special Operations Forces organization,
			 capabilities, and force structure with respect to conventional force structures
			 and national military strategies.
						1077.Reports on
			 unmanned aircraft systems
						(a)Report on
			 collaboration, demonstration, and use cases and data sharingNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense, the Secretary of
			 Transportation, the Administrator of the Federal Aviation Administration, and
			 the Administrator of the National Aeronautics and Space Administration, on
			 behalf of the UAS Executive Committee, shall submit jointly to the appropriate
			 committees of Congress a report setting forth the following:
							(1)The collaboration, demonstrations, and
			 initial fielding of unmanned aircraft systems at test sites within and outside
			 of restricted airspace.
							(2)The progress being
			 made to develop public and civil sense-and-avoid and command-and-control
			 technology.
							(3)An assessment on the sharing of
			 operational, programmatic, and research data relating to unmanned aircraft
			 systems operations by the Federal Aviation Administration, the Department of
			 Defense, and the National Aeronautics and Space Administration to help the
			 Federal Aviation Administration establish civil unmanned aircraft systems
			 certification standards, pilot certification and licensing, and air traffic
			 control procedures, including identifying the locations selected to collect,
			 analyze, and store the data.
							(b)Report on
			 resource requirements needed for unmanned aircraft systems described in the
			 five-year roadmapNot later
			 than 90 days after the date of the enactment of this Act, the Secretary of
			 Defense, on behalf of the UAS Executive Committee, shall submit to the
			 appropriate committees of Congress a report setting forth the resource
			 requirements needed to meet the milestones for unmanned aircraft systems
			 integration described in the five-year roadmap under section 332(a)(5) of the
			 FAA Modernization and Reform Act (Public Law 112–95;
			 49 U.S.C.
			 40101 note).
						(c)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Commerce, Science and Transportation, and the
			 Committee on Appropriations of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Transportation and Infrastructure, the
			 Committee on Science, Space, and Technology, and the Committee on
			 Appropriations of the House of Representatives.
								(2)The term UAS Executive
			 Committee means the Department of Defense–Federal Aviation
			 Administration executive committee described in section 1036(b) of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4596) established by the Secretary of
			 Defense and the Administrator of the Federal Aviation Administration.
							1078.Online
			 availability of reports submitted to Congress
						(a)In
			 generalSubsection (a)(1) of
			 section
			 122a of title 10, United States Code, is amended to read as
			 follows:
							
								(1)made available on a publicly accessible
				Internet website of the Department of Defense;
				and
								.
						(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to reports submitted to Congress after
			 the date of the enactment of this Act.
						1079.Provision of
			 defense planning guidance and contingency operation plan information to
			 Congress
						(a)In
			 generalSection 113(g) of
			 title 10, United States Code is amended by adding at the end, the following new
			 paragraph:
							
								(3)At the time of the budget submission by the
				President for a fiscal year, the Secretary of Defense shall submit to the
				congressional defense committees an annual report containing summaries of the
				guidance developed under paragraphs (1) and (2), as well as summaries of any
				plans developed in accordance with the guidance developed under paragraph (2).
				Such summaries shall be sufficient to allow the congressional defense
				committees to evaluate fully the requirements for military forces, acquisition
				programs, and operations and maintenance funding in the President’s annual
				budget request for the Department of
				Defense.
								.
						(b)Report
			 requiredNotwithstanding the
			 requirement under paragraph (3) of
			 section
			 113(g) of title 10, United States Code, as added by subsection
			 (a), that the Secretary of Defense submit reports under that paragraph at the
			 time of the President’s annual budget submission, the Secretary shall submit to
			 the congressional defense committees the first report required under that
			 paragraph by not later than 120 days after the date of the enactment of this
			 Act.
						(c)Limitation on
			 obligation of funds pending reportOf the funds authorized to be appropriated
			 by this Act for Operation and Maintenance, Defense-wide, for the office of the
			 Secretary of Defense, not more than 75 percent may be obligated or expended
			 before the date that is 15 days after the date on which the Secretary submits
			 the report described in subsection (b).
						1080.Report on
			 United States citizens subject to military detention
						(a)Report
			 requiredThe Secretary of
			 Defense shall submit to Congress an annual report on United States citizens
			 subject to military detention. Such report shall include, for the period
			 covered by the report, each of the following:
							(1)The name of each
			 United States citizen subject to military detention during such period.
							(2)The legal
			 justification for such detention of such citizen.
							(3)The steps taken to
			 provide judicial process for or to release each such citizen.
							(b)Form of
			 reportThe report required by
			 subsection (a) shall be in unclassified form but may contain a classified
			 annex.
						(c)Availability of
			 reportThe report submitted under subsection (a) shall be made
			 available to all members of Congress.
						(d)Savings
			 clauseNothing in this
			 section shall be construed to authorize or express approval for subjecting
			 United States citizens to military detention.
						1080A.Report on
			 implementation of the recommendations of the Palomares Nuclear Weapons Accident
			 Revised Dose Evaluation ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of the Air Force shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report on the implementation of the recommendations of the Palomares Nuclear
			 Weapons Accident Revised Dose Evaluation Report released in April by the Air
			 Force in 2001.
					1080B.Report on
			 long-term costs of operation Iraqi Freedom and Operation Enduring
			 Freedom
						(a)Report
			 requirementNot later than 90 days after the date of the
			 enactment of this Act, the President, with contributions from the Secretary of
			 Defense, the Secretary of State, and the Secretary of Veterans Affairs, shall
			 submit to Congress a report containing an estimate of previous costs of
			 Operation New Dawn (the successor contingency operation to Operation Iraqi
			 Freedom) and the long-term costs of Operation Enduring Freedom for a scenario,
			 determined by the President and based on current contingency operation and
			 withdrawal plans, that takes into account expected force levels and the
			 expected length of time that members of the Armed Forces will be deployed in
			 support of Operation Enduring Freedom.
						(b)Estimates to be
			 used in preparation of reportIn preparing the report required by
			 subsection (a), the President shall make estimates and projections through at
			 least fiscal year 2023, adjust any dollar amounts appropriately for inflation,
			 and take into account and specify each of the following:
							(1)The total number of members of the Armed
			 Forces expected to be deployed in support of Operation Enduring Freedom,
			 including—
								(A)the number of members of the Armed Forces
			 actually deployed in Southwest Asia in support of Operation Enduring
			 Freedom;
								(B)the number of members of reserve components
			 of the Armed Forces called or ordered to active duty in the United States for
			 the purpose of training for eventual deployment in Southwest Asia, backfilling
			 for deployed troops, or supporting other Department of Defense missions
			 directly or indirectly related to Operation Enduring Freedom; and
								(C)the break-down of deployments of members of
			 the regular and reserve components and activation of members of the reserve
			 components.
								(2)The number of members of the Armed Forces,
			 including members of the reserve components, who have previously served in
			 support of Operation Iraqi Freedom, Operation New Dawn, or Operation Enduring
			 Freedom and who are expected to serve multiple deployments.
							(3)The number of contractors and private
			 military security firms that have been used and are expected to be used during
			 the course of Operation Iraqi Freedom, Operation New Dawn, and Operation
			 Enduring Freedom.
							(4)The number of
			 veterans currently suffering and expected to suffer from post-traumatic stress
			 disorder, traumatic brain injury, or other mental injuries.
							(5)The number of veterans currently in need of
			 and expected to be in need of prosthetic care and treatment because of
			 amputations incurred during service in support of Operation Iraqi Freedom,
			 Operation New Dawn, or Operation Enduring Freedom.
							(6)The current number of pending Department of
			 Veterans Affairs claims from veterans of military service in Iraq and
			 Afghanistan, and the total number of such veterans expected to seek disability
			 compensation from the Department of Veterans Affairs.
							(7)The total number
			 of members of the Armed Forces who have been killed or wounded in Iraq or
			 Afghanistan, including noncombat casualties, the total number of members
			 expected to suffer injuries in Afghanistan, and the total number of members
			 expected to be killed in Afghanistan, including noncombat casualties.
							(8)The amount of funds previously appropriated
			 for the Department of Defense, the Department of State, and the Department of
			 Veterans Affairs for costs related to Operation Iraqi Freedom, Operation New
			 Dawn, and Operation Enduring Freedom, including an account of the amount of
			 funding from regular Department of Defense, Department of State, and Department
			 of Veterans Affairs budgets that has gone and will go to costs associated with
			 such operations.
							(9)Previous, current, and future operational
			 expenditures associated with Operation Enduring Freedom and, when applicable,
			 Operation Iraqi Freedom and Operation New Dawn, including—
								(A)funding for combat
			 operations;
								(B)deploying,
			 transporting, feeding, and housing members of the Armed Forces (including fuel
			 costs);
								(C)activation and
			 deployment of members of the reserve components of the Armed Forces;
								(D)equipping and
			 training of Iraqi and Afghani forces;
								(E)purchasing, upgrading, and repairing
			 weapons, munitions, and other equipment consumed or used in Operation Iraqi
			 Freedom, Operation New Dawn, or Operation Enduring Freedom; and
								(F)payments to other
			 countries for logistical assistance in support of such operations.
								(10)Past, current, and future costs of entering
			 into contracts with private military security firms and other contractors for
			 the provision of goods and services associated with Operation Iraqi Freedom,
			 Operation New Dawn, and Operation Enduring Freedom.
							(11)Average annual cost for each member of the
			 Armed Forces deployed in support of Operation Enduring Freedom, including room
			 and board, equipment and body armor, transportation of troops and equipment
			 (including fuel costs), and operational costs.
							(12)Current and
			 future cost of combat-related special pays and benefits, including reenlistment
			 bonuses.
							(13)Current and future cost of calling or
			 ordering members of the reserve components to active duty in support of
			 Operation Enduring Freedom.
							(14)Current and
			 future cost for reconstruction, embassy operations and construction, and
			 foreign aid programs for Iraq and Afghanistan.
							(15)Current and
			 future cost of bases and other infrastructure to support members of the Armed
			 Forces serving in Afghanistan.
							(16)Current and future cost of providing health
			 care for veterans who served in support of Operation Iraqi Freedom, Operation
			 New Dawn, or Operation Enduring Freedom, including—
								(A)the cost of mental
			 health treatment for veterans suffering from post-traumatic stress disorder and
			 traumatic brain injury, and other mental problems as a result of such service;
			 and
								(B)the cost of
			 lifetime prosthetics care and treatment for veterans suffering from amputations
			 as a result of such service.
								(17)Current and future cost of providing
			 Department of Veterans Affairs disability benefits for the lifetime of veterans
			 who incur disabilities while serving in support of Operation Iraqi Freedom,
			 Operation New Dawn, or Operation Enduring Freedom.
							(18)Current and future cost of providing
			 survivors’ benefits to survivors of members of the Armed Forces killed while
			 serving in support of Operation Iraqi Freedom, Operation New Dawn, or Operation
			 Enduring Freedom.
							(19)Cost of bringing members of the Armed
			 Forces and equipment back to the United States upon the conclusion of Operation
			 Enduring Freedom, including the cost of demobilization, transportation costs
			 (including fuel costs), providing transition services for members of the Armed
			 Forces transitioning from active duty to veteran status, transporting
			 equipment, weapons, and munitions (including fuel costs), and an estimate of
			 the value of equipment that will be left behind.
							(20)Cost to restore the military and military
			 equipment, including the equipment of the reserve components, to full strength
			 after the conclusion of Operation Enduring Freedom.
							(21)Amount of money borrowed to pay for
			 Operation Iraqi Freedom, Operation New Dawn, and Operation Enduring Freedom,
			 and the sources of that money.
							(22)Interest on money borrowed, including
			 interest for money already borrowed and anticipated interest payments on future
			 borrowing, for Operation Iraqi Freedom, Operation New Dawn, and Operation
			 Enduring Freedom.
							IOther
			 Matters
					1081.Technical and
			 clerical amendments
						(a)Title
			 10Title 10, United States Code, is amended as follows:
							(1)The table of chapters at the beginning of
			 subtitle A, and at the beginning of part I of such subtitle, are each amended
			 by striking the item relating to chapter 24 and inserting the following:
								
									
										24.Nuclear Posture
				  491
									
									.
							(2)Section 122a(a) is
			 amended by striking subsection (b) is and inserting
			 subsection (b) is—.
							(3)The table of
			 sections at the beginning of chapter 3 is amended by striking the item relating
			 to section 130e and inserting the following new item:
								
									
										130e. Treatment under Freedom of
				Information Act of critical infrastructure security
				information.
									
									.
							(4)The table of
			 sections at the beginning of chapter 9 is amended by striking the item relating
			 to section 231 and inserting the following new item:
								
									
										231. Budgeting for construction of naval
				vessels: annual plan and
				certification.
									
									.
							(5)Section 231a(a) is
			 amended by striking fiscal year of Defense and inserting
			 fiscal year, the Secretary of Defense.
							(6)Chapter 24 is
			 amended by adding a period at the end of the enumerator of section 498.
							(7)Section 494(c) is amended by striking
			 the date of the enactment of this Act each place it appears and
			 inserting December 31, 2011.
							(8)Section 673(a) is
			 amended by inserting of the Uniform Code of Military Justice
			 after 120c.
							(9)Section 1401a is amended by striking
			 before the enactment of the National Defense Authorization Act for
			 Fiscal Year 2008 in subsections (d) and (e) and inserting before
			 January 28, 2008.
							(10)Section
			 2359b(k)(4)(B) is amended by adding a period at the end.
							(11)Section
			 2461(a)(5)(E)(i) is amended by striking the a and inserting
			 the.
							(b)National Defense
			 Authorization Act for Fiscal Year 2013Effective as of January 2, 2013, and as if
			 included therein as enacted, the National Defense Authorization Act for Fiscal
			 Year 2013 (Public Law 112–239) is amended as
			 follows:
							(1)Section 322(e)(2) (126 Stat. 1695) is
			 amended by striking Section 2366b(A)(3)(F) and inserting
			 Section 2366b(a)(3)(F).
							(2)Section 371(a)(1) (126 Stat. 1706) is
			 amended by striking subsections (f) and (g) as subsections (g) and (h),
			 respectively and inserting subsection (f) as subsection
			 (g).
							(3)Section 611(7) (126 Stat. 1776) is amended
			 by striking Section 408a(e) and inserting Section
			 478a(e).
							(4)Section 822(b)
			 (126 Stat. 1830) is amended by striking such Act and inserting
			 such section.
							(5)Section
			 1031(b)(3)(B) (126 Stat.1918) is amended by striking the subclause (III)
			 immediately below clause (iv).
							(6)Section 1031(b)(4) (126 Stat.1919) is
			 amended by striking Section 1031(b) and inserting Section
			 1041(b).
							(7)Section 1086(d)(1) (126 Stat.1969) is
			 amended by striking paragraph (1) and inserting paragraph
			 (2).
							(8)Section 1221(a)(2)
			 (126 Stat. 1992) is amended by striking fiscal both places it
			 appears and inserting Fiscal.
							(9)Section 1804 (126 Stat. 2111) is
			 amended—
								(A)in subsection
			 (h)(1)(B), by striking inserting ; and; and
			 inserting inserting a semicolon;; and
								(B)in subsection (i),
			 by inserting after it appears the following: (except in
			 those places in which Administrator of FEMA already
			 appears).
								(c)National Defense
			 Authorization Act for Fiscal Year 2012Effective as of December
			 31, 2011, and as if included therein as enacted, the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81) is amended as
			 follows:
							(1)Section 312(b)(6)(F) (125 Stat. 1354) is
			 amended by striking subsection (D) and inserting
			 subsection (d).
							(2)Section 585(a)(1) (125 Stat. 1434;
			 10 U.S.C.
			 1561 note) is amended experts sexual and
			 inserting experts in sexual.
							(d)National Defense
			 Authorization Act for Fiscal Year 2004Section 338(a) of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136;
			 10 U.S.C.
			 5013 note), as most recently amended by section 321 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1694), is amended by striking
			 subsection 4703 and inserting section
			 4703.
						(e)Amendment to
			 title 41Section 4712(i) is amended by inserting before
			 the enactment the following: that is 180 days after the
			 date.
						(f)Coordination
			 with other amendments made by this ActFor purposes of applying amendments made by
			 provisions of this Act other than this section, the amendments made by this
			 section shall be treated as having been enacted immediately before any
			 amendment made by other provisions of this Act.
						1082.Transportation of
			 supplies for the United States by aircraft operated by United States air
			 carriers
						(a)Department of
			 Defense
							(1)In
			 generalChapter
			 157 of title 10, United States Code, is amended by inserting
			 after section
			 2631a the following new section:
								
									2631b.Supplies:
				preference to United States aircraft
										(a)PreferenceOnly aircraft owned by the United States,
				or aircraft operated by or under the supervision of United States air carriers
				holding a certificate under
				section
				41102 of title 49 and registered in the Civil Reserve Air
				Fleet, may be used for the transportation by air of supplies on behalf of any
				component of the Department of Defense. However, if the President finds that
				the rates charged for the use of those aircraft is excessive or otherwise
				unreasonable, contracts for transportation may be made as otherwise provided by
				law. Charges made for the transportation of those supplies by those aircraft
				may not be higher than the charges made for transporting like goods for private
				persons.
										(b)Outsize and
				oversize cargoes(1)The preference under subsection (a) shall
				not apply to outsize or oversize cargoes if no air carrier registered in the
				Civil Reserve Air Fleet nor any aircraft owned by the United States are
				available and capable of transporting such a cargo.
											(2)The Secretary of Defense shall ensure that,
				to the maximum extent practicable, outsize and oversize cargoes are transported
				by aircraft owned and operated by the United States or by air carriers in the
				Civil Reserve Air Fleet.
											(3)Not later than March 30 of each year, the
				Secretary of Defense shall submit to the congressional defense committees a
				report on outsize and oversize cargo flights. Each such report shall include,
				for the year covered by the report, each of the following:
												(A)The number of outsize and oversize
				cargo flights, including the number of flights and tonnage of each flight,
				flown both by aircraft owned and operated by the United States and by carriers
				in the Civil Reserve Air Fleet.
												(B)For any cargo carried by aircraft that
				is neither owned and operated by the United States nor by an air carrier in the
				Civil Reserve Air Fleet, an explanation for the use of such a
				carrier.
												.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2631a the following
			 new item:
								
									
										2631b. Supplies: preference to United
				States
				aircraft.
									
									.
							(b)Other
			 departments and agencies
							(1)In
			 generalChapter 401 of title 49,
			 United States Code, is amended by adding at the end the following new
			 section:
								
									40131.Air
				transportation procured by the United States Government
										(a)GuaranteeConsistent with the provisions of
				section
				40118 of title 49, when the United States procures, enters into
				a contract or subcontract for, or otherwise obtains for its own account, or
				furnishes to or for the account of a foreign country, organization, or person
				without provision for reimbursement, any equipment, materials, or commodities,
				or provides financing in any way with Federal funds for the account of any
				person unless otherwise exempted, within or without the United States, or
				advances funds or credits, or guarantees the convertibility of foreign
				currencies in connection with the furnishing or obtaining of the equipment,
				materials, or commodities, the appropriate agencies shall take steps necessary
				and practicable to ensure that at least 50 percent of the gross tonnage of the
				equipment, materials, or commodities which may be transported on fixed wing
				aircraft are transported on privately-owned commercial aircraft that are owned,
				operated, or otherwise supervised by air carriers holding a certificate under
				section 41102 of this title and registered in the Civil Reserve Air Fleet, to
				the extent those aircraft are appropriate and available at fair and reasonable
				rates.
										(b)Exception
											(1)In
				generalThe requirements of this section shall not apply to any
				equipment, materials, or commodities transported for the use of the military
				services of the United States or to respond to a humanitarian disaster.
											(2)Humanitarian
				disaster definedFor purposes
				of this subsection, the term humanitarian disaster means a
				man-made or natural occurrence that causes loss of life, health, property, or
				livelihood, inflicting severe destruction and distress.
											(c)Waiver
											(1)In
				generalThe President, the
				Secretary of Transportation, or the Secretary of State, in coordination with
				the Secretary of Defense, as appropriate, may issue a temporary waiver of this
				section—
												(A)to respond to an
				emergency; or
												(B)if such a waiver
				is in the national interests of the United States.
												(2)Committee
				noticeThe President, the
				Secretary of Transportation, or the Secretary of State, as appropriate, shall
				notify the following Committees within 30 days of exercising a waiver under
				paragraph (1):
												(A)The Committees on Armed Services and
				Appropriations of the Senate and the House of Representatives.
												(B)The Committee on
				Commerce, Science, and Transportation of the Senate.
												(C)The Committee on
				Transportation and Infrastructure of the House of Representatives.
												(D)The Committee on
				Foreign Relations of the Senate.
												(E)The Committee on
				Foreign Affairs of the House of Representatives.
												(3)Expiration and
				renewal of waiverAny waiver
				issued under paragraph (1) shall expire not later than 180 days after the date
				on which it is issued. The President, the Secretary of Transportation, or the
				Secretary of State, as appropriate, may renew an expired or expiring waiver as
				long as the President or Secretary provides notice to the committees referred
				to in paragraph (2) in accordance with that paragraph.
											(d)RegulationsEach department or agency of the Government
				shall administer its air transport operations according to regulations and
				guidance issued by the Secretary of Transportation.
										(e)EnforcementThe Secretary of Transportation may impose
				on any person violating this section, or a regulation issued under this
				section, a civil penalty of up to $25,000 for each violation knowingly
				committed, with each day of a continuing violation following the initial
				shipment to be a separate
				violation.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
								
									
										40131. Air transportation procured by the
				United States
				Government.
									
									.
							1082A.Transportation of
			 supplies to members of the Armed Forces from nonprofit organizations
						(a)In
			 generalChapter
			 20 of title 10, United States Code, is amended by inserting
			 after section
			 402 the following new section:
							
								403.Transportation
				of supplies from nonprofit organizations
									(a)Authorization of
				transportationNotwithstanding any other provision of law,
				and subject to subsection (b), the Secretary of Defense may transport to any
				country, without charge, supplies that have been furnished by a nonprofit
				organization and that are intended for distribution to members of the armed
				forces. Such supplies may be transported only on a space available
				basis.
									(b)Limitations(1)The Secretary may not
				transport supplies under subsection (a) unless the Secretary determines
				that—
											(A)the transportation of the supplies is
				consistent with the policies of the United States;
											(B)the supplies are suitable for
				distribution to members of the armed forces and are in usable condition;
											(C)there is a legitimate need for the
				supplies by the members of the armed forces for whom they are intended;
				and
											(D)adequate arrangements have been made
				for the distribution and use of the supplies.
											(2)ProceduresThe
				Secretary shall establish procedures for making the determinations required
				under paragraph (1). Such procedures shall include inspection of supplies
				before acceptance for transport.
										(3)PreparationIt shall
				be the responsibility of the nonprofit organization requesting the transport of
				supplies under this section to ensure that the supplies are suitable for
				transport.
										(c)DistributionSupplies
				transported under this section may be distributed by the United States
				Government or a nonprofit organization.
									(d)Definition of
				nonprofit organizationIn this section, the term nonprofit
				organization means an organization described in
				section
				501(c)(3) of the Internal Revenue Code of 1986 and exempt from
				tax under section 501(a) of such
				Code.
									.
						(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 20 of such title is amended by inserting
			 after the item relating to section 402 the following new item:
							
								
									403. Transportation of supplies from
				nonprofit
				organizations.
								
								.
						1083.Reduction in
			 costs to report critical changes to major automated information system
			 programs
						(a)Extension of a
			 program definedSection 2445a of title 10, United
			 States Code, is amended by adding at the end the following new
			 subsection:
							
								(g)Extension of a
				programIn this chapter, the term extension of a
				program means, with respect to a major automated information system
				program or other major information technology investment program, the further
				deployment or planned deployment to additional users of the system which has
				already been found operationally effective and suitable by an independent test
				agency or the Director of Operational Test and Evaluation, beyond the scope
				planned in the original estimate or information originally submitted on the
				program.
								.
						(b)Reports on
			 critical changes in MAIS programsSubsection (d) of section 2445c
			 of such title is amended—
							(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraph
			 (3);
							(2)by redesignating
			 paragraph (2) as paragraph (3); and
							(3)by inserting after
			 paragraph (1) the following new paragraph (2):
								
									(2)Notification
				when variance due to congressional action or extension of
				programIf a senior Department of Defense official who, following
				receipt of a quarterly report described in paragraph (1) and making a
				determination described in paragraph (3), also determines that the
				circumstances resulting in the determination described in paragraph (3) either
				(A) are primarily the result of congressional action, or (B) are primarily due
				to an extension of a program, the official may, in lieu of carrying out an
				evaluation and submitting a report in accordance with paragraph (1), submit to
				the congressional defense committees, within 45 days after receiving the
				quarterly report, a notification that the official has made those
				determinations. If such a notification is submitted, the limitation in
				subsection (g)(1) does not apply with respect to that determination under
				paragraph
				(3).
									.
							(c)Conforming
			 cross-reference amendmentSubsection (g)(1) of such section is
			 amended by striking subsection (d)(2) and inserting
			 subsection (d)(3).
						(d)Total
			 acquisition cost informationTitle 10, United States Code, is further
			 amended—
							(1)in section
			 2445b(b)(3), by striking development costs and inserting
			 total acquisition costs; and
							(2)in section
			 2445c—
								(A)in subparagraph
			 (B) of subsection (c)(2), by striking program development cost
			 and inserting total acquisition cost; and
								(B)in subparagraph
			 (C) of subsection (d)(3) (as redesignated by subsection (b)(2)), by striking
			 program development cost and inserting total acquisition
			 cost.
								(e)Clarification of
			 cross-referenceSection 2445c(g)(2) of such title is amended by
			 striking in compliance with the requirements of subsection
			 (d)(2) and inserting under subsection (d)(1)(B).
						1084.Extension of
			 authority of Secretary of Transportation to issue non-premium aviation
			 insuranceSection 44310 of
			 title 49, United States Code, is amended—
						(1)by inserting
			 (a) In
			 General.— before The authority;
						(2)by striking
			 this chapter and inserting any provision of this chapter
			 other than section 44305; and
						(3)by adding at the
			 end the following new subsection:
							
								(b)Insurance of
				United States Government propertyThe authority of the Secretary
				of Transportation to provide insurance and reinsurance for a department,
				agency, or instrumentality of the United States Government under section 44305
				is not effective after December 31,
				2018.
								.
						1085.Revision of
			 compensation of members of the National Commission on the Structure of the Air
			 Force
						(a)RevisionSection 365(a) of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat.1705)
			 is amended—
							(1)by striking
			 shall be compensated and inserting may be
			 compensated;
							(2)by striking
			 equal to and inserting not to exceed; and
							(3)by inserting of $155,400
			 after annual rate.
							(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to compensation for a duty performed on
			 or after April 2, 2013.
						1086.Protection of
			 tier one task critical assets from electromagnetic pulse and high-powered
			 microwave systems
						(a)Certification
			 requiredNot later than June
			 1, 2014, the Secretary of Defense, in consultation with the Secretary of
			 Homeland Security and the Federal Energy Regulatory Commission, shall submit to
			 the congressional defense committees certification that defense critical assets
			 designated as tier one task critical assets (hereinafter referred to as
			 TCAs) that receive power supply from commercial or other
			 non-military sources are protected from the adverse effects of man-made or
			 naturally occurring electromagnetic pulse and high-powered microwave weapons.
			 Any such assets found not to be so protected shall be included in the plan
			 required under subsection (b).
						(b)Plan
			 requiredNot later than
			 January 1, 2015, the Secretary of Defense, in consultation with the Secretary
			 of Homeland Security and the Federal Energy Regulatory Commission, shall submit
			 to the congressional defense committees a plan for tier one TCAs to receive
			 electricity by means that are protected from the adverse effects of man-made or
			 naturally occurring electromagnetic pulse and high-powered microwave weapons.
			 The plan shall include the following elements:
							(1)An analysis of how the Department of
			 Defense, in consultation with the Secretary of Homeland Security and the
			 Federal Energy Regulatory Commission, plans to mitigate any risks to mission
			 assurance for non-certified tier one TCAs, including any steps that may be
			 needed for remediation.
							(2)The development or adoption by the
			 Department, in consultation with the Secretary of Homeland Security and the
			 Federal Energy Regulatory Commission, of a standard of resistance or protection
			 against man-made and natural electromagnetic threats for electricity sources
			 that supply electricity to tier one TCAs.
							(3)The development by the Department, in
			 consultation with the Secretary of Homeland Security and the Federal Energy
			 Regulatory Commission, of a strategy to certify by December 31, 2015, that all
			 electricity sourced to tier one TCAs is provided by facilities that meet the
			 standard developed under paragraph (2).
							(c)Preparation of
			 planIn preparing the plan
			 required by subsection (b), the Secretary of Defense, in consultation with the
			 Secretary of Homeland Security and the Federal Energy Regulatory Commission,
			 shall use the guidance and recommendations of the Commission to Assess the
			 Threat to the United States from Electromagnetic Pulse Attack established by
			 section 1401 of the Floyd D. Spence National Defense Authorization Act for
			 Fiscal Year 2001 (as enacted into law by
			 Public Law
			 106–398; 114 Stat. 1654A–345).
						(d)Form of
			 submissionThe plan required by subsection (b) shall be submitted
			 in classified form.
						(e)DefinitionsIn
			 this section:
							(1)The term
			 task critical asset means an asset of such extraordinary
			 importance to operations in peace, crisis, and war that its incapacitation or
			 destruction would have a debilitating effect on the ability of the Department
			 of Defense to fulfill its missions.
							(2)The term tier one with
			 respect to a task critical asset means such an asset the loss, incapacitation,
			 or disruption of which could result in mission (or function) failure at the
			 Department of Defense, military department, combatant command, sub-unified
			 command, Defense Agency, or defense infrastructure sector level.
							1087.Strategy for future
			 military information operations capabilities
						(a)Strategy
			 requiredThe Secretary of
			 Defense shall develop and implement a strategy for developing and sustaining
			 military information operations capabilities for future contingencies. The
			 Secretary shall submit such strategy to the congressional defense committees by
			 not later than February 1, 2014.
						(b)Contents of
			 strategyThe strategy
			 required in subsection (a) shall include each of the following:
							(1)A
			 plan for the sustainment of existing capabilities that have been developed
			 during the ten-year period prior to the date of the enactment of this Act,
			 including such capabilities developed using funds authorized to be appropriated
			 for overseas contingency operations.
							(2)A
			 discussion of how the capabilities referred to in paragraph (1) are being
			 integrated into both operational plans (OPLANS) and contingency plans
			 (CONPLANS).
							(3)An assessment of
			 the force structure that is necessary to support operational planning and
			 potential contingency operations, including the relative balance across the
			 active and reserve components.
							(4)Estimates of the
			 steady-state resources needed to support the force structure referred to in
			 paragraph (3), as well as estimates for resources that might be needed based on
			 selected OPLANS and CONPLANS.
							(5)A
			 description of how new and emerging technologies can be incorporated into the
			 projected force structure and future OPLANS and CONPLANS.
							(6)A
			 description of new capabilities that may be needed to fill any identified gaps
			 and programs that might be required to develop such capabilities.
							1088.Compliance of
			 military departments with minimum safe staffing standardsIn implementing the sequester required by
			 section 251A of the Balanced Budget and Emergency Deficit Control Act of 1985,
			 as ordered on March 1, 2013, the Secretary of Defense shall ensure that all
			 military departments remain fully compliant with minimum safe staffing
			 standards, as outlined in the Department of Defense Fire and Emergency Services
			 Program (DoD Instruction 6055.06).
					1089.Determination and
			 Disclosure of Transportation Costs Incurred by Secretary of Defense for
			 congressional trips outside the United States
						(a)Determination
			 and Disclosure of Costs by SecretaryIn the case of a trip taken by a Member,
			 officer, or employee of the House of Representatives or Senate in carrying out
			 official duties outside the United States for which the Department of Defense
			 provides transportation, the Secretary of Defense shall—
							(1)determine the cost of the transportation
			 provided with respect to the Member, officer, or employee;
							(2)not later than 10 days after completion of
			 the trip involved, provide a written statement of the cost—
								(A)to the Member, officer, or employee
			 involved; and
								(B)to the Committee
			 on Armed Services of the House of Representatives (in the case of a trip taken
			 by a Member, officer, or employee of the House) or the Committee on Armed
			 Services of the Senate (in the case of a trip taken by a Member, officer, or
			 employee of the Senate); and
								(3)upon providing a
			 written statement under paragraph (2), make the statement available for viewing
			 on the Secretary’s official public website until the expiration of the 4-year
			 period which begins on the final day of the trip involved.
							(b)Exceptions
							(1)Exceptions
			 describedThis section does not apply with respect to any trip
			 for which any of the following applies:
								(A)The purpose of the
			 trip is to visit one or more United States military installations or to visit
			 United States military personnel in a war zone (or both).
								(B)The use of
			 transportation provided by the Department of Defense is necessary to protect
			 the safety and security of the individuals taking the trip.
								(2)ConsultationIn determining whether or not a trip is
			 described in paragraph (1), the Secretary of Defense shall consult with the
			 Speaker of the House of Representatives (in the case of a trip taken by a
			 Member, officer, or employee of the House) or the Majority Leader of the Senate
			 (in the case of a trip taken by a Member, officer, or employee of the
			 Senate).
							(c)DefinitionsIn
			 this section:
							(1)MemberThe
			 term Member, with respect to the House of Representatives,
			 includes a Delegate or Resident Commissioner to the Congress.
							(2)United
			 StatesThe term United
			 States means the several States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 the Virgin Islands, Guam, American Samoa, and any other territory or possession
			 of the United States.
							(d)Effective
			 DateThis section shall apply with respect to trips taken on or
			 after the date of the enactment of this Act, except that this section does not
			 apply with respect to any trip which began prior to such date.
						1090.Transfer or
			 loan of equipment to the Department of Homeland Security relating to border
			 securityThe Secretary of
			 Defense may coordinate with the Secretary of Homeland Security to identify and
			 provide for the transfer or long-term loan to the Department of Homeland
			 Security of equipment the Secretary of Defense determines to be excess and the
			 Secretary of Homeland Security determines to be appropriate in order to
			 increase situational awareness and achieve operational control of the
			 international borders of the United States.
					1091.Transfer to
			 the Department of Homeland Security of the Tethered Aerostat Radar
			 SystemNotwithstanding any
			 other provision of law, not later than September 30, 2013, the Secretary of
			 Defense is authorized to transfer to the Secretary of Homeland Security, and
			 the Secretary of Homeland Security is authorized to accept from the Secretary
			 of Defense, full contract ownership and management responsibilities for the
			 existing Tethered Aerostat Radar System (TARS) program and contracts. Neither
			 the Department of Defense nor the Department of Homeland Security shall be
			 required to reimburse the other agency for any services under the TARS
			 program.
					1092.Sale or
			 donation of excess personal property for border security
			 activitiesSection 2576a of
			 title 10, United States Code, is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (1)(A), by inserting border security activities and before
			 law enforcement activities; and
							(B)in paragraph (2),
			 by inserting , the Secretary of Homeland Security, after
			 Attorney General; and
							(2)in subsection (d),
			 by inserting border security activities or before
			 counter-drug.
						1093.Unmanned
			 aircraft systems and national airspace
						(a)Memoranda of
			 understandingNotwithstanding
			 any other provision of law, the Secretary of Defense may enter into a
			 memorandum of understanding with a non-Department of Defense entity that is
			 engaged in the test range program authorized under section 332(c) of the FAA
			 Modernization and Reform Act of 2012 (49 U.S.C. 40101 note) to allow
			 such entity to access nonregulatory special use airspace if such access—
							(1)is used by the
			 entity as part of such test range program; and
							(2)does not interfere
			 with the activities of the Secretary or otherwise interrupt or delay missions
			 or training of the Department of Defense.
							(b)Established
			 proceduresThe Secretary shall carry out subsection (a) using the
			 established procedures of the Department of Defense with respect to entering
			 into a memorandum of understanding.
						(c)ConstructionA memorandum of understanding entered into
			 under subsection (a) between the Secretary and a non-Department of Defense
			 entity shall not be construed as establishing the Secretary as a partner,
			 proponent, or team member of such entity in the test range program specified in
			 such subsection.
						1094.Days on which
			 the POW/MIA flag is displayed on certain Federal propertySection 902 of title
			 36, United States Code, is amended by striking subsection (c) and inserting the
			 following new subsection:
						
							(c)Days for Flag
				DisplayFor the purposes of
				this section, POW/MIA flag display days are all days on which the flag of the
				United States is
				displayed.
							.
					1095.Sense of
			 Congress on improvised explosive devicesIt is the sense of Congress that—
						(1)the use of
			 improvised explosive devices (in this section referred to as
			 IEDs) against members of the Armed Forces or people of the
			 United States should be condemned;
						(2)unwavering support for members of the Armed
			 Forces, first responders, and explosive ordnance disposal personnel of the
			 United States who face the threat of IEDs and put their lives on the line to
			 defeat them should be expressed;
						(3)all relevant
			 agencies of the Government should be called on to coordinate with international
			 partners and other responsible entities to reduce the use of IEDs and curb
			 their proliferation; and
						(4)the exchange of
			 blast trauma research data should be facilitated between all relevant agencies
			 of the Government.
						1096.Sense of
			 Congress to maintain a strong National Guard and military reserve
			 force
						(a)FindingsCongress
			 finds the following:
							(1)The first
			 volunteer militia unit in America was formed in 1636 in Massachusetts Bay,
			 followed by other units in the colonies of Virginia and Connecticut. the
			 American founding fathers wrote article I, section 8, of the United States
			 Constitution to keep the militia model, authorizing a standing military force
			 that could organize, train, and equip militia volunteers when needed.
							(2)In World War I,
			 nearly all National Guardsmen were mobilized into Federal service, and while
			 they represented only 15 percent of the total United States Army, they
			 comprised 40 percent of the American divisions sent to France and sustained 43
			 percent of the casualties in combat. In World War II, the National Guard
			 comprised 19 Army divisions and 29 observation squadrons with aircraft assigned
			 to the United States Army Air Forces.
							(3)On September 11,
			 2001, the first fighter jets over New York City and Washington, DC, were Air
			 National Guard F–15 and F–16 aircraft from Massachusetts and North Dakota, with
			 over 400 more Air National Guard fighter aircraft on alert by that afternoon.
			 Over 600,000 Air and Army National Guard soldiers and airmen have deployed in
			 the many campaigns since 9/11.
							(4)Air and Army
			 National Guard soldiers and airmen have been involved in countless domestic
			 response missions, including missions in response to hurricanes, tornadoes,
			 floods, and forest fires including the more recent events of Superstorm Sandy
			 and the tornados in Oklahoma.
							(5)The volunteer
			 National Guard and Reserve have time and again demonstrated their readiness to
			 meet operational requirements through cost-effective means.
							(b)Sense of
			 congressIt is the sense of Congress that—
							(1)the Secretary of
			 Defense should make every effort to ensure the Military Reserve and National
			 Guard forces are sustained by a fully manned and fully funded force and that
			 the United States fulfill its longstanding commitment to unyielding readiness
			 in terms of defense;
							(2)the Secretary of
			 Defense should act with the knowledge that the National Guard and Reserve are
			 critical components to the Armed Forces, particularly as means of preserving
			 combat power during a time of budget austerity; and
							(3)Congress
			 repudiates proposals to diminish the National Guard or Reserve and affirms the
			 growth of these components as circumstances warrant.
							1097.Access of
			 employees of congressional support offices to department of defense
			 facilities
						(a)FindingCongress finds that Congressional support
			 offices perform a critical role in enabling Congress to carry out its
			 Constitutionally-mandated task of performing oversight of the executive
			 branch.
						(b)Access in Same
			 Manner as Employees of Defense CommitteesThe Secretary of Defense shall provide
			 employees of any Congressional support office who work on issues related to
			 national security with access to facilities of the Department of Defense in the
			 same manner, and subject to the same terms and conditions, as employees of the
			 Committees on Armed Services of the House of Representatives and Senate.
						(c)Congressional
			 support offices definedIn this section, the term
			 Congressional support office means any of the following:
							(1)The Congressional
			 Budget Office.
							(2)The Congressional
			 Research Service of the Library of Congress.
							(3)The Government
			 Accountability Office.
							1098.Cost of
			 warsThe Secretary of Defense,
			 in consultation with the Commissioner of the Internal Revenue Service and the
			 Director of the Bureau of Economic Analysis, shall post on the public Web site
			 of the Department of Defense the costs, including the relevant legacy costs, to
			 each American taxpayer of each of the wars in Afghanistan and Iraq.
					1099.Sense of
			 Congress regarding consideration of foreign languages and cultures in the
			 building of partner capacityIt is the sense of Congress that the head of
			 each element of the Department of Defense should take into consideration
			 foreign languages and cultures during the development by such element of the
			 Department of training, tools, and methodologies to engage in
			 military-to-military activities and in the building of partner capacity.
					1099A.Sense of
			 Congress regarding preservation of Second Amendment rights of active duty
			 military personnel stationed or residing in the District of Columbia
						(a)FindingsCongress finds the following:
							(1)The Second
			 Amendment to the United States Constitution provides that the right of the
			 people to keep and bear arms shall not be infringed.
							(2)Approximately 40,000 servicemen and women
			 across all branches of the Armed Forces either live in or are stationed on
			 active duty within the Washington, D.C., metropolitan area. Unless these
			 individuals are granted a waiver as serving in a law enforcement role, they are
			 subject to the District of Columbia’s onerous and highly restrictive laws on
			 the possession of firearms.
							(3)Military personnel, despite being
			 extensively trained in the proper and safe use of firearms, are therefore
			 deprived by the laws of the District of Columbia of handguns, rifles, and
			 shotguns that are commonly kept by law-abiding persons throughout the United
			 States for sporting use and for lawful defense of their persons, homes,
			 businesses, and families.
							(4)The District of
			 Columbia has one of the highest per capita murder rates in the Nation, which
			 may be attributed in part to previous local laws prohibiting possession of
			 firearms by law-abiding persons who would have otherwise been able to defend
			 themselves and their loved ones in their own homes and businesses.
							(5)The
			 Gun Control Act of 1968 (as amended
			 by the Firearms Owners’ Protection Act) and the Brady Handgun Violence
			 Prevention Act provide comprehensive Federal regulations applicable in the
			 District of Columbia as elsewhere. In addition, existing District of Columbia
			 criminal laws punish possession and illegal use of firearms by violent
			 criminals and felons. Consequently, there is no need for local laws that only
			 affect and disarm law-abiding citizens.
							(6)On June 26, 2008, the Supreme Court of the
			 United States in the case of District of Columbia v. Heller
			 held that the Second Amendment protects an individual’s right to possess a
			 firearm for traditionally lawful purposes, and thus ruled that the District of
			 Columbia’s handgun ban and requirements that rifles and shotguns in the home be
			 kept unloaded and disassembled or outfitted with a trigger lock to be
			 unconstitutional.
							(7)On July 16, 2008, the District of Columbia
			 enacted the Firearms Control Emergency Amendment Act of 2008 (D.C. Act 17–422;
			 55 DCR 8237), which places onerous restrictions on the ability of law-abiding
			 citizens from possessing firearms, thus violating the spirit by which the
			 Supreme Court of the United States ruled in District of Columbia v.
			 Heller.
							(8)On February 26, 2009, the United States
			 Senate adopted an amendment on a bipartisan vote of 62–36 by Senator John
			 Ensign to S. 160, the District of Columbia House Voting Rights Act of 2009,
			 which would fully restore Second Amendment rights to the citizens of the
			 District of Columbia.
							(b)Sense of
			 CongressIt is the sense of
			 Congress that active duty military personnel who are stationed or residing in
			 the District of Columbia should be permitted to exercise fully their rights
			 under the Second Amendment to the Constitution of the United States and
			 therefore should be exempt from the District of Columbia’s restrictions on the
			 possession of firearms.
						XICivilian
			 Personnel Matters
				1101.One-year extension
			 of authority to waive annual limitation on premium pay and aggregate limitation
			 on pay for Federal civilian employees working overseasEffective January 1, 2014, section 1101(a)
			 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law
			 110–417; 122 Stat. 4615), as most recently amended by section
			 1101 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law
			 112–239; 126 Stat. 1973), is further amended by striking
			 through 2013 and inserting through 2014.
				1102.One-year extension
			 of discretionary authority to grant allowances, benefits, and gratuities to
			 personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the
			 Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443),
			 as added by section 1102 of the Duncan Hunter National Defense Authorization
			 Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616)
			 and most recently amended by section 1104 of the National Defense Authorization
			 Act for Fiscal Year 2013 (Public Law 112–239; 125 Stat. 1973),
			 is further amended by striking 2014 and inserting
			 2015.
				1103.Extension of
			 voluntary reduction-in-force authority for civilian employees of Department of
			 DefenseSection 3502(f)(5)
			 of title 5, United States Code, is amended by striking September 30,
			 2014 and inserting September 30, 2015.
				1104.Extension of
			 authority to make lump-sum severance payments to Department of Defense
			 employeesSection 5595(i)(4)
			 of title 5, United States Code, is amended by striking October 1,
			 2014 and inserting October 1, 2018.
				1105.Revision to amount
			 of financial assistance under Department of Defense Science, Mathematics, and
			 Research for Transformation (SMART) Defense Education ProgramParagraph (2) of
			 section
			 2192a(b) of title 10, United States Code, is amended by
			 striking the amount determined and all that follows through
			 room and board and inserting an amount determined by the
			 Secretary of Defense.
				1106.Extension of
			 program for exchange of information-technology personnel
					(a)In
			 generalSection 1110(d) of
			 the National Defense Authorization Act for Fiscal Year 2010 (5 U.S.C. 3702 note)
			 is amended by striking 2013. and inserting
			 2023..
					(b)Reporting
			 requirementSection 1110(i)
			 of such Act is amended by striking 2015, and inserting
			 2024,.
					1107.Defense
			 Science Initiative for Personnel
					(a)Statement of
			 policyIt is the policy of the United States to assure the
			 scientific and technological preeminence of its defense laboratories, which are
			 essential to the national security, by requiring the Department of Defense to
			 provide to its science and technology laboratories—
						(1)the personnel and
			 support services needed to carry out their mission; and
						(2)decentralized
			 management authority.
						(b)Establishment of
			 InitiativeThere is hereby
			 established within the Department of Defense a program to be known as the
			 Defense Science Initiative for Personnel (hereinafter in this section referred
			 to as the Initiative).
					(c)Laboratories
			 covered by InitiativeThe laboratories covered by the
			 Initiative—
						(1)shall be those designated as Science and
			 Technology Reinvention Laboratories (hereinafter in this section referred to as
			 STRLs) by the Secretary or by paragraph (2); and
						(2)shall include the
			 laboratories enumerated in section 1105 of the National Defense Authorization
			 Act for Fiscal Year 2010 (10 U.S.C. 2358 note), which
			 laboratories are hereby designated as STRLs.
						(d)Science and
			 engineering degreed and technical positions at STRLs
						(1)In
			 generalThe director of any
			 STRL may appoint qualified candidates, without regard to sections 3309–3319 of
			 title 5, United States Code, directly to scientific, technical, engineering,
			 mathematical, or medical positions within such STRL, on either a temporary,
			 term, or permanent basis.
						(2)Qualified
			 candidate definedNotwithstanding any provision of
			 chapter
			 51 of title 5, United States Code, for purposes of this
			 subsection, the term qualified candidate means an individual who
			 is—
							(A)a candidate who
			 has earned a bachelor’s or master’s degree;
							(B)a student enrolled
			 in a program of undergraduate or graduate instruction leading to a bachelor’s
			 or master’s degree in a scientific, technical, engineering, mathematical, or
			 medical course of study at an institution of higher education (as that term is
			 defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001));
			 or
							(C)a veteran, as
			 defined in section
			 2108 of title 5, United States Code, who served in the armed
			 forces in an engineering, scientific, or medical technician occupational
			 specialty.
							(3)Rule of
			 constructionAny exercise of authority under paragraph (1) shall
			 be considered to satisfy
			 section
			 2301(b)(1) of title 5, United States Code.
						(e)Exclusion from
			 personnel limitations, etcThe director of any STRL shall manage
			 the workforce strength of such STRL—
						(1)without regard to
			 any limitation on appointments or any allocation of positions with respect to
			 such STRL, subject to paragraph (2); and
						(2)in a manner
			 consistent with the budget available with respect to such STRL.
						(f)Senior Executive
			 Service rotation authoritySection 3131 of title 5, United
			 States Code, is amended—
						(1)in paragraph (5),
			 by striking mission; and inserting mission, subject to
			 paragraph (15);;
						(2)in paragraph (13),
			 by striking and at the end;
						(3)in paragraph (14),
			 by striking the period and inserting ; and; and
						(4)by adding at the
			 end the following new paragraph:
							
								(15)permit the director of each Science and
				Technology Reinvention Laboratory (as described in section 1107(c) of the
				National Defense Authorization Act for Fiscal Year 2014) to determine the
				duration of appointments for senior executives (which shall in no event be less
				than 5 years), consistent with carrying out the mission of that
				laboratory.
								.
						(g)Senior
			 scientific technical managers
						(1)EstablishmentThere
			 is hereby established in each STRL a category of senior professional scientific
			 positions, the incumbents of which shall be designated as senior
			 scientific technical managers and which shall be positions classified
			 above GS–15 of the General Schedule pursuant to
			 section
			 5108 of title 5, United States Code. The primary functions of
			 such positions shall be—
							(A)to engage in
			 research and development in the physical, biological, medical, or engineering
			 sciences, or another field closely related to the mission of such STRL;
			 and
							(B)to carry out
			 technical supervisory responsibilities.
							(2)AppointmentsThe
			 positions described in paragraph (1) may be filled, and shall be managed, by
			 the director of the STRL involved, under criteria established pursuant to
			 section 342(b) of the National Defense Authorization Act for Fiscal Year 1995
			 (Public Law
			 103–337; 108 Stat. 2721), relating to personnel demonstration
			 projects at laboratories of the Department of Defense, except that the director
			 of the laboratory involved shall determine the number of such positions at such
			 laboratory, not to exceed 3 percent of the number of scientists and engineers
			 (determined on a full-time equivalent basis) employed at such laboratory at the
			 end of the fiscal year prior to the fiscal year in which any appointments
			 subject to that numerical limitation are made.
						(h)Selection and
			 compensation of specially-qualified scientific and professional
			 personnelSection 3104 of title 5, United
			 States Code, is amended by adding at the end the following new subsection:
						
							(d)In addition to the number of positions
				authorized by subsection (a), the director of each Science and Technology
				Reinvention Laboratory (as described in section 1107(c) of the National Defense
				Authorization Act for Fiscal Year 2014), may establish, without regard to the
				second sentence of subsection (a), such number of scientific or professional
				positions as may be necessary to carry out the research and development
				functions of the laboratory and which require the services of
				specially-qualified personnel. The selection process governing appointments
				made under this subsection shall be determined by the director of the
				laboratory involved, and the rate of basic pay for the employee holding any
				such position shall be set by the laboratory director at a rate not to exceed
				the rate for level II of the Executive
				Schedule.
							.
					1108.Compliance
			 with law regarding availability of funding for civilian personnel
					(a)RegulationsNo
			 later than 45 days after the date of the enactment of this Act, the Secretary
			 of Defense shall prescribe regulations implementing the authority in subsection
			 (a) of section 1111 of the National Defense Authorization Act for Fiscal Year
			 2010 (Public
			 Law 111–84;
			 10 U.S.C.
			 1580 note prec.).
					(b)CoordinationThe Under Secretary of Defense
			 (Comptroller), in consultation with the Under Secretary of Defense for
			 Personnel and Readiness, shall be responsible for coordinating the preparation
			 of the regulations required under subsection (a).
					(c)LimitationsThe regulations required under subsection
			 (a) shall not be restricted by any civilian full-time equivalent or
			 end-strength limitation, nor shall such regulations require offsetting civilian
			 pay funding, civilian full-time equivalents, or end-strength.
					1109.Extension of
			 enhanced appointment and compensation authority for civilian personnel for care
			 and treatment of wounded and injured members of the armed forces
					(a)ExtensionSubsection
			 (c) of section
			 1599c of title 10, United States Code, is amended by striking
			 December 31, 2015 both places it appears and inserting
			 December 31, 2020.
					(b)Repeal of
			 fulfilled requirementSuch section is further amended—
						(1)by striking
			 subsection (b); and
						(2)by redesignating
			 subsection (c), as amended by subsection (a), as subsection (b).
						(c)Repeal of
			 references to certain title 5 authoritiesSubsection (a)(2)(A) of
			 such section is amended—
						(1)by striking
			 sections 3304, 5333, and 5753 of title 5 and inserting
			 section 3304 of title 5; and
						(2)in clause (ii), by striking “the
			 authorities in such sections” and inserting “the authority in such
			 section”.
						XIIMatters relating
			 to foreign nations
				AAssistance and
			 training
					1201.Modification and
			 extension of authorities relating to program to build the capacity of foreign
			 military forces
						(a)AuthoritySubsection (a) of section 1206 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163; 119 Stat. 3456), as most recently amended by section
			 1206 of the Duncan Hunter National Defense Authorization Act for Fiscal Year
			 2009 (Public
			 Law 110–417; 122 Stat. 4625), is further amended—
							(1)in paragraph
			 (1)—
								(A)in subparagraph
			 (A), by striking or at the end;
								(B)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
								(C)by adding at the
			 end the following new subparagraph:
									
										(C)support the theater security priorities of
				a Geographic Combatant Commander.
										;
				and
								(2)by adding at the
			 end the following new paragraph:
								
									(3)To build the capacity of a foreign
				country’s security forces to conduct counterterrorism
				operations.
									.
							(b)Annual funding
			 limitationSubsection (c)(1)
			 of section 1206 of the National Defense Authorization Act for Fiscal Year 2006,
			 as so amended, is further amended by striking $350,000,000 and
			 inserting $425,000,000.
						(c)Notification of
			 planning and execution of fundsSubsection (e) of section 1206 of
			 the National Defense Authorization Act for Fiscal Year 2006, as most recently
			 amended by section 1201 of the National Defense Authorization Act for Fiscal
			 Year 2013 (Public Law 112–239; 126 Stat. 1979),
			 is further amended—
							(1)by redesignating
			 paragraph (3) as paragraph (4);
							(2)by inserting after
			 paragraph (2) the following new paragraph:
								
									(3)Notification of
				planning and execution of fundsIn the budget materials submitted to the
				President by the Secretary of Defense in connection with the submission to
				Congress, pursuant to
				section
				1105 of title 31, United States Code, of the budget for fiscal
				year 2016, and each subsequent fiscal year, the Secretary of Defense shall
				include the following:
										(A)For programs to be
				conducted or supported under subsection (a) (other than subsection (a)(1)(C))
				for such fiscal year, a description of the proposed planning and execution of
				not less than 50 percent of the total amount of funds to be made available for
				such programs.
										(B)For programs to be conducted or supported
				under subsection (a)(1)(C) for such fiscal year, a description of the proposed
				planning and execution of 100 percent of the total amount of funds to be made
				available for such programs.
										;
				and
							(3)in subparagraph
			 (B) of paragraph (4), as so redesignated, by striking Committee on
			 International Relations and inserting Committee on Foreign
			 Affairs.
							(d)Termination of
			 programSubsection (g) of the
			 National Defense Authorization Act for Fiscal Year 2006, as most recently
			 amended by section 1201 of the National Defense Authorization Act for Fiscal
			 Year 2013, is further amended by striking 2014 each place it
			 appears and inserting 2016.
						(e)Repeal of
			 authority to build the capacity of certain counterterrorism forces in Yemen and
			 East AfricaSection 1203 of the National Defense Authorization
			 Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1980)
			 is hereby repealed.
						1202.Three-year
			 extension of authorization for non-conventional assisted recovery
			 capabilitiesSection 943(h) of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law
			 110–417; 122 Stat. 4579), as amended by section 1205(g) of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1624), is further amended by striking
			 2013 and inserting 2016.
					1203.Global
			 Security Contingency Fund
						(a)AuthoritySubsection
			 (b) of section 1207 of the National Defense Authorization Act for Fiscal Year
			 2012 (Public
			 Law 112–81; 125 Stat. 1625;
			 22 U.S.C.
			 2151 note) is amended—
							(1)in the matter
			 preceding paragraph (1), by inserting or regions after
			 countries; and
							(2)in paragraph
			 (1)—
								(A)in the matter
			 preceding subparagraph (A), by striking and other national security
			 forces and inserting or other national security forces;
			 and
								(B)in subparagraph
			 (A)—
									(i)by
			 striking and counterterrorism operations and inserting or
			 counterterrorism operations; and
									(ii)by
			 striking and at the end and inserting or.
									(b)Notices to
			 congressSubsection (l) of
			 such section is amended to read as follows:
							
								(l)Notices to
				CongressNot less than 30
				days before initiating an activity under a program of assistance under
				subsection (b), the Secretary of State and the Secretary of Defense shall
				jointly submit to the specified congressional committees a notification that
				includes the following:
									(1)A request for the
				transfer of funds into the Fund under subsection (f) or any other authority,
				including the original source of the funds.
									(2)A detailed
				justification for the total anticipated program plan for each country to
				include total anticipated costs and the specific activities contained
				therein.
									(3)The budget,
				execution plan and timeline, and anticipated completion date for the
				activity.
									(4)A list of other
				security-related assistance or justice sector and stabilization assistance that
				the United States is currently providing the country concerned and that is
				related to or supported by the activity.
									(5)Such other
				information relating to the program or activity as the Secretary of State or
				Secretary of Defense considers
				appropriate.
									.
						(c)Transitional
			 authorities; annual reports; guidance and processes for exercise of
			 authoritySuch section, as so amended, is further amended—
							(1)by striking
			 subsection (n);
							(2)by redesignating
			 subsection (m) as subsection (n); and
							(3)by inserting after
			 subsection (l), as so amended, the following new subsection:
								
									(m)Guidance and
				processes for exercise of authorityThe Secretary of State and the Secretary of
				Defense shall jointly submit a report to the specified congressional committees
				15 days after the date on which the necessary guidance has been issued and
				processes for implementation of the authority in subsection (b). The Secretary
				of State and Secretary of Defense shall jointly submit additional reports not
				later than 15 days after the date on which any future modifications to the
				guidance and processes for implementation of the authority in subsection (b)
				are
				issued.
									.
							(d)FundingSubsection (o) of such section is amended
			 by striking (o) funding.— and all that follows through
			 (2) fiscal years 2013 and
			 after.— and inserting (o)
			 funding.—.
						1204.Codification
			 of National Guard State Partnership Program
						(a)State
			 Partnership Program
							(1)In
			 generalChapter
			 1 of title 32, United States Code, is amended by adding at the
			 end the following new section:
								
									116.State
				Partnership Program
										(a)Purposes of
				programThe purposes of the
				State Partnership Program of the National Guard are the following:
											(1)To support the
				objectives of the commander of the combatant command for the theater of
				operations in which such contacts and activities are conducted.
											(2)To support the
				objectives of the United States chief of mission of the partner nation with
				which contacts and activities are conducted.
											(3)To build
				international partnerships and defense and security capacity.
											(4)To strengthen
				cooperation between the departments and agencies of the United States
				Government and agencies of foreign governments to support building of defense
				and security capacity.
											(5)To facilitate
				intergovernmental collaboration between the United States Government and
				foreign governments in the areas of defense and security.
											(6)To facilitate and
				enhance the exchange of information between the United States Government and
				foreign governments on matters relating to defense and security.
											(b)Availability of
				appropriated funds for program(1)Funds appropriated to
				the Department of Defense, including funds appropriated for the Air and Army
				National Guard, shall be available for the payment of costs incurred by the
				National Guard to conduct activities under the State Partnership Program,
				whether those costs are incurred inside or outside the United States.
											(2)Costs incurred by the National Guard
				and covered under paragraph (1) may include the following:
												(A)Costs of pay and allowances of members
				of the National Guard.
												(B)Travel and necessary expenses of
				United States personnel outside of the Department of Defense in support of the
				State Partnership Program.
												(C)Travel and necessary expenses of
				foreign participants directly supporting activities under the State Partnership
				Program.
												(c)Limitations on
				use of funds(1)Funds shall not be
				available under subsection (b) for activities conducted in a foreign country
				unless jointly approved by—
												(A)the commander of the combatant command
				concerned; and
												(B)the chief of mission concerned, with
				the concurrence of the Secretary of State.
												(2)Funds shall not be available under
				subsection (b) for the participation of a member of the National Guard in
				activities in a foreign country unless the member is on active duty in the
				armed forces at the time of such participation.
											(3)Funds shall not be available under
				subsection (b) for interagency activities involving United States civilian
				personnel or foreign civilian personnel unless the participation of such
				personnel in such activities—
												(A)contributes to responsible management
				of defense resources;
												(B)fosters greater respect for and
				understanding of the principle of civilian control of the military;
												(C)contributes to cooperation between the
				United States armed forces and civilian governmental agencies and foreign
				military and civilian government agencies; or
												(D)improves international partnerships
				and capacity on matters relating to defense and security.
												(d)Reimbursement(1)In the event of the participation of United
				States Government participants (other than personnel of the Department of
				Defense) in activities for which payment is made under subsection (b), the head
				of the department or agency concerned shall reimburse the Secretary of Defense
				for the costs associated with the participation of such personnel in such
				contacts and activities.
											(2)Amounts received under paragraph (1)
				shall be deposited in the appropriation or account from which amounts for the
				payment concerned were derived. Any amounts so deposited shall be merged with
				amounts in such appropriation or account, and shall be available for the same
				purposes, and subject to the same conditions and limitations, as amounts in
				such appropriation or account.
											(e)DefinitionsIn
				this section:
											(1)The term
				State Partnership Program means a program that establishes a
				defense and security relationship between the National Guard of a State or
				territory and the military and security forces, and related disaster
				management, emergency response, and security ministries, of a foreign
				country.
											(2)The term
				activities, for purposes of the State Partnership Program, means
				any military-to-military activities or interagency activities for a purpose set
				forth in subsection (a)(1).
											(3)The term
				interagency activities means the following:
												(A)Contacts between
				members of the National Guard and foreign civilian personnel outside the
				ministry of defense of the foreign country concerned on a matter within the
				core competencies of the National Guard.
												(B)Contacts between United States civilian
				personnel and members of the military and security forces of a foreign country
				or foreign civilian personnel on a matter within the core competencies of the
				National Guard.
												(4)The term
				matter within the core competencies of the National Guard means
				matters with respect to the following:
												(A)Disaster response
				and mitigation.
												(B)Defense support to
				civil authorities.
												(C)Consequence
				management and installation protection.
												(D)Response to a
				chemical, biological, radiological, nuclear, or explosives (CBRNE)
				event.
												(E)Border and port
				security and cooperation with civilian law enforcement.
												(F)Search and
				rescue.
												(G)Medicine.
												(H)Counter-drug and
				counter-narcotics activities.
												(I)Public
				affairs.
												(J)Employer support
				and family support for reserve forces.
												(5)The term
				United States civilian personnel means the following:
												(A)Personnel of the
				United States Government (including personnel of departments and agencies of
				the United States Government other than the Department of Defense) and
				personnel of State and local governments of the United States.
												(B)Members and
				employees of the legislative branch of the United States Government.
												(C)Non-governmental
				individuals.
												(6)The term
				foreign civilian personnel means the following:
												(A)Civilian personnel
				of a foreign government at any level (including personnel of ministries other
				than ministries of defense).
												(B)Non-governmental
				individuals of a foreign
				country.
												.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 1 of
			 such title is amended by adding at the end the following new item:
								
									
										116. State Partnership
				Program.
									
									.
							(b)Repeal of
			 superseded authoritySection 1210 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2517;
			 32 U.S.C.
			 107 note) is repealed.
						1205.Authority to
			 conduct activities to enhance the capability of certain foreign countries to
			 respond to incidents involving weapons of mass destruction in Syria and the
			 region
						(a)AuthorityThe Secretary of Defense, with the
			 concurrence of the Secretary of State, may provide assistance to the military
			 and civilian response organizations of Jordan, Kuwait, Bahrain, the United Arab
			 Emirates, Iraq, Turkey, and other countries in the region of Syria in order for
			 such countries to respond effectively to incidents involving weapons of mass
			 destruction in Syria and the region.
						(b)Authorized
			 elementsAssistance provided under this section may include
			 training, equipment, and supplies.
						(c)Availability of
			 funds for activities across fiscal yearsThe Secretary of Defense
			 may use up to $4,000,000 of the funds made available to the Department of
			 Defense for operation and maintenance for a fiscal year to carry out the
			 program authorized in subsection (a) and may provide assistance under such
			 program that begins in that fiscal year but ends in the next fiscal
			 year.
						(d)ReportNot later than 60 days after the date on
			 which the authority of subsection (a) is first exercised, and annually
			 thereafter through December 31, 2015, the Secretary of Defense, in coordination
			 with the Secretary of State, shall submit to the congressional defense
			 committees and the Committee on Foreign Relations of the Senate and the
			 Committee on Foreign Affairs of the House of Representatives an annual report
			 to include at least the following:
							(1)A
			 detailed description by country of assistance provided.
							(2)An overview of how
			 such assistance fits into, and is coordinated with, other United States efforts
			 to build the capability and capacity of countries in the region of Syria to
			 counter the threat of weapons of mass destruction in Syria and the
			 region.
							(3)A
			 listing of equipment and supplies provided to countries in the region of
			 Syria.
							(4)Any other matters
			 the Secretary of Defense and the Secretary of State determine
			 appropriate.
							(e)ExpirationThe
			 authority provided under subsection (a) may not be exercised after September
			 30, 2015.
						1206.One-year extension
			 of authority to support foreign forces participating in operations to disarm
			 the Lord's Resistance Army
						(a)FundingSubsection (c)(1) of section 1206 of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1624) is amended—
							(1)by striking
			 fiscal years 2012 and 2013 and inserting fiscal years
			 2012, 2013, and 2014; and
							(2)by striking
			 for operation and maintenance and inserting to provide
			 additional operation and maintenance funds for overseas contingency operations
			 being carried out by the Armed Forces as specified in the funding table in
			 section 4302.
							(b)ExpirationSubsection
			 (h) of such section is amended by striking September 30, 2013
			 and inserting September 30, 2014.
						1207.Monitoring and
			 evaluation of overseas humanitarian, disaster, and civic aid programs of the
			 Department of Defense
						(a)In
			 generalOf the amounts authorized to be appropriated by this Act
			 to carry out sections 401, 402, 404, 407, 2557, and 2561 of title 10, United
			 States Code, up to 5 percent of such amounts may be made available to conduct
			 monitoring and evaluation of programs conducted pursuant to such authorities
			 during fiscal year 2014.
						(b)BriefingNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Defense shall provide a briefing to the appropriate congressional committees
			 on mechanisms to evaluate the programs conducted pursuant to the authorities
			 listed in subsection (a). The briefing shall include the following:
							(1)A
			 description of how the Department of Defense evaluates program and project
			 outcomes and impact, including cost effectiveness and extent to which programs
			 meet designated goals.
							(2)An analysis of steps taken to implement the
			 recommendations from the following reports:
								(A)The Government
			 Accountability Office’s Report entitled Project Evaluations and Better
			 Information Sharing Needed to Manage the Military’s Efforts.
								(B)The Department of Defense Inspector General
			 Report numbered DODIG–2012–119.
								(C)The RAND Corporation’s Report prepared for
			 the Office of the Secretary of Defense entitled Developing a Prototype
			 Handbook for Monitoring and Evaluating Department of Defense Humanitarian
			 Assistance Projects.
								(c)DefinitionIn
			 this section, the term appropriate congressional committees
			 means the following:
							(1)The congressional
			 defense committees.
							(2)The Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
							BMatters relating
			 to Iraq, Afghanistan, and Pakistan
					1211.One-year extension
			 and modification of authority for reimbursement of certain coalition nations
			 for support provided to United States military operations
						(a)Extension of
			 authoritySubsection (a) of
			 section 1233 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law
			 110–181; 122 Stat. 393), as most recently amended by section
			 1227 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law
			 112–239; 126 Stat. 2000), is further amended by striking
			 for fiscal year 2013 and inserting for fiscal year
			 2014.
						(b)Limitation on
			 amounts availableSubsection (d) of such section, as so amended,
			 is further amended—
							(1)in paragraph (1),
			 by striking during fiscal year 2013 may not exceed
			 $1,650,000,000 and inserting during fiscal year 2014 may not
			 exceed $1,500,000,000; and
							(2)in paragraph (3),
			 by striking Fiscal Year 2013 and inserting Fiscal Year
			 2014.
							(c)Limitation on
			 reimbursement of Pakistan in fiscal year 2014 pending certification on
			 Pakistan
							(1)In
			 generalEffective as of the date of the enactment of this Act, no
			 amounts authorized to be appropriated by this Act, and no amounts authorized to
			 be appropriated for fiscal years before fiscal year 2014 that remain available
			 for obligation, may be used for reimbursements of Pakistan under the authority
			 in subsection (a) of section 1233 of the National Defense Authorization Act for
			 Fiscal Year 2008, as amended by this section, until the Secretary of Defense
			 certifies to the congressional defense committees each of the following:
								(A)That Pakistan is maintaining security and
			 is not through its actions or inactions at any level of government limiting or
			 otherwise restricting the movement of United States equipment and supplies
			 along the Ground Lines of Communications (GLOCs) through Pakistan to
			 Afghanistan so that such equipment and supplies can be transshipped and such
			 equipment and supplies can be retrograded out of Afghanistan.
								(B)That Pakistan is
			 taking demonstrable steps to—
									(i)support
			 counterterrorism operations against al Qaeda, Tehrik-i-Taliban Pakistan, and
			 other militant extremists groups such as the Haqqani Network and the Quetta
			 Shura Taliban located in Pakistan;
									(ii)disrupt the
			 conduct of cross-border attacks against United States, coalition, and
			 Afghanistan security forces located in Afghanistan by such groups (including
			 the Haqqani Network and the Quetta Shura Taliban) from bases in Pakistan;
									(iii)counter the
			 threat of improvised explosive devices, including efforts to attack improvised
			 explosive device networks, monitor known precursors used in improvised
			 explosive devices, and systematically address the misuse of explosive materials
			 (including calcium ammonium nitrate) and accessories and their supply to
			 legitimate end-users in a manner that impedes the flow of improvised explosive
			 devices and improvised explosive device components into Afghanistan; and
									(iv)conduct
			 cross-border coordination and communication with Afghan security forces and
			 United States Armed Forces in Afghanistan.
									(C)That Pakistan is not using its military or
			 any funds or equipment provided by the United States to persecute minority
			 groups for their legitimate and nonviolent political and religious beliefs,
			 including the Balochi, Sindhi, and Hazara ethnic groups and minority religious
			 groups, including Christian, Hindu, and Ahmadiyya Muslim.
								(2)Waiver
			 authorityThe Secretary of Defense may waive the limitation in
			 paragraph (1) if the Secretary certifies to the congressional defense
			 committees in writing that the waiver is in the national security interests of
			 the United States and includes with such certification a justification for the
			 waiver.
							1212.One-year extension
			 of authority to use funds for reintegration activities in
			 AfghanistanSection 1216 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law
			 111–383; 124 Stat. 4392), as most recently amended by section
			 1218 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law
			 112–239; 126 Stat. 1990), is further amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 $35,000,000 and inserting $25,000,000; and
							(B)by striking
			 for fiscal year 2013 and inserting for fiscal year
			 2014; and
							(2)in subsection (e),
			 by striking December 31, 2013 and inserting December 31,
			 2014.
						1213.Extension of
			 Commanders’ Emergency Response Program in Afghanistan
						(a)One year
			 extension
							(1)In
			 generalSection 1201 of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1619), as amended by section 1221 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1992), is amended by striking fiscal
			 year 2013 each place it appears and inserting fiscal year
			 2014.
							(2)Conforming
			 amendmentThe heading of subsection (a) of such section is
			 amended by striking “fiscal year
			 2013” and inserting “fiscal year 2014”.
							(b)Amount of funds
			 available during fiscal year 2014Subsection (a) of such section
			 is further amended by striking $200,000,000 and inserting
			 $60,000,000.
						1214.Extension of
			 authority to support operations and activities of the Office of Security
			 Cooperation in Iraq
						(a)Limitation on
			 amountSubsection (c) of
			 section 1215 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law
			 112–81; 125 Stat. 1631), as amended by section 1211 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1982), is further amended by striking
			 fiscal year 2012 and all that follows and inserting
			 fiscal year 2014 may not exceed $209,000,000..
						(b)Source of
			 fundsSubsection (d) of such
			 section, as so amended, is further amended—
							(1)by striking fiscal year 2012 or
			 fiscal year 2013 and inserting fiscal year 2014; and
							(2)by striking
			 fiscal year 2012 or 2013, as the case may be, and inserting
			 that fiscal year.
							(c)Additional
			 Authority for the Activities of the Office of Security Cooperation in
			 IraqSubsection (f) of such section, as so amended, is further
			 amended—
							(1)by striking
			 fiscal year 2013 and inserting fiscal year 2014;
			 and
							(2)by striking
			 and Counter Terrorism Service.
							1215.One-year extension
			 and modification of authority for program to develop and carry out
			 infrastructure projects in AfghanistanSection 1217(f) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4393), as most recently amended by section
			 1219 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law
			 112–239; 126 Stat. 1991), is further amended—
						(1)in paragraph (1),
			 by adding at the end the following new subparagraph:
							
								(C)Up to $279,000,000 made available to the
				Department of Defense for operation and maintenance for fiscal year
				2014.
								; 
						(2)in paragraph
			 (2)—
							(A)in the matter
			 preceding subparagraph (A)—
								(i)by
			 striking fiscal year 2011 and inserting fiscal year
			 2013; and
								(ii)by
			 inserting , or phase of a project, after each
			 project;
								(B)by redesignating
			 subparagraph (C) as subparagraph (D); and
							(C)by inserting after
			 subparagraph (B) the following new subparagraph:
								
									(C)An assessment of the capability of the
				Afghan National Security Forces (ANSF) to provide security for such project
				after January 1, 2015, including ANSF force levels required to secure the
				project. Such assessment should include the estimated costs of providing
				security and whether or not the Government of Afghanistan is committed to
				providing such security.
									;
				and
							(3)in paragraph (3),
			 by adding at the end the following new subparagraph:
							
								(D)In the case of funds for fiscal year 2014,
				until September 30, 2015.
								.
						1216.Special immigrant
			 visas for certain Iraqi and Afghan allies
						(a)Protection for
			 Afghan alliesSection 602(b)
			 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is
			 amended—
							(1)in paragraph
			 (2)(A)(ii), by striking on or after October 7, 2001, and
			 inserting during the period beginning on October 7, 2001, and ending on
			 December 31, 2014,;
							(2)in paragraph
			 (2)(D), by adding at the end the following: A principal alien described
			 in subparagraph (A) seeking special immigrant status under this section shall
			 apply for an approval described in this subparagraph not later than September
			 30, 2015.; and
							(3)in paragraph
			 (3)(A), by striking 2013. and inserting 2013, and may not
			 exceed 435 for each of fiscal years 2014, 2015, 2016, 2017, and
			 2018..
							(b)Special
			 immigrant status for certain IraqisSection 1244(a)(1) of the
			 Refugee Crisis in Iraq Act of 2007 (8 U.S.C. 1157 note) is amended by
			 striking the semicolon at the end and inserting on or before the date of
			 the enactment of the National Defense Authorization Act for Fiscal Year
			 2014;.
						1217.Requirement to
			 withhold Department of Defense assistance to Afghanistan in amount equivalent
			 to 100 percent of all taxes assessed by Afghanistan to extent such taxes are
			 not reimbursed by Afghanistan
						(a)Requirement to
			 withhold assistance to AfghanistanAn amount equivalent to 100 percent of the
			 total taxes assessed during fiscal year 2013 by the Government of Afghanistan
			 on all Department of Defense assistance shall be withheld by the Secretary of
			 Defense from obligation from funds appropriated for such assistance for fiscal
			 year 2014 to the extent that the Secretary of Defense certifies and reports in
			 writing to the Committees on Armed Services of the Senate and the House of
			 Representatives that such taxes have not been reimbursed by the Government of
			 Afghanistan to the Department of Defense or the grantee, contractor, or
			 subcontractor concerned.
						(b)Waiver
			 authorityThe Secretary of Defense may waive the requirement in
			 subsection (a) if the Secretary determines that such a waiver is necessary to
			 achieve United States goals in Afghanistan.
						(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report on the total taxes assessed during fiscal year 2013 by the Government of
			 Afghanistan on all Department of Defense assistance.
						(d)Department of
			 Defense assistance definedIn this section, the term
			 Department of Defense assistance means funds provided during
			 fiscal year 2013 to Afghanistan by the Department of Defense, either directly
			 or through grantees, contractors, or subcontractors.
						1218.Improvement of
			 the Iraqi special immigrant visa programThe Refugee Crisis in Iraq Act of 2007
			 (8 U.S.C.
			 1157 note) is amended—
						(1)in section 1242,
			 by amending subsection (c) to read as follows:
							
								(c)Improved
				application processNot later than 120 days after the date of the
				enactment of the National Defense Authorization Act for Fiscal Year 2014,
								;
						(2)in section 1244,
			 as amended by this Act, is further amended—
							(A)by amending
			 subsection (a) to read as follows:
								
									(a)In
				generalSubject to subsection (c), the Secretary of Homeland
				Security, or, notwithstanding any other provision of law, the Secretary of
				State in consultation with the Secretary of Homeland Security, may provide an
				alien described in subsection (b) with the status of a special immigrant under
				section 101(a)(27) of the Immigration and Nationality Act (8 U.S.C. 1101
				(a)(27)), and shall, in consultation with the Secretary of Defense, ensure
				efficiency by which applications for special immigrant visas under section
				1244(a) are processed so that all steps incidental to the issuance of such
				visas, including required screenings and background checks, are completed not
				later than 9 months after the date on which an eligible alien applies for such
				visa, if the
				alien—
									.
							(B)in subsection (b)—
								(i)in
			 paragraph (4) by adding at the end the following:
									
										(A)Review process
				for denial by chief of mission
											(i)In
				generalAn applicant who has been denied Chief of Mission
				approval required by subparagraph (A) shall—
												(I)receive a written
				decision; and
												(II)be provided 120
				days from the date of the decision to request reopening of the decision to
				provide additional information, clarify existing information, or explain any
				unfavorable information.
												(ii)Senior
				coordinatorThe Secretary of State shall designate, in the
				Embassy of the United States in Baghdad, Iraq, a senior coordinator responsible
				for overseeing the efficiency and integrity of the processing of special
				immigrant visas under this section, who shall be given—
												(I)sufficiently high
				security clearance to review Chief of Mission denials in cases that appear to
				have relied upon insufficient or incorrect information; and
												(II)responsibility
				for ensuring that an applicant described in clause (i) receives the information
				described in clause
				(i)(I).
												.
								(3)in section 1248,
			 by adding at the end the following:
							
								(f)Report on
				Improvements
									(1)In
				generalNot later than 120
				days after the date of the enactment of the National Defense Authorization Act
				for Fiscal Year 2014, the Secretary of State and the Secretary of Homeland
				Security, in consultation with the Secretary of Defense, shall submit a report,
				with a classified annex, if necessary, to—
										(A)the Committee on
				the Judiciary of the Senate;
										(B)the Committee on
				Foreign Relations of the Senate;
										(C)the Committee on
				the Judiciary of the House of Representatives; and
										(D)the Committee on
				Foreign Affairs of the House of Representatives.
										(2)ContentsThe
				report submitted under paragraph (1) shall describe the implementation of
				improvements to the processing of applications for special immigrant visas
				under section 1244(a), including information relating to—
										(A)enhancing existing
				systems for conducting background and security checks of persons applying for
				special immigrant status, which shall—
											(i)support
				immigration security; and
											(ii)provide for the
				orderly processing of such applications without delay;
											(B)the financial,
				security, and personnel considerations and resources necessary to carry out
				this subtitle;
										(C)the number of
				aliens who have applied for special immigrant visas under section 1244 during
				each month of the preceding fiscal year;
										(D)the reasons for
				the failure to expeditiously process any applications that have been pending
				for longer than 9 months;
										(E)the total number
				of applications that are pending due to the failure—
											(i)to
				receive approval from the Chief of Mission;
											(ii)for U.S.
				Citizenship and Immigration Services to complete the adjudication of the Form
				I–360;
											(iii)to conduct a
				visa interview; or
											(iv)to issue the visa
				to an eligible alien;
											(F)the average wait
				times for an applicant at each of the stages described in subparagraph (E);
										(G)the number of
				denials or rejections at each of the stages described in subparagraph (E); and
										(H)a breakdown of
				reasons for denials at by the Chief of Mission based on the categories already
				made available to denied special immigrant visa applicants in the denial letter
				sent to them by the Chief of Mission.
										(g)Public quarterly
				reportsNot later than 120
				days after the date of the enactment of the National Defense Authorization Act
				for Fiscal Year 2014, and every 3 months thereafter, the Secretary of State and
				the Secretary of Homeland Security, in consultation with the Secretary of
				Defense, shall publish a report on the website of the Department of State that
				describes the efficiency improvements made in the process by which applications
				for special immigrant visas under section 1244(a) are processed, including
				information described in subparagraphs (C) through (H) of subsection
				(f)(2).
								.
						1219.Improvement of
			 the Afghan Special Immigrant Visa ProgramSection 602(b) of the Afghan Allies
			 Protection Act of 2009 (8 U.S.C. 1101 note) is
			 amended—
						(1)in paragraph
			 (2)—
							(A)in subparagraph
			 (D)—
								(i)by
			 adding at the end the following:
									
										(ii)Review process
				for denial by chief of mission
											(I)In
				generalAn applicant who has been denied Chief of Mission
				approval shall—
												(aa)receive a written
				decision; and
												(bb)be
				provided 120 days from the date of receipt of such opinion to request
				reconsideration of the decision to provide additional information, clarify
				existing information, or explain any unfavorable information.
												(II)Senior
				coordinatorThe Secretary of State shall designate, in the
				Embassy of the United States in Kabul, Afghanistan, a senior coordinator
				responsible for overseeing the efficiency and integrity of the processing of
				special immigrant visas under this section, who shall be given—
												(aa)sufficiently high
				security clearance to review Chief of Mission denials in cases that appear to
				have relied upon insufficient or incorrect information; and
												(bb)responsibility
				for ensuring that an applicant described in subclause (I) receives the
				information described in subclause
				(I)(aa).
												;
								(2)in paragraph
			 (4)—
							(A)in the heading, by
			 striking Prohibition on
			 fees and inserting Application
			 process;
							(B)by striking
			 The Secretary and inserting the following:
								
									(A)In
				generalNot later than 120
				days after the date of enactment of the National Defense Authorization Act for
				Fiscal Year 2014, the Secretary of State and the Secretary of Homeland
				Security, in consultation with the Secretary of Defense, shall improve the
				efficiency by which applications for special immigrant visas under paragraph
				(1) are processed so that all steps incidental to the issuance of such visas,
				including required screenings and background checks, are completed not later
				than 6 months after the date on which an eligible alien applies for such
				visa.
									(B)Prohibition on
				feesThe Secretary
									;
				and
							(4)by adding at the
			 end the following:
							
								(12)Report on
				improvementsNot later than
				120 days after the date of the enactment of the National Defense Authorization
				Act for Fiscal Year 2014, the Secretary of State and the Secretary of Homeland
				Security, in consultation with the Secretary of Defense, shall submit to the
				appropriate committees of Congress a report, with a classified annex, if
				necessary, that describes the implementation of improvements to the processing
				of applications for special immigrant visas under this subsection, including
				information relating to—
									(A)enhancing existing
				systems for conducting background and security checks of persons applying for
				special immigrant status, which shall—
										(i)support
				immigration security; and
										(ii)provide for the
				orderly processing of such applications without delay;
										(B)the financial,
				security, and personnel considerations and resources necessary to carry out
				this section;
									(C)the number of
				aliens who have applied for special immigrant visas under this subsection
				during each month of the preceding fiscal year;
									(D)the reasons for
				the failure to expeditiously process any applications that have been pending
				for longer than 9 months;
									(E)the total number
				of applications that are pending due to the failure—
										(i)to
				receive approval from the Chief of Mission;
										(ii)for U.S.
				Citizenship and Immigration Services to complete the adjudication of the Form
				I–360;
										(iii)to conduct a
				visa interview; or
										(iv)to issue the visa
				to an eligible alien;
										(F)the average wait
				times for an applicant at each of the stages described in subparagraph
				(E);
									(G)the number of
				denials or rejections at each of the stages described in subparagraph (E);
				and
									(H)a breakdown of
				reasons for denials by the Chief of Mission based on the categories already
				made available to denied special immigrant visa applicants in the denial letter
				sent to them by the Chief of Mission.
									(13)Public
				quarterly reportsNot later
				than 120 days after the date of the enactment of the National Defense
				Authorization Act for Fiscal Year 2014, and every 3 months thereafter, the
				Secretary of State and the Secretary of Homeland Security, in consultation with
				the Secretary of Defense, shall publish a report on the website of the
				Department of State that describes the efficiency improvements made in the
				process by which applications for special immigrant visas under this subsection
				are processed, including information described in subparagraph (C) through (H)
				of paragraph
				(12).
								.
						1220.Sense of
			 congress
						(a)PurposeExpressing
			 the Sense of the House or Representatives that the Special Immigration Visa
			 programs authorized in the National Defense Authorization Act for Fiscal Year
			 2008 and the Afghan Allies Protection Act of 2009 are critical to the United
			 States national security, and that these programs must be reformed and extended
			 in order to meet the Congressional intent with which they were created.
						(b)FindingsCongress
			 finds the following:
							(1)Congress created
			 the Special Immigration Visa program for the purposes of protecting and aiding
			 the many brave Iraqis and Afghans whose lives, and the lives of their families,
			 were endangered as a result of their faithful and valuable service to the
			 United States during Operations Enduring Freedom and Iraqi Freedom.
							(2)The Iraq Special
			 Immigrant Visa program is set to expire at the end of fiscal year 2013.
							(3)The Afghanistan
			 Special Immigrant Visa program is set to expire at the end of fiscal year
			 2014.
							(4)Despite the pending expiration of the
			 Special Immigrant Visa programs, many brave Iraqis, Afghans, and their
			 families, continue to face ongoing and serious threats as a result of their
			 employment by or on behalf of the United States Government.
							(5)Between FY08–FY12,
			 only 22 percent of the available Iraqi SIVs (5,500 visas out of 25,000 visas)
			 have been issued and 12 percent of the available Afghan SIVs (1,051 visas out
			 of 8,500 visas) have been issued.
							(6)As the Washington
			 Post reported in October 2012, over 5,000 documentarily complete Afghan SIV
			 applications remained in a backlog.
							(7)The implementation
			 of the Special Immigration Visa programs has been protracted and
			 inefficient.
							(8)The application
			 and approval process for the Special Immigration Visa program is unnecessarily
			 opaque and difficult to navigate.
							(9)Applicants in both
			 Iraq and Afghanistan often have effusive recommendations from numerous military
			 personnel, have served the United States war efforts for many years, and have
			 served valiantly, in some instances literally taking a bullet for a United
			 States service member, and yet are denied approval for a Special Immigration
			 Visa with little to no transparency.
							(10)Overly narrow
			 provisions contained in the Afghan Allies Protection Act of 2009 leave many
			 deserving Afghans and their families in need of United States assistance, but
			 unable to access the Special Immigration Visa program.
							(11)The United States
			 has a responsibility to follow through on its promise to protect those Iraqis
			 and Afghans who have risked their lives to aid our troops and protect America’s
			 security.
							(12)The extension and
			 reform of the Iraq and Afghanistan Special Immigrant Visa programs is a matter
			 of national security.
							(13)The extension and
			 reform of the Afghan Special Immigrant Visa program is essential to the United
			 States mission in Afghanistan.
							(c)Sense of the
			 HouseIt is the sense of the House of Representatives that the
			 Iraq and Afghanistan Special Immigrant Visa programs should be—
							(1)reformed
			 by—
								(A)ensuring
			 applications are processed in a timely, and transparent fashion;
								(B)providing parity
			 between the two Special Immigrant Visa programs so that Afghan principal
			 applicants, like Iraqi principal applicants, are able to include their spouse,
			 children, siblings, and parents; and
								(C)expanding
			 eligibility for the Special Immigrant Visa programs to Afghan or Iraqi men and
			 women employed by, or on behalf of, a media or nongovernmental organization
			 headquartered in the United States, or an organization or entity closely
			 associated with the United States mission in Iraq or Afghanistan that has
			 received United States Government funding through an official and documented
			 contract, award, grant, or cooperative agreement; and
								(2)extended
			 in—
								(A)Iraq through the
			 year 2018, without authorizing any additional Special Immigrant Visas as
			 authorized in the original statue; and
								(B)Afghanistan
			 through the year 2018, without authorizing any additional Special Immigrant
			 Visas as authorized in the original statue.
								CMatters relating
			 to Afghanistan post 2014
					1221.Modification of
			 report on progress toward security and stability in Afghanistan
						(a)In
			 generalSection 1230 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 385), as most recently amended by section
			 1214(a) of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law
			 112–239; 126 Stat. 1986), is further amended—
							(1)by redesignating subsections (f), (g), and
			 (h) as subsections (h), (i), and (j), respectively; and
							(2)by inserting after subsection (e) the
			 following new subsections:
								
									(f)Matters to be
				included: Redeployment of United States Armed Forces from
				AfghanistanThe report
				required under subsection (a) shall include a detailed description of the
				following matters relating to the redeployment of United States Armed Forces
				from Afghanistan:
										(1)The number and a description of United
				States Armed Forces redeployed, vehicles and equipment redeployed, and bases
				closed during the reporting period.
										(2)A summary of tasks
				and functions conducted by the United States Armed Forces or the Department of
				Defense that have been transferred to other United States Government
				departments and agencies, Afghan Government ministries and agencies, other
				foreign governments, or nongovernmental organizations, or discontinued during
				the reporting period. The summary shall include a discussion of the formal and
				informal arrangements and working groups that have been established to
				coordinate and execute the transfer of such tasks and functions.
										(g)Matters to be
				included: Assessment of capability of ANSF to provide operations and
				maintenance functionsThe
				report required under subsection (a) shall include a detailed assessment of the
				capability of the Afghan National Security Forces (ANSF) to provide operations
				and maintenance functions for infrastructure projects constructed for the ANSF
				after January 1, 2015, including—
										(1)a description of training provided to the
				ANSF by the United States and the International Security Assistance
				Force;
										(2)a comprehensive
				evaluation of operations and maintenance capabilities and skills; and
										(3)the Government of
				Afghanistan’s financial wherewithal to perform or contract out such
				functions.
										.
							(b)Effective
			 dateThe amendments made this section apply with respect to any
			 report required to be submitted under section 1230 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 385)
			 on or after the date of the enactment of this Act.
						1222.Completion of
			 accelerated transition of United States combat and military and security
			 operations to the Government of Afghanistan
						(a)In
			 generalIt is the policy of
			 the United States that, in coordination with the Government of Afghanistan,
			 North Atlantic Treaty Organization (NATO) member countries, and other allies in
			 Afghanistan, the President shall—
							(1)complete the
			 accelerated transition of United States combat operations to the Government of
			 Afghanistan by not later than December 31, 2013;
							(2)complete the
			 accelerated transition of United States military and security operations to the
			 Government of Afghanistan and redeploy United States Armed Forces from
			 Afghanistan (including operations involving military and security-related
			 contractors) by not later than December 31, 2014; and
							(3)pursue robust
			 negotiations leading to a political settlement and reconciliation of the
			 internal conflict in Afghanistan, to include the Government of Afghanistan, all
			 interested parties within Afghanistan and with the observance and support of
			 representatives of donor nations active in Afghanistan and regional governments
			 and partners in order to secure a secure and independent Afghanistan and
			 regional security and stability.
							(b)Sense of
			 CongressIt is the sense of
			 Congress that should the President determine the necessity to maintain United
			 States troops in Afghanistan to carry out missions after December 31, 2014, and
			 such presence and missions should be authorized by a separate vote of Congress
			 not later than June 1, 2014.
						(c)Rule of
			 constructionNothing in this section shall be construed so as to
			 limit or prohibit any authority of the President to—
							(1)modify the military strategy, tactics, and
			 operations of United States Armed Forces as such Armed Forces redeploy from
			 Afghanistan;
							(2)attack Al Qaeda
			 forces wherever such forces are located;
							(3)provide financial support and equipment to
			 the Government of Afghanistan for the training and supply of Afghanistan
			 military and security forces; or
							(4)gather, provide,
			 and share intelligence with United States allies operating in Afghanistan and
			 Pakistan.
							1223.Defense
			 intelligence plan
						(a)Plan
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees, the Permanent Select
			 Committee on Intelligence of the House of Representatives, and the Select
			 Committee on Intelligence of the Senate a Department of Defense plan regarding
			 covered defense intelligence assets in relation to the drawdown of the United
			 States Armed Forces in Afghanistan. Such plan shall include—
							(1)a description of
			 the covered defense intelligence assets;
							(2)a description of
			 any such assets to remain in Afghanistan after December 31, 2014, to continue
			 to support military operations;
							(3)a
			 description of any such assets that will be or have been reallocated to other
			 locations outside of the United States in support of the Department of
			 Defense;
							(4)the defense
			 intelligence priorities that will be or have been addressed with the
			 reallocation of such assets from Afghanistan;
							(5)the necessary
			 logistics, operations, and maintenance plans to operate in the locations where
			 such assets will be or have been reallocated, including personnel, basing, and
			 any host country agreements; and
							(6)a
			 description of any such assets that will be or have been returned to the United
			 States.
							(b)Covered defense
			 intelligence assets definedIn this section, the term
			 covered defense intelligence assets means Department of Defense
			 intelligence assets and personnel supporting military operations in Afghanistan
			 at any time during the one-year period ending on the date of the enactment of
			 this Act.
						1224.Limitation on
			 availability of funds for certain authorities for Afghanistan
						(a)Reintegration
			 activities and infrastructure projects in Afghanistan
							(1)In
			 generalNone of the funds authorized to be appropriated by this
			 Act may be obligated or expended to carry out the provisions of law described
			 in paragraph (2) until 15 days after the date on which the Secretary of Defense
			 submits to the specified congressional committees the certification described
			 in subsection (d).
							(2)Provisions of
			 lawThe provisions of law
			 referred to in paragraph (1) are the following:
								(A)Section 1216 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law
			 111–383; 124 Stat. 4392; relating to authority to use funds for
			 reintegration activities in Afghanistan).
								(B)Section 1217 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law
			 111–383; 124 Stat. 4393; relating to authority for program to
			 develop and carry out infrastructure projects in Afghanistan).
								(b)Commanders’
			 Emergency Response Program in AfghanistanOf the funds authorized
			 to be appropriated by this Act to carry out section 1201 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1619; relating to the Commanders’ Emergency
			 Response Program in Afghanistan), $45,000,000 may not be obligated or expended
			 until 15 days after the date on which the Secretary of Defense submits to the
			 specified congressional committees the certification described in subsection
			 (d).
						(c)Afghanistan
			 Security Forces FundOf the funds authorized to be appropriated
			 by this Act for the Afghanistan Security Forces Fund, $2,615,000,000 may not be
			 obligated or expended until 15 days after the date on which the Secretary of
			 Defense submits to the specified congressional committees the certification
			 described in subsection (d).
						(d)Certification
			 describedThe certification referred to in subsections (a), (b),
			 and (c) is a certification of the Secretary of Defense, in consultation with
			 the Secretary of State, that the United States and Afghanistan have signed a
			 bilateral security agreement that—
							(1)protects the
			 Department of Defense, its military and civilian personnel, and contractors
			 from liability to pay any tax, or similar charge, associated with efforts to
			 carry out missions in the territory of Afghanistan that have been agreed to by
			 both the Government of the United States and the Government of Afghanistan;
							(2)ensures exclusive
			 jurisdiction for the United States over United States Armed Forces located in
			 Afghanistan;
							(3)ensures that there
			 is no infringement on the right of self-defense of the United States military
			 mission or United States military personnel in Afghanistan;
							(4)ensures that the
			 United States military in Afghanistan is permitted to take the efforts deemed
			 necessary to protect other United States Government offices and personnel in
			 Afghanistan as may be required;
							(5)ensures that the
			 United States military mission in Afghanistan has sufficient access to bases
			 and basing rights as may be necessary to carry out the activities in
			 Afghanistan that the President has assigned to the military; and
							(6)ensures that the
			 United States has the freedom of movement to carry out those military missions
			 as may be required to continue the effort to defeat al Qaeda and its associated
			 forces.
							(e)Specified
			 congressional committeesIn this section, the term
			 specified congressional committees means—
							(1)the congressional
			 defense committees; and
							(2)the Committee on
			 Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives.
							1225.Limitation on
			 funds to establish permanent military installations or bases in
			 AfghanistanNone of the funds
			 authorized to be appropriated by this Act may be obligated or expended by the
			 United States Government to establish any military installation or base for the
			 purpose of providing for the permanent stationing of United States Armed Forces
			 in Afghanistan.
					DMatters relating
			 to Iran
					1231.Report on United
			 States military partnership with Gulf Cooperation Council countries
						(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the United
			 States military partnership with Gulf Cooperation Council countries.
						(b)Matters to be
			 includedThe report required by subsection (a) shall include the
			 following:
							(1)An explanation of the steps that the
			 Department of Defense is taking to improve the interoperability of United
			 States-Gulf Cooperation Council countries missile defense systems.
							(2)An outline of the
			 defense agreements with Gulf Cooperation Council countries, including caveats
			 and restrictions on United States operations.
							(3)An outline of United States efforts in Gulf
			 Cooperation Council countries that are funded by overseas contingency
			 operations funding, an explanation of overseas contingency operations funding
			 for such efforts, and a plan to transition overseas contingency operations
			 funding for such efforts to long-term, sustainable funding sources.
							(c)FormThe
			 report required by subsection (a) shall be submitted in unclassified form, but
			 may contain a classified annex, if necessary.
						1232.Additional elements
			 in annual report on military power of Iran
						(a)In
			 generalSection 1245(b)(3) of
			 the National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2542) is amended—
							(1)in subparagraph
			 (C), by striking and at the end;
							(2)in subparagraph
			 (D), by striking the period at the end and inserting a semicolon; and
							(3)by adding at the
			 end the following new subparagraphs:
								
									(E)a description of the strategy and structure
				of the global Iranian Threat Network and an assessment of the capability of
				such Network and how such Network operates to reinforce Iran’s grand strategy;
									(F)a description of the gaps in intelligence
				of the Department of Defense with respect to Iran and a prioritization of those
				gaps in intelligence by operational need; and
									(G)an analysis of how sanctions on Iran are
				effecting its military capability and its ability to export terrorism to proxy
				groups within its Threat Network.
									.
							(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply with respect to reports
			 required to be submitted under section 1245 of the National Defense
			 Authorization Act for Fiscal Year 2010, as so amended, on or after that
			 date.
						1233.Sense of Congress
			 on the defense of the Arabian Gulf
						(a)FindingsCongress finds the following:
							(1)In response to U.S. Central Command
			 requirements, the United States Navy has maintained, on average, more than one
			 aircraft carrier in the Arabian Gulf for more than five years.
							(2)In February 2013,
			 the senior leadership of the Department of Defense elected to reduce the number
			 of aircraft carriers deployed to the Arabian Gulf in light of budget
			 constraints and limitation of the overall carrier force structure to support
			 the two aircraft carrier requirement.
							(3)In reference to
			 the decision to indefinitely delay the deployment of the USS Harry Truman, CVN
			 75, and the USS Gettysburg, its cruiser escort, Chairman of the Joint Chiefs,
			 General Martin Dempsey stated, We’re trying to stretch our readiness out
			 by keeping this particular carrier in homeport in our global response force, so
			 if something happens elsewhere in the world, we can respond to it. Had we
			 deployed it and consumed that readiness, we could have created a
			 situation where downstream we wouldn’t have a carrier present in certain parts
			 of the world at all..
							(4)Highlighting the
			 risks of having only one aircraft carrier in the region and relying on
			 land-based aircraft, General Dempsey stated, When you have carrier-based
			 aircraft, you have complete autonomy and control over when you use them. When
			 you use land-based aircraft, you often have to have host-nation permission to
			 use them..
							(5)Addressing the
			 perception of the United States commitment to the region, General James Mattis,
			 Commander of U.S. Central Command, testified in March 2013, Perhaps the
			 greatest risk to U.S. interests in the region is a perceived lack of an
			 enduring U.S. commitment to collective interests and the security of our
			 regional partners.. He went on to testify that, The drawdown of
			 our forces can be misinterpreted as a lack of attention, a lack of commitment
			 to the region..
							(b)Sense of
			 congressIt is the sense of Congress that—
							(1)maintaining only
			 one aircraft carrier battle group in the Arabian Gulf constrains United States’
			 options and could put at risk the ability to have diversified platforms from
			 which to defend the Arabian Gulf and, if necessary, to conduct military
			 operations to prevent Iran from threatening the United States, United States
			 allies, or Iran’s neighbors with nuclear weapons;
							(2)it is in the
			 interests of the United States to maintain both land-based and sea-based
			 capabilities in the region to project force;
							(3)land-based
			 locations in the region could restrict United States military options and
			 critically impact the operational capability if required to conduct a defense
			 of the Arabian Gulf because the United States has not finalized bilateral
			 security agreements with key Gulf Cooperation Council countries;
							(4)as a result of
			 these and other critical limitations associated with maintaining one aircraft
			 carrier battle group in the Arabian Gulf, United States military commanders
			 have expressed concerns about the operational constraints, the increasing
			 uncertainty among United States allies, and the emboldening of potential
			 adversaries such as Iran;
							(5)regarding the
			 ability of the United States Navy to maintain a two aircraft carrier presence
			 in the Arabian Gulf, the Chief of Naval Operations, Admiral Jonathan Greenert,
			 stated, We need 11 carriers to do the job. That’s been pretty clearly
			 written, and that’s underwritten in our defense strategic
			 guidance..
							(6)the United States should construct and
			 sufficiently sustain a fleet of at least eleven aircraft carriers and
			 associated battle force ships in order to meet current and future requirements
			 and to support at least a two aircraft carrier battle group presence in the
			 Arabian Gulf, in addition to meeting other operational requirements; and
							(7)the United States
			 should finalize bilateral agreements with key Gulf Cooperation Council
			 countries that support the Defense of the Arabian Gulf requirements, at the
			 earliest possible date.
							1234.Integrated air and
			 missile defense programs at training locations in Southwest AsiaSection 544(c)(1) of the Foreign Assistance
			 Act of 1961 (22
			 U.S.C. 2347c(c)(1)) is amended—
						(1)in the first
			 sentence, by inserting after programs the following: and
			 integrated air and missile defense programs; and
						(2)in the second
			 sentence, by striking post-undergraduate flying and tactical
			 leadership and inserting such.
						1235.Statement of
			 Policy on condemning the Government of Iran for its state-sponsored persecution
			 of its Baha’i minority
						(a)FindingsCongress finds the following:
							(1)In 1982, 1984,
			 1988, 1990, 1992, 1994, 1996, 2000, 2006, 2008, 2009, 2012, and 2013, Congress
			 declared that it deplored the religious persecution by the Government of Iran
			 of the Baha’i community and would hold the Government of Iran responsible for
			 upholding the rights of all Iranian nationals, including members of the Baha’i
			 faith.
							(2)The United States
			 Commission on International Religious Freedom 2012 Report stated, The
			 Baha’i community has long been subject to particularly severe religious freedom
			 violations in Iran. Baha’is, who number at least 300,000, are viewed as
			 heretics by Iranian authorities and may face repression on the
			 grounds of apostasy..
							(3)The United States
			 Commission on International Religious Freedom 2012 Report stated, Since
			 1979, Iranian government authorities have killed more than 200 Baha’i leaders
			 in Iran and dismissed more than 10,000 from government and university
			 jobs..
							(4)The United States
			 Commission on International Religious Freedom 2012 Report stated,
			 Baha’is may not establish places of worship, schools, or any independent
			 religious associations in Iran..
							(5)The United States
			 Commission on International Religious Freedom 2012 Report stated,
			 Baha’is are barred from the military and denied government jobs and
			 pensions as well as the right to inherit property. Their marriages and divorces
			 also are not recognized, and they have difficulty obtaining death certificates.
			 Baha’i cemeteries, holy places, and community properties are often seized or
			 desecrated, and many important religious sites have been
			 destroyed..
							(6)The United States
			 Commission on International Religious Freedom 2012 Report stated, The
			 Baha’i community faces severe economic pressure, including denials of jobs in
			 both the public and private sectors and of business licenses. Iranian
			 authorities often pressure employers of Baha’is to dismiss them from employment
			 in the private sector..
							(7)The Department of
			 State 2011 International Religious Freedom Report stated, The government
			 prohibits Baha’is from teaching and practicing their faith and subjects them to
			 many forms of discrimination that followers of other religions do not
			 face..
							(8)The Department of
			 State 2011 International Religious Freedom Report stated, According to
			 law, Baha’i blood is considered mobah, meaning it can be spilled
			 with impunity..
							(9)The Department of
			 State 2011 International Religious Freedom Report stated that members of
			 religious minorities, with the exception of Baha’is, can serve in lower ranks
			 of government employment, and Baha’is are barred from all
			 leadership positions in the government and military.
							(10)The Department of
			 State 2011 International Religious Freedom Report stated, Baha’is
			 suffered frequent government harassment and persecution, and their property
			 rights generally were disregarded. The government raided Baha’i homes and
			 businesses and confiscated large amounts of private and commercial property, as
			 well as religious materials belonging to Baha’is..
							(11)The Department of
			 State 2011 International Religious Freedom Report stated, Baha’is also
			 are required to register with the police.
							(12)The Department of
			 State 2011 International Religious Freedom Report stated that [p]ublic
			 and private universities continued to deny admittance to and expelled Baha’i
			 students and [d]uring the year, at least 30 Baha’is were barred
			 or expelled from universities on political or religious grounds.
							(13)The Department of
			 State 2011 International Religious Freedom Report stated, Baha’is are
			 regularly denied compensation for injury or criminal
			 victimization..
							(14)On March 6, 2012,
			 the United Nations Special Rapporteur on the situation of human rights in the
			 Islamic Republic of Iran issued a report (A/HRC/19/66), which stated that
			 the Special Rapporteur continues to be alarmed by communications that
			 demonstrate the systemic and systematic persecution of members of unrecognized
			 religious communities, particularly the Baha’i community, in violation of
			 international conventions and expressed concern regarding an
			 intensive defamation campaign meant to incite discrimination and hate against
			 Baha’is.
							(15)On May 23, 2012,
			 the United Nations Secretary-General issued a report, which stated that
			 the Special Rapporteur on freedom of religion or belief * * * pointed
			 out that the Islamic Republic of Iran had a policy of systematic persecution of
			 persons belonging to the Baha’i faith, excluding them from the application of
			 freedom of religion or belief by simply denying that their faith had the status
			 of a religion.
							(16)On August 22,
			 2012, the United Nations Secretary-General issued a report, which stated,
			 The international community continues to express concerns about the very
			 serious discrimination against ethnic and religious minorities in law and in
			 practice, in particular the Baha’i community. The Special Rapporteur on the
			 situation of human rights in the Islamic Republic of Iran expressed alarm about
			 the systemic and systematic persecution of members of the Baha’i community,
			 including severe socioeconomic pressure and arrests and detention. He also
			 deplored the Government’s tolerance of an intensive defamation campaign aimed
			 at inciting discrimination and hate against Baha’is..
							(17)On September 13,
			 2012, the United Nations Special Rapporteur on the situation of human rights in
			 the Islamic Republic of Iran issued a report (A/67/369), which stated,
			 Reports and interviews submitted to the Special Rapporteur also continue
			 to portray a disturbing trend with regard to religious freedom in the country.
			 Members of both recognized and unrecognized religions have reported various
			 levels of intimidation, arrest, detention and interrogation that focus on their
			 religious beliefs., and stated, At the time of drafting the
			 report, 105 members of the Baha’i community were reported to be in
			 detention..
							(18)On November 27,
			 2012, the Third Committee of the United Nations General Assembly adopted a
			 draft resolution (A/C.3/67/L.51), which noted, [I]ncreased persecution
			 and human rights violations against persons belonging to unrecognized religious
			 minorities, particularly members of the Baha’i faith and their defenders,
			 including escalating attacks, an increase in the number of arrests and
			 detentions, the restriction of access to higher education on the basis of
			 religion, the sentencing of twelve Baha’is associated with Baha’i educational
			 institutions to lengthy prison terms, the continued denial of access to
			 employment in the public sector, additional restrictions on participation in
			 the private sector, and the de facto criminalization of membership in the
			 Baha’i faith..
							(19)On December 20,
			 2012, the United Nations General Assembly adopted a resolution (A/RES/67/182),
			 which called upon the government of Iran [t]o eliminate discrimination
			 against, and exclusion of * * * members of the Baha’i Faith, regarding access
			 to higher education, and to eliminate the criminalization of efforts to provide
			 higher education to Baha’i youth denied access to Iranian universities,
			 and to accord all Baha’is, including those imprisoned because of their
			 beliefs, the due process of law and the rights that they are constitutionally
			 guaranteed.
							(20)On February 28,
			 2013, the United Nations Special Rapporteur on the situation of human rights in
			 the Islamic Republic of Iran issued a report (A/HRC/22/56), which stated,
			 110 Bahai’s are currently detained in Iran for exercising their faith,
			 including two women, Mrs. Zohreh Nikayin and Mrs. Taraneh Torabi, who are
			 reportedly nursing infants in prison.
							(21)In March and May
			 of 2008, intelligence officials of the Government of Iran in Mashhad and Tehran
			 arrested and imprisoned Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr.
			 Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, and
			 Mr. Vahid Tizfahm, the seven members of the ad hoc leadership group for the
			 Baha’i community in Iran.
							(22)In August 2010,
			 the Revolutionary Court in Tehran sentenced the seven Baha’i leaders to 20-year
			 prison terms on charges of spying for Israel, insulting religious
			 sanctities, propaganda against the regime and spreading corruption on
			 earth.
							(23)The lawyer for
			 these seven leaders, Mrs. Shirin Ebadi, the Nobel Laureate, was denied
			 meaningful or timely access to the prisoners and their files, and her
			 successors as defense counsel were provided extremely limited access.
							(24)These seven
			 Baha’i leaders were targeted solely on the basis of their religion.
							(25)Beginning in May
			 2011, Government of Iran officials in four cities conducted sweeping raids on
			 the homes of dozens of individuals associated with the Baha’i Institute for
			 Higher Education (BIHE) and arrested and detained several educators associated
			 with BIHE.
							(26)In October 2011,
			 the Revolutionary Court in Tehran sentenced seven of these BIHE instructors and
			 administrators, Mr. Vahid Mahmoudi, Mr. Kamran Mortezaie, Mr. Mahmoud Badavam,
			 Ms. Nooshin Khadem, Mr. Farhad Sedghi, Mr. Riaz Sobhani, and Mr. Ramin Zibaie,
			 to prison terms for the crime of membership of the deviant sect of
			 Baha’ism, with the goal of taking action against the security of the country,
			 in order to further the aims of the deviant sect and those of organizations
			 outside the country.
							(27)Six of these
			 educators remain imprisoned, with Mr. Mortezaie serving a 5-year prison term
			 and Mr. Badavam, Ms. Khadem, Mr. Sedghi, Mr. Sobhani, and Mr. Zibaie serving
			 4-year prison terms.
							(28)Since October
			 2011, four other BIHE educators, Ms. Faran Hessami, Mr. Kamran Rahimian, Mr.
			 Kayvan Rahimian, and Mr. Shahin Negari have been sentenced to 4-year prison
			 terms, which they are now serving.
							(29)The efforts of
			 the Government of Iran to collect information on individual Baha’is have
			 recently intensified as evidenced by a letter, dated November 5, 2011, from the
			 Director of the Department of Education in the county of Shahriar in the
			 province of Tehran, instructing the directors of schools in his jurisdiction to
			 subtly and in a confidential manner collect information on
			 Baha’i students.
							(30)The Baha’i
			 community continues to undergo intense economic and social pressure, including
			 an ongoing campaign in the town of Semnan, where the Government of Iran has
			 harassed and detained Baha’is, closed 17 Baha’i owned businesses in the last
			 three years, and imprisoned several members of the community, including three
			 mothers along with their infants.
							(31)Ordinary Iranian
			 citizens who belong to the Baha’i faith are disproportionately targeted,
			 interrogated, and detained under the pretext of national security.
							(32)The Government of
			 Iran is party to the International Covenants on Human Rights and is in
			 violation of its obligations under the Covenants.
							(b)Statement of
			 policyCongress—
							(1)condemns the
			 Government of Iran for its state-sponsored persecution of its Baha’i minority
			 and its continued violation of the International Covenants on Human
			 Rights;
							(2)calls on the
			 Government of Iran to immediately release the seven imprisoned leaders, the ten
			 imprisoned educators, and all other prisoners held solely on account of their
			 religion; and
							(3)calls on the
			 President and Secretary of State, in cooperation with responsible nations, to
			 immediately condemn the Government of Iran’s continued violation of human
			 rights and demand the immediate release of prisoners held solely on account of
			 their religion.
							EReports and other
			 matters
					1241.Report on posture
			 and readiness of United States Armed Forces to respond to future terrorist
			 attacks in Africa and the Middle East
						(a)Sense of
			 CongressIt is the sense of
			 Congress that—
							(1)the terrorist attack in Benghazi, Libya on
			 September 11, 2012, may have never occurred or could have been prevented had
			 there been an international stabilizing force following NATO-led operations in
			 order to help stabilize the country, build capacity within the security forces,
			 and pursue terrorist groups that threaten the local government as well as
			 United States interests;
							(2)the attack also
			 highlighted the limitations of the United States military to alert, deploy, and
			 decisively counter a no-notice terrorist attack such as the one in Benghazi, or
			 another security contingency, due to the limitations stemming from United
			 States military posture in Africa and the Middle East and when there is a lack
			 of a layered defense at United States diplomatic facilities;
							(3)the United States
			 military is more effectively able to respond to terrorist attacks on United
			 States facilities outside of the United States if the responding United States
			 military assets are forward deployed;
							(4)when an
			 intelligence threat assessment determines that a United States facility
			 overseas is vulnerable to attack, such facility should have robust force
			 protection measures sufficient to safeguard personnel and assets until a United
			 States military response can arrive;
							(5)the continually
			 evolving terrorist threat to United States interests on the Continent of Africa
			 and the Middle East necessitates that the United States military maintains a
			 forward deployed posture in Europe, Middle East, and Africa in order to be able
			 to respond to terrorist events, or other security contingencies, and to
			 effectively evacuate and recover United States personnel;
							(6)the United States military, in conjunction
			 with the Department of State and the intelligence community, should continue to
			 evaluate the assumptions underpinning the terrorist threat in order to ensure
			 that it is effectively able to respond globally to future terrorist
			 attacks;
							(7)the United States
			 military should regularly re-evaluate the posture and alert status requirements
			 of its crisis response elements in order to be more responsive to the evolving
			 and global nature of the terrorist threat, and all United States military
			 crisis response elements should be fully equipped with the required supporting
			 capabilities to conduct their missions;
							(8)on April 16, 2013,
			 Chairman of the Joint Chiefs of Staff, General Martin Dempsey, testified before
			 the House Appropriations Committee that the military is, * * * adapting
			 our force posture to a new normal of combustible violence in North Africa and
			 in the Middle East;
							(9)The President
			 stated in a press conference on May 16, 2013, I have directed the
			 Defense Department to ensure that our military can respond lightening quick in
			 times of crisis.;
							(10)the Chairman of
			 the Joint Chiefs should continue to evaluate the posture of United States
			 forces to respond to the global terrorist threat, including an evaluation of
			 whether United States Africa Command should have forces and necessary equipment
			 permanently assigned to the command to respond more promptly to this new
			 normal; and
							(11)although the
			 Department of State-initiated Accountability Review Board found that the Marine
			 Security Guard program should be expanded and that there should be greater
			 coordination between the Department of Defense and the Department of State to
			 identify additional resources for security at high risk posts, the United
			 States military may be challenged to provide additional security to Department
			 of State facilities due to budget shortfalls, on-going force structure
			 constraints, and increasing operational requirements for the Department of
			 Defense.
							(b)Report
			 required
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense, in consultation with the Chairman of the
			 Joint Chiefs of Staff, shall submit to the appropriate congressional committees
			 a report on the posture and readiness of United States Armed Forces to respond
			 to future terrorist attacks in Africa and the Middle East.
							(2)Matters to be
			 includedThe plan required under paragraph (1) shall include, at
			 a minimum, the following:
								(A)An assessment of
			 terrorist groups and other non-state groups that threaten United States
			 interests and facilities in Africa, including a description of the key
			 assumptions underpinning such assessment.
								(B)A description of
			 the readiness, posture, and alert status of relevant United States Armed Forces
			 in Europe, the Middle East, Africa, and the United States and any changes
			 implemented or planned to be implemented since the terrorist attack in
			 Benghazi, Libya on September 11, 2012, to respond to the new
			 normal and President Obama’s directive for the military to respond
			 lightening quick in times of crisis.
								(C)In consultation
			 with the Secretary of State, a description of new or modified requirements of
			 the Department of State, if any, for—
									(i)United States
			 Marine Security Guard Detachments;
									(ii)any
			 other Department of Defense assets to provide enhanced security at Department
			 of State facilities;
									(iii)an
			 explanation of how any new requirements for Marine Security Detachments or
			 other Department of Defense assets affect the capacity of the Armed Forces,
			 including specifically the capacity of the Marine Corps, to fulfill Department
			 of Defense operational requirements; and
									(iv)an explanation of how any unfulfilled
			 requirements for Marine Security Detachments would adversely impact security at
			 Department of State facilities.
									(3)DefinitionIn
			 this subsection, the term appropriate congressional committees
			 means—
								(A)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate; and
								(B)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
								1242.Role of the
			 Government of Egypt to United States national security
						(a)Sense of
			 CongressIt is the sense of Congress that—
							(1)Egypt is undergoing a significant political
			 transition and the ultimate outcome of this political process and its
			 implications for United States national security interests remain
			 uncertain;
							(2)the United States
			 continues to have considerable concerns about the intentions and actions of the
			 Egyptian Muslim Brotherhood and whether the government of President Morsi is
			 committed to a pluralistic, democratic Egypt;
							(3)the United States
			 has a stake in Egypt becoming a mature, pluralistic democracy in which the
			 rights of Egyptian citizens, including women and minorities, are
			 protected;
							(4)the United States
			 should continue to closely monitor President Morsi’s support for the peace
			 treaty with the Government of Israel, which has been a stabilizing force in the
			 region for over 30 years;
							(5)the United States
			 military relationship with the Egyptian military is long-standing and should
			 remain a key pillar to, and component of, United States engagement with
			 Egypt;
							(6)the close
			 military-to-military relationship between the United States and Egypt has been
			 a critical component in enabling counterterrorism cooperation between the two
			 governments to ensure the United States military has freedom of movement
			 throughout the region in order to deter aggression and respond to threats to
			 United States national security interests, particularly in light of the
			 security situation in Libya and the Sinai;
							(7)the Egyptian
			 military has exercised restraint and professionalism during the unrest in Egypt
			 over the last two years and hopefully will remain a key mechanism through which
			 the United States can support the people of Egypt in achieving their goals for
			 a representative and democratic political system, while promoting peace and
			 security in the region; and
							(8)therefore, with
			 appropriate vetting, United States military assistance and support to the
			 Egyptian military should continue, even as civilian aid to Egypt receives
			 greater scrutiny as a result of the uncertainty associated with Egypt’s current
			 political leadership and economic policies.
							(b)Plan
			 required
							(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense, in
			 consultation with the Secretary of State, shall submit to the appropriate
			 congressional committees a report that contains a comprehensive plan for United
			 States military assistance and cooperation with Egypt.
							(2)Matters to be
			 includedThe plan required under paragraph (1) shall include, at
			 a minimum, a detailed description of the following:
								(A)How United States
			 security assistance and cooperation enables—
									(i)freedom of
			 movement for the United States military throughout the region; and
									(ii)the
			 Government of Egypt to disrupt, dismantle, and defeat al Qaeda, affiliated
			 groups, and other terrorist organizations, whether based in and operating from
			 Egyptian territory or the region.
									(B)The capacity of
			 the Government of Egypt to prevent the illicit movement of terrorists,
			 criminals, weapons, and other dangerous material across Egypt’s borders or
			 administrative boundaries, including through tunnels and other illicit points
			 of entry into Gaza.
								(C)The extent to
			 which the Egyptian military is—
									(i)supporting the protection of the political,
			 economic, and religious freedoms and human rights of all citizens and residents
			 in Egypt, including those involved in Egyptian civil society and democratic
			 promotion efforts through nongovernmental organizations;
									(ii)supporting
			 credible and legitimate elections in Egypt;
									(iii)supporting the
			 Egypt-Israel Peace Treaty;
									(iv)taking effective
			 steps to eliminate smuggling networks and to detect and destroy tunnels between
			 Egypt and Gaza; and
									(v)supporting action
			 to combat terrorism in the Sinai.
									(D)A description of the strategic objectives
			 of the United States regarding the provision of United States security
			 assistance to the Government of Egypt.
								(E)A description of
			 biennial outlays of United States security assistance to the Government of
			 Egypt for the purposes of strategic planning, training, provision of equipment,
			 and construction of facilities, including funding streams.
								(F)A description of
			 vetting and end-user monitoring systems in place by both Egypt and the United
			 States for defense articles and training provided by the United States,
			 including human rights vetting.
								(G)A description of
			 actions that the Government of Egypt is taking to—
									(i)repudiate, combat,
			 and stop incitement to violence against the United States and United States
			 citizens and prohibit the transmission within its domains of satellite
			 television or radio channels that broadcast such incitement; and
									(ii)adopt and
			 implement legal reforms that protect the religious and democratic freedoms of
			 all citizens and residents of Egypt.
									(H)Recommendations,
			 including with respect to required resources and actions, to maximize the
			 effectiveness of United States security assistance provided to Egypt.
								(3)Appropriate
			 congressional committees definedIn this subsection, the term
			 appropriate congressional committees means—
								(A)the congressional
			 defense committees; and
								(B)the Committee on
			 Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives.
								(c)GAO
			 reportNot later than 120
			 days after the date of the submission of the report required under subsection
			 (b), the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a report that—
							(1)reviews and
			 comments on the report required under subsection (b); and
							(2)provides
			 recommendations regarding additional actions with respect to the provision of
			 United States security assistance to Egypt, if necessary.
							1243.Sense of
			 Congress on the military developments on the Korean peninsula
						(a)FindingsCongress
			 finds the following:
							(1)The Democratic
			 People’s Republic of Korea (North Korea) has escalated regional
			 tensions with hostile rhetoric and provocative actions.
							(2)North Korea
			 threatened a nuclear attack on the United States and a resumption of open war
			 against the Republic of Korea (South Korea).
							(3)North Korea’s
			 nuclear weapons and ballistic missile programs constitute a threat to the
			 national security of the United States and to regional stability.
							(4)On April 14, 2009,
			 North Korea halted negotiations regarding its nuclear weapons program when it
			 abandoned the Six-Party Talks with the People’s Republic of China
			 (China), Japan, the Russian Federation (Russia),
			 South Korea, and the United States.
							(5)On May 25, 2009, North Korea detonated a
			 nuclear device in an underground explosive test.
							(6)On March 26, 2010,
			 North Korea sank a South Korean naval vessel, the Cheonan, killing 46 South
			 Korean sailors.
							(7)On November 23,
			 2010, North Korea shelled the border island of Yeonpyeong-do, killing four
			 people. This was the first direct artillery attack on South Korean territory
			 since the signing of the 1953 armistice.
							(8)On April 13, 2012,
			 North Korea conducted a rocket launch that failed to send a satellite into
			 orbit. This launch violated United Nations Security Council (UNSC) Resolutions
			 1718 and 1874.
							(9)On December 12,
			 2012, North Korea used banned long-range missile technology to launch an earth
			 observation satellite into orbit. In response, the UNSC unanimously adopted
			 Resolution 2087, condemning the launch.
							(10)On February 12,
			 2013, North Korea conducted a third underground nuclear test in violation of
			 UNSC Resolution 1718, 1874, and 2087. The test also contravened North Korea’s
			 commitments under the September 2005 Joint Statement of the Six-Party
			 Talks.
							(11)On March 7, 2013,
			 the UNSC unanimously adopted Resolution 2094, condemning North Korea’s third
			 nuclear test and imposed additional sanctions against the regime.
							(12)On March 28,
			 2013, North Korea unilaterally nullified the armistice agreement with the
			 United States that suspended military conflict on the Korean peninsula.
							(13)On March 30,
			 2013, North Korea declared a state of war with South Korea.
							(14)On April 4, 2013,
			 North Korea placed two intermediate-range Musudan missiles on mobile launchers
			 and temporarily relocated them to the eastern coast of the Korean peninsula
			 before removing them a month later from the launch sites.
							(b)Sense of
			 congressIt is the sense of Congress that—
							(1)the United States
			 and its allies, South Korea and Japan, share the goal of a stable and peaceful
			 Korean Peninsula, free of nuclear weapons;
							(2)the United States
			 remains committed to defending its allies in the Asia-Pacific region and
			 stability in Northeast Asia requires restraint by all parties from activities
			 that would complicate international relations or escalate international
			 tensions, and international disputes should be mitigated in a constructive
			 manner consistent with established principles of international law;
							(3)Congress
			 supports—
								(A)the verifiable
			 denuclearization of the Korean Peninsula in a peaceful manner,
								(B)North Korea’s
			 abandonment of its nuclear programs and return to the Treaty on the
			 Nonproliferation of Nuclear Weapons and to International Atomic Energy Agency
			 safeguards; and
								(C)North Korea’s full
			 acceptance of and compliance with the terms of the 1953 Armistice
			 Agreement;
								(4)the United States
			 has national interests in security and stability in the Asia-Pacific region,
			 the implementation of the United States-Korea Free Trade Agreement, nuclear
			 non-proliferation efforts, the promotion of respect for the fundamental human
			 rights of the North Korean people, international cyber-security cooperation,
			 and full implementation of United States and multilateral sanctions against
			 illicit activities;
							(5)the United States
			 encourages China and Russia to fully implement and enforce United States and
			 United Nations Security Council sanctions against North Korea; and
							(6)the President, the
			 Secretary of State, and the Secretary of Defense should keep Congress fully
			 informed on security developments on the Korean Peninsula.
							1244.Statement of
			 Congress on defense cooperation with Georgia
						(a)FindingsCongress finds the following:
							(1)The Republic of
			 Georgia is a highly valued ally of the United States and has repeatedly
			 demonstrated its commitment to advancing the mutual interests of both
			 countries, including the deployment of Georgian forces as part of the NATO-led
			 International Security Assistance Force in Afghanistan and the Multi-National
			 Force in Iraq.
							(2)The peaceful
			 transfer of power as the result of the free and fair parliamentary elections in
			 Georgia in October 2012 represents a major accomplishment toward the Georgian
			 people’s creation of a free society and full democracy.
							(3)However, since the
			 October 2012 parliamentary elections the new Georgian Government has taken a
			 series of measures against former officials and members of the current
			 political opposition that appear to be motivated by political
			 considerations.
							(4)Over 100 former
			 Georgian Government officials have been charged with criminal violations since
			 the October 2012 parliamentary elections.
							(5)Similar charges
			 have been filed against members of the political opposition, including Vano
			 Merabishvili, the Secretary General of the United National Movement.
							(6)The arrest of the
			 leader of an opposition party is especially troubling, particularly its
			 chilling effect on political freedom prior to the presidential election
			 scheduled for October 2013.
							(7)The Georgian
			 Government has taken insufficient action to prevent further violence against
			 members of the United National Movement and to punish offenders.
							(8)These actions call
			 into question the Georgian Government’s continued progress toward the creation
			 of a free and democratic society in which basic freedoms, including freedom for
			 political opposition, are guaranteed.
							(b)Statement of
			 CongressCongress declares that—
							(1)the United States
			 remains committed to assisting the people of Georgia in establishing a free and
			 democratic society in their country;
							(2)the measures taken
			 by the Georgian Government against former officials and political opponents,
			 apparently in part motivated by political considerations, may have a
			 significant negative impact on cooperation between the United States and
			 Georgia, including efforts to build a stronger relationship in political,
			 economic, and security matters, as well as progress on integrating Georgia into
			 international organizations;
							(3)the United States
			 must be unambiguous when democratic backsliding occurs in a key ally after a
			 peaceful and democratic transfer of power between political parties; and
							(4)the people of the
			 United States and the Members of Congress express their deepest condolences to
			 the Georgian people on the tragic loss of seven soldiers of Georgia in a
			 suicide bombing on June 6, 2013, and the deaths of three soldiers killed in
			 another suicide bombing on May 13, 2013, while they were supporting United
			 States and NATO forces in Afghanistan.
							1245.Limitation on
			 establishment of Regional Special Operations Forces Coordination
			 Centers
						(a)LimitationNone of the funds authorized to be
			 appropriated by this Act or otherwise made available for fiscal year 2014 for
			 the Department of Defense may be obligated or expended to plan, prepare,
			 establish, or implement any Regional Special Operations Forces
			 Coordination Center (RSCC) or similar regional coordination entities.
						(b)ExclusionThe limitation contained in subsection (a)
			 shall not apply with respect to any RSCC or similar regional coordination
			 entity authorized by statute, including the North Atlantic Treaty Organization
			 Special Operations Headquarters authorized under section 1244 of the National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2541).
						(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Defense, in coordination with the Secretary of State, shall submit to the
			 congressional committees specified in subsection (d) a report on the
			 following:
							(1)A
			 detailed description of the intent and purpose of the RSCC concept.
							(2)Defined and
			 validated requirements justifying the establishment of RSCCs or similar
			 entities within each geographic combatant command, to include how such centers
			 have been coordinated and de-conflicted with existing regional and multilateral
			 frameworks or approaches.
							(3)An explanation of
			 why existing regional centers and multilateral frameworks cannot satisfy the
			 requirements and needs of the Department of Defense and geographic combatant
			 commands.
							(4)Cost estimates
			 across the Future Years Defense Program for such centers, to include estimates
			 of contributions of nations participating in such centers.
							(5)Any other matters
			 that the Secretary of Defense or Secretary of State determines
			 appropriate.
							(d)Specified
			 congressional committeesThe
			 congressional committees referred to in subsection (c) are—
							(1)the congressional
			 defense committees; and
							(2)the Committee on
			 Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives.
							1246.Additional reports
			 on military and security developments involving the Democratic People’s
			 Republic of Korea
						(a)ReportSubsection (a) of section 1236 of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1641), as amended by section 1292 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 2042), is further amended by striking
			 November 1, 2012, and November 1, 2013, and inserting
			 November 1, 2013, November 1, 2015, and November 1,
			 2017,.
						(b)UpdateSection 1236 of the National Defense
			 Authorization Act for Fiscal Year 2012 is amended—
							(1)by redesignating
			 subsection (c) as subsection (d); and
							(2)by inserting after
			 subsection (b) the following new subsection:
								
									(c)UpdateThe Secretary of Defense shall revise or
				supplement the most recent report submitted pursuant to subsection (a) if, in
				the Secretary’s estimation, interim events or developments occurring in a
				period between reports required under subsection (a) warrant revision or
				supplement.
									.
							1247.Amendments to
			 annual report under Arms Control and Disarmament Act
						(a)Appropriate
			 congressional committeesSection 403 of the Arms Control and
			 Disarmament Act (22
			 U.S.C. 2593a) is amended—
							(1)in subsection (a),
			 by striking the Speaker of the House of Representatives and to the
			 chairman of the Committee on Foreign Relations of the Senate and
			 inserting the appropriate congressional committees; and
							(2)by adding at the
			 end the following new subsection:
								
									(e)Appropriate
				congressional committees definedIn this section, the term appropriate
				congressional committees means—
										(1)the Committee on
				Foreign Relations, the Committee on Armed Services, and the Select Committee on
				Intelligence of the Senate; and
										(2)the Committee on
				Foreign Affairs, the Committee on Armed Services, and the Permanent Select
				Committee on Intelligence of the House of
				Representatives.
										.
							(b)Congressional
			 briefingSection 403 of the
			 Arms Control and Disarmament Act (22 U.S.C. 2593a), as amended by
			 subsection (a) of this section, is further amended—
							(1)by redesignating
			 subsection (e) as subsection (f); and
							(2)by inserting after
			 subsection (d) the following new subsection:
								
									(e)Congressional
				briefingNot later than May
				15 of each year, the President shall provide to such committees a briefing on
				such
				report.
									.
							1248.Limitation on
			 funds to provide the Russian Federation with access to certain missile defense
			 technologyNone of the funds
			 authorized to be appropriated or otherwise made available for each of the
			 fiscal years 2014 through 2018 for the Department of Defense may be used to
			 provide the Russian Federation with access to information regarding—
						(1)missile defense technology of the United
			 States relating to hit-to-kill technology; or
						(2)telemetry data
			 with respect to missile defense interceptors or target vehicles.
						1249.Reports on
			 actions to reduce support of ballistic missile programs of China, Syria, Iran,
			 and North Korea
						(a)Disclosure of
			 and report on Russian support of ballistic missile programs of China, Syria,
			 Iran, and North Korea
							(1)In
			 generalThe President shall seek to encourage the Government of
			 the Russian Federation to disclose any support by the Russian Federation or
			 Russian entities for the ballistic missile programs of the People’s Republic of
			 China, Syria, Iran, or North Korea.
							(2)Report
			 requiredThe President shall
			 submit to the congressional defense committees a semi-annual report on any
			 disclosure by the Government of the Russian Federation of any such support
			 during the preceding six-month period.
							(3)Initial
			 reportThe initial report required by paragraph (2) shall be
			 submitted not later than 180 days after the date of the enactment of this Act
			 and in addition to addressing any such support during the preceding six-month
			 period shall also address any such support during the 10-year period ending on
			 the date of the enactment of this Act.
							(b)Cooperation of
			 Russia and China to reduce technology and expertise that supports the ballistic
			 missile programs of Syria, Iran, North Korea, and other countries
							(1)In
			 generalThe Secretary of
			 State, in coordination with the Secretary of Defense, shall develop a plan to
			 seek and secure the cooperation of the Russian Federation and the People’s
			 Republic of China to verifiably reduce the spread of technology and expertise
			 that supports the ballistic missile programs of the Syria, Iran, North Korea,
			 or any other country that the Secretary of State determines has a ballistic
			 missile program.
							(2)Report and
			 briefings requiredThe Secretary of State, in coordination with
			 the Secretary of Defense and the Director of National Intelligence, shall
			 submit to the appropriate congressional committees not later than 180 days
			 after the date of the enactment of this Act a report describing the plan
			 required in paragraph (1) and provide briefings to such committees annually
			 thereafter until 2018 on the progress and results of these efforts.
							(3)DefinitionIn this subsection, the term
			 appropriate congressional committees means—
								(A)the congressional
			 defense committees;
								(B)the Permanent
			 Select Committee on Intelligence of the House of Representatives and the Select
			 Committee on Intelligence of the Senate; and
								(C)the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
								(c)FormEach report required by this section shall
			 be submitted in unclassified form, but may contain a classified annex, if
			 necessary.
						1250.Congressional
			 notifications relating to status of forces agreements
						(a)In
			 generalWith respect to an
			 agreement on the status of forces between the United States and a foreign
			 country, the Secretary of Defense, in consultation with the Secretary of State,
			 shall notify the appropriate congressional committees not later than 15 days
			 after the date on which the agreement is signed, renewed, amended or otherwise
			 revised, or terminated.
						(b)Briefings
			 requiredNot later than February 1 of each calendar year, the
			 Secretary of Defense, in consultation with the Secretary of State, shall
			 provide a briefing to the appropriate congressional committees on the
			 following:
							(1)Status of forces agreements that the United
			 States will seek to enter into in such calendar year.
							(2)Status of forces
			 agreements that have expired and which the United States will seek to renew in
			 such calendar year.
							(3)Amendments to
			 status of forces agreements that the Secretary of Defense determines to be
			 substantial and are likely to be negotiated in such calendar year.
							(c)Appropriate
			 congressional committeesIn this section, the term
			 appropriate congressional committees means—
							(1)the congressional
			 defense committees; and
							(2)the Committee on
			 Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives.
							(d)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act and shall apply with respect to an agreement described in
			 subsection (a) that is signed on or after the date of the enactment of this
			 Act.
						1251.Sense of Congress
			 on the conflict in Syria
						(a)FindingsCongress finds the following:
							(1)The conflict in
			 Syria began in March 2011.
							(2)As of February
			 2013, the United Nations High Commissioner for Human Rights estimated that
			 approximately 70,000 Syrians have been killed during the conflict.
							(3)According to the
			 United Nations High Commissioner for Refugees, over 1,200,000 Syrians are
			 registered refugees or persons of concern including, over 66,000 in Egypt, over
			 145,000 in Iraq, over 461,000 in Jordan, over 462,000 in Lebanon, and over
			 329,000 in Turkey.
							(4)Jabhat al-Nusra, a
			 group located in Syria and categorized as an affiliate of al-Qaeda by the
			 intelligence community, presents a direct threat to the interests of the United
			 States and could present a direct threat to the United States.
							(5)On August 19,
			 2011, President Obama stated: The future of Syria must be determined by
			 its people, but President Bashar al-Assad is standing in their way. We have
			 consistently said that President Assad must lead a democratic transition or get
			 out of the way. He has not led. For the sake of the Syrian people, the time has
			 come for President Assad to step aside..
							(6)The United States
			 is deploying 200 military personnel from the headquarters of the 1st Armored
			 Division to Jordan in order to improve readiness and prepare for a
			 number of scenarios.
							(7)In a letter from
			 Miguel Rodriguez, the Assistant to the President for Legislative Affairs, to
			 Senators McCain and Levin, dated April 25, 2013, it stated that our
			 intelligence community does assess with varying degrees of confidence that the
			 Syrian regime has used chemical weapons on a small scale in Syria,
			 specifically, the chemical agent sarin * * * We do believe that any use of
			 chemical weapons in Syria would very likely have originated with the Assad
			 regime * * * the President has made it clear that the use of chemical
			 weapons—or the transfer of chemical weapons to terrorist groups—is a red line
			 for the United States of America.
							(8)In a press
			 conference with Israel Prime Minister, Benjamin Netanyahu, President Obama
			 stated: I have made clear that the use of chemical weapons is a
			 game-changer.
							(9)In August 2012,
			 during a White House press conference, President Obama stated: We have
			 been very clear to the Assad regime, but also to other players on the ground,
			 that a redline for us is we start seeing a whole bunch of chemical weapons
			 moving around or being utilized..
							(10)It is a threat to
			 the vital national security interest of the United States if terrorist groups,
			 such as al-Qaeda, obtain chemical or biological material or weapons in
			 Syria.
							(11)At a Pentagon
			 press conference on May 2, 2013, Secretary Hagel confirmed that the Obama
			 Administration is re-thinking its opposition to arming the rebels.
							(12)On April 11,
			 2013, responding to a question about the need for a supplemental funding
			 request for any potential United States military effort in Syria, Secretary
			 Hagel stated: Yes, I think it is pretty clear that a supplemental would
			 be required..
							(b)Sense of
			 congressIt is the sense of Congress that—
							(1)President Obama should have a comprehensive
			 policy and should ensure robust contingency planning to secure United States’
			 interests in Syria;
							(2)President Obama
			 should fully consider all courses of action to remove President Bashar al-Assad
			 from power;
							(3)the conflict in Syria threatens the vital
			 national security interests of Israel and the stability of Jordan, Lebanon, and
			 Turkey, the implications of which should be sufficiently weighed by the
			 President when considering policy approaches towards the conflict in
			 Syria;
							(4)the sale or transfer of advanced
			 anti-aircraft weapons systems to Syria poses a grave risk to Israel and the
			 United States supports Israel’s right to respond to this grave threat as
			 needed;
							(5)the President
			 should fully consider all courses of action to reinforce his stated
			 redline regarding the use of weapons of mass destruction by the
			 Assad regime in Syria, which could threaten the credibility of the United
			 States with its allies in the region and embolden the Assad regime;
							(6)the United States
			 should continue to conduct rigorous planning and operational preparation to
			 support any efforts to secure the chemical and biological stockpiles and
			 associated weapons;
							(7)the United States
			 should have a policy that supports the stability of countries on Syria’s
			 border, including Jordan, Turkey, Iraq, Lebanon, and Israel;
							(8)the United States
			 should continue to support Syrian opposition forces with non-lethal aid;
							(9)the President, the
			 Department of Defense, the Department of State, and the intelligence community,
			 in cooperation with European and regional allies, should ensure that the risks
			 of all courses of action or inaction regarding Syria are fully explored and
			 understood and that Congress is kept fully informed of such risks;
							(10)the President
			 should fully consider, and the Department of Defense should conduct prudent
			 planning for, the provision of lethal aid and relevant operational training to
			 vetted Syrian opposition forces, including an analysis of the risks of the
			 provision of such aid and training;
							(11)should the
			 President decide to employ any military assets in Syria, the President should
			 provide a supplemental budget request to Congress; and
							(12)the President should use all diplomatic
			 means to disrupt the flow of arms into Syria, including efforts to dissuade
			 Russia from further arms sales with Syria, the influx of weapons and fighters
			 from Hezbollah, and the infiltration of weapons and fighters from Iran.
							1252.Revision of
			 statutory references to former NATO support organizations and related NATO
			 agreements
						(a)Title 10, united
			 states codeSection 2350d of title 10, United
			 States Code, is amended—
							(1)by striking
			 NATO Maintenance and Supply Organization each place it appears
			 and inserting NATO Support Organization and its executive
			 agencies;
							(2)in subsection
			 (a)(1)—
								(A)by striking
			 Weapon System Partnership Agreements and inserting
			 Support Partnership Agreements; and
								(B)in subparagraph (B), by striking a
			 specific weapon system and inserting activities;
			 and
								(3)in subsections (b), (c), (d), and (e), by
			 striking Weapon System Partnership Agreement each place it
			 appears and inserting Support Partnership Agreement.
							(b)Arms export
			 control actSection 21(e)(3) of the Arms Export Control Act
			 (22 U.S.C.
			 2761(e)(3)) is amended—
							(1)in subparagraphs (A) and (C)(i), by
			 striking Maintenance and Supply Agency of the North Atlantic Treaty
			 Organization and inserting North Atlantic Treaty Organization
			 (NATO) Support Organization and its executive agencies;
							(2)in subparagraph (A)(i), by striking
			 weapon system partnership agreement and inserting support
			 partnership agreement; and
							(3)in subparagraph (C)(i)(II), by striking
			 a specific weapon system and inserting
			 activities.
							1253.Limitation on
			 funds to implement executive agreements relating to United States missile
			 defense capabilities
						(a)Statement of
			 policyCongress reaffirms, with respect to executive agreements
			 relating to the missile defense capabilities of the United States, including
			 basing, locations, capabilities and numbers of missiles with respect to such
			 missile defense capabilities, that section 303(b) of the Arms Control and
			 Disarmament Act (22
			 U.S.C. 2573(b)) provides the following: No action shall
			 be taken pursuant to this or any other Act that would obligate the United
			 States to reduce or limit the Armed Forces or armaments of the United States in
			 a militarily significant manner, except pursuant to the treaty-making power of
			 the President set forth in Article II, Section 2, Clause 2 of the Constitution
			 or unless authorized by the enactment of further affirmative legislation by the
			 Congress of the United States..
						(b)Limitation on
			 fundsNone of the funds authorized to be appropriated or
			 otherwise made available for fiscal year 2014 or any fiscal year thereafter for
			 the Department of Defense may be used—
							(1)to implement any
			 executive agreement relating to the missile defense capabilities of the United
			 States, including basing, locations, capabilities, and numbers of missiles with
			 respect to such missile defense capabilities; or
							(2)to implement rules
			 of engagement or Guidance for Employment of Force relating to such executive
			 agreement.
							(c)Rule of
			 constructionSubsection (b) shall not apply with respect to the
			 use of funds to negotiate or implement any executive agreement with a country
			 with respect to which the United States has entered into a treaty of alliance
			 or has a security guarantee.
						(d)Executive
			 agreement definedIn this section, the term executive
			 agreement means an international agreement other than—
							(1)an agreement that
			 is in the form of a treaty under article II, section 2, clause 2 of the
			 Constitution of the United States; or
							(2)an agreement that
			 requires implementing legislation to be enacted into law for the agreement to
			 enter into force with respect to the United States.
							1254.Limitation on
			 availability of funds for Threat Reduction Engagement activities and United
			 States contributions to the Comprehensive Nuclear-Test-Ban Treaty
			 Organization
						(a)In
			 generalNone of the funds
			 made available for fiscal year 2014 for Threat Reduction Engagement activities
			 may be obligated or expended for such purposes until the President certifies to
			 Congress that no state party to the Comprehensive Nuclear-Test-Ban Treaty has
			 undertaken nuclear weapons test activities in fiscal year 2013 that are
			 inconsistent with United States interpretations regarding obligations under
			 such Treaty.
						(b)Lobbying or
			 advocacy activitiesNone of
			 the funds made available for fiscal year 2014 for contributions of the United
			 States to the CTBTO entities may be used for lobbying or advocacy in the United
			 States relating to the Comprehensive Nuclear-Test-Ban Treaty.
						(c)CTBTO
			 entitiesIn subsection (b), the term CTBTO
			 entities means—
							(1)the Comprehensive Nuclear-Test-Ban Treaty
			 Organization International Monitoring System; and
							(2)the Comprehensive Nuclear-Test-Ban Treaty
			 Organization Preparatory Commission-Special Contributions.
							1255.Sense of
			 Congress on military-to-military cooperation between the United States and
			 BurmaIt is the sense of the
			 Congress that—
						(1)as the United
			 States policy rebalances towards Asia, it is critical that the United States
			 military comprehensively evaluate its engagement with Burma;
						(2)the future of the
			 military-to-military relationship between the United States and Burma should
			 take into account the current ethnic conflict in Burma and persecution of
			 ethnic and religious minorities;
						(3)while the United
			 States has national security interests in Burma’s peace and stability, the
			 peaceful settlement of armed conflicts with the ethnic minority groups requires
			 the Burmese military to respect ceasefire agreements, laws of war, and human
			 rights provisions; and
						(4)the Department of
			 Defense should fully consider and assess the Burmese military’s efforts to
			 implement reforms, end impunity for human rights abuses, and increase
			 transparency and accountability before expanding military-to-military
			 cooperation beyond initial dialogue and isolated engagements.
						1256.Sense of
			 Congress on the stationing of United States forces in Europe
						(a)FindingsCongress finds the following:
							(1)During the past several years, over 700
			 kinetic terror incidents have occurred in the U.S. European Command (EUCOM)
			 area of operations. Rising tensions in the region due to unemployment, fiscal
			 insolvency, ethnic strife, hegemonic desires, and terrorism, pose risks to the
			 security and stability of Europe.
							(2)Arab Spring
			 uprisings in Middle Eastern and North African countries, including the Republic
			 of Mali, the Arab Republic of Egypt, Libya, and the Syrian Arab Republic
			 (Syria), have presented emerging strategic challenges that present significant
			 implications for regional stability, the security of the State of Israel
			 (Israel), and the national security interests of the United States and many
			 European allies.
							(3)U.S. Africa
			 Command does not have formally assigned Army or Marine Corps units assigned to
			 it and it continues to share Air Force and Navy component commands with EUCOM.
			 Consequently, United States forces stationed in Europe have been deployed to
			 support contingencies associated with the Arab Spring in North Africa.
							(4)The Commander of
			 U.S. European Command is responsible for developing operational plans for the
			 defense of Israel. Moreover, forces stationed in Europe would be deployed to
			 defend Israel in the event of such a contingency.
							(5)Regimes, including
			 the Islamic Republic of Iran and Syria, continue efforts to procure, develop,
			 and proliferate advanced ballistic missile technologies that pose a serious
			 threat to United States forces and installations in the theater, as well as to
			 the territory, populations, and forces of Israel and European allies. United
			 States missile defense capabilities in Europe seek to mitigate these
			 threats.
							(6)Violent extremist
			 organizations, including Kongra-Gel, al Qaida, Lebanese Hizballah, and Iranian
			 Qods Force, may utilize Europe as an important venue for recruitment,
			 logistical support, financing, and the targeting of the United States and
			 Western interests.
							(7)Congress has
			 lacked sufficient data to compare the strategic benefits and the costs
			 associated with permanently stationing forces in Europe. The Government
			 Accountability Office (GAO) has found that the combatant commands do not
			 completely and consistently report cost data in their theater posture plans. In
			 particular, GAO reported in February 2011 that EUCOM lacks comprehensive cost
			 data in its theater posture plans and therefore decision makers lack critical
			 information that could be used to make fully informed posture decisions.
			 Additionally, in June 2012, GAO found that the Department of Defense has taken
			 steps to align posture initiatives with strategy and cost, but continues to
			 lack comprehensive and consistent cost estimates of initiatives.
							(8)The Department of
			 Defense has reported that the cost of permanently stationing forces in the
			 United States rather than overseas is often offset by such factors as increased
			 rotational costs.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)an enduring United
			 States presence and engagement across Europe and Eurasia provides the critical
			 access and infrastructure necessary to accomplish United States strategic
			 priorities, expand United States global reach to Europe, Eurasia, the Middle
			 East, Africa, as well as the Mediterranean and Atlantic Oceans, and facilitates
			 a rapid United States response for complex contingencies;
							(2)the United States
			 continues to have an interest in supporting the stability and security of
			 Europe, especially in a dynamic and challenging global security
			 environment;
							(3)forward-stationed
			 active duty service members, forward-deployed rotational units, and reserve
			 forces assigned to U.S. European Command remain essential for United States
			 planning, logistics, and operations in support of U.S. Central Command, U.S.
			 Africa Command, U.S. Transportation Command, U.S. Special Operations Command,
			 and U.S. Strategic Command, as well as fulfilling commitments under Article V
			 of the North Atlantic Charter;
							(4)in light of the
			 benefits associated with defense of the homeland forward and strategic access,
			 as well as the potential for rotational deployments to increase cost to the
			 Department of Defense, the Department of Defense should implement the
			 recommendations of the Government Accountability Office with regard to improved
			 cost estimation to enable informed force posture decisions prior to making any
			 further significant changes to the United States force posture in Europe that
			 could increase risk for the United States; and
							(5)the Secretary of
			 Defense should keep Congress fully and currently informed regarding the
			 requirements of the United States force posture in Europe and the costs
			 associated with maintaining such force.
							1257.Sense of
			 Congress on military capabilities of the People’s Republic of
			 ChinaCongress—
						(1)notes the People’s
			 Republic of China (PRC) continues to rapidly modernize and expand its military
			 capabilities across the land, sea, air, space, and cyberspace domains;
						(2)is concerned by
			 the rate and scope of PRC military developments, including its military-focused
			 cyber espionage, which indicate a desire to constrain or prevent the peaceful
			 activities of the United States and its allies in the Western Pacific;
						(3)concurs with
			 Admiral Samuel Locklear, commander of U.S. Pacific Command, that China’s
			 rapid development of advanced military capabilities, combined with its unclear
			 intentions, certainly raises strategic and security concerns for the U.S. and
			 the region;
						(4)notes the United
			 States remains committed to a robust forward military-presence in the
			 Asia-Pacific and will continue to vigorously support mutual defense
			 arrangements with treaty allies while also building deeper relationships with
			 other strategic partners in the region; and
						(5)urges the
			 Government of the PRC to work peacefully to resolve existing territorial
			 disputes and to adopt a maritime code of conduct with relevant parties to guide
			 all forms of maritime interaction and communications in the
			 Asia-Pacific.
						1258.Rule of
			 constructionNothing in this
			 Act shall be construed as authorizing the use of force against Syria or Iran.
					1259.Sense of
			 Congress regarding relations with TaiwanIt is the sense of Congress that the United
			 States should—
						(1)allow all high-level officials of Taiwan to
			 enter into the United States or its embassies and consulates under conditions
			 which demonstrate appropriate respect for the dignity of such leaders;
						(2)allow meetings between all high-level
			 Taiwan and United States officials in United States executive
			 departments;
						(3)allow the Taipei Economic and Cultural
			 Representative Office and all other instrumentalities established in the United
			 States by Taiwan to conduct business activities, including activities which
			 involve participation by Members of Congress and other representatives of
			 Federal, State, and local governments, and all high-level Taiwan officials,
			 without obstruction from the United States Government or any foreign power;
			 and
						(4)adopt a policy of allowing high-ranking
			 Taiwan leaders to make official visits with high-ranking officials of the
			 United States, including official visits by Taiwan’s democratically elected
			 president, and allowing for visits between these officials in Washington,
			 D.C.
						1260.Sense of
			 Congress on the threat posed by Hezbollah
						(a)FindingsCongress finds the following:
							(1)Hezbollah has been designated a foreign
			 terrorist organization by the Department of State since October 8, 1997.
							(2)Hezbollah has been
			 responsible for numerous terrorist attacks and attempted terrorist attacks
			 around the world, including attacks against United States citizens.
							(3)Hezbollah is
			 active in Europe and has been linked to a July 18, 2012, suicide bombing in
			 Bulgaria which killed five people.
							(4)Hezbollah
			 operatives have been captured around the world attacking or attempting to
			 attack Western and Israeli targets.
							(5)The United States
			 is working with its European allies to combat terrorism through a variety of
			 means, including through NATO’s Partnership Action Plan against Terrorism and
			 the Defence Against Terrorism Programme of Work.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)the United States
			 should continue to use all necessary means to fight against terrorism,
			 including Hezbollah;
							(2)President Obama
			 should strongly encourage his European counterparts to publicly condemn
			 Hezbollah;
							(3)European allies
			 should seek to officially recognize Hezbollah as a terrorist organization;
							(4)any attempt to
			 distinguish between military and civilian wings in Hezbollah is meaningless;
			 and
							(5)all countries
			 should work together to fight radical terrorist organizations like
			 Hezbollah.
							1261.Combating
			 crime through intelligence capabilitiesThe Secretary of Defense is authorized to
			 deploy assets, personnel, and resources to the Joint Interagency Task Force
			 South, in coordination with SOUTHCOM, to combat the following by supplying
			 sufficient intelligence capabilities:
						(1)Transnational
			 criminal organizations.
						(2)Drug
			 trafficking.
						(3)Bulk shipments of
			 narcotics or currency.
						(4)Narco-terrorism.
						(5)Human
			 trafficking.
						(6)The Iranian presence in the Western
			 Hemisphere.
						1262.Limitation on
			 availability of funds to implement the Arms Trade TreatyNone of the funds authorized to be
			 appropriated by this Act or otherwise made available for fiscal year 2014 or
			 any fiscal year thereafter for the Department of Defense may be obligated or
			 expended to implement the Arms Trade Treaty, or to make any change to existing
			 programs, projects, or activities as approved by Congress in furtherance of,
			 pursuant to, or otherwise to implement the Arms Trade Treaty, unless the Arms
			 Trade Treaty has been signed by the President, received the advice and consent
			 of the Senate, and has been the subject of implementing legislation by the
			 Congress.
					1263.War Powers of
			 Congress
						(a)FindingsCongress finds the following:
							(1)In 1793, George Washington said, The
			 constitution vests the power of declaring war in Congress; therefore no
			 offensive expedition of importance can be undertaken until after they shall
			 have deliberated upon the subject and authorized such a
			 measure..
							(2)In a letter to
			 Thomas Jefferson in 1798, James Madison wrote: The constitution
			 supposes, what the History of all Governments demonstrates, that the Executive
			 is the branch of power most interested in war, and most prone to it. It has
			 accordingly with studied care vested the question of war to the
			 Legislature.
							(3)In 1973, Congress
			 passed the War Powers Resolution which states in section 2: The
			 constitutional powers of the President as Commander-in-Chief to introduce
			 United States Armed Forces into hostilities, or into situations where imminent
			 involvement in hostilities is clearly indicated by the circumstances, are
			 exercised only pursuant to (1) a declaration of war, (2) specific statutory
			 authorization, or (3) national emergency created by attack upon the United
			 States, its territories or possessions, or its armed forces..
							(4)In its April 1,
			 2011, Memorandum to President Obama, the Office of Legal Counsel concluded:
			 President Obama could rely on his constitutional power to safeguard the
			 national interest by directing the anticipated military operations in
			 Libya—which were limited in their nature, scope, and duration—without prior
			 congressional authorization..
							(5)On June 15, 2011,
			 in a letter to the Speaker of the House of Representatives from the Department
			 of Defense and Department of State, the Departments informed Congress that
			 The President is of the view that the current U.S. military operations
			 in Libya are consistent with the War Powers Resolution and do not under that
			 law require further congressional authorization, because U.S. military
			 operations are distinct from the kind of hostilities contemplated by the
			 Resolution’s 60 day termination provision..
							(6)The precedence set
			 by the Executive Branch in its assertion that Congress plays no role in
			 military actions like those taken in Libya is contrary to the intent of the
			 Framers and of the Constitution which vests sole authority to declare war in
			 the Legislative Branch.
							(b)Rule of
			 constructionNothing in this
			 Act shall be construed to authorize any use of military force.
						1264.Prohibition on use
			 of drones to kill United States citizens
						(a)ProhibitionThe
			 Department of Defense may not use a drone to kill a citizen of the United
			 States.
						(b)ExceptionThe
			 prohibition under subsection (a) shall not apply to an individual who is
			 actively engaged in combat against the United States.
						(c)DefinitionIn this section, the term
			 drone means an unmanned aircraft (as defined in section 331 of the
			 FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note)).
						1265.Sale of F–16
			 aircraft to TaiwanThe
			 President shall carry out the sale of no fewer than 66 F–16C/D multirole
			 fighter aircraft to Taiwan.
					1266.Statement of
			 policy and report on the inherent right of Israel to self-defense
						(a)FindingsCongress
			 makes the following findings:
							(1)The United
			 States-Israel Enhanced Security Cooperation Act of 2012 (22 U.S.C. 8601 et
			 seq.) established the policy of the United States to support
			 the inherent right of Israel to self-defense.
							(2)The United States-Israel Enhanced Security
			 Cooperation Act of 2012 (22 U.S.C. 8601 et seq.) expressed
			 the sense of Congress that the Government of the United States should transfer
			 to the Government of Israel defense articles and defense services such as air
			 refueling tankers, missile defense capabilities, and specialized
			 munitions.
							(3)The inherent right of Israel to
			 self-defense necessarily includes the possession and maintenance by Israel of
			 an independent capability to remove existential threats to its security and
			 defend its vital national interests.
							(b)Policy of the
			 united statesIt is the policy of the United States to take all
			 necessary steps to ensure that Israel possesses and maintains an independent
			 capability to remove existential threats to its security and defend its vital
			 national interests.
						(c)Sense of
			 congressIt is the sense of
			 Congress that air refueling tankers and advanced bunker-buster munitions should
			 immediately be transferred to Israel to ensure our democratic ally has an
			 independent capability to remove any existential threat posed by the Iranian
			 nuclear program and defend its vital national interests.
						(d)ReportNot later than 90 days after the date of
			 the enactment of this Act, and every 90 days thereafter, the President shall
			 submit to the House and Senate Armed Services committees, the House Foreign
			 Affairs Committee, the Senate Foreign Relations Committee, and the House and
			 Senate Appropriations committees a report that—
							(1)identifies all aerial refueling platforms,
			 bunker-buster munitions, and other capabilities and platforms that would
			 contribute significantly to the maintenance by Israel of a robust independent
			 capability to remove existential security threats, including nuclear and
			 ballistic missile facilities in Iran, and defend its vital national
			 interests;
							(2)assesses the availability for sale or
			 transfer of items necessary to acquire the capabilities and platforms described
			 in paragraph (1) as well as the legal authorities available for making such
			 transfers; and
							(3)describes the steps the President is taking
			 to immediately transfer the items described in paragraph (1) pursuant to the
			 policy described in subsection (b).
							1267.Report on
			 collective and national security implications of central Asian and South
			 Caucasus energy development
						(a)FindingsCongress
			 finds the following:
							(1)Assured access to
			 stable energy supplies is an enduring concern of both the United States and the
			 North Atlantic Treaty Organization (NATO).
							(2)Adopted in Lisbon
			 in November 2010, the new NATO Strategic Concept declares that [s]ome
			 NATO countries will become more dependent on foreign energy suppliers and in
			 some cases, on foreign energy supply and distribution networks for their energy
			 needs.
							(3)The report
			 required by section 1233 of the National Defense Authorization Act for Fiscal
			 Year 2012 (Public Law 112–81) reaffirmed the
			 Strategic Concept’s assessment of growing energy dependence of some members of
			 the NATO alliance and also noted there is value in the assured access,
			 protection, and delivery of energy.
							(4)Development of
			 energy resources and transit routes in the areas surrounding the Caspian Sea
			 can diversify sources of supply for members of the NATO alliance, particularly
			 those in Eastern Europe.
							(b)Report
							(1)ReportNot
			 later than 270 days after the date of the enactment of this Act, the Secretary
			 of Defense shall, in consultation with the Secretary of State and the Secretary
			 of Energy, submit to the appropriate congressional committees a detailed report
			 on the implications of new energy resource development and distribution
			 networks, both planned and under construction, in the areas surrounding the
			 Caspian Sea for energy security strategies of the United States and
			 NATO.
							(2)ElementsThe
			 report required by paragraph (1) shall include the following:
								(A)An assessment of
			 the dependence of NATO members on a single oil or natural gas supplier or
			 distribution network.
								(B)An assessment of
			 the potential of energy resources of the areas surrounding the Caspian Sea to
			 mitigate such dependence on a single supplier or distribution network.
								(C)Recommendations,
			 if any, for ways in which the United States can help support increased energy
			 security for NATO members.
								(3)Submission of
			 classified informationThe report under this subsection shall be
			 submitted in unclassified form, but may contain a classified annex.
							(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
							(1)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives; and
							(2)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate.
							1268.Report on
			 military and security developments involving the Russian Federation
						(a)ReportNot later than June 1, 2014, and June 1 of
			 each year thereafter through 2017, the Secretary of Defense shall submit to the
			 specified congressional committees a report, in both classified and
			 unclassified form, on the current and future military power of the Russian
			 Federation (in this section referred to as Russia). The report
			 shall address the current and probable future course of military-technological
			 development of the Russian military, the tenets and probable development of
			 Russian security strategy and military strategy, and military organizations and
			 operational concepts, for the 20-year period following submission of such
			 report.
						(b)Matters to be
			 includedA report required
			 under
			 subsection (a) shall include the
			 following:
							(1)An assessment of
			 the security situation in regions neighboring Russia.
							(2)The goals and
			 factors shaping Russian security strategy and military strategy.
							(3)Trends in Russian
			 security and military behavior that would be designed to achieve, or that are
			 consistent with, the goals described in
			 paragraph (2).
							(4)An assessment of
			 Russia’s global and regional security objectives, including objectives that
			 would affect the North Atlantic Treaty Organization, the Middle East, and the
			 People's Republic of China.
							(5)A
			 detailed assessment of the sizes, locations, and capabilities of Russian
			 nuclear, special operations, land, sea, and air forces.
							(6)Developments in
			 Russian military doctrine and training.
							(7)An assessment of
			 the proliferation activities of Russia and Russian entities, as a supplier of
			 materials, technologies, or expertise relating to nuclear weapons or other
			 weapons of mass destruction or missile systems.
							(8)Developments in
			 Russia’s asymmetric capabilities, including its strategy and efforts to develop
			 and deploy cyberwarfare and electronic warfare capabilities, details on the
			 number of malicious cyber incidents originating from Russia against Department
			 of Defense infrastructure, and associated activities originating or suspected
			 of originating from Russia.
							(9)The strategy and
			 capabilities of Russian space and counterspace programs, including trends,
			 global and regional activities, the involvement of military and civilian
			 organizations, including state-owned enterprises, academic institutions, and
			 commercial entities, and efforts to develop, acquire, or gain access to
			 advanced technologies that would enhance Russian military capabilities.
							(10)Developments in
			 Russia's nuclear program, including the size and state of Russia's stockpile,
			 its nuclear strategy and associated doctrines, its civil and military
			 production capacities, and projections of its future arsenals.
							(11)A description of
			 Russia's anti-access and area denial capabilities.
							(12)A description of
			 Russia's command, control, communications, computers, intelligence,
			 surveillance, and reconnaissance modernization program and its applications for
			 Russia's precision guided weapons.
							(13)In consultation
			 with the Secretary of Energy and the Secretary of State, developments regarding
			 United States-Russian engagement and cooperation on security matters.
							(14)The current state
			 of United States military-to-military contacts with the Russian Federation
			 Armed Forces, which shall include the following:
								(A)A comprehensive
			 and coordinated strategy for such military-to-military contacts and updates to
			 the strategy.
								(B)A summary of all
			 such military-to-military contacts during the one-year period preceding the
			 report, including a summary of topics discussed and questions asked by the
			 Russian participants in those contacts.
								(C)A description of
			 such military-to-military contacts scheduled for the 12-month period following
			 such report and the plan for future contacts.
								(D)The Secretary's
			 assessment of the benefits the Russians expect to gain from such
			 military-to-military contacts.
								(E)The Secretary's
			 assessment of the benefits the Department of Defense expects to gain from such
			 military-to-military contacts, and any concerns regarding such contacts.
								(F)The Secretary's
			 assessment of how such military-to-military contacts fit into the larger
			 security relationship between the United States and the Russian
			 Federation.
								(15)A description of
			 Russian military-to-military relationships with other countries, including the
			 size and activity of military attaché offices around the world and military
			 education programs conducted in Russia for other countries or in other
			 countries for the Russians.
							(16)Other military
			 and security developments involving Russia that the Secretary of Defense
			 considers relevant to United States national security.
							(c)DefinitionIn this section the term specified
			 congressional committees means—
							(1)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives; and
							(2)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate.
							1269.Limitation on
			 assistance to provide tear gas or other riot control itemsNone of the funds authorized to be
			 appropriated by this Act may be used to provide tear gas or other riot control
			 items to the government of a country undergoing a transition to democracy in
			 the Middle East or North Africa unless the Secretary of Defense certifies to
			 the Committee on Armed Services of the Senate and the Committee on Armed
			 Services of the House of Representatives that the security forces of such
			 government are not using excessive force to repress peaceful, lawful, and
			 organized dissent.
					1270.Report on
			 certain financial assistance to Afghan militaryNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report on measures to monitor and ensure that United States financial
			 assistance to the Afghan National Security Forces to purchase fuel is not used
			 to purchase fuel from Iran in violation of United States sanctions.
					1271.Israel’s right
			 to self-defenseCongress fully
			 supports Israel’s lawful exercise of self-defense, including actions to halt
			 regional aggression.
					1272.Sense of
			 Congress strongly supporting the full implementation of United States and
			 international sanctions on Iran and urging the President to continue to
			 strengthen enforcement of sanctions legislation
						(a)FindingsCongress finds the following:
							(1)On May 14, 1948, the people of Israel
			 proclaimed the establishment of the sovereign and independent State of
			 Israel.
							(2)On March 28, 1949,
			 the United States Government recognized the establishment of the new State of
			 Israel and established full diplomatic relations.
							(3)Since its
			 establishment nearly 65 years ago, the modern State of Israel has rebuilt a
			 nation, forged a new and dynamic democratic society, and created a thriving
			 economic, political, cultural, and intellectual life despite the heavy costs of
			 war, terrorism, and unjustified diplomatic and economic boycotts against the
			 people of Israel.
							(4)The people of
			 Israel have established a vibrant, pluralistic, democratic political system,
			 including freedom of speech, association, and religion; a vigorously free
			 press; free, fair, and open elections; the rule of law; a fully independent
			 judiciary; and other democratic principles and practices.
							(5)Since the 1979
			 revolution in Iran, the leaders of the Islamic Republic of Iran have repeatedly
			 made threats against the existence of the State of Israel and sponsored acts of
			 terrorism and violence against its citizens.
							(6)On October 27,
			 2005, President of Iran Mahmoud Ahmadinejad called for a world without America
			 and Zionism.
							(7)In February 2012,
			 Supreme Leader of Iran Ali Khamenei said of Israel, The Zionist regime
			 is a true cancer tumor on this region that should be cut off. And it definitely
			 will be cut off..
							(8)In August 2012,
			 Supreme Leader Khamenei said of Israel, This bogus and fake Zionist
			 outgrowth will disappear off the landscape of geography..
							(9)In August 2012,
			 President Ahmadinejad said that in the new Middle East * * * there will
			 be no trace of the American presence and the Zionists;
							(10)The Department of
			 State has designated the Islamic Republic of Iran as a state sponsor of
			 terrorism since 1984 and has characterized the Islamic Republic of Iran as the
			 most active state sponsor of terrorism in the world.
							(11)The Government of
			 the Islamic Republic of Iran has provided weapons, training, funding, and
			 direction to terrorist groups, including Hamas, Hizballah, and Shiite militias
			 in Iraq that are responsible for the murder of hundreds of United States
			 service members and innocent civilians.
							(12)The Government of
			 the Islamic Republic of Iran has provided weapons, training, and funding to the
			 regime of Bashar al Assad that has been used to suppress and murder its own
			 people.
							(13)Since at least
			 the late 1980s, the Government of the Islamic Republic of Iran has engaged in a
			 sustained and well-documented pattern of illicit and deceptive activities to
			 acquire a nuclear weapons capability.
							(14)Since September
			 2005, the Board of Governors of the International Atomic Energy Agency (IAEA)
			 has found the Islamic Republic of Iran to be in non-compliance with its
			 safeguards agreement with the IAEA, which Iran is obligated to undertake as a
			 non-nuclear-weapon State Party to the Treaty on the Non-Proliferation of
			 Nuclear Weapons, done at Washington, London, and Moscow July 1, 1968, and
			 entered into force March 5, 1970 (NPT).
							(15)The United
			 Nations Security Council has adopted multiple resolutions since 2006 demanding
			 of the Government of the Islamic Republic of Iran its full and sustained
			 suspension of all uranium enrichment-related and reprocessing activities and
			 its full cooperation with the IAEA on all outstanding issues related to its
			 nuclear activities, particularly those concerning the possible military
			 dimensions of its nuclear program.
							(16)The Government of
			 the Islamic Republic of Iran has refused to comply with United Nations Security
			 Council resolutions or to fully cooperate with the IAEA.
							(17)In November 2011,
			 the IAEA Director General issued a report that documented serious
			 concerns regarding possible military dimensions to Iran’s nuclear
			 programme, and affirmed that information available to the IAEA
			 indicates that Iran has carried out activities relevant to the
			 development of a nuclear explosive device and that some activities may
			 be ongoing.
							(18)The Government of
			 Iran stands in violation of the Universal Declaration of Human Rights for
			 denying its citizens basic freedoms, including the freedoms of expression,
			 religion, peaceful assembly and movement, and for flagrantly abusing the rights
			 of minorities and women.
							(19)In his State of
			 the Union Address on January 24, 2012, President Barack Obama stated,
			 Let there be no doubt: America is determined to prevent Iran from
			 getting a nuclear weapon, and I will take no options off the table to achieve
			 that goal..
							(20)Congress has
			 passed and the President has signed into law legislation imposing significant
			 economic and diplomatic sanctions on Iran to encourage the Government of Iran
			 to abandon its pursuit of nuclear weapons and end its support for
			 terrorism.
							(21)These sanctions,
			 while having significant effect, have yet to persuade Iran to abandon its
			 illicit pursuits and comply with United Nations Security Council
			 resolutions.
							(22)More stringent
			 enforcement of sanctions legislation, including elements targeting oil exports
			 and access to foreign exchange, could still lead the Government of Iran to
			 change course.
							(23)In his State of
			 the Union Address on February 12, 2013, President Obama reiterated, The
			 leaders of Iran must recognize that now is the time for a diplomatic solution,
			 because a coalition stands united in demanding that they meet their
			 obligations. And we will do what is necessary to prevent them from getting a
			 nuclear weapon..
							(24)On March 4, 2012,
			 President Obama stated, Iran's leaders should understand that I do not
			 have a policy of containment; I have a policy to prevent Iran from obtaining a
			 nuclear weapon..
							(25)On October 22,
			 2012, President Obama said of Iran, The clock is ticking * * * And we're
			 going to make sure that if they do not meet the demands of the international
			 community, then we are going to take all options necessary to make sure they
			 don't have a nuclear weapon..
							(26)On May 19, 2011,
			 President Obama stated, Every state has the right to self-defense, and
			 Israel must be able to defend itself, by itself, against any
			 threat..
							(27)On September 21,
			 2011, President Obama stated, America's commitment to Israel's security
			 is unshakeable. Our friendship with Israel is deep and
			 enduring..
							(28)On March 4, 2012,
			 President Obama stated, And whenever an effort is made to delegitimize
			 the state of Israel, my administration has opposed them. So there should not be
			 a shred of doubt by now: when the chips are down, I have Israel's
			 back..
							(29)On October 22,
			 2012, President Obama stated, Israel is a true friend. And if Israel is
			 attacked, America will stand with Israel. I've made that clear throughout my
			 presidency * * * I will stand with Israel if they are attacked..
							(30)In December 2012,
			 74 United States Senators wrote to President Obama As you begin your
			 second term as President, we ask you to reiterate your readiness to take
			 military action against Iran if it continues its efforts to acquire a nuclear
			 weapon. In addition, we urge you to work with our European and Middle Eastern
			 allies to demonstrate to the Iranians that a credible and capable multilateral
			 coalition exists that would support a military strike if, in the end, this is
			 unfortunately necessary..
							(31)The United
			 States-Israel Enhanced Security Cooperation Act of 2012 (Public Law
			 112–150) stated that it is United States policy to support
			 Israel’s inherent right to self-defense.
							(b)Sense of
			 CongressCongress—
							(1)reaffirms the
			 special bonds of friendship and cooperation that have existed between the
			 United States and the State of Israel for more than sixty years and that enjoy
			 overwhelming bipartisan support in Congress and among the people of the United
			 States;
							(2)strongly supports
			 the close military, intelligence, and security cooperation that President Obama
			 has pursued with Israel and urges this cooperation to continue and
			 deepen;
							(3)deplores and
			 condemns, in the strongest possible terms, the reprehensible statements and
			 policies of the leaders of the Islamic Republic of Iran threatening the
			 security and existence of Israel;
							(4)recognizes the
			 tremendous threat posed to the United States, the West, and Israel by the
			 Government of Iran’s continuing pursuit of a nuclear weapons capability;
							(5)reiterates that
			 the policy of the United States is to prevent Iran from acquiring a nuclear
			 weapon capability and to take such action as may be necessary to implement this
			 policy;
							(6)reaffirms its
			 strong support for the full implementation of United States and international
			 sanctions on Iran and urges the President to continue and strengthen
			 enforcement of sanctions legislation;
							(7)declares that the
			 United States has a vital national interest in, and unbreakable commitment to,
			 ensuring the existence, survival, and security of the State of Israel, and
			 reaffirms United States support for Israel’s right to self-defense; and
							(8)urges that, if the
			 Government of Israel is compelled to take military action in legitimate
			 self-defense against Iran’s nuclear weapons program, the United States
			 Government should stand with Israel and provide, in accordance with United
			 States law and the constitutional responsibility of Congress to authorize the
			 use of military force, diplomatic, military, and economic support to the
			 Government of Israel in its defense of its territory, people, and
			 existence.
							(c)Rule of
			 constructionNothing in this section shall be construed as an
			 authorization for the use of force or a declaration of war.
						1273.Sense of
			 Congress on the illegal nuclear weapons programs of Iran and North
			 KoreaIt is the sense of
			 Congress that—
						(1)the paramount
			 security concern of the United States is the ongoing and illegal nuclear
			 weapons programs of the Islamic Republic of Iran and the Democratic People’s
			 Republic of Korea;
						(2)it should be the
			 primary objective of the President of the United States to ensure that North
			 Korea’s nuclear program is completely and verifiably eliminated and that Iran,
			 and its terrorist proxies, are not allowed to develop nuclear weapons
			 capability and the means to deliver them;
						(3)the continuing
			 failure to compel Iran and North Korea to comply with their respective
			 obligations under international law risks greater nuclear proliferation
			 throughout already unstable regions by states that have chosen, but not
			 irreversibly so, to refrain from developing or acquiring their own nuclear
			 weapons capability;
						(4)nuclear arms
			 reductions by the United States and the Russian Federation have not persuaded
			 or otherwise incentivized Iran and North Korea to halt or reverse their
			 destabilizing and dangerous nuclear weapons programs, nor have they resulted in
			 increased cooperation by other states to deal with these threats; and
						(5)the President
			 should use all international fora available to the President to pursue the
			 complete and verifiable elimination of the nuclear weapons programs of Iran and
			 North Korea as the President’s paramount obligation to the security of the
			 American people.
						1274.Limitation on use
			 of funds to purchase equipment from Rosoboronexport
						(a)LimitationNo
			 funds authorized to be appropriated for the Department of Defense for any
			 fiscal year after fiscal year 2013 may be used for the purchase of any
			 equipment from Rosoboronexport until the Secretary of Defense certifies in
			 writing to the congressional defense committees that, to the best of the
			 Secretary's knowledge—
							(1)Rosoboronexport is
			 cooperating fully with the Defense Contract Audit Agency;
							(2)Rosoboronexport
			 has not delivered S–300 advanced anti-aircraft missiles to Syria; and
							(3)no new contracts
			 have been signed between the Bashar al Assad regime in Syria and
			 Rosoboronexport since January 1, 2013.
							(b)National
			 security waiver
							(1)In
			 generalThe Secretary of Defense may waive the limitation in
			 subsection (a) if the Secretary certifies that the waiver in order to purchase
			 equipment from Rosoboronexport is in national security interest of the United
			 States.
							(2)ReportIf
			 the Secretary waives the limitation in subsection (a) pursuant to paragraph
			 (1), the Secretary shall submit to the congressional defense committees, not
			 later than 30 days before purchasing equipment from Rosoboronexport pursuant to
			 the waiver, a report on the waiver. The report shall be submitted in classified
			 or unclassified form, at the election of the Secretary. The report shall
			 include the following:
								(A)An explanation why
			 it is in the national security interest of the United States to purchase
			 equipment from Rosoboronexport.
								(B)An explanation why
			 comparable equipment cannot be purchased from another corporation.
								(C)An assessment of
			 the cooperation of Rosoboronexport with the Defense Contract Audit
			 Agency.
								(D)An assessment of
			 whether and how many S–300 advanced anti-aircraft missiles have been delivered
			 to the Assad regime by Rosoboronexport.
								(E)A list of the
			 contracts that Rosoboronexport has signed with the Assad regime since January
			 1, 2013.
								(c)Requirement for
			 competitively bid contractsThe Secretary of Defense shall award any
			 contract that will use United States funds for the procurement of helicopters
			 for the Afghan Security Forces using competitive procedures based on
			 requirements developed by the Secretary of Defense.
						XIIICooperative
			 Threat Reduction
				1301.Specification
			 of cooperative threat reduction programs and funds
					(a)Specification of
			 cooperative threat reduction programsFor purposes of section 301
			 and other provisions of this Act, Cooperative Threat Reduction programs are the
			 programs specified in section 1501 of the National Defense Authorization Act
			 for Fiscal Year 1997 (50 U.S.C. 2362 note).
					(b)Fiscal year 2014
			 cooperative threat reduction funds definedAs used in this title,
			 the term fiscal year 2014 Cooperative Threat Reduction funds
			 means the funds appropriated pursuant to the authorization of appropriations in
			 section 301 and made available by the funding table in section 4301 for
			 Cooperative Threat Reduction programs.
					(c)Availability of
			 fundsFunds appropriated pursuant to the authorization of
			 appropriations in section 301 and made available by the funding table in
			 section 4301 for Cooperative Threat Reduction programs shall be available for
			 obligation for fiscal years 2014, 2015, and 2016.
					1302.Funding
			 allocations
					(a)Funding for
			 specific purposesOf the $528,455,000 authorized to be
			 appropriated to the Department of Defense for fiscal year 2014 in section 301
			 and made available by the funding table in section 4301 for Cooperative Threat
			 Reduction programs, the following amounts may be obligated for the purposes
			 specified:
						(1)For strategic
			 offensive arms elimination, $5,655,000.
						(2)For chemical
			 weapons destruction, $13,000,000.
						(3)For global nuclear
			 security, $32,793,000.
						(4)For cooperative
			 biological engagement, $293,142,110.
						(5)For proliferation
			 prevention, $149,314,890.
						(6)For threat
			 reduction engagement, $6,375,000.
						(7)For activities
			 designated as Other Assessments/Administrative Costs, $28,175,000.
						(b)Report on
			 obligation or expenditure of funds for other purposesNo fiscal
			 year 2014 Cooperative Threat Reduction funds may be obligated or expended for a
			 purpose other than a purpose listed in paragraphs (1) through (7) of subsection
			 (a) until 15 days after the date that the Secretary of Defense submits to
			 Congress a report on the purpose for which the funds will be obligated or
			 expended and the amount of funds to be obligated or expended. Nothing in the
			 preceding sentence shall be construed as authorizing the obligation or
			 expenditure of fiscal year 2014 Cooperative Threat Reduction funds for a
			 purpose for which the obligation or expenditure of such funds is specifically
			 prohibited under this title or any other provision of law.
					(c)Limited
			 authority to vary individual amounts
						(1)In
			 generalSubject to paragraph (2), in any case in which the
			 Secretary of Defense determines that it is necessary to do so in the national
			 interest, the Secretary may obligate amounts appropriated for fiscal year 2014
			 for a purpose listed in paragraphs (1) through (7) of subsection (a) in excess
			 of the specific amount authorized for that purpose.
						(2)Notice-and-wait
			 requiredAn obligation of funds for a purpose stated in
			 paragraphs (1) through (7) of subsection (a) in excess of the specific amount
			 authorized for such purpose may be made using the authority provided in
			 paragraph (1) only after—
							(A)the Secretary
			 submits to Congress notification of the intent to do so together with a
			 complete discussion of the justification for doing so; and
							(B)15 days have
			 elapsed following the date of the notification.
							1303.Extension for use
			 of contributions to the Cooperative Threat Reduction ProgramSection 1303(g) of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84;
			 22 U.S.C.
			 5952 note) is amended by striking 2015 and
			 inserting 2018.
				1304.Strategy to
			 modernize cooperative threat reduction and prevent the proliferation of weapons
			 of mass destruction and related materials in the Middle East and North Africa
			 region
					(a)Strategy
			 requiredThe Secretary of Defense, in consultation with the
			 Secretary of State and the Secretary of Energy, shall establish a comprehensive
			 and broad nonproliferation strategy to modernize cooperative threat reduction
			 and advance cooperative efforts with international partners to reduce the
			 threat from the proliferation of weapons of mass destruction and related
			 materials in the Middle East and North Africa region.
					(b)ElementsThe
			 strategy required by subsection (a) shall—
						(1)build upon the
			 current activities of the Departments of Defense, State, and Energy’s
			 nonproliferation programs that aim to mitigate the range of threats in the
			 Middle East and North Africa region posed by weapons of mass
			 destruction;
						(2)review issues
			 relating to the threat from the proliferation of weapons of mass destruction
			 and related materials in the Middle East and North Africa region on a regional
			 basis as well as on a country-by-country basis;
						(3)review the
			 activities and achievements in the Middle East and North Africa region of the
			 Department of Defense Cooperative Threat Reduction Program and the
			 nonproliferation programs at the Department of State and Department of Energy
			 and other United States Government agencies and departments designed to address
			 nuclear, radiological, chemical, and biological safety and security
			 issues;
						(4)ensure the
			 continued coordination of cooperative nonproliferation efforts within the
			 United States Government and further mobilize and leverage additional resources
			 from partner nations, nongovernmental and multilateral organizations, and
			 international institutions;
						(5)include an
			 assessment of what countries are financially, materially, or technologically
			 supporting proliferation in this region and how the strategy will prevent, stop
			 or interdict the support;
						(6)include an
			 estimate of associated costs required to plan and execute the proposed
			 cooperative threat reduction activities in order to execute the comprehensive
			 strategy to prevent the proliferation of weapons of mass destruction and
			 related materials; and
						(7)include a
			 discussion of the metrics to measure the strategy’s and activities’ success in
			 reducing the regional threat of the proliferation of weapons of mass
			 destruction.
						(c)Integration and
			 coordinationThe strategy required by subsection (a) shall
			 include an assessment of gaps in current cooperative nonproliferation efforts,
			 an articulation of agencies’ threat reduction priorities in the Middle East and
			 North Africa region, the establishment of appropriate metrics for determining
			 success in the region, and steps to ensure that the strategy fits in broader
			 United States efforts to reduce the threat from weapons of mass
			 destruction.
					(d)ConsultationIn
			 establishing the strategy required by subsection (a), the Secretary of Defense
			 may consult with both governmental and nongovernmental experts from a diverse
			 set of views.
					(e)Strategy and
			 implementation planNot later than March 31, 2014, the Secretary
			 of Defense shall submit to the specified congressional committees the
			 cooperative threat reduction modernization strategy required by subsection (a),
			 as well as a plan for the implementation of the strategy required by subsection
			 (a).
					(f)FormThe
			 strategy required by subsection (a) shall be submitted in unclassified form,
			 but may include a classified annex.
					(g)Specified
			 congressional committeesIn this section, the term specific
			 congressional committees means—
						(1)the Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives; and
						(2)the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate.
						XIVOther
			 Authorizations
				AMilitary
			 Programs
					1401.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds, as specified in the
			 funding table in section 4501.
					1402.National
			 defense sealift fundFunds are
			 hereby authorized to be appropriated for the fiscal year 2014 for the National
			 Defense Sealift Fund, as specified in the funding table in section 4501.
					1403.Chemical
			 Agents and Munitions Destruction, Defense
						(a)Authorization of
			 appropriationsFunds are hereby authorized to be appropriated for
			 the Department of Defense for fiscal year 2014 for expenses, not otherwise
			 provided for, for Chemical Agents and Munitions Destruction, Defense, as
			 specified in the funding table in section 4501.
						(b)UseAmounts
			 authorized to be appropriated under subsection (a) are authorized for—
							(1)the destruction of
			 lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction of
			 chemical warfare materiel of the United States that is not covered by section
			 1412 of such Act.
							1404.Drug
			 interdiction and counter-drug activities, defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2014 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, as specified in the funding table in section 4501.
					1405.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2014 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, as specified in the funding
			 table in section 4501.
					1406.Defense Health
			 ProgramFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the Defense Health
			 Program, as specified in the funding table in section 4501, for use of the
			 Armed Forces and other activities and agencies of the Department of Defense in
			 providing for the health of eligible beneficiaries.
					BNational Defense
			 Stockpile
					1411.Use of
			 National Defense Stockpile for the conservation of a strategic and critical
			 materials supply
						(a)Presidential
			 responsibility for conservation of stockpile
			 materialsSection 98e(a) of title 50, United
			 States Code, is amended—
							(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
							(2)by inserting after
			 paragraph (4) the following new paragraph (5):
								
									(5)provide for the
				recovery of any strategic and critical material from excess materials made
				available for recovery purposes by other Federal
				agencies;
									.
							(b)Uses of National
			 Defense Stockpile Transaction FundSection 98h(b)(2) of title 50,
			 United States Code, is amended—
							(1)by redesignating
			 subparagraphs (D) through (L) as subparagraphs (E) through (M), respectively;
			 and
							(2)by inserting after
			 subparagraph (C) the following new subparagraph (D):
								
									(D)Encouraging the
				conservation of strategic and critical
				materials.
									.
							(c)Development of
			 domestic sourcesSection 98h–6(a) of title 50,
			 United States Code, is amended, in the matter preceding paragraph (1), by
			 inserting and conservation after
			 development.
						1412.Authority to
			 acquire additional materials for the National Defense Stockpile
						(a)Acquisition
			 authorityUsing funds available in the National Defense Stockpile
			 Transaction Fund, the National Defense Stockpile Manager may acquire the
			 following materials determined to be strategic and critical materials required
			 to meet the defense, industrial, and essential civilian needs of the United
			 States:
							(1)Ferroniobium.
							(2)Dysprosium
			 Metal.
							(3)Yttrium
			 Oxide.
							(4)Cadmium Zinc Tellurium Substrate
			 Materials.
							(5)Lithium Ion
			 Precursors.
							(6)Triamino-Trinitrobenzene
			 and Insensitive High Explosive Molding Powders.
							(b)Amount of
			 authorityThe National Defense Stockpile Manager may use up to
			 $41,000,000 of the National Stockpile Transaction Fund for acquisition of the
			 materials specified in subsection (a).
						(c)Fiscal year
			 limitationThe authority under this section is available for
			 purchases during fiscal year 2014 through fiscal year 2019.
						COther
			 Matters
					1421.Authority for
			 transfer of funds to Joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Health Care
			 Center, Illinois
						(a)Authority for
			 transfer of fundsOf the funds authorized to be appropriated for
			 section 507 and available for the Defense Health Program for operation and
			 maintenance, $143,087,000 may be transferred by the Secretary of Defense to the
			 Joint Department of Defense–Department of Veterans Affairs Medical Facility
			 Demonstration Fund established by subsection (a)(1) of section 1704 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of
			 such section 1704, any funds so transferred shall be treated as amounts
			 authorized and appropriated specifically for the purpose of such a
			 transfer.
						(b)Use of
			 transferred fundsFor the purposes of subsection (b) of such
			 section 1704, facility operations for which funds transferred under subsection
			 (a) may be used are operations of the Captain James A. Lovell Federal Health
			 Care Center, consisting of the North Chicago Veterans Affairs Medical Center,
			 the Navy Ambulatory Care Center, and supporting facilities designated as a
			 combined Federal medical facility under an operational agreement covered by
			 section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat.
			 4500).
						1422.Authorization of
			 appropriations for Armed Forces Retirement HomeThere is hereby authorized to be
			 appropriated for fiscal year 2014 from the Armed Forces Retirement Home Trust
			 Fund the sum of $67,800,000 for the operation of the Armed Forces Retirement
			 Home.
					1423.Cemeterial
			 expensesFunds are hereby
			 authorized to be appropriated for the Department of the Army for fiscal year
			 2014 for cemeterial expenses, not otherwise provided for, in the amount of
			 $45,800,000.
					XVAuthorization of
			 Additional Appropriations for Overseas Contingency Operations
				AAuthorization of
			 Additional Appropriations
					1501.PurposeThe purpose of this subtitle is to authorize
			 appropriations for the Department of Defense for fiscal year 2014 to provide
			 additional funds for overseas contingency operations being carried out by the
			 Armed Forces.
					1502.ProcurementFunds are hereby authorized to be
			 appropriated for fiscal year 2014 for procurement accounts for the Army, the
			 Navy and the Marine Corps, the Air Force, and Defense-wide activities, as
			 specified in the funding table in section 4102.
					1503.Research,
			 development, test, and evaluationFunds are hereby authorized to be
			 appropriated for fiscal year 2014 for the use of the Department of Defense for
			 research, development, test, and evaluation, as specified in the funding table
			 in section 4202.
					1504.Operation and
			 maintenanceFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4302.
					1505.Military
			 personnelFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for military personnel, as specified in
			 the funding table in section 4402.
					1506.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds, as specified in the
			 funding table in section 4502.
					1507.Drug
			 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2014 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, as specified in the funding table in section 4502.
					1508.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2014 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, as specified in the funding
			 table in section 4502.
					1509.Defense Health
			 ProgramFunds are hereby
			 authorized to be appropriated for the Department of Defense for fiscal year
			 2014 for expenses, not otherwise provided for, for the Defense Health Program,
			 as specified in the funding table in section 4502.
					BFinancial
			 Matters
					1521.Treatment as
			 additional authorizationsThe
			 amounts authorized to be appropriated by this title are in addition to amounts
			 otherwise authorized to be appropriated by this Act.
					1522.Special
			 transfer authority
						(a)Authority To
			 Transfer Authorizations
							(1)AuthorityUpon
			 determination by the Secretary of Defense that such action is necessary in the
			 national interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this title for fiscal year 2014
			 between any such authorizations for that fiscal year (or any subdivisions
			 thereof). Amounts of authorizations so transferred shall be merged with and be
			 available for the same purposes as the authorization to which
			 transferred.
							(2)LimitationThe
			 total amount of authorizations that the Secretary may transfer under the
			 authority of this subsection may not exceed $3,000,000,000.
							(b)Terms and
			 ConditionsTransfers under this section shall be subject to the
			 same terms and conditions as transfers under section 1001.
						(c)Additional
			 AuthorityThe transfer authority provided by this section is in
			 addition to the transfer authority provided under section 1001.
						CLimitations and
			 Other Matters
					1531.Afghanistan
			 Security Forces Fund
						(a)Continuation of
			 existing limitations on use of funds in FundFunds available to
			 the Department of Defense for the Afghanistan Security Forces Fund for fiscal
			 year 2014 shall be subject to the conditions contained in subsections (b)
			 through (g) of section 1513 of the National Defense Authorization Act for
			 Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428),
			 as amended by section 1531(b) of the Ike Skelton National Defense Authorization
			 Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4424).
						(b)Revision of Plan
			 for Use of Afghanistan Security Forces Fund
							(1)Revision and
			 PurposeThe Secretary of
			 Defense shall revise the plan required by section 1531(e) of the National
			 Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 2056) regarding use of the Afghanistan
			 Security Forces Fund through September 30, 2017, to ensure that an office or
			 official of the Department of Defense is identified as responsible for each
			 program or activity supported using funds available to the Department of
			 Defense through the Afghanistan Security Forces Fund.
							(2)SubmissionNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional committees the plan as revised pursuant to paragraph (1).
							(c)Promotion of
			 recruitment and retention of womenOf the funds available to the Department of
			 Defense for the Afghanistan Security Forces Fund for fiscal year 2014, no less
			 than $47,300,000 shall be used for the recruitment and retention of women in
			 the Afghanistan National Security Forces. This requirement does not modify the
			 distribution of funds for programs and activities supported using the
			 Afghanistan Security Forces Fund, but will ensure attention to recruitment and
			 retention of women within each program and activity.
						1532.Future role of
			 Joint Improvised Explosive Device Defeat Organization
						(a)Report
			 requiredNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a report on the future
			 plans of the Department of Defense for the Joint Improvised Explosive Device
			 Defeat Organization (JIEDDO).
						(b)Required
			 elementsThe report required by subsection (a) shall include the
			 following elements:
							(1)An analysis of
			 alternatives considered in determining the future plans for JIEDDO.
							(2)If the Secretary
			 of Defense plans to discontinue JIEDDO—
								(A)a description of
			 how JIEDDO’s major programs and capabilities will be integrated into other
			 components within the Department of Defense or discontinued; and
								(B)a statement of the
			 estimated costs to other components of the Department for any JIEDDO programs
			 and capabilities that are reassigned to such components.
								(3)If the Secretary
			 of Defense plans to continue JIEDDO—
								(A)a statement of the expected mission of
			 JIEDDO;
								(B)a description of the expected
			 organizational structure for JIEDDO, including the reporting structure and
			 lines of authority within the Department and personnel strength, including
			 contractors; and
								(C)a statement of the estimated costs and
			 budgetary impacts related to implementing any changes to the mission of JIEDDO
			 and its organizational structure.
								(4)A
			 timeline for implementation of the selected alternative described in paragraph
			 (2) or (3).
							(5)A
			 description on how the Department will identify and incorporate lessons learned
			 from establishing and managing JIEDDO and its programs.
							1533.Limitation on
			 intelligence, surveillance, and reconnaissance support for Operation Observant
			 CompassNone of the amounts
			 authorized to be appropriated for operation and maintenance by section 1504, as
			 specified in the funding table in section 4302, may be obligated or expended
			 for intelligence, surveillance, and reconnaissance support for Operation
			 Observant Compass until the Secretary of Defense submits to the congressional
			 defense committees a report on Operation Observant Compass, including the
			 specific goals of the campaign to counter the Lord Resistance Army, the precise
			 metrics used to measure progress in such campaign, and the required steps that
			 will be taken to transition such campaign if it is determined that it is no
			 longer necessary for the United States to support the mission of such
			 campaign.
					1534.Report on
			 United States force levels and costs of military operations in
			 AfghanistanNot later than
			 January 15, 2014, the Secretary of Defense shall submit to the Committees on
			 Armed Services of the House of Representatives and Senate a report on the
			 following:
						(1)The estimated
			 United States force levels in Afghanistan for each of years 2015 through
			 2020.
						(2)The estimated
			 costs of United States military operations in Afghanistan for each of fiscal
			 years 2015 through 2020.
						1535.Limitation on
			 funds for the Afghanistan Security Forces Fund to acquire certain aircraft,
			 vehicles, and equipment
						(a)LimitationOf the funds authorized to be appropriated
			 by this Act to the Department of Defense for the Afghanistan Security Forces
			 Fund (ASFF), $2,600,000,000 shall be withheld from obligation and expenditure
			 until the Secretary of Defense submits to the Committee on Armed Services of
			 the House of Representatives and the Committee on Armed Services of the Senate
			 a report as described in subsection (b).
						(b)ReportThe report referred to in subsection (a) is
			 a report that includes the following information:
							(1)A list of all covered aircraft, vehicles,
			 and equipment to be purchased with funds authorized to be appropriated by this
			 Act to the Department of Defense for the ASFF.
							(2)The expected date on which such covered
			 aircraft, vehicles, and equipment would be delivered and operable in
			 Afghanistan.
							(3)The full requirements for operating such
			 covered aircraft, vehicles, and equipment.
							(4)The plan for maintenance of such covered
			 aircraft, vehicles, and equipment and estimated costs of such covered aircraft,
			 vehicles, and equipment by year, through 2020.
							(5)The expected date that ASFF personnel would
			 be fully capable of operating and maintaining such covered aircraft, vehicles,
			 and equipment without support from United States personnel.
							(6)An explanation of the extent to which the
			 acquisition of such covered aircraft, vehicles, and equipment will impact the
			 longer-term United States costs of supporting the ASFF.
							(c)Covered
			 aircraft, vehicles, and equipmentIn this section, the term covered
			 aircraft, vehicles, and equipment means helicopters, systems for close
			 air support, air mobility systems, and armored vehicles.
						XVIIndustrial Base
			 Matters
				1601.Periodic
			 audits of contracting compliance by Inspector General of Department of
			 Defense
					(a)Requirement for
			 periodic audits of contracting complianceThe Inspector General
			 of the Department of Defense shall conduct periodic audits of contracting
			 practices and policies related to procurement under
			 section
			 2533a of title 10, United States Code. Such an audit shall be
			 conducted at least once every three years.
					(b)Requirement for
			 additional information in semiannual reportsThe Inspector
			 General of the Department of Defense shall ensure that findings and other
			 information resulting from audits conducted pursuant to subsection (a) are
			 included in the semiannual report transmitted to congressional committees under
			 section
			 8(f)(1) of the Inspector General Act of 1978 (5 U.S.C. App.).
					1602.Expansion of
			 the procurement technical assistance program to advance small business
			 growth
					(a)Advancing small
			 business growth
						(1)In
			 generalChapter 142 of title 10,
			 United States Code, is amended—
							(A)by redesignating
			 section 2419 as section 2420; and
							(B)by inserting after
			 section 2418 the following new section 2419:
								
									2419.Advancing
				small business growth
										(a)Identification
				of recommended business capabilities and characteristics(1)The Under Secretary of
				Defense for Acquisition, Technology, and Logistics shall publish in the Federal
				Register and on the website of the Office of Small Business Programs of the
				Department of Defense a list of capabilities and characteristics recommended
				for the successful transition of a qualified small business concern to become
				competitive as an other-than-small business for contracts awarded by the
				Department of Defense. The capabilities and characteristics on the list shall
				be set forth by North American Industry Classification System sector.
											(2)The list shall be reviewed and
				updated appropriately on an annual basis.
											(b)Contract clause
				required(1)The Under Secretary
				shall require the clause described in paragraph (2) to be included in each
				covered contract awarded by the Department of Defense.
											(2)The clause described in this
				paragraph is a clause that—
												(A)requires the contractor to acknowledge
				that acceptance of the contract may cause the business to exceed the applicable
				small business size standards (established pursuant to section 3(a) of the
				Small Business Act) for the industry concerned and that the contractor may no
				longer qualify as a small business concern for that industry; and
												(B)encourages the contractor to develop
				capabilities and characteristics identified in the list required by subsection
				(a) if the contractor intends to remain competitive as an other-than-small
				business in that industry.
												(c)Assistance for
				advancing certain small businessesEligible small businesses may be provided
				specific assistance with developing the capabilities and characteristics
				identified in the list required by subsection (a), as part of any procurement
				technical assistance furnished pursuant to this chapter.
										(d)DefinitionsIn
				this section:
											(1)The term
				covered contract means a contract—
												(A)awarded to a
				qualified small business concern as defined pursuant to section 3(a) of the
				Small Business Act; and
												(B)with an estimated
				annual value—
													(i)that will exceed
				the applicable receipt-based small business size standard; or
													(ii)if the contract
				is in an industry with an employee-based size standard, that will exceed
				$70,000,000.
													(2)The term eligible small
				business means a qualified small business concern as defined pursuant
				to section 3(a) of the Small Business Act that has entered into a contract with
				the Department of Defense that includes a contract clause described in
				subsection
				(b)(2).
											.
							(2)Clerical
			 amendmentThe table of sections as the beginning of such chapter
			 is amended by striking the item relating to section 2419 and inserting the
			 following:
							
								
									2419. Advancing small business
				growth.
									2420.
				Regulations.
								
								.
						(b)Exception to
			 limitation on fundingSection 2414 of such title is
			 amended—
						(1)in subsection (a),
			 by striking The value and inserting Except as provided in
			 subsection (c), the value; and
						(2)by adding at the
			 end the following new subsection (c):
							
								(c)ExceptionThe
				value of the assistance provided in accordance with section 2419(c) of this
				title is not subject to the limitations in subsection
				(a).
								.
						(c)Revisions to
			 cooperative agreements
						(1)Full funding
			 allowed for certain assistanceSection 2413(b) of such title is
			 amended—
							(A)by striking
			 except that in the case and
			 inserting:
								
									except
			 that—(1)in the
				case
									;
							(B)by striking the
			 period at the end and inserting ; and; and
							(C)by adding at the
			 end the following new paragraph:
								
									(2)in the case of a program sponsored by such
				an entity that provides specific assistance for eligible small businesses
				pursuant to section 2419(c) of this title, the Secretary may agree to furnish
				the full cost of such
				assistance.
									.
							(2)Additional
			 considerationsSection 2413 of such title is further amended by
			 adding at the end the following new subsection:
							
								(e)In determining the level of funding to
				provide under an agreement under subsection (b), the Secretary shall consider
				the forecast by the eligible entity of demand for procurement technical
				assistance, and, in the case of an established program under this chapter, the
				outlays and receipts of such program during prior years of
				operation.
								.
						(3)Conforming
			 amendmentSection 2413(d) of such title is amended by striking
			 and in determining the level of funding to provide under an agreement
			 under subsection (b),.
						(d)Report
			 requiredNot later than March 15 of 2015, 2016, and 2017, the
			 Secretary of Defense shall submit to the congressional defense committees a
			 report on the implementation of the amendments made by this section, along with
			 any recommendations for improving the Procurement Technical Assistance
			 Cooperative Agreement Program.
					1603.Amendments
			 relating to Procurement Technical Assistance Cooperative Agreement
			 Program
					(a)Increase in
			 Government shareSection 2413(b) of title 10, United
			 States Code, is amended—
						(1)by striking
			 one-half both places it appears and inserting 65
			 percent; and
						(2)by striking three-fourths
			 and inserting 75 percent.
						(b)Increase in
			 limitations on value of assistanceSection 2414(a) of such title
			 is amended—
						(1)in paragraphs (1)
			 and (4), by striking $600,000 and inserting
			 $750,000;
						(2)in paragraph (2),
			 by striking $300,000 and inserting $450,000;
			 and
						(3)in paragraph (3),
			 by striking $150,000 and inserting $300,000.
						1604.Strategic plan for
			 requirements for war reserve stocks of meals ready-to-eat
					(a)Limitation;
			 strategic planThe
			 Administrator of the Defense Logistics Agency may not make any reductions in
			 the requirements for war reserve stocks of meals ready-to-eat until the
			 Administrator and the heads of the military services, in consultation with
			 manufacturers of meals ready-to-eat, develop a comprehensive strategic plan to
			 address—
						(1)the aggregate
			 meals ready-to-eat requirements for each of the military departments;
						(2)industrial base
			 sustainment and war-time surge capacity requirements for meals ready-to-eat;
			 and
						(3)timely rotation of
			 the war reserves of meals-ready-to-eat.
						(b)Briefing
			 requiredThe Administrator
			 shall brief the congressional defense committees on the strategic plan
			 developed under subsection (a) before making any reductions in the requirements
			 for war reserve stocks of meals ready-to-eat.
					1605.Foreign commercial
			 satellite services
					(a)In
			 generalChapter
			 135 of title 10, United States Code, as amended by section
			 911(b) of this Act, is further amended by adding at the end the following new
			 section:
						
							2279.Foreign
				commercial satellite services
								(a)ProhibitionThe Secretary of Defense may not enter into
				a contract for satellite services with a foreign entity if—
									(1)the foreign entity
				is an entity in which the government of a covered foreign country has an
				ownership interest; or
									(2)the foreign entity
				plans to or is expected to provide launch or other satellite services under the
				contract from a covered foreign country.
									(b)WaiverThe
				Secretary of Defense may waive subsection (a) for a particular contract if the
				Secretary, in consultation with the Director of National Intelligence, submits
				to the congressional defense committees a national security assessment for such
				contract that includes the following:
									(1)The projected
				period of performance (including any period covered by options to extend the
				contract), the financial terms, and a description of the services to be
				provided under the contract.
									(2)To the extent
				practicable, a description of the ownership interest that a covered foreign
				country has in the foreign entity providing satellite services to the
				Department of Defense under the contract and the launch or other satellite
				services that will be provided in a covered foreign country under the
				contract.
									(3)A justification
				for entering into a contract with such foreign entity and a description of the
				actions necessary to eliminate the need to enter into such a contract with such
				foreign entity in the future.
									(4)A risk assessment
				of entering into a contract with such foreign entity, including an assessment
				of mission assurance and security of information and a description of any
				measures necessary to mitigate risks found by such risk assessment.
									(c)Delegation of
				waiver authorityThe
				Secretary of Defense may only delegate the authority under subsection (b) to
				waive subsection (a) to the Deputy Secretary of Defense, the Under Secretary of
				Defense for Policy, or the Under Secretary of Defense for Acquisition,
				Technology, and Logistics and such authority may not be further
				delegated.
								(d)Form of waiver
				assessmentsEach assessment under subsection (b) shall be
				submitted in unclassified form, but may include a classified annex.
								(e)Covered foreign
				country definedIn this
				section, the term covered foreign country means a country
				described in section 1261(c)(2) of the National Defense Authorization Act for
				Fiscal Year 2013 (Public Law 112–239; 126 Stat.
				2019).
								.
					(b)Table of
			 sections amendmentThe table
			 of sections at the beginning of such chapter, as amended by section 911(c) of
			 this Act, is further amended by adding at the end the following item:
						
							
								2279. Foreign commercial satellite
				services.
							
							.
					1606.Proof of Concept
			 Commercialization Pilot Program
					(a)Pilot
			 ProgramThe Secretary of
			 Defense, acting through the Assistant Secretary of Defense for Research and
			 Engineering, shall establish and implement a pilot program, to be known as the
			 Proof of Concept Commercialization Pilot Program, in accordance
			 with this section.
					(b)PurposeThe purpose of the pilot program is to
			 accelerate the commercialization of basic research innovations from qualifying
			 institutions.
					(c)Awards
						(1)In
			 generalUnder the pilot program, the Secretary shall make
			 financial awards to qualifying institutions in accordance with this
			 subsection.
						(2)Competitive,
			 merit-based processAn award under the pilot program shall be
			 made using a competitive, merit-based process.
						(3)EligibilityA
			 qualifying institution shall be eligible for an award under the pilot program
			 if the institution agrees to—
							(A)use funds from the
			 award for the uses specified in paragraph (5); and
							(B)oversee the use of the funds
			 through—
								(i)a
			 rigorous, diverse review board comprised of experts in translational and proof
			 of concept research, including industry, start-up, venture capital, technical,
			 financial, and business experts and university technology transfer
			 officials;
								(ii)technology
			 validation milestones focused on market feasibility;
								(iii)simple reporting
			 on program progress; and
								(iv)a process to reallocate funding from poor
			 performing projects to those with more potential.
								(4)CriteriaAn award may be made under the pilot
			 program to a qualifying institution in accordance with the following
			 criteria:
							(A)The extent to
			 which a qualifying institution—
								(i)has an established and proven technology
			 transfer or commercialization office and has a plan for engaging that office in
			 the program’s implementation or has outlined an innovative approach to
			 technology transfer that has the potential to increase or accelerate technology
			 transfer outcomes and can be adopted by other qualifying institutions;
								(ii)can
			 assemble a project management board comprised of industry, start-up, venture
			 capital, technical, financial, and business experts;
								(iii)has an
			 intellectual property rights strategy or office; and
								(iv)demonstrates a
			 plan for sustainability beyond the duration of the funding from the
			 award.
								(B)Such other
			 criteria as the Secretary determines necessary.
							(5)Use of
			 award
							(A)In
			 generalSubject to subparagraph (B), the funds from an award may
			 be used to evaluate the commercial potential of existing discoveries, including
			 activities that contribute to determining a project’s commercialization path,
			 including technical validations, market research, clarifying intellectual
			 property rights, and investigating commercial and business
			 opportunities.
							(B)Limitations
								(i)The amount of an award may not exceed
			 $500,000 a year.
								(ii)Funds from an
			 award may not be used for basic research, or to fund the acquisition of
			 research equipment or supplies unrelated to commercialization
			 activities.
								(d)ReportNot later than one year after the
			 establishment of the pilot program, the Secretary shall submit to the
			 congressional defense committees and to the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report evaluating the effectiveness
			 of the activities of the pilot program. The report shall include—
						(1)a
			 detailed description of the pilot program, including incentives and activities
			 undertaken by review board experts;
						(2)an accounting of
			 the funds used in the pilot program;
						(3)a
			 detailed description of the institutional selection process;
						(4)a
			 detailed compilation of results achieved by the pilot program; and
						(5)an analysis of the
			 program’s effectiveness, with data supporting the analysis.
						(e)Qualifying
			 institution definedIn this
			 section, the term qualifying institution means a nonprofit
			 institution, as defined in section 4(3) of the Stevenson-Wydler Technology
			 Innovation Act of 1980 (15 U.S.C. 3703(3)), or a Federal
			 laboratory, as defined in section 4(4) of the Stevenson-Wydler Technology
			 Innovation Act of 1980 (15 U.S.C. 3703(4)).
					(f)TerminationThe pilot program conducted under this
			 section shall terminate on September 30, 2018.
					1607.Reporting on
			 goals for procurement contracts awarded to small business
			 concernsSubsection (h) of
			 section 15 of the Small Business Act (15 U.S.C. 644) is amended to read as
			 follows:
					
						(h)Reporting on
				goals for procurement contracts awarded to small business concerns
							(1)Agency
				reportsAt the conclusion of each fiscal year, the head of each
				Federal agency shall submit to the Administrator a report describing—
								(A)the extent of the
				participation by small business concerns, small business concerns owned and
				controlled by veterans (including service-disabled veterans), qualified HUBZone
				small business concerns, small business concerns owned and controlled by
				socially and economically disadvantaged individuals, and small business
				concerns owned and controlled by women in the procurement contracts of such
				agency during such fiscal year;
								(B)whether the agency
				achieved the goals established for the agency under subsection (g)(2) with
				respect to such fiscal year;
								(C)any justifications
				for a failure to achieve such goals; and
								(D)a remediation plan
				with proposed new practices to better meet such goals, including analysis of
				factors leading to any failure to achieve such goals.
								(2)Reports by
				administratorNot later than 60 days after receiving a report
				from each Federal agency under paragraph (1) with respect to a fiscal year, the
				Administrator shall submit to the President and Congress, and to make available
				on a public Web site, an annual report that includes—
								(A)a copy of each
				report submitted to the Administrator under paragraph (1);
								(B)a determination of
				whether each goal established by the President under subsection (g)(1) for such
				fiscal year was achieved;
								(C)a determination of
				whether each goal established by the head of a Federal agency under subsection
				(g)(2) for such fiscal year was achieved;
								(D)the reasons for
				any failure to achieve a goal established under paragraph (1) or (2) of
				subsection (g) for such fiscal year and a description of actions planned by the
				applicable agency to address such failure, including the Administrator’s
				comments and recommendations on the proposed remediation plan; and
								(E)for the Federal
				Government and each Federal agency, an analysis of the number and dollar amount
				of prime contracts awarded during such fiscal year to—
									(i)small business
				concerns—
										(I)in the
				aggregate;
										(II)through sole
				source contracts;
										(III)through
				competitions restricted to small business concerns; and
										(IV)through
				unrestricted competition;
										(ii)small business
				concerns owned and controlled by service-disabled veterans—
										(I)in the
				aggregate;
										(II)through sole
				source contracts;
										(III)through
				competitions restricted to small business concerns;
										(IV)through
				competitions restricted to small business concerns owned and controlled by
				service-disabled veterans; and
										(V)through
				unrestricted competition;
										(iii)qualified
				HUBZone small business concerns—
										(I)in the
				aggregate;
										(II)through sole
				source contracts;
										(III)through
				competitions restricted to small business concerns;
										(IV)through
				competitions restricted to qualified HUBZone small business concerns;
										(V)through
				unrestricted competition where a price evaluation preference was used;
				and
										(VI)through
				unrestricted competition where a price evaluation preference was not
				used;
										(iv)small business
				concerns owned and controlled by socially and economically disadvantaged
				individuals—
										(I)in the
				aggregate;
										(II)through sole
				source contracts;
										(III)through
				competitions restricted to small business concerns;
										(IV)through
				competitions restricted to small business concerns owned and controlled by
				socially and economically disadvantaged individuals;
										(V)through
				unrestricted competition; and
										(VI)by reason of that
				concern’s certification as a small business owned and controlled by socially
				and economically disadvantaged individuals;
										(v)small business
				concerns owned by an Indian tribe (as such term is defined in section 8(a)(13))
				other than an Alaska Native Corporation—
										(I)in the
				aggregate;
										(II)through sole
				source contracts;
										(III)through
				competitions restricted to small business concerns;
										(IV)through
				competitions restricted to small business concerns owned and controlled by
				socially and economically disadvantaged individuals; and
										(V)through
				unrestricted competition;
										(vi)small business
				concerns owned by a Native Hawaiian Organization—
										(I)in the
				aggregate;
										(II)through sole
				source contracts;
										(III)through
				competitions restricted to small business concerns;
										(IV)through
				competitions restricted to small business concerns owned and controlled by
				socially and economically disadvantaged individuals; and
										(V)through
				unrestricted competition;
										(vii)small business
				concerns owned by an Alaska Native Corporation—
										(I)in the
				aggregate;
										(II)through sole
				source contracts;
										(III)through
				competitions restricted to small business concerns;
										(IV)through
				competitions restricted to small business concerns owned and controlled by
				socially and economically disadvantaged individuals; and
										(V)through
				unrestricted competition; and
										(viii)small business
				concerns owned and controlled by women—
										(I)in the
				aggregate;
										(II)through
				competitions restricted to small business concerns;
										(III)through
				competitions restricted using the authority under section 8(m)(2);
										(IV)through
				competitions restricted using the authority under section 8(m)(2) and in which
				the waiver authority under section 8(m)(3) was used; and
										(V)through
				unrestricted competition; and
										(F)for the Federal
				Government, the number, dollar amount, and distribution with respect to the
				North American Industry Classification System of subcontracts awarded during
				such fiscal year to small business concerns, small business concerns owned and
				controlled by service-disabled veterans, qualified HUBZone small business
				concerns, small business concerns owned and controlled by socially and
				economically disadvantaged individuals, and small business concerns owned and
				controlled by women, provided that such information is publicly available
				through data systems developed pursuant to the Federal Funding Accountability
				and Transparency Act of 2006 (Public Law 109–282), or otherwise
				available as provided in paragraph (3).
								(3)Access to
				data
								(A)Federal
				procurement data systemTo assist in the implementation of this
				section, the Administration shall have access to information collected through
				the Federal Procurement Data System, Federal Subcontracting Reporting System,
				or any new or successor system.
								(B)Agency
				procurement data sourcesTo assist in the implementation of this
				section, the head of each contracting agency shall provide, upon request of the
				Administration, procurement information collected through agency data
				collection sources in existence at the time of the request. Contracting
				agencies shall not be required to establish new data collection systems to
				provide such
				data.
								.
				1608.Program to
			 provide Federal contracts to early stage small businesses
					(a)In
			 generalThe Small Business Act (15 U.S.C. 631 et seq.) is amended by
			 adding at the end the following:
						
							48.Program to
				provide Federal contracts to early stage small businesses
								(a)EstablishmentThe
				Administrator shall establish and carry out a program in accordance with the
				requirements of this section to provide improved access to Federal contract
				opportunities for early stage small business concerns.
								(b)Procurement
				contracts
									(1)In
				generalIn carrying out subsection (a), the Administrator, in
				consultation with other Federal agencies, shall identify procurement contracts
				of Federal agencies for award under the program.
									(2)Contract
				awardsUnder the program established pursuant to this section,
				the award of a procurement contract of a Federal agency identified by the
				Administrator pursuant to paragraph (1) shall be made by the agency to an
				eligible program participant selected, and determined to be responsible, by the
				agency.
									(3)Competition
										(A)Sole
				sourceA contracting officer
				may award a sole source contract under this program if such concern is
				determined to be a responsible contractor with respect to performance of such
				contract opportunity and the contracting officer does not have a reasonable
				expectation that 2 or more early stage small business concerns will submit
				offers for the contracting opportunity and in the estimation of the contracting
				officer, the contract award can be made at a fair and reasonable price.
										(B)restricted
				competitionA contracting
				officer may award contracts on the basis of competition restricted to early
				stage small business concerns if the contracting officer has a reasonable
				expectation that not less than 2 early stage small business concerns will
				submit offers and that the award can be made at a fair market price.
										(4)Contract
				valueContracts shall be
				awarded under this program if its value is greater than $3,000 and less than
				half the upper threshold of section 15(j)(1) of the Small Business Act.
									(c)EligibilityOnly an early stage small business concern
				shall be eligible to compete for a contract to be awarded under the program.
				The Administrator shall certify that a small business concern is an early stage
				small business concern, or the Administrator shall approve a Federal agency, a
				State government, or a national certifying entity to certify that the business
				meets the eligibility criteria of an early stage small business concern.
								(d)Technical
				assistanceThe Administrator shall provide early stage small
				business concerns with technical assistance and counseling with regard
				to—
									(1)applying for and
				competing for Federal contracts; and
									(2)fulfilling the
				administrative responsibilities associated with the performance of a Federal
				contract.
									(e)Attainment of
				contract goalsAll contract awards made under the program shall
				be counted toward the attainment of the goals specified in section 15(g) of the
				Small Business Act.
								(f)RegulationsThe
				Administrator shall—
									(1)issue proposed
				regulations to carry out this section not later than 180 days after the date of
				enactment of this Act; and
									(2)issue final
				regulations to carry out this section not later than 270 days after the date of
				enactment of this Act.
									(g)Report to
				congressNot later than April 30, 2015, the Administrator shall
				transmit to the Congress a report on the performance of the program.
								(h)DefinitionsFor
				purposes of this section, the following definitions shall apply:
									(1)ProgramThe
				term program means a program established pursuant to subsection
				(a).
									(2)Early stage
				small business concernThe term early stage small business
				concern means a small business concern that—
										(A)has not more than
				15 employees; and
										(B)has average annual
				receipts that total not more than $1,000,000, except if the concern is in an
				industry with an average annual revenue standard that is less than $1,000,000,
				as defined by the North American Industry Classification
				System.
										.
					(b)Repeal of
			 similar programSection 304 of the Small Business Administration
			 Reauthorization and Amendments Act of 1994 (15 U.S.C. 644 note) is
			 repealed.
					1609.Credit for
			 certain subcontractors
					(a)In
			 generalSection 8(d) of the
			 Small Business Act (15 U.S.C. 637(d)) is amended by
			 adding at the end the following:
						
							(16)Credit for
				certain subcontractorFor purposes of determining whether or not
				a prime contractor has attained the percentage goals specified in paragraph
				(6)—
								(A)if the subcontracting goals pertain only to
				a single contract with the executive agency, the prime contractor shall receive
				credit for small business concerns performing as first tier subcontractors or
				subcontractors at any tier pursuant to the subcontracting plans required under
				paragraph (6)(D) in an amount equal to the dollar value of work awarded to such
				small business concerns; and
								(B)if the subcontracting goals pertain to more
				than one contract with one or more executive agencies, or to one contract with
				more than one executive agency, the prime contractor may only count first tier
				subcontractors that are small business
				concerns.
								.
					(b)Definitions
			 pertaining to subcontractingSection 3 of the Small Business Act
			 (15 U.S.C.
			 632) is amended by adding at the end the following:
						
							(dd)Definitions
				pertaining to subcontractingIn this Act:
								(1)SubcontractThe
				term subcontract means a legally binding agreement between a
				contractor that is already under contract to another party to perform work, and
				a third party, hereinafter referred to as the subcontractor, for the
				subcontractor to perform a part, or all, of the work that the contractor has
				undertaken.
								(2)First tier
				subcontractorThe term first tier subcontractor
				means a subcontractor who has a subcontract directly with the prime
				contractor.
								(3)At any
				tierThe term at any tier means any subcontractor
				other than a subcontractor who is a first tier
				subcontractor.
								.
					1610.GAO Study on
			 subcontracting reporting systemsNot later than 365 days after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committee on Small Business of the House of Representatives and
			 to the Committee on Small Business and Entrepreneurship of the Senate a report
			 studying the feasibility of using Federal subcontracting reporting systems,
			 including the Federal subaward reporting system required by section 2 of the
			 Federal Funding Accountability and Transparency Act of 2006 and any electronic
			 subcontracting reporting award system used by the Small Business
			 Administration, to attribute subcontractors to particular contracts in the case
			 of contractors that have subcontracting plans under section 8(d) of the Small
			 Business Act that pertain to multiple contracts with executive agencies.
				1611.Inapplicability
			 of requirement to review and justify certain contractsIn the case of a contract to which the
			 provisions of section 46 of the Small Business Act (15 U.S.C. 657s)
			 apply, the requirements under section 802 of the National Defense Authorization
			 Act for Fiscal Year 2013 do not apply.
				BMilitary
			 Construction Authorizations
			2001.Short
			 titleThis division may be
			 cited as the Military Construction
			 Authorization Act for Fiscal Year 2014.
			2002.Expiration of
			 authorizations and amounts required to be specified by law
				(a)Expiration of
			 authorizations after three yearsExcept as provided in subsection
			 (b), all authorizations contained in titles XXI through XXVII and title XXIX of
			 this division for military construction projects, land acquisition, family
			 housing projects and facilities, and contributions to the North Atlantic Treaty
			 Organization Security Investment Program (and authorizations of appropriations
			 therefor) shall expire on the later of—
					(1)October 1, 2016;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2017.
					(b)ExceptionSubsection
			 (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to the
			 North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefor), for which appropriated funds have
			 been obligated before the later of—
					(1)October 1, 2016;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for fiscal year 2017 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization Security
			 Investment Program.
					2003.Effective
			 dateTitles XXI through XXVII
			 and title XXIX shall take effect on the later of—
				(1)October 1, 2013; or
				(2)the date of the enactment of this
			 Act.
				XXIArmy Military
			 Construction
				2101.Authorized
			 Army construction and land acquisition projects
					(a)Inside the
			 united statesUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2103
			 and available for military construction projects inside the United States as
			 specified in the funding table in section 4601, the Secretary of the Army may
			 acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallation or LocationAmount
									
								
								
									AlaskaFort Wainwright$103,000,000
									
									ColoradoFort Carson, Colorado$242,200,000
									
									FloridaEglin AFB$4,700,000
									
									GeorgiaFort Gordon$61,000,000
									
									HawaiiFort Shafter$65,000,000
									
									KansasFort Leavenworth$17,000,000
									
									KentuckyFort Campbell, Kentucky$4,800,000
									
									MarylandAberdeen Proving Ground$21,000,000
									
									Fort Detrick$7,100,000
									
									MissouriFort Leonard Wood$90,700,000
									
									North CarolinaFort Bragg$5,900,000
									
									TexasFort Bliss$46,800,000
									
									VirginiaJoint Base Langley-Eustis$50,000,000
									
									WashingtonJoint
					 Base Lewis-Mcchord$144,000,000
									
									 Yakima $9,100,00
									
								
							
						
					(b)Outside the
			 united statesUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2103
			 and available for military construction projects outside the United States as
			 specified in the funding table in section 4601, the Secretary of the Army may
			 acquire real property and carry out the military construction project for the
			 installation or location outside the United States, and in the amount, set
			 forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallation or
					 LocationAmount
									
								
								
									Marshall IslandsKwajalein
					 Atoll$63,000,000
									
								
							
						
					(c)Unspecified
			 worldwideUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2103
			 and available for military construction projects at unspecified worldwide
			 locations as specified in the funding table in section 4601, the Secretary of
			 the Army may acquire real property and carry out military construction projects
			 for unspecified installations or locations in the amounts set forth in the
			 following table:
						
							Army: Unspecified
							
								
									Location Location or InstallationAmount
									
								
								
									Worldwide
					 UnspecifiedUnspecified Worldwide Locations$33,000,000
									
								
							
						
					2102.Family
			 housing
					(a)Construction and
			 acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2103 and available for military
			 family housing functions as specified in the funding table in section 4601, the
			 Secretary of the Army may construct or acquire family housing units (including
			 land acquisition and supporting facilities) at the installations or locations,
			 in the number of units, and in the amounts set forth in the following
			 table:
						
							Army: Family Housing
							
								
									CountryInstallationUnitsAmount
									
								
								
									GermanySouth Camp Vilseck29$16,600,000
									
									WisconsinFort McCoy56$23,000,000
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2103 and available for military family housing
			 functions as specified in the funding table in section 4601, the Secretary of
			 the Army may carry out architectural and engineering services and construction
			 design activities with respect to the construction or improvement of family
			 housing units in an amount not to exceed $4,408,000.
					2103.Authorization
			 of appropriations, ArmyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2013, for military construction, land acquisition, and military
			 family housing functions of the Department of the Army as specified in the
			 funding table in section 4601.
				2104.Additional
			 authority to carry out certain fiscal year 2004 project
					(a)Project authorizationIn connection with the authorization
			 contained in the table in section 2101(a) of the Military Construction
			 Authorization Act for Fiscal Year 2004 (division B of
			 Public Law
			 108–136; 117 Stat. 1697) for Picatinny Arsenal, New Jersey, for
			 construction of a Research and Development Loading Facility, the Secretary of
			 the Army may carry out a military construction project in the amount of
			 $4,500,000 to complete work on the facility within the initial scope of the
			 project.
					(b)Use of unobligated prior-year army military
			 construction fundsFor the
			 project described in subsection (a), the Secretary of the Army shall use
			 unobligated Army military construction funds that were appropriated for a
			 fiscal year before fiscal year 2014 and are available because of savings
			 resulting from favorable bids.
					(c)Congressional notificationThe Secretary of the Army shall provide
			 information in accordance with
			 section
			 2851(c) of title 10, United States Code, regarding the project
			 described in subsection (a). If it becomes necessary to exceed the estimated
			 project cost, the Secretary shall utilize the authority provided by section
			 2853 of such title regarding authorized cost and scope of work
			 variations.
					2105.Modification
			 of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained
			 in the table in section 2101(b) of the Military Construction Authorization Act
			 for Fiscal Year 2010 (division B of
			 Public Law
			 111–84; 123 Stat. 2629) for Camp Arifjan, Kuwait, for
			 construction of APS Warehouses, the Secretary of the Army may construct up to
			 74,976 square meters of hardstand parking, 22,741 square meters of access
			 roads, a 6 megawatt power plant, and 50,724 square meters of
			 humidity-controlled warehouses.
				2106.Modification
			 of authority to carry out certain fiscal year 2011 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the National Defense Authorization Act for
			 Fiscal Year 2011 (division B of
			 Public Law
			 111–383; 124 Stat. 4437) for Joint Base Lewis-McCord,
			 Washington, for construction of a Regional Logistics Support Complex, the
			 Secretary of the Army may construct up to 98,381 square yards of Organizational
			 Vehicle Parking.
				2107.Extension of
			 authorizations of certain fiscal year 2010 projects
					(a)ExtensionsNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2010 (division B of
			 Public Law
			 111–84; 123 Stat. 2627), the authorizations set forth in the
			 table in subsection (b), as provided in section 2101 of that Act (126 Stat.
			 2628) and extended by section 2106 of the Military Construction Authorization
			 Act for Fiscal Year 2013 (division B of
			 Public Law
			 112–239; 126 Stat. 2121), shall remain in effect until October
			 1, 2014, or the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2015, whichever is later:
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2010 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									VirginiaFort
					 BelvoirRoad and Access Control
					 Point$9,500,000
									
									WashingtonFort LewisFort
					 Lewis-McChord AFB Joint Access$9,000,000
									
									KuwaitCamp
					 ArifjianAPS Warehouses$82,000,000
									
								
							
						
					2108.Extension of
			 authorizations of certain fiscal year 2011 projects
					(a)ExtensionsNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of
			 Public Law
			 111–383; 124 Stat. 4436), the authorizations set forth in the
			 table in subsection (b), as provided in section 2101 of that Act (124 Stat.
			 4437), shall remain in effect until October 1, 2014, or the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2015, whichever is later:
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2011 Project
			 Authorizations
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									CaliforniaPresidio of
					 MontereyAdvanced Individual Training Barracks $63,000,000
									
									GeorgiaFort
					 BenningLand Acquisition$12,200,000
									
									New MexicoWhite Sands Missile
					 RangeBarracks$29,000,000
									
									GermanyWiesbaden Air
					 BaseAccess Control Point$5,100,000
									
								
							
						
					2109.Transfer of Administrative
			 Jurisdiction, Camp Frank D. Merrill, Dahlonega, Georgia
					(a)Transfer
			 RequiredNot later than
			 September 30, 2014, the Secretary of Agriculture shall transfer to the
			 administrative jurisdiction of the Secretary of the Army for required Army
			 force protection measures certain Federal land administered as part of the
			 Chattahoochee National Forest, but permitted to the Secretary of the Army for
			 Camp Frank D. Merrill in Dahlonega, Georgia, consisting of approximately
			 282.304 acres identified in the permit numbered 0018–01.
					(b)Use of
			 Transferred LandUpon receipt of the land under subsection (a),
			 the Secretary of the Army shall continue to use the land for military
			 purposes.
					(c)Protection of
			 the Etowah Darter and Holiday DarterNothing in the transfer
			 required by subsection (a) shall affect the prior designation of lands within
			 the Chattahoochee National Forest as critical habitat for the Etowah darter
			 (Etheostoma etowahae) and the Holiday darter (Etheostoma brevirostrum).
					(d)Legal
			 Description and Map
						(1)Preparation and
			 publicationThe Secretary of Agriculture shall publish in the
			 Federal Register a legal description and map of the land to be transferred
			 under subsection (a) not later than 180 days of this Act’s enactment.
						(2)Force of
			 lawThe legal description and map filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary of Agriculture may correct errors in the legal description and
			 map.
						(e)Reimbursements
			 of CostsThe transfer required by subsection (a) shall be made
			 without reimbursement, except that the Secretary of the Army shall reimburse
			 the Secretary of Agriculture for any costs incurred by the Secretary of
			 Agriculture to prepare the legal description and map under subsection
			 (c).
					XXIINavy Military
			 Construction
				2201.Authorized
			 Navy construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2204
			 and available for military construction projects inside the United States as
			 specified in the funding table in section 4601, the Secretary of the Navy may
			 acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									CaliforniaBarstow$14,998,000
									
									Camp Pendleton, California$13,124,000
									
									Coronado$8,910,000
									
									Point Mugu $24,667,000
									
									Port Hueneme $33,600,000
									
									San Diego$34,331,000
									
									Twentynine Palms, California$33,437,000
									
									FloridaJacksonville$20,752,000
									
									Key West$14,001,000
									
									Mayport$16,093,000
									
									GeorgiaAlbany$16,610,000
									
									Savannah$61,717,000
									
									GuamJoint Region Marianas$318,377,000
									
									HawaiiKaneohe Bay$236,982,000
									
									Pearl City$30,100,000
									
									Pearl Harbor$57,998,000
									
									IllinoisGreat Lakes$35,851,000
									
									MarylandFort Meade$83,988,000
									
									MaineBangor$13,800,000
									
									Kittery$11,522,000
									
									North CarolinaCamp Lejeune, North
					 Carolina$77,999,000
									
									New River$45,863,000
									
									NevadaFallon$11,334,000
									
									OklahomaTinker Air Force Base$14,144,000
									
									Rhode IslandNewport$12,422,000
									
									South CarolinaCharleston$73,932,000
									
									VirginiaDam Neck$10,587,000
									
									Norfolk$3,380,000
									
									Quantico$38,374,000
									
									Yorktown$18,700,000
									
									WashingtonBremerton$18,189,000
									
									Whidbey Island$117,649,000
									
								
							
						
					(b)Outside the
			 united statesUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2204
			 and available for military construction projects outside the United States as
			 specified in the funding table in section 4601, the Secretary of the Navy may
			 acquire real property and carry out military construction projects for the
			 installation or location outside the United States, and in the amounts, set
			 forth in the following table:
						
							Navy: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									DjiboutiCamp
					 Lemonier$29,000,000
									
									JapanCamp
					 Butler$5,820,000
									
									JapanYokosuka$7,568,000
									
								
							
						
					2202.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2204
			 and available for military family housing functions as specified in the funding
			 table in section 4601, the Secretary of the Navy may carry out architectural
			 and engineering services and construction design activities with respect to the
			 construction or improvement of family housing units in an amount not to exceed
			 $4,438,000.
				2203.Improvements
			 to military family housing unitsSubject to
			 section
			 2825 of title 10, United States Code, and using amounts
			 appropriated pursuant to the authorization of appropriations in section 2204
			 and available for military family housing functions as specified in the funding
			 table in section 4601, the Secretary of the Navy may improve existing military
			 family housing units in an amount not to exceed $68,969,000.
				2204.Authorization
			 of appropriations, NavyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2013, for military construction, land acquisition, and military
			 family housing functions of the Department of the Navy, as specified in the
			 funding table in section 4601.
				2205.Limitation on
			 project authorization to carry out certain fiscal year 2014
			 projectThe Secretary of the
			 Navy may not obligate or expend any funds authorized in this title for land
			 acquisition related to the Townsend Bombing Range near Savannah, Georgia, until
			 the Secretary certifies in writing to the congressional defense committees that
			 the Secretary has entered into mutually-acceptable agreements with the
			 governments of Long and McIntosh Counties, Georgia, that—
					(1)include specific arrangements to mitigate
			 any economic hardships to be incurred by the counties as a result of revenue
			 loss caused by the acquisition; or
					(2)affirm that no
			 compensation is required from the Secretary before the acquisition
			 proceeds.
					2206.Modification
			 of authority to carry out certain fiscal year 2011 projectIn the case of the authorization contained
			 in the table in section 2201(b) of the Military Construction Authorization Act
			 for Fiscal Year 2011 (division B of
			 Public Law
			 111–383; 124 Stat. 4441) for Southwest Asia, Bahrain, for
			 construction of Navy Central Command Ammunition Magazines, the Secretary of the
			 Navy may construct additional Type C earth covered magazines (to provide a
			 project total of eighteen), ten new modular storage magazines, an inert storage
			 facility, a maintenance and ground support equipment facility, concrete pads
			 for portable ready service lockers, and associated supporting facilities using
			 appropriations available for the project.
				2207.Modification
			 of authority to carry out certain fiscal year 2012 projectIn the case of the authorization contained
			 in the table in section 2201(a) of the Military Construction Authorization Act
			 for Fiscal Year 2012 (division B of
			 Public Law
			 112–81; 125 Stat. 1666) for Kitsap, Washington, for
			 construction of Explosives Handling Wharf No. 2, the Secretary of the Navy may
			 construct new hardened facilities in lieu of hardening existing structures and
			 a new facility to replace the existing Coast Guard Maritime Force Protection
			 Unit and the Naval Undersea Warfare Command unhardened facilities using
			 appropriations available for the project.
				2208.Extension of
			 authorizations of certain fiscal year 2011 projects
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of
			 Public Law
			 111–383; 124 Stat. 4436), the authorizations set forth in the
			 table in subsection (b), as provided in section 2201 of that Act (124 Stat.
			 4441), shall remain in effect until October 1, 2014, or the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2015, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2011 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									BahrainSouthwest
					 AsiaNavy Central Command Ammunition Magazines$89,280,000 
									
									GuamNaval
					 ActivitiesDefense Access Roads Improvements$66,730,000
									
								
							
						
					XXIIIAir Force
			 Military Construction
				2301.Authorized Air
			 Force construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2304
			 and available for military construction projects inside the United States as
			 specified in the funding table in section 4601, the Secretary of the Air Force
			 may acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									ArizonaLuke Air Force
					 Base$26,900,000
									
									CaliforniaBeale Air
					 Force Base$62,000,000
									
									FloridaTyndall Air Force
					 Base$9,100,000
									
									GuamJoint Region
					 Marianas$176,230,000
									
									HawaiiJoint Base Pearl
					 Harbor-Hickam$4,800,000
									
									KansasMcConnell Air Force
					 Base$219,120,000
									
									KentuckyFort
					 Campbell, Kentucky$8,000,000
									
									Mariana IslandsSaipan$29,300,000
									
									MarylandFort
					 Meade$358,000,000
									
									Joint Base
					 Andrews$30,000,000
									
									MissouriWhiteman
					 Air Force Base$5,900,000
									
									North DakotaMinot Air
					 Force Base$23,830,000
									
									New MexicoCannon Air
					 Force Base$34,100,000
									
									Holloman Air Force
					 Base$2,250,000
									
									Kirtland Air Force
					 Base$30,500,000
									
									NevadaNellis Air Force
					 Base$78,500,000
									
									OklahomaAltus Air
					 Force Base$30,850,000
									
									Tinker Air Force
					 Base$8,600,000
									
									TexasFort Bliss$3,350,000
									
									UtahHill Air Force
					 Base$32,000,000
									
									VirginiaJoint Base
					 Langley-Eustis$4,800,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2304
			 and available for military construction projects outside the United States as
			 specified in the funding table in section 4601, the Secretary of the Air Force
			 may acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
						
							Air Force: Outside the United States
							
								
									CountryInstallationAmount
									
								
								
									GreenlandThule AB$43,904,000
									
									United KingdomRAF Lakenheath$22,047,000
									
								
							
						
					2302.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2304
			 and available for military family housing functions as specified in the funding
			 table in section 4601, the Secretary of the Air Force may carry out
			 architectural and engineering services and construction design activities with
			 respect to the construction or improvement of family housing units in an amount
			 not to exceed $4,267,000.
				2303.Improvements
			 to military family housing unitsSubject to
			 section
			 2825 of title 10, United States Code, and using amounts
			 appropriated pursuant to the authorization of appropriations in section 2304
			 and available for military family housing functions as specified in the funding
			 table in section 4601, the Secretary of the Air Force may improve existing
			 military family housing units in an amount not to exceed $72,093,000.
				2304.Authorization of appropriations, Air
			 ForceFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2013, for military construction, land acquisition, and military family housing
			 functions of the Department of the Air Force, as specified in the funding table
			 in section 4601.
				2305.Modification
			 of authority to carry out certain fiscal year 2013 projectThe table in section 2301(b) of the
			 Military Construction Authorization Act for Fiscal Year 2013 (division B of
			 Public Law
			 112–239; 126 Stat. 2126) is amended in the item relating to
			 Andersen Air Force Base, Guam, for construction of a hangar by striking
			 $58,000,000 in the amount column and inserting
			 $128,000,000.
				2306.Limitation on
			 project authorization to carry out certain fiscal year 2014
			 projectThe Secretary of the
			 Air Force may not obligate or expend any funds authorized in this title for the
			 construction of a maintenance facility, a hazardous cargo pad, or an airport
			 storage facility at Saipan, Commonwealth of the Northern Mariana Islands, until
			 the Secretary certifies to Congress that the Secretary will purchase an
			 interest in the real estate associated with these military construction
			 projects.
				2307.Extension of
			 authorization of certain fiscal year 2011 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of
			 Public Law
			 111–383; 124 Stat. 4436), the authorization set forth in the
			 table in subsection (b), as provided in section 2301 of that Act (124 Stat.
			 4444), shall remain in effect until October 1, 2014, or the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2015, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Air Force: Extension of 2011 Project
			 Authorization
							
								
									StateInstallation
					 or LocationProjectAmount
									
								
								
									BahrainSouthwest
					 AsiaNorth Apron Expansion$45,000,000
									
								
							
						
					XXIVDefense
			 Agencies Military Construction
				ADefense Agency
			 Authorizations
					2401.Authorized
			 Defense Agencies construction and land acquisition projects
						(a)Inside the
			 united statesUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2403
			 and available for military construction projects inside the United States as
			 specified in the funding table in section 4601, the Secretary of Defense may
			 acquire real property and carry out military construction projects for the
			 installations or locations inside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Inside the United
			 States
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										AlaskaClear Air Force Base$17,204,000
										
										Fort
					 Greely$82,000,000
										
										CaliforniaBrawley $23,095,000
										
										Defense
					 Distribution Depot-Tracy$37,554,000
										
										Miramar$6,000,000
										
										ColoradoFort Carson, Colorado$22,282,000
										
										FloridaHurlburt Field$7,900,000
										
										Jacksonville$7,500,000
										
										Panama
					 City$2,600,000
										
										Tyndall Air Force
					 Base$9,500,000
										
										GeorgiaFort Benning$43,335,000
										
										Fort Stewart,
					 Georgia$44,504,000
										
										Hunter Army
					 Airfield$13,500,000
										
										Moody Air Force
					 Base$3,800,000
										
										HawaiiFord Island$2,615,000
										
										Joint Base Pearl
					 Harbor-Hickam$2,800,000
										
										KentuckyFort Campbell,
					 Kentucky$124,211,000
										
										Fort
					 Knox$303,023,000
										
										MassachusettsHanscom Air Force
					 Base$36,213,000
										
										MarylandAberdeen Proving
					 Ground$210,000,000
										
										Bethesda Naval
					 Hospital$66,800,000
										
										North CarolinaCamp Lejeune$28,977,000
										
										Fort
					 Bragg$172,065,000
										
										North DakotaMinot Air Force Base$6,400,000
										
										New JerseyJoint Base
					 Mcguire-Dix-Lakehurst$10,000,000
										
										New MexicoHolloman Air Force
					 Base$81,400,000
										
										OklahomaAltus Air Force Base$2,100,000
										
										Tinker Air Force
					 Base$36,000,000
										
										PennsylvaniaDefense Distribution Depot New
					 Cumberland$9,000,000
										
										South CarolinaBeaufort$41,324,000
										
										TennesseeArnold Air Force Base$2,200,000
										
										TexasJoint Base San
					 Antonio$12,600,000
										
										VirginiaDefense Distribution Depot
					 Richmond$87,000,000
										
										Joint
					 Expeditionary Base Little Creek - Story$30,404,000
										
										Pentagon$59,450,000
										
										Quantico$40,586,000
										
										WashingtonWhidbey Island$10,000,000
										
									
								
							
						(b)Outside the
			 United StatesUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2403
			 and available for military construction projects outside the United States as
			 specified in the funding table in section 4601, the Secretary of Defense may
			 acquire real property and carry out military construction projects for the
			 installations or locations outside the United States, and in the amounts, set
			 forth in the following table:
							
								Defense Agencies: Outside the United
			 States
								
									
										CountryInstallation
					 or LocationAmount
										
									
									
										Bahrain IslandSouthwest Asia$45,400,000
										
										BelgiumBrussels$67,613,000
										
										GermanyKaiserlautern Air Base$49,907,000
										
										Ramstein Air
					 Base$98,762,000
										
										Weisbaden$109,655,000
										
										JapanAtsugi$4,100,000
										
										Iwakuni$34,000,000
										
										Kadena Air
					 Base$38,792,000
										
										Torri Commo
					 Station$63,621,000
										
										Yokosuka$10,600,000
										
										Korea, Republic OfCamp
					 Walker$52,164,000
										
										United KingdomRaf Mildenhall$84,629,000
										
										Royal Air Force
					 Lakenheath$69,638,000
										
									
								
							
						(c)Unspecified
			 classifiedUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2403
			 and available for military construction projects at unspecified worldwide
			 locations as specified in the funding table in section 4601, the Secretary of
			 Defense may acquire real property and carry out military construction projects
			 for unspecified installations or locations in the amounts set forth in the
			 following table:
							
								Defense Agencies: Classified
								
									
										Location Location or InstallationAmount
										
									
									
										Worldwide
					 ClassifiedClassified Worldwide Locations$15,000,000
										
									
								
							
						2402.Authorized energy
			 conservation projects
						(a)Inside the
			 united statesUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2403
			 and available for energy conservation projects inside the United States as
			 specified in the funding table in section 4601, the Secretary of Defense may
			 carry out energy conservation projects under
			 chapter 173 of title 10,
			 United States Code, for the installations or locations inside the United
			 States, and in the amounts, set forth in the following table:
							
								Energy Conservation Projects: Inside the United
			 States
								
									
										StateInstallation
					 or LocationAmount
										
									
									
										AlabamaAnniston Army Depot$2,700,000
										
										CaliforniaMCAS Miramar$17,968,000
										
										Parks DRTA$4,150,000
										
										FloridaNAS Jacksonville$2,840,000
										
										HawaiiCamp Smith$7,966,000
										
										Hickam$3,100,000
										
										Hickam$3,000,000
										
										IndianaMt. Home$2,630,000
										
										KansasTokepka Readiness Center$2,050,000
										
										MassachusettsDevens$2,600,000
										
										New YorkUS Military Academy$3,200,000
										
										South CarolinaShaw$2,500,000
										
										TexasNAS Corpus Christi$2,340,000
										
										Sheppard$3,779,000
										
										Laughlin$2,800,000
										
										UtahDugway Proving Ground$9,966,000
										
										Tooele Army
					 Depot$5,900,000
										
										Tooele Army
					 Depot$5,500,000
										
										Tooele Army
					 Depot$4,300,000
										
										VirginiaNSA Hampton Roads$4,060,000
										
										Pentagon$2,120,000
										
										Various LocationsVarious
					 Locations$20,476,000
										
									
								
							
						(b)Outside the
			 united statesUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2403
			 and available for energy conservation projects outside the United States as
			 specified in the funding table in section 4601, the Secretary of Defense may
			 carry out energy conservation projects under
			 chapter 173 of title 10,
			 United States Code, for the installations or locations outside the United
			 States, and in the amounts, set forth in the following table:
							
								Energy Conservation Projects: Outside the United
			 States
								
									
										CountryInstallation
					 or LocationAmount
										
									
									
										ItalyNAS Sigonella$3,300,000
										
										JapanCFA Sasebo$14,766,000
										
										JapanYokota$5,674,000
										
										GermanyRamstein$2,140,000
										
										GreenlandThule$5,175,000
										
										Various LocationsVarious
					 Locations$3,000,000
										
									
								
							
						2403.Authorization
			 of appropriations, Defense AgenciesFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2013, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments), as specified in
			 the funding table in section 4601.
					BChemical
			 Demilitarization Authorizations
					2411.Authorization
			 of appropriations, chemical demilitarization construction,
			 defense-wideFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2013, for military construction and land acquisition for chemical
			 demilitarization, as specified in the funding table in section 4601.
					XXVNorth Atlantic
			 Treaty Organization Security Investment Program
				2501.Authorized
			 NATO construction and land acquisition projectsThe Secretary of Defense may make
			 contributions for the North Atlantic Treaty Organization Security Investment
			 Program as provided in
			 section
			 2806 of title 10, United States Code, in an amount not to
			 exceed the sum of the amount authorized to be appropriated for this purpose in
			 section 2502 and the amount collected from the North Atlantic Treaty
			 Organization as a result of construction previously financed by the United
			 States.
				2502.Authorization
			 of appropriations, NATOFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2013, for contributions by the Secretary of Defense under
			 section
			 2806 of title 10, United States Code, for the share of the
			 United States of the cost of projects for the North Atlantic Treaty
			 Organization Security Investment Program authorized by section 2501 as
			 specified in the funding table in section 4601.
				XXVIGuard and
			 Reserve Forces Facilities
				AProject
			 Authorizations and Authorization of Appropriations
					2601.Authorized
			 Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606 and available for the National
			 Guard and Reserve as specified in the funding table in section 4601, the
			 Secretary of the Army may acquire real property and carry out military
			 construction projects for the Army National Guard locations inside the United
			 States, and in the amounts, set forth in the following table:
						
							Army National Guard: Inside the United
			 States
							
								
									StateLocationAmount
									
								
								
									AlabamaDecatur$4,000,000
									
									ArkansasFort
					 Chaffee$21,000,000
									
									FloridaPinellas
					 Park$5,700,000
									
									IllinoisKankakee$42,000,000
									
									MassachusettsCamp
					 Edwards$19,000,000
									
									MichiganCamp
					 Grayling$17,000,000
									
									MinnesotaStillwater$17,000,000
									
									MissouriMacon$9,100,000
									
									Whiteman
					 AFB$5,000,000
									
									MississippiCamp
					 Shelby$3,000,000
									
									Pascagoula$4,500,000
									
									New YorkNew
					 York$31,000,000
									
									OhioRavenna Army Ammunition
					 Plant$5,200,000
									
									PennsylvaniaFort
					 Indiantown Gap$40,000,000
									
									Puerto RicoCamp
					 Santiago$5,600,000
									
									South CarolinaGreenville$26,000,000
									
									TexasFort Worth$14,270,000
									
									WyomingAfton$10,200,000
									
								
							
						
					2602.Authorized
			 Army Reserve construction and land acquisition projects
						Using amounts appropriated pursuant to the
			 authorization of appropriations in section 2606 and available for the National
			 Guard and Reserve as specified in the funding table in section 4601, the
			 Secretary of the Army may acquire real property and carry out military
			 construction projects for the Army Reserve locations inside the United States,
			 and in the amounts, set forth in the following table:
							
								Army Reserve
								
									
										StateLocationAmount
										
									
									
										CaliforniaCamp Parks$17,500,000
										
										Fort Hunter
					 Liggett$16,500,000
										
										MarylandBowie$25,500,000
										
										North CarolinaFort Bragg$24,500,000
										
										New JerseyJoint Base
					 Mcguire-Dix-Lakehurst$36,200,000
										
										New YorkBullville$14,500,000
										
										WisconsinFort Mccoy$23,400,000
										
									
								
							
						2603.Authorized
			 Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projects
						Using amounts appropriated pursuant to the
			 authorization of appropriations in section 2606 and available for the National
			 Guard and Reserve as specified in the funding table in section 4601, the
			 Secretary of the Navy may acquire real property and carry out military
			 construction projects for the Navy Reserve and Marine Corps Reserve locations
			 inside the United States, and in the amounts, set forth in the following table:
							
								Navy Reserve and Marine Corps Reserve
								
									
										StateLocationAmount
										
									
									
										CaliforniaMarch Air Force Base$11,086,000
										
										MissouriKansas City$15,020,000
										
										TennesseeMemphis$4,330,000
										
									
								
							
						2604.Authorized Air
			 National Guard construction and land acquisition projects
						Using amounts appropriated pursuant to the
			 authorization of appropriations in section 2606 and available for the National
			 Guard and Reserve as specified in the funding table in section 4601, the
			 Secretary of the Air Force may acquire real property and carry out military
			 construction projects for the Air National Guard locations inside the United
			 States, and in the amounts, set forth in the following table:
							
								Air National Guard
								
									
										StateLocationAmount
										
									
									
										AlabamaBirmingham International
					 Airport$8,500,000
										
										IndianaHulman Regional
					 Airport$7,300,000
										
										MontanaGreat Falls International
					 Airport$22,000,000
										
										New YorkFort Drum, New York$4,700,000
										
										OhioSpringfield
					 Beckley-Map$7,200,000
										
										PennsylvaniaFort Indiantown Gap$7,700,000
										
										Rhode IslandQuonset State Airport$6,000,000
										
										TennesseeMcghee-Tyson Airport$18,000,000
										
									
								
							
						2605.Authorized Air
			 Force Reserve construction and land acquisition projects
						Using amounts appropriated pursuant to the
			 authorization of appropriations in section 2606 and available for the National
			 Guard and Reserve as specified in the funding table in section 4601, the
			 Secretary of the Air Force may acquire real property and carry out military
			 construction projects for the Air Force Reserve locations inside the United
			 States, and in the amounts, set forth in the following table:
							
								Air Force Reserve
								
									
										StateLocationAmount
										
									
									
										CaliforniaMarch Air Force Base$19,900,000
										
										FloridaHomestead Air Reserve Base$9,800,000
										
										OklahomaTinker Air Force Base$12,200,000
										
									
								
							
						2606.Authorization
			 of appropriations, National Guard and ReserveFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2013, for the costs
			 of acquisition, architectural and engineering services, and construction of
			 facilities for the Guard and Reserve Forces, and for contributions therefor,
			 under
			 chapter 1803 of title 10,
			 United States Code (including the cost of acquisition of land for those
			 facilities), as specified in the funding table in section 4601.
					BOther
			 Matters
					2611.Modification
			 of authority to carry out certain fiscal year 2013 projectIn the case of the authorization contained
			 in the table in section 2603 of the Military Construction Authorization Act for
			 Fiscal Year 2013 (division B of
			 Public Law
			 112–239; 126 Stat. 2135) for Fort Des Moines, Iowa, for
			 construction of a Joint Reserve Center at that location, the Secretary of the
			 Navy may, instead of constructing a new facility at Camp Dodge, acquire up to
			 approximately 20 acres to construct a Joint Reserve Center and associated
			 supporting facilities in the greater Des Moines, Iowa, area using amounts
			 appropriated for the project pursuant to the authorization of appropriations in
			 section 2606 of such Act (126 Stat. 2136).
					2612.Extension of
			 authorizations of certain fiscal year 2011 projects
						(a)ExtensionNotwithstanding section 2002 of the
			 Military Construction Authorization Act for Fiscal Year 2011 (division B of
			 Public Law
			 111–383; 124 Stat. 4436), the authorizations set forth in the
			 table in subsection (b), as provided in sections 2601, 2602, and 2604 of that
			 Act (124 Stat. 4452, 4453, 4454), shall remain in effect until October 1, 2014,
			 or the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2015, whichever is later.
						(b)TableThe
			 table referred to in subsection (a) is as follows:
							
								Extension of 2011 National Guard and Reserve Project
			 Authorizations
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										Puerto
					 RiceCamp
					 SantiagoMulti Purpose Machine Gun Range$9,200,000
										
										TennesseeNashville International
					 AirportIntelligence Group and Remotely
					 Piloted Aircraft Remote Split Operations Group$5,500,000
										
										VirginiaFort StoryArmy Reserve
					 Center$11,000,000
										
									
								
							
						XXVIIBase
			 Realignment and Closure Activities
				AAuthorization of
			 Appropriations
					2701.Authorization
			 of appropriations for base realignment and closure activities funded through
			 Department of Defense Base Closure AccountFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2013, for base
			 realignment and closure activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of
			 Public Law
			 101–510;
			 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base
			 Closure Account established by section 2906 of such Act (as amended by section
			 2711 of the Military Construction Authorization Act for Fiscal Year 2013
			 (division B of Public Law 112–239; 126 Stat.
			 2140)), as specified in the funding table in section 4601.
					BOther
			 Matters
					2711.Prohibition on
			 conducting additional Base Realignment and Closure (BRAC) roundNothing in this Act shall be construed to
			 authorize an additional Base Realignment and Closure (BRAC) round, and none of
			 the funds appropriated pursuant to the authorization of appropriations
			 contained in this Act may be used to propose, plan for, or execute an
			 additional BRAC round.
					2712.Elimination of
			 quarterly certification requirement regarding availability of military health
			 care in National Capital RegionSection 1674(c) of the Wounded Warrior Act
			 (title XVI of Public Law 110–181; 122 Stat. 483)
			 is amended by striking on a quarterly basis.
					2713.Consideration
			 of the value of services provided by a local community to the Armed Forces as
			 part of the economic analysis in making base realignment or closure
			 decisionsAs part of the
			 economic analysis conducted in making any base realignment or closure decision
			 under section
			 2687 of title 10, United States Code, or other base realignment
			 or closure authority, or in making any decision under section 993 of such title
			 to reduce the number of members of the armed forces assigned at a military
			 installation, the Secretary of Defense shall include an accounting of the value
			 of services, such as schools, libraries, and utilities, as well as land,
			 structures, and access to infrastructure, such as airports and seaports, that
			 are provided by the local community to the military installation and that
			 result in cost savings for the Armed Forces.
					XXVIIIMilitary
			 Construction General Provisions
				AMilitary
			 Construction Program and Military Family Housing Changes
					2801.Modification
			 of authority to carry out unspecified minor military construction
						(a)Increased
			 threshold for application of Secretory approval and congressional notification
			 requirementsSubsection
			 (b)(1) of section
			 2805 of title 10, United States Code, is amended by striking
			 $750,000 and inserting $1,000,000.
						(b)Increase in
			 maximum amount of operation and maintenance funds authorized to be used for
			 certain projectsSubsection
			 (c)(1)(B) of such section is amended by striking $750,000 and
			 inserting $1,000,000.
						(c)Annual location
			 adjustment of dollar limitationsSuch section is further amended by adding
			 at the end the following new subsection:
							
								(f)Adjustment of
				dollar limitations for locationEach fiscal year, the Secretary concerned
				shall adjust the dollar limitations specified in this section applicable to an
				unspecified minor military construction project to reflect the area
				construction cost index for military construction projects published by the
				Department of Defense during the prior fiscal year for the location of the
				project.
								.
						(d)Modification and
			 extension of authority for laboratory revitalization projects
							(1)In
			 generalSubsection (d) of
			 section
			 2805 of title 10, United States Code, is amended—
								(A)in paragraph
			 (1)(A), by striking not more than $2,000,000 and inserting
			 not more than $4,000,000, notwithstanding subsection (c);
								(B)in paragraph (2),
			 by striking the first sentence and inserting the following: For purposes
			 of this subsection, an unspecified minor military construction project is a
			 military construction project that (notwithstanding subsection (a)) has an
			 approved cost equal to or less than $4,000,000.; and
								(C)in paragraph (5),
			 by striking 2016 and inserting 2020.
								(2)Application to
			 current projectsThe
			 amendments made by paragraph (1) do not apply to any laboratory revitalization
			 project for which the design phase has been completed as of the date of the
			 enactment of this Act.
							2802.Repeal of
			 requirements for local comparability of room patterns and floor areas for
			 military family housing and submission of net floor area information
						(a)RepealSection 2826 of title 10, United
			 States Code, is repealed.
						(b)Clerical
			 amendmentThe table of
			 sections at the beginning of subchapter II of chapter 169 of such title is
			 amended by striking the item relating to section 2826.
						2803.Repeal of separate
			 authority to enter into limited partnerships with private developers of
			 housing
						(a)Repeal
							(1)In
			 generalSection 2837 of
			 title 10, United States Code, is repealed.
							(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter II
			 of chapter 169 of such title is amended by striking the item relating to
			 section 2837.
							(b)Effect on
			 existing contractsThe repeal
			 of section
			 2837 of title 10, United States Code, shall not affect the
			 validity or terms of any contract in connection with a limited partnership
			 under subsection (a) or a collateral incentive agreement under subsection (b)
			 of such section entered into before the date of the enactment of this
			 Act.
						(c)Effect on
			 defense housing investment accountAny unobligated amounts remaining in the
			 Defense Housing Investment Account on the date of the enactment of this Act
			 shall be transferred to the Department of Defense Family Housing Improvement
			 Fund. Amounts transferred shall be merged with amounts in such fund and shall
			 be available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund.
						2804.Military
			 construction standards to reduce vulnerability of structures to terrorist
			 attackSection 2859(a)(2)
			 of title 10, United States Code, is amended by striking develop
			 construction standards designed and inserting develop
			 construction standards that, taking into consideration the probability of a
			 terrorist attack, are designed.
					2805.Treatment of
			 payments received for providing utilities and services in connection with use
			 of alternative authority for acquisition and improvement of military
			 housing
						(a)Crediting of
			 paymentsSection
			 2872a(c)(2) of title 10, United States Code, is amended by
			 striking from which the cost of furnishing the utilities or services
			 concerned was paid and inserting available to the Secretary
			 concerned to furnish utilities or services under subsection (a).
						(b)Application of
			 amendmentThe amendment made
			 by subsection (a) shall apply only with respect to cash payments received under
			 subsection (c)(1) of
			 section
			 2872a of title 10, United States Code, as reimbursement for
			 utilities or services furnished, after the date of the enactment of this Act,
			 under subsection (a) of such section.
						2806.Repeal of advance
			 notification requirement for use of military housing investment
			 authoritySection 2875 of
			 title 10, United States Code, is amended by striking subsection (e).
					2807.Additional element
			 for annual report on military housing privatization projectsSection 2884(c)(3)
			 of title 10, United States Code, is amended by inserting before the period at
			 the end the following: , to specifically include any variances
			 associated with litigation costs.
					2807A.Department of
			 Defense report on Military Housing Privatization InitiativeNot later than 90 days after enactment of
			 this Act, the Secretary of Defense shall issue a report to Congress on the
			 Military Housing Privatization Initiative under subchapter IV of
			 chapter 169 of title 10,
			 United States Code. The report shall include the details of any project where
			 the project owner has outstanding local, county, city, town or State tax
			 obligations dating back over 12 months, as determined by a final judgment by a
			 tax authority.
					2808.Extension of
			 temporary, limited authority to use operation and maintenance funds for
			 construction projects in certain areas outside the United StatesSection 2808(h) of the Military Construction
			 Authorization Act for Fiscal Year 2004 (division B of
			 Public Law
			 108–136; 117 Stat. 1723), as most recently amended by section
			 2804 of the Military Construction Authorization Act for Fiscal Year 2013
			 (division B of Public Law 112–239; 126 Stat. 2149),
			 is further amended—
						(1)in paragraph (1),
			 by striking September 30, 2013 and inserting September
			 30, 2014; and
						(2)in paragraph (2),
			 by striking fiscal year 2014 and inserting fiscal year
			 2015.
						2809.Development of
			 master plans for major military installationsSection 2864 of
			 title 10, United States Code, is amended—
						(1)in subsection (a)—
							(A)by striking
			 At a time and inserting (1) At a time; and
							(B)by adding at the
			 end the following new paragraph:
								
									(2)To address the requirements under paragraph
				(1), each installation master plan shall include consideration of—
										(A)planning for compact and infill
				development;
										(B)horizontal and vertical mixed-use
				development;
										(C)the full lifecycle costs of planning
				decisions;
										(D)healthy communities with a focus on
				walking, running and biking infrastructure, pedestrian and cycling plans, and
				community green and garden space; and
										(E)capacity planning through the
				establishment of growth boundaries around cantonment areas to focus development
				towards the core and preserve range and training
				space.
										.
							(2)in subsection
			 (b)—
							(A)by striking
			 The transportation and inserting (1) The
			 transportation; and
							(B)by adding at the
			 end the following new paragraph:
								
									(2)To address the requirements under
				subsection (a) and paragraph (1), each installation master plan shall include
				consideration of ways to diversify and connect transit systems that do not
				neglect the pedestrian realm and enable safe walking or biking.
									;
							(3)by redesignating
			 subsection (c) as subsection (e); and
						(4)by inserting after
			 subsection (b) the following new subsections:
							
								(c)Vertical mixed
				usesA master plan for a
				major military installation shall be designed to strongly multi-story,
				mixed-use facility solutions that are sited in walkable complexes so as to
				avoid, when reasonable, single-purpose, inflexible facilities that are sited in
				a sprawling manner. Vertical mixed-use infrastructure can integrate government,
				non-government, or jointly financed construction within a single unit.
								(d)Savings
				clauseNothing in this section shall supercede the requirements
				of section 2859(a) of this
				title.
								.
						BReal Property and
			 Facilities Administration
					2811.Codification of
			 policies and requirements regarding closure and realignment of United States
			 military installations in foreign countries
						(a)Redesignation of
			 existing reporting requirementSection 2687a of title 10, United
			 States Code, is amended—
							(1)by redesignating
			 paragraphs (1) and (2) of subsection (a) as subparagraphs (A) and (B),
			 respectively;
							(2)by redesignating paragraphs (1), (2), and
			 (3) of subsection (b) as subparagraphs (A), (B), and (C), respectively, and in
			 subparagraph (A), as redesignated, by striking subsection (a)(2)
			 and inserting paragraph (1)(B);
							(3)by striking
			 (b) Report
			 elements.—A report under subsection (a) and inserting
			 (2) A report under paragraph (1); and
							(4)by striking
			 (a) Annual status
			 report.—and inserting (b)
			 Annual report on status of
			 overseas closures and realignments and master
			 plans.—(1).
							(b)Transfer of
			 provisions
							(1)Sense of
			 congressSubsection (a) of
			 section 2921 of the National Defense Authorization Act for Fiscal Year 1991
			 (Public Law
			 101–510;
			 10 U.S.C.
			 2687 note)—
								(A)is transferred to
			 section
			 2687a of title 10, United States Code; and
								(B)is inserted after
			 the heading of such section as subsection (a).
								(2)Other
			 provisionsSubsections (c),
			 (d), (f), and (g) of such section 2921—
								(A)are transferred to
			 section
			 2687a of title 10, United States Code;
								(B)are inserted at the end of such section in
			 that order; and
								(C)are redesignated
			 as subsections (c), (d), (e), and (f) of such section; respectively.
								(3)DefinitionsSection 2687a of title 10, United
			 States Code, is further amended by adding after subsection (f), as added and
			 redesignated by paragraph (2), the following new subsection:
								
									(g)DefinitionsIn this section:
										(1)The term fair market value of the
				improvements means the value of improvements determined by the
				Secretary of Defense on the basis of their highest use.
										(2)The term
				improvements includes new construction of facilities and all
				additions, improvements, modifications, or renovations made to existing
				facilities or to real property, without regard to whether they were carried out
				with appropriated or nonappropriated
				funds.
										.
							(c)Conforming
			 amendmentsSection 2687a of
			 title 10, United States Code, is further amended—
							(1)in subsection (c),
			 as transferred and redesignated by subsection (b)(2)—
								(A)in paragraph
			 (1)—
									(i)by
			 striking Establishment
			 of;
									(ii)by
			 striking the first sentence; and
									(iii)in
			 the second sentence, by striking such account and inserting
			 the Department of Defense Overseas Military Facility Investment Recovery
			 Account; and
									(B)in paragraph
			 (2)(B), by striking Armed Forces and inserting armed
			 forces;
								(2)in subsection (d), as transferred and
			 redesignated by subsection (b)(2)—
								(A)in paragraph (1),
			 by inserting (Public Law 100–526;
			 10 U.S.C.
			 2687 note) after Realignment Act;
			 and
								(B)in paragraph
			 (2)—
									(i)in
			 subparagraph (A)(i), by striking section 2685 of title 10, United States
			 Code and inserting section 2685 of this title;
			 and
									(ii)in paragraph (2), by striking Armed
			 Forces both places it appears and inserting armed
			 forces; and
									(3)in subsection (f), as transferred and
			 redesignated by subsection (b)(2), by striking section 480 of title 10,
			 United States Code in paragraph (3) and inserting section 480 of
			 this title 10.
							(d)Repeal of
			 superseded provisions
							(1)RepealSection 2921 of the National Defense
			 Authorization Act for Fiscal Year 1991 (Public Law 101–510;
			 10 U.S.C.
			 2687 note) is repealed.
							(2)Treatment of
			 special accountThe repeal of
			 such section shall not affect the Department of Defense Overseas Military
			 Facility Investment Recovery Account established by subsection (c)(1) of such
			 section, amounts in such account, or the continued use of such account as
			 provided in section
			 2687a of title 10, United States Code, as amended by this
			 section.
							2812.Report on
			 utilization of Department of Defense real property
						(a)Report
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to Congress a report on the utilization of real property across
			 the Department of Defense.
						(b)Elements of
			 reportThe report required by subsection (a) shall describe the
			 following:
							(1)The strategy of
			 the Department of Defense for maximizing utilization of existing facilities,
			 progress implementing this strategy, and obstacles to implementing this
			 strategy.
							(2)The efforts of the Department of Defense to
			 systematically collect, process, and analyze data on real property utilization
			 to aid in the planning and implementation of the strategy referred to in
			 paragraph (1).
							(3)The number of underutilized Department
			 facilities, to be defined as facilities rated less than 66 percent utilization,
			 and unutilized Department facilities, to be defined as facilities rated at zero
			 percent utilization, in the Real Property Inventory Database of the Department
			 of Defense.
							(4)The annual cost of
			 maintaining and improving such underutilized and unutilized Department
			 facilities.
							(5)The efforts of the Department of Defense to
			 dispose of underutilized and unutilized facilities.
							(c)Classified
			 annexThe report required by
			 subsection (a) may include a classified annex if necessary to fully describe
			 the matters required by subsection (b).
						2813.Conditions on
			 Department of Defense expansion of Piñon Canyon Maneuver Site, Fort Carson,
			 Colorado
						(a)FindingsCongress finds the following:
							(1)Following Japan’s attack on Pearl Harbor,
			 Fort Carson was established in 1942 and has since been a vital contributor to
			 our Nation’s defense and a valued part of the State of Colorado.
							(2)The units at Fort Carson have served with a
			 great honor and distinction in the current War on Terror.
							(3)The current Piñon Canyon Maneuver Site near
			 Fort Carson, Colorado, plays an important role in training our men and women in
			 uniform so they are as prepared and effective as possible before going off to
			 war.
							(b)Conditions on
			 expansionThe Secretary of
			 Defense and the Secretary of the Army may not acquire any land to expand the
			 size of the Piñon Canyon Maneuver Site near Fort Carson, Colorado, unless each
			 of the following occurs:
							(1)The land
			 acquisition is specifically authorized in an Act of Congress enacted after the
			 date of the enactment of this Act.
							(2)Funds are
			 specifically appropriated for the land acquisition.
							(3)The Secretary of Defense or the Secretary
			 of the Army, as the case may be, completes an environmental impact statement
			 with respect to the land acquisition.
							CEnergy
			 Security
					2821.Continuation of
			 limitation on use of funds for Leadership in Energy and Environmental Design
			 (LEED) gold or platinum certificationSection 2830(b)(1) of the Military
			 Construction Authorization Act for Fiscal Year 2012 (division B of
			 Public Law
			 112–81; 125 Stat. 1695), as amended by section 2823(b) of the
			 Military Construction Authorization Act for Fiscal Year 2013 (division B of
			 Public Law
			 112–239; 126 Stat. 2153), is amended by striking or
			 2013 and inserting , 2013, or 2014.
					DProvisions Related
			 to Asia-Pacific Military Realignment
					2831. Change from
			 previous calendar year to previous fiscal year for period covered by annual
			 report of Interagency Coordination Group of Inspectors General for Guam
			 RealignmentSection 2835(e)(1)
			 of the Military Construction Authorization Act for Fiscal Year 2010
			 (Public Law
			 111–84;
			 10 U.S.C.
			 2687 note) is amended in the first sentence by striking
			 calendar year and inserting fiscal year.
					2832.Repeal of
			 certain restrictions on realignment of Marine Corps forces in Asia-Pacific
			 regionSection 2832 of the
			 Military Construction Authorization Act for Fiscal Year 2013 (division B of
			 Public Law
			 112–239; 126 Stat. 2155) is repealed.
					ELand
			 Conveyances
					2841.Real property
			 acquisition, Naval Base Ventura County, California
						(a)AuthorityThe Secretary of the Navy may acquire all
			 right, title, and interest in and to real property, including improvements
			 thereon, located at Naval Base Ventura County, California, that was initially
			 constructed under the former
			 section
			 2828(g) of title 10, United States Code (commonly known as the
			 Build to Lease program), as added by section 801 of the Military
			 Construction Authorization Act, 1984 (Public Law 98–115; 97 Stat
			 782).
						(b)UseUpon
			 acquiring the real property under subsection (a), the Secretary of the Navy may
			 use the improvements as provided in sections
			 2835
			 and 2835a of title 10, United States
			 Code.
						2842.Land conveyance,
			 former Oxnard Air Force Base, Ventura County, California
						(a)Conveyance
			 authorizedThe Secretary of
			 the Navy may convey, without consideration, to Ventura County, California (in
			 this section referred to as the County), all right, title, and
			 interest of the United States in and to the real property, including any
			 improvements thereon, consisting of former Oxnard Air Force Base for the
			 purpose of permitting the County to use the property for public
			 purposes.
						(b)Payment of costs
			 of conveyance
							(1)Payment
			 requiredThe Secretary of the
			 Navy shall require the County to cover costs (except costs for environmental
			 remediation of the property) to be incurred by the Secretary, or to reimburse
			 the Secretary for such costs incurred by the Secretary, to carry out the
			 conveyance under subsection (a), including survey costs, costs for
			 environmental documentation, and any other administrative costs related to the
			 conveyance. If amounts are collected from the County in advance of the
			 Secretary incurring the actual costs, and the amount collected exceeds the
			 costs actually incurred by the Secretary to carry out the conveyance, the
			 Secretary shall refund the excess amount to the County.
							(2)Treatment of
			 amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 those costs incurred by the Secretary in carrying out the conveyance. Amounts
			 so credited shall be merged with amounts in such fund or account, and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
							(c)Description of
			 propertyThe exact acreage
			 and legal description of the property to be conveyed under subsection (a) shall
			 be determined by a survey satisfactory to the Secretary of the Navy.
						(d)Additional
			 termsThe Secretary of the
			 Navy may require such additional terms and conditions in connection with the
			 conveyance as the Secretary considers appropriate to protect the interests of
			 the United States.
						2843.Land
			 conveyance, Philadelphia Naval Shipyard, Philadelphia, Pennsylvania
						(a)Conveyance
			 authorizedThe Secretary of
			 the Navy may convey to the Philadelphia Regional Port Authority (in this
			 section referred to as the Port Authority) all right, title, and
			 interest of the United States in and to a parcel of real property, including
			 any improvements thereon, consisting of approximately .595 acres located at the
			 Philadelphia Naval Shipyard, Philadelphia, Pennsylvania. The Secretary may void
			 any land use restrictions associated with the property to be conveyed under
			 this subsection.
						(b)Consideration
							(1)Amount and
			 determinationAs
			 consideration for the conveyance under subsection (a), the Port Authority shall
			 pay to the Secretary of the Navy an amount that is not less than the fair
			 market value of the property conveyed, as determined by the Secretary. The
			 Secretary’s determination of fair market value shall be final. In lieu of all
			 or a portion of cash payment of consideration, the Secretary may accept in-kind
			 consideration.
							(2)Treatment of
			 cash considerationThe Secretary shall deposit any cash payment
			 received under paragraph (1) in the special account in the Treasury established
			 for that Secretary under subsection (e) of
			 section
			 2667 of title 10, United States Code. The entire amount
			 deposited shall be available for use in accordance with paragraph (1)(D) of
			 such subsection.
							(c)Payment of costs
			 of conveyance
							(1)Payment
			 requiredThe Secretary of the
			 Navy shall require the Port Authority to reimburse the Secretary to cover costs
			 (except costs for environmental remediation of the property) to be incurred by
			 the Secretary, or to reimburse the Secretary for costs incurred by the
			 Secretary, to carry out the conveyance under subsection (a), including survey
			 costs, costs related to environmental documentation, and any other
			 administrative costs related to the conveyance. If amounts are collected in
			 advance of the Secretary incurring the actual costs, and the amount collected
			 exceeds the costs actually incurred by the Secretary to carry out the
			 conveyance, the Secretary shall refund the excess amount to the Port
			 Authority.
							(2)Treatment of
			 amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 those costs incurred by the Secretary in carrying out the conveyance. Amounts
			 so credited shall be merged with amounts in such fund or account and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
							(d)Compliance with
			 environmental lawsNothing in this section shall be construed to
			 affect or limit the application of, or any obligation to comply with, any
			 environmental law, including the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the
			 Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
						(e)Description of
			 propertyThe exact acreage and legal description of the parcel of
			 real property to be conveyed under subsection (a) shall be determined by a
			 survey satisfactory to the Secretary of the Navy.
						(f)Additional terms
			 and conditionsThe Secretary of the Navy may require such
			 additional terms and conditions in connection with the conveyance under
			 subsection (a) as the Secretary considers appropriate to protect the interests
			 of the United States.
						2844.Land
			 conveyance, Camp Williams, Utah
						(a)Conveyance
			 requiredNot later than 120
			 days after the date of the enactment of this Act, the Secretary of the
			 Interior, acting through the Bureau of Land Management, shall convey, without
			 consideration, to the State of Utah all right, title, and interest of the
			 United States in and to certain lands comprising approximately 420 acres, as
			 generally depicted on a map entitled Proposed Camp Williams Land
			 Transfer and dated June 14, 2011, which are located within the
			 boundaries of the public lands currently withdrawn for military use by the Utah
			 National Guard and known as Camp Williams, Utah, for the purpose of permitting
			 the Utah National Guard to use the conveyed land as provided in subsection
			 (c).
						(b)Supersedence of
			 executive orderExecutive
			 Order No. 1922 of April 24, 1914, as amended by section 907 of the Camp W.G.
			 Williams Land Exchange Act of 1989 (title IX of
			 Public Law
			 101–628; 104 Stat. 4501), is hereby superseded, only insofar as
			 it affects the lands identified for conveyance to the State of Utah under
			 subsection (a).
						(c)Reversionary
			 interestThe lands conveyed
			 to the State of Utah under subsection (a) shall revert to the United States if
			 the Secretary of Defense determines that the land, or any portion thereof, is
			 sold or attempted to be sold, or that the land, or any portion thereof, is used
			 for non-National Guard or non-national defense purposes.
						(d)Hazardous
			 materialsWith respect to any
			 portion of the land conveyed under subsection (a) that the Secretary of Defense
			 determines is subject to reversion under subsection (c), if the Secretary of
			 Defense also determines that the portion of the conveyed land contains
			 hazardous materials, the State of Utah shall pay the United States an amount
			 equal to the fair market value of that portion of the land, and the
			 reversionary interest shall not apply to that portion of the land.
						2845.Conveyance,
			 Air National Guard radar site, Francis Peak, Wasatch Mountains, Utah
						(a)Conveyance
			 authorizedThe Secretary of
			 the Air Force may convey, without consideration, to the State of Utah (in this
			 section referred to as the State), all right, title, and
			 interest of the United States in and to the structures, including equipment and
			 any other personal property related thereto, comprising the Air National Guard
			 radar site located on Francis Peak, Utah, for the purpose of permitting the
			 State to use the structures to support emergency public safety communications,
			 including 911 emergency response service for Northern Utah.
						(b)Payment of Costs
			 of Conveyance
							(1)Payment
			 requiredThe Secretary of the
			 Air Force may require the State to cover costs to be incurred by the Secretary,
			 or to reimburse the Secretary for costs incurred by the Secretary, to carry out
			 the conveyance under subsection (a), including survey costs, costs related to
			 environmental documentation, and other administrative costs related to the
			 conveyance. If amounts paid to the Secretary in advance exceed the costs
			 actually incurred by the Secretary to carry out the conveyance, the Secretary
			 shall refund the excess amount to the State.
							(2)Treatment of
			 amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 the costs incurred by the Secretary in carrying out the conveyance. Amounts so
			 credited shall be merged with amounts in such fund or account, and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
							(c)Description of
			 PropertyThe exact inventory of equipment and other personal
			 property to be conveyed under subsection (a) shall be determined by the
			 Secretary of the Air Force.
						(d)Time of
			 conveyanceThe conveyance under this section shall occur as soon
			 as practicable after the date of the enactment of this Act. Until such time as
			 the conveyance occurs, the Secretary of the Air Force shall take no action with
			 regard to the structures described in subsection (a) that will result in the
			 likely disruption of emergency communications by the State and local
			 authorities.
						(e)Additional Terms
			 and ConditionsThe Secretary of the Air Force may require such
			 additional terms and conditions in connection with the conveyance under
			 subsection (a) as the Secretary considers appropriate to protect the interests
			 of the United States.
						(f)Continuation of
			 land use permitThe
			 conveyance of the structures under subsection (a) shall not affect the validity
			 and continued applicability of the land use permit, in effect on the date of
			 the enactment of this Act, that was issued by the Forest Service for placement
			 and use of the structures.
						(g)Duration of
			 authorityThe authority to
			 make a conveyance under this section shall expire on the later of—
							(1)September 30,
			 2014; or
							(2)the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2015.
							2846.Land
			 conveyance, former Fort Monroe, Hampton, Virginia
						(a)Sense of
			 congress regarding need for conveyanceIt is the sense of
			 Congress that—
							(1)the historic
			 features of former Fort Monroe in Hampton, Virginia, are being degraded because
			 of the lack of Department of the Army facility sustainment associated with the
			 former Fort Monroe; and
							(2)it is in the best
			 interest of the Secretary of the Army and the Commonwealth of Virginia (in this
			 section referred to as the Commonwealth) to expeditiously
			 convey, consistent with the Fort Monroe Reuse Plan and the Programmatic
			 Agreement dated April 27, 2009, certain portions of former Fort Monroe to the
			 Commonwealth.
							(b)Conveyance
			 authorizedPursuant to 2905(b)(4) of the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of
			 Public Law
			 101–510;
			 10 U.S.C.
			 2687 note), the Secretary of the Army shall convey to the
			 Commonwealth all right, title, and interest of the United States in and to
			 approximately 70.431 acres of real property at former Fort Monroe depicted as
			 areas 4–1 and 4–2 on the map titled Plat Showing 8 Parcels of Land
			 Totaling +/-564.519 Acres Situated on Fort Monroe, Virginia, Boundary
			 Survey, prepared by the Norfolk District, Army Corps of Engineers, and
			 dated August 17, 2009 (in this section referred to as the
			 Map).
						(c)Timing of
			 conveyanceThe Secretary of the Army shall exercise the authority
			 provided by subsection (b) only concurrent, as near in time as possible, with
			 the reversion to the Commonwealth of approximately 371.77 acres of property
			 depicted as areas 3 and 5 on the Map.
						(d)Conditions of
			 conveyanceAs a condition of the conveyance of real property
			 under subsection (b)—
							(1)the Commonwealth
			 shall enter into an agreement with the Secretary of the Army to share equally
			 with the United States, after conveyance of property areas 4–1 and 4–2, the net
			 proceeds derived from any subsequent conveyance of these parcels to third-party
			 buyers or from any lease of areas 4–1 or 4–2, payable over a period of seven
			 years following the conveyance by the Secretary;
							(2)the parties shall
			 agree to transfer authority over the utility systems at Fort Monroe to the
			 Commonwealth in return for receiving service on the same relative terms and
			 conditions that the Department of the Army provided service during its
			 ownership of the utilities; and
							(3)the Secretary will
			 resolve all issues with Dominion Virginia Power and will be responsible for
			 maintaining electrical service in its name until such resolution has been
			 obtained.
							(e)Savings
			 provisionNothing in this section shall be construed to affect or
			 limit the application of, or any obligation to comply with, any environmental
			 law, including the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the
			 Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
						(f)Additional terms
			 and conditionsThe parties
			 may agree to such additional terms and conditions in connection with the
			 conveyance under this section as the parties consider appropriate to protect
			 their respective interests.
						2847.Land conveyance,
			 Mifflin County United States Army Reserve Center, Lewistown,
			 Pennsylvania
						(a)Conveyance
			 authorizedThe Secretary of the Army may convey, without
			 consideration, to Derry Township, Pennsylvania (in this section referred to as
			 the Township), all right, title, and interest of the United
			 States in and to a parcel of real property, including any improvements thereon
			 and improvements related thereto, consisting of approximately 4.52 acres and
			 containing the Mifflin County Army Reserve Center located at 73 Reserve Lane,
			 Lewistown, Pennsylvania (parcel number 16,01–0113J), for the purpose of
			 permitting the Township to use the parcel for a regional police headquarters or
			 other public purposes.
						(b)Interim
			 leaseUntil such time as the real property described in
			 subsection (a) is conveyed to the Township, the Secretary may lease the
			 property to the Township.
						(c)Payment of costs
			 of conveyance
							(1)Payment
			 requiredThe Secretary shall require the Township to cover costs
			 (except costs for environmental remediation of the property) to be incurred by
			 the Secretary, or to reimburse the Secretary for such costs incurred by the
			 Secretary, to carry out the conveyance under subsection (a), including survey
			 costs, costs for environmental documentation, and any other administrative
			 costs related to the conveyance. If amounts are collected from the Township in
			 advance of the Secretary incurring the actual costs, and the amount collected
			 exceeds the costs actually incurred by the Secretary to carry out the
			 conveyance, the Secretary shall refund the excess amount to the
			 Township.
							(2)Treatment of
			 amounts receivedAmounts received as reimbursement under
			 paragraph (1) shall be credited to the fund or account that was used to cover
			 those costs incurred by the Secretary in carrying out the conveyance. Amounts
			 so credited shall be merged with amounts in such fund or account, and shall be
			 available for the same purposes, and subject to the same conditions and
			 limitations, as amounts in such fund or account.
							(d)Conditions of
			 conveyanceThe conveyance of
			 the real property under subsection (a) shall be subject to the condition that
			 the Township not use any Federal funds to cover—
							(1)any portion of the
			 conveyance costs required by subsection (c) to be paid by the Township;
			 or
							(2)to cover the costs
			 for the design or construction of any facility on the property.
							(e)Description of
			 propertyThe exact acreage and legal description of the property
			 to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary.
						(f)Additional
			 termsThe Secretary may require such additional terms and
			 conditions in connection with the conveyance under this section as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
						FOther
			 Matters
					2861.Repeal of annual
			 Economic Adjustment Committee reporting requirementSubsection (d) of section 4004 of the
			 Defense Economic Adjustment, Diversification, Conversion, and Stabilization Act
			 of 1990 (division D of
			 Public Law
			 101–510;
			 10 U.S.C.
			 2391 note), as amended by section 4212(b) of the National
			 Defense Authorization Act for Fiscal Year 1993 (Public Law
			 102–484; 106 Stat. 2664), is further amended—
						(1)by inserting
			 and at the end of paragraph (1);
						(2)by striking ; and at the end
			 of paragraph (2) and inserting a period; and
						(3)by striking
			 paragraph (3).
						2862.Redesignation
			 of the Asia-Pacific Center for Security Studies as the Daniel K. Inouye
			 Asia-Pacific Center for Security Studies
						(a)RedesignationThe Department of Defense regional center
			 for security studies known as the Asia-Pacific Center for Security Studies is
			 hereby renamed the Daniel K. Inouye Asia-Pacific Center for Security
			 Studies.
						(b)Conforming
			 amendments
							(1)Reference to
			 regional centers for strategic studiesSection 184(b)(2)(B)
			 of title 10, United States Code, is amended by striking Asia-Pacific
			 Center for Security Studies and inserting Daniel K. Inouye
			 Asia-Pacific Center for Security Studies.
							(2)Acceptance of
			 gifts and donationsSection 2611(a)(2)(B) of such title is
			 amended by striking Asia-Pacific Center for Security Studies and
			 inserting Daniel K. Inouye Asia-Pacific Center for Security
			 Studies.
							(c)ReferencesAny reference to the Department of Defense
			 Asia-Pacific Center for Security Studies in any law, regulation, map, document,
			 record, or other paper of the United States shall be deemed to be a reference
			 to the Daniel K. Inouye Asia-Pacific Center for Security Studies.
						2863.Redesignation
			 of the Graduate School of Nursing at the Uniformed Services University of the
			 Health Sciences as the Daniel K. Inouye Graduate School of Nursing
						(a)RedesignationThe Graduate School of Nursing at the
			 Uniformed Services University of the Health Sciences is hereby renamed the
			 Daniel K. Inouye Graduate School of Nursing.
						(b)ReferencesAny reference to the Graduate School of
			 Nursing at the Uniformed Services University of the Health Sciences in any law,
			 regulation, map, document, record, or other paper of the United States shall be
			 deemed to be a reference to the Daniel K. Inouye Graduate School of
			 Nursing.
						2864.Renaming site of
			 the Dayton Aviation Heritage National Historical Park, OhioSection 101(b)(5) of the Dayton Aviation
			 Heritage Preservation Act of 1992 (16 U.S.C.
			 410ww(b)(5)) is amended by striking Aviation
			 Center and inserting National Museum.
					2865.Designation of
			 Distinguished Flying Cross National Memorial in Riverside, California
						(a)FindingsCongress finds the following:
							(1)The most reliable statistics regarding the
			 number of members of the Armed Forces who have been awarded the Distinguished
			 Flying Cross indicate that 126,318 members of the Armed Forces received the
			 medal during World War II, approximately 21,000 members received the medal
			 during the Korean conflict, and 21,647 members received the medal during the
			 Vietnam War. Since the end of the Vietnam War, more than 203 Armed Forces
			 members have received the medal in times of conflict.
							(2)The National Personnel Records Center in
			 St. Louis, Missouri, burned down in 1973, and thus many more recipients of the
			 Distinguished Flying Cross may be undocumented. Currently, the Department of
			 Defense continues to locate and identify members of the Armed Forces who have
			 received the medal and are undocumented.
							(3)The United States currently lacks a
			 national memorial dedicated to the bravery and sacrifice of those members of
			 the Armed Forces who have distinguished themselves by heroic deeds performed in
			 aerial flight.
							(4)An appropriate memorial to current and
			 former members of the Armed Forces is under construction at March Field Air
			 Museum in Riverside, California.
							(5)This memorial will honor all those members
			 of the Armed Forces who have distinguished themselves in aerial flight, whether
			 documentation of such members who earned the Distinguished Flying Cross exists
			 or not.
							(b)DesignationThe memorial to members of the Armed Forces
			 who have been awarded the Distinguished Flying Cross, located at March Field
			 Air Museum in Riverside, California, is hereby designated as the Distinguished
			 Flying Cross National Memorial.
						(c)Effect of
			 designationThe national
			 memorial designated by this section is not a unit of the National Park System,
			 and the designation of the national memorial shall not be construed to require
			 or permit Federal funds to be expended for any purpose related to the national
			 memorial.
						2866.Establishment
			 of military divers memorial at Washington Navy Yard
						(a)Memorial
			 authorizedConsistent with
			 the sense of the Congress expressed in section 2855 of the National Defense
			 Authorization Act for Fiscal Year 2013, the Secretary of the Navy may permit a
			 third party to establish and maintain, at a suitable location at the former
			 Navy Dive School at the Washington Navy Yard in the District of Columbia, a
			 memorial to honor the members of the United States Armed Forces who have served
			 as divers and whose service in defense of the United States has been carried
			 out beneath the waters of the world.
						(b)Location and
			 design of monumentThe actual
			 location at the Washington Navy Yard for the memorial authorized by subsection
			 (a) and the final design of the memorial shall be subject to the approval of
			 the Secretary. In selecting the site to serve as the location for the memorial,
			 the Secretary shall seek to maximize visitor access to the memorial.
						(c)Military
			 supportThe Secretary shall
			 provide military ceremonial support at the dedication of the memorial
			 authorized by subsection (a).
						(d)Use of federal
			 funds prohibitedFederal
			 funds may not be used to design, procure, prepare, install, or maintain the
			 memorial authorized by subsection (a), but the Secretary may accept and expend
			 contributions of non-Federal funds and resources for such purposes.
						2867.Inclusion of
			 emblems of belief as part of military memorials
						(a)Inclusion of
			 emblems of belief authorizedChapter 21 of title 36,
			 United States Code, is amended by adding at the end the following:
							
								2115.Inclusion of
				emblems of belief as part of military memorials
									(a)Authorized
				inclusionFor the purpose of
				honoring the sacrifice of members of the United States Armed Forces, including
				those members who make the ultimate sacrifice in defense of the United States,
				emblems of belief may be included as part of—
										(1)a military
				memorial that is established or acquired by the United States Government;
				or
										(2)a military
				memorial that is not established by the United States Government, but for which
				the American Battle Monuments Commission cooperated in the establishment of the
				memorial.
										(b)Scope of
				inclusionWhen including
				emblems of belief as part of a military memorial, any approved emblem of belief
				may be included on such a memorial. The list of approved emblems of belief
				shall include, at a minimum, all those emblems of belief authorized by the
				National Cemetery Administration.
									(c)DefinitionsIn
				this section:
										(1)The terms emblem of belief
				and emblems of belief refer to the emblems of belief contained
				on the list maintained by the National Cemetery Administration for placement on
				Government-provided headstones and markers.
										(2)The term
				military memorial means a memorial or monument commemorating the
				service of the United States Armed Forces. The term includes works of
				architecture and art described in section 2105(b) of this
				title.
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following:
							
								
									2115. Inclusion of emblems of belief as
				part of military
				memorials.
								
								.
						XXIXOverseas
			 Contingency Operations Military Construction 
				2901.Authorized Army
			 construction and land acquisition project
					(a)Outside the
			 united statesThe Secretary
			 of the Army may acquire real property and carry out the military construction
			 project for the installation outside the United States, and in the amount, set
			 forth in the following table:
						
							Army: Outside the United States
							
								
									CountryInstallationAmount
									
								
								
									CubaGuantanamo Bay$247,400,000
									
								
							
						
					(b)Use of unobligated prior-year military
			 construction fundsTo carry
			 out the military construction project set forth in the table in subsection (a),
			 the Secretary of Defense may make available to the Secretary of the Army
			 available, unobligated military construction funds appropriated for a fiscal
			 year before fiscal year 2014.
					(c)Congressional notificationThe Secretary of the Army shall provide
			 information in accordance with
			 section
			 2851(c) of title 10, United States Code, regarding the military
			 construction project set forth in the table in subsection (a). If it becomes
			 necessary to exceed the estimated project cost, the Secretary shall utilize the
			 authority provided by section 2853 of such title regarding authorized cost and
			 scope of work variations.
					(d)Briefing on
			 infrastructure to support Joint Task Force, Guantanamo
						(1)Briefing
			 requiredThe Secretary of
			 Defense shall brief the congressional defense committees on each of the
			 following:
							(A)A description of
			 each of the following costs, broken down by fiscal year, for each of fiscal
			 years 2002 through 2013:
								(i)The
			 costs of constructing the permanent and temporary infrastructure to support the
			 detention operations at such Naval Station.
								(ii)The
			 costs of facility repair, sustainment, maintenance, and operation of all
			 infrastructure supporting the detention operations at such Naval
			 Station.
								(iii)The costs of
			 military personnel, civilian personnel, and contractors associated with the
			 detention operations at such Naval Station.
								(iv)The
			 costs of operation and maintenance, shown for each military department and
			 account, associated with carrying out military commissions for individuals
			 detained at such Naval Station.
								(v)The
			 costs associated with the Office of the Deputy Assistant Secretary of Defense
			 (Rule of Law and Detainee Policy), the Periodic Review Services, and studies
			 and task forces funded by the Department of Defense that relate to the
			 detention operations at such Naval Station.
								(vi)Any
			 other costs associated with supporting the detention operations at such Naval
			 Station.
								(B)A master plan for
			 the continuation of detention operations by Joint Task Force Guantanamo, at
			 United States Naval Station, Guantanamo Bay, Cuba, during the time period
			 beginning on the date of the enactment of this Act and ending on the date of
			 the 66th birthday of the youngest individual who is detained at United States
			 Naval Station, Guantanamo Bay, Cuba, on the date of the enactment of this Act,
			 including—
								(i)a description of any infrastructure
			 projects that the Secretary determines are required for the continuation of
			 such detention operations, including new requirements and replacement of
			 existing infrastructure;
								(ii)an
			 estimate of the total military personnel, civilian personnel, and contractor
			 costs associated with the continuation of such detention operations;
								(iii)an estimate of the total operation and
			 maintenance costs associated with the continuation of such detention
			 operations;
								(iv)an estimate of the total costs associated
			 with carrying out military commissions for individuals detained at such Naval
			 Station; and
								(v)an estimate of any other costs associated
			 with the continuation of such detention operations.
								(C)A cost estimate,
			 itemized by construction project, of the infrastructure investments identified
			 in the master plan described in subparagraph (B).
							(D)A detailed
			 estimate of the annual costs projected to repair, sustain, and maintain the
			 facilities that are in use by Joint Task Force, Guantanamo, as of the date of
			 the enactment of this Act, or are identified in the master plan described in
			 subparagraph (B).
							(2)Presidential
			 planNot later than 120 days
			 after the date of the enactment of this Act, the President shall submit to the
			 congressional defense committees a plan describing each of the
			 following:
							(A)The locations to
			 which the President seeks to transfer individuals detained at Guantanamo who
			 have been identified for continued detention or prosecution.
							(B)The individuals
			 detained at Guantanamo who the President seeks to transfer to overseas
			 locations, the overseas locations to which the President seeks to transfer such
			 individuals, and the conditions under which the President would transfer such
			 individuals to such locations.
							(C)The proposal of
			 the President for the detention and treatment of individuals captured overseas
			 in the future who are suspected of being terrorists.
							(D)The proposal of
			 the President regarding the disposition of the individuals detained at the
			 detention facility at Parwan, Afghanistan, who have been identified as enduring
			 security threats to the United States.
							(E)For any location
			 in the United States to which the President seeks to transfer such an
			 individual, estimates of each of the following costs:
								(i)The
			 costs of constructing infrastructure to support detention operations or
			 prosecution at such location.
								(ii)The
			 costs of facility repair, sustainment, maintenance, and operation of all
			 infrastructure supporting detention operations or prosecution at such
			 location.
								(iii)The costs of military personnel, civilian
			 personnel, and contractors associated with the detention operations or
			 prosecution at such location, including any costs likely to be incurred by
			 other Federal departments or agencies or State or local governments.
								(iv)Any
			 other costs associated with supporting the detention operations or prosecution
			 at such location.
								XXXMilitary Land
			 Transfers and Withdrawals to Support Readiness and Security
				ALimestone Hills
			 Training Area, Montana
					3001.Withdrawal and
			 reservation of public lands for Limestone Hills Training Area, Montana
						(a)WithdrawalSubject to valid existing rights and except
			 as provided in this subtitle, the public lands and interests in lands described
			 in subsection (c), and all other areas within the boundaries of such lands as
			 depicted on the map provided for by subsection (d) that may become subject to
			 the operation of the public land laws, are hereby withdrawn from all forms of
			 appropriation under the public land laws, including the mining laws and the
			 mineral leasing and geothermal leasing laws.
						(b)Reservation;
			 purposeSubject to the
			 limitations and restrictions contained in section 3003, the public lands
			 withdrawn by subsection (a) are reserved for use by the Secretary of the Army
			 for the following purposes:
							(1)The conduct of training for active and
			 reserve components of the Armed Forces.
							(2)The construction,
			 operation, and maintenance of organizational support and maintenance facilities
			 for component units conducting training.
							(3)The conduct of training by the Montana
			 Department of Military Affairs, except that any such use may not interfere with
			 purposes specified in paragraphs (1) and (2).
							(4)The conduct of training by State and local
			 law enforcement agencies, civil defense organizations, and public education
			 institutions, except that any such use may not interfere with military training
			 activities.
							(5)Other
			 defense-related purposes consistent with the purposes specified in the
			 preceding paragraphs.
							(c)Land
			 DescriptionThe public lands
			 and interests in lands withdrawn and reserved by this section comprise
			 approximately 18,644 acres in Broadwater County, Montana, as generally depicted
			 as Proposed Land Withdrawal on the map titled Limestone
			 Hills Training Area Land Withdrawal, dated April 10, 2013.
						(d)Legal
			 description and map
							(1)In
			 generalAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of the
			 Interior shall publish in the Federal Register a legal description of the
			 public land withdrawn under subsection (a) and a copy of a map depicting the
			 legal description of the withdrawn land.
							(2)Force of
			 lawThe legal description and map published under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary of the Interior may correct errors in the legal
			 description.
							(3)Reimbursement of
			 costsThe Secretary of the Army shall reimburse the Secretary of
			 the Interior for any costs incurred by the Secretary of the Interior in
			 implementing this subsection.
							(e)Indian
			 tribesNothing in this
			 subtitle shall be construed as altering any rights reserved for an Indian tribe
			 for tribal use of lands within the military land withdrawal by treaty or
			 Federal law. The Secretary of the Army shall consult with any Indian tribes in
			 the vicinity of the military land withdrawal before taking action within the
			 military land withdrawal affecting tribal rights or cultural resources
			 protected by treaty or Federal law.
						3002.Management of
			 withdrawn and reserved landsDuring the period of the withdrawal and
			 reservation specified in section 3005, the Secretary of the Army shall manage
			 the public lands withdrawn by section 3001 for the purposes specified in
			 subsection (b) of such section, subject to the limitations and restrictions
			 contained in section 3003.
					3003.Special rules
			 governing minerals management
						(a)Indian Creek
			 Mine
							(1)In
			 generalOf the lands
			 withdrawn by section 3001, locatable mineral activities in the approved Indian
			 Creek Mine plan of operations, MTM–78300, shall be regulated pursuant to
			 subparts 3715 and 3809 of title 43, Code of Federal Regulations. Of the lands
			 withdrawn by section 3001, the land area subject to the approved plan of
			 operations shall permanently remain open to the amendment or relocation of
			 mining claims (or both) under the Act of May 10, 1872 (commonly known as the
			 General Mining Act of 1872;
			 30 U.S.C. 22 et
			 seq.) to the extent necessary to preserve the mining operations
			 described in the approved plan of operations.
							(2)Restrictions on
			 Secretary of the ArmyThe Secretary of the Army shall make no
			 determination that the disposition of or exploration for minerals as provided
			 for in the approved plan of operations is inconsistent with the defense-related
			 uses of the lands covered by the military land withdrawal. The coordination of
			 such disposition of and exploration for minerals with defense-related uses of
			 such lands shall be determined pursuant to procedures in an agreement provided
			 for under subsection (c).
							(b)Removal of
			 unexploded ordnance on lands To be mined
							(1)Removal
			 activitiesSubject to the
			 availability of funds appropriated for such purpose, the Secretary of the Army
			 shall remove unexploded ordnance on lands withdrawn by section 3001 that are
			 subject to mining under subsection (a), consistent with applicable Federal and
			 State law. The Secretary of the Army may engage in such removal of unexploded
			 ordnance in phases to accommodate the development of the Indian Creek Mine
			 pursuant to subsection (a).
							(2)Report on
			 removal activitiesThe
			 Secretary of the Army shall annually submit to the Secretary of the Interior a
			 report regarding the unexploded ordnance removal activities for the previous
			 fiscal year performed pursuant to this subsection. The report shall
			 include—
								(A)the amounts of
			 funding expended for unexploded ordnance removal on the lands withdrawn by
			 section 3001; and
								(B)the identification
			 of the lands cleared of unexploded ordnance and approved for mining activities
			 by the Secretary of the Interior.
								(c)Implementation
			 agreement for mining activitiesThe Secretary of the Interior and the
			 Secretary of the Army shall enter into an agreement to implement this section
			 with regard to coordination of defense-related uses and mining and the ongoing
			 removal of unexploded ordnance. The duration of the agreement shall be the same
			 as the period of the withdrawal under section 3001, but may be amended from
			 time to time. The agreement shall provide the following:
							(1)That Graymont
			 Western US, Inc., or any successor or assign of the approved Indian Creek Mine
			 mining plan of operations, MTM–78300, is invited to be a party to the
			 agreement.
							(2)Provisions regarding the day-to-day
			 joint-use of the Limestone Hills Training Area.
							(3)Provisions addressing when military and
			 other authorized uses of the withdrawn lands will occur.
							(4)Provisions
			 regarding when and where military use or training with explosive material will
			 occur.
							(5)Provisions
			 regarding the scheduling of training activities conducted within the withdrawn
			 area that restrict mining activities and procedures for deconfliction with
			 mining operations, including parameters for notification and sanction of
			 anticipated changes to the schedule.
							(6)Provisions
			 regarding liability and compensation for damages or injury caused by mining or
			 military training activities.
							(7)Provisions for
			 periodic review of the agreement for its adequacy, effectiveness, and need for
			 revision.
							(8)Procedures for
			 access through mining operations covered by this section to training areas
			 within the boundaries of the Limestone Hills Training Area.
							(9)Procedures for
			 scheduling of the removal of unexploded ordnance.
							(d)Existing
			 memorandum of agreementUntil
			 such time as the agreement required under subsection (c) becomes effective, the
			 compatible joint use of the lands withdrawn and reserved by section 3001 shall
			 be governed, to the extent compatible, by the terms of the 2005 Memorandum of
			 Agreement among the Montana Army National Guard, Graymont Western US Inc. and
			 the Bureau of Land Management.
						3004.Grazing
						(a)Issuance and
			 administration of permits and leasesThe issuance and administration of grazing
			 permits and leases, including their renewal, on the public lands withdrawn by
			 section 3001 shall be managed by the Secretary of the Interior consistent with
			 all applicable laws, regulations, and policies of the Secretary of the Interior
			 relating to such permits and leases.
						(b)Safety
			 requirementsWith respect to
			 any grazing permit or lease issued after the date of the enactment of this Act
			 for lands withdrawn by section 3001, the Secretary of the Interior and the
			 Secretary of the Army shall jointly establish procedures that are consistent
			 with Department of the Army explosive and range safety standards and that
			 provide for the safe use of any such lands.
						(c)AssignmentThe Secretary of the Interior may, with the
			 agreement of the Secretary of the Army, assign the authority to issue and to
			 administer grazing permits and leases to the Secretary of the Army, except that
			 such an assignment may not include the authority to discontinue grazing on the
			 lands withdrawn by section 3001.
						3005.Duration of
			 withdrawal and reservationThe
			 military land withdrawal made by section 3001 shall terminate on March 31,
			 2039.
					3006.Payments in
			 lieu of taxesThe lands
			 withdrawn by section 3001 shall remain eligible as entitlement land under
			 section
			 6901 of title 31, United States Code.
					3007.Hunting,
			 fishing and trappingAll
			 hunting, fishing and trapping on the lands withdrawn by section 3001 shall be
			 conducted in accordance with
			 section
			 2671 of title 10, United States Code.
					3008.Water
			 rights
						(a)Water
			 rightsNothing in this subtitle shall be construed—
							(1)to establish a
			 reservation in favor of the United States with respect to any water or water
			 right on lands withdrawn by section 3001; or
							(2)to authorize the
			 appropriation of water on lands withdrawn by section 3001, except in accordance
			 with applicable State law.
							(b)Effect on
			 previously acquired or reserved water rightsThis section shall
			 not be construed to affect any water rights acquired or reserved by the United
			 States before the date of the enactment of this Act.
						3009.Brush and
			 range fire prevention and suppression
						(a)Required
			 activitiesThe Secretary of
			 the Army shall, consistent with any applicable land management plan, take
			 necessary precautions to prevent, and actions to suppress, brush and range
			 fires occurring as a result of military activities on the lands withdrawn and
			 reserved by section 3001, including fires outside those lands that spread from
			 the withdrawn land and which occurred as a result of such activities.
						(b)Cooperation of
			 secretary of the interiorAt the request of the Secretary of the
			 Army, the Secretary of the Interior shall provide assistance in the suppression
			 of such fires and shall be reimbursed for such assistance by the Secretary of
			 the Army. Notwithstanding
			 section
			 2215 of title 10, United States Code, the Secretary of the Army
			 may transfer to the Secretary of the Interior, in advance, funds to reimburse
			 the costs of the Department of the Interior in providing such
			 assistance.
						3010.On-going
			 decontaminationDuring the
			 withdrawal and reservation authorized by section 3001, the Secretary of the
			 Army shall maintain, to the extent funds are available for such purpose, a
			 program of decontamination of contamination caused by defense-related uses on
			 such lands consistent with applicable Federal and State law. The Secretary of
			 Defense shall include a description of such decontamination activities in the
			 annual report required by
			 section
			 2711 of title 10, United States Code.
					3011.Application
			 for renewal of a withdrawal and reservation
						(a)NoticeTo
			 the extent practicable, no later than five years before the termination of the
			 withdrawal and reservation made by section 3001, the Secretary of the Army
			 shall notify the Secretary of the Interior whether the Secretary of the Army
			 will have a continuing defense-related need for any of the lands withdrawn and
			 reserved by section 3001 after the termination date of such withdrawal and
			 reservation. The Secretary of the Army shall provide a copy of the notice to
			 the Committee on Armed Services and the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Armed Services and the Committee
			 on Natural Resources of the House of Representatives.
						(b)Filing for
			 extensionIf the Secretary of the Army concludes that there will
			 be a continuing defense-related need for any of the withdrawn and reserved
			 lands after the termination date, the Secretary of the Army shall file an
			 application for extension of the withdrawal and reservation of such needed
			 lands in accordance with the regulations and procedures of the Department of
			 the Interior applicable to the extension of withdrawals and
			 reservations.
						3012.Limitation on
			 subsequent availability of lands for appropriationAt
			 the time of termination of a withdrawal and reservation made by section 3001,
			 the previously withdrawn lands shall not be open to any form of appropriation
			 under the public land laws, including the mining laws and the mineral leasing
			 and geothermal leasing laws, until the Secretary of the Interior publishes in
			 the Federal Register an appropriate order specifying the date upon which such
			 lands shall be restored to the public domain and opened for such
			 purposes.
					3013.Relinquishment
						(a)Notice of
			 intention to relinquishIf, during the period of withdrawal and
			 reservation under section 3001, the Secretary of the Army decides to relinquish
			 any or all of the lands withdrawn and reserved, the Secretary of the Army shall
			 file a notice of intention to relinquish with the Secretary of the
			 Interior.
						(b)Determination of
			 contaminationAs a part of the notice under subsection (a), the
			 Secretary of the Army shall include a written determination concerning whether
			 and to what extent the lands that are to be relinquished are contaminated with
			 explosive materials or toxic or hazardous substances.
						(c)Public
			 noticeThe Secretary of the Interior shall publish in the Federal
			 Register the notice of intention to relinquish, including the determination
			 concerning the contaminated state of the lands.
						(d)Decontamination
			 of lands to be relinquished
							(1)Conditions
			 requiring decontaminationIf land subject of a notice of
			 intention to relinquish pursuant to subsection (a) is contaminated, and the
			 Secretary of the Interior, in consultation with the Secretary of the Army,
			 determines that decontamination is practicable and economically feasible
			 (taking into consideration the potential future use and value of the land) and
			 that, upon decontamination, the land could be opened to operation of some or
			 all of the public land laws, including the mining laws and the mineral leasing
			 and geothermal leasing laws, the Secretary of the Army shall decontaminate the
			 land to the extent that funds are appropriated for such purpose.
							(2)Discretion if
			 conditions not metIf the Secretary of the Interior, after
			 consultation with the Secretary of the Army, concludes that decontamination of
			 land subject of a notice of intention to relinquish pursuant to subsection (a)
			 is not practicable or economically feasible, or that the land cannot be
			 decontaminated sufficiently to be opened to operation of some or all of the
			 public land laws, or if Congress does not appropriate sufficient funds for the
			 decontamination of such land, the Secretary of the Interior shall not be
			 required to accept the land proposed for relinquishment.
							(3)ResponseIf the Secretary of the Interior declines
			 to accept the lands that have been proposed for relinquishment because of their
			 contaminated state, or if at the expiration of the withdrawal and reservation
			 made by section 3001 the Secretary of the Interior determines that some of the
			 lands withdrawn and reserved are contaminated to an extent which prevents
			 opening such contaminated lands to operation of the public land laws—
								(A)the Secretary of
			 the Army shall take appropriate steps to warn the public of the contaminated
			 state of such lands and any risks associated with entry onto such lands;
								(B)after the
			 expiration of the withdrawal and reservation, the Secretary of the Army shall
			 undertake no activities on such lands except in connection with decontamination
			 of such lands; and
								(C)the Secretary of
			 the Army shall report to the Secretary of the Interior and to the Congress
			 concerning the status of such lands and all actions taken in furtherance of
			 this paragraph.
								(e)Revocation
			 authorityUpon deciding that it is in the public interest to
			 accept the lands proposed for relinquishment pursuant to subsection (a), the
			 Secretary of the Interior may order the revocation of the withdrawal and
			 reservation made by section 3001 as it applies to such lands. The Secretary of
			 the Interior shall publish in the Federal Register the revocation order, which
			 shall—
							(1)terminate the
			 withdrawal and reservation;
							(2)constitute
			 official acceptance of the lands by the Secretary of the Interior; and
							(3)state the date
			 upon which the lands will be opened to the operation of some or all of the
			 public land laws, including the mining laws.
							(f)Acceptance by
			 secretary of the interiorNothing in this section shall be
			 construed to require the Secretary of the Interior to accept the lands proposed
			 for relinquishment if the Secretary determines that such lands are not suitable
			 for return to the public domain. If the Secretary makes such a determination,
			 the Secretary shall provide notice of the determination to Congress.
						BWhite Sands
			 Missile Range, New Mexico
					3021.Transfer of
			 administrative jurisdiction, White Sands Missile Range, New Mexico
						(a)Transfer
			 requiredNot later than
			 September 30, 2014, the Secretary of the Interior shall transfer to the
			 administrative jurisdiction of the Secretary of the Army certain public land
			 administered by the Bureau of Land Management in Dona Ana County, New Mexico,
			 consisting of approximately 5,100 acres depicted as Parcel 1 on
			 the map titled White Sands Missile Range Land Reservation and
			 dated January 4, 2013.
						(b)Use of
			 transferred landUpon the
			 receipt of the land under subsection (a), the Secretary of the Army shall
			 include the land as part of White Sands Missile Range, New Mexico, and
			 authorize use of the land for military purposes.
						(c)Legal
			 description and map
							(1)Preparation and
			 publicationThe Secretary of
			 the Interior shall publish in the Federal Register a legal description and map
			 of the public land to be transferred under subsection (a).
							(2)Force of
			 lawThe legal description and map filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary of the Interior may correct errors in the legal description.
							(d)Reimbursement of
			 costsThe transfer required
			 by subsection (a) shall be made without reimbursement, except that the
			 Secretary of the Army shall reimburse the Secretary of the Interior for any
			 costs incurred by the Secretary of the Interior to prepare the legal
			 description and map under subsection (c).
						(e)Treatment of
			 grazing leasesIf a grazing
			 permit or lease exists on the date of the enactment of this Act for any portion
			 of the public land to be transferred under subsection (a), the Secretary of the
			 Interior shall transfer or relocate the grazing allotments associated with the
			 permit or lease to other public land, acceptable to the permit or lease holder,
			 so that the grazing continues to have the same value to the holder.
						3022.Water
			 rights
						(a)Water
			 rightsNothing in this
			 subtitle shall be construed—
							(1)to establish a
			 reservation in favor of the United States with respect to any water or water
			 right on lands transferred by this subtitle; or
							(2)to authorize the
			 appropriation of water on lands transferred by this subtitle except in
			 accordance with applicable State law.
							(b)Effect on
			 previously acquired or reserved water rightsThis section shall
			 not be construed to affect any water rights acquired or reserved by the United
			 States before the date of the enactment of this Act.
						3023.WithdrawalSubject to valid existing rights, the public
			 land to be transferred under section 3021 is withdrawn from all forms of
			 appropriation under the public land laws, including the mining laws and
			 geothermal leasing laws, so long as the lands remain under the administrative
			 jurisdiction of the Secretary of the Army.
					CNaval Air Weapons
			 Station China Lake, California
					3031.Transfer of
			 administrative jurisdiction, Naval Air Weapons Station China Lake,
			 California
						(a)Transfer
			 requiredNot later than
			 September 30, 2014, the Secretary of the Interior shall transfer to the
			 administrative jurisdiction of the Secretary of the Navy certain public land
			 administered by the Bureau of Land Management in Inyo, Kern, and San Bernardino
			 Counties, California, consisting of approximately 1,045,000 acres in Inyo,
			 Kern, and San Bernardino Counties, California, as generally depicted on the map
			 titled Naval Air Weapons Station China Lake Withdrawal - Renewal
			 and dated 2012.
						(b)Use of
			 transferred landUpon the
			 receipt of the land under subsection (a), the Secretary of the Navy shall
			 include the land as part of the Naval Air Weapons Station China Lake,
			 California, and authorize use of the land for military purposes.
						(c)Legal
			 description and map
							(1)Preparation and
			 publicationThe Secretary of
			 the Interior shall publish in the Federal Register a legal description and map
			 of the public land to be transferred under subsection (a).
							(2)Force of
			 lawThe legal description and map filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary of the Interior may correct errors in the legal description and
			 map.
							(d)Reimbursement of
			 costsThe transfer required
			 by subsection (a) shall be made without reimbursement, except that the
			 Secretary of the Navy shall reimburse the Secretary of the Interior for any
			 costs incurred by the Secretary of the Interior to prepare the legal
			 description and map under subsection (c).
						3032.Water
			 rights
						(a)Water
			 rightsNothing in this
			 subtitle shall be construed—
							(1)to establish a
			 reservation in favor of the United States with respect to any water or water
			 right on lands transferred by this subtitle; or
							(2)to authorize the
			 appropriation of water on lands transferred by this subtitle except in
			 accordance with applicable State law.
							(b)Effect on
			 previously acquired or reserved water rightsThis section shall
			 not be construed to affect any water rights acquired or reserved by the United
			 States before the date of the enactment of this Act.
						3033.WithdrawalSubject to valid existing rights, the public
			 land to be transferred under section 3031 is withdrawn from all forms of
			 appropriation under the public land laws, including the mining laws and
			 geothermal leasing laws, so long as the lands remain under the administrative
			 jurisdiction of the Secretary of the Navy.
					DChocolate Mountain
			 Aerial Gunnery Range, California
					3041.Transfer of
			 administrative jurisdiction, Chocolate Mountain Aerial Gunnery Range,
			 California
						(a)Transfer
			 requiredThe Secretary of the
			 Interior shall transfer to the administrative jurisdiction of the Secretary of
			 the Navy certain public land administered by the Bureau of Land Management in
			 Imperial and Riverside Counties, California, consisting of approximately
			 226,711 acres, as generally depicted on the map titled Chocolate
			 Mountain Aerial Gunnery Range Proposed–Withdrawal dated 1987 (revised
			 July 1993), and identified as WESTDIV Drawing No. C–102370, which was prepared
			 by the Naval Facilities Engineering Command of the Department of the Navy and
			 is on file with the California State Office of the Bureau of Land
			 Management.
						(b)Valid existing
			 rightsThe transfer of
			 administrative jurisdiction under subsection (a) shall be subject to any valid
			 existing rights, including any property, easements, or improvements held by the
			 Bureau of Reclamation and appurtenant to the Coachella Canal. The Secretary of
			 the Navy shall provide for reasonable access by the Bureau of Reclamation for
			 inspection and maintenance purposes not inconsistent with military
			 training.
						(c)Time for
			 conveyanceThe transfer of
			 administrative jurisdiction under subsection (a) shall occur pursuant to a
			 schedule agreed to by the Secretary of the Interior and the Secretary of the
			 Navy, but in no case later than the date of the completion of the boundary
			 realignment required by section 3043.
						(d)Map and legal
			 description
							(1)Preparation and
			 publicationThe Secretary of
			 the Interior shall publish in the Federal Register a legal description of the
			 public land to be transferred under subsection (a).
							(2)Submission to
			 congressThe Secretary of the
			 Interior shall file with the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Natural Resources of the House of
			 Representatives—
								(A)a copy of the
			 legal description prepared under paragraph (1); and
								(B)a map depicting
			 the legal description of the transferred public land.
								(3)Availability for
			 public inspectionCopies of
			 the legal description and map filed under paragraph (2) shall be available for
			 public inspection in the appropriate offices of—
								(A)the Bureau of Land
			 Management;
								(B)the Office of the Commanding Officer,
			 Marine Corps Air Station Yuma, Arizona;
								(C)the Office of the
			 Commander, Navy Region Southwest; and
								(D)the Office of the
			 Secretary of the Navy.
								(4)Force of
			 lawThe legal description and
			 map filed under paragraph (2) shall have the same force and effect as if
			 included in this Act, except that the Secretary of the Interior may correct
			 clerical and typographical errors in the legal description or map.
							(5)Reimbursement of
			 costsThe transfer required
			 by subsection (a) shall be made without reimbursement, except that the
			 Secretary of the Navy shall reimburse the Secretary of the Interior for any
			 costs incurred by the Secretary of the Interior to prepare the legal
			 description and map under this subsection.
							3042.Management and
			 use of transferred land
						(a)Use of
			 transferred landUpon the
			 receipt of the land under section 3041, the Secretary of the Navy shall
			 administer the land as the Chocolate Mountain Aerial Gunnery Range, California,
			 and continue to authorize use of the land for military purposes.
						(b)Protection of
			 desert tortoiseNothing in
			 the transfer required by section 3041 shall affect the prior designation of
			 certain lands within the Chocolate Mountain Aerial Gunnery Range as critical
			 habitat for the desert tortoise (Gopherus Agassizii).
						(c)Withdrawal of
			 Mineral EstateSubject to
			 valid existing rights, the mineral estate of the land to be transferred under
			 section 3041 are withdrawn from all forms of appropriation under the public
			 land laws, including the mining laws and the mineral and geothermal leasing
			 laws, for as long as the land is under the administrative jurisdiction of the
			 Secretary of the Navy.
						(d)Integrated
			 natural resources management planNot later than one year after the transfer
			 of the land under section 3041, the Secretary of the Navy, in cooperation with
			 the Secretary of the Interior, shall prepare an integrated natural resources
			 management plan pursuant to the Sikes Act (16 U.S.C. 670a et seq.) for the
			 transferred land and for land that, as of the date of the enactment of this
			 Act, is under the jurisdiction of the Secretary of the Navy underlying the
			 Chocolate Mountain Aerial Gunnery Range.
						3043.Realignment of
			 range boundary and related transfer of title
						(a)Realignment;
			 purposeThe Secretary of the
			 Interior and the Secretary of the Navy shall realign the boundary of the
			 Chocolate Mountain Aerial Gunnery Range, as in effect on the date of the
			 enactment of this Act, to improve public safety and management of the Range,
			 consistent with the following:
							(1)The northwestern
			 boundary of the Chocolate Mountain Aerial Gunnery Range shall be realigned to
			 the edge of the Bradshaw Trail so that the Trail is entirely on public land
			 under the jurisdiction of the Department of the Interior.
							(2)The centerline of
			 the Bradshaw Trail shall be delineated by the Secretary of the Interior in
			 consultation with the Secretary of the Navy, beginning at its western terminus
			 at Township 8 South, Range 12 East, Section 6 eastward to Township 8 South,
			 Range 17 East, Section 32 where it leaves the Chocolate Mountain Aerial Gunnery
			 Range.
							(b)Transfers
			 related to realignmentThe
			 Secretary of the Interior and the Secretary of the Navy shall make such
			 transfers of administrative jurisdiction as may be necessary to reflect the
			 results of the boundary realignment carried out pursuant to subsection
			 (a).
						(c)Applicability of
			 national environmental policy act of 1969The National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not
			 apply to any transfer of land made under subsection (b) or any decontamination
			 actions undertaken in connection with such a transfer.
						(d)DecontaminationThe Secretary of the Navy shall maintain,
			 to the extent funds are available for such purpose and consistent with
			 applicable Federal and State law, a program of decontamination of any
			 contamination caused by defense-related uses on land transferred under
			 subsection (b). The Secretary of Defense shall include a description of such
			 decontamination activities in the annual report required by
			 section
			 2711 of title 10, United States Code.
						(e)TimelineThe
			 delineation of the Bradshaw Trail under subsection (a) and any transfer of land
			 under subsection (b) shall occur pursuant to a schedule agreed to by the
			 Secretary of the Interior and the Secretary of the Navy, but in no case later
			 than two years after the date of the enactment of this Act.
						3044.Effect of
			 termination of military use
						(a)Notice and
			 effectUpon a determination
			 by the Secretary of the Navy that there is no longer a military need for all or
			 portions of the land transferred under section 3041, the Secretary of the Navy
			 shall notify the Secretary of the Interior of such determination. Subject to
			 subsections (b), (c), and (d), the Secretary of the Navy shall transfer the
			 land subject to such a notice back to the administrative jurisdiction of the
			 Secretary of the Interior.
						(b)ContaminationBefore
			 transmitting a notice under subsection (a), the Secretary of the Navy shall
			 prepare a written determination concerning whether and to what extent the land
			 to be transferred are contaminated with explosive, toxic, or other hazardous
			 materials. A copy of the determination shall be transmitted with the notice.
			 Copies of the notice and the determination shall be published in the Federal
			 Register.
						(c)DecontaminationThe Secretary of the Navy shall
			 decontaminate any contaminated land that is the subject of a notice under
			 subsection (a) if—
							(1)the Secretary of
			 the Interior, in consultation with the Secretary of the Navy, determines
			 that—
								(A)decontamination is
			 practicable and economically feasible (taking into consideration the potential
			 future use and value of the land); and
								(B)upon
			 decontamination, the land could be opened to operation of some or all of the
			 public land laws, including the mining laws; and
								(2)funds are
			 appropriated for such decontamination.
							(d)AlternativeThe Secretary of the Interior is not
			 required to accept land proposed for transfer under subsection (a) if the
			 Secretary of the Interior is unable to make the determinations under subsection
			 (c)(1) or if Congress does not appropriate a sufficient amount of funds for the
			 decontamination of the land.
						3045.Temporary
			 extension of existing withdrawal periodNotwithstanding subsection (a) of section
			 806 of the California Military Lands Withdrawal and Overflights Act of 1994
			 (title VIII of Public Law 103–433; 108 Stat. 4505),
			 the withdrawal and reservation of the land transferred under section 3041 shall
			 not terminate until the date on which the land transfer required by section
			 3041 is executed.
					3046.Water
			 rights
						(a)Water
			 rightsNothing in this
			 subtitle shall be construed—
							(1)to establish a
			 reservation in favor of the United States with respect to any water or water
			 right on lands transferred by this subtitle; or
							(2)to authorize the
			 appropriation of water on lands transferred by this subtitle except in
			 accordance with applicable State law.
							(b)Effect on
			 previously acquired or reserved water rightsThis section shall
			 not be construed to affect any water rights acquired or reserved by the United
			 States before the date of the enactment of this Act.
						EMarine Corps Air
			 Ground Combat Center Twentynine Palms, California
					3051.Designation of
			 Johnson Valley National Off-Highway Vehicle Recreation Area
						(a)DesignationThe approximately 188,000 acres of public
			 land and interests in land administered by the Secretary of the Interior
			 through the Bureau of Land Management in San Bernardino County, California, as
			 generally depicted as the Johnson Valley Off-Highway Vehicle Recreation
			 Area on the map titled Johnson Valley National Off-Highway
			 Vehicle Recreation Area and Transfer of the Southern Study Area and
			 dated April 11, 2013, are hereby designated as the Johnson Valley
			 National Off-Highway Vehicle Recreation Area.
						(b)Recreational and
			 conservation useThe Johnson
			 Valley National Off-Highway Vehicle Recreation Area is designated for the
			 following purposes:
							(1)Public recreation (including off-highway
			 vehicle use, camping, and hiking) when the lands are not used for military
			 training as authorized by section 3052.
							(2)Natural resources
			 conservation.
							(c)WithdrawalThe public land and interests in land
			 included in the Johnson Valley National Off-Highway Vehicle Recreation Area are
			 hereby withdrawn from all forms of appropriation under the public land laws,
			 including the mining laws and the mineral leasing and geothermal leasing
			 laws.
						(d)Treatment of
			 existing rightsThe
			 designation of the Johnson Valley National Off-Highway Vehicle Recreation Area
			 and the withdrawal of the public land and interests in land included in the
			 Recreation Area are subject to valid existing rights.
						3052.Limited
			 biannual Marine Corps Air Ground Combat Center Twentynine Palms use of Johnson
			 Valley National Off-Highway Vehicle Recreation Area
						(a)Use for military
			 purposes authorizedSubject
			 to subsection (b), the Secretary of the Interior shall authorize the Secretary
			 of the Navy to utilize portions of Johnson Valley National Off-Highway Vehicle
			 Recreation Area twice in each calendar year for up to a total of 60 days per
			 year for the following purposes:
							(1)Sustained, combined arms, live-fire, and
			 maneuver field training for large-scale Marine air-ground task forces.
							(2)Individual and
			 unit live-fire training ranges.
							(3)Equipment and tactics development.
							(4)Other
			 defense-related purposes consistent with the purposes specified in the
			 preceding paragraphs.
							(b)Conditions on
			 military use
							(1)Consultation and
			 public participation requirementsBefore the Secretary of the Navy requests
			 the two time periods for military use of the Johnson Valley National
			 Off-Highway Vehicle Recreation Area in a calendar year, the Secretary of the
			 Navy shall—
								(A)consult with the
			 Secretary of the Interior regarding the best times for military use to reduce
			 interference with or interruption of nonmilitary activities authorized by
			 section 3051(b); and
								(B)provide for public
			 awareness of and participation in the selection process.
								(2)Public
			 noticeThe Secretary of the
			 Navy shall provide advance, wide-spread notice before any closure of public
			 lands for military use under this section.
							(3)Public
			 safetyMilitary use of the
			 Johnson Valley National Off-Highway Vehicle Recreation Area during the biannual
			 periods authorized by subsection (a) shall be conducted in the presence of
			 sufficient range safety officers to ensure the safety of military personnel and
			 civilians.
							(4)Certain types of
			 ordnance prohibitedThe Secretary of the Navy shall prohibit the
			 use of dud-producing ordnance in any military training conducted under
			 subsection (a).
							(c)Implementing
			 agreement
							(1)Agreement
			 required; required termsThe
			 Secretary of the Interior and the Secretary of the Navy shall enter into a
			 written agreement to implement this section. The agreement shall include a
			 provision for periodic review of the agreement for its adequacy, effectiveness,
			 and need for revision.
							(2)Additional
			 termsThe agreement may provide for—
								(A)the integration of
			 the management plans of the Secretary of the Interior and the Secretary of the
			 Navy;
								(B)delegation to
			 civilian law enforcement personnel of the Department of the Navy of the
			 authority of the Secretary of the Interior to enforce the laws relating to
			 protection of natural and cultural resources and of fish and wildlife;
			 and
								(C)the sharing of
			 resources in order to most efficiently and effectively manage the lands.
								(d)DurationAny agreement for the military use of the
			 Johnson Valley National Off-Highway Vehicle Recreation Area shall terminate not
			 later than March 31, 2039.
						3053.Transfer of
			 administrative jurisdiction, Southern Study Area, Marine Corps Air Ground
			 Combat Center Twentynine Palms, California
						(a)Transfer
			 requiredNot later than
			 September 30, 2014, the Secretary of the Interior shall transfer, without
			 reimbursement, to the administrative jurisdiction of the Secretary of the Navy
			 certain public land administered by the Bureau of Land Management consisting of
			 approximately 20,000 acres in San Bernardino County, California, as generally
			 depicted as the Southern Study Area on the map referred to in
			 section 3051.
						(b)Use of
			 transferred landUpon the
			 receipt of the land under subsection (a), the Secretary of the Navy shall
			 include the land as part of the Marine Corps Air Ground Combat Center
			 Twentynine Palms, California, and authorize use of the land for military
			 purposes.
						(c)Legal
			 description and map
							(1)Preparation and
			 publicationThe Secretary of
			 the Interior shall publish in the Federal Register a legal description and map
			 of the public land to be transferred under subsection (a).
							(2)Force of
			 lawThe legal description and
			 map filed under paragraph (1) shall have the same force and effect as if
			 included in this Act, except that the Secretary of the Interior may correct
			 clerical and typographical errors in the legal description and map.
							(d)Reimbursement of
			 costsThe Secretary of the
			 Navy shall reimburse the Secretary of the Interior for any costs incurred by
			 the Secretary of the Interior to carry out this section.
						3054.Water
			 rights
						(a)Water
			 rightsNothing in this
			 subtitle shall be construed—
							(1)to establish a
			 reservation in favor of the United States with respect to any water or water
			 right on lands transferred by this subtitle; or
							(2)to authorize the
			 appropriation of water on lands transferred by this subtitle except in
			 accordance with applicable State law.
							(b)Effect on
			 previously acquired or reserved water rightsThis section shall
			 not be construed to affect any water rights acquired or reserved by the United
			 States before the date of the enactment of this Act.
						FNaval Air Station
			 Fallon, Nevada
					3061.Transfer of
			 administrative jurisdiction, Naval Air Station Fallon, Nevada
						(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of the Interior shall transfer to the Secretary of the
			 Navy, without consideration, the Federal land described in subsection
			 (b).
						(b)Description of
			 Federal landThe Federal land referred to in subsection (a) is
			 the parcel of approximately 400 acres of land under the jurisdiction of the
			 Secretary of the Interior that—
							(1)is adjacent to
			 Naval Air Station Fallon in Churchill County, Nevada; and
							(2)was withdrawn
			 under Public Land Order 6834 (NV–943–4214–10; N–37875).
							(c)ManagementOn
			 transfer of the Federal land described under subsection (b) to the Secretary of
			 the Navy, the Secretary of the Navy shall have full jurisdiction, custody, and
			 control of the Federal land.
						3062.Water
			 rights
						(a)Water
			 rightsNothing in this subtitle shall be construed—
							(1)to establish a
			 reservation in favor of the United States with respect to any water or water
			 right on lands transferred by this subtitle; or
							(2)to authorize the
			 appropriation of water on lands transferred by this subtitle except in
			 accordance with applicable State law.
							(b)Effect on
			 previously acquired or reserved water rightsThis section shall
			 not be construed to affect any water rights acquired or reserved by the United
			 States before the date of the enactment of this Act.
						3063.WithdrawalSubject to valid existing rights, the
			 Federal land to be transferred under section 3061 is withdrawn from all forms
			 of appropriation under the public land laws, including the mining laws and
			 geothermal leasing laws, so long as the land remains under the administrative
			 jurisdiction of the Secretary of the Navy.
					CDEPARTMENT OF
			 ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS
			XXXIDEPARTMENT OF
			 ENERGY NATIONAL SECURITY PROGRAMS
				ANational Security
			 Programs Authorizations
					3101.National Nuclear
			 Security Administration
						(a)Authorization of
			 AppropriationsFunds are
			 hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2014 for the activities of the National Nuclear Security Administration in
			 carrying out programs as specified in the funding table in section 4701.
						(b)Authorization of
			 New Plant ProjectsFrom funds
			 referred to in subsection (a) that are available for carrying out plant
			 projects, the Secretary of Energy may carry out new plant projects for the
			 National Nuclear Security Administration as follows:
							
								Project 14–D–710, Device Assembly Facility Argus
				Installation Project, Nevada National Security Site, Las Vegas, Nevada,
				$14,000,000 
								Project 14–D–901, Spent Fueling Handling
				Recapitalization Project, Naval Reactors Facility, Idaho,
				$45,400,000.
								Project 14–D–902, KL Materials Characterization
				Laboratory, Knolls Atomic Power Laboratory, Schenectady, New York,
				$1,000,000.
						3102.Defense
			 environmental cleanupFunds
			 are hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2014 for defense environmental cleanup activities in carrying out programs
			 as specified in the funding table in section 4701.
					3103.Other defense
			 activitiesFunds are hereby
			 authorized to be appropriated to the Department of Energy for fiscal year 2014
			 for other defense activities in carrying out programs as specified in the
			 funding table in section 4701.
					3104.Energy
			 security and assuranceFunds
			 are hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2014 for energy security and assurance programs necessary for national
			 security as specified in the funding table in section 4701.
					BProgram
			 Authorizations, Restrictions, and Limitations
					3111.Clarification of
			 principles of National Nuclear Security AdministrationSubsection (c) of section 3211 of the
			 National Nuclear Security Administration Act (50 U.S.C. 2401) is amended to read
			 as follows:
						
							(c)Operations and
				activities to be carried out consistent with certain principlesIn carrying out the mission of the
				Administration, the Administrator shall ensure that all operations and
				activities of the Administration are consistent with the principles of—
								(1)protecting the
				environment;
								(2)safeguarding the
				safety and health of the public and of the workforce of the Administration;
				and
								(3)ensuring the security of the nuclear
				weapons, nuclear material, and classified information in the custody of the
				Administration.
								.
					3112.Termination of
			 Department of Energy employees to protect national security
						(a)In
			 generalSubtitle C of the
			 National Nuclear Security Administration Act (50 U.S.C. 2441 et seq.) is amended
			 by adding at the end the following new section:
							
								3245.Termination of
				employees to protect national security
									(a)Termination
				authorityNotwithstanding any
				other provision of law, the Secretary of Energy may terminate an employee of
				the Administration or any element of the Department of Energy that involves
				nuclear security if the Secretary—
										(1)determines that the employee acted in a
				manner that endangers the security of special nuclear material or classified
				information;
										(2)considers the
				termination to be in the interests of the United States; and
										(3)determines that the procedures prescribed
				in other provisions of law that authorize the termination of the employment of
				such employee cannot be invoked in a manner that the Secretary considers
				consistent with national security.
										(b)Statements and
				affidavits(1)To the extent that the
				Secretary determines that the interests of national security permit, the
				Secretary shall notify an employee whose employment is terminated under this
				section of the reasons for the termination.
										(2)During the 30-day period beginning on
				the date on which a terminated employee is notified under paragraph (1), the
				employee may submit to the Secretary statements or affidavits to show why the
				employee should be restored to duty.
										(3)If a terminated employee submits
				statements and affidavits under paragraph (2), the Secretary—
											(A)shall provide a written response to
				the employee; and
											(B)may restore the employment of the
				employee.
											(c)FinalityA
				decision by the Secretary to terminate the employment of an employee under this
				section is final and may not be appealed or reviewed outside the
				Department.
									(d)Notification to
				congressional committeesWhenever the Secretary terminates the
				employment of an employee under the authority of this section, the Secretary
				shall promptly notify the congressional defense committees of such
				termination.
									(e)Preservation of
				right to seek other employmentAny termination of employment
				under this section does not affect the right of the employee involved to seek
				or accept employment with any other department or agency of the United States
				if that employee is declared eligible for such employment by the Director of
				the Office of Personnel Management.
									(f)Prohibition on
				delegationThe authority of the Secretary under this section may
				not be
				delegated.
									.
						(b)Clerical
			 amendmentThe table of
			 contents at the beginning of such Act is amended by inserting after the item
			 relating to section 3244 the following new item:
							
								
									Sec. 3245. Termination of employees to
				protect national
				security.
								
								.
						3113.Modification
			 of independent cost estimates on life extension programs and new nuclear
			 facilities
						(a)In
			 generalSection 4217 of the Atomic Energy Defense Act
			 (50 U.S.C.
			 2537) is amended—
							(1)in subsection
			 (b)(2), by adding after the period at the end the following: Such cost
			 estimates shall be conducted by the Secretary of Defense, acting through the
			 Director of Cost Assessment and Program Evaluation. The Director may delegate
			 carrying out such a cost estimate to another element of the Department of
			 Defense.; and
							(2)by amending
			 subsection (c) to read as follows:
								
									(c)Authority for
				further assessments(1)In consultation with the
				Administrator, the Secretary of Defense, acting through the Director of Cost
				Assessment and Program Evaluation, may conduct an independent cost assessment
				of any initiative or program of the Administration that is estimated to cost
				more than $500,000,000. The Director may delegate carrying out such a cost
				estimate to another element of the Department of Defense.
										(2)The Secretary, acting through the
				Administrator, shall request an appropriate official or entity to conduct an
				independent review of each—
											(A)guidance for the analysis of
				alternatives for each covered system or facility before such analysis is
				conducted; and
											(B)results of such analysis.
											(3)The Secretary, acting through the
				Administrator, shall submit to the congressional defense committees and the
				Nuclear Weapons Council each independent review conducted under paragraph
				(2).
										(4)In this subsection:
											(A)The term appropriate official
				or entity means the following:
												(i)The Director of Cost Assessment and
				Program Evaluation.
												(ii)An organization selected by the
				Director of Cost Assessment and Program Evaluation.
												(iii)The JASON Defense Advisory
				Panel.
												(B)The term covered system or
				facility means the following:
												(i)Each nuclear weapon system
				undergoing life extension at the completion of phase 6.2A, relating to design
				definition and cost study.
												(ii)Each new nuclear facility within
				the nuclear security enterprise (as defined in section 4002(5) of the Atomic
				Energy Defense Act (50 U.S.C. 2501(5)) that is
				estimated to cost more than $500,000,000 before such facility achieves critical
				decision 2 in the acquisition
				process.
												.
							(b)Effective
			 dateThe amendment made by subsection (a)(2) shall expire on the
			 date that is three years after the date of the enactment of this Act. Effective
			 on the day after such expiration date, subsection (c) of section 4217 of the
			 Atomic Energy Defense Act (50 U.S.C. 2537), as in effect on
			 the day before the date of the enactment of this Act, is hereby revived.
						(c)Sense of
			 CongressIt is the sense of Congress that Congress encourages the
			 Administrator for Nuclear Security and the Nuclear Weapons Council to follow
			 the results of the analysis of alternatives of a life extension program or a
			 defense nuclear facility construction project when selecting a final
			 option.
						3114.Plan for retrieval,
			 treatment, and disposition of tank farm waste at Hanford Nuclear
			 Reservation
						(a)In
			 generalSubtitle D of title
			 XLIV of the Atomic Energy Defense Act (50 U.S.C. 2621 et seq.) is amended
			 by adding at the end the following new section:
							
								4445.Plan for
				retrieval, treatment, and disposition of tank farm waste at Hanford Nuclear
				Reservation
									(a)PlanNot later than March 1, 2014, the Secretary
				of Energy shall submit to the congressional defense committees a comprehensive
				plan through 2025 for the safe and effective retrieval, treatment, and
				disposition of nuclear waste contained in the tank farms of Hanford Nuclear
				Reservation, Richland, Washington.
									(b)Matters
				includedThe plan under subsection (a) shall include the
				following:
										(1)A list of all requirements, assumptions,
				and criteria needed to design, construct, and operate the Waste Treatment and
				Immobilization Plant and any required infrastructure facilities at the Hanford
				Tank Farms.
										(2)A schedule of activities, construction, and
				operations at the Hanford Tank Farms and Waste Treatment and Immobilization
				Plant required before 2025 to carry out the safe and effective retrieval,
				treatment, and disposition of waste in the Hanford Tank Farms.
										(3)Actions required to accelerate, to the
				extent possible, the retrieval and treatment of lower-risk, low-activity waste
				while continuing efforts to accelerate the resolution of technical challenges
				associated with higher-risk, high-activity waste.
										(4)A description of how the Secretary
				will—
											(A)provide adequate
				protection to workers and the public under the plan; and
											(B)incorporate into
				the plan any new science and technical information that was not available
				before the development of the plan, including new science and technical
				information not available as of March 2014.
											(c)Determinations(1)For each requirement, assumption, or
				criterion identified by the Secretary under subsection (b)(1), the Secretary
				shall include in the plan under subsection (a) a determination regarding
				whether such requirement, assumption or criterion is finalized and will be used
				to inform planning, design, construction, and operations of the Waste Treatment
				and Immobilization Plant project.
										(2)For each requirement, assumption, or
				criterion that the Secretary cannot make a finalized determination for under
				paragraph (1) by the date the plan under subsection (a) is submitted to the
				congressional defense committees, the Secretary shall—
											(A)include in the plan—
												(i)a description of the requirement,
				assumption, or criterion;
												(ii)a list of activities required for
				the Secretary to make such determination; and
												(iii)the date on which the Secretary
				anticipates making such determination; and
												(B)once the Secretary makes the finalized
				determination with respect to the requirement, assumption, or criterion, submit
				to such committees notification that the requirement, assumption, or criterion
				is finalized and will be used to inform the planning, design, construction, and
				operations of the Waste Treatment and Immobilization Plant project.
											(3)(A)Subject to subparagraph (B), the Secretary
				may authorize a change to a requirement, assumption, or criterion that the
				Secretary determines as finalized under paragraph (1) or (2)(B).
											(B)The Secretary shall make changes to a
				requirement, assumption, or criterion under subparagraph (A) if the Secretary
				cannot provide adequate protection without making such changes.
											(C)If the Secretary authorizes a change to a
				requirement, assumption, or criterion under subparagraph (A) or (B) that will
				have a material effect on any aspect of the schedule or cost of the Waste
				Treatment and Immobilization Plant project, the Secretary shall promptly notify
				the congressional defense committees of such change.
											(D)The authority of the Secretary under this
				paragraph may be delegated only to the Deputy Secretary of
				Energy.
											.
						(b)Clerical
			 amendmentThe table of
			 contents at the beginning of the Atomic Energy Defense Act is amended by
			 inserting after the item relating to section 4444 the following new
			 item:
							
								
									Sec. 4445. Plan for retrieval, treatment,
				and disposition of tank farm waste at Hanford Nuclear
				Reservation.
								
								.
						3115.Enhanced
			 procurement authority to manage supply chain risk
						(a)In
			 generalSubtitle A of title
			 XLVIII of the Atomic Energy Defense Act (50 U.S.C. 2781 et seq.) is amended
			 by adding at the end the following:
							
								4806.Enhanced
				procurement authority to manage supply chain risk
									(a)AuthoritySubject to subsection (b), a covered
				official may—
										(1)carry out a
				covered procurement action; and
										(2)notwithstanding
				any other provision of law, limit, in whole or in part, the disclosure of
				information relating to the basis for carrying out a covered procurement
				action.
										(b)Determination
				and notificationBefore
				exercising the authority under subsection (a), a covered official shall—
										(1)obtain a joint recommendation by the Deputy
				Secretary of Energy and the Chief Information Officer of the Department of
				Energy, on the basis of a risk assessment conducted by the Office of
				Intelligence and Counterintelligence of the Department of Energy, that there is
				a significant supply chain risk to a covered system;
										(2)make a
				determination in writing, with the concurrence of the Deputy Secretary of
				Energy, that—
											(A)carrying out a
				covered procurement action under subsection (a)(1) is necessary to protect
				national security by reducing supply chain risk;
											(B)less intrusive
				measures are not reasonably available to reduce such supply chain risk;
				and
											(C)if the covered official plans to limit
				disclosure of information under subsection (a)(2), the risk to national
				security that may result from the disclosure of such information is greater
				than such risk that may result from not disclosing such information; and
											(3)submit to the congressional defense
				committees, the Committee on Energy and Natural Resources of the Senate, and
				the Committee on Energy and Commerce of the House of Representatives written
				notification of—
											(A)the joint
				recommendation under paragraph (1), including a summary of the risk assessment
				by the Office of Intelligence and Counterintelligence that serves as the basis
				for such joint recommendation;
											(B)the determination
				under paragraph (2), including—
												(i)a
				summary of the basis for such determination; and
												(ii)a
				discussion of the less intrusive measures that were considered under
				subparagraph (B) of such paragraph and the reason that the official determined
				such measures to not be reasonably available; and
												(C)the information
				required by section
				2304(f)(3) of title 10, United States Code.
											(c)Limitation on
				disclosureIf a covered
				official exercises the authority under subsection (a), the covered official
				shall—
										(1)notify appropriate
				parties of the covered procurement action and the basis for such action only to
				the extent necessary to carry out the covered procurement action;
										(2)notify other
				elements of the Department of Energy or other departments or agencies of the
				United States that are responsible for procurement that may be subject to the
				same or similar supply chain risk of the covered procurement action, consistent
				with the requirements of national security; and
										(3)ensure the
				confidentiality of any notification made under paragraph (1) or (2).
										(d)DelegationA
				covered official may not delegate the authority provided under this section to
				an official of the Department of Energy below the level of the Deputy Assistant
				Secretary of Energy.
									(e)
				DefinitionsIn this section:
										(1)The term
				covered item of supply means an item that is purchased for
				inclusion in a covered system, and the loss of integrity of which could result
				in a supply chain risk for a covered system.
										(2)The term
				covered official means any of the following:
											(A)The Under
				Secretary of Energy.
											(B)The Under
				Secretary of Energy for Science.
											(C)The Administrator
				for Nuclear Security.
											(D)The Administrator
				of the Energy Information Administration.
											(E)The Administrator
				of the Bonneville Power Administration.
											(F)The Administrator
				of the Southeastern Power Administration.
											(G)The Administrator
				of the Southwestern Power Administration.
											(H)The Administrator
				of the Western Area Power Administration.
											(I)The Chief
				Information Officer of the Department of Energy.
											(3)The term
				covered procurement means—
											(A)a source selection
				for a covered system or a covered item of supply involving either a performance
				specification, as described in paragraph (1)(C)(ii) of
				section
				2305(a) of title 10, United States Code, or an evaluation
				factor, as described in paragraph (2)(A) of such section, relating to supply
				chain risk;
											(B)the consideration
				of proposals for and issuance of a task or delivery order for a covered system
				or a covered item of supply if the task or delivery order contract concerned
				includes a contract clause establishing a requirement relating to supply chain
				risk; or
											(C)any contract
				action involving a contract for a covered system or a covered item of supply if
				such contract includes a clause establishing requirements relating to supply
				chain risk.
											(4)The term covered procurement
				action means, with respect to an action that occurs in the course of
				conducting a covered procurement, any of the following:
											(A)The exclusion of a
				source that fails to meet qualification standards established in accordance
				with the requirements of
				section
				2319 of title 10, United States Code, for the purpose of
				reducing supply chain risk in the acquisition of covered systems.
											(B)The exclusion of a
				source that fails to achieve an acceptable rating with respect to an evaluation
				factor providing for the consideration of supply chain risk in the evaluation
				of proposals for the award of a contract or the issuance of a task or delivery
				order.
											(C)The withholding of
				consent for a contractor to subcontract with a particular source or the
				direction to a contractor for a covered system to exclude a particular source
				from consideration for a subcontract under the contract.
											(5)The term
				covered system means—
											(A)nuclear
				weapons;
											(B)components of
				nuclear weapons;
											(C)items associated
				with the design, development, production, and maintenance of nuclear weapons or
				components of nuclear weapons; and
											(D)items associated
				with the surveillance of the nuclear weapon stockpile; and
											(E)any national
				security system (as defined in
				section
				3542(b)(2) of title 44, United States Code).
											(6)The term
				supply chain risk means the risk that an adversary may sabotage,
				maliciously introduce an unwanted function, or otherwise subvert the design,
				integrity, manufacturing, production, distribution, installation, operation, or
				maintenance of a covered system so as to surveil, deny, disrupt, or otherwise
				degrade the function, use, or operation of such
				system.
										.
						(b)Clerical
			 amendmentThe table of contents at the beginning of such Act is
			 amended by inserting after the item relating to section 4805 the following new
			 item:
							
								
									Sec. 4806. Enhanced procurement authority
				to manage supply chain
				risk.
								
								.
						(c)Effective
			 dateSection 4806 of the Atomic Energy Defense Act, as added by
			 subsection (a), shall apply with respect to—
							(1)contracts that are awarded on or after the
			 date that is 180 days after the date of the enactment of this Act; and
							(2)task and delivery orders that are issued on
			 or after the date that is 180 days after such date of enactment under contracts
			 awarded before, on, or after such date of enactment.
							3116.Limitation on
			 availability of funds for National Nuclear Security Administration
						(a)LimitationExcept as provided by subsection (c), of
			 the funds authorized to be appropriated by this Act or otherwise made available
			 for fiscal year 2014 for the National Nuclear Security Administration,
			 $139,500,000 may not be obligated or expended until the date on which the
			 Administrator for Nuclear Security submits to the congressional defense
			 committees—
							(1)a detailed plan to realize the planned
			 efficiencies; and
							(2)written
			 certification that the planned efficiencies will be achieved during fiscal year
			 2014.
							(b)Unrealized
			 efficienciesIf the
			 Administrator does not submit to the congressional defense committees the
			 matters described in paragraphs (1) and (2) of subsection (a) by the date that
			 is 60 days after the date of the enactment of this Act, the Administrator shall
			 submit to the congressional defense committees a report on—
							(1)the amount of
			 planned efficiencies that will not be realized during fiscal year 2014;
			 and
							(2)any effects caused
			 by such unrealized planned efficiencies to the programs funded under the
			 directed stockpile work and nuclear programs accounts.
							(c)ExceptionThe
			 limitation in subsection (a) shall not—
							(1)apply to funds
			 authorized to be appropriated for directed stockpile work, nuclear programs, or
			 Naval Reactors; or
							(2)affect the
			 authority of the Secretary under sections 4702, 4705, and 4711 of the Atomic
			 Energy Defense Act (50 U.S.C. 2742, 2745, and
			 2751).
							(d)Planned
			 efficiencies definedIn this
			 section, the term planned efficiencies means the $106,800,000,
			 with respect to directed stockpile work, and $32,700,000, with respect to
			 nuclear programs, that the Administrator plans to save during fiscal year 2014
			 through management efficiency and workforce restructuring reductions, as
			 described in the budget request for fiscal year 2014 that the President
			 submitted to Congress under
			 section
			 1105(a) of title 31, United States Code.
						3117.Limitation on
			 availability of funds for Office of the AdministratorOf the funds authorized to be appropriated
			 by this Act or otherwise made available for fiscal year 2014 for the Office of
			 the Administrator, not more than 75 percent may be obligated or expended
			 until—
						(1)the President transmits to Congress the
			 matters required to be transmitted during 2013 and 2014 under section
			 4205(f)(2) of the Atomic Energy Defense Act (50 U.S.C. 2525(f)(2));
						(2)the President transmits to the
			 congressional defense committees, the Committee on Foreign Relations of the
			 Senate, and the Committee on Foreign Affairs of the House of Representatives
			 the matters required to be transmitted during 2013 and 2014 under section 1043
			 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1576) with respect to such matters for which
			 the Secretary of Energy is responsible;
						(3)the Administrator for Nuclear Security
			 submits to the congressional defense committees, the Committee on Foreign
			 Relations of the Senate, and the Committee on Foreign Affairs of the House of
			 Representatives the reports required to be submitted during 2013 and 2014 under
			 section 3122(b)(1) of the National Defense Authorization Act for Fiscal Year
			 2012 (Public
			 Law 112–81; 125 Stat. 1710); and
						(4)the Administrator submits to the
			 congressional defense committees—
							(A)the detailed
			 report on the stockpile stewardship, management, and infrastructure plan
			 required to be submitted during 2013 under paragraph (2) of section 4203(b) of
			 the Atomic Energy Defense Act (50 U.S.C. 2523(b)(2)); and
							(B)the summary of the plan required to be
			 submitted during 2014 under paragraph (1) of such section.
							3118.Limitation on
			 availability of funds for Global Threat Reduction Initiative
						(a)Sense of
			 CongressIt is the sense of
			 Congress that, particularly in the current constrained budget environment, the
			 National Nuclear Security Administration should—
							(1)prioritize its
			 primary mission of sustaining and modernizing the nuclear weapons stockpile;
			 and
							(2)shift funding from
			 secondary missions if required to ensure critical nuclear weapons modernization
			 programs stay on schedule and deliver nuclear warheads needed to support the
			 military requirements of the United States.
							(b)LimitationOf the funds authorized to be appropriated
			 by this Act or otherwise made available for fiscal year 2014 for the Global
			 Threat Reduction Initiative of the National Nuclear Security Administration,
			 not more than 80 percent may be obligated or expended unless, by not later than
			 60 days after the date of the enactment of this Act, the Administrator for
			 Nuclear Security certifies to the congressional defense committees that the B61
			 life extension program will deliver a first production unit in fiscal year
			 2019.
						(c)ExceptionThe limitation in subsection (b) shall not
			 affect the authority of the Secretary under Section 4702 of the AEDA
			 (50 U.S.C.
			 2742).
						3119.Establishment of
			 Center for Security Technology, Analysis, Testing, and Response
						(a)EstablishmentThe Administrator for Nuclear Security
			 shall establish within the nuclear security enterprise (as defined in section
			 4002(5) of the Atomic Energy Defense Act (50 U.S.C. 2501(5)) a Center for
			 Security Technology, Analysis, Testing, and Response.
						(b)DutiesThe
			 center established under subsection (a) shall carry out the following:
							(1)Provide to the Administrator, the Chief of
			 Defense Nuclear Security, and the management and operating contractors of the
			 nuclear security enterprise a wide range of objective expertise on security
			 technologies, systems, analysis, testing, and response forces.
							(2)Assist the
			 Administrator in developing standards, requirements, analysis methods, and
			 testing criteria with respect to security.
							(3)Collect, analyze,
			 and distribute lessons learned with respect to security.
							(4)Support
			 inspections and oversight activities with respect to security.
							(5)Promote
			 professional development and training for security professionals.
							(6)Provide for
			 advance and bulk procurement for security-related acquisitions that affect
			 multiple facilities of the nuclear security enterprise.
							(7)Advocate for
			 continual improvement and security excellence throughout the nuclear security
			 enterprise.
							3120.Cost-benefit
			 analyses for competition of management and operating contracts
						(a)Bid
			 protestSubsection (a) of
			 section 3121 of the National Authorization Act for Fiscal Year 2013
			 (Public Law
			 112–239; 126 Stat. 2175) is amended by inserting or the
			 date on which a protest with respect to such a contract is resolved
			 before the period at the end.
						(b)Expected cost
			 savingsSubsection (b)(1) of such section is amended by inserting
			 , including a description of the assumptions used and analysis conducted
			 to determine such expected cost savings before the semicolon.
						(c)Naval
			 reactorsSubsection (d) of such section is amended by adding at
			 the end the following new paragraph:
							
								(3)Naval
				reactorsThe requirement for
				reports under subsection (a) shall not apply with respect to a management and
				operations contract for a Naval Reactor
				facility.
								.
						3121.W88–1 warhead and
			 W78–1 warhead life extension optionsIn carrying out Phase 6.2 and Phase 6.2A of
			 the Joint W78/88–1 Warhead Life Extension Program, the Secretary of Defense and
			 the Secretary of Energy, acting through the Nuclear Weapons Council established
			 by section
			 179 of title 10, United States Code, shall include during such
			 phases a full analysis of feasibility, design definition, and cost estimation
			 for each of the following life extension options:
						(1)A
			 separate life extension option to produce a W78–1 warhead.
						(2)A
			 separate life extension option to produce a W88–1 warhead.
						(3)An interoperable
			 W78/88–1 life extension option.
						(4)Any other option
			 that the Nuclear Weapons Council considers appropriate.
						3122.Extension of
			 principles of pilot program to additional facilities of the nuclear security
			 enterprise
						(a)FindingsCongress finds the following:
							(1)In April 2006, the Administrator for
			 Nuclear Security initiated a pilot program to improve and streamline oversight
			 of the Kansas City Plant of the National Nuclear Security
			 Administration.
							(2)In a memorandum
			 initiating the pilot, the Administrator cited slow progress in implementing
			 previous efforts to streamline such oversight, saying that such slow progress
			 is a reflection of excessive risk aversion.
							(3)The pilot program
			 shifted away from reliance on directives of the Department of Energy and toward
			 third-party certification and industrial standards whenever possible—but the
			 pilot program specifically exempted certain high-hazard operations from its
			 scope.
							(4)An independent
			 assessment conducted one year after initiation of the pilot found approximately
			 $14,000,000 had been saved in fiscal year 2007 because of the pilot
			 program.
							(5)The independent
			 assessment found that the replacement of Department of Energy
			 prescriptive requirements with site specific standards and operating systems
			 was observed to be a significant cost reduction driver * * * in several
			 business areas, this reduction was accomplished by moving toward the use of
			 metrics and benchmarks rather than transactional oversight..
							(6)The independent
			 assessment further found that no immediate or negative impacts were
			 observed as a result of the pilot program and that the lessons
			 learned at [the Kansas City Plant] can and should be applied at other NNSA and
			 DOE sites, while acknowledging that application of such lessons would
			 be limited by the presence of high-risk, high-hazard activities at such
			 locations.
							(7)The independent assessment concluded,
			 it is our opinion that these elements can be encouraged and developed
			 over time at each NNSA facility, subject to the limitations made necessary by
			 the nature of the site..
							(b)Extension of
			 policies
							(1)In
			 generalExcept as provided by
			 paragraph (2), the Administrator for Nuclear Security shall—
								(A)ensure that the
			 principles of the pilot program are permanently implemented at the Kansas City
			 Plant of the National Nuclear Security Administration; and
								(B)in accordance with
			 paragraph (3), extend such principles of the pilot program, with modifications
			 as the Administrator determines appropriate, to not less than two additional
			 facilities of the nuclear security enterprise (as defined in section 4002(5) of
			 the Atomic Energy Defense Act (50 U.S.C. 2501(5)), with such
			 principles commencing at each facility not later than one year after the date
			 of the enactment of this Act.
								(2)ExemptionIn carrying out the extension of the
			 principles of the pilot program pursuant to subparagraph (A) and (B) of
			 paragraph (1), the Administrator—
								(A)may exempt
			 high-hazard or high-risk activities from such extension;
								(B)shall exempt
			 nuclear operations from such extension; and
								(C)shall focus the initial extension of such
			 principles on low-risk, high-reward initiatives.
								(3)Implementation
								(A)In extending the principles of the pilot
			 program to not less than two facilities under paragraph (1)(B), the
			 Administrator shall certify to the appropriate congressional committees
			 that—
									(i)the
			 management and operating contractor for such a facility has sufficiently mature
			 processes, as well as high performance, to enable the extension without undue
			 risk; and
									(ii)Federal oversight mechanisms are in place
			 and sufficiently mature to enable the extension without undue risk.
									(B)If the
			 Administrator cannot make a certification under subparagraph (A) with respect
			 to a facility—
									(i)the Administrator
			 shall delay the extension of the principles of the pilot program to such
			 facility until the date on which the Administrator makes such certification;
			 and
									(ii)not later than
			 one year after the date of the enactment of this Act, the Administrator shall
			 submit to the appropriate congressional committees a report regarding—
										(I)the improvements to processes, procedures,
			 and performance that are required to make such certification;
										(II)a plan with respect to the activities that
			 the Administrator will carry out to make such improvements; and
										(III)the date by
			 which the Administrator expects to make such certification and extend the
			 principles of the pilot program.
										(4)DefinitionsIn
			 this subsection:
								(A)The term
			 appropriate congressional committees means the following:
									(i)The
			 congressional defense committees.
									(ii)The Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce of the House
			 of Representatives.
									(B)The term
			 principles of the pilot program means the principles regarding
			 the use of third-party certification, industrial standards, best business
			 practices, and verification of internal procedures and performance to improve
			 and streamline oversight, as demonstrated in the pilot program at the Kansas
			 City Plant of the Administration described in subsection (a)(1).
								3123.Extension of
			 authority of Secretary of Energy to enter into transactions to carry out
			 certain research projectsSection 646(g)(10) of the Department of
			 Energy Organization Act (42 U.S.C. 7256(g)(10)) is amended
			 by striking September 30, 2015 and inserting September
			 30, 2020.
					CReports
					3131.Annual report and
			 certification on status of the security of the nuclear security
			 enterprise
						(a)In
			 generalSection 4506 of the
			 Atomic Energy Defense Act (50 U.S.C. 2657) is amended to read
			 as follows:
							
								4506.Annual report
				and certification on status of the security of the nuclear security
				enterpriseNot later than
				September 30 of each year, the Administrator shall submit to the Secretary of
				Energy and to the congressional defense committees—
									(1)a report detailing the status of the
				security of the nuclear security enterprise, including the status of the
				security of special nuclear material, nuclear weapons, and classified
				information at each nuclear weapons production facility and national security
				laboratory; and
									(2)written certification that the special
				nuclear material, nuclear weapons, and classified information in the custody of
				the Administration are secure.
									.
						(b)Clerical
			 amendmentThe table of
			 contents at the beginning of such Act is amended by striking the item relating
			 to section 4506 and inserting the following new item:
							
								
									Sec. 4506. Annual report and certification
				on status of the security of the nuclear security
				enterprise.
								
								.
						3132.Modifications to
			 annual reports regarding the condition of the nuclear weapons
			 stockpile
						(a)Report on
			 assessmentsSubsection (e) of
			 section 4205 of the Atomic Energy Defense Act (50 U.S.C. 2525) is amended—
							(1)in paragraph
			 (3)—
								(A)in subparagraph
			 (C), by striking ; and and inserting a semicolon;
								(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
								(C)by adding at the
			 end the following new subparagraph:
									
										(E)a concise summary of any significant
				finding investigations initiated or active during the previous year for which
				the head of the national security laboratory has full or partial
				responsibility.
										;
				and
								(2)by amending
			 paragraph (4) to read as follows:
								
									(4)In the case of a report submitted by the
				Commander of the United States Strategic Command—
										(A)a discussion of
				the relative merits of other nuclear weapon types (if any), or compensatory
				measures (if any) that could be taken, that could enable accomplishment of the
				missions of the nuclear weapon types to which the assessments relate, should
				such assessments identify any deficiency with respect to such nuclear weapon
				types; and
										(B)a summary of all major assembly releases in
				place as of the date of the report for the active and inactive nuclear weapon
				stockpiles.
										.
							(b)Reports
			 submitted to the President and CongressSubsection (f) of such
			 section is amended by adding at the end the following new paragraph:
							
								(3)If the President does not forward to
				Congress the matters required under paragraph (2) by the date required under
				such paragraph, each official specified in subsection (b) shall submit to the
				congressional defense committees the report, without change, that the official
				submitted to the Secretary concerned under subsection
				(e).
								.
						3133.Repeal of certain
			 reporting requirements
						(a)Report on
			 counterintelligence and security practices at national laboratories
							(1)In
			 generalSection 4507 of the Atomic Energy Defense Act
			 (50 U.S.C.
			 2658) is repealed.
							(2)Clerical
			 amendmentThe table of
			 contents at the beginning of the Atomic Energy Defense Act is amended by
			 striking the item relating to section 4507.
							(b)Reports on
			 advanced supercomputer sales to certain foreign nationsSection 3157 of the National Defense
			 Authorization Act for Fiscal Year 1998 (Public Law 105–85; 50 U.S.C. App.
			 2404 note) is repealed.
						DOther
			 matters
					3141.Congressional
			 advisory panel on the governance of the nuclear security
			 enterpriseSection 3166 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 2208) is amended—
						(1)in subsection
			 (d)—
							(A)in paragraph (1),
			 by striking 180 days after the date of the enactment of this Act
			 and inserting October 1, 2013; and
							(B)in paragraph (2),
			 by striking February 1, 2014 and inserting March 1,
			 2014; and
							(2)by amending
			 subsection (f) to read as follows:
							
								(f)Termination
									(1)In
				generalThe advisory panel shall terminate not later than
				September 30, 2014.
									(2)Final
				reportBefore terminating,
				the advisory panel may submit to the officials and committees specified in
				subsection (d)(1) a final report that includes a summary of the activities and
				recommendations of the advisory panel and such other matters as the advisory
				panel considers
				appropriate.
									.
						3142.Study of
			 potential reuse of nuclear weapon secondaries
						(a)StudyNot
			 later than 60 days after the date of the enactment of this Act, the
			 Administrator for Nuclear Security shall conduct a study of the potential reuse
			 of nuclear weapon secondaries that includes an assessment of the potential for
			 reusing secondaries in future life extension programs, including—
							(1)a
			 description of which secondaries could be reused;
							(2)the number of such
			 secondaries available in the stockpile as of the date of the study; and
							(3)the number of such
			 secondaries that are planned to be available after such date as a result of the
			 dismantlement of nuclear weapons.
							(b)Matters
			 includedThe study under subsection (a) shall include the
			 following:
							(1)The feasibility
			 and practicability of potential full or partial reuse options with respect to
			 nuclear weapon secondaries.
							(2)The benefits and
			 risks of reusing such secondaries.
							(3)A
			 list of technical challenges that must be resolved to certify aged materials
			 under dynamic loading conditions and the full stockpile-to-target sequence of
			 weapons, including a program plan and timeline for resolving such technical
			 challenges and an assessment of the importance of resolving outstanding
			 materials issues on certifying aged secondaries.
							(4)The potential
			 costs and cost savings of such reuse.
							(5)The effects of
			 such reuse on the requirements for secondaries manufacturing.
							(6)An assessment of
			 how such reuse affects plans to build a responsive nuclear weapons
			 infrastructure.
							(c)SubmissionNot
			 later than March 1, 2014, the Administrator shall submit to the congressional
			 defense committees the study under subsection (a).
						3143.Clarification of
			 role of Secretary of EnergyThe amendment made by section 3113 of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 2169) to section 4102 of the Atomic Energy
			 Defense Act (50
			 U.S.C. 2512) may not be construed as affecting the authority of
			 the Secretary of Energy, in carrying out national security programs, with
			 respect to the management, planning, and oversight of the National Nuclear
			 Security Administration or as affecting the delegation by the Secretary of
			 Energy of authority to carry out such activities, as set forth under subsection
			 (a) of such section 4102 as it existed before the amendment made by such
			 section 3113.
					3144.Technical amendment
			 to Atomic Energy Act of 1954Chapter 10 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2131 et
			 seq.), as amended by section 3176 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2215),
			 is amended in the matter following section 111 by inserting before a.
			 The Commission the following: Sec. 112. Domestic medical isotope
			 production.—.
					3145.Government
			 Waste Isolation Pilot Plant Extension
						(a)Extension of
			 waste isolation pilot plant missionThe Secretary of Energy shall manage WIPP
			 in such a way as to include, in addition to the disposal of wastes authorized
			 by section 213 of the Department of Energy National Security and Military
			 Applications of Nuclear Energy Authorization Act of 1980 (Public Law
			 96–164; 93 Stat. 1259, 1265), the transportation and disposal
			 of any non-defense Federal Government-owned transuranic waste that can be shown
			 to meet the applicable criteria described in the document entitled
			 Transuranic Waste Acceptance Criteria For The Waste Isolation Pilot
			 Plant, published by the Department of Energy on April 21, 2011, or any
			 successor document.
						(b)DefinitionsIn
			 this section:
							(1)Disposal;
			 transuranic wasteThe terms
			 disposal and transuranic waste have the meanings
			 given those terms in section 2 of the Waste Isolation Pilot Plant Land
			 Withdrawal Act (Public Law 102–579; 106 Stat.
			 4777).
							(2)WIPPThe term WIPP means the
			 Waste Isolation Pilot Plant project authorized under section 213 of the
			 Department of Energy National Security and Military Applications of Nuclear
			 Energy Authorization Act of 1980 (Public Law 96–164; 93 Stat. 1259,
			 1265).
							3146.Conveyance of
			 land at the Hanford Site
						(a)Conveyance
			 required
							(1)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of Energy shall
			 convey, for consideration at the estimated fair market value or, in accordance
			 with paragraph (2), below such value, to the Community Reuse Organization of
			 the Hanford Site (in this section referred to as the
			 Organization) all right, title, and interest of the United
			 States in and to the real property, including any improvements thereon,
			 described in paragraph (3).
							(2)ConsiderationThe
			 Secretary may convey real property pursuant to paragraph (1) for consideration
			 below the estimated fair market value of the real property, or without
			 consideration, only if the Organization—
								(A)agrees that the
			 net proceeds from any sale or lease of the real property (or any portion
			 thereof) received by the Organization during at least the seven-year period
			 beginning on the date of such conveyance will be used to support the economic
			 redevelopment of, or related to, the Hanford Site; and
								(B)executes the
			 agreement for such conveyance and accepts control of the real property within a
			 reasonable time.
								(3)Real property
			 describedThe real property
			 described in this paragraph is the real property consisting of two parcels of
			 land of approximately 1,341 acres and 300 acres, respectively, of the Hanford
			 Reservation, as requested by the Community Reuse Organization for the Hanford
			 Site on May 31, 2011, and October 13, 2011, and as depicted within the proposed
			 boundaries on the map titled Attachment 2—Revised Map included
			 in the letter sent by the Community Reuse Organization for the Hanford Site to
			 the Department of Energy on October 13, 2011.
							(b)Priority
			 considerationThe Secretary
			 shall actively solicit, and provide priority consideration to, the views of the
			 cities and counties adjacent to the Hanford Site with respect to the
			 development and execution of the Hanford Comprehensive Land Use Plan.
						3147.Manhattan
			 Project National Historical Park
						(a)PurposesThe
			 purposes of this section are—
							(1)to preserve and
			 protect for the benefit of present and future generations the nationally
			 significant historic resources associated with the Manhattan Project and which
			 are under the jurisdiction of the Department of Energy defense environmental
			 cleanup program under this title;
							(2)to improve public understanding of the
			 Manhattan Project and the legacy of the Manhattan Project through
			 interpretation of the historic resources associated with the Manhattan
			 Project;
							(3)to enhance public access to the Historical
			 Park consistent with protection of public safety, national security, and other
			 aspects of the mission of the Department of Energy; and
							(4)to assist the Department of Energy,
			 Historical Park communities, historical societies, and other interested
			 organizations and individuals in efforts to preserve and protect the
			 historically significant resources associated with the Manhattan
			 Project.
							(b)DefinitionsIn
			 this section:
							(1)Historical
			 parkThe term Historical Park means the Manhattan
			 Project National Historical Park established under subsection (c).
							(2)Manhattan
			 projectThe term Manhattan Project means the
			 Federal military program to develop an atomic bomb ending on December 31,
			 1946.
							(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
							(c)Establishment of
			 manhattan project national historical park
							(1)Establishment
								(A)DateNot
			 later than 1 year after the date of enactment of this section, there shall be
			 established as a unit of the National Park System the Manhattan Project
			 National Historical Park.
								(B)Areas
			 includedThe Historical Park shall consist of facilities and
			 areas listed under paragraph (2) as determined by the Secretary, in
			 consultation with the Secretary of Energy. The Secretary shall include the area
			 referred to in paragraph (2)(C)(i), the B Reactor National Historic Landmark,
			 in the Historical Park.
								(2)Eligible
			 areasThe Historical Park may
			 only be comprised of one or more of the following areas, or portions of the
			 areas, as generally depicted in the map titled Manhattan Project
			 National Historical Park Sites, numbered 540/108,834–C, and dated
			 September 2012:
								(A)Oak ridge,
			 TennesseeFacilities, land, or interests in land that are—
									(i)at
			 Buildings 9204–3 and 9731 at the Department of Energy Y–12 National Security
			 Complex;
									(ii)at
			 the X–10 Graphite Reactor at the Department of Energy Oak Ridge National
			 Laboratory;
									(iii)at
			 the K–25 Building site at the Department of Energy East Tennessee Technology
			 Park; and
									(iv)at
			 the former Guest House located at 210 East Madison Road.
									(B)Los Alamos, New
			 MexicoFacilities, land, or interests in land that are—
									(i)in
			 the Los Alamos Scientific Laboratory National Historic Landmark District, or
			 any addition to the Landmark District proposed in the National Historic
			 Landmark Nomination—Los Alamos Scientific Laboratory (LASL) NHL District
			 (Working Draft of NHL Revision), Los Alamos National Laboratory document LA–UR
			 12–00387 (January 26, 2012);
									(ii)at
			 the former East Cafeteria located at 1670 Nectar Street; and
									(iii)at
			 the former dormitory located at 1725 17th Street.
									(C)Hanford,
			 WashingtonFacilities, land, or interests in land on the
			 Department of Energy Hanford Nuclear Reservation that are—
									(i)the
			 B Reactor National Historic Landmark;
									(ii)the
			 Hanford High School in the town of Hanford and Hanford Construction Camp
			 Historic District;
									(iii)the White Bluffs
			 Bank building in the White Bluffs Historic District;
									(iv)the
			 warehouse at the Bruggemann’s Agricultural Complex;
									(v)the
			 Hanford Irrigation District Pump House; and
									(vi)the
			 T Plant (221–T Process Building).
									(3)Written consent
			 of ownerNo non-Federal property may be included in the
			 Historical Park without the written consent of the owner.
							(d)Agreement
							(1)In
			 generalNot later than 1 year
			 after the date of enactment of this section, the Secretary and the Secretary of
			 Energy (acting through the Oak Ridge, Los Alamos, and Richland site offices)
			 shall enter into an agreement governing the respective roles of the Secretary
			 and the Secretary of Energy in administering the facilities, land, or interests
			 in land under the administrative jurisdiction of the Department of Energy that
			 is to be included in the Historical Park under subsection (c)(2), including
			 provisions for enhanced public access, management, interpretation, and historic
			 preservation.
							(2)Responsibilities
			 of the SecretaryAny agreement under paragraph (1) shall provide
			 that the Secretary shall—
								(A)have
			 decisionmaking authority for the content of historic interpretation of the
			 Manhattan Project for purposes of administering the Historical Park; and
								(B)ensure that the
			 agreement provides an appropriate advisory role for the National Park Service
			 in preserving the historic resources covered by the agreement.
								(3)Responsibilities
			 of the secretary of energyAny agreement under paragraph (1)
			 shall provide that the Secretary of Energy—
								(A)shall ensure that the agreement
			 appropriately protects public safety, national security, and other aspects of
			 the ongoing mission of the Department of Energy at the Oak Ridge Reservation,
			 Los Alamos National Laboratory, and Hanford Site;
								(B)may consult with
			 and provide historical information to the Secretary concerning the Manhattan
			 Project;
								(C)shall retain responsibility, in accordance
			 with applicable law, for any environmental remediation that may be necessary in
			 or around the facilities, land, or interests in land governed by the agreement;
			 and
								(D)shall retain
			 authority and legal obligations for historic preservation and general
			 maintenance, including to ensure safe access, in connection with the
			 Department’s Manhattan Project resources.
								(4)AmendmentsThe
			 agreement under paragraph (1) may be amended, including to add to the
			 Historical Park facilities, land, or interests in land within the eligible
			 areas described in subsection (c)(2) that are under the jurisdiction of the
			 Secretary of Energy.
							(e)Public
			 participation
							(1)In
			 generalThe Secretary shall consult with interested State,
			 county, and local officials, organizations, and interested members of the
			 public—
								(A)before executing
			 any agreement under subsection (d); and
								(B)in the development
			 of the general management plan under subsection (f)(2).
								(2)Notice of
			 determinationNot later than
			 30 days after the date on which an agreement under subsection (d) is entered
			 into, the Secretary shall publish in the Federal Register notice of the
			 establishment of the Historical Park, including an official boundary
			 map.
							(3)Availability of
			 mapThe official boundary map published under paragraph (2) shall
			 be on file and available for public inspection in the appropriate offices of
			 the National Park Service. The map shall be updated to reflect any additions to
			 the Historical Park from eligible areas described in subsection (c)(2).
							(4)AdditionsAny
			 land, interest in land, or facility within the eligible areas described in
			 subsection (c)(2) that is acquired by the Secretary or included in an amendment
			 to the agreement under subsection (d)(4) shall be added to the Historical
			 Park.
							(f)Administration
							(1)In
			 generalThe Secretary shall administer the Historical Park in
			 accordance with—
								(A)this section;
			 and
								(B)the laws generally
			 applicable to units of the National Park System, including—
									(i)the
			 National Park System Organic Act (16 U.S.C. 1 et seq.); and
									(ii)the
			 Act of August 21, 1935 (16 U.S.C. 461 et seq.).
									(2)General
			 management planNot later
			 than 3 years after the date on which funds are made available to carry out this
			 subsection, the Secretary, with the concurrence of the Secretary of Energy, and
			 in consultation and collaboration with the Oak Ridge, Los Alamos and Richland
			 Department of Energy site offices, shall complete a general management plan for
			 the Historical Park in accordance with section 12(b) of
			 Public Law
			 91–383 (commonly known as the National Park Service General
			 Authorities Act; 16
			 U.S.C. 1a–7(b)).
							(3)Interpretive
			 toursThe Secretary may,
			 subject to applicable law, provide interpretive tours of historically
			 significant Manhattan Project sites and resources in the States of Tennessee,
			 New Mexico, and Washington that are located outside the boundary of the
			 Historical Park.
							(4)Land
			 acquisition
								(A)In
			 generalThe Secretary may acquire land and interests in land
			 within the eligible areas described in subsection (c)(2) by—
									(i)transfer of
			 administrative jurisdiction from the Department of Energy by agreement between
			 the Secretary and the Secretary of Energy;
									(ii)donation;
			 or
									(iii)exchange.
									(B)No use of
			 condemnationThe Secretary may not acquire by condemnation any
			 land or interest in land under this section or for the purposes of this
			 section.
								(5)Donations;
			 cooperative agreements
								(A)Federal
			 facilities
									(i)In
			 generalThe Secretary may enter into one or more agreements with
			 the head of a Federal agency to provide public access to, and management,
			 interpretation, and historic preservation of, historically significant
			 Manhattan Project resources under the jurisdiction or control of the Federal
			 agency.
									(ii)Donations;
			 cooperative agreementsThe
			 Secretary may accept donations from, and enter into cooperative agreements
			 with, State governments, units of local government, tribal governments,
			 organizations, or individuals to further the purpose of an interagency
			 agreement entered into under clause (i) or to provide visitor services and
			 administrative facilities within reasonable proximity to the Historical
			 Park.
									(B)Technical
			 assistanceThe Secretary may provide technical assistance to
			 State, local, or tribal governments, organizations, or individuals for the
			 management, interpretation, and historic preservation of historically
			 significant Manhattan Project resources not included within the Historical
			 Park.
								(C)Donations to
			 department of energyFor the purposes of this section, or for the
			 purpose of preserving and providing access to historically significant
			 Manhattan Project resources, the Secretary of Energy may accept, hold,
			 administer, and use gifts, bequests, and devises (including labor and
			 services).
								(g)Clarification
							(1)No buffer zone
			 createdNothing in this section, the establishment of the
			 Historical Park, or the management plan for the Historical Park shall be
			 construed to create buffer zones outside of the Historical Park. That an
			 activity can be seen and heard from within the Historical Park shall not
			 preclude the conduct of that activity or use outside the Historical
			 Park.
							(2)No cause of
			 actionNothing in this section shall constitute a cause of action
			 with respect to activities outside or adjacent to the established boundary of
			 the Historical Park.
							XXXIIDefense
			 Nuclear Facilities Safety Board
				3201.AuthorizationThere is authorized to be appropriated for
			 fiscal year 2014 $29,915,000 for the operation of the Defense Nuclear
			 Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2286 et
			 seq.).
				3202.Improvements to the
			 Defense Nuclear Facilities Safety Board
					(a)Cost-benefit
			 analysisSubsection (a) of
			 section 315 of the Atomic Energy Act of 1954 (42 U.S.C. 2286d(a)) is
			 amended—
						(1)by redesignating
			 paragraph (3) as paragraph (4); and
						(2)by inserting after
			 paragraph (2) the following new paragraph (3):
							
								(3)The Secretary may request an analysis from
				the Board regarding the costs and benefits of any draft or final
				recommendation. If the Secretary requests such an analysis, the Board shall
				transmit to the Secretary such analysis by not later than 30 days after the
				date of the request. The Board shall make such analysis available to the public
				when the associated recommendation is made available to the public under
				subsection (b) or promptly thereafter. Additionally, if the Secretary requests
				such an analysis, the Secretary shall conduct an analysis of the costs and
				benefits of the recommendation and make such analysis available to the public
				together with the response of the Secretary to the Board under subsection (c).
								.
						(b)RecommendationsParagraph
			 (5) of section 312(b) of such Act (42 U.S.C.
			 2286a(b)(5)) is amended to read as follows:
						
							(5)RecommendationsThe Board shall make such recommendations
				to the Secretary of Energy with respect to Department of Energy defense nuclear
				facilities, including operations of such facilities, standards, and research
				needs, as the Board determines are necessary to ensure adequate protection of
				public health and safety. In making its recommendations, the Board
				shall—
								(A)use rigorous, quantitative analysis;
								(B)specifically
				assess risk (whenever sufficient data exists);
								(C)specifically
				assess the use of various administrative, passive, and engineered controls for
				implementing the recommended measures; and
								(D)specifically
				assess the technical and economic feasibility of implementing the recommended
				measures.
								.
					XXXIVNaval
			 Petroleum Reserves
				3401.Authorization
			 of appropriations
					(a)AmountThere are hereby authorized to be
			 appropriated to the Secretary of Energy $20,000,000 for fiscal year 2014 for
			 the purpose of carrying out activities under
			 chapter 641 of title 10,
			 United States Code, relating to the naval petroleum reserves.
					(b)Period of
			 availabilityFunds appropriated pursuant to the authorization of
			 appropriations in subsection (a) shall remain available until expended.
					XXXVMaritime
			 Administration
				3501.Authorization
			 of appropriations for national security aspects of the Merchant Marine for
			 fiscal year 2014Funds are
			 hereby authorized to be appropriated for fiscal year 2014, to be available
			 without fiscal year limitation if so provided in appropriations Acts, for the
			 use of the Department of Transportation for Maritime Administration programs
			 associated with maintaining national security aspects of the merchant marine,
			 as follows:
					(1)For expenses
			 necessary for operations of the United States Merchant Marine Academy,
			 $81,268,000, of which—
						(A)$67,268,000 shall
			 remain available until expended for Academy operations; and
						(B)$14,000,000 shall
			 remain available until expended for capital asset management at the
			 Academy.
						(2)For expenses
			 necessary to support the State maritime academies, $17,100,000, of
			 which—
						(A)$2,400,000 shall
			 remain available until expended for student incentive payments;
						(B)$3,600,000 shall
			 remain available until expended for direct payments to such academies;
			 and
						(C)$11,100,000 shall
			 remain available until expended for maintenance and repair of State maritime
			 academy training vessels.
						(3)For expenses
			 necessary to dispose of vessels in the National Defense Reserve Fleet,
			 $2,000,000, to remain available until expended.
					(4)For expenses to maintain and preserve a
			 United States-flag merchant marine to serve the national security needs of the
			 United States under
			 chapter 531 of title 46,
			 United States Code, $183,000,000.
					(5)For the cost (as
			 defined in section 502(5) of the Federal Credit Reform Act of 1990
			 (2 U.S.C.
			 661a(5)) of loan guarantees under the program authorized by
			 chapter 537 of title 46,
			 United States Code, $72,655,000, of which $2,655,000 shall remain available
			 until expended for administrative expenses of the program.
					3502.5-year
			 reauthorization of vessel war risk insurance programSection 53912 of
			 title 46, United States Code, is amended by striking December 31,
			 2015 and inserting December 31, 2020.
				3503.Sense of
			 Congress
					(a)FindingsCongress
			 finds the following:
						(1)It is in the
			 interest of United States national security that the United States merchant
			 marine, both ships and mariners, serve as a naval auxiliary in times of war or
			 national emergency.
						(2)The readiness of the United States merchant
			 fleet should be augmented by a Government-owned reserve fleet comprised of
			 ships with national defense features that may not be available immediately in
			 sufficient numbers or types in the active United States-owned, United
			 States-flagged, and United States-crewed commercial industry.
						(3)The Ready Reserve
			 Force of the Maritime Administration, a component of the National Defense
			 Reserve Fleet, plays an important role in United States national security by
			 providing necessary readiness and efficiency in the form of a Government-owned
			 sealift fleet.
						(b)Sense of
			 CongressIt is the sense of Congress that—
						(1)maintaining a
			 United States shipbuilding base is critical to meeting United States national
			 security requirements;
						(2)it is of vital
			 importance that the Ready Reserve Force of the Maritime Administration remains
			 capable, modern, and efficient in order to best serve the national security
			 needs of the United States in times of war or national emergency;
						(3)Federal agencies
			 must consider investment options for replacing aging vessels within the Ready
			 Reserve Force to meet future operational commitments;
						(4)investment in recapitalizing the Ready
			 Reserve Force may include—
							(A)construction of
			 dual-use vessels, based on need, for use in the America’s Marine Highway
			 Program of the Department of Transportation, as a recent study performed under
			 a cooperative agreement between the Maritime Administration and the Navy
			 demonstrated that dual-use vessels transporting domestic freight between United
			 States ports could be called upon to supplement sealift capacity;
							(B)construction of
			 tanker vessels to meet military transport needs; and
							(C)construction of
			 vessels for use in transporting potential new energy exports; and
							(5)the Department of
			 Transportation, in consultation with the Navy, should pursue the most
			 cost-effective means of recapitalizing the Ready Reserve Force, including by
			 promoting the building of new vessels that are militarily useful and
			 commercially viable.
						3504.Treatment of
			 funds for intermodal transportation maritime facility, Port of Anchorage,
			 AlaskaSection 10205 of
			 Public Law
			 109–59 (119 Stat. 1934) is amended by striking
			 shall and inserting may.
				3505.Strategic
			 seaports
					(a)Priority
						(1)In
			 generalUnder the port infrastructure development program
			 established under section 50302(c) of title 46,
			 United States Code, the Maritime Administrator, in consultation with the
			 Secretary of Defense, may give priority to providing funding to strategic
			 seaports in support of national security requirements.
						(2)Strategic
			 seaport definedIn this
			 subsection the term strategic seaport means a military port or
			 and commercial port that is subject to a port planning order or Basic Ordering
			 Agreement (or both) that is projected to be used for the deployment of forces
			 and shipment of ammunition or sustainment supplies in support of military
			 operations.
						(b)Financial
			 assistanceSection 50302(c)(2)(D) of title
			 46, United States Code, is amended by inserting and financial
			 assistance, including grants, after technical
			 assistance.
					DFunding
			 Tables
			4001.Authorization
			 of amounts in funding tables
				(a)In
			 generalWhenever a funding table in this division specifies a
			 dollar amount authorized for a project, program, or activity, the obligation
			 and expenditure of the specified dollar amount for the project, program, or
			 activity is hereby authorized, subject to the availability of
			 appropriations.
				(b)Merit-based
			 decisionsA decision to commit, obligate, or expend funds with or
			 to a specific entity on the basis of a dollar amount authorized pursuant to
			 subsection (a) shall—
					(1)be based on
			 merit-based selection procedures in accordance with the requirements of
			 sections 2304(k) and
			 2374
			 of title 10, United States Code, or on competitive procedures; and
					(2)comply with other
			 applicable provisions of law.
					(c)Relationship to
			 transfer and programming authorityAn amount specified in the
			 funding tables in this division may be transferred or reprogrammed under a
			 transfer or reprogramming authority provided by another provision of this Act
			 or by other law. The transfer or reprogramming of an amount specified in such
			 funding tables shall not count against a ceiling on such transfers or
			 reprogrammings under section 1001 or section 1522 of this Act or any other
			 provision of law, unless such transfer or reprogramming would move funds
			 between appropriation accounts.
				(d)Applicability to
			 classified annexThis section applies to any classified annex
			 that accompanies this Act.
				(e)Oral and written
			 communicationsNo oral or written communication concerning any
			 amount specified in the funding tables in this division shall supersede the
			 requirements of this section.
				 XLIPROCUREMENT
				4101.Procurement
					
						
							
								SEC. 4101. PROCUREMENT(In
					 Thousands of Dollars)
								
								LineItemFY 2014
					 RequestHouse Authorized
								
							
							
								AIRCRAFT PROCUREMENT,
					 ARMY
								
								FIXED WING
								
								001UTILITY F/W AIRCRAFT19,73019,730
								
								002AERIAL COMMON SENSOR (ACS) (MIP)142,050142,050
								
								003MQ–1 UAV518,460518,460
								
								004RQ–11 (RAVEN)10,77210,772
								
								ROTARY
								
								005HELICOPTER, LIGHT UTILITY (LUH)96,227231,327
								
								 Program increase for additional
					 aircraft[115,100]
								
								 Program increase for
					 fielding[20,000]
								
								006AH–64 APACHE BLOCK IIIA REMAN608,469608,469
								
								007 ADVANCE PROCUREMENT
					 (CY)150,931150,931
								
								011UH–60 BLACKHAWK M MODEL (MYP)1,046,9761,046,976
								
								012 ADVANCE PROCUREMENT
					 (CY)116,001116,001
								
								013CH–47 HELICOPTER801,650801,650
								
								014 ADVANCE PROCUREMENT
					 (CY)98,37698,376
								
								MODIFICATION OF
					 AIRCRAFT
								
								015MQ–1 PAYLOAD—UAS97,78197,781
								
								016GUARDRAIL MODS (MIP)10,26210,262
								
								017MULTI SENSOR ABN RECON (MIP)12,46712,467
								
								018AH–64 MODS53,55953,559
								
								019CH–47 CARGO HELICOPTER MODS (MYP)149,764149,764
								
								020UTILITY/CARGO AIRPLANE MODS17,50017,500
								
								021UTILITY HELICOPTER MODS74,09574,095
								
								022KIOWA MODS WARRIOR184,044184,044
								
								023NETWORK AND MISSION PLAN152,569152,569
								
								024COMMS, NAV SURVEILLANCE92,77992,779
								
								025GATM ROLLUP65,61365,613
								
								026RQ–7 UAV MODS121,902121,902
								
								GROUND SUPPORT
					 AVIONICS
								
								027AIRCRAFT SURVIVABILITY EQUIPMENT47,61047,610
								
								028SURVIVABILITY CM5,7005,700
								
								029CMWS126,869126,869
								
								OTHER SUPPORT
								
								030AVIONICS SUPPORT EQUIPMENT6,8096,809
								
								031COMMON GROUND EQUIPMENT65,39765,397
								
								032AIRCREW INTEGRATED SYSTEMS45,84145,841
								
								033AIR TRAFFIC CONTROL79,69279,692
								
								034INDUSTRIAL FACILITIES1,6151,615
								
								035LAUNCHER, 2.75 ROCKET2,8772,877
								
								 TOTAL AIRCRAFT PROCUREMENT,
					 ARMY5,024,3875,159,487
								
								
								
								MISSILE PROCUREMENT,
					 ARMY
								
								SURFACE-TO-AIR MISSILE
					 SYSTEM
								
								002MSE MISSILE540,401540,401
								
								AIR-TO-SURFACE MISSILE
					 SYSTEM
								
								003HELLFIRE SYS SUMMARY4,4644,464
								
								ANTI-TANK/ASSAULT MISSILE
					 SYS
								
								004JAVELIN (AAWS-M) SYSTEM SUMMARY110,510110,510
								
								005TOW 2 SYSTEM SUMMARY49,35449,354
								
								006 ADVANCE PROCUREMENT
					 (CY)19,96519,965
								
								007GUIDED MLRS ROCKET (GMLRS)237,216237,216
								
								008MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)19,02219,022
								
								MODIFICATIONS
								
								010PATRIOT MODS256,438256,438
								
								011STINGER MODS37,25237,252
								
								012ITAS/TOW MODS20,00020,000
								
								013MLRS MODS11,57111,571
								
								014HIMARS MODIFICATIONS6,1056,105
								
								SPARES AND REPAIR
					 PARTS
								
								015SPARES AND REPAIR PARTS11,22211,222
								
								SUPPORT EQUIPMENT &
					 FACILITIES
								
								016AIR DEFENSE TARGETS3,5303,530
								
								017ITEMS LESS THAN $5.0M (MISSILES)1,7481,748
								
								018PRODUCTION BASE SUPPORT5,2855,285
								
								 TOTAL MISSILE PROCUREMENT,
					 ARMY1,334,0831,334,083
								
								
								
								PROCUREMENT OF W&TCV,
					 ARMY
								
								TRACKED COMBAT
					 VEHICLES
								
								001STRYKER VEHICLE374,100374,100
								
								MODIFICATION OF TRACKED COMBAT
					 VEHICLES
								
								002STRYKER (MOD)20,52220,522
								
								003FIST VEHICLE (MOD)29,96529,965
								
								004BRADLEY PROGRAM (MOD)158,000158,000
								
								005HOWITZER, MED SP FT 155MM M109A6 (MOD)4,7694,769
								
								006PALADIN INTEGRATED MANAGEMENT (PIM)260,177260,177
								
								007IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)111,031186,031
								
								 Program increase[75,000]
								
								008ASSAULT BRIDGE (MOD)2,5002,500
								
								009ASSAULT BREACHER VEHICLE62,95193,951
								
								 Program increase[31,000]
								
								010M88 FOV MODS28,46928,469
								
								011JOINT ASSAULT BRIDGE2,0022,002
								
								012M1 ABRAMS TANK (MOD)178,100178,100
								
								013ABRAMS UPGRADE PROGRAM0168,000
								
								 Program increase[168,000]
								
								SUPPORT EQUIPMENT &
					 FACILITIES
								
								014PRODUCTION BASE SUPPORT (TCV-WTCV)1,5441,544
								
								WEAPONS & OTHER COMBAT
					 VEHICLES
								
								015INTEGRATED AIR BURST WEAPON SYSTEM FAMILY69,1478,147
								
								 Funding ahead of need[–50,000]
								
								 Transfer to PE 64601A per Army's
					 request[–11,000]
								
								018MORTAR SYSTEMS5,3105,310
								
								019XM320 GRENADE LAUNCHER MODULE (GLM)24,04924,049
								
								021CARBINE70,84648,846
								
								 Funding ahead of need[–22,000]
								
								023COMMON REMOTELY OPERATED WEAPONS STATION56,58056,580
								
								024HANDGUN300300
								
								MOD OF WEAPONS AND OTHER COMBAT
					 VEH
								
								026M777 MODS39,30039,300
								
								027M4 CARBINE MODS10,30010,300
								
								028M2 50 CAL MACHINE GUN MODS33,69133,691
								
								029M249 SAW MACHINE GUN MODS7,6087,608
								
								030M240 MEDIUM MACHINE GUN MODS2,7192,719
								
								031SNIPER RIFLES MODIFICATIONS7,0177,017
								
								032M119 MODIFICATIONS18,70718,707
								
								033M16 RIFLE MODS2,1362,136
								
								034MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)1,5691,569
								
								SUPPORT EQUIPMENT &
					 FACILITIES
								
								035ITEMS LESS THAN $5.0M (WOCV-WTCV)2,0242,024
								
								036PRODUCTION BASE SUPPORT (WOCV-WTCV)10,10810,108
								
								037INDUSTRIAL PREPAREDNESS459459
								
								038SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)1,2671,267
								
								 TOTAL PROCUREMENT OF W&TCV,
					 ARMY1,597,2671,788,267
								
								
								
								PROCUREMENT OF AMMUNITION,
					 ARMY
								
								SMALL/MEDIUM CAL
					 AMMUNITION
								
								002CTG, 5.56MM, ALL TYPES112,16787,167
								
								 Unit cost efficiencies—Army requested
					 reduction[–25,000]
								
								003CTG, 7.62MM, ALL TYPES58,57153,571
								
								 Unit cost efficiencies—Army requested
					 reduction[–5,000]
								
								004CTG, HANDGUN, ALL TYPES9,8589,858
								
								005CTG, .50 CAL, ALL TYPES80,03755,037
								
								 Unit cost efficiencies—Army requested
					 reduction[–25,000]
								
								007CTG, 25MM, ALL TYPES16,49616,496
								
								008CTG, 30MM, ALL TYPES69,53350,033
								
								 Unit cost efficiencies—Army requested
					 reduction[–19,500]
								
								009CTG, 40MM, ALL TYPES55,78155,781
								
								MORTAR AMMUNITION
								
								01060MM MORTAR, ALL TYPES38,02938,029
								
								01181MM MORTAR, ALL TYPES24,65624,656
								
								012120MM MORTAR, ALL TYPES60,78160,781
								
								TANK AMMUNITION
								
								013CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES121,551121,551
								
								ARTILLERY
					 AMMUNITION
								
								014ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES39,82539,825
								
								015ARTILLERY PROJECTILE, 155MM, ALL TYPES37,90237,902
								
								016PROJ 155MM EXTENDED RANGE M98267,89667,896
								
								017ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL71,20571,205
								
								ROCKETS
								
								020SHOULDER LAUNCHED MUNITIONS, ALL TYPES1,0121,012
								
								021ROCKET, HYDRA 70, ALL TYPES108,476108,476
								
								OTHER AMMUNITION
								
								022DEMOLITION MUNITIONS, ALL TYPES24,07424,074
								
								023GRENADES, ALL TYPES33,24233,242
								
								024SIGNALS, ALL TYPES7,6097,609
								
								025SIMULATORS, ALL TYPES5,2285,228
								
								MISCELLANEOUS
								
								026AMMO COMPONENTS, ALL TYPES16,70016,700
								
								027NON-LETHAL AMMUNITION, ALL TYPES7,3667,366
								
								028CAD/PAD ALL TYPES3,6143,614
								
								029ITEMS LESS THAN $5 MILLION (AMMO)12,42312,423
								
								030AMMUNITION PECULIAR EQUIPMENT16,60416,604
								
								031FIRST DESTINATION TRANSPORTATION (AMMO)14,32814,328
								
								032CLOSEOUT LIABILITIES108108
								
								PRODUCTION BASE
					 SUPPORT
								
								033PROVISION OF INDUSTRIAL FACILITIES242,324242,324
								
								034CONVENTIONAL MUNITIONS DEMILITARIZATION179,605179,605
								
								035ARMS INITIATIVE3,4363,436
								
								 TOTAL PROCUREMENT OF
					 AMMUNITION, ARMY1,540,4371,465,937
								
								
								
								OTHER PROCUREMENT,
					 ARMY
								
								TACTICAL VEHICLES
								
								001TACTICAL TRAILERS/DOLLY SETS4,0004,000
								
								002SEMITRAILERS, FLATBED:6,8416,841
								
								003FAMILY OF MEDIUM TACTICAL VEH (FMTV)223,910223,910
								
								004FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP11,88011,880
								
								005FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)14,73114,731
								
								006PLS ESP44,25244,252
								
								009HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV39,52539,525
								
								011TACTICAL WHEELED VEHICLE PROTECTION KITS51,25825,958
								
								 Funding ahead of need[–25,300]
								
								012MODIFICATION OF IN SVC EQUIP49,90449,904
								
								013MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS2,2002,200
								
								NON-TACTICAL
					 VEHICLES
								
								014HEAVY ARMORED SEDAN400400
								
								015PASSENGER CARRYING VEHICLES716716
								
								016NONTACTICAL VEHICLES, OTHER5,6195,619
								
								COMM—JOINT
					 COMMUNICATIONS
								
								018WIN-T—GROUND FORCES TACTICAL NETWORK973,477973,477
								
								019SIGNAL MODERNIZATION PROGRAM14,12014,120
								
								020JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY7,8697,869
								
								021JCSE EQUIPMENT (USREDCOM)5,2965,296
								
								COMM—SATELLITE
					 COMMUNICATIONS
								
								022DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS147,212147,212
								
								023TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS7,9987,998
								
								024SHF TERM7,2327,232
								
								025NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)3,3083,308
								
								026SMART-T (SPACE)13,99213,992
								
								028GLOBAL BRDCST SVC—GBS28,20628,206
								
								029MOD OF IN-SVC EQUIP (TAC SAT)2,7782,778
								
								COMM—C3 SYSTEM
								
								031ARMY GLOBAL CMD & CONTROL SYS (AGCCS)17,59017,590
								
								COMM—COMBAT
					 COMMUNICATIONS
								
								032ARMY DATA DISTRIBUTION SYSTEM (DATA RADIO)786786
								
								033JOINT TACTICAL RADIO SYSTEM382,930382,930
								
								034MID-TIER NETWORKING VEHICULAR RADIO (MNVR)19,20019,200
								
								035RADIO TERMINAL SET, MIDS LVT(2)1,4381,438
								
								036SINCGARS FAMILY9,8569,856
								
								037AMC CRITICAL ITEMS—OPA214,18414,184
								
								038TRACTOR DESK6,2716,271
								
								040SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS1,0301,030
								
								041TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM31,86831,868
								
								042UNIFIED COMMAND SUITE18,00018,000
								
								044RADIO, IMPROVED HF (COTS) FAMILY1,1661,166
								
								045FAMILY OF MED COMM FOR COMBAT CASUALTY CARE22,86722,867
								
								COMM—INTELLIGENCE
					 COMM
								
								048CI AUTOMATION ARCHITECTURE1,5121,512
								
								049ARMY CA/MISO GPF EQUIPMENT61,09661,096
								
								INFORMATION
					 SECURITY
								
								050TSEC—ARMY KEY MGT SYS (AKMS)13,89013,890
								
								051INFORMATION SYSTEM SECURITY PROGRAM-ISSP23,24523,245
								
								052BIOMETRICS ENTERPRISE3,8003,800
								
								053COMMUNICATIONS SECURITY (COMSEC)24,71124,711
								
								COMM—LONG HAUL
					 COMMUNICATIONS
								
								055BASE SUPPORT COMMUNICATIONS43,39543,395
								
								COMM—BASE
					 COMMUNICATIONS
								
								057INFORMATION SYSTEMS104,577104,577
								
								058DEFENSE MESSAGE SYSTEM (DMS)612612
								
								059EMERGENCY MANAGEMENT MODERNIZATION PROGRAM39,00039,000
								
								060INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM248,477248,477
								
								ELECT EQUIP—TACT INT REL ACT
					 (TIARA)
								
								064JTT/CIBS-M824824
								
								065PROPHET GROUND59,19859,198
								
								067DCGS-A (MIP)267,214267,214
								
								068JOINT TACTICAL GROUND STATION (JTAGS)9,8999,899
								
								069TROJAN (MIP)24,59824,598
								
								070MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)1,9271,927
								
								071CI HUMINT AUTO REPRTING AND COLL(CHARCS)6,1696,169
								
								072MACHINE FOREIGN LANGUAGE TRANSLATION SYSTEM-M2,9242,924
								
								ELECT EQUIP—ELECTRONIC WARFARE
					 (EW)
								
								074LIGHTWEIGHT COUNTER MORTAR RADAR40,73540,735
								
								075EW PLANNING & MANAGEMENT TOOLS (EWPMT)1313
								
								076ENEMY UAS2,8002,800
								
								079COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,2371,237
								
								080CI MODERNIZATION1,3991,399
								
								ELECT EQUIP—TACTICAL SURV. (TAC
					 SURV)
								
								082SENTINEL MODS47,98347,983
								
								083SENSE THROUGH THE WALL (STTW)142142
								
								084NIGHT VISION DEVICES202,428202,428
								
								085LONG RANGE ADVANCED SCOUT SURVEILLANCE SYSTEM5,1835,183
								
								086NIGHT VISION, THERMAL WPN SIGHT14,07414,074
								
								087SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF22,30022,300
								
								089GREEN LASER INTERDICTION SYSTEM (GLIS)1,0161,016
								
								090INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS55,35455,354
								
								091ARTILLERY ACCURACY EQUIP800800
								
								092PROFILER3,0273,027
								
								093MOD OF IN-SVC EQUIP (FIREFINDER RADARS)1,1851,185
								
								094JOINT BATTLE COMMAND—PLATFORM (JBC-P)103,214103,214
								
								096MOD OF IN-SVC EQUIP (LLDR)26,03726,037
								
								097MORTAR FIRE CONTROL SYSTEM23,10023,100
								
								098COUNTERFIRE RADARS312,727312,727
								
								ELECT EQUIP—TACTICAL C2
					 SYSTEMS
								
								101FIRE SUPPORT C2 FAMILY43,22843,228
								
								102BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM14,44614,446
								
								103FAAD C24,6074,607
								
								104AIR
					 & MSL DEFENSE PLANNING & CONTROL SYS33,09033,090
								
								105IAMD BATTLE COMMAND SYSTEM21,20021,200
								
								107LIFE CYCLE SOFTWARE SUPPORT (LCSS)1,7951,795
								
								109NETWORK MANAGEMENT INITIALIZATION AND SERVICE54,32754,327
								
								110MANEUVER CONTROL SYSTEM (MCS)59,17159,171
								
								111GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)83,93683,936
								
								113LOGISTICS AUTOMATION25,47625,476
								
								114RECONNAISSANCE AND SURVEYING INSTRUMENT SET19,34119,341
								
								ELECT
					 EQUIP—AUTOMATION
								
								115ARMY TRAINING MODERNIZATION11,86511,865
								
								116AUTOMATED DATA PROCESSING EQUIP219,431219,431
								
								117GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM6,4146,414
								
								118HIGH PERF COMPUTING MOD PGM (HPCMP)62,68362,683
								
								120RESERVE COMPONENT AUTOMATION SYS (RCAS)34,95134,951
								
								ELECT EQUIP—AUDIO VISUAL SYS
					 (A/V)
								
								121ITEMS LESS THAN $5.0M (A/V)7,4407,440
								
								122ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)1,6151,615
								
								ELECT
					 EQUIP—SUPPORT
								
								123PRODUCTION BASE SUPPORT (C-E)554554
								
								124BCT EMERGING TECHNOLOGIES20,00020,000
								
								CLASSIFIED
					 PROGRAMS
								
								124ACLASSIFIED PROGRAMS3,5583,558
								
								CHEMICAL DEFENSIVE
					 EQUIPMENT
								
								126FAMILY OF NON-LETHAL EQUIPMENT (FNLE)762762
								
								127BASE DEFENSE SYSTEMS (BDS)20,63020,630
								
								128CBRN DEFENSE22,15122,151
								
								BRIDGING
					 EQUIPMENT
								
								130TACTICAL BRIDGING14,18814,188
								
								131TACTICAL BRIDGE, FLOAT-RIBBON23,10123,101
								
								132COMMON BRIDGE TRANSPORTER (CBT) RECAP15,41615,416
								
								ENGINEER (NON-CONSTRUCTION)
					 EQUIPMENT
								
								134GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)50,46550,465
								
								135ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)6,4906,490
								
								136EOD ROBOTICS SYSTEMS RECAPITALIZATION1,5631,563
								
								137EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)20,92120,921
								
								138REMOTE DEMOLITION SYSTEMS100100
								
								139< $5M, COUNTERMINE EQUIPMENT2,2712,271
								
								COMBAT SERVICE SUPPORT
					 EQUIPMENT
								
								140HEATERS AND ECU'S7,2697,269
								
								141LAUNDRIES, SHOWERS AND LATRINES200200
								
								142SOLDIER ENHANCEMENT1,4681,468
								
								143PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)26,52626,526
								
								144GROUND SOLDIER SYSTEM81,68071,680
								
								 Unjustified unit cost
					 growth[–10,000]
								
								147FIELD FEEDING EQUIPMENT28,09628,096
								
								148CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM56,15056,150
								
								149MORTUARY AFFAIRS SYSTEMS3,2423,242
								
								150FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS38,14138,141
								
								151ITEMS LESS THAN $5M (ENG SPT)5,8595,859
								
								PETROLEUM
					 EQUIPMENT
								
								152DISTRIBUTION SYSTEMS, PETROLEUM & WATER60,61260,612
								
								MEDICAL EQUIPMENT
								
								153COMBAT SUPPORT MEDICAL22,04222,042
								
								154MEDEVAC MISSON EQUIPMENT PACKAGE (MEP)35,31835,318
								
								MAINTENANCE
					 EQUIPMENT
								
								155MOBILE MAINTENANCE EQUIPMENT SYSTEMS19,42719,427
								
								156ITEMS LESS THAN $5.0M (MAINT EQ)3,8603,860
								
								CONSTRUCTION
					 EQUIPMENT
								
								157GRADER, ROAD MTZD, HVY, 6X4 (CCE)2,0002,000
								
								159SCRAPERS, EARTHMOVING36,07836,078
								
								160MISSION MODULES—ENGINEERING9,7219,721
								
								162HYDRAULIC EXCAVATOR50,12250,122
								
								163TRACTOR, FULL TRACKED28,82828,828
								
								164ALL TERRAIN CRANES19,86319,863
								
								166HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)23,46523,465
								
								168ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP13,59013,590
								
								169CONST EQUIP ESP16,08816,088
								
								170ITEMS LESS THAN $5.0M (CONST EQUIP)6,8506,850
								
								RAIL FLOAT CONTAINERIZATION
					 EQUIPMENT
								
								171ARMY WATERCRAFT ESP38,00719,007
								
								 Funding ahead of need[–19,000]
								
								172ITEMS LESS THAN $5.0M (FLOAT/RAIL)10,60510,605
								
								GENERATORS
								
								173GENERATORS AND ASSOCIATED EQUIP129,437129,437
								
								MATERIAL HANDLING
					 EQUIPMENT
								
								174ROUGH TERRAIN CONTAINER HANDLER (RTCH)1,2501,250
								
								175FAMILY OF FORKLIFTS8,2608,260
								
								TRAINING
					 EQUIPMENT
								
								176COMBAT TRAINING CENTERS SUPPORT121,710121,710
								
								177TRAINING DEVICES, NONSYSTEM225,200225,200
								
								178CLOSE COMBAT TACTICAL TRAINER30,06330,063
								
								179AVIATION COMBINED ARMS TACTICAL TRAINER34,91334,913
								
								180GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING9,9559,955
								
								TEST MEASURE AND DIG EQUIPMENT
					 (TMD)
								
								181CALIBRATION SETS EQUIPMENT8,2418,241
								
								182INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)67,50667,506
								
								183TEST EQUIPMENT MODERNIZATION (TEMOD)18,75518,755
								
								OTHER SUPPORT
					 EQUIPMENT
								
								184M25 STABILIZED BINOCULAR5,1105,110
								
								185RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT5,1105,110
								
								186PHYSICAL SECURITY SYSTEMS (OPA3)62,90462,904
								
								187BASE LEVEL COMMON EQUIPMENT1,4271,427
								
								188MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)96,66196,661
								
								189PRODUCTION BASE SUPPORT (OTH)2,4502,450
								
								190SPECIAL EQUIPMENT FOR USER TESTING11,59311,593
								
								191AMC CRITICAL ITEMS OPA38,9488,948
								
								192TRACTOR YARD8,0008,000
								
								OPA2
								
								195INITIAL SPARES—C&E59,70059,700
								
								 TOTAL OTHER PROCUREMENT,
					 ARMY6,465,2186,410,918
								
								
								
								AIRCRAFT PROCUREMENT,
					 NAVY
								
								COMBAT AIRCRAFT
								
								001EA–18G2,001,7871,956,787
								
								 Program adjustment[–45,000]
								
								003F/A–18E/F (FIGHTER) HORNET206,551206,551
								
								004 ADVANCE PROCUREMENT
					 (CY)075,000
								
								 Program increase[75,000]
								
								005JOINT STRIKE FIGHTER CV1,135,4441,135,444
								
								006 ADVANCE PROCUREMENT
					 (CY)94,76694,766
								
								007JSF STOVL1,267,2601,267,260
								
								008 ADVANCE PROCUREMENT
					 (CY)103,195103,195
								
								009V–22 (MEDIUM LIFT)1,432,5731,432,573
								
								010 ADVANCE PROCUREMENT
					 (CY)55,19655,196
								
								011H–1 UPGRADES (UH–1Y/AH–1Z)749,962749,962
								
								012 ADVANCE PROCUREMENT
					 (CY)71,00071,000
								
								013MH–60S (MYP)383,831383,831
								
								014 ADVANCE PROCUREMENT
					 (CY)37,27837,278
								
								015MH–60R (MYP)599,237599,237
								
								016 ADVANCE PROCUREMENT
					 (CY)231,834231,834
								
								017P–8A POSEIDON3,189,9893,189,989
								
								018 ADVANCE PROCUREMENT
					 (CY)313,160313,160
								
								019E–2D ADV HAWKEYE997,107962,107
								
								 Unjustified CRI Funding[–35,000]
								
								020 ADVANCE PROCUREMENT
					 (CY)266,542266,542
								
								TRAINER AIRCRAFT
								
								021JPATS249,080249,080
								
								OTHER AIRCRAFT
								
								022KC–130J134,358134,358
								
								023 ADVANCE PROCUREMENT
					 (CY)32,28832,288
								
								025 ADVANCE PROCUREMENT
					 (CY)52,00252,002
								
								026MQ–8 UAV60,98060,980
								
								028OTHER SUPPORT AIRCRAFT14,95814,958
								
								MODIFICATION OF
					 AIRCRAFT
								
								029EA–6 SERIES18,57718,577
								
								030AEA SYSTEMS48,50248,502
								
								031AV–8 SERIES41,57541,575
								
								032ADVERSARY2,9922,992
								
								033F–18 SERIES875,371875,371
								
								034H–46 SERIES2,1272,127
								
								036H–53 SERIES67,67567,675
								
								037SH–60 SERIES135,054135,054
								
								038H–1 SERIES41,70641,706
								
								039EP–3 SERIES55,90377,903
								
								 12th Aircraft Spiral 3
					 Upgrade[8,000]
								
								 Multi-INT Sensor Kits &
					 Installation[14,000]
								
								040P–3 SERIES37,43637,436
								
								041E–2 SERIES31,04431,044
								
								042TRAINER A/C SERIES43,72043,720
								
								043C–2A902902
								
								044C–130 SERIES47,58747,587
								
								045FEWSG665665
								
								046CARGO/TRANSPORT A/C SERIES14,58714,587
								
								047E–6 SERIES189,312189,312
								
								048EXECUTIVE HELICOPTERS SERIES85,53785,537
								
								049SPECIAL PROJECT AIRCRAFT3,68416,684
								
								 Engineering and Technical Services
					 Support[8,000]
								
								 Multi-INT Sensor Kits &
					 Installation[5,000]
								
								050T–45 SERIES98,12898,128
								
								051POWER PLANT CHANGES22,99922,999
								
								052JPATS SERIES1,5761,576
								
								053AVIATION LIFE SUPPORT MODS6,2676,267
								
								054COMMON ECM EQUIPMENT141,685141,685
								
								055COMMON AVIONICS CHANGES120,660120,660
								
								056COMMON DEFENSIVE WEAPON SYSTEM3,5543,554
								
								057ID SYSTEMS41,80041,800
								
								058P–8 SERIES9,4859,485
								
								059MAGTF EW FOR AVIATION14,43114,431
								
								060MQ–8 SERIES1,0011,001
								
								061RQ–7 SERIES26,43326,433
								
								062V–22 (TILT/ROTOR ACFT) OSPREY160,834160,834
								
								063F–35 STOVL SERIES147,130147,130
								
								064F–35 CV SERIES31,10031,100
								
								AIRCRAFT SPARES AND REPAIR
					 PARTS
								
								065SPARES AND REPAIR PARTS1,142,4611,142,461
								
								AIRCRAFT SUPPORT EQUIP &
					 FACILITIES
								
								066COMMON GROUND EQUIPMENT410,044410,044
								
								067AIRCRAFT INDUSTRIAL FACILITIES27,45027,450
								
								068WAR CONSUMABLES28,93028,930
								
								069OTHER PRODUCTION CHARGES5,2685,268
								
								070SPECIAL SUPPORT EQUIPMENT60,30660,306
								
								071FIRST DESTINATION TRANSPORTATION1,7751,775
								
								 TOTAL AIRCRAFT PROCUREMENT,
					 NAVY17,927,65117,957,651
								
								
								
								WEAPONS PROCUREMENT,
					 NAVY
								
								MODIFICATION OF
					 MISSILES
								
								001TRIDENT II MODS1,140,8651,126,765
								
								 Equipment related to New START treaty
					 implementation[–14,100]
								
								SUPPORT EQUIPMENT &
					 FACILITIES
								
								002MISSILE INDUSTRIAL FACILITIES7,6177,617
								
								STRATEGIC
					 MISSILES
								
								003TOMAHAWK312,456312,456
								
								TACTICAL MISSILES
								
								004AMRAAM95,41395,413
								
								005SIDEWINDER117,208117,208
								
								006JSOW136,794136,794
								
								007STANDARD MISSILE367,985367,985
								
								008RAM67,59667,596
								
								009HELLFIRE33,91633,916
								
								010STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)6,2786,278
								
								011AERIAL TARGETS41,79941,799
								
								012OTHER MISSILE SUPPORT3,5383,538
								
								MODIFICATION OF
					 MISSILES
								
								013ESSM76,74976,749
								
								014HARM MODS111,902111,902
								
								SUPPORT EQUIPMENT &
					 FACILITIES
								
								015WEAPONS INDUSTRIAL FACILITIES1,1381,138
								
								016FLEET SATELLITE COMM FOLLOW-ON23,01423,014
								
								ORDNANCE SUPPORT
					 EQUIPMENT
								
								017ORDNANCE SUPPORT EQUIPMENT84,31884,318
								
								TORPEDOES AND RELATED
					 EQUIP
								
								018SSTD3,9783,978
								
								019ASW TARGETS8,0318,031
								
								MOD OF TORPEDOES AND RELATED
					 EQUIP
								
								020MK–54 TORPEDO MODS125,898125,898
								
								021MK–48 TORPEDO ADCAP MODS53,20353,203
								
								022QUICKSTRIKE MINE7,8007,800
								
								SUPPORT EQUIPMENT
								
								023TORPEDO SUPPORT EQUIPMENT59,73059,730
								
								024ASW RANGE SUPPORT4,2224,222
								
								DESTINATION
					 TRANSPORTATION
								
								025FIRST DESTINATION TRANSPORTATION3,9633,963
								
								GUNS AND GUN
					 MOUNTS
								
								026SMALL ARMS AND WEAPONS12,51312,513
								
								MODIFICATION OF GUNS AND GUN
					 MOUNTS
								
								027CIWS MODS56,30856,308
								
								028COAST GUARD WEAPONS10,72710,727
								
								029GUN MOUNT MODS72,90172,901
								
								030CRUISER MODERNIZATION WEAPONS1,9431,943
								
								031AIRBORNE MINE NEUTRALIZATION SYSTEMS19,75819,758
								
								SPARES AND REPAIR
					 PARTS
								
								033SPARES AND REPAIR PARTS52,63252,632
								
								 TOTAL WEAPONS PROCUREMENT,
					 NAVY3,122,1933,108,093
								
								
								
								PROCUREMENT OF AMMO, NAVY &
					 MC
								
								NAVY AMMUNITION
								
								001GENERAL PURPOSE BOMBS37,70337,703
								
								002AIRBORNE ROCKETS, ALL TYPES65,41165,411
								
								003MACHINE GUN AMMUNITION20,28420,284
								
								004PRACTICE BOMBS37,87037,870
								
								005CARTRIDGES & CART ACTUATED DEVICES53,76453,764
								
								006AIR EXPENDABLE COUNTERMEASURES67,19467,194
								
								007JATOS2,7492,749
								
								008LRLAP 6" LONG RANGE ATTACK PROJECTILE3,9063,906
								
								0095 INCH/54 GUN AMMUNITION24,15124,151
								
								010INTERMEDIATE CALIBER GUN AMMUNITION33,08033,080
								
								011OTHER SHIP GUN AMMUNITION40,39840,398
								
								012SMALL ARMS & LANDING PARTY AMMO61,21961,219
								
								013PYROTECHNIC AND DEMOLITION10,63710,637
								
								014AMMUNITION LESS THAN $5 MILLION4,5784,578
								
								MARINE CORPS
					 AMMUNITION
								
								015SMALL ARMS AMMUNITION26,29726,297
								
								016LINEAR CHARGES, ALL TYPES6,0886,088
								
								01740 MM, ALL TYPES7,6447,644
								
								01860MM, ALL TYPES3,3493,349
								
								020120MM, ALL TYPES13,36113,361
								
								022GRENADES, ALL TYPES2,1492,149
								
								023ROCKETS, ALL TYPES27,46527,465
								
								026FUZE, ALL TYPES26,36626,366
								
								028AMMO MODERNIZATION8,4038,403
								
								029ITEMS LESS THAN $5 MILLION5,2015,201
								
								 TOTAL PROCUREMENT OF AMMO, NAVY
					 & MC589,267589,267
								
								
								
								SHIPBUILDING & CONVERSION,
					 NAVY
								
								OTHER WARSHIPS
								
								001CARRIER REPLACEMENT PROGRAM944,866944,866
								
								003VIRGINIA CLASS SUBMARINE2,930,7043,422,704
								
								 Increase to Virginia
					 class[492,000]
								
								004 ADVANCE PROCUREMENT
					 (CY)2,354,6122,354,612
								
								005CVN REFUELING OVERHAULS1,705,4241,705,424
								
								006 ADVANCE PROCUREMENT
					 (CY)245,793245,793
								
								007DDG 1000231,694310,994
								
								 Increase to DDG 1000[79,300]
								
								008DDG–511,615,5641,615,564
								
								009 ADVANCE PROCUREMENT
					 (CY)388,551388,551
								
								010LITTORAL COMBAT SHIP1,793,0141,793,014
								
								AMPHIBIOUS SHIPS
								
								012AFLOAT FORWARD STAGING BASE524,000524,000
								
								014JOINT HIGH SPEED VESSEL2,7322,732
								
								AUXILIARIES, CRAFT AND PRIOR YR
					 PROGRAM COST
								
								016 ADVANCE PROCUREMENT
					 (CY)183,900183,900
								
								017OUTFITTING450,163450,163
								
								019LCAC SLEP80,98780,987
								
								020COMPLETION OF PY SHIPBUILDING PROGRAMS625,800988,800
								
								 DDG–51[332,000]
								
								 Joint High Speed Vessel[7,600]
								
								 MTS[23,400]
								
								 TOTAL SHIPBUILDING &
					 CONVERSION, NAVY14,077,80415,012,104
								
								
								
								OTHER PROCUREMENT,
					 NAVY
								
								SHIP PROPULSION
					 EQUIPMENT
								
								001LM–2500 GAS TURBINE10,18010,180
								
								002ALLISON 501K GAS TURBINE5,5365,536
								
								003HYBRID ELECTRIC DRIVE (HED)16,95616,956
								
								GENERATORS
								
								004SURFACE COMBATANT HM&E19,78219,782
								
								NAVIGATION
					 EQUIPMENT
								
								005OTHER NAVIGATION EQUIPMENT39,50939,509
								
								PERISCOPES
								
								006SUB PERISCOPES & IMAGING EQUIP52,51552,515
								
								OTHER SHIPBOARD
					 EQUIPMENT
								
								007DDG MOD285,994285,994
								
								008FIREFIGHTING EQUIPMENT14,38914,389
								
								009COMMAND AND CONTROL SWITCHBOARD2,4362,436
								
								010LHA/LHD MIDLIFE12,70012,700
								
								011LCC 19/20 EXTENDED SERVICE LIFE PROGRAM40,32940,329
								
								012POLLUTION CONTROL EQUIPMENT19,60319,603
								
								013SUBMARINE SUPPORT EQUIPMENT8,6788,678
								
								014VIRGINIA CLASS SUPPORT EQUIPMENT74,20974,209
								
								015LCS CLASS SUPPORT EQUIPMENT47,07847,078
								
								016SUBMARINE BATTERIES37,00037,000
								
								017LPD CLASS SUPPORT EQUIPMENT25,05325,053
								
								018STRATEGIC PLATFORM SUPPORT EQUIP12,98612,986
								
								019DSSP EQUIPMENT2,4552,455
								
								020CG MODERNIZATION10,53910,539
								
								021LCAC14,43114,431
								
								022UNDERWATER EOD PROGRAMS36,70036,700
								
								023ITEMS LESS THAN $5 MILLION119,902119,902
								
								024CHEMICAL WARFARE DETECTORS3,6783,678
								
								025SUBMARINE LIFE SUPPORT SYSTEM8,2928,292
								
								REACTOR PLANT
					 EQUIPMENT
								
								027REACTOR COMPONENTS286,744286,744
								
								OCEAN ENGINEERING
								
								028DIVING AND SALVAGE EQUIPMENT8,7808,780
								
								SMALL BOATS
								
								029STANDARD BOATS36,45236,452
								
								TRAINING
					 EQUIPMENT
								
								030OTHER SHIPS TRAINING EQUIPMENT36,14536,145
								
								PRODUCTION FACILITIES
					 EQUIPMENT
								
								031OPERATING FORCES IPE69,36869,368
								
								OTHER SHIP
					 SUPPORT
								
								032NUCLEAR ALTERATIONS106,328106,328
								
								033LCS COMMON MISSION MODULES EQUIPMENT45,96645,966
								
								034LCS MCM MISSION MODULES59,88559,885
								
								035LCS SUW MISSION MODULES37,16837,168
								
								LOGISTIC SUPPORT
								
								036LSD MIDLIFE77,97477,974
								
								SHIP SONARS
								
								038SPQ–9B RADAR27,93427,934
								
								039AN/SQQ–89 SURF ASW COMBAT SYSTEM83,23183,231
								
								040SSN ACOUSTICS199,438199,438
								
								041UNDERSEA WARFARE SUPPORT EQUIPMENT9,3949,394
								
								042SONAR SWITCHES AND TRANSDUCERS12,95312,953
								
								043ELECTRONIC WARFARE MILDEC8,9588,958
								
								ASW ELECTRONIC
					 EQUIPMENT
								
								044SUBMARINE ACOUSTIC WARFARE SYSTEM24,07724,077
								
								045SSTD11,92511,925
								
								046FIXED SURVEILLANCE SYSTEM94,33894,338
								
								047SURTASS9,6809,680
								
								048MARITIME PATROL AND RECONNSAISANCE FORCE18,13018,130
								
								ELECTRONIC WARFARE
					 EQUIPMENT
								
								049AN/SLQ–32203,375203,375
								
								RECONNAISSANCE
					 EQUIPMENT
								
								050SHIPBOARD IW EXPLOIT123,656123,656
								
								051AUTOMATED IDENTIFICATION SYSTEM (AIS)896896
								
								SUBMARINE SURVEILLANCE
					 EQUIPMENT
								
								052SUBMARINE SUPPORT EQUIPMENT PROG49,47549,475
								
								OTHER SHIP ELECTRONIC
					 EQUIPMENT
								
								053COOPERATIVE ENGAGEMENT CAPABILITY34,69234,692
								
								054TRUSTED INFORMATION SYSTEM (TIS)396396
								
								055NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)15,70315,703
								
								056ATDLS3,8363,836
								
								057NAVY COMMAND AND CONTROL SYSTEM (NCCS)7,2017,201
								
								058MINESWEEPING SYSTEM REPLACEMENT54,40054,400
								
								059SHALLOW WATER MCM8,5488,548
								
								060NAVSTAR GPS RECEIVERS (SPACE)11,76511,765
								
								061AMERICAN FORCES RADIO AND TV SERVICE6,4836,483
								
								062STRATEGIC PLATFORM SUPPORT EQUIP7,6317,631
								
								TRAINING
					 EQUIPMENT
								
								063OTHER TRAINING EQUIPMENT53,64453,644
								
								AVIATION ELECTRONIC
					 EQUIPMENT
								
								064MATCALS7,4617,461
								
								065SHIPBOARD AIR TRAFFIC CONTROL9,1409,140
								
								066AUTOMATIC CARRIER LANDING SYSTEM20,79820,798
								
								067NATIONAL AIR SPACE SYSTEM19,75419,754
								
								068FLEET AIR TRAFFIC CONTROL SYSTEMS8,9098,909
								
								069LANDING SYSTEMS13,55413,554
								
								070ID SYSTEMS38,93438,934
								
								071NAVAL MISSION PLANNING SYSTEMS14,13114,131
								
								OTHER SHORE ELECTRONIC
					 EQUIPMENT
								
								072DEPLOYABLE JOINT COMMAND & CONTROL3,2493,249
								
								073MARITIME INTEGRATED BROADCAST SYSTEM11,64611,646
								
								074TACTICAL/MOBILE C4I SYSTEMS18,18918,189
								
								075DCGS-N17,35017,350
								
								076CANES340,567340,567
								
								077RADIAC9,8359,835
								
								078CANES-INTELL59,65259,652
								
								079GPETE6,2536,253
								
								080INTEG COMBAT SYSTEM TEST FACILITY4,9634,963
								
								081EMI CONTROL INSTRUMENTATION4,6644,664
								
								082ITEMS LESS THAN $5 MILLION66,88966,889
								
								SHIPBOARD
					 COMMUNICATIONS
								
								084SHIP COMMUNICATIONS AUTOMATION23,87723,877
								
								086COMMUNICATIONS ITEMS UNDER $5M28,00128,001
								
								SUBMARINE
					 COMMUNICATIONS
								
								087SUBMARINE BROADCAST SUPPORT7,8567,856
								
								088SUBMARINE COMMUNICATION EQUIPMENT74,37674,376
								
								SATELLITE
					 COMMUNICATIONS
								
								089SATELLITE COMMUNICATIONS SYSTEMS27,38127,381
								
								090NAVY MULTIBAND TERMINAL (NMT)215,952215,952
								
								SHORE
					 COMMUNICATIONS
								
								091JCS COMMUNICATIONS EQUIPMENT4,4634,463
								
								092ELECTRICAL POWER SYSTEMS778778
								
								CRYPTOGRAPHIC
					 EQUIPMENT
								
								094INFO SYSTEMS SECURITY PROGRAM (ISSP)133,530133,530
								
								095MIO INTEL EXPLOITATION TEAM1,0001,000
								
								CRYPTOLOGIC
					 EQUIPMENT
								
								096CRYPTOLOGIC COMMUNICATIONS EQUIP12,25112,251
								
								OTHER ELECTRONIC
					 SUPPORT
								
								097COAST GUARD EQUIPMENT2,8932,893
								
								SONOBUOYS
								
								099SONOBUOYS—ALL TYPES179,927179,927
								
								AIRCRAFT SUPPORT
					 EQUIPMENT
								
								100WEAPONS RANGE SUPPORT EQUIPMENT55,27955,279
								
								101EXPEDITIONARY AIRFIELDS8,7928,792
								
								102AIRCRAFT REARMING EQUIPMENT11,36411,364
								
								103AIRCRAFT LAUNCH & RECOVERY EQUIPMENT59,50259,502
								
								104METEOROLOGICAL EQUIPMENT19,11819,118
								
								105DCRS/DPL1,4251,425
								
								106AVIATION LIFE SUPPORT29,67029,670
								
								107AIRBORNE MINE COUNTERMEASURES101,554101,554
								
								108LAMPS MK III SHIPBOARD EQUIPMENT18,29318,293
								
								109PORTABLE ELECTRONIC MAINTENANCE AIDS7,9697,969
								
								110OTHER AVIATION SUPPORT EQUIPMENT5,2155,215
								
								111AUTONOMIC LOGISTICS INFORMATION SYSTEM (ALIS)4,8274,827
								
								SHIP GUN SYSTEM
					 EQUIPMENT
								
								112NAVAL FIRES CONTROL SYSTEM1,1881,188
								
								113GUN FIRE CONTROL EQUIPMENT4,4474,447
								
								SHIP MISSILE SYSTEMS
					 EQUIPMENT
								
								114NATO SEASPARROW58,36858,368
								
								115RAM GMLS491491
								
								116SHIP SELF DEFENSE SYSTEM51,85851,858
								
								117AEGIS SUPPORT EQUIPMENT59,75759,757
								
								118TOMAHAWK SUPPORT EQUIPMENT71,55971,559
								
								119VERTICAL LAUNCH SYSTEMS626626
								
								120MARITIME INTEGRATED PLANNING SYSTEM-MIPS2,7792,779
								
								FBM SUPPORT
					 EQUIPMENT
								
								121STRATEGIC MISSILE SYSTEMS EQUIP224,484198,565
								
								 New START treaty
					 implementation[–25,919]
								
								ASW SUPPORT
					 EQUIPMENT
								
								122SSN COMBAT CONTROL SYSTEMS85,67885,678
								
								123SUBMARINE ASW SUPPORT EQUIPMENT3,9133,913
								
								124SURFACE ASW SUPPORT EQUIPMENT3,9093,909
								
								125ASW RANGE SUPPORT EQUIPMENT28,69428,694
								
								OTHER ORDNANCE SUPPORT
					 EQUIPMENT
								
								126EXPLOSIVE ORDNANCE DISPOSAL EQUIP46,58646,586
								
								127ITEMS LESS THAN $5 MILLION11,93311,933
								
								OTHER EXPENDABLE
					 ORDNANCE
								
								128ANTI-SHIP MISSILE DECOY SYSTEM62,36162,361
								
								129SURFACE TRAINING DEVICE MODS41,81341,813
								
								130SUBMARINE TRAINING DEVICE MODS26,67226,672
								
								CIVIL ENGINEERING SUPPORT
					 EQUIPMENT
								
								131PASSENGER CARRYING VEHICLES5,6005,600
								
								132GENERAL PURPOSE TRUCKS3,7173,717
								
								133CONSTRUCTION & MAINTENANCE EQUIP10,88110,881
								
								134FIRE FIGHTING EQUIPMENT14,74814,748
								
								135TACTICAL VEHICLES5,5405,540
								
								136AMPHIBIOUS EQUIPMENT5,7415,741
								
								137POLLUTION CONTROL EQUIPMENT3,8523,852
								
								138ITEMS UNDER $5 MILLION25,75725,757
								
								139PHYSICAL SECURITY VEHICLES1,1821,182
								
								SUPPLY SUPPORT
					 EQUIPMENT
								
								140MATERIALS HANDLING EQUIPMENT14,25014,250
								
								141OTHER SUPPLY SUPPORT EQUIPMENT6,4016,401
								
								142FIRST DESTINATION TRANSPORTATION5,7185,718
								
								143SPECIAL PURPOSE SUPPLY SYSTEMS22,59722,597
								
								TRAINING DEVICES
								
								144TRAINING SUPPORT EQUIPMENT22,52722,527
								
								COMMAND SUPPORT
					 EQUIPMENT
								
								145COMMAND SUPPORT EQUIPMENT50,42850,428
								
								146EDUCATION SUPPORT EQUIPMENT2,2922,292
								
								147MEDICAL SUPPORT EQUIPMENT4,9254,925
								
								149NAVAL MIP SUPPORT EQUIPMENT3,2023,202
								
								151OPERATING FORCES SUPPORT EQUIPMENT24,29424,294
								
								152C4ISR EQUIPMENT4,2874,287
								
								153ENVIRONMENTAL SUPPORT EQUIPMENT18,27618,276
								
								154PHYSICAL SECURITY EQUIPMENT134,495134,495
								
								155ENTERPRISE INFORMATION TECHNOLOGY324,327324,327
								
								CLASSIFIED
					 PROGRAMS
								
								156ACLASSIFIED PROGRAMS12,14012,140
								
								SPARES AND REPAIR
					 PARTS
								
								157SPARES AND REPAIR PARTS317,234316,959
								
								 New START treaty
					 implementation[–275]
								
								 TOTAL OTHER PROCUREMENT,
					 NAVY6,310,2576,284,063
								
								
								
								PROCUREMENT, MARINE
					 CORPS
								
								TRACKED COMBAT
					 VEHICLES
								
								001AAV7A1 PIP32,36032,360
								
								002LAV PIP6,0036,003
								
								ARTILLERY AND OTHER
					 WEAPONS
								
								003EXPEDITIONARY FIRE SUPPORT SYSTEM589589
								
								004155MM LIGHTWEIGHT TOWED HOWITZER3,6553,655
								
								005HIGH MOBILITY ARTILLERY ROCKET SYSTEM5,4675,467
								
								006WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION20,35420,354
								
								OTHER SUPPORT
								
								007MODIFICATION KITS38,44638,446
								
								008WEAPONS ENHANCEMENT PROGRAM4,7344,734
								
								GUIDED MISSILES
								
								009GROUND BASED AIR DEFENSE15,71315,713
								
								010JAVELIN36,17536,175
								
								012ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)1,1361,136
								
								OTHER SUPPORT
								
								013MODIFICATION KITS33,97633,976
								
								COMMAND AND CONTROL
					 SYSTEMS
								
								014UNIT OPERATIONS CENTER16,27316,273
								
								REPAIR AND TEST
					 EQUIPMENT
								
								015REPAIR AND TEST EQUIPMENT41,06341,063
								
								OTHER SUPPORT
					 (TEL)
								
								016COMBAT SUPPORT SYSTEM2,9302,930
								
								COMMAND AND CONTROL SYSTEM
					 (NON-TEL)
								
								018ITEMS UNDER $5 MILLION (COMM & ELEC)1,6371,637
								
								019AIR OPERATIONS C2 SYSTEMS18,39418,394
								
								RADAR + EQUIPMENT
					 (NON-TEL)
								
								020RADAR SYSTEMS114,051114,051
								
								021RQ–21 UAS66,61266,612
								
								INTELL/COMM EQUIPMENT
					 (NON-TEL)
								
								022FIRE SUPPORT SYSTEM3,7493,749
								
								023INTELLIGENCE SUPPORT EQUIPMENT75,97975,979
								
								026RQ–11 UAV1,6531,653
								
								027DCGS-MC9,4949,494
								
								OTHER COMM/ELEC EQUIPMENT
					 (NON-TEL)
								
								028NIGHT VISION EQUIPMENT6,1716,171
								
								OTHER SUPPORT
					 (NON-TEL)
								
								029COMMON COMPUTER RESOURCES121,955121,955
								
								030COMMAND POST SYSTEMS83,29483,294
								
								031RADIO SYSTEMS74,71874,718
								
								032COMM SWITCHING & CONTROL SYSTEMS47,61347,613
								
								033COMM & ELEC INFRASTRUCTURE SUPPORT19,57319,573
								
								CLASSIFIED
					 PROGRAMS
								
								033ACLASSIFIED PROGRAMS5,6595,659
								
								ADMINISTRATIVE
					 VEHICLES
								
								034COMMERCIAL PASSENGER VEHICLES1,0391,039
								
								035COMMERCIAL CARGO VEHICLES31,05031,050
								
								TACTICAL VEHICLES
								
								0365/4T TRUCK HMMWV (MYP)36,33336,333
								
								037MOTOR TRANSPORT MODIFICATIONS3,1373,137
								
								040FAMILY OF TACTICAL TRAILERS27,38527,385
								
								OTHER SUPPORT
								
								041ITEMS LESS THAN $5 MILLION7,0167,016
								
								ENGINEER AND OTHER
					 EQUIPMENT
								
								042ENVIRONMENTAL CONTROL EQUIP ASSORT14,37714,377
								
								043BULK LIQUID EQUIPMENT24,86424,864
								
								044TACTICAL FUEL SYSTEMS21,59221,592
								
								045POWER EQUIPMENT ASSORTED61,35361,353
								
								046AMPHIBIOUS SUPPORT EQUIPMENT4,8274,827
								
								047EOD SYSTEMS40,01140,011
								
								MATERIALS HANDLING
					 EQUIPMENT
								
								048PHYSICAL SECURITY EQUIPMENT16,80916,809
								
								049GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)3,4083,408
								
								050MATERIAL HANDLING EQUIP48,54948,549
								
								051FIRST DESTINATION TRANSPORTATION190190
								
								GENERAL PROPERTY
								
								052FIELD MEDICAL EQUIPMENT23,12923,129
								
								053TRAINING DEVICES8,3468,346
								
								054CONTAINER FAMILY1,8571,857
								
								055FAMILY OF CONSTRUCTION EQUIPMENT36,19836,198
								
								056RAPID DEPLOYABLE KITCHEN2,3902,390
								
								OTHER SUPPORT
								
								057ITEMS LESS THAN $5 MILLION6,5256,525
								
								SPARES AND REPAIR
					 PARTS
								
								058SPARES AND REPAIR PARTS13,70013,700
								
								 TOTAL PROCUREMENT, MARINE
					 CORPS1,343,5111,343,511
								
								
								
								AIRCRAFT PROCUREMENT, AIR
					 FORCE
								
								TACTICAL FORCES
								
								001F–353,060,7703,060,770
								
								002 ADVANCE PROCUREMENT
					 (CY)363,783363,783
								
								OTHER AIRLIFT
								
								005C–130J537,517537,517
								
								006 ADVANCE PROCUREMENT
					 (CY)162,000162,000
								
								007HC–130J132,121132,121
								
								008 ADVANCE PROCUREMENT
					 (CY)88,00088,000
								
								009MC–130J389,434389,434
								
								010 ADVANCE PROCUREMENT
					 (CY)104,000104,000
								
								HELICOPTERS
								
								015CV–22 (MYP)230,798230,798
								
								MISSION SUPPORT
					 AIRCRAFT
								
								017CIVIL AIR PATROL A/C2,5412,541
								
								OTHER AIRCRAFT
								
								020TARGET DRONES138,669138,669
								
								022AC–130J470,019470,019
								
								024RQ–427,00027,000
								
								027MQ–9272,217352,217
								
								 Program increase[80,000]
								
								028RQ–4 BLOCK 40 PROC1,7471,747
								
								STRATEGIC
					 AIRCRAFT
								
								029B–2A20,01920,019
								
								030B–1B132,222132,222
								
								031B–52111,002110,502
								
								 B–52 conversions related to New START
					 treaty implementation[–500]
								
								032LARGE AIRCRAFT INFRARED COUNTERMEASURES27,19727,197
								
								TACTICAL AIRCRAFT
								
								033A–1047,59847,598
								
								034F–15354,624354,624
								
								035F–1611,79411,794
								
								036F–22A285,830285,830
								
								037F–35 MODIFICATIONS157,777157,777
								
								AIRLIFT AIRCRAFT
								
								038C–52,4562,456
								
								039C–5M1,021,9671,021,967
								
								042C–17A143,197143,197
								
								043C–21103103
								
								044C–32A9,7809,780
								
								045C–37A452452
								
								046C–130 AMP047,300
								
								 LRIP Kit Procurement[47,300]
								
								TRAINER AIRCRAFT
								
								047GLIDER MODS128128
								
								048T–66,4276,427
								
								049T–1277277
								
								050T–3828,68628,686
								
								OTHER AIRCRAFT
								
								052U–2 MODS45,59145,591
								
								053KC–10A (ATCA)70,91870,918
								
								054C–121,8761,876
								
								055MC–12W5,0005,000
								
								056C–20 MODS192192
								
								057VC–25A MOD263263
								
								058C–406,1196,119
								
								059C–13058,57774,277
								
								 C–130H Propulsion System Engine
					 Upgrades[15,700]
								
								061C–130J MODS10,47510,475
								
								062C–13546,55646,556
								
								063COMPASS CALL MODS34,49434,494
								
								064RC–135171,813171,813
								
								065E–3197,087197,087
								
								066E–414,30414,304
								
								067E–857,47257,472
								
								068H–16,6276,627
								
								069H–6027,65427,654
								
								070RQ–4 MODS9,3139,313
								
								071HC/MC–130 MODIFICATIONS16,30016,300
								
								072OTHER AIRCRAFT6,9486,948
								
								073MQ–1 MODS9,7349,734
								
								074MQ–9 MODS102,970102,970
								
								076RQ–4 GSRA/CSRA MODS30,00030,000
								
								077CV–22 MODS23,31023,310
								
								AIRCRAFT SPARES AND REPAIR
					 PARTS
								
								078INITIAL SPARES/REPAIR PARTS463,285639,285
								
								 F100–229 spare engine
					 shortfall[165,000]
								
								 MQ–9 spares[11,000]
								
								COMMON SUPPORT
					 EQUIPMENT
								
								079AIRCRAFT REPLACEMENT SUPPORT EQUIP49,14049,140
								
								POST PRODUCTION
					 SUPPORT
								
								081B–13,6833,683
								
								083B–2A43,78643,786
								
								084B–527,0007,000
								
								087C–17A81,95281,952
								
								089C–1358,5978,597
								
								090F–152,4032,403
								
								091F–163,4553,455
								
								092F–22A5,9115,911
								
								INDUSTRIAL
					 PREPAREDNESS
								
								094INDUSTRIAL RESPONSIVENESS21,14821,148
								
								WAR CONSUMABLES
								
								095WAR CONSUMABLES94,94794,947
								
								OTHER PRODUCTION
					 CHARGES
								
								096OTHER PRODUCTION CHARGES1,242,0041,242,004
								
								CLASSIFIED
					 PROGRAMS
								
								101ACLASSIFIED PROGRAMS75,84567,545
								
								 Program Decrease[–8,300]
								
								 TOTAL AIRCRAFT PROCUREMENT, AIR
					 FORCE11,398,90111,709,101
								
								
								
								MISSILE PROCUREMENT, AIR
					 FORCE
								
								MISSILE REPLACEMENT
					 EQUIPMENT—BALLISTIC
								
								001MISSILE REPLACEMENT EQ-BALLISTIC39,10439,104
								
								TACTICAL
								
								002JASSM291,151291,151
								
								003SIDEWINDER (AIM–9X)119,904119,904
								
								004AMRAAM340,015340,015
								
								005PREDATOR HELLFIRE MISSILE48,54848,548
								
								006SMALL DIAMETER BOMB42,34742,347
								
								INDUSTRIAL
					 FACILITIES
								
								007INDUSTR'L PREPAREDNS/POL PREVENTION752752
								
								CLASS IV
								
								009MM III MODIFICATIONS21,63521,635
								
								010AGM–65D MAVERICK276276
								
								011AGM–88A HARM580580
								
								012AIR LAUNCH CRUISE MISSILE (ALCM)6,8886,888
								
								013SMALL DIAMETER BOMB5,0005,000
								
								MISSILE SPARES AND REPAIR
					 PARTS
								
								014INITIAL SPARES/REPAIR PARTS72,08071,377
								
								 Spares and repair parts related to
					 New START treaty implementation[–703]
								
								SPACE PROGRAMS
								
								015ADVANCED EHF379,586379,586
								
								016WIDEBAND GAPFILLER SATELLITES(SPACE)38,39838,398
								
								017GPS III SPACE SEGMENT403,431403,431
								
								018 ADVANCE PROCUREMENT
					 (CY)74,16774,167
								
								019SPACEBORNE EQUIP (COMSEC)5,2445,244
								
								020GLOBAL POSITIONING (SPACE)55,99755,997
								
								021DEF METEOROLOGICAL SAT PROG(SPACE)95,67395,673
								
								022EVOLVED EXPENDABLE LAUNCH VEH(SPACE)1,852,9001,852,900
								
								023SBIR HIGH (SPACE)583,192583,192
								
								SPECIAL PROGRAMS
								
								029SPECIAL UPDATE PROGRAMS36,71636,716
								
								CLASSIFIED
					 PROGRAMS
								
								029ACLASSIFIED PROGRAMS829,702829,702
								
								 TOTAL MISSILE PROCUREMENT, AIR
					 FORCE5,343,2865,342,583
								
								
								
								PROCUREMENT OF AMMUNITION, AIR
					 FORCE
								
								ROCKETS
								
								001ROCKETS15,73515,735
								
								CARTRIDGES
								
								002CARTRIDGES129,921129,921
								
								BOMBS
								
								003PRACTICE BOMBS30,84030,840
								
								004GENERAL PURPOSE BOMBS187,397187,397
								
								005JOINT DIRECT ATTACK MUNITION188,510188,510
								
								OTHER ITEMS
								
								006CAD/PAD35,83735,837
								
								007EXPLOSIVE ORDNANCE DISPOSAL (EOD)7,5317,531
								
								008SPARES AND REPAIR PARTS499499
								
								009MODIFICATIONS480480
								
								010ITEMS LESS THAN $5 MILLION9,7659,765
								
								FLARES
								
								011FLARES55,86455,864
								
								FUZES
								
								013FUZES76,03776,037
								
								SMALL ARMS
								
								014SMALL ARMS21,02621,026
								
								 TOTAL PROCUREMENT OF
					 AMMUNITION, AIR FORCE759,442759,442
								
								
								
								OTHER PROCUREMENT, AIR
					 FORCE
								
								PASSENGER CARRYING
					 VEHICLES
								
								001PASSENGER CARRYING VEHICLES2,0482,048
								
								CARGO AND UTILITY
					 VEHICLES
								
								002MEDIUM TACTICAL VEHICLE8,0198,019
								
								003CAP VEHICLES946946
								
								004ITEMS LESS THAN $5 MILLION7,1387,138
								
								SPECIAL PURPOSE
					 VEHICLES
								
								005SECURITY AND TACTICAL VEHICLES13,09313,093
								
								006ITEMS LESS THAN $5 MILLION13,98313,983
								
								FIRE FIGHTING
					 EQUIPMENT
								
								007FIRE FIGHTING/CRASH RESCUE VEHICLES23,79423,794
								
								MATERIALS HANDLING
					 EQUIPMENT
								
								008ITEMS LESS THAN $5 MILLION8,6698,669
								
								BASE MAINTENANCE
					 SUPPORT
								
								009RUNWAY SNOW REMOV & CLEANING EQUIP6,1446,144
								
								010ITEMS LESS THAN $5 MILLION1,5801,580
								
								COMM SECURITY
					 EQUIPMENT(COMSEC)
								
								012COMSEC EQUIPMENT149,661149,661
								
								013MODIFICATIONS (COMSEC)726726
								
								INTELLIGENCE
					 PROGRAMS
								
								014INTELLIGENCE TRAINING EQUIPMENT2,7892,789
								
								015INTELLIGENCE COMM EQUIPMENT31,87531,875
								
								016ADVANCE TECH SENSORS452452
								
								017MISSION PLANNING SYSTEMS14,20314,203
								
								ELECTRONICS
					 PROGRAMS
								
								018AIR TRAFFIC CONTROL & LANDING SYS46,23246,232
								
								019NATIONAL AIRSPACE SYSTEM11,68511,685
								
								020BATTLE CONTROL SYSTEM—FIXED19,24819,248
								
								021THEATER AIR CONTROL SYS IMPROVEMENTS19,29219,292
								
								022WEATHER OBSERVATION FORECAST17,16617,166
								
								023STRATEGIC COMMAND AND CONTROL22,72322,723
								
								024CHEYENNE MOUNTAIN COMPLEX27,93027,930
								
								025TAC SIGNIT SPT217217
								
								SPCL COMM-ELECTRONICS
					 PROJECTS
								
								027GENERAL INFORMATION TECHNOLOGY49,62749,627
								
								028AF GLOBAL COMMAND & CONTROL SYS13,55913,559
								
								029MOBILITY COMMAND AND CONTROL11,18611,186
								
								030AIR FORCE PHYSICAL SECURITY SYSTEM43,23843,238
								
								031COMBAT TRAINING RANGES10,43110,431
								
								032C3 COUNTERMEASURES13,76913,769
								
								033GCSS-AF FOS19,13819,138
								
								034THEATER BATTLE MGT C2 SYSTEM8,8098,809
								
								035AIR & SPACE OPERATIONS CTR-WPN SYS26,93526,935
								
								AIR FORCE
					 COMMUNICATIONS
								
								036INFORMATION TRANSPORT SYSTEMS80,55880,558
								
								038AFNET97,58897,588
								
								039VOICE SYSTEMS8,4198,419
								
								040USCENTCOM34,27634,276
								
								SPACE PROGRAMS
								
								041SPACE BASED IR SENSOR PGM SPACE28,23528,235
								
								042NAVSTAR GPS SPACE2,0612,061
								
								043NUDET DETECTION SYS SPACE4,4154,415
								
								044AF SATELLITE CONTROL NETWORK SPACE30,23730,237
								
								045SPACELIFT RANGE SYSTEM SPACE98,06298,062
								
								046MILSATCOM SPACE105,935105,935
								
								047SPACE MODS SPACE37,86137,861
								
								048COUNTERSPACE SYSTEM7,1717,171
								
								ORGANIZATION AND
					 BASE
								
								049TACTICAL C-E EQUIPMENT83,53783,537
								
								050COMBAT SURVIVOR EVADER LOCATER11,88411,884
								
								051RADIO EQUIPMENT14,71114,711
								
								052CCTV/AUDIOVISUAL EQUIPMENT10,27510,275
								
								053BASE COMM INFRASTRUCTURE50,90750,907
								
								MODIFICATIONS
								
								054COMM ELECT MODS55,70155,701
								
								PERSONAL SAFETY & RESCUE
					 EQUIP
								
								055NIGHT VISION GOGGLES14,52414,524
								
								056ITEMS LESS THAN $5 MILLION28,65528,655
								
								DEPOT PLANT+MTRLS HANDLING
					 EQ
								
								057MECHANIZED MATERIAL HANDLING EQUIP9,3329,332
								
								BASE SUPPORT
					 EQUIPMENT
								
								058BASE PROCURED EQUIPMENT16,76216,762
								
								059CONTINGENCY OPERATIONS33,76833,768
								
								060PRODUCTIVITY CAPITAL INVESTMENT2,4952,495
								
								061MOBILITY EQUIPMENT12,85912,859
								
								062ITEMS LESS THAN $5 MILLION1,9541,954
								
								SPECIAL SUPPORT
					 PROJECTS
								
								064DARP RC13524,52824,528
								
								065DCGS-AF137,819137,819
								
								067SPECIAL UPDATE PROGRAM479,586479,586
								
								068DEFENSE SPACE RECONNAISSANCE PROG.45,15945,159
								
								CLASSIFIED
					 PROGRAMS
								
								068ACLASSIFIED PROGRAMS14,519,25614,519,256
								
								SPARES AND REPAIR
					 PARTS
								
								069SPARES AND REPAIR PARTS25,74625,746
								
								 TOTAL OTHER PROCUREMENT, AIR
					 FORCE16,760,58116,760,581
								
								
								
								PROCUREMENT,
					 DEFENSE-WIDE
								
								MAJOR EQUIPMENT,
					 OSD
								
								038MAJOR EQUIPMENT, OSD37,34537,345
								
								039MAJOR EQUIPMENT, INTELLIGENCE16,67816,678
								
								MAJOR EQUIPMENT,
					 NSA
								
								037INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)14,36314,363
								
								MAJOR EQUIPMENT,
					 WHS
								
								041MAJOR EQUIPMENT, WHS35,25935,259
								
								MAJOR EQUIPMENT,
					 DISA
								
								008INFORMATION SYSTEMS SECURITY16,18916,189
								
								011TELEPORT PROGRAM66,07566,075
								
								012ITEMS LESS THAN $5 MILLION83,88183,881
								
								013NET CENTRIC ENTERPRISE SERVICES (NCES)2,5722,572
								
								014DEFENSE INFORMATION SYSTEM NETWORK125,557125,557
								
								016CYBER SECURITY INITIATIVE16,94116,941
								
								MAJOR EQUIPMENT,
					 DLA
								
								017MAJOR EQUIPMENT13,13713,137
								
								MAJOR EQUIPMENT,
					 DSS
								
								021MAJOR EQUIPMENT5,0205,020
								
								MAJOR EQUIPMENT,
					 DCAA
								
								001ITEMS LESS THAN $5 MILLION1,2911,291
								
								MAJOR EQUIPMENT,
					 TJS
								
								040MAJOR EQUIPMENT, TJS14,79214,792
								
								MAJOR EQUIPMENT, MISSILE DEFENSE
					 AGENCY
								
								025THAAD581,005581,005
								
								026AEGIS BMD580,814580,814
								
								027BMDS AN/TPY–2 RADARS62,00062,000
								
								028AEGIS ASHORE PHASE III131,400131,400
								
								030IRON DOME220,309220,309
								
								031GROUND-BASED MIDCOURSE DEFENSE SYSTEM
					 (GMD)00
								
								032 ADVANCE PROCUREMENT
					 (CY)0107,000
								
								 Advanced Procurement of 14 GBIs,
					 beginning with booster motor sets[107,000]
								
								MAJOR EQUIPMENT,
					 DHRA
								
								003PERSONNEL ADMINISTRATION47,20147,201
								
								MAJOR EQUIPMENT, DEFENSE THREAT
					 REDUCTION AGENCY
								
								022VEHICLES100100
								
								023OTHER MAJOR EQUIPMENT13,39513,395
								
								MAJOR EQUIPMENT, DEFENSE SECURITY
					 COOPERATION AGENCY
								
								020EQUIPMENT978978
								
								MAJOR EQUIPMENT,
					 DODEA
								
								019AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,4541,454
								
								MAJOR EQUIPMENT,
					 DCMA
								
								002MAJOR EQUIPMENT5,7115,711
								
								MAJOR EQUIPMENT,
					 DMACT
								
								018MAJOR EQUIPMENT15,41415,414
								
								CLASSIFIED
					 PROGRAMS
								
								041ACLASSIFIED PROGRAMS544,272544,272
								
								AVIATION PROGRAMS
								
								043ROTARY WING UPGRADES AND SUSTAINMENT112,456112,456
								
								044MH–60 MODERNIZATION PROGRAM81,45781,457
								
								045NON-STANDARD AVIATION2,6502,650
								
								046U–2856,20856,208
								
								047MH–47 CHINOOK19,76619,766
								
								048RQ–11 UNMANNED AERIAL VEHICLE850850
								
								049CV–22 MODIFICATION98,92798,927
								
								050MQ–1 UNMANNED AERIAL VEHICLE20,57620,576
								
								051MQ–9 UNMANNED AERIAL VEHICLE1,8931,893
								
								053STUASL013,16613,166
								
								054PRECISION STRIKE PACKAGE107,687107,687
								
								055AC/MC–130J51,87051,870
								
								057C–130 MODIFICATIONS71,94071,940
								
								SHIPBUILDING
								
								059UNDERWATER SYSTEMS37,43937,439
								
								AMMUNITION
					 PROGRAMS
								
								061ORDNANCE ITEMS <$5M159,029159,029
								
								OTHER PROCUREMENT
					 PROGRAMS
								
								064INTELLIGENCE SYSTEMS79,81979,819
								
								066DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS14,90614,906
								
								068OTHER ITEMS <$5M81,71181,711
								
								069COMBATANT CRAFT SYSTEMS35,05335,053
								
								072SPECIAL PROGRAMS41,52641,526
								
								073TACTICAL VEHICLES43,35343,353
								
								074WARRIOR SYSTEMS <$5M210,540210,540
								
								076COMBAT MISSION REQUIREMENTS20,00020,000
								
								080GLOBAL VIDEO SURVEILLANCE ACTIVITIES6,6456,645
								
								081OPERATIONAL ENHANCEMENTS INTELLIGENCE25,58125,581
								
								087OPERATIONAL ENHANCEMENTS191,061191,061
								
								CBDP
								
								089INSTALLATION FORCE PROTECTION14,27114,271
								
								090INDIVIDUAL PROTECTION101,667101,667
								
								092JOINT BIO DEFENSE PROGRAM (MEDICAL)13,44713,447
								
								093COLLECTIVE PROTECTION20,89620,896
								
								094CONTAMINATION AVOIDANCE144,540144,540
								
								 TOTAL PROCUREMENT,
					 DEFENSE-WIDE4,534,0834,641,083
								
								
								
								JOINT URGENT OPERATIONAL NEEDS
					 FUND
								
								JOINT URGENT OPERATIONAL NEEDS
					 FUND
								
								001JOINT URGENT OPERATIONAL NEEDS FUND98,8000
								
								 Program reduction[–98,800]
								
								 TOTAL JOINT URGENT OPERATIONAL
					 NEEDS FUND98,8000
								
								
								
								 TOTAL
					 PROCUREMENT98,227,16899,666,171
								
							
						
					
				4102.Procurement for
			 overseas contingency operations
					
						
							
								SEC. 4102. PROCUREMENT FOR OVERSEAS
					 CONTINGENCY OPERATIONS(In Thousands of Dollars)
								
								LineItemFY 2014
					 RequestHouse Authorized
								
							
							
								AIRCRAFT PROCUREMENT,
					 ARMY
								
								FIXED WING
								
								001ASATURN ARCH (MIP)48,00048,000
								
								003MQ–1 UAV31,98831,988
								
								ROTARY
								
								008AH–64 APACHE BLOCK IIIB NEW BUILD142,000142,000
								
								010KIOWA WARRIOR WRA163,800163,800
								
								013CH–47 HELICOPTER386,000386,000
								
								 TOTAL AIRCRAFT PROCUREMENT,
					 ARMY771,788771,788
								
								
								
								MISSILE PROCUREMENT,
					 ARMY
								
								SURFACE-TO-AIR MISSILE
					 SYSTEM
								
								002MSE MISSILE025,887
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[25,887]
								
								AIR-TO-SURFACE MISSILE
					 SYSTEM
								
								003HELLFIRE SYS SUMMARY54,00054,000
								
								ANTI-TANK/ASSAULT MISSILE
					 SYS
								
								007GUIDED MLRS ROCKET (GMLRS)39,04539,045
								
								009AARMY TACTICAL MSL SYS (ATACMS)—SYS SUM35,60035,600
								
								 TOTAL MISSILE PROCUREMENT,
					 ARMY128,645154,532
								
								
								
								PROCUREMENT OF W&TCV,
					 ARMY
								
								MOD OF WEAPONS AND OTHER COMBAT
					 VEH
								
								033M16 RIFLE MODS015,422
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[15,422]
								
								 TOTAL PROCUREMENT OF W&TCV,
					 ARMY015,422
								
								
								
								PROCUREMENT OF AMMUNITION,
					 ARMY
								
								SMALL/MEDIUM CAL
					 AMMUNITION
								
								002CTG, 5.56MM, ALL TYPES4,4004,400
								
								004CTG, HANDGUN, ALL TYPES1,5001,500
								
								005CTG, .50 CAL, ALL TYPES5,00010,000
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[5,000]
								
								008CTG, 30MM, ALL TYPES60,00060,000
								
								MORTAR AMMUNITION
								
								01060MM MORTAR, ALL TYPES5,0005,000
								
								ARTILLERY
					 AMMUNITION
								
								014ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES10,00030,000
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[20,000]
								
								015ARTILLERY PROJECTILE, 155MM, ALL TYPES10,00010,000
								
								016PROJ 155MM EXTENDED RANGE M98211,00011,000
								
								MINES
								
								018MINES & CLEARING CHARGES, ALL TYPES09,482
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[9,482]
								
								ROCKETS
								
								021ROCKET, HYDRA 70, ALL TYPES57,00057,000
								
								OTHER AMMUNITION
								
								022DEMOLITION MUNITIONS, ALL TYPES4,0004,000
								
								023GRENADES, ALL TYPES3,0003,000
								
								024SIGNALS, ALL TYPES8,0008,000
								
								MISCELLANEOUS
								
								028CAD/PAD ALL TYPES2,0002,000
								
								 TOTAL PROCUREMENT OF
					 AMMUNITION, ARMY180,900215,382
								
								
								
								OTHER PROCUREMENT,
					 ARMY
								
								TACTICAL VEHICLES
								
								003FAMILY OF MEDIUM TACTICAL VEH (FMTV)02,500
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[2,500]
								
								005FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)02,050
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[2,050]
								
								013MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS321,040562,596
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[241,556]
								
								COMM—BASE
					 COMMUNICATIONS
								
								060INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM25,00025,000
								
								ELECT EQUIP—TACT INT REL ACT
					 (TIARA)
								
								067DCGS-A (MIP)7,2007,200
								
								071CI HUMINT AUTO REPRTING AND COLL(CHARCS)5,9805,980
								
								ELECT EQUIP—ELECTRONIC WARFARE
					 (EW)
								
								074LIGHTWEIGHT COUNTER MORTAR RADAR57,80083,255
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[25,455]
								
								078FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE15,30015,300
								
								079COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES4,2214,221
								
								ELECT EQUIP—TACTICAL SURV. (TAC
					 SURV)
								
								091ARTILLERY ACCURACY EQUIP1,8341,834
								
								093MOD OF IN-SVC EQUIP (FIREFINDER RADARS)08,400
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[8,400]
								
								096MOD OF IN-SVC EQUIP (LLDR)21,00021,000
								
								098COUNTERFIRE RADARS85,83085,830
								
								ELECT EQUIP—TACTICAL C2
					 SYSTEMS
								
								110MANEUVER CONTROL SYSTEM (MCS)03,200
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[3,200]
								
								112SINGLE ARMY LOGISTICS ENTERPRISE (SALE)05,160
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[5,160]
								
								CHEMICAL DEFENSIVE
					 EQUIPMENT
								
								126FAMILY OF NON-LETHAL EQUIPMENT (FNLE)015,000
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[15,000]
								
								127BASE DEFENSE SYSTEMS (BDS)024,932
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[24,932]
								
								ENGINEER (NON-CONSTRUCTION)
					 EQUIPMENT
								
								137EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)03,565
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[3,565]
								
								COMBAT SERVICE SUPPORT
					 EQUIPMENT
								
								146FORCE PROVIDER51,65451,654
								
								147FIELD FEEDING EQUIPMENT6,2646,264
								
								PETROLEUM
					 EQUIPMENT
								
								152DISTRIBUTION SYSTEMS, PETROLEUM & WATER02,119
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[2,119]
								
								TRAINING
					 EQUIPMENT
								
								176COMBAT TRAINING CENTERS SUPPORT07,000
								
								 Restoral of funds based on offsets
					 used for April 2013 reprogramming[7,000]
								
								 TOTAL OTHER PROCUREMENT,
					 ARMY603,123944,060
								
								
								
								JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND
								
								NETWORK ATTACK
								
								001ATTACK THE NETWORK417,700417,700
								
								JIEDDO DEVICE
					 DEFEAT
								
								002DEFEAT THE DEVICE248,886248,886
								
								FORCE TRAINING
								
								003TRAIN THE FORCE106,000106,000
								
								STAFF AND
					 INFRASTRUCTURE
								
								004OPERATIONS227,414227,414
								
								 TOTAL JOINT IMPR EXPLOSIVE DEV
					 DEFEAT FUND1,000,0001,000,000
								
								
								
								AIRCRAFT PROCUREMENT,
					 NAVY
								
								COMBAT AIRCRAFT
								
								011H–1 UPGRADES (UH–1Y/AH–1Z)29,52029,520
								
								OTHER AIRCRAFT
								
								026MQ–8 UAV13,10013,100
								
								MODIFICATION OF
					 AIRCRAFT
								
								031AV–8 SERIES57,65257,652
								
								033F–18 SERIES35,50035,500
								
								039EP–3 SERIES2,7002,700
								
								049SPECIAL PROJECT AIRCRAFT3,3753,375
								
								054COMMON ECM EQUIPMENT49,18349,183
								
								055COMMON AVIONICS CHANGES4,1904,190
								
								059MAGTF EW FOR AVIATION20,70020,700
								
								AIRCRAFT SPARES AND REPAIR
					 PARTS
								
								065SPARES AND REPAIR PARTS24,77624,776
								
								 TOTAL AIRCRAFT PROCUREMENT,
					 NAVY240,696240,696
								
								
								
								WEAPONS PROCUREMENT,
					 NAVY
								
								TACTICAL MISSILES
								
								009HELLFIRE27,00027,000
								
								009ALASER MAVERICK58,00058,000
								
								010STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)1,5001,500
								
								 TOTAL WEAPONS PROCUREMENT,
					 NAVY86,50086,500
								
								
								
								PROCUREMENT OF AMMO, NAVY &
					 MC
								
								NAVY AMMUNITION
								
								001GENERAL PURPOSE BOMBS11,42411,424
								
								002AIRBORNE ROCKETS, ALL TYPES30,33230,332
								
								003MACHINE GUN AMMUNITION8,2828,282
								
								006AIR EXPENDABLE COUNTERMEASURES31,88431,884
								
								011OTHER SHIP GUN AMMUNITION409409
								
								012SMALL ARMS & LANDING PARTY AMMO11,97611,976
								
								013PYROTECHNIC AND DEMOLITION2,4472,447
								
								014AMMUNITION LESS THAN $5 MILLION7,6927,692
								
								MARINE CORPS
					 AMMUNITION
								
								015SMALL ARMS AMMUNITION13,46113,461
								
								016LINEAR CHARGES, ALL TYPES3,3103,310
								
								01740 MM, ALL TYPES6,2446,244
								
								01860MM, ALL TYPES3,3683,368
								
								01981MM, ALL TYPES9,1629,162
								
								020120MM, ALL TYPES10,26610,266
								
								021CTG 25MM, ALL TYPES1,8871,887
								
								022GRENADES, ALL TYPES1,6111,611
								
								023ROCKETS, ALL TYPES37,45937,459
								
								024ARTILLERY, ALL TYPES970970
								
								025DEMOLITION MUNITIONS, ALL TYPES418418
								
								026FUZE, ALL TYPES14,21914,219
								
								 TOTAL PROCUREMENT OF AMMO, NAVY
					 & MC206,821206,821
								
								
								
								OTHER PROCUREMENT,
					 NAVY
								
								CIVIL ENGINEERING SUPPORT
					 EQUIPMENT
								
								135TACTICAL VEHICLES17,96817,968
								
								 TOTAL OTHER PROCUREMENT,
					 NAVY17,96817,968
								
								
								
								PROCUREMENT, MARINE
					 CORPS
								
								GUIDED MISSILES
								
								010JAVELIN29,33429,334
								
								011FOLLOW ON TO SMAW105105
								
								OTHER SUPPORT
								
								013MODIFICATION KITS16,08116,081
								
								REPAIR AND TEST
					 EQUIPMENT
								
								015REPAIR AND TEST EQUIPMENT16,08116,081
								
								OTHER SUPPORT
					 (TEL)
								
								017MODIFICATION KITS2,8312,831
								
								COMMAND AND CONTROL SYSTEM
					 (NON-TEL)
								
								018ITEMS UNDER $5 MILLION (COMM & ELEC)8,1708,170
								
								INTELL/COMM EQUIPMENT
					 (NON-TEL)
								
								023INTELLIGENCE SUPPORT EQUIPMENT2,7002,700
								
								026RQ–11 UAV2,8302,830
								
								OTHER SUPPORT
					 (NON-TEL)
								
								029COMMON COMPUTER RESOURCES4,8664,866
								
								030COMMAND POST SYSTEMS265265
								
								ENGINEER AND OTHER
					 EQUIPMENT
								
								042ENVIRONMENTAL CONTROL EQUIP ASSORT114114
								
								043BULK LIQUID EQUIPMENT523523
								
								044TACTICAL FUEL SYSTEMS365365
								
								045POWER EQUIPMENT ASSORTED2,0042,004
								
								047EOD SYSTEMS42,93042,930
								
								GENERAL PROPERTY
								
								055FAMILY OF CONSTRUCTION EQUIPMENT385385
								
								 TOTAL PROCUREMENT, MARINE
					 CORPS129,584129,584
								
								
								
								AIRCRAFT PROCUREMENT, AIR
					 FORCE
								
								STRATEGIC
					 AIRCRAFT
								
								032LARGE AIRCRAFT INFRARED COUNTERMEASURES94,05094,050
								
								OTHER AIRCRAFT
								
								052U–2 MODS11,30011,300
								
								059C–1301,6181,618
								
								064RC–1352,7002,700
								
								COMMON SUPPORT
					 EQUIPMENT
								
								079AIRCRAFT REPLACEMENT SUPPORT EQUIP6,0006,000
								
								 TOTAL AIRCRAFT PROCUREMENT, AIR
					 FORCE115,668115,668
								
								
								
								MISSILE PROCUREMENT, AIR
					 FORCE
								
								TACTICAL
								
								005PREDATOR HELLFIRE MISSILE24,20024,200
								
								 TOTAL MISSILE PROCUREMENT, AIR
					 FORCE24,20024,200
								
								
								
								PROCUREMENT OF AMMUNITION, AIR
					 FORCE
								
								ROCKETS
								
								001ROCKETS326326
								
								CARTRIDGES
								
								002CARTRIDGES17,63417,634
								
								BOMBS
								
								004GENERAL PURPOSE BOMBS37,51437,514
								
								005JOINT DIRECT ATTACK MUNITION84,45984,459
								
								FLARES
								
								011FLARES14,97314,973
								
								012FUZES3,8593,859
								
								SMALL ARMS
								
								014SMALL ARMS1,2001,200
								
								 TOTAL PROCUREMENT OF
					 AMMUNITION, AIR FORCE159,965159,965
								
								
								
								OTHER PROCUREMENT, AIR
					 FORCE
								
								ELECTRONICS
					 PROGRAMS
								
								022WEATHER OBSERVATION FORECAST1,8001,800
								
								SPACE PROGRAMS
								
								046MILSATCOM SPACE5,6955,695
								
								BASE SUPPORT
					 EQUIPMENT
								
								059CONTINGENCY OPERATIONS60,60060,600
								
								061MOBILITY EQUIPMENT68,00068,000
								
								SPECIAL SUPPORT
					 PROJECTS
								
								068DEFENSE SPACE RECONNAISSANCE PROG.58,25058,250
								
								CLASSIFIED
					 PROGRAMS
								
								068ACLASSIFIED PROGRAMS2,380,5012,380,501
								
								 TOTAL OTHER PROCUREMENT, AIR
					 FORCE2,574,8462,574,846
								
								
								
								PROCUREMENT,
					 DEFENSE-WIDE
								
								MAJOR EQUIPMENT,
					 DISA
								
								011TELEPORT PROGRAM4,7604,760
								
								CLASSIFIED
					 PROGRAMS
								
								041ACLASSIFIED PROGRAMS78,98678,986
								
								AMMUNITION
					 PROGRAMS
								
								060ORDNANCE REPLENISHMENT2,8412,841
								
								OTHER PROCUREMENT
					 PROGRAMS
								
								064INTELLIGENCE SYSTEMS13,30013,300
								
								082SOLDIER PROTECTION AND SURVIVAL SYSTEMS8,0348,034
								
								087OPERATIONAL ENHANCEMENTS3,3543,354
								
								 TOTAL PROCUREMENT,
					 DEFENSE-WIDE111,275111,275
								
								
								
								JOINT URGENT OPERATIONAL NEEDS
					 FUND
								
								JOINT URGENT OPERATIONAL NEEDS
					 FUND
								
								001JOINT URGENT OPERATIONAL NEEDS FUND15,0000
								
								 Program reduction[–15,000]
								
								 TOTAL JOINT URGENT OPERATIONAL
					 NEEDS FUND15,0000
								
								
								
								NATIONAL GUARD & RESERVE
					 EQUIPMENT
								
								UNDISTRIBUTED
								
								999MISCELLANEOUS EQUIPMENT0400,000
								
								 Program increase[400,000]
								
								 TOTAL NATIONAL GUARD &
					 RESERVE EQUIPMENT0400,000
								
								
								
								 TOTAL
					 PROCUREMENT6,366,9797,168,707
								
							
						
					
				 XLIIRESEARCH, DEVELOPMENT,
			 TEST, AND EVALUATION
				4201.Research, development,
			 test, and evaluation
					
						
							
								SEC. 4201. RESEARCH, DEVELOPMENT,
					 TEST, AND EVALUATION(In Thousands of Dollars)
								
								LineProgramElementItemFY 2014
					 RequestHouse Authorized
								
							
							
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, ARMY
								
								BASIC
					 RESEARCH
								
								0010601101AIN-HOUSE LABORATORY INDEPENDENT
					 RESEARCH21,80321,803
								
								0020601102ADEFENSE RESEARCH SCIENCES221,901221,901
								
								0030601103AUNIVERSITY RESEARCH INITIATIVES79,35979,359
								
								0040601104AUNIVERSITY AND INDUSTRY RESEARCH
					 CENTERS113,662113,662
								
								 SUBTOTAL
					 BASIC RESEARCH436,725436,725
								
								
								
								APPLIED
					 RESEARCH
								
								0050602105AMATERIALS TECHNOLOGY26,58526,585
								
								0060602120ASENSORS AND ELECTRONIC SURVIVABILITY43,17043,170
								
								0070602122ATRACTOR HIP36,29336,293
								
								0080602211AAVIATION TECHNOLOGY55,61555,615
								
								0090602270AELECTRONIC WARFARE TECHNOLOGY17,58517,585
								
								0100602303AMISSILE TECHNOLOGY51,52851,528
								
								0110602307AADVANCED WEAPONS TECHNOLOGY26,16226,162
								
								0120602308AADVANCED CONCEPTS AND SIMULATION24,06324,063
								
								0130602601ACOMBAT VEHICLE AND AUTOMOTIVE
					 TECHNOLOGY64,58964,589
								
								0140602618ABALLISTICS TECHNOLOGY68,30068,300
								
								0150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING
					 TECHNOLOGY4,4904,490
								
								0160602623AJOINT SERVICE SMALL ARMS PROGRAM7,8187,818
								
								0170602624AWEAPONS AND MUNITIONS TECHNOLOGY37,79837,798
								
								0180602705AELECTRONICS AND ELECTRONIC DEVICES59,02159,021
								
								0190602709ANIGHT VISION TECHNOLOGY43,42643,426
								
								0200602712ACOUNTERMINE SYSTEMS20,57420,574
								
								0210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY21,33921,339
								
								0220602720AENVIRONMENTAL QUALITY TECHNOLOGY20,31620,316
								
								0230602782ACOMMAND, CONTROL, COMMUNICATIONS
					 TECHNOLOGY34,20934,209
								
								0240602783ACOMPUTER AND SOFTWARE TECHNOLOGY10,43910,439
								
								0250602784AMILITARY ENGINEERING TECHNOLOGY70,06470,064
								
								0260602785AMANPOWER/PERSONNEL/TRAINING
					 TECHNOLOGY17,65417,654
								
								0270602786AWARFIGHTER TECHNOLOGY31,54631,546
								
								0280602787AMEDICAL TECHNOLOGY93,34093,340
								
								 SUBTOTAL
					 APPLIED RESEARCH885,924885,924
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT
								
								0290603001AWARFIGHTER ADVANCED TECHNOLOGY56,05656,056
								
								0300603002AMEDICAL ADVANCED TECHNOLOGY62,03262,032
								
								0310603003AAVIATION ADVANCED TECHNOLOGY81,08081,080
								
								0320603004AWEAPONS AND MUNITIONS ADVANCED
					 TECHNOLOGY63,91963,919
								
								0330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED
					 TECHNOLOGY97,04397,043
								
								0340603006ASPACE APPLICATION ADVANCED
					 TECHNOLOGY5,8665,866
								
								0350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED
					 TECHNOLOGY7,8007,800
								
								0360603008AELECTRONIC WARFARE ADVANCED
					 TECHNOLOGY40,41640,416
								
								0370603009ATRACTOR HIKE9,1669,166
								
								0380603015ANEXT GENERATION TRAINING & SIMULATION
					 SYSTEMS13,62713,627
								
								0390603020ATRACTOR ROSE10,66710,667
								
								0410603125ACOMBATING TERRORISM—TECHNOLOGY
					 DEVELOPMENT15,05415,054
								
								0420603130ATRACTOR NAIL3,1943,194
								
								0430603131ATRACTOR EGGS2,3672,367
								
								0440603270AELECTRONIC WARFARE TECHNOLOGY25,34825,348
								
								0450603313AMISSILE AND ROCKET ADVANCED
					 TECHNOLOGY64,00964,009
								
								0460603322ATRACTOR CAGE11,08311,083
								
								0470603461AHIGH PERFORMANCE COMPUTING MODERNIZATION
					 PROGRAM180,662180,662
								
								0480603606ALANDMINE WARFARE AND BARRIER ADVANCED
					 TECHNOLOGY22,80622,806
								
								0490603607AJOINT SERVICE SMALL ARMS PROGRAM5,0305,030
								
								0500603710ANIGHT VISION ADVANCED TECHNOLOGY36,40736,407
								
								0510603728AENVIRONMENTAL QUALITY TECHNOLOGY
					 DEMONSTRATIONS11,74511,745
								
								0520603734AMILITARY ENGINEERING ADVANCED
					 TECHNOLOGY23,71723,717
								
								0530603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR
					 TECHNOLOGY33,01233,012
								
								 SUBTOTAL
					 ADVANCED TECHNOLOGY DEVELOPMENT882,106882,106
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES
								
								0540603305AARMY MISSLE DEFENSE SYSTEMS
					 INTEGRATION15,30115,301
								
								0550603308AARMY SPACE SYSTEMS INTEGRATION13,59213,592
								
								0560603619ALANDMINE WARFARE AND BARRIER—ADV DEV10,62510,625
								
								0580603639ATANK AND MEDIUM CALIBER AMMUNITION30,61230,612
								
								0590603653AADVANCED TANK ARMAMENT SYSTEM (ATAS)49,98949,989
								
								0600603747ASOLDIER SUPPORT AND SURVIVABILITY6,7036,703
								
								0610603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV
					 DEV6,8946,894
								
								0620603774ANIGHT VISION SYSTEMS ADVANCED
					 DEVELOPMENT9,0669,066
								
								0630603779AENVIRONMENTAL QUALITY
					 TECHNOLOGY—DEM/VAL2,6332,633
								
								0640603782AWARFIGHTER INFORMATION
					 NETWORK-TACTICAL—DEM/VAL272,384272,384
								
								0650603790ANATO RESEARCH AND DEVELOPMENT3,8743,874
								
								0660603801AAVIATION—ADV DEV5,0185,018
								
								0670603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV
					 DEV11,55611,556
								
								0690603807AMEDICAL SYSTEMS—ADV DEV15,60315,603
								
								0700603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT14,15914,159
								
								0710603850AINTEGRATED BROADCAST SERVICE7979
								
								0720604115ATECHNOLOGY MATURATION INITIATIVES55,60555,605
								
								0740604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT
					 2–INTERCEPT (IFPC2)79,23279,232
								
								0750604785AINTEGRATED BASE DEFENSE (BUDGET ACTIVITY
					 4)4,4764,476
								
								0760305205AENDURANCE UAVS28,991991
								
								 LEMV program
					 reduction[–28,000]
								
								 SUBTOTAL
					 ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES636,392608,392
								
								
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION
								
								0770604201AAIRCRAFT AVIONICS76,58876,588
								
								0780604220AARMED, DEPLOYABLE HELOS73,30973,309
								
								0790604270AELECTRONIC WARFARE DEVELOPMENT154,621154,621
								
								0800604280AJOINT TACTICAL RADIO31,82631,826
								
								0810604290AMID-TIER NETWORKING VEHICULAR RADIO
					 (MNVR)23,34123,341
								
								0820604321AALL SOURCE ANALYSIS SYSTEM4,8394,839
								
								0830604328ATRACTOR CAGE23,84123,841
								
								0840604601AINFANTRY SUPPORT WEAPONS79,85590,855
								
								 Transfer from WTCV
					 line 15—XM25 development[11,000]
								
								0850604604AMEDIUM TACTICAL VEHICLES2,1402,140
								
								0860604611AJAVELIN5,0025,002
								
								0870604622AFAMILY OF HEAVY TACTICAL VEHICLES21,32121,321
								
								0880604633AAIR TRAFFIC CONTROL514514
								
								0930604710ANIGHT VISION SYSTEMS—ENG DEV43,40543,405
								
								0940604713ACOMBAT FEEDING, CLOTHING, AND
					 EQUIPMENT1,9391,939
								
								0950604715ANON-SYSTEM TRAINING DEVICES—ENG DEV18,98018,980
								
								0970604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG
					 DEV18,29418,294
								
								0980604742ACONSTRUCTIVE SIMULATION SYSTEMS
					 DEVELOPMENT17,01317,013
								
								0990604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT6,7016,701
								
								1000604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG
					 DEV14,57514,575
								
								1010604780ACOMBINED ARMS TACTICAL TRAINER (CATT)
					 CORE27,63427,634
								
								1020604798ABRIGADE ANALYSIS, INTEGRATION AND
					 EVALUATION193,748193,748
								
								1030604802AWEAPONS AND MUNITIONS—ENG DEV15,72115,721
								
								1040604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG
					 DEV41,70341,703
								
								1050604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG
					 DEV7,3797,379
								
								1060604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE
					 EQUIPMENT—ENG DEV39,46839,468
								
								1070604808ALANDMINE WARFARE/BARRIER—ENG DEV92,28592,285
								
								1080604814AARTILLERY MUNITIONS—EMD8,2098,209
								
								1090604818AARMY TACTICAL COMMAND & CONTROL HARDWARE &
					 SOFTWARE22,95822,958
								
								1100604820ARADAR DEVELOPMENT1,5491,549
								
								1110604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM
					 (GFEBS)17,34217,342
								
								1120604823AFIREFINDER47,22147,221
								
								1130604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL48,47748,477
								
								1140604854AARTILLERY SYSTEMS—EMD80,61380,613
								
								1170605013AINFORMATION TECHNOLOGY DEVELOPMENT68,81468,814
								
								1180605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY
					 (IPPS-A)137,290137,290
								
								1190605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)116,298116,298
								
								1200605030AJOINT TACTICAL NETWORK CENTER (JTNC)68,14868,148
								
								1210605380AAMF JOINT TACTICAL RADIO SYSTEM
					 (JTRS)33,21933,219
								
								1220605450AJOINT AIR-TO-GROUND MISSILE (JAGM)15,12715,127
								
								1240605456APAC–3/MSE MISSILE68,84368,843
								
								1250605457AARMY INTEGRATED AIR AND MISSILE DEFENSE
					 (AIAMD)364,649364,649
								
								1260605625AMANNED GROUND VEHICLE592,201592,201
								
								1270605626AAERIAL COMMON SENSOR10,38210,382
								
								1280605766ANATIONAL CAPABILITIES INTEGRATION
					 (MIP)21,14321,143
								
								1290605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING
					 AND MANUFACTURING DEVELOPMENT PH84,23084,230
								
								1300303032ATROJAN—RH123,4653,465
								
								1310304270AELECTRONIC WARFARE DEVELOPMENT10,80610,806
								
								 SUBTOTAL
					 SYSTEM DEVELOPMENT & DEMONSTRATION2,857,0262,868,026
								
								
								
								RDT&E MANAGEMENT
					 SUPPORT
								
								1320604256ATHREAT SIMULATOR DEVELOPMENT16,93416,934
								
								1330604258ATARGET SYSTEMS DEVELOPMENT13,48813,488
								
								1340604759AMAJOR T&E INVESTMENT46,67246,672
								
								1350605103ARAND ARROYO CENTER11,91911,919
								
								1360605301AARMY KWAJALEIN ATOLL193,658193,658
								
								1370605326ACONCEPTS EXPERIMENTATION PROGRAM37,15837,158
								
								1390605601AARMY TEST RANGES AND FACILITIES340,659340,659
								
								1400605602AARMY TECHNICAL TEST INSTRUMENTATION AND
					 TARGETS66,06166,061
								
								1410605604ASURVIVABILITY/LETHALITY ANALYSIS43,28043,280
								
								1430605606AAIRCRAFT CERTIFICATION6,0256,025
								
								1440605702AMETEOROLOGICAL SUPPORT TO RDT&E
					 ACTIVITIES7,3497,349
								
								1450605706AMATERIEL SYSTEMS ANALYSIS19,80919,809
								
								1460605709AEXPLOITATION OF FOREIGN ITEMS5,9415,941
								
								1470605712ASUPPORT OF OPERATIONAL TESTING55,50455,504
								
								1480605716AARMY EVALUATION CENTER65,27465,274
								
								1490605718AARMY MODELING & SIM X-CMD COLLABORATION &
					 INTEG1,2831,283
								
								1500605801APROGRAMWIDE ACTIVITIES82,03582,035
								
								1510605803ATECHNICAL INFORMATION ACTIVITIES33,85333,853
								
								1520605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND
					 SAFETY53,34053,340
								
								1530605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT
					 SUPPORT5,1935,193
								
								1540605898AMANAGEMENT HQ—R&D54,17554,175
								
								 SUBTOTAL
					 RDT&E MANAGEMENT SUPPORT1,159,6101,159,610
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								1560603778AMLRS PRODUCT IMPROVEMENT PROGRAM110,576110,576
								
								1570607141ALOGISTICS AUTOMATION3,7173,717
								
								1590607865APATRIOT PRODUCT IMPROVEMENT70,05370,053
								
								1600102419AAEROSTAT JOINT PROJECT OFFICE98,45068,450
								
								 JLENS program
					 reduction[–30,000]
								
								1610203726AADV FIELD ARTILLERY TACTICAL DATA
					 SYSTEM30,94030,940
								
								1620203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS177,532177,532
								
								1630203740AMANEUVER CONTROL SYSTEM36,49536,495
								
								1640203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT
					 PROGRAMS257,187257,187
								
								1650203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT
					 PROGRAM315315
								
								1660203758ADIGITIZATION6,1866,186
								
								1670203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT
					 PROGRAM1,5781,578
								
								1680203802AOTHER MISSILE PRODUCT IMPROVEMENT
					 PROGRAMS62,10062,100
								
								1690203808ATRACTOR CARD18,77818,778
								
								1700208053AJOINT TACTICAL GROUND SYSTEM7,1087,108
								
								1730303028ASECURITY AND INTELLIGENCE ACTIVITIES7,6007,600
								
								1740303140AINFORMATION SYSTEMS SECURITY PROGRAM9,3579,357
								
								1750303141AGLOBAL COMBAT SUPPORT SYSTEM41,22541,225
								
								1760303142ASATCOM GROUND ENVIRONMENT (SPACE)18,19718,197
								
								1770303150AWWMCCS/GLOBAL COMMAND AND CONTROL
					 SYSTEM14,21514,215
								
								1790305204ATACTICAL UNMANNED AERIAL VEHICLES33,53333,533
								
								1800305208ADISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS27,62227,622
								
								1810305219AMQ–1C GRAY EAGLE UAS10,90110,901
								
								1820305232ARQ–11 UAV2,3212,321
								
								1830305233ARQ–7 UAV12,03112,031
								
								1850307665ABIOMETRICS ENABLED INTELLIGENCE12,44912,449
								
								1860708045AEND ITEM INDUSTRIAL PREPAREDNESS
					 ACTIVITIES56,13656,136
								
								186A9999999999CLASSIFIED PROGRAMS4,7174,717
								
								 SUBTOTAL
					 OPERATIONAL SYSTEMS DEVELOPMENT1,131,3191,101,319
								
								
								
								 TOTAL
					 RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY7,989,1027,942,102
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, NAVY
								
								BASIC
					 RESEARCH
								
								0010601103NUNIVERSITY RESEARCH INITIATIVES112,617122,617
								
								 Program
					 increase[10,000]
								
								0020601152NIN-HOUSE LABORATORY INDEPENDENT
					 RESEARCH18,23018,230
								
								0030601153NDEFENSE RESEARCH SCIENCES484,459484,459
								
								 SUBTOTAL
					 BASIC RESEARCH615,306625,306
								
								
								
								APPLIED
					 RESEARCH
								
								0040602114NPOWER PROJECTION APPLIED RESEARCH104,513104,513
								
								0050602123NFORCE PROTECTION APPLIED RESEARCH145,307145,307
								
								0060602131MMARINE CORPS LANDING FORCE
					 TECHNOLOGY47,33447,334
								
								0070602235NCOMMON PICTURE APPLIED RESEARCH34,16334,163
								
								0080602236NWARFIGHTER SUSTAINMENT APPLIED
					 RESEARCH49,68949,689
								
								0090602271NELECTROMAGNETIC SYSTEMS APPLIED
					 RESEARCH97,70197,701
								
								0100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED
					 RESEARCH45,68563,685
								
								 AGOR mid life
					 refit[18,000]
								
								0110602651MJOINT NON-LETHAL WEAPONS APPLIED
					 RESEARCH6,0606,060
								
								0120602747NUNDERSEA WARFARE APPLIED RESEARCH103,050103,050
								
								0130602750NFUTURE NAVAL CAPABILITIES APPLIED
					 RESEARCH169,710169,710
								
								0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED
					 RESEARCH31,32631,326
								
								 SUBTOTAL
					 APPLIED RESEARCH834,538852,538
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT
								
								0150603114NPOWER PROJECTION ADVANCED TECHNOLOGY48,20148,201
								
								0160603123NFORCE PROTECTION ADVANCED TECHNOLOGY28,32828,328
								
								0190603271NELECTROMAGNETIC SYSTEMS ADVANCED
					 TECHNOLOGY56,17956,179
								
								0200603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION
					 (ATD)132,400132,400
								
								0210603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY
					 DEVELOPMENT11,85411,854
								
								0220603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY
					 DEVELOPMENT247,931247,931
								
								0230603729NWARFIGHTER PROTECTION ADVANCED
					 TECHNOLOGY4,7604,760
								
								0250603758NNAVY WARFIGHTING EXPERIMENTS AND
					 DEMONSTRATIONS51,46351,463
								
								0260603782NMINE AND EXPEDITIONARY WARFARE ADVANCED
					 TECHNOLOGY2,0002,000
								
								 SUBTOTAL
					 ADVANCED TECHNOLOGY DEVELOPMENT583,116583,116
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES
								
								0270603207NAIR/OCEAN TACTICAL APPLICATIONS42,24642,246
								
								0280603216NAVIATION SURVIVABILITY5,5915,591
								
								0290603237NDEPLOYABLE JOINT COMMAND AND CONTROL3,2623,262
								
								0300603251NAIRCRAFT SYSTEMS7474
								
								0310603254NASW SYSTEMS DEVELOPMENT7,9647,964
								
								0320603261NTACTICAL AIRBORNE RECONNAISSANCE5,2575,257
								
								0330603382NADVANCED COMBAT SYSTEMS TECHNOLOGY1,5701,570
								
								0340603502NSURFACE AND SHALLOW WATER MINE
					 COUNTERMEASURES168,040168,040
								
								0350603506NSURFACE SHIP TORPEDO DEFENSE88,64988,649
								
								0360603512NCARRIER SYSTEMS DEVELOPMENT83,90283,902
								
								0370603525NPILOT FISH108,713108,713
								
								0380603527NRETRACT LARCH9,3169,316
								
								0390603536NRETRACT JUNIPER77,10877,108
								
								0400603542NRADIOLOGICAL CONTROL762762
								
								0410603553NSURFACE ASW2,3492,349
								
								0420603561NADVANCED SUBMARINE SYSTEM
					 DEVELOPMENT852,977874,977
								
								 Unmanned Underwater
					 Vehicle Development[22,000]
								
								0430603562NSUBMARINE TACTICAL WARFARE SYSTEMS8,7648,764
								
								0440603563NSHIP CONCEPT ADVANCED DESIGN20,50120,501
								
								0450603564NSHIP PRELIMINARY DESIGN & FEASIBILITY
					 STUDIES27,05227,052
								
								0460603570NADVANCED NUCLEAR POWER SYSTEMS428,933428,933
								
								0470603573NADVANCED SURFACE MACHINERY SYSTEMS27,15427,154
								
								0480603576NCHALK EAGLE519,140519,140
								
								0490603581NLITTORAL COMBAT SHIP (LCS)406,389406,389
								
								0500603582NCOMBAT SYSTEM INTEGRATION36,57036,570
								
								0510603609NCONVENTIONAL MUNITIONS8,4048,404
								
								0520603611MMARINE CORPS ASSAULT VEHICLES136,967136,967
								
								0530603635MMARINE CORPS GROUND COMBAT/SUPPORT
					 SYSTEM1,4891,489
								
								0540603654NJOINT SERVICE EXPLOSIVE ORDNANCE
					 DEVELOPMENT38,42238,422
								
								0550603658NCOOPERATIVE ENGAGEMENT69,31269,312
								
								0560603713NOCEAN ENGINEERING TECHNOLOGY
					 DEVELOPMENT9,1969,196
								
								0570603721NENVIRONMENTAL PROTECTION18,85018,850
								
								0580603724NNAVY ENERGY PROGRAM45,61845,618
								
								0590603725NFACILITIES IMPROVEMENT3,0193,019
								
								0600603734NCHALK CORAL144,951144,951
								
								0610603739NNAVY LOGISTIC PRODUCTIVITY5,7975,797
								
								0620603746NRETRACT MAPLE308,131308,131
								
								0630603748NLINK PLUMERIA195,189195,189
								
								0640603751NRETRACT ELM56,35856,358
								
								0650603764NLINK EVERGREEN55,37855,378
								
								0660603787NSPECIAL PROCESSES48,84248,842
								
								0670603790NNATO RESEARCH AND DEVELOPMENT7,5097,509
								
								0680603795NLAND ATTACK TECHNOLOGY5,0755,075
								
								0690603851MJOINT NON-LETHAL WEAPONS TESTING51,17851,178
								
								0700603860NJOINT PRECISION APPROACH AND LANDING
					 SYSTEMS—DEM/VAL205,615205,615
								
								0720604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES
					 (TADIRCM)37,22737,227
								
								0730604279NASE SELF-PROTECTION OPTIMIZATION169169
								
								0740604653NJOINT COUNTER RADIO CONTROLLED IED ELECTRONIC
					 WARFARE (JCREW)20,87410,874
								
								 Schedule
					 delay[–10,000]
								
								0750604659NPRECISION STRIKE WEAPONS DEVELOPMENT
					 PROGRAM2,2572,257
								
								0760604707NSPACE AND ELECTRONIC WARFARE (SEW)
					 ARCHITECTURE/ENGINEERING SUPPORT38,32738,327
								
								0770604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON
					 DEVELOPMENT135,985135,985
								
								0780605812MJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING
					 AND MANUFACTURING DEVELOPMENT PH50,36250,362
								
								0790303354NASW SYSTEMS DEVELOPMENT—MIP8,4488,448
								
								0800304270NELECTRONIC WARFARE DEVELOPMENT—MIP153153
								
								 SUBTOTAL
					 ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,641,3854,653,385
								
								
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION
								
								0810604212NOTHER HELO DEVELOPMENT40,55840,558
								
								0820604214NAV–8B AIRCRAFT—ENG DEV35,82535,825
								
								0830604215NSTANDARDS DEVELOPMENT99,89199,891
								
								0840604216NMULTI-MISSION HELICOPTER UPGRADE
					 DEVELOPMENT17,56517,565
								
								0850604218NAIR/OCEAN EQUIPMENT ENGINEERING4,0264,026
								
								0860604221NP–3 MODERNIZATION PROGRAM1,7911,791
								
								0870604230NWARFARE SUPPORT SYSTEM11,72511,725
								
								0880604231NTACTICAL COMMAND SYSTEM68,46368,463
								
								0890604234NADVANCED HAWKEYE152,041152,041
								
								0900604245NH–1 UPGRADES47,12347,123
								
								0910604261NACOUSTIC SEARCH SENSORS30,20830,208
								
								0920604262NV–22A43,08443,084
								
								0930604264NAIR CREW SYSTEMS DEVELOPMENT11,40111,401
								
								0940604269NEA–1811,13811,138
								
								0950604270NELECTRONIC WARFARE DEVELOPMENT34,96434,964
								
								0960604273NVH–71A EXECUTIVE HELO DEVELOPMENT94,23894,238
								
								0970604274NNEXT GENERATION JAMMER (NGJ)257,796257,796
								
								0980604280NJOINT TACTICAL RADIO SYSTEM—NAVY
					 (JTRS-NAVY)3,3023,302
								
								0990604307NSURFACE COMBATANT COMBAT SYSTEM
					 ENGINEERING240,298240,298
								
								1000604311NLPD–17 CLASS SYSTEMS INTEGRATION1,2141,214
								
								1010604329NSMALL DIAMETER BOMB (SDB)46,00746,007
								
								1020604366NSTANDARD MISSILE IMPROVEMENTS75,59275,592
								
								1030604373NAIRBORNE MCM117,854117,854
								
								1040604376MMARINE AIR GROUND TASK FORCE (MAGTF) ELECTRONIC
					 WARFARE (EW) FOR AVIATION10,08010,080
								
								1050604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS
					 ENGINEERING21,41321,413
								
								1060604404NUNMANNED CARRIER LAUNCHED AIRBORNE SURVEILLANCE
					 AND STRIKE (UCLASS) SYSTEM146,683146,683
								
								1070604501NADVANCED ABOVE WATER SENSORS275,871275,871
								
								1080604503NSSN–688 AND TRIDENT MODERNIZATION89,67289,672
								
								1090604504NAIR CONTROL13,75413,754
								
								1100604512NSHIPBOARD AVIATION SYSTEMS69,61569,615
								
								1120604558NNEW DESIGN SSN121,566121,566
								
								1130604562NSUBMARINE TACTICAL WARFARE SYSTEM49,14349,143
								
								1140604567NSHIP CONTRACT DESIGN/ LIVE FIRE
					 T&E155,254155,254
								
								1150604574NNAVY TACTICAL COMPUTER RESOURCES3,6893,689
								
								1160604601NMINE DEVELOPMENT5,0415,041
								
								1170604610NLIGHTWEIGHT TORPEDO DEVELOPMENT26,44426,444
								
								1180604654NJOINT SERVICE EXPLOSIVE ORDNANCE
					 DEVELOPMENT8,8978,897
								
								1190604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN
					 FACTORS6,2336,233
								
								1200604727NJOINT STANDOFF WEAPON SYSTEMS442442
								
								1210604755NSHIP SELF DEFENSE (DETECT &
					 CONTROL)130,360130,360
								
								1220604756NSHIP SELF DEFENSE (ENGAGE: HARD
					 KILL)50,20950,209
								
								1230604757NSHIP SELF DEFENSE (ENGAGE: SOFT
					 KILL/EW)164,799164,799
								
								1240604761NINTELLIGENCE ENGINEERING1,9841,984
								
								1250604771NMEDICAL DEVELOPMENT9,4589,458
								
								1260604777NNAVIGATION/ID SYSTEM51,43051,430
								
								1270604800MJOINT STRIKE FIGHTER (JSF)—EMD512,631512,631
								
								1280604800NJOINT STRIKE FIGHTER (JSF)—EMD534,187534,187
								
								1290605013MINFORMATION TECHNOLOGY DEVELOPMENT5,5645,564
								
								1300605013NINFORMATION TECHNOLOGY DEVELOPMENT69,65969,659
								
								1320605212NCH–53K RDTE503,180503,180
								
								1330605450NJOINT AIR-TO-GROUND MISSILE (JAGM)5,5005,500
								
								1340605500NMULTI-MISSION MARITIME AIRCRAFT
					 (MMA)317,358317,358
								
								1350204202NDDG–1000187,910187,910
								
								1360304231NTACTICAL COMMAND SYSTEM—MIP2,1402,140
								
								1370304785NTACTICAL CRYPTOLOGIC SYSTEMS9,4069,406
								
								1380305124NSPECIAL APPLICATIONS PROGRAM22,80022,800
								
								 SUBTOTAL
					 SYSTEM DEVELOPMENT & DEMONSTRATION5,028,4765,028,476
								
								
								
								MANAGEMENT
					 SUPPORT
								
								1390604256NTHREAT SIMULATOR DEVELOPMENT43,26143,261
								
								1400604258NTARGET SYSTEMS DEVELOPMENT71,87271,872
								
								1410604759NMAJOR T&E INVESTMENT38,03338,033
								
								1420605126NJOINT THEATER AIR AND MISSILE DEFENSE
					 ORGANIZATION1,3521,352
								
								1430605152NSTUDIES AND ANALYSIS SUPPORT—NAVY5,5665,566
								
								1440605154NCENTER FOR NAVAL ANALYSES48,34548,345
								
								1460605804NTECHNICAL INFORMATION SERVICES637637
								
								1470605853NMANAGEMENT, TECHNICAL & INTERNATIONAL
					 SUPPORT76,58576,585
								
								1480605856NSTRATEGIC TECHNICAL SUPPORT3,2213,221
								
								1490605861NRDT&E SCIENCE AND TECHNOLOGY
					 MANAGEMENT72,72572,725
								
								1500605863NRDT&E SHIP AND AIRCRAFT SUPPORT141,778141,778
								
								1510605864NTEST AND EVALUATION SUPPORT331,219331,219
								
								1520605865NOPERATIONAL TEST AND EVALUATION
					 CAPABILITY16,56516,565
								
								1530605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW)
					 SUPPORT3,2653,265
								
								1540605867NSEW SURVEILLANCE/RECONNAISSANCE
					 SUPPORT7,1347,134
								
								1550605873MMARINE CORPS PROGRAM WIDE SUPPORT24,08224,082
								
								1560305885NTACTICAL CRYPTOLOGIC ACTIVITIES497497
								
								 SUBTOTAL
					 MANAGEMENT SUPPORT886,137886,137
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								1590604227NHARPOON MODIFICATIONS699699
								
								1600604402NUNMANNED COMBAT AIR VEHICLE (UCAV) ADVANCED
					 COMPONENT AND PROTOTYPE DEVELOPMENT20,96140,961
								
								 X–47B Aerial
					 Refueling Test & Evaluation[20,000]
								
								1620604766MMARINE CORPS DATA SYSTEMS3535
								
								1630605525NCARRIER ONBOARD DELIVERY (COD) FOLLOW
					 ON2,4602,460
								
								1640605555NSTRIKE WEAPONS DEVELOPMENT9,7579,757
								
								1650101221NSTRATEGIC SUB & WEAPONS SYSTEM
					 SUPPORT98,057121,957
								
								 Reentry System
					 Applications and Strategic Guidance Applications[23,900]
								
								1660101224NSSBN SECURITY TECHNOLOGY PROGRAM31,76831,768
								
								1670101226NSUBMARINE ACOUSTIC WARFARE
					 DEVELOPMENT1,4641,464
								
								1680101402NNAVY STRATEGIC COMMUNICATIONS21,72921,729
								
								1690203761NRAPID TECHNOLOGY TRANSITION (RTT)13,56113,561
								
								1700204136NF/A–18 SQUADRONS131,118131,118
								
								1710204152NE–2 SQUADRONS1,9711,971
								
								1720204163NFLEET TELECOMMUNICATIONS (TACTICAL)46,15546,155
								
								1730204228NSURFACE SUPPORT2,3742,374
								
								1740204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER
					 (TMPC)12,40712,407
								
								1750204311NINTEGRATED SURVEILLANCE SYSTEM41,60941,609
								
								1760204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT
					 CRAFT)7,2407,240
								
								1770204460MGROUND/AIR TASK ORIENTED RADAR
					 (G/ATOR)78,20878,208
								
								1780204571NCONSOLIDATED TRAINING SYSTEMS
					 DEVELOPMENT45,12445,124
								
								1790204574NCRYPTOLOGIC DIRECT SUPPORT2,7032,703
								
								1800204575NELECTRONIC WARFARE (EW) READINESS
					 SUPPORT19,56319,563
								
								1810205601NHARM IMPROVEMENT13,58613,586
								
								1820205604NTACTICAL DATA LINKS197,538197,538
								
								1830205620NSURFACE ASW COMBAT SYSTEM
					 INTEGRATION31,86331,863
								
								1840205632NMK–48 ADCAP12,80612,806
								
								1850205633NAVIATION IMPROVEMENTS88,60788,607
								
								1870205675NOPERATIONAL NUCLEAR POWER SYSTEMS116,928116,928
								
								1880206313MMARINE CORPS COMMUNICATIONS SYSTEMS178,753178,753
								
								1890206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS
					 SYSTEMS139,594113,794
								
								 Marine personnel
					 carrier—funding ahead of need[–20,800]
								
								 Precision extended
					 range munition program reduction[–5,000]
								
								1900206624MMARINE CORPS COMBAT SERVICES SUPPORT42,64742,647
								
								1910206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS
					 (MIP)34,39434,394
								
								1920207161NTACTICAL AIM MISSILES39,15939,159
								
								1930207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE
					 (AMRAAM)2,6132,613
								
								1940208058NJOINT HIGH SPEED VESSEL (JHSV)986986
								
								1990303109NSATELLITE COMMUNICATIONS (SPACE)66,23166,231
								
								2000303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES
					 (CANES)24,47624,476
								
								2010303140NINFORMATION SYSTEMS SECURITY PROGRAM23,53123,531
								
								2060305160NNAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE
					 (METOC)742742
								
								2070305192NMILITARY INTELLIGENCE PROGRAM (MIP)
					 ACTIVITIES4,8044,804
								
								2080305204NTACTICAL UNMANNED AERIAL VEHICLES8,3818,381
								
								2110305208MDISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS5,5355,535
								
								2120305208NDISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS19,71819,718
								
								2130305220NRQ–4 UAV375,235375,235
								
								2140305231NMQ–8 UAV48,71348,713
								
								2150305232MRQ–11 UAV102102
								
								2160305233NRQ–7 UAV710710
								
								2170305234NSMALL (LEVEL 0) TACTICAL UAS
					 (STUASL0)5,0135,013
								
								2190305239MRQ–21A11,12211,122
								
								2200305241NMULTI-INTELLIGENCE SENSOR
					 DEVELOPMENT28,85128,851
								
								2210308601NMODELING AND SIMULATION SUPPORT5,1165,116
								
								2220702207NDEPOT MAINTENANCE (NON-IF)28,04228,042
								
								2230708011NINDUSTRIAL PREPAREDNESS50,93350,933
								
								2240708730NMARITIME TECHNOLOGY (MARITECH)4,9984,998
								
								224A9999999999CLASSIFIED PROGRAMS1,185,1321,185,132
								
								 SUBTOTAL
					 OPERATIONAL SYSTEMS DEVELOPMENT3,385,8223,403,922
								
								
								
								 TOTAL
					 RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY15,974,78016,032,880
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, AF
								
								BASIC
					 RESEARCH
								
								0010601102FDEFENSE RESEARCH SCIENCES373,151373,151
								
								0020601103FUNIVERSITY RESEARCH INITIATIVES138,333138,333
								
								0030601108FHIGH ENERGY LASER RESEARCH
					 INITIATIVES13,28613,286
								
								 SUBTOTAL
					 BASIC RESEARCH524,770524,770
								
								
								
								APPLIED
					 RESEARCH
								
								0040602102FMATERIALS116,846116,846
								
								0050602201FAEROSPACE VEHICLE TECHNOLOGIES119,672119,672
								
								0060602202FHUMAN EFFECTIVENESS APPLIED RESEARCH89,48389,483
								
								0070602203FAEROSPACE PROPULSION197,546197,546
								
								0080602204FAEROSPACE SENSORS127,539127,539
								
								0090602601FSPACE TECHNOLOGY104,063104,063
								
								0100602602FCONVENTIONAL MUNITIONS81,52181,521
								
								0110602605FDIRECTED ENERGY TECHNOLOGY112,845112,845
								
								0120602788FDOMINANT INFORMATION SCIENCES AND
					 METHODS138,161138,161
								
								0130602890FHIGH ENERGY LASER RESEARCH40,21740,217
								
								 SUBTOTAL
					 APPLIED RESEARCH1,127,8931,127,893
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT
								
								0140603112FADVANCED MATERIALS FOR WEAPON
					 SYSTEMS39,57249,572
								
								 Program
					 increase[10,000]
								
								0150603199FSUSTAINMENT SCIENCE AND TECHNOLOGY
					 (S&T)12,80012,800
								
								0160603203FADVANCED AEROSPACE SENSORS30,57930,579
								
								0170603211FAEROSPACE TECHNOLOGY DEV/DEMO77,34777,347
								
								0180603216FAEROSPACE PROPULSION AND POWER
					 TECHNOLOGY149,321149,321
								
								0190603270FELECTRONIC COMBAT TECHNOLOGY49,12849,128
								
								0200603401FADVANCED SPACECRAFT TECHNOLOGY68,07168,071
								
								0210603444FMAUI SPACE SURVEILLANCE SYSTEM
					 (MSSS)26,29926,299
								
								0220603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY
					 DEVELOPMENT20,96720,967
								
								0230603601FCONVENTIONAL WEAPONS TECHNOLOGY33,99633,996
								
								0240603605FADVANCED WEAPONS TECHNOLOGY19,00019,000
								
								0250603680FMANUFACTURING TECHNOLOGY PROGRAM41,35341,353
								
								0260603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND
					 DEMONSTRATION49,09349,093
								
								 SUBTOTAL
					 ADVANCED TECHNOLOGY DEVELOPMENT617,526627,526
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES
								
								0280603260FINTELLIGENCE ADVANCED DEVELOPMENT3,9833,983
								
								0290603287FPHYSICAL SECURITY EQUIPMENT3,8743,874
								
								0320603438FSPACE CONTROL TECHNOLOGY27,02427,024
								
								0330603742FCOMBAT IDENTIFICATION TECHNOLOGY15,89915,899
								
								0340603790FNATO RESEARCH AND DEVELOPMENT4,5684,568
								
								0350603791FINTERNATIONAL SPACE COOPERATIVE
					 R&D379379
								
								0360603830FSPACE PROTECTION PROGRAM (SPP)28,76428,764
								
								0380603851FINTERCONTINENTAL BALLISTIC
					 MISSILE—DEM/VAL86,73786,737
								
								0400603859FPOLLUTION PREVENTION—DEM/VAL953953
								
								0420604015FLONG RANGE STRIKE379,437379,437
								
								0440604317FTECHNOLOGY TRANSFER2,6062,606
								
								0450604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM
					 (HDBTDS) PROGRAM103103
								
								0470604337FREQUIREMENTS ANALYSIS AND MATURATION16,01816,018
								
								0490604458FAIR & SPACE OPS CENTER58,86158,861
								
								0500604618FJOINT DIRECT ATTACK MUNITION2,5002,500
								
								0510604635FGROUND ATTACK WEAPONS FUZE
					 DEVELOPMENT21,17521,175
								
								0530604858FTECH TRANSITION PROGRAM13,63613,636
								
								0540105921FSERVICE SUPPORT TO STRATCOM—SPACE
					 ACTIVITIES2,7992,799
								
								0550207455FTHREE DIMENSIONAL LONG-RANGE RADAR
					 (3DELRR)70,16070,160
								
								0560305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT)
					 (SPACE)137,233137,233
								
								 SUBTOTAL
					 ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES876,709876,709
								
								
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION
								
								0580603260FINTELLIGENCE ADVANCED DEVELOPMENT977977
								
								0610604233FSPECIALIZED UNDERGRADUATE FLIGHT
					 TRAINING3,6013,601
								
								0620604270FELECTRONIC WARFARE DEVELOPMENT1,9711,971
								
								0640604281FTACTICAL DATA NETWORKS ENTERPRISE51,45651,456
								
								0650604287FPHYSICAL SECURITY EQUIPMENT5050
								
								0660604329FSMALL DIAMETER BOMB (SDB)—EMD115,000115,000
								
								0670604421FCOUNTERSPACE SYSTEMS23,93023,930
								
								0680604425FSPACE SITUATION AWARENESS SYSTEMS400,258400,258
								
								0690604429FAIRBORNE ELECTRONIC ATTACK4,5754,575
								
								0700604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH
					 EMD352,532372,532
								
								 Space Based
					 Infrared Systems (SBIRS) Data Exploitation[20,000]
								
								0710604602FARMAMENT/ORDNANCE DEVELOPMENT16,28416,284
								
								0720604604FSUBMUNITIONS2,5642,564
								
								0730604617FAGILE COMBAT SUPPORT17,03617,036
								
								0740604706FLIFE SUPPORT SYSTEMS7,2737,273
								
								0750604735FCOMBAT TRAINING RANGES33,20033,200
								
								0780604800FF–35—EMD816,335816,335
								
								0790604851FINTERCONTINENTAL BALLISTIC
					 MISSILE—EMD145,442145,442
								
								0800604853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM
					 (SPACE)—EMD27,96327,963
								
								0810604932FLONG RANGE STANDOFF WEAPON5,0005,000
								
								0820604933FICBM FUZE MODERNIZATION129,411129,411
								
								0830605213FF–22 MODERNIZATION INCREMENT 3.2B131,100131,100
								
								0840605221FKC–461,558,5901,558,590
								
								0850605229FCSAR HH–60 RECAPITALIZATION393,558393,558
								
								0860605278FHC/MC–130 RECAP RDT&E6,2426,242
								
								0870605431FADVANCED EHF MILSATCOM (SPACE)272,872272,872
								
								0880605432FPOLAR MILSATCOM (SPACE)124,805124,805
								
								0890605433FWIDEBAND GLOBAL SATCOM (SPACE)13,94813,948
								
								0900605931FB–2 DEFENSIVE MANAGEMENT SYSTEM303,500303,500
								
								0910101125FNUCLEAR WEAPONS MODERNIZATION67,87467,874
								
								0940207701FFULL COMBAT MISSION TRAINING4,6634,663
								
								0970401318FCV–2246,70546,705
								
								 SUBTOTAL
					 SYSTEM DEVELOPMENT & DEMONSTRATION5,078,7155,098,715
								
								
								
								MANAGEMENT
					 SUPPORT
								
								0990604256FTHREAT SIMULATOR DEVELOPMENT17,69017,690
								
								1000604759FMAJOR T&E INVESTMENT34,84134,841
								
								1010605101FRAND PROJECT AIR FORCE32,95632,956
								
								1030605712FINITIAL OPERATIONAL TEST &
					 EVALUATION13,61013,610
								
								1040605807FTEST AND EVALUATION SUPPORT742,658742,658
								
								1050605860FROCKET SYSTEMS LAUNCH PROGRAM
					 (SPACE)14,20314,203
								
								1060605864FSPACE TEST PROGRAM (STP)13,00013,000
								
								1070605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND
					 EVALUATION SUPPORT44,16044,160
								
								1080605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION
					 SUPPORT27,64327,643
								
								1090606323FMULTI-SERVICE SYSTEMS ENGINEERING
					 INITIATIVE13,93513,935
								
								1100606392FSPACE AND MISSILE CENTER (SMC) CIVILIAN
					 WORKFORCE192,348192,348
								
								1110702806FACQUISITION AND MANAGEMENT SUPPORT28,64728,647
								
								1120804731FGENERAL SKILL TRAINING315315
								
								1141001004FINTERNATIONAL ACTIVITIES3,7853,785
								
								 SUBTOTAL
					 MANAGEMENT SUPPORT1,179,7911,179,791
								
								
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								1150603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL
					 SEGMENT383,500383,500
								
								1170604445FWIDE AREA SURVEILLANCE5,0005,000
								
								1180605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM
					 (AF-IPPS)90,09790,097
								
								1190605024FANTI-TAMPER TECHNOLOGY EXECUTIVE
					 AGENCY32,08632,086
								
								1210101113FB–52 SQUADRONS24,00724,007
								
								1220101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)450450
								
								1230101126FB–1B SQUADRONS19,58919,589
								
								1240101127FB–2 SQUADRONS100,194100,194
								
								1250101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM37,44837,448
								
								1280102326FREGION/SECTOR OPERATION CONTROL CENTER
					 MODERNIZATION PROGRAM1,7001,700
								
								1300203761FWARFIGHTER RAPID ACQUISITION PROCESS (WRAP) RAPID
					 TRANSITION FUND3,8443,844
								
								1310205219FMQ–9 UAV128,328128,328
								
								1330207131FA–10 SQUADRONS9,6149,614
								
								1340207133FF–16 SQUADRONS177,298177,298
								
								1350207134FF–15E SQUADRONS244,289244,289
								
								1360207136FMANNED DESTRUCTIVE SUPPRESSION13,13813,138
								
								1370207138FF–22A SQUADRONS328,542328,542
								
								1380207142FF–35 SQUADRONS33,00033,000
								
								1390207161FTACTICAL AIM MISSILES15,46015,460
								
								1400207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE
					 (AMRAAM)84,17284,172
								
								1420207224FCOMBAT RESCUE AND RECOVERY2,5822,582
								
								1430207227FCOMBAT RESCUE—PARARESCUE542542
								
								1440207247FAF TENCAP89,81689,816
								
								1450207249FPRECISION ATTACK SYSTEMS PROCUREMENT1,0751,075
								
								1460207253FCOMPASS CALL10,78210,782
								
								1470207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT
					 PROGRAM139,369139,369
								
								1490207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE
					 (JASSM)6,3736,373
								
								1500207410FAIR & SPACE OPERATIONS CENTER
					 (AOC)22,82022,820
								
								1510207412FCONTROL AND REPORTING CENTER (CRC)7,0297,029
								
								1520207417FAIRBORNE WARNING AND CONTROL SYSTEM
					 (AWACS)186,256186,256
								
								1530207418FTACTICAL AIRBORNE CONTROL SYSTEMS743743
								
								1560207431FCOMBAT AIR INTELLIGENCE SYSTEM
					 ACTIVITIES4,4714,471
								
								1580207444FTACTICAL AIR CONTROL PARTY-MOD10,25010,250
								
								1590207448FC2ISR TACTICAL DATA LINK1,4311,431
								
								1600207449FCOMMAND AND CONTROL (C2)
					 CONSTELLATION7,3297,329
								
								1610207452FDCAPES15,08115,081
								
								1620207581FJOINT SURVEILLANCE/TARGET ATTACK RADAR SYSTEM
					 (JSTARS)13,24813,248
								
								1630207590FSEEK EAGLE24,34224,342
								
								1640207601FUSAF MODELING AND SIMULATION10,44810,448
								
								1650207605FWARGAMING AND SIMULATION CENTERS5,5125,512
								
								1660207697FDISTRIBUTED TRAINING AND EXERCISES3,3013,301
								
								1670208006FMISSION PLANNING SYSTEMS62,60562,605
								
								1690208059FCYBER COMMAND ACTIVITIES68,09968,099
								
								1700208087FAF OFFENSIVE CYBERSPACE OPERATIONS14,04714,047
								
								1710208088FAF DEFENSIVE CYBERSPACE OPERATIONS5,8535,853
								
								1790301400FSPACE SUPERIORITY INTELLIGENCE12,19712,197
								
								1800302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER
					 (NAOC)18,26718,267
								
								1810303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK
					 (MEECN)36,28836,288
								
								1820303140FINFORMATION SYSTEMS SECURITY PROGRAM90,23190,231
								
								1830303141FGLOBAL COMBAT SUPPORT SYSTEM725725
								
								1850303601FMILSATCOM TERMINALS140,170140,170
								
								1870304260FAIRBORNE SIGINT ENTERPRISE117,110117,110
								
								1900305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,4304,430
								
								1910305103FCYBER SECURITY INITIATIVE2,0482,048
								
								1920305105FDOD CYBER CRIME CENTER288288
								
								1930305110FSATELLITE CONTROL NETWORK (SPACE)35,69835,698
								
								1940305111FWEATHER SERVICE24,66724,667
								
								1950305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM
					 (ATCALS)35,67435,674
								
								1960305116FAERIAL TARGETS21,18621,186
								
								1990305128FSECURITY AND INVESTIGATIVE
					 ACTIVITIES195195
								
								2000305145FARMS CONTROL IMPLEMENTATION1,4301,430
								
								2010305146FDEFENSE JOINT COUNTERINTELLIGENCE
					 ACTIVITIES330330
								
								2060305173FSPACE AND MISSILE TEST AND EVALUATION
					 CENTER3,6963,696
								
								2070305174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY
					 DEVELOPMENT2,4692,469
								
								2080305179FINTEGRATED BROADCAST SERVICE (IBS)8,2898,289
								
								2090305182FSPACELIFT RANGE SYSTEM (SPACE)13,34513,345
								
								2110305202FDRAGON U–218,70018,700
								
								2120305205FENDURANCE UNMANNED AERIAL VEHICLES3,0003,000
								
								2130305206FAIRBORNE RECONNAISSANCE SYSTEMS37,82837,828
								
								2140305207FMANNED RECONNAISSANCE SYSTEMS13,49113,491
								
								2150305208FDISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS7,4987,498
								
								2160305219FMQ–1 PREDATOR A UAV3,3263,326
								
								2170305220FRQ–4 UAV134,406134,406
								
								2180305221FNETWORK-CENTRIC COLLABORATIVE
					 TARGETING7,4137,413
								
								2190305236FCOMMON DATA LINK (CDL)40,50340,503
								
								2200305238FNATO AGS264,134264,134
								
								2210305240FSUPPORT TO DCGS ENTERPRISE23,01623,016
								
								2220305265FGPS III SPACE SEGMENT221,276221,276
								
								2230305614FJSPOC MISSION SYSTEM58,52358,523
								
								2240305881FRAPID CYBER ACQUISITION2,2182,218
								
								2260305913FNUDET DETECTION SYSTEM (SPACE)50,54750,547
								
								2270305940FSPACE SITUATION AWARENESS OPERATIONS18,80718,807
								
								2290308699FSHARED EARLY WARNING (SEW)1,0791,079
								
								2300401115FC–130 AIRLIFT SQUADRON40026,400
								
								 C–130H Propulsion
					 System Propeller Upgrades[26,000]
								
								2310401119FC–5 AIRLIFT SQUADRONS (IF)61,49261,492
								
								2320401130FC–17 AIRCRAFT (IF)109,134109,134
								
								2330401132FC–130J PROGRAM22,44322,443
								
								2340401134FLARGE AIRCRAFT IR COUNTERMEASURES
					 (LAIRCM)4,1164,116
								
								2380401314FOPERATIONAL SUPPORT AIRLIFT44,55344,553
								
								2390408011FSPECIAL TACTICS / COMBAT CONTROL6,2136,213
								
								2400702207FDEPOT MAINTENANCE (NON-IF)1,6051,605
								
								2420708610FLOGISTICS INFORMATION TECHNOLOGY
					 (LOGIT)95,23895,238
								
								2430708611FSUPPORT SYSTEMS DEVELOPMENT10,92510,925
								
								2440804743FOTHER FLIGHT TRAINING1,3471,347
								
								2450808716FOTHER PERSONNEL ACTIVITIES6565
								
								2460901202FJOINT PERSONNEL RECOVERY AGENCY1,0831,083
								
								2470901218FCIVILIAN COMPENSATION PROGRAM1,5771,577
								
								2480901220FPERSONNEL ADMINISTRATION5,9905,990
								
								2490901226FAIR FORCE STUDIES AND ANALYSIS
					 AGENCY786786
								
								2500901279FFACILITIES OPERATION—ADMINISTRATIVE654654
								
								2510901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS
					 DEVELOPMENT135,735135,735
								
								252A9999999999CLASSIFIED PROGRAMS11,874,52811,894,528
								
								 Program
					 Increase[20,000]
								
								 SUBTOTAL
					 OPERATIONAL SYSTEMS DEVELOPMENT16,297,54216,343,542
								
								
								
								 TOTAL
					 RESEARCH, DEVELOPMENT, TEST & EVAL, AF25,702,94625,778,946
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, DW
								
								BASIC
					 RESEARCH
								
								0010601000BRDTRA BASIC RESEARCH
					 INITIATIVE45,83745,837
								
								0020601101EDEFENSE RESEARCH SCIENCES315,033315,033
								
								0030601110D8ZBASIC RESEARCH INITIATIVES11,17111,171
								
								0040601117EBASIC OPERATIONAL MEDICAL RESEARCH
					 SCIENCE49,50049,500
								
								0050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM84,27189,271
								
								 Restore PK–12
					 funding[5,000]
								
								0060601228D8ZHISTORICALLY BLACK COLLEGES AND
					 UNIVERSITIES/MINORITY INSTITUTIONS30,89535,895
								
								 Program
					 increase[5,000]
								
								0070601384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM51,42651,426
								
								 SUBTOTAL
					 BASIC RESEARCH588,133598,133
								
								
								
								APPLIED
					 RESEARCH
								
								0080602000D8ZJOINT MUNITIONS TECHNOLOGY20,06513,565
								
								 Decrease to
					 insensitive munitions program[–6,500]
								
								0090602115EBIOMEDICAL TECHNOLOGY114,790114,790
								
								0110602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM46,87546,875
								
								0130602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T
					 PRIORITIES45,00045,000
								
								0140602303EINFORMATION & COMMUNICATIONS
					 TECHNOLOGY413,260413,260
								
								0150602304ECOGNITIVE COMPUTING SYSTEMS16,33016,330
								
								0170602383EBIOLOGICAL WARFARE DEFENSE24,53724,537
								
								0180602384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM227,065217,065
								
								 Program
					 decrease[–10,000]
								
								0200602668D8ZCYBER SECURITY RESEARCH18,90818,908
								
								0220602702ETACTICAL TECHNOLOGY225,977225,977
								
								0230602715EMATERIALS AND BIOLOGICAL TECHNOLOGY166,654166,654
								
								0240602716EELECTRONICS TECHNOLOGY243,469243,469
								
								0250602718BRWEAPONS OF MASS DESTRUCTION DEFEAT
					 TECHNOLOGIES175,282175,282
								
								0260602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED
					 RESEARCH11,10711,107
								
								0271160401BBSPECIAL OPERATIONS TECHNOLOGY
					 DEVELOPMENT29,24629,246
								
								 SUBTOTAL
					 APPLIED RESEARCH1,778,5651,762,065
								
								
								
								ADVANCED TECHNOLOGY
					 DEVELOPMENT
								
								0280603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY26,64626,646
								
								0290603121D8ZSO/LIC ADVANCED DEVELOPMENT19,42019,920
								
								 Program increase
					 for future information operations strategy[500]
								
								0300603122D8ZCOMBATING TERRORISM TECHNOLOGY
					 SUPPORT77,79277,792
								
								0310603160BRCOUNTERPROLIFERATION
					 INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT274,033274,033
								
								0320603175CBALLISTIC MISSILE DEFENSE TECHNOLOGY309,203239,203
								
								 Decrease in funding
					 of Common Kill Vehicle Technology Program[–70,000]
								
								0340603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY
					 DEVELOPMENT19,30519,305
								
								0350603264SAGILE TRANSPORTATION FOR THE 21ST CENTURY
					 (AT21)—THEATER CAPABILITY7,5657,565
								
								0360603274CSPECIAL PROGRAM—MDA TECHNOLOGY40,42640,426
								
								0370603286EADVANCED AEROSPACE SYSTEMS149,804149,804
								
								0380603287ESPACE PROGRAMS AND TECHNOLOGY172,546172,546
								
								0390603384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM—ADVANCED DEVELOPMENT170,847170,847
								
								0400603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY9,0099,009
								
								0410603648D8ZJOINT CAPABILITY TECHNOLOGY
					 DEMONSTRATIONS174,428167,428
								
								 Decrease to
					 Strategic Capabilities Office efforts[–7,000]
								
								0420603662D8ZNETWORKED COMMUNICATIONS
					 CAPABILITIES20,00020,000
								
								0450603668D8ZCYBER SECURITY ADVANCED RESEARCH19,66819,668
								
								0470603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY
					 PROGRAM34,04134,041
								
								0480603699D8ZEMERGING CAPABILITIES TECHNOLOGY
					 DEVELOPMENT61,97153,971
								
								 Decrease to
					 Strategic Capabilities Office efforts[–8,000]
								
								0500603712SGENERIC LOGISTICS R&D TECHNOLOGY
					 DEMONSTRATIONS20,00020,000
								
								0510603713SDEPLOYMENT AND DISTRIBUTION ENTERPRISE
					 TECHNOLOGY30,25630,256
								
								0520603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH
					 PROGRAM72,32472,324
								
								0530603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND
					 SUPPORT82,70082,700
								
								0540603727D8ZJOINT WARFIGHTING PROGRAM8,4318,431
								
								0550603739EADVANCED ELECTRONICS TECHNOLOGIES117,080117,080
								
								0570603760ECOMMAND, CONTROL AND COMMUNICATIONS
					 SYSTEMS239,078239,078
								
								0590603766ENETWORK-CENTRIC WARFARE TECHNOLOGY259,006259,006
								
								0600603767ESENSOR TECHNOLOGY286,364286,364
								
								0610603769SEDISTRIBUTED LEARNING ADVANCED
					 TECHNOLOGY DEVELOPMENT12,11612,116
								
								0620603781D8ZSOFTWARE ENGINEERING INSTITUTE19,00819,008
								
								0630603826D8ZQUICK REACTION SPECIAL PROJECTS78,53278,532
								
								0650603828JJOINT EXPERIMENTATION12,66712,667
								
								0660603832D8ZDOD MODELING AND SIMULATION MANAGEMENT
					 OFFICE41,37041,370
								
								0690603941D8ZTEST & EVALUATION SCIENCE &
					 TECHNOLOGY92,50892,508
								
								0700604055D8ZOPERATIONAL ENERGY CAPABILITY
					 IMPROVEMENT52,00160,001
								
								 Operational Energy
					 Capability Improvement Fund[8,000]
								
								0710303310D8ZCWMD SYSTEMS52,05352,053
								
								0721160402BBSPECIAL OPERATIONS ADVANCED
					 TECHNOLOGY DEVELOPMENT46,80946,809
								
								 SUBTOTAL
					 ADVANCED TECHNOLOGY DEVELOPMENT3,109,0073,032,507
								
								
								
								ADVANCED COMPONENT
					 DEVELOPMENT AND PROTOTYPES
								
								0750603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY
					 EQUIPMENT RDT&E ADC&P63,64163,641
								
								0760603527D8ZRETRACT LARCH19,15219,152
								
								0770603600D8ZWALKOFF70,76370,763
								
								0790603714D8ZADVANCED SENSORS APPLICATION PROGRAM17,23017,230
								
								0800603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION
					 PROGRAM71,45371,453
								
								0810603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE
					 SEGMENT268,990268,990
								
								0820603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE
					 SEGMENT1,033,9031,174,303
								
								 Planning and Design
					 (35% to 100% design)[50,000]
								
								 RDT&E Ground
					 Systems Development[70,000]
								
								 RDT&E Site
					 Activities, including EIS[20,400]
								
								082A0603XXXCCOMMON KILL VEHICLE TECHNOLOGY AND CAPABILITY
					 DEVELOPMENT PROGRAM070,000
								
								 Common Kill Vehicle
					 Technology Program[70,000]
								
								0830603884BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM—DEM/VAL196,237196,237
								
								0840603884CBALLISTIC MISSILE DEFENSE SENSORS315,183315,183
								
								0860603890CBMD ENABLING PROGRAMS377,605377,605
								
								0870603891CSPECIAL PROGRAMS—MDA286,613286,613
								
								0880603892CAEGIS BMD937,056937,056
								
								0890603893CSPACE TRACKING & SURVEILLANCE
					 SYSTEM44,94744,947
								
								0900603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE
					 PROGRAMS6,5156,515
								
								0910603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL,
					 BATTLE MANAGEMENT AND COMMUNICATI418,355418,355
								
								0920603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER
					 SUPPORT47,41947,419
								
								0930603904CMISSILE DEFENSE INTEGRATION & OPERATIONS
					 CENTER (MDIOC)52,13152,131
								
								0940603906CREGARDING TRENCH13,86413,864
								
								0950603907CSEA BASED X-BAND RADAR (SBX)44,47844,478
								
								0960603913CISRAELI COOPERATIVE PROGRAMS95,782283,782
								
								 Development of
					 increased capabilities for Iron Dome[15,000]
								
								 Increase Israeli
					 Cooperative Programs[173,000]
								
								0970603914CBALLISTIC MISSILE DEFENSE TEST375,866375,866
								
								0980603915CBALLISTIC MISSILE DEFENSE TARGETS495,257495,257
								
								0990603920D8ZHUMANITARIAN DEMINING11,70411,704
								
								1000603923D8ZCOALITION WARFARE9,8429,842
								
								1010604016D8ZDEPARTMENT OF DEFENSE CORROSION
					 PROGRAM3,31213,312
								
								 Corrosion
					 Prevention, Control, and Mitigation[10,000]
								
								1020604250D8ZADVANCED INNOVATIVE TECHNOLOGIES130,00025,000
								
								 Decrease to SCO
					 efforts[–105,000]
								
								1030604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT
					 SYSTEM (UAS) COMMON DEVELOPMENT8,3008,300
								
								1040604445JWIDE AREA SURVEILLANCE30,00030,000
								
								1060604775D8ZDEFENSE RAPID INNOVATION PROGRAM0250,000
								
								 Rapid Innovation
					 Program[250,000]
								
								1080604787JJOINT SYSTEMS INTEGRATION7,4027,402
								
								1100604828JJOINT FIRES INTEGRATION AND INTEROPERABILITY
					 TEAM7,5067,506
								
								1110604880CLAND-BASED SM–3 (LBSM3)129,374129,374
								
								1120604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT308,522308,522
								
								1150303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET)
					 PROGRAM3,1693,169
								
								1160305103CCYBER SECURITY INITIATIVE946946
								
								 SUBTOTAL
					 ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES5,902,5176,455,917
								
								
								
								SYSTEM DEVELOPMENT
					 AND DEMONSTRATION
								
								1180604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY
					 EQUIPMENT RDT&E SDD8,1558,155
								
								1190604165D8ZPROMPT GLOBAL STRIKE CAPABILITY
					 DEVELOPMENT65,44065,440
								
								1200604384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM—EMD451,306451,306
								
								1220604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE
					 (AITS-JPO)29,13829,138
								
								1230604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM
					 (JTIDS)19,47519,475
								
								1240605000BRWEAPONS OF MASS DESTRUCTION DEFEAT
					 CAPABILITIES12,90112,901
								
								1250605013BLINFORMATION TECHNOLOGY
					 DEVELOPMENT13,81213,812
								
								1260605021SEHOMELAND PERSONNEL SECURITY
					 INITIATIVE386386
								
								1270605022D8ZDEFENSE EXPORTABILITY PROGRAM3,7633,763
								
								1280605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES6,7886,788
								
								1290605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND
					 DEMONSTRATION27,91727,917
								
								1300605075D8ZDCMO POLICY AND INTEGRATION22,29722,297
								
								1310605080SDEFENSE AGENCY INTIATIVES (DAI)—FINANCIAL
					 SYSTEM51,68951,689
								
								1320605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT
					 CAPABILITIES6,1846,184
								
								1330303141KGLOBAL COMBAT SUPPORT SYSTEM12,08312,083
								
								1340305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT
					 (EEIM)3,3023,302
								
								 SUBTOTAL
					 SYSTEM DEVELOPMENT AND DEMONSTRATION734,636734,636
								
								
								
								MANAGEMENT
					 SUPPORT
								
								1350604774D8ZDEFENSE READINESS REPORTING SYSTEM
					 (DRRS)6,3936,393
								
								1360604875D8ZJOINT SYSTEMS ARCHITECTURE
					 DEVELOPMENT2,4792,479
								
								1370604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT
					 (CTEIP)240,213240,213
								
								1380604942D8ZASSESSMENTS AND EVALUATIONS2,1272,127
								
								1390604943D8ZTHERMAL VICAR8,2878,287
								
								1400605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY
					 (JMETC)31,00031,000
								
								1410605104D8ZTECHNICAL STUDIES, SUPPORT AND
					 ANALYSIS24,37924,379
								
								1430605117D8ZFOREIGN MATERIEL ACQUISITION AND
					 EXPLOITATION54,31154,311
								
								1440605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE
					 ORGANIZATION (JIAMDO)47,46247,462
								
								1460605130D8ZFOREIGN COMPARATIVE TESTING12,13412,134
								
								1470605142D8ZSYSTEMS ENGINEERING44,23744,237
								
								1480605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD5,8715,871
								
								1490605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY5,0285,028
								
								1500605170D8ZSUPPORT TO NETWORKS AND INFORMATION
					 INTEGRATION6,3016,301
								
								1510605200D8ZGENERAL SUPPORT TO USD
					 (INTELLIGENCE)6,5046,504
								
								1520605384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 PROGRAM92,04692,046
								
								1580605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL
					 BUSINESS TECHNOLOGY TRANSFER (S1,8681,868
								
								1590605798D8ZDEFENSE TECHNOLOGY ANALYSIS8,3628,362
								
								1600605801KADEFENSE TECHNICAL INFORMATION CENTER
					 (DTIC)56,02456,024
								
								1610605803SER&D IN SUPPORT OF DOD ENLISTMENT,
					 TESTING AND EVALUATION6,9086,908
								
								1620605804D8ZDEVELOPMENT TEST AND EVALUATION15,45119,451
								
								 Program
					 increase[4,000]
								
								1640605898EMANAGEMENT HQ—R&D71,65971,659
								
								1650606100D8ZBUDGET AND PROGRAM ASSESSMENTS4,0834,083
								
								1670203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE
					 (DOSI)5,3065,306
								
								1680204571JJOINT STAFF ANALYTICAL SUPPORT2,0972,097
								
								1720303166JSUPPORT TO INFORMATION OPERATIONS (IO)
					 CAPABILITIES8,3948,394
								
								1750305193D8ZCYBER INTELLIGENCE7,6247,624
								
								1780804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING
					 TRANSFORMATION (CE2T2)43,24743,247
								
								1790901598CMANAGEMENT HQ—MDA37,71237,712
								
								1800901598D8WMANAGEMENT HEADQUARTERS WHS607607
								
								181A9999999999CLASSIFIED PROGRAMS54,91454,914
								
								 SUBTOTAL
					 MANAGEMENT SUPPORT913,028917,028
								
								
								
								OPERATIONAL SYSTEM
					 DEVELOPMENT
								
								1820604130VENTERPRISE SECURITY SYSTEM (ESS)7,5527,552
								
								1830605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND
					 PARTNERSHIP FOR PEACE INFORMATION MANA3,2703,270
								
								1840605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED
					 INFORMATION SYSTEM (OHASIS)287287
								
								1850607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT
					 SUPPORT14,00014,000
								
								1860607310D8ZOPERATIONAL SYSTEMS DEVELOPMENT1,9551,955
								
								1870607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT
					 INFORMATION SYSTEMS (G-TSCMIS)13,25013,250
								
								1880607384BPCHEMICAL AND BIOLOGICAL DEFENSE
					 (OPERATIONAL SYSTEMS DEVELOPMENT)13,02613,026
								
								1900607828JJOINT INTEGRATION AND
					 INTEROPERABILITY12,65212,652
								
								1910208043JPLANNING AND DECISION AID SYSTEM
					 (PDAS)3,0613,061
								
								1920208045KC4I INTEROPERABILITY72,72672,726
								
								1940301144KJOINT/ALLIED COALITION INFORMATION
					 SHARING6,5246,524
								
								2010302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE
					 SUPPORT512512
								
								2020302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND
					 INTEGRATION12,86712,867
								
								2030303126KLONG-HAUL COMMUNICATIONS—DCS36,56536,565
								
								2040303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK
					 (MEECN)13,14413,144
								
								2050303135GPUBLIC KEY INFRASTRUCTURE (PKI)1,0601,060
								
								2060303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)33,27933,279
								
								2070303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM10,67310,673
								
								2080303140GINFORMATION SYSTEMS SECURITY PROGRAM181,567179,291
								
								 Excess to
					 need[–2,276]
								
								2100303150KGLOBAL COMMAND AND CONTROL SYSTEM34,28834,288
								
								2110303153KDEFENSE SPECTRUM ORGANIZATION7,7417,741
								
								2120303170KNET-CENTRIC ENTERPRISE SERVICES
					 (NCES)3,3253,325
								
								2130303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE
					 (DMDPO)1,2461,246
								
								2140303610KTELEPORT PROGRAM5,1475,147
								
								2160304210BBSPECIAL APPLICATIONS FOR
					 CONTINGENCIES17,35217,352
								
								2200305103KCYBER SECURITY INITIATIVE3,6583,658
								
								2210305125D8ZCRITICAL INFRASTRUCTURE PROTECTION
					 (CIP)9,7529,752
								
								2250305186D8ZPOLICY R&D PROGRAMS3,2103,210
								
								2270305199D8ZNET CENTRICITY21,60221,602
								
								2300305208BBDISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS5,1955,195
								
								2330305208KDISTRIBUTED COMMON GROUND/SURFACE
					 SYSTEMS3,3483,348
								
								2350305219BBMQ–1 PREDATOR A UAV641641
								
								2380305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER
					 PROGRAM2,3382,338
								
								2390305600D8ZINTERNATIONAL INTELLIGENCE TECHNOLOGY AND
					 ARCHITECTURES4,3724,372
								
								2470708011SINDUSTRIAL PREPAREDNESS24,69124,691
								
								2480708012SLOGISTICS SUPPORT ACTIVITIES4,6594,659
								
								2490902298JMANAGEMENT HQ—OJCS3,5333,533
								
								2501105219BBMQ–9 UAV1,3141,314
								
								2541160403BBAVIATION SYSTEMS156,561156,561
								
								2561160405BBSPECIAL OPERATIONS INTELLIGENCE
					 SYSTEMS DEVELOPMENT7,7057,705
								
								2571160408BBSOF OPERATIONAL
					 ENHANCEMENTS42,62042,620
								
								2611160431BBWARRIOR SYSTEMS17,97017,970
								
								2621160432BBSPECIAL PROGRAMS7,4247,424
								
								2681160480BBSOF TACTICAL VEHICLES2,2062,206
								
								2711160483BBMARITIME SYSTEMS18,32518,325
								
								2741160489BBSOF GLOBAL VIDEO SURVEILLANCE
					 ACTIVITIES3,3043,304
								
								2751160490BBSOF OPERATIONAL ENHANCEMENTS
					 INTELLIGENCE16,02116,021
								
								275A9999999999CLASSIFIED PROGRAMS3,773,7043,773,704
								
								 SUBTOTAL
					 OPERATIONAL SYSTEM DEVELOPMENT4,641,2224,638,946
								
								
								
								 TOTAL
					 RESEARCH, DEVELOPMENT, TEST & EVAL, DW17,667,10818,139,232
								
								
								
								OPERATIONAL TEST
					 & EVAL, DEFENSE
								
								MANAGEMENT
					 SUPPORT
								
								0010605118OTEOPERATIONAL TEST AND EVALUATION75,72075,720
								
								0020605131OTELIVE FIRE TEST AND EVALUATION48,42348,423
								
								0030605814OTEOPERATIONAL TEST ACTIVITIES AND
					 ANALYSES62,15762,157
								
								 SUBTOTAL
					 MANAGEMENT SUPPORT186,300186,300
								
								
								
								 TOTAL
					 OPERATIONAL TEST & EVAL, DEFENSE186,300186,300
								
								
								
								 TOTAL
					 RESEARCH, DEVELOPMENT, TEST, AND EVALUATION67,520,23668,079,460
								
							
						
					
				4202.Research, development,
			 test, and evaluation for overseas contingency operations
					
						
							
								SEC. 4202. RESEARCH, DEVELOPMENT,
					 TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In
					 Thousands of Dollars)
								
								LineProgramElementItemFY 2014
					 RequestHouse Authorized
								
							
							
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, ARMY
								
								SYSTEM DEVELOPMENT
					 & DEMONSTRATION
								
								0870604622AFAMILY OF HEAVY TACTICAL VEHICLES7,0007,000
								
								 SUBTOTAL
					 SYSTEM DEVELOPMENT & DEMONSTRATION7,0007,000
								
								
								
								 TOTAL
					 RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY7,0007,000
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, NAVY
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								224A9999999999CLASSIFIED PROGRAMS34,42634,426
								
								 SUBTOTAL
					 OPERATIONAL SYSTEMS DEVELOPMENT34,42634,426
								
								
								
								 TOTAL
					 RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY34,42634,426
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, AF
								
								OPERATIONAL SYSTEMS
					 DEVELOPMENT
								
								252A9999999999CLASSIFIED PROGRAMS9,0009,000
								
								 SUBTOTAL
					 OPERATIONAL SYSTEMS DEVELOPMENT9,0009,000
								
								
								
								 TOTAL
					 RESEARCH, DEVELOPMENT, TEST & EVAL, AF9,0009,000
								
								
								
								RESEARCH,
					 DEVELOPMENT, TEST & EVAL, DW
								
								OPERATIONAL SYSTEM
					 DEVELOPMENT
								
								275A9999999999CLASSIFIED PROGRAMS66,20866,208
								
								 SUBTOTAL
					 OPERATIONAL SYSTEM DEVELOPMENT66,20866,208
								
								
								
								 TOTAL
					 RESEARCH, DEVELOPMENT, TEST & EVAL, DW66,20866,208
								
								
								
								 TOTAL
					 RESEARCH, DEVELOPMENT, TEST, AND EVALUATION116,634116,634
								
							
						
					
				 XLIIIOPERATION AND
			 MAINTENANCE
				4301.Operation and
			 maintenance
					
						
							
								SEC. 4301. OPERATION AND
					 MAINTENANCE(In Thousands of Dollars)
								
								LineItemFY
					 2014 RequestHouse Authorized
								
							
							
								OPERATION & MAINTENANCE,
					 ARMY
								
								OPERATING FORCES
								
								010MANEUVER UNITS888,1141,096,714
								
								 Missile Defense Deployment to
					 Guam[13,100]
								
								 Restore Army OPTEMPO to
					 90%[195,500]
								
								020MODULAR SUPPORT BRIGADES72,62472,624
								
								030ECHELONS ABOVE BRIGADE617,402617,402
								
								040THEATER LEVEL ASSETS602,262602,262
								
								050LAND FORCES OPERATIONS SUPPORT1,032,4841,032,484
								
								060AVIATION ASSETS1,287,4621,303,262
								
								 Restore Army Flying Hour Program to
					 90%[15,800]
								
								070FORCE READINESS OPERATIONS SUPPORT3,559,6563,559,656
								
								080LAND FORCES SYSTEMS READINESS454,477454,477
								
								090LAND FORCES DEPOT MAINTENANCE1,481,1561,481,156
								
								100BASE OPERATIONS SUPPORT7,278,1547,278,154
								
								110FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION2,754,7123,011,712
								
								 Realignment of Arlington National
					 Cemetary operations[–25,000]
								
								 Sustainment to 90%[282,000]
								
								120MANAGEMENT AND OPERATIONAL HQ'S425,271425,271
								
								130COMBATANT COMMANDERS CORE OPERATIONS185,064185,064
								
								170COMBATANT COMMANDERS ANCILLARY MISSIONS463,270456,594
								
								 Realignment of SOUTHCOM Information
					 Operations[3,100]
								
								 Unjustified EUCOM
					 Growth[–9,776]
								
								 SUBTOTAL OPERATING
					 FORCES21,102,10821,576,832
								
								
								
								MOBILIZATION
								
								180STRATEGIC MOBILITY360,240360,240
								
								190ARMY PREPOSITIONING STOCKS192,105192,105
								
								200INDUSTRIAL PREPAREDNESS7,1017,101
								
								 SUBTOTAL
					 MOBILIZATION559,446559,446
								
								
								
								TRAINING AND
					 RECRUITING
								
								210OFFICER ACQUISITION115,992115,992
								
								220RECRUIT TRAINING52,32352,323
								
								230ONE STATION UNIT TRAINING43,58943,589
								
								240SENIOR RESERVE OFFICERS TRAINING CORPS453,745453,745
								
								250SPECIALIZED SKILL TRAINING1,034,4951,034,495
								
								260FLIGHT TRAINING1,016,8761,016,876
								
								270PROFESSIONAL DEVELOPMENT EDUCATION186,565186,565
								
								280TRAINING SUPPORT652,514652,514
								
								290RECRUITING AND ADVERTISING485,500485,500
								
								300EXAMINING170,912170,912
								
								310OFF-DUTY AND VOLUNTARY EDUCATION251,523251,523
								
								320CIVILIAN EDUCATION AND TRAINING184,422184,422
								
								330JUNIOR ROTC181,105181,105
								
								 SUBTOTAL TRAINING AND
					 RECRUITING4,829,5614,829,561
								
								
								
								ADMIN & SRVWIDE
					 ACTIVITIES
								
								350SERVICEWIDE TRANSPORTATION690,089690,089
								
								360CENTRAL SUPPLY ACTIVITIES774,120779,120
								
								 Corrosion Prevention, Control, and
					 Mitigation[5,000]
								
								370LOGISTIC SUPPORT ACTIVITIES651,765651,765
								
								380AMMUNITION MANAGEMENT453,051453,051
								
								390ADMINISTRATION487,737487,737
								
								400SERVICEWIDE COMMUNICATIONS1,563,1151,563,115
								
								410MANPOWER MANAGEMENT326,853326,853
								
								420OTHER PERSONNEL SUPPORT234,364234,364
								
								430OTHER SERVICE SUPPORT1,212,0911,212,091
								
								440ARMY CLAIMS ACTIVITIES243,540243,540
								
								450REAL ESTATE MANAGEMENT241,101241,101
								
								460BASE OPERATIONS SUPPORT226,291226,291
								
								470SUPPORT OF NATO OPERATIONS426,651457,851
								
								 Realignment of NATO Special
					 Operations Headquarters from O&M Defense-wide[31,200]
								
								480MISC. SUPPORT OF OTHER NATIONS27,24824,148
								
								 Realignment of SOUTHCOM Information
					 Operations[–3,100]
								
								525CLASSIFIED PROGRAMS1,023,9461,023,946
								
								 SUBTOTAL ADMIN & SRVWIDE
					 ACTIVITIES8,581,9628,615,062
								
								
								
								UNDISTRIBUTED
								
								530UNDISTRIBUTED0–740,300
								
								 Average civilian end strength above
					 projection[–284,300]
								
								 Unobligated balances[–456,000]
								
								 SUBTOTAL
					 UNDISTRIBUTED0–740,300
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, ARMY35,073,07734,840,601
								
								
								
								OPERATION & MAINTENANCE, ARMY
					 RES
								
								OPERATING FORCES
								
								010MANEUVER UNITS1,6211,621
								
								020MODULAR SUPPORT BRIGADES24,42924,429
								
								030ECHELONS ABOVE BRIGADE657,099657,099
								
								040THEATER LEVEL ASSETS122,485122,485
								
								050LAND FORCES OPERATIONS SUPPORT584,058584,058
								
								060AVIATION ASSETS79,38079,380
								
								070FORCE READINESS OPERATIONS SUPPORT471,616471,616
								
								080LAND FORCES SYSTEMS READINESS74,24374,243
								
								090LAND FORCES DEPOT MAINTENANCE70,89470,894
								
								100BASE OPERATIONS SUPPORT569,801569,801
								
								110FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION294,145323,245
								
								 Sustainment to 90%[29,100]
								
								120MANAGEMENT AND OPERATIONAL HQ'S51,85351,853
								
								 SUBTOTAL OPERATING
					 FORCES3,001,6243,030,724
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								130SERVICEWIDE TRANSPORTATION10,73510,735
								
								140ADMINISTRATION24,19724,197
								
								150SERVICEWIDE COMMUNICATIONS10,30410,304
								
								160MANPOWER MANAGEMENT10,31910,319
								
								170RECRUITING AND ADVERTISING37,85737,857
								
								 SUBTOTAL ADMIN & SRVWD
					 ACTIVITIES93,41293,412
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, ARMY RES3,095,0363,124,136
								
								
								
								OPERATION & MAINTENANCE,
					 ARNG
								
								OPERATING FORCES
								
								010MANEUVER UNITS800,880800,880
								
								020MODULAR SUPPORT BRIGADES178,650178,650
								
								030ECHELONS ABOVE BRIGADE771,503771,503
								
								040THEATER LEVEL ASSETS98,69998,699
								
								050LAND FORCES OPERATIONS SUPPORT38,77938,779
								
								060AVIATION ASSETS922,503922,503
								
								070FORCE READINESS OPERATIONS SUPPORT761,056761,056
								
								080LAND FORCES SYSTEMS READINESS62,97162,971
								
								090LAND FORCES DEPOT MAINTENANCE233,105233,105
								
								100BASE OPERATIONS SUPPORT1,019,0591,019,059
								
								110FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION712,139786,339
								
								 Sustainment to 90%[74,200]
								
								120MANAGEMENT AND OPERATIONAL HQ'S1,013,7151,013,715
								
								 SUBTOTAL OPERATING
					 FORCES6,613,0596,687,259
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								130SERVICEWIDE TRANSPORTATION10,81210,812
								
								140REAL ESTATE MANAGEMENT1,5511,551
								
								150ADMINISTRATION78,28478,284
								
								160SERVICEWIDE COMMUNICATIONS46,99546,995
								
								170MANPOWER MANAGEMENT6,3906,390
								
								180RECRUITING AND ADVERTISING297,105297,105
								
								 SUBTOTAL ADMIN & SRVWD
					 ACTIVITIES441,137441,137
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, ARNG7,054,1967,128,396
								
								
								
								OPERATION & MAINTENANCE,
					 NAVY
								
								OPERATING FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS4,952,5224,952,522
								
								020FLEET AIR TRAINING1,826,4041,826,404
								
								030AVIATION TECHNICAL DATA & ENGINEERING SERVICES38,63938,639
								
								040AIR OPERATIONS AND SAFETY SUPPORT90,03090,030
								
								050AIR SYSTEMS SUPPORT362,700362,700
								
								060AIRCRAFT DEPOT MAINTENANCE915,881915,881
								
								070AIRCRAFT DEPOT OPERATIONS SUPPORT35,83835,838
								
								080AVIATION LOGISTICS379,914448,414
								
								 CLS for AVN Logistics[68,500]
								
								090MISSION AND OTHER SHIP OPERATIONS3,884,8363,884,836
								
								100SHIP OPERATIONS SUPPORT & TRAINING734,852734,852
								
								110SHIP DEPOT MAINTENANCE5,191,5115,191,511
								
								120SHIP DEPOT OPERATIONS SUPPORT1,351,2741,351,274
								
								130COMBAT COMMUNICATIONS701,316691,722
								
								 New START treaty implementation,
					 excluding verification and inspection activities[–9,594]
								
								140ELECTRONIC WARFARE97,71097,710
								
								150SPACE SYSTEMS AND SURVEILLANCE172,330172,330
								
								160WARFARE TACTICS454,682454,682
								
								170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY328,406328,406
								
								180COMBAT SUPPORT FORCES946,429946,429
								
								190EQUIPMENT MAINTENANCE142,249148,249
								
								 Corrosion Prevention, Control, and
					 Mitigation[6,000]
								
								200DEPOT OPERATIONS SUPPORT2,6032,603
								
								210COMBATANT COMMANDERS CORE OPERATIONS102,970102,970
								
								220COMBATANT COMMANDERS DIRECT MISSION SUPPORT199,128199,128
								
								230CRUISE MISSILE92,67192,671
								
								240FLEET BALLISTIC MISSILE1,193,1881,193,188
								
								250IN-SERVICE WEAPONS SYSTEMS SUPPORT105,985105,985
								
								260WEAPONS MAINTENANCE532,627532,627
								
								270OTHER WEAPON SYSTEMS SUPPORT304,160304,160
								
								280ENTERPRISE INFORMATION1,011,5281,011,528
								
								290SUSTAINMENT, RESTORATION AND MODERNIZATION1,996,8212,182,021
								
								 Sustainment to 90%[185,200]
								
								300BASE OPERATING SUPPORT4,460,9184,460,918
								
								 SUBTOTAL OPERATING
					 FORCES32,610,12232,860,228
								
								
								
								MOBILIZATION
								
								310SHIP PREPOSITIONING AND SURGE331,576331,576
								
								320AIRCRAFT ACTIVATIONS/INACTIVATIONS6,6386,638
								
								330SHIP ACTIVATIONS/INACTIVATIONS222,752222,752
								
								340EXPEDITIONARY HEALTH SERVICES SYSTEMS73,31073,310
								
								350INDUSTRIAL READINESS2,6752,675
								
								360COAST GUARD SUPPORT23,79423,794
								
								 SUBTOTAL
					 MOBILIZATION660,745660,745
								
								
								
								TRAINING AND
					 RECRUITING
								
								370OFFICER ACQUISITION148,516148,516
								
								380RECRUIT TRAINING9,3849,384
								
								390RESERVE OFFICERS TRAINING CORPS139,876139,876
								
								400SPECIALIZED SKILL TRAINING630,069630,069
								
								410FLIGHT TRAINING9,2949,294
								
								420PROFESSIONAL DEVELOPMENT EDUCATION169,082169,082
								
								430TRAINING SUPPORT164,368164,368
								
								440RECRUITING AND ADVERTISING241,733242,833
								
								 Naval Sea Cadets[1,100]
								
								450OFF-DUTY AND VOLUNTARY EDUCATION139,815139,815
								
								460CIVILIAN EDUCATION AND TRAINING94,63294,632
								
								470JUNIOR ROTC51,37351,373
								
								 SUBTOTAL TRAINING AND
					 RECRUITING1,798,1421,799,242
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								480ADMINISTRATION886,088886,088
								
								490EXTERNAL RELATIONS13,13113,131
								
								500CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT115,742115,742
								
								510MILITARY MANPOWER AND PERSONNEL MANAGEMENT382,150382,150
								
								520OTHER PERSONNEL SUPPORT268,403268,403
								
								530SERVICEWIDE COMMUNICATIONS317,293317,293
								
								550SERVICEWIDE TRANSPORTATION207,128207,128
								
								570PLANNING, ENGINEERING AND DESIGN295,855295,855
								
								580ACQUISITION AND PROGRAM MANAGEMENT1,140,4841,140,484
								
								590HULL, MECHANICAL AND ELECTRICAL SUPPORT52,87352,873
								
								600COMBAT/WEAPONS SYSTEMS27,58727,587
								
								610SPACE AND ELECTRONIC WARFARE SYSTEMS75,72875,728
								
								620NAVAL INVESTIGATIVE SERVICE543,026543,026
								
								680INTERNATIONAL HEADQUARTERS AND AGENCIES4,9654,965
								
								705CLASSIFIED PROGRAMS545,775545,775
								
								 SUBTOTAL ADMIN & SRVWD
					 ACTIVITIES4,876,2284,876,228
								
								
								
								UNDISTRIBUTED
								
								710UNDISTRIBUTED0–278,200
								
								 Average civilian end strength above
					 projection[–38,500]
								
								 Unobligated balances[–239,700]
								
								 SUBTOTAL
					 UNDISTRIBUTED0–278,200
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, NAVY39,945,23739,918,243
								
								
								
								OPERATION & MAINTENANCE, MARINE
					 CORPS
								
								OPERATING FORCES
								
								010OPERATIONAL FORCES837,012902,012
								
								 Crisis Response Force[30,000]
								
								 Marine Security Guard[35,000]
								
								020FIELD LOGISTICS894,555898,555
								
								 Corrosion Prevention, Control, and
					 Mitigation[4,000]
								
								030DEPOT MAINTENANCE223,337221,337
								
								 Unjustified Growth HUMVEE
					 Modifications[–2,000]
								
								040MARITIME PREPOSITIONING97,87897,878
								
								050SUSTAINMENT, RESTORATION & MODERNIZATION774,619781,719
								
								 Sustainment to 90%[7,100]
								
								060BASE OPERATING SUPPORT2,166,6612,166,661
								
								 SUBTOTAL OPERATING
					 FORCES4,994,0625,068,162
								
								
								
								TRAINING AND
					 RECRUITING
								
								070RECRUIT TRAINING17,69317,693
								
								080OFFICER ACQUISITION896896
								
								090SPECIALIZED SKILL TRAINING100,806100,806
								
								100PROFESSIONAL DEVELOPMENT EDUCATION46,92846,928
								
								110TRAINING SUPPORT356,426356,426
								
								120RECRUITING AND ADVERTISING179,747179,747
								
								130OFF-DUTY AND VOLUNTARY EDUCATION52,25552,255
								
								140JUNIOR ROTC23,13823,138
								
								 SUBTOTAL TRAINING AND
					 RECRUITING777,889777,889
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								150SERVICEWIDE TRANSPORTATION43,81643,816
								
								160ADMINISTRATION305,107305,107
								
								180ACQUISITION AND PROGRAM MANAGEMENT87,50087,500
								
								185CLASSIFIED PROGRAMS46,27646,276
								
								 SUBTOTAL ADMIN & SRVWD
					 ACTIVITIES482,699482,699
								
								
								
								UNDISTRIBUTED
								
								190UNDISTRIBUTED0–50,000
								
								 Unobligated balances[–50,000]
								
								 SUBTOTAL
					 UNDISTRIBUTED0–50,000
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, MARINE CORPS6,254,6506,278,750
								
								
								
								OPERATION & MAINTENANCE, NAVY
					 RES
								
								OPERATING FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS586,620586,620
								
								020INTERMEDIATE MAINTENANCE7,0087,008
								
								040AIRCRAFT DEPOT MAINTENANCE100,657100,657
								
								050AIRCRAFT DEPOT OPERATIONS SUPPORT305305
								
								060AVIATION LOGISTICS3,9273,927
								
								070MISSION AND OTHER SHIP OPERATIONS75,93375,933
								
								080SHIP OPERATIONS SUPPORT & TRAINING601601
								
								090SHIP DEPOT MAINTENANCE44,36444,364
								
								100COMBAT COMMUNICATIONS15,47715,477
								
								110COMBAT SUPPORT FORCES115,608115,608
								
								120WEAPONS MAINTENANCE1,9671,967
								
								130ENTERPRISE INFORMATION43,72643,726
								
								140SUSTAINMENT, RESTORATION AND MODERNIZATION69,01174,011
								
								 Sustainment to 90%[5,000]
								
								150BASE OPERATING SUPPORT109,604109,604
								
								 SUBTOTAL OPERATING
					 FORCES1,174,8081,179,808
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								160ADMINISTRATION2,9052,905
								
								170MILITARY MANPOWER AND PERSONNEL MANAGEMENT14,42514,425
								
								180SERVICEWIDE COMMUNICATIONS2,4852,485
								
								190ACQUISITION AND PROGRAM MANAGEMENT3,1293,129
								
								 SUBTOTAL ADMIN & SRVWD
					 ACTIVITIES22,94422,944
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, NAVY RES1,197,7521,202,752
								
								
								
								OPERATION & MAINTENANCE, MC
					 RESERVE
								
								OPERATING FORCES
								
								010OPERATING FORCES96,24496,244
								
								020DEPOT MAINTENANCE17,58119,081
								
								 Restore Critical Depot
					 Maintenance[1,500]
								
								030SUSTAINMENT, RESTORATION AND MODERNIZATION32,43832,738
								
								 Sustainment to 90%[300]
								
								040BASE OPERATING SUPPORT95,25995,259
								
								 SUBTOTAL OPERATING
					 FORCES241,522243,322
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								050SERVICEWIDE TRANSPORTATION894894
								
								060ADMINISTRATION11,74311,743
								
								070RECRUITING AND ADVERTISING9,1589,158
								
								 SUBTOTAL ADMIN & SRVWD
					 ACTIVITIES21,79521,795
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, MC RESERVE263,317265,117
								
								
								
								OPERATION & MAINTENANCE, AIR
					 FORCE
								
								OPERATING FORCES
								
								010PRIMARY COMBAT FORCES3,295,8143,295,814
								
								020COMBAT ENHANCEMENT FORCES1,875,0951,875,095
								
								030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,559,1091,559,109
								
								040DEPOT MAINTENANCE5,956,3045,961,304
								
								 Corrosion Prevention, Control, and
					 Mitigation[5,000]
								
								050FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION1,834,4242,224,454
								
								 Restoration, Modernization, and
					 Demolition project shortfalls[12,000]
								
								 Restoration, Modernization, and
					 Demolition project shortfalls[5,730]
								
								 Restoration, Modernization, and
					 Demolition project shortfalls[152,800]
								
								 Sustainment to 90%[219,500]
								
								060BASE SUPPORT2,779,8112,779,811
								
								070GLOBAL C3I AND EARLY WARNING913,841913,841
								
								080OTHER COMBAT OPS SPT PROGRAMS916,837916,837
								
								100TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES720,349720,349
								
								110LAUNCH FACILITIES305,275305,275
								
								120SPACE CONTROL SYSTEMS433,658433,658
								
								130COMBATANT COMMANDERS DIRECT MISSION SUPPORT1,146,0161,147,116
								
								 NORTHCOM VOICE program[1,100]
								
								140COMBATANT COMMANDERS CORE OPERATIONS231,830231,830
								
								 SUBTOTAL OPERATING
					 FORCES21,968,36322,364,493
								
								
								
								MOBILIZATION
								
								150AIRLIFT OPERATIONS2,015,9022,015,902
								
								160MOBILIZATION PREPAREDNESS147,216147,216
								
								170DEPOT MAINTENANCE1,556,2321,556,232
								
								180FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION167,402167,402
								
								190BASE SUPPORT707,040707,040
								
								 SUBTOTAL
					 MOBILIZATION4,593,7924,593,792
								
								
								
								TRAINING AND
					 RECRUITING
								
								200OFFICER ACQUISITION102,334102,334
								
								210RECRUIT TRAINING17,73317,733
								
								220RESERVE OFFICERS TRAINING CORPS (ROTC)94,60094,600
								
								230FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION217,011217,011
								
								240BASE SUPPORT800,327800,327
								
								250SPECIALIZED SKILL TRAINING399,364399,364
								
								260FLIGHT TRAINING792,275792,275
								
								270PROFESSIONAL DEVELOPMENT EDUCATION248,958248,958
								
								280TRAINING SUPPORT106,741106,741
								
								290DEPOT MAINTENANCE319,331319,331
								
								300RECRUITING AND ADVERTISING122,736122,736
								
								310EXAMINING3,6793,679
								
								320OFF-DUTY AND VOLUNTARY EDUCATION137,255137,255
								
								330CIVILIAN EDUCATION AND TRAINING176,153176,153
								
								340JUNIOR ROTC67,01867,018
								
								 SUBTOTAL TRAINING AND
					 RECRUITING3,605,5153,605,515
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								350LOGISTICS OPERATIONS1,103,6841,103,684
								
								360TECHNICAL SUPPORT ACTIVITIES919,923919,923
								
								370DEPOT MAINTENANCE56,60152,601
								
								 Heavy bomber eliminations related to
					 New START treaty implementation[–400]
								
								 ICBM reductions related to New START
					 implementation[–3,600]
								
								380FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION281,061281,061
								
								390BASE SUPPORT1,203,3051,203,305
								
								400ADMINISTRATION593,865593,865
								
								410SERVICEWIDE COMMUNICATIONS574,609574,609
								
								420OTHER SERVICEWIDE ACTIVITIES1,028,6001,013,200
								
								 De-MIRVing ICBMs related to New START
					 treaty implementation[–700]
								
								 ICBM eliminations and Environmental
					 Impact Study related to New START treaty implementation[–14,700]
								
								430CIVIL AIR PATROL24,72024,720
								
								460INTERNATIONAL SUPPORT89,00889,008
								
								465CLASSIFIED PROGRAMS1,227,7961,222,996
								
								 Classified Adjustment[–4,800]
								
								 SUBTOTAL ADMIN & SRVWD
					 ACTIVITIES7,103,1727,078,972
								
								
								
								UNDISTRIBUTED
								
								470UNDISTRIBUTED0–205,100
								
								 Average civilian end strength above
					 projection[–18,700]
								
								 Unobligated balances[–186,400]
								
								 SUBTOTAL
					 UNDISTRIBUTED0–205,100
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, AIR FORCE37,270,84237,437,672
								
								
								
								OPERATION & MAINTENANCE, AF
					 RESERVE
								
								OPERATING FORCES
								
								010PRIMARY COMBAT FORCES1,857,9511,857,951
								
								020MISSION SUPPORT OPERATIONS224,462224,462
								
								030DEPOT MAINTENANCE521,182521,182
								
								040FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION89,70498,804
								
								 Sustainment to 90%[9,100]
								
								050BASE SUPPORT360,836360,836
								
								 SUBTOTAL OPERATING
					 FORCES3,054,1353,063,235
								
								
								
								ADMINISTRATION AND SERVICEWIDE
					 ACTIVITIES
								
								060ADMINISTRATION64,36264,362
								
								070RECRUITING AND ADVERTISING15,05615,056
								
								080MILITARY MANPOWER AND PERS MGMT (ARPC)23,61723,617
								
								090OTHER PERS SUPPORT (DISABILITY COMP)6,6186,618
								
								100AUDIOVISUAL819819
								
								 SUBTOTAL ADMINISTRATION AND
					 SERVICEWIDE ACTIVITIES110,472110,472
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, AF RESERVE3,164,6073,173,707
								
								
								
								OPERATION & MAINTENANCE,
					 ANG
								
								OPERATING FORCES
								
								010AIRCRAFT OPERATIONS3,371,8713,371,871
								
								020MISSION SUPPORT OPERATIONS720,305720,305
								
								030DEPOT MAINTENANCE1,514,8701,514,870
								
								040FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION296,953323,853
								
								 Sustainment to 90%[26,900]
								
								050BASE SUPPORT597,303597,303
								
								 SUBTOTAL OPERATING
					 FORCES6,501,3026,528,202
								
								
								
								ADMINISTRATION AND SERVICE-WIDE
					 ACTIVITIES
								
								060ADMINISTRATION32,11732,117
								
								070RECRUITING AND ADVERTISING32,58532,585
								
								 SUBTOTAL ADMINISTRATION AND
					 SERVICE-WIDE ACTIVITIES64,70264,702
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, ANG6,566,0046,592,904
								
								
								
								OPERATION & MAINTENANCE,
					 DEFENSE-WIDE
								
								OPERATING FORCES
								
								010JOINT CHIEFS OF STAFF472,239472,239
								
								020SPECIAL OPERATIONS COMMAND5,261,4635,230,711
								
								 AFSOC Flying Hour
					 Program[70,100]
								
								 International SOF Information Sharing
					 System[–7,017]
								
								 Ongoing baseline contingency
					 operations[–35,519]
								
								 Pilot program for SOF family
					 members[5,000]
								
								 Preserve the force and families—human
					 performance program[–16,605]
								
								 Preserve the force and
					 families—resiliency[–8,786]
								
								 Realignment of NATO Special
					 Operations Headquarters to O&M, Army[–31,200]
								
								 Regional SOF Coordination
					 Centers[–14,725]
								
								 SOCOM National Capitol
					 Region[–10,000]
								
								 USASOC Flying Hour
					 Program[18,000]
								
								 SUBTOTAL OPERATING
					 FORCES5,733,7025,702,950
								
								
								
								TRAINING AND
					 RECRUITING
								
								040DEFENSE ACQUISITION UNIVERSITY157,397157,397
								
								050NATIONAL DEFENSE UNIVERSITY84,89984,899
								
								 SUBTOTAL TRAINING AND
					 RECRUITING242,296242,296
								
								
								
								ADMINISTRATION AND SERVICEWIDE
					 ACTIVITIES
								
								060CIVIL MILITARY PROGRAMS144,443165,443
								
								 STARBASE[21,000]
								
								080DEFENSE CONTRACT AUDIT AGENCY612,207612,207
								
								090DEFENSE CONTRACT MANAGEMENT AGENCY1,378,6061,378,606
								
								110DEFENSE HUMAN RESOURCES ACTIVITY763,091763,091
								
								120DEFENSE INFORMATION SYSTEMS AGENCY1,326,2431,326,243
								
								140DEFENSE LEGAL SERVICES AGENCY29,93329,933
								
								150DEFENSE LOGISTICS AGENCY462,545462,545
								
								160DEFENSE MEDIA ACTIVITY222,979222,979
								
								170DEFENSE POW/MIA OFFICE21,59421,594
								
								180DEFENSE SECURITY COOPERATION AGENCY788,389788,389
								
								190DEFENSE SECURITY SERVICE546,603546,603
								
								210DEFENSE TECHNOLOGY SECURITY ADMINISTRATION35,15135,151
								
								220DEFENSE THREAT REDUCTION AGENCY438,033438,033
								
								240DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,713,7562,713,756
								
								250MISSILE DEFENSE AGENCY256,201256,201
								
								270OFFICE OF ECONOMIC ADJUSTMENT371,615217,715
								
								 Program reduction[–153,900]
								
								280OFFICE OF THE SECRETARY OF DEFENSE2,010,1761,992,676
								
								 BRAC 2015 Initiative[–8,000]
								
								 Combatant Commanders Exercise
					 Engagement Training Transformation[90,500]
								
								 Procurement Technical Assistance
					 Program—Enhanced Business Support[10,000]
								
								 Realignment to Building Partnership
					 Capacity authories[–35,000]
								
								 Reduction to Building Partnership
					 Capacity authories[–75,000]
								
								290WASHINGTON HEADQUARTERS SERVICES616,572616,572
								
								295CLASSIFIED PROGRAMS14,283,55814,287,648
								
								 Classified adjustment[75,000]
								
								 Classified adjustment[–70,910]
								
								 SUBTOTAL ADMINISTRATION AND
					 SERVICEWIDE ACTIVITIES27,021,69526,875,385
								
								
								
								UNDISTRIBUTED
								
								305UNDISTRIBUTED0–320,000
								
								 Section 514. Study of Reserve
					 Component General and Flag Officers[3,000]
								
								 Section 551. Department of Defense
					 Recognition of Spouses of Members of Armed Forces who Serve in Combat
					 Zones[5,000]
								
								 Section 571 .DOD Supplementary Impact
					 Aid[25,000]
								
								 Section 621. Expand the victims
					 transitional compensation benefit[10,000]
								
								 Unobligated balances[–363,000]
								
								 SUBTOTAL
					 UNDISTRIBUTED0–320,000
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, DEFENSE-WIDE32,997,69332,500,631
								
								
								
								MISCELLANEOUS
					 APPROPRIATIONS
								
								MISCELLANEOUS
					 APPROPRIATIONS
								
								050OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID109,500109,500
								
								060COOPERATIVE THREAT REDUCTION528,455528,455
								
								080ACQ WORKFORCE DEV FD256,031256,031
								
								090ENVIRONMENTAL RESTORATION, ARMY298,815298,815
								
								160OVERSEAS CONTINGENCY OPERATIONS TRANSFER FUND5,0000
								
								 Program reduction[–5,000]
								
								 SUBTOTAL MISCELLANEOUS
					 APPROPRIATIONS1,197,8011,192,801
								
								
								
								MISCELLANEOUS
					 APPROPRIATIONS
								
								100ENVIRONMENTAL RESTORATION, NAVY316,103316,103
								
								 SUBTOTAL MISCELLANEOUS
					 APPROPRIATIONS316,103316,103
								
								
								
								MISCELLANEOUS
					 APPROPRIATIONS
								
								110ENVIRONMENTAL RESTORATION, AIR FORCE439,820439,820
								
								 SUBTOTAL MISCELLANEOUS
					 APPROPRIATIONS439,820439,820
								
								
								
								MISCELLANEOUS
					 APPROPRIATIONS
								
								040US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE13,60612,626
								
								 Unjustified Growth[–980]
								
								120ENVIRONMENTAL RESTORATION, DEFENSE10,75710,757
								
								 SUBTOTAL MISCELLANEOUS
					 APPROPRIATIONS24,36323,383
								
								
								
								MISCELLANEOUS
					 APPROPRIATIONS
								
								130ENVIRONMENTAL RESTORATION FORMERLY USED SITES237,443237,443
								
								 SUBTOTAL MISCELLANEOUS
					 APPROPRIATIONS237,443237,443
								
								
								
								 TOTAL MISCELLANEOUS
					 APPROPRIATIONS2,215,5302,209,550
								
								
								
								 TOTAL OPERATION AND
					 MAINTENANCE175,097,941174,672,459
								
							
						
					
				4302.Operation and
			 maintenance for overseas contingency operations
					
						
							
								SEC. 4302. OPERATION AND MAINTENANCE
					 FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
					 Dollars)
								
								LineItemFY
					 2014 RequestHouse Authorized
								
							
							
								OPERATION & MAINTENANCE,
					 ARMY
								
								OPERATING FORCES
								
								010MANEUVER UNITS217,571247,571
								
								 Missile Defense
					 Deployment—Other[15,000]
								
								 Missile Defense Deployment to
					 Turkey[15,000]
								
								020MODULAR SUPPORT BRIGADES8,2668,266
								
								030ECHELONS ABOVE BRIGADE56,62656,626
								
								040THEATER LEVEL ASSETS4,209,9424,209,942
								
								050LAND FORCES OPERATIONS SUPPORT950,567950,567
								
								060AVIATION ASSETS474,288474,288
								
								070FORCE READINESS OPERATIONS SUPPORT1,349,1521,349,152
								
								080LAND FORCES SYSTEMS READINESS655,000655,000
								
								090LAND FORCES DEPOT MAINTENANCE301,563796,563
								
								 Restore High Priority Depot
					 Maintenance[495,000]
								
								100BASE OPERATIONS SUPPORT706,214706,214
								
								140ADDITIONAL ACTIVITIES11,519,49811,519,498
								
								150COMMANDERS EMERGENCY RESPONSE PROGRAM60,00060,000
								
								160RESET2,240,3583,740,358
								
								 Restore Critical Army
					 Reset[1,500,000]
								
								 SUBTOTAL OPERATING
					 FORCES22,749,04524,774,045
								
								
								
								ADMIN & SRVWIDE
					 ACTIVITIES
								
								350SERVICEWIDE TRANSPORTATION4,601,3564,601,356
								
								380AMMUNITION MANAGEMENT17,41817,418
								
								400SERVICEWIDE COMMUNICATIONS110,000110,000
								
								420OTHER PERSONNEL SUPPORT94,82094,820
								
								430OTHER SERVICE SUPPORT54,00054,000
								
								450REAL ESTATE MANAGEMENT250,000250,000
								
								525CLASSIFIED PROGRAMS1,402,9941,402,994
								
								 SUBTOTAL ADMIN & SRVWIDE
					 ACTIVITIES6,530,5886,530,588
								
								
								
								UNDISTRIBUTED
								
								530UNDISTRIBUTED091,100
								
								 Increase to support higher fuel
					 rates[91,100]
								
								 SUBTOTAL
					 UNDISTRIBUTED091,100
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, ARMY29,279,63331,395,733
								
								
								
								OPERATION & MAINTENANCE, ARMY
					 RES
								
								OPERATING FORCES
								
								030ECHELONS ABOVE BRIGADE6,9956,995
								
								050LAND FORCES OPERATIONS SUPPORT2,3322,332
								
								070FORCE READINESS OPERATIONS SUPPORT608608
								
								090LAND FORCES DEPOT MAINTENANCE075,800
								
								 Restore High Priority Depot
					 Maintenance[75,800]
								
								100BASE OPERATIONS SUPPORT33,00033,000
								
								 SUBTOTAL OPERATING
					 FORCES42,935118,735
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, ARMY RES42,935118,735
								
								
								
								OPERATION & MAINTENANCE,
					 ARNG
								
								OPERATING FORCES
								
								010MANEUVER UNITS29,31429,314
								
								020MODULAR SUPPORT BRIGADES1,4941,494
								
								030ECHELONS ABOVE BRIGADE15,34315,343
								
								040THEATER LEVEL ASSETS1,5491,549
								
								060AVIATION ASSETS64,50464,504
								
								070FORCE READINESS OPERATIONS SUPPORT31,51231,512
								
								100BASE OPERATIONS SUPPORT42,17942,179
								
								120MANAGEMENT AND OPERATIONAL HQ'S11,99611,996
								
								 SUBTOTAL OPERATING
					 FORCES197,891197,891
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								160SERVICEWIDE COMMUNICATIONS1,4801,480
								
								 SUBTOTAL ADMIN & SRVWD
					 ACTIVITIES1,4801,480
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, ARNG199,371199,371
								
								
								
								AFGHANISTAN SECURITY FORCES
					 FUND
								
								MINISTRY OF
					 DEFENSE
								
								010SUSTAINMENT2,735,6032,735,603
								
								020INFRASTRUCTURE278,650278,650
								
								030EQUIPMENT AND TRANSPORTATION2,180,3822,180,382
								
								040TRAINING AND OPERATIONS626,550626,550
								
								 SUBTOTAL MINISTRY OF
					 DEFENSE5,821,1855,821,185
								
								
								
								MINISTRY OF
					 INTERIOR
								
								060SUSTAINMENT1,214,9951,214,995
								
								080EQUIPMENT AND TRANSPORTATION54,69654,696
								
								090TRAINING AND OPERATIONS626,119626,119
								
								 SUBTOTAL MINISTRY OF
					 INTERIOR1,895,8101,895,810
								
								
								
								DETAINEE OPS
								
								110SUSTAINMENT7,2257,225
								
								140TRAINING AND OPERATIONS2,5002,500
								
								 SUBTOTAL DETAINEE
					 OPS9,7259,725
								
								
								
								 TOTAL AFGHANISTAN SECURITY
					 FORCES FUND7,726,7207,726,720
								
								
								
								AFGHANISTAN INFRASTRUCTURE
					 FUND
								
								AFGHANISTAN INFRASTRUCTURE
					 FUND
								
								010POWER279,000279,000
								
								 SUBTOTAL AFGHANISTAN
					 INFRASTRUCTURE FUND279,000279,000
								
								
								
								 TOTAL AFGHANISTAN
					 INFRASTRUCTURE FUND279,000279,000
								
								
								
								OPERATION & MAINTENANCE,
					 NAVY
								
								OPERATING FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS845,169845,169
								
								030AVIATION TECHNICAL DATA & ENGINEERING SERVICES600600
								
								040AIR OPERATIONS AND SAFETY SUPPORT17,48917,489
								
								050AIR SYSTEMS SUPPORT78,49178,491
								
								060AIRCRAFT DEPOT MAINTENANCE162,420202,420
								
								 Restore critical depot
					 maintenance[40,000]
								
								070AIRCRAFT DEPOT OPERATIONS SUPPORT2,7002,700
								
								080AVIATION LOGISTICS50,13050,130
								
								090MISSION AND OTHER SHIP OPERATIONS949,539960,939
								
								 Spares[11,400]
								
								100SHIP OPERATIONS SUPPORT & TRAINING20,22620,226
								
								110SHIP DEPOT MAINTENANCE1,679,6601,843,660
								
								 Program increase[164,000]
								
								120SHIP DEPOT OPERATIONS SUPPORT0126,000
								
								 Program increase[126,000]
								
								130COMBAT COMMUNICATIONS37,76037,760
								
								160WARFARE TACTICS25,35125,351
								
								170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY20,04520,045
								
								180COMBAT SUPPORT FORCES1,212,2961,665,296
								
								 Combat forces equipment[148,000]
								
								 Combat forces shortfall[305,000]
								
								190EQUIPMENT MAINTENANCE10,20310,203
								
								250IN-SERVICE WEAPONS SYSTEMS SUPPORT127,972127,972
								
								260WEAPONS MAINTENANCE221,427221,427
								
								290SUSTAINMENT, RESTORATION AND MODERNIZATION13,38613,386
								
								300BASE OPERATING SUPPORT110,940110,940
								
								 SUBTOTAL OPERATING
					 FORCES5,585,8046,380,204
								
								
								
								MOBILIZATION
								
								340EXPEDITIONARY HEALTH SERVICES SYSTEMS18,46018,460
								
								360COAST GUARD SUPPORT227,033227,033
								
								 SUBTOTAL
					 MOBILIZATION245,493245,493
								
								
								
								TRAINING AND
					 RECRUITING
								
								400SPECIALIZED SKILL TRAINING50,26950,269
								
								430TRAINING SUPPORT5,4005,400
								
								 SUBTOTAL TRAINING AND
					 RECRUITING55,66955,669
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								480ADMINISTRATION2,4182,418
								
								490EXTERNAL RELATIONS516516
								
								510MILITARY MANPOWER AND PERSONNEL MANAGEMENT5,1075,107
								
								520OTHER PERSONNEL SUPPORT1,4111,411
								
								530SERVICEWIDE COMMUNICATIONS2,5452,545
								
								550SERVICEWIDE TRANSPORTATION153,427153,427
								
								580ACQUISITION AND PROGRAM MANAGEMENT8,5708,570
								
								620NAVAL INVESTIGATIVE SERVICE1,4251,425
								
								705CLASSIFIED PROGRAMS5,6085,608
								
								 SUBTOTAL ADMIN & SRVWD
					 ACTIVITIES181,027181,027
								
								
								
								UNDISTRIBUTED
								
								710UNDISTRIBUTED0155,400
								
								 Increase to support higher fuel
					 rates[155,400]
								
								 SUBTOTAL
					 UNDISTRIBUTED0155,400
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, NAVY6,067,9937,017,793
								
								
								
								OPERATION & MAINTENANCE, MARINE
					 CORPS
								
								OPERATING FORCES
								
								010OPERATIONAL FORCES992,190992,190
								
								020FIELD LOGISTICS559,574559,574
								
								030DEPOT MAINTENANCE570,000626,000
								
								 Restore High Priority Depot
					 Maintenance[56,000]
								
								060BASE OPERATING SUPPORT69,72669,726
								
								 SUBTOTAL OPERATING
					 FORCES2,191,4902,247,490
								
								
								
								TRAINING AND
					 RECRUITING
								
								110TRAINING SUPPORT108,270108,270
								
								 SUBTOTAL TRAINING AND
					 RECRUITING108,270108,270
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								150SERVICEWIDE TRANSPORTATION365,555365,555
								
								160ADMINISTRATION3,6753,675
								
								185CLASSIFIED PROGRAMS825825
								
								 SUBTOTAL ADMIN & SRVWD
					 ACTIVITIES370,055370,055
								
								
								
								UNDISTRIBUTED
								
								190UNDISTRIBUTED05,400
								
								 Increase to support higher fuel
					 rates[5,400]
								
								 SUBTOTAL
					 UNDISTRIBUTED05,400
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, MARINE CORPS2,669,8152,731,215
								
								
								
								OPERATION & MAINTENANCE, NAVY
					 RES
								
								OPERATING FORCES
								
								010MISSION AND OTHER FLIGHT OPERATIONS17,19617,196
								
								020INTERMEDIATE MAINTENANCE200200
								
								040AIRCRAFT DEPOT MAINTENANCE6,0006,000
								
								070MISSION AND OTHER SHIP OPERATIONS12,30412,304
								
								090SHIP DEPOT MAINTENANCE6,7906,790
								
								110COMBAT SUPPORT FORCES13,21013,210
								
								 SUBTOTAL OPERATING
					 FORCES55,70055,700
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, NAVY RES55,70055,700
								
								
								
								OPERATION & MAINTENANCE, MC
					 RESERVE
								
								OPERATING FORCES
								
								010OPERATING FORCES11,12411,124
								
								040BASE OPERATING SUPPORT1,4101,410
								
								 SUBTOTAL OPERATING
					 FORCES12,53412,534
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, MC RESERVE12,53412,534
								
								
								
								OPERATION & MAINTENANCE, AIR
					 FORCE
								
								OPERATING FORCES
								
								010PRIMARY COMBAT FORCES1,712,3931,782,393
								
								 Restore Critical Depot
					 Maintenance[70,000]
								
								020COMBAT ENHANCEMENT FORCES836,104836,104
								
								030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)14,11814,118
								
								040DEPOT MAINTENANCE1,373,4801,473,480
								
								 Program increase[100,000]
								
								050FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION122,712122,712
								
								060BASE SUPPORT1,520,3331,520,333
								
								070GLOBAL C3I AND EARLY WARNING31,58231,582
								
								080OTHER COMBAT OPS SPT PROGRAMS147,524147,524
								
								110LAUNCH FACILITIES857857
								
								120SPACE CONTROL SYSTEMS8,3538,353
								
								130COMBATANT COMMANDERS DIRECT MISSION SUPPORT50,49550,495
								
								 SUBTOTAL OPERATING
					 FORCES5,817,9515,987,951
								
								
								
								MOBILIZATION
								
								150AIRLIFT OPERATIONS3,091,1333,141,133
								
								 Restore Critical Depot
					 Maintenance[50,000]
								
								160MOBILIZATION PREPAREDNESS47,89747,897
								
								170DEPOT MAINTENANCE387,179887,179
								
								 Program increase[500,000]
								
								180FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION7,0437,043
								
								190BASE SUPPORT68,38268,382
								
								 SUBTOTAL
					 MOBILIZATION3,601,6344,151,634
								
								
								
								TRAINING AND
					 RECRUITING
								
								200OFFICER ACQUISITION100100
								
								210RECRUIT TRAINING478478
								
								240BASE SUPPORT19,25619,256
								
								250SPECIALIZED SKILL TRAINING12,84512,845
								
								260FLIGHT TRAINING731731
								
								270PROFESSIONAL DEVELOPMENT EDUCATION607607
								
								280TRAINING SUPPORT720720
								
								320OFF-DUTY AND VOLUNTARY EDUCATION152152
								
								 SUBTOTAL TRAINING AND
					 RECRUITING34,88934,889
								
								
								
								ADMIN & SRVWD
					 ACTIVITIES
								
								350LOGISTICS OPERATIONS86,27386,273
								
								360TECHNICAL SUPPORT ACTIVITIES2,5112,511
								
								390BASE SUPPORT19,88719,887
								
								400ADMINISTRATION3,4933,493
								
								410SERVICEWIDE COMMUNICATIONS152,086152,086
								
								420OTHER SERVICEWIDE ACTIVITIES269,825269,825
								
								460INTERNATIONAL SUPPORT117117
								
								465CLASSIFIED PROGRAMS16,55816,558
								
								 SUBTOTAL ADMIN & SRVWD
					 ACTIVITIES550,750550,750
								
								
								
								UNDISTRIBUTED
								
								470UNDISTRIBUTED0284,000
								
								 Increase to support higher fuel
					 rates[284,000]
								
								 SUBTOTAL
					 UNDISTRIBUTED0284,000
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, AIR FORCE10,005,22411,009,224
								
								
								
								OPERATION & MAINTENANCE, AF
					 RESERVE
								
								OPERATING FORCES
								
								030DEPOT MAINTENANCE26,59926,599
								
								050BASE SUPPORT6,2506,250
								
								 SUBTOTAL OPERATING
					 FORCES32,84932,849
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, AF RESERVE32,84932,849
								
								
								
								OPERATION & MAINTENANCE,
					 ANG
								
								OPERATING FORCES
								
								020MISSION SUPPORT OPERATIONS22,20022,200
								
								 SUBTOTAL OPERATING
					 FORCES22,20022,200
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, ANG22,20022,200
								
								
								
								OPERATION & MAINTENANCE,
					 DEFENSE-WIDE
								
								OPERATING FORCES
								
								020SPECIAL OPERATIONS COMMAND2,222,8682,222,868
								
								 SUBTOTAL OPERATING
					 FORCES2,222,8682,222,868
								
								
								
								ADMINISTRATION AND SERVICEWIDE
					 ACTIVITIES
								
								080DEFENSE CONTRACT AUDIT AGENCY27,78127,781
								
								090DEFENSE CONTRACT MANAGEMENT AGENCY45,74645,746
								
								120DEFENSE INFORMATION SYSTEMS AGENCY76,34876,348
								
								140DEFENSE LEGAL SERVICES AGENCY99,53899,538
								
								160DEFENSE MEDIA ACTIVITY9,6209,620
								
								180DEFENSE SECURITY COOPERATION AGENCY1,950,0001,950,000
								
								240DEPARTMENT OF DEFENSE EDUCATION ACTIVITY100,100100,100
								
								280OFFICE OF THE SECRETARY OF DEFENSE38,22773,227
								
								 Realignment to Building Partnership
					 Capacity authories[35,000]
								
								290WASHINGTON HEADQUARTERS SERVICES2,7842,784
								
								295CLASSIFIED PROGRAMS1,862,0661,862,066
								
								 SUBTOTAL ADMINISTRATION AND
					 SERVICEWIDE ACTIVITIES4,212,2104,247,210
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE, DEFENSE-WIDE6,435,0786,470,078
								
								
								
								 TOTAL OPERATION &
					 MAINTENANCE62,829,05267,071,152
								
							
						
					
				 XLIVMILITARY
			 PERSONNEL
				4401.Military
			 personnel
					
						
							
								SEC. 4401. MILITARY
					 PERSONNEL(In Thousands of Dollars)
								
								ItemFY
					 2014 RequestHouse
					 Authorized
								
							
							
								Military Personnel
					 Appropriations130,399,881130,219,281
								
								 Flight Paramedic Training Pay and
					 Allowances—Army Guard[4,500]
								
								 Flight Paramedic Training Pay and
					 Allowances—Army Reserve[900]
								
								 Military Personnel
					 unobligated[–186,000]
								
								Medicare-Eligible Retiree
					 Health Fund Contributions6,676,7506,676,750
								
							
						
					
				4402.Military personnel for
			 overseas contingency operations
					
						
							
								SEC. 4402. MILITARY PERSONNEL FOR
					 OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
					 Dollars)
								
								ItemFY
					 2014 RequestHouse
					 Authorized
								
							
							
								Military Personnel
					 Appropriations9,689,3079,689,307
								
								Medicare-Eligible Retiree
					 Health Fund Contributions164,033164,033
								
							
						
					
				 XLVOTHER
			 AUTHORIZATIONS
				4501.Other
			 authorizations
					
						
							
								SEC. 4501. OTHER
					 AUTHORIZATIONS(In Thousands of Dollars)
								
								ItemFY
					 2014 RequestHouse
					 Authorized
								
							
							
								WORKING CAPITAL
					 FUND, ARMY
								
								PREPOSITIONED WAR RESERVE
					 STOCKS25,15825,158
								
								 TOTAL WORKING CAPITAL FUND,
					 ARMY25,15825,158
								
								
								
								WORKING CAPITAL
					 FUND, AIR FORCE
								
								SUPPLIES AND MATERIALS
					 (MEDICAL/DENTAL)61,73161,731
								
								 TOTAL WORKING CAPITAL FUND,
					 AIR FORCE61,73161,731
								
								
								
								WORKING CAPITAL
					 FUND, DEFENSE-WIDE
								
								DEFENSE LOGISTICS AGENCY
					 (DLA)46,42846,428
								
								 TOTAL WORKING CAPITAL FUND,
					 DEFENSE-WIDE46,42846,428
								
								
								
								WORKING CAPITAL
					 FUND, DECA
								
								WORKING CAPITAL FUND,
					 DECA1,412,5101,412,510
								
								 TOTAL WORKING CAPITAL FUND,
					 DECA1,412,5101,412,510
								
								
								
								NATIONAL DEFENSE
					 SEALIFT FUND
								
								MPF MLP134,917134,917
								
								POST DELIVERY AND
					 OUTFITTING43,40443,404
								
								LG MED SPD RO/RO
					 MAINTENANCE116,784116,784
								
								DOD MOBILIZATION
					 ALTERATIONS60,70360,703
								
								TAH MAINTENANCE19,80919,809
								
								RESEARCH AND
					 DEVELOPMENT56,05856,058
								
								READY RESERVE FORCE299,025299,025
								
								 TOTAL NATIONAL DEFENSE
					 SEALIFT FUND730,700730,700
								
								
								
								DEFENSE HEALTH
					 PROGRAM
								
								IN-HOUSE CARE8,880,7388,880,738
								
								PRIVATE SECTOR CARE15,842,73215,842,732
								
								CONSOLIDATED HEALTH
					 SUPPORT2,505,6402,505,640
								
								INFORMATION
					 MANAGEMENT1,450,6191,450,619
								
								MANAGEMENT
					 ACTIVITIES368,248368,248
								
								EDUCATION AND
					 TRAINING733,097733,097
								
								BASE
					 OPERATIONS/COMMUNICATIONS1,872,6601,872,660
								
								R&D RESEARCH9,1629,162
								
								R&D EXPLORATRY
					 DEVELOPMENT47,97747,977
								
								R&D ADVANCED
					 DEVELOPMENT291,156291,156
								
								R&D
					 DEMONSTRATION/VALIDATION132,430132,430
								
								R&D ENGINEERING
					 DEVELOPMENT161,674161,674
								
								R&D MANAGEMENT AND
					 SUPPORT72,56872,568
								
								R&D CAPABILITIES
					 ENHANCEMENT14,64614,646
								
								PROC INITIAL
					 OUTFITTING89,40489,404
								
								PROC REPLACEMENT &
					 MODERNIZATION377,577377,577
								
								PROC IEHR204,200204,200
								
								UNDISTRIBUTED0–276,800
								
								 DHP Unobligated[–440,800]
								
								 Section 711. Future Availability
					 of TRICARE Prime for Certain Beneficiaries Enrolled in TRICARE
					 Prime[164,000]
								
								 TOTAL DEFENSE HEALTH
					 PROGRAM33,054,52832,777,728
								
								
								
								CHEM AGENTS &
					 MUNITIONS DESTRUCTION
								
								OPERATION &
					 MAINTENANCE451,572451,572
								
								RDT&E604,183604,183
								
								PROCUREMENT1,3681,368
								
								 TOTAL CHEM AGENTS &
					 MUNITIONS DESTRUCTION1,057,1231,057,123
								
								
								
								DRUG INTERDICTION
					 & CTR-DRUG ACTIVITIES, DEF
								
								OPERATING FORCES815,965815,965
								
								DRUG DEMAND REDUCTION
					 PROGRAM122,580122,580
								
								 TOTAL DRUG INTERDICTION
					 & CTR-DRUG ACTIVITIES, DEF938,545938,545
								
								
								
								OFFICE OF THE
					 INSPECTOR GENERAL
								
								OPERATION AND
					 MAINTENANCE311,131311,131
								
								PROCUREMENT1,0001,000
								
								 TOTAL OFFICE OF THE
					 INSPECTOR GENERAL312,131312,131
								
								
								
								 TOTAL OTHER
					 AUTHORIZATIONS37,638,85437,362,054
								
							
						
					
				4502.Other authorizations
			 for overseas contingency operations
					
						
							
								SEC. 4502. OTHER AUTHORIZATIONS FOR
					 OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
					 Dollars)
								
								ItemFY
					 2014 RequestHouse
					 Authorized
								
							
							
								WORKING CAPITAL
					 FUND, ARMY
								
								PREPOSITIONED WAR RESERVE
					 STOCKS44,73244,732
								
								 TOTAL WORKING CAPITAL FUND,
					 ARMY44,73244,732
								
								
								
								WORKING CAPITAL
					 FUND, AIR FORCE
								
								C–17 CLS ENGINE
					 REPAIR78,50078,500
								
								TRANSPORTATION FALLEN
					 HEROES10,00010,000
								
								 TOTAL WORKING CAPITAL FUND,
					 AIR FORCE88,50088,500
								
								
								
								WORKING CAPITAL
					 FUND, DEFENSE-WIDE
								
								DEFENSE LOGISTICS AGENCY
					 (DLA)131,678131,678
								
								 TOTAL WORKING CAPITAL FUND,
					 DEFENSE-WIDE131,678131,678
								
								
								
								DEFENSE HEALTH
					 PROGRAM
								
								IN-HOUSE CARE375,958375,958
								
								PRIVATE SECTOR CARE382,560382,560
								
								CONSOLIDATED HEALTH
					 SUPPORT132,749132,749
								
								INFORMATION
					 MANAGEMENT2,2382,238
								
								MANAGEMENT
					 ACTIVITIES460460
								
								EDUCATION AND
					 TRAINING10,23610,236
								
								 TOTAL DEFENSE HEALTH
					 PROGRAM904,201904,201
								
								
								
								DRUG INTERDICTION
					 & CTR-DRUG ACTIVITIES, DEF
								
								OPERATING FORCES376,305376,305
								
								 TOTAL DRUG INTERDICTION
					 & CTR-DRUG ACTIVITIES, DEF376,305376,305
								
								
								
								OFFICE OF THE
					 INSPECTOR GENERAL
								
								OPERATION AND
					 MAINTENANCE10,76610,766
								
								 TOTAL OFFICE OF THE
					 INSPECTOR GENERAL10,76610,766
								
								
								
								 TOTAL OTHER
					 AUTHORIZATIONS1,556,1821,556,182
								
							
						
					
				 XLVIMILITARY
			 CONSTRUCTION
				4601.Military
			 construction
					
						
							
								SEC. 4601. MILITARY
					 CONSTRUCTION(In Thousands of Dollars)
								
								AccountState/Country and
					 InstallationProject TitleBudget
					 RequestHouse Agreement
								
							
							
								Alaska
								
								ArmyFort WainwrightAviation Battalion Complex45,00045,000
								
								ArmyFort WainwrightAviation Storage Hangar58,00058,000
								
								Colorado
								
								ArmyFort CarsonAircraft Maintenance Hangar66,00066,000
								
								ArmyFort CarsonAircraft Maintenance Hangar73,00073,000
								
								ArmyFort CarsonCentral Energy Plant34,00034,000
								
								ArmyFort CarsonFire Station12,00012,000
								
								ArmyFort CarsonHeadquarters Building33,00033,000
								
								ArmyFort CarsonRunway12,00012,000
								
								ArmyFort CarsonSimulator Building12,20012,200
								
								Florida
								
								ArmyEglin AFBAutomated Sniper Field Fire
					 Range4,7004,700
								
								Georgia
								
								ArmyFort GordonAdv Individual Training Barracks Cplx,
					 Ph261,00061,000
								
								Hawaii
								
								ArmyFort ShafterCommand and Control Facility—Admin75,00065,000
								
								Kansas
								
								ArmyFort LeavenworthSimulations Center17,00017,000
								
								Kentucky
								
								ArmyFort CampbellBattlefield Weather Support Facility4,8004,800
								
								Maryland
								
								ArmyAberdeen Proving GroundOperations and Maintenance
					 Facilities21,00021,000
								
								ArmyFort DetrickEntry Control Point2,5002,500
								
								ArmyFort DetrickHazardous Material Storage Building4,6004,600
								
								Missouri
								
								ArmyFort Leonard WoodAdv Individual Training Barracks Cplx,
					 Ph186,00086,000
								
								ArmyFort Leonard WoodSimulator Building4,7004,700
								
								New
					 York
								
								ArmyU.S. Military AcademyCadet Barracks, Incr 242,00042,000
								
								North
					 Carolina
								
								ArmyFort BraggCommand and Control Facility5,9005,900
								
								Texas
								
								ArmyFort BlissControl Tower10,80010,800
								
								ArmyFort BlissUnmanned Aerial Vehicle Complex36,00036,000
								
								Virginia
								
								ArmyJoint Base Langley-EustisAdv Individual Training Barracks
					 Cplx, Ph350,00050,000
								
								Washington
								
								ArmyJoint Base Lewis-McchordAircraft Maintenance Hangar79,00079,000
								
								ArmyJoint Base Lewis-McchordAirfield Operations Complex37,00037,000
								
								ArmyJoint Base Lewis-McchordAviation Battalion Complex28,00028,000
								
								ArmyYakimaAutomated Multipurpose Machine Gun
					 Range9,1009,100
								
								Worldwide
					 Classified
								
								ArmyClassified LocationCompany Operations
					 Complex33,00033,000
								
								Kwajalein
								
								ArmyKwajalein AtollPier63,00063,000
								
								Worldwide
					 Unspecified
								
								ArmyUnspecified Worldwide
					 LocationsHost Nation
					 Support Fy1433,00023,000
								
								ArmyUnspecified Worldwide
					 LocationsMinor
					 Construction Fy1425,00025,000
								
								ArmyUnspecified Worldwide
					 LocationsPlanning and
					 Design Fy1441,57541,575
								
								
								
								 Total Military
					 Construction, Army1,119,8751,099,875
								
								
								
								California
								
								NavyBarstowEngine Dynamometer Facility14,99814,998
								
								NavyCamp PendletonAmmunition Supply Point Upgrade13,12413,124
								
								NavyCoronadoH–60 Trainer Facility8,9108,910
								
								NavyPoint MuguAircraft Engine Test Pads7,1987,198
								
								NavyPoint MuguBams Consolidated Maintenance Hangar17,46917,469
								
								NavyPort HuenemeUnaccompanied Housing Conversion33,60033,600
								
								NavySan DiegoSteam Plant
					 Decentralization34,33134,331
								
								NavyTwentynine PalmsCamp Wilson Infrastructure Upgrades33,43733,437
								
								Florida
								
								NavyJacksonvilleP–8a Training & Parking Apron
					 Expansion20,75220,752
								
								NavyKey WestAircraft Crash/Rescue & Fire
					 Headquarters14,00114,001
								
								NavyMayportLcs Logistics Support Facility16,09316,093
								
								Georgia
								
								NavyAlbanyCers Dispatch Facility1,0101,010
								
								NavyAlbanyWeapons Storage and Inspection
					 Facility15,60015,600
								
								NavySavannahTownsend Bombing Range Land Acq—Phase
					 161,71761,717
								
								Guam
								
								NavyJoint Region MarianasAircraft Maintenance Hangar—North
					 Ramp85,67385,673
								
								NavyJoint Region MarianasBams Forward Operational &
					 Maintenance Hangar61,70261,702
								
								NavyJoint Region MarianasDehumidified Supply Storage
					 Facility17,17017,170
								
								NavyJoint Region MarianasEmergent Repair Facility
					 Expansion35,86035,860
								
								NavyJoint Region MarianasModular Storage
					 Magazines63,38263,382
								
								NavyJoint Region MarianasSierra Wharf
					 Improvements1,1701,170
								
								NavyJoint Region MarianasX-Ray Wharf
					 Improvements53,42053,420
								
								Hawaii
								
								NavyKaneohe Bay3rd Radio Bn Maintenance/Operations
					 Complex25,33625,336
								
								NavyKaneohe BayAircraft Maintenance Expansion16,96816,968
								
								NavyKaneohe BayAircraft Maintenance Hangar Upgrades31,82031,820
								
								NavyKaneohe BayArmory Addition and Renovation12,95212,952
								
								NavyKaneohe BayAviation Simulator
					 Modernization/Addition17,72417,724
								
								NavyKaneohe BayMv–22 Hangar57,51757,517
								
								NavyKaneohe BayMv–22 Parking Apron and
					 Infrastructure74,66574,665
								
								NavyPearl CityWater Transmission Line30,10030,100
								
								NavyPearl HarborDrydock Waterfront Facility22,72122,721
								
								NavyPearl HarborSubmarine Production Support
					 Facility35,27735,277
								
								Illinois
								
								NavyGreat LakesUnaccompanied Housing35,85135,851
								
								Maine
								
								NavyBangorNctams Vlf Commercial Power
					 Connection13,80013,800
								
								NavyKitteryStructural Shops Consolidation11,52211,522
								
								Maryland
								
								NavyFort MeadeMarforcybercom HQ-Ops Building83,98883,988
								
								Nevada
								
								NavyFallonWastewater Treatment Plant11,33411,334
								
								North
					 Carolina
								
								NavyCamp LejeuneLandfill—Phase 420,79520,795
								
								NavyCamp LejeuneOperations Training Complex22,51522,515
								
								NavyCamp LejeuneSteam Decentralization—BEQ Nodes18,67918,679
								
								NavyCamp LejeuneSteam Decentralization—Camp Johnson2,6202,620
								
								NavyCamp LejeuneSteam Decentralization—Hadnot Point13,39013,390
								
								NavyNew RiverCh–53k Maintenance Training
					 Facility13,21813,218
								
								NavyNew RiverCorrosion Control
					 Hangar12,54712,547
								
								NavyNew RiverRegional Communication
					 Station20,09820,098
								
								Oklahoma
								
								NavyTinker AFBTacamo E–6B Hangar14,14414,144
								
								Rhode
					 Island
								
								NavyNewportHewitt Hall Research Center12,42212,422
								
								South
					 Carolina
								
								NavyCharlestonNuclear Power Operational Training
					 Facility73,93273,932
								
								Virginia
								
								NavyDam NeckAerial Target Operation
					 Consolidation10,58710,587
								
								NavyNorfolkPier 11 Power Upgrades for Cvn–783,3803,380
								
								NavyQuanticoAcademic Instruction Facility Tecom
					 Schools25,73125,731
								
								NavyQuanticoAtc Transmitter/Receiver Relocation3,6303,630
								
								NavyQuanticoFuller Road Improvements9,0139,013
								
								NavyYorktownSmall Arms Ranges18,70018,700
								
								Washington
								
								NavyBremertonIntegrated Water Treatment Sys Dry
					 Docks 3&418,18918,189
								
								NavyKitsapExplosives Handling Wharf #2 (Inc)24,88024,880
								
								NavyWhidbey IslandEa–18g Facility Improvements32,48232,482
								
								NavyWhidbey IslandP–8a Hangar and Training Facilities85,16785,167
								
								Djibouti
								
								NavyCamp LemonierArmory6,4206,420
								
								NavyCamp LemonierUnaccompanied Housing22,58022,580
								
								Japan
								
								NavyCamp ButlerAirfield Security Upgrades5,8205,820
								
								NavyYokosukaCommunication System Upgrade7,5687,568
								
								Worldwide
					 Unspecified
								
								NavyUnspecified Worldwide
					 LocationsMcon Design
					 Funds89,83089,830
								
								NavyUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction19,74019,740
								
								
								
								 Total Military
					 Construction, Navy1,700,2691,700,269
								
								
								
								Arizona
								
								AFLuke AFBF–35 Field Training Detachment5,5005,500
								
								AFLuke AFBF–35 Sq Ops/Aircraft Maintenance Unit
					 #321,40021,400
								
								California
								
								AFBeale AFBDistributed Common Ground Station Ops
					 Bldg62,00062,000
								
								Florida
								
								AFTyndall AFBF–22 Munitions Storage Complex9,1009,100
								
								Guam
								
								AFJoint Region MarianasPar—Fuel Sys Hardened
					 Bldgs20,00020,000
								
								AFJoint Region MarianasPar—Strike Tactical Missile Mxs
					 Facility10,53010,530
								
								AFJoint Region MarianasPar—Tanker Gp Mx Hangar/AMU/Sqd
					 Ops132,600132,600
								
								AFJoint Region MarianasPrtc Red Horse Airfield Operations
					 Facility8,5008,500
								
								AFJoint Region MarianasPrtc Sf Fire Rescue & Emergency
					 Mgt4,6004,600
								
								Hawaii
								
								AFJoint Base Pearl Harbor-HickamC–17 Modernize Hgr 35, Docks
					 1&24,8004,800
								
								Kansas
								
								AFMcconnell AFBKC–46a 2–Bay Corrosion Control/Fuel Cell
					 Hangar082,000
								
								AFMcconnell AFBKC–46a 3–Bay General Purpose Maintenance
					 Hangar080,000
								
								AFMcconnell AFBKC–46a Aircraft Parking Apron
					 Alteration02,200
								
								AFMcconnell AFBKC–46a Aprons Fuels Distribution
					 System012,800
								
								AFMcconnell AFBKC–46a Flight Simulator Facility Phase
					 102,150
								
								AFMcconnell AFBKC–46a General Maintenance Hangar032,000
								
								AFMcconnell AFBKC–46a Miscellaneous Facilities
					 Alteration0970
								
								AFMcconnell AFBKC–46a Pipeline Student Dormatory07,000
								
								Kentucky
								
								AFFort Campbell19th Air Support Operations Sqdrn
					 Expansion8,0008,000
								
								Maryland
								
								AFFort MeadeCybercom Joint Operations Center, Increment
					 185,00085,000
								
								AFJoint Base AndrewsHelicopter Operations
					 Facility30,00030,000
								
								Missouri
								
								AFWhiteman AFBWsa Mop Igloos and Assembly Facility5,9005,900
								
								Nebraska
								
								AFOffutt AFBUsstratcom Replacement Facility, Incr
					 3136,000136,000
								
								Nevada
								
								AFNellis AFBAdd Rpa Weapons School Facility20,00020,000
								
								AFNellis AFBDormitory (240 Rm)35,00035,000
								
								AFNellis AFBF–35 Alt Mission Equip (Ame) Storage5,0005,000
								
								AFNellis AFBF–35 Fuel Cell Hangar9,4009,400
								
								AFNellis AFBF–35 Parts Store9,1009,100
								
								New
					 Mexico
								
								AFCannon AFBAirmen and Family Readiness Center5,5005,500
								
								AFCannon AFBDormitory (144 Rm)22,00022,000
								
								AFCannon AFBSatellite Dining Facility6,6006,600
								
								AFHolloman AFBF–16 Aircraft Covered Washrack and
					 Pad2,2502,250
								
								AFKirtland AFBNuclear Systems Wing & Sustainment Center
					 (Ph30,50030,500
								
								North
					 Dakota
								
								AFMinot AFBB–52 Adal Aircraft Maintenance
					 Unit15,53015,530
								
								AFMinot AFBB–52 Munitions Storage
					 Igloos8,3008,300
								
								Oklahoma
								
								AFAltus AFBKC–46a Ftu Adal Fuel Systems
					 Maintenance Dock03,350
								
								AFAltus AFBKC–46a Ftu Adal Squad
					 Ops/AMU07,400
								
								AFAltus AFBKC–46a Ftu Flight Training Center
					 Simulators Facility Phase 1012,600
								
								AFAltus AFBKC–46a Ftu Fuselage Trainer Phase
					 106,300
								
								AFAltus AFBKC–46a Ftu Renovate
					 Facility01,200
								
								AFTinker AFBKC–46a Land Acquisition8,6008,600
								
								Texas
								
								AFFort BlissF–16 Bak 12/14 Aircraft Arresting
					 System3,3503,350
								
								Utah
								
								AFHill AFBF–35 Aircraft Mx Unit Hangar 45e Ops
					 #113,50013,500
								
								AFHill AFBFire Crash Rescue Station18,50018,500
								
								Virginia
								
								AFJoint Base Langley-Eustis4–Bay Conventional Munitions
					 Inspection Bldg4,8004,800
								
								Greenland
								
								AFThule AbThule Consolidation, Phase 243,90443,904
								
								Mariana
					 Islands
								
								AFSaipanPar—Airport Pol/Bulk Storage Ast18,50018,500
								
								AFSaipanPar—Hazardous Cargo Pad8,0008,000
								
								AFSaipanPar—Maintenance Facility2,8002,800
								
								United
					 Kingdom
								
								AFCroughton RafMain Gate Complex12,0000
								
								AFRoyal Air Force LakenheathGuardian Angel Operations
					 Facility22,04722,047
								
								Worldwide
					 Unspecified
								
								AFUnspecified Worldwide
					 LocationsKC–46a Ftu
					 Facility Projects63,0000
								
								AFUnspecified Worldwide
					 LocationsKC–46a Mob #1
					 Facility Projects192,7000
								
								AFUnspecified Worldwide
					 LocationsPlanning
					 & Design11,31411,314
								
								AFUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction20,44820,448
								
								
								
								 Total Military
					 Construction, Air Force1,156,5731,138,843
								
								
								
								Alaska
								
								Def-WideClear AFSBmds Upgrade Early Warning
					 Radar17,20417,204
								
								Def-WideFort GreelyMechanical-Electrical Bldg Missile Field
					 #182,00082,000
								
								California
								
								Def-WideBrawleySOF Desert Warfare Training Center23,09523,095
								
								Def-WideDefense Distribution
					 Depot-TracyGeneral
					 Purpose Warehouse37,55437,554
								
								Def-WideMiramarReplace Fuel Pipeline6,0006,000
								
								Colorado
								
								Def-WideFort CarsonSOF Group Support Battalion22,28222,282
								
								Florida
								
								Def-WideHurlburt FieldSOF Add/Alter Operations Facility7,9007,900
								
								Def-WideJacksonvilleReplace Fuel Pipeline7,5007,500
								
								Def-WideKey WestSOF Boat Docks3,6000
								
								Def-WidePanama CityReplace Ground Vehicle Fueling
					 Facility2,6002,600
								
								Def-WideTyndall AFBReplace Fuel Pipeline9,5009,500
								
								Georgia
								
								Def-WideFort BenningFaith Middle School Addition6,0316,031
								
								Def-WideFort BenningWhite Elemtary School Replacement37,30437,304
								
								Def-WideFort StewartDiamond Elementary School
					 Replacement44,50444,504
								
								Def-WideHunter Army AirfieldReplace Fuel Island13,50013,500
								
								Def-WideMoody AFBReplace Ground Vehicle Fueling
					 Facility3,8003,800
								
								Hawaii
								
								Def-WideFord IslandDISA Pacific Facility Upgrades2,6152,615
								
								Def-WideJoint Base Pearl Harbor-HickamAlter Warehouse Space2,8002,800
								
								Kentucky
								
								Def-WideFort CampbellFort Campbell High School
					 Replacement59,27859,278
								
								Def-WideFort CampbellMarshall Elementary School
					 Replacement38,59138,591
								
								Def-WideFort CampbellSOF Group Special Troops Battalion26,34226,342
								
								Def-WideFort KnoxAmbulatory Health
					 Center265,000265,000
								
								Def-WideFort KnoxConsolidate/Replace Van Voorhis-Mudge
					 Es38,02338,023
								
								Maryland
								
								Def-WideAberdeen Proving GroundPublic Health Command Lab
					 Replacement210,000110,000
								
								Def-WideBethesda Naval HospitalMech & Electrical
					 Improvements46,80046,800
								
								Def-WideBethesda Naval HospitalParking Garage20,00020,000
								
								Def-WideFort DetrickUSAMRIID Replacement Stage 1, Incr 813,0000
								
								Def-WideFort MeadeHigh Performance Computing Capacity Inc
					 3431,000431,000
								
								Def-WideFort MeadeNSAW Recapitalize Building #1/Site M Inc
					 258,00058,000
								
								Def-WideJoint Base AndrewsAmbulatory Care Center Inc
					 276,20063,800
								
								Massachusetts
								
								Def-WideHanscom AFBHanscom Primary School Replacement36,21336,213
								
								New
					 Jersey
								
								Def-WideJoint Base
					 Mcguire-Dix-LakehurstReplace Fuel Distribution Components10,00010,000
								
								New
					 Mexico
								
								Def-WideHolloman AFBMedical Clinic Replacement60,00060,000
								
								Def-WideHolloman AFBReplace Hydrant Fuel System21,40021,400
								
								North
					 Carolina
								
								Def-WideCamp LejeuneSOF Performance Resiliency Center14,4000
								
								Def-WideCamp LejeuneSOF Sustainment Training Complex28,97728,977
								
								Def-WideFort BraggConsolidate/Replace Pope Holbrook
					 Elementary37,03237,032
								
								Def-WideFort BraggSOF Civil Affairs Battalion Annex37,68937,689
								
								Def-WideFort BraggSOF Combat Medic Skills Sustain. Course
					 Bldg7,6007,600
								
								Def-WideFort BraggSOF Engineer Training Facility10,41910,419
								
								Def-WideFort BraggSOF Language and Cultural Center64,60664,606
								
								Def-WideFort BraggSOF Upgrade Training Facility14,71914,719
								
								North
					 Dakota
								
								Def-WideMinot AFBReplace Fuel Pipeline6,4006,400
								
								Oklahoma
								
								Def-WideAltus AFBReplace Refueler
					 Parking2,1002,100
								
								Def-WideTinker AFBReplace Fuel Distribution Facilities36,00036,000
								
								Pennsylvania
								
								Def-WideDef Distribution Depot New
					 CumberlandUpgrade
					 Hazardous Material Warehouse3,1003,100
								
								Def-WideDef Distribution Depot New
					 CumberlandUpgrade
					 Public Safety Facility5,9005,900
								
								South
					 Carolina
								
								Def-WideBeaufortBolden Elementary/Middle School
					 Replacement41,32441,324
								
								Tennessee
								
								Def-WideArnold Air Force BaseReplace Ground Vehicle Fueling
					 Facility2,2002,200
								
								Texas
								
								Def-WideFort BlissHospital Replacement Incr 5252,100152,100
								
								Def-WideJoint Base San AntonioSammc Hyperbaric Facility
					 Addition12,60012,600
								
								Virginia
								
								Def-WideDam NeckSOF Human Performance Center11,1470
								
								Def-WideDef Distribution Depot
					 RichmondOperations
					 Center Phase 187,00087,000
								
								Def-WideJoint Expeditionary Base Little
					 Creek—StorySOF Logsu
					 Two Operations Facility30,40430,404
								
								Def-WidePentagonBoundary Channel Access Control
					 Point6,7006,700
								
								Def-WidePentagonPentagon South Pedestrian Safety
					 Project1,8501,850
								
								Def-WidePentagonPfpa Support Operations Center14,80014,800
								
								Def-WidePentagonRaven Rock Administrative Facility
					 Upgrade32,00032,000
								
								Def-WidePentagonRaven Rock Exterior Cooling Tower4,1004,100
								
								Def-WideQuanticoQuantico Middle/High School
					 Replacement40,58640,586
								
								Washington
								
								Def-WideWhidbey IslandReplace Fuel Pier Breakwater10,00010,000
								
								Worldwide
					 Classified
								
								Def-WideClassified Locationan/Tpy–2 Radar Site15,00015,000
								
								Bahrain
					 Island
								
								Def-WideSw AsiaMedical/Dental Clinic Replacement45,40045,400
								
								Belgium
								
								Def-WideBrusselsNATO Headquarters Facility38,51338,513
								
								Def-WideBrusselsNATO Headquarters Fit-Out29,10029,100
								
								Germany
								
								Def-WideKaiserlautern AbKaiserslautern Elementary School
					 Replacement49,90749,907
								
								Def-WideRamstein AbRamstein High School Replacement98,76298,762
								
								Def-WideRhine Ordnance BarracksMedical Center Replacement, Incr
					 3151,545151,545
								
								Def-WideWeisbadenHainerberg Elementary School
					 Replacement58,89958,899
								
								Def-WideWeisbadenWiesbaden Middle School
					 Replacement50,75650,756
								
								Japan
								
								Def-WideAtsugiReplace Ground Vehicle Fueling
					 Facility4,1004,100
								
								Def-WideIwakuniConstruct Hydrant Fuel System34,00034,000
								
								Def-WideKadena AbKadena Middle School
					 Addition/Renovation38,79238,792
								
								Def-WideTorri Commo StationSOF Facility
					 Augmentation71,45164,071
								
								Def-WideYokosukaUpgrade Fuel Pumps10,60010,600
								
								Korea
								
								Def-WideCamp WalkerDaegu Middle/High School Replacement52,16452,164
								
								Romania
								
								Def-WideDeveseluAegis Ashore Missile Def Sys Cmplx, Increm.
					 285,00080,000
								
								United
					 Kingdom
								
								Def-WideRaf MildenhallReplace Fuel Storage17,73217,732
								
								Def-WideRaf MildenhallSOF Airfield Pavements and
					 Hangar/AMU048,448
								
								Def-WideRaf MildenhallSOF Airfiled Pavements24,0770
								
								Def-WideRaf MildenhallSOF Hangar/AMU24,3710
								
								Def-WideRaf MildenhallSOF Mrsp and Parts Storage6,7976,797
								
								Def-WideRaf MildenhallSOF Squadron Operations Facility11,65211,652
								
								Def-WideRoyal Air Force LakenheathLakenheath High School
					 Replacement69,63869,638
								
								Worldwide
					 Unspecified
								
								Def-WideUnspecified Worldwide
					 LocationsContingency
					 Construction10,0000
								
								Def-WideUnspecified Worldwide
					 LocationsEnergy
					 Conservation Investment Program150,000150,000
								
								Def-WideUnspecified Worldwide
					 LocationsExercise
					 Related Minor Construction9,7309,730
								
								Def-WideUnspecified Worldwide
					 LocationsPlanning
					 & Design10,89110,891
								
								Def-WideUnspecified Worldwide
					 LocationsPlanning and
					 Design57,05357,053
								
								Def-WideUnspecified Worldwide
					 LocationsPlanning and
					 Design50,19250,192
								
								Def-WideUnspecified Worldwide
					 LocationsPlanning and
					 Design75,90575,905
								
								Def-WideUnspecified Worldwide
					 LocationsPlanning and
					 Design36,86636,866
								
								Def-WideUnspecified Worldwide
					 LocationsPlanning and
					 Design6,9316,931
								
								Def-WideUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction9,5789,578
								
								Def-WideUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction5,1705,170
								
								Def-WideUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction1,5001,500
								
								Def-WideUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction2,0002,000
								
								Def-WideUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction5,4095,409
								
								Def-WideUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction7,4307,430
								
								Def-WideUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction3,0003,000
								
								
								
								 Total Military
					 Construction, Defense-Wide3,985,3003,708,373
								
								
								
								Kentucky
								
								Chem
					 DemilBlue Grass
					 Army DepotAmmunition
					 Demilitarization Facility, Ph Xiv122,536122,536
								
								
								
								 Total Chemical
					 Demilitarization Construction, Defense122,536122,536
								
								
								
								Worldwide
					 Unspecified
								
								NATONATO Security Investment
					 ProgramNATO Security
					 Investment Program239,700199,700
								
								
								
								 Total NATO Security
					 Investment Program239,700199,700
								
								
								
								Alabama
								
								Army NGDecaturNational Guard Readiness Center
					 Add/Alt4,0004,000
								
								Arkansas
								
								Army NGFort ChaffeeScout/Recce Gunnery Complex21,00021,000
								
								Florida
								
								Army NGPinellas ParkReady Building5,7005,700
								
								Illinois
								
								Army NGKankakeeAircraft Maintenance Hangar28,00028,000
								
								Army NGKankakeeReadiness Center14,00014,000
								
								Massachusetts
								
								Army NGCamp EdwardsEnlisted Barracks, Transient Training
					 Add19,00019,000
								
								Michigan
								
								Army NGCamp GraylingEnlisted Barracks, Transient
					 Training17,00017,000
								
								Minnesota
								
								Army NGStillwaterReadiness Center17,00017,000
								
								Mississippi
								
								Army NGCamp ShelbyWater Supply/Treatment Building,
					 Potable3,0003,000
								
								Army NGPascagoulaReadiness Center4,5004,500
								
								Missouri
								
								Army NGMaconVehicle Maintenance Shop9,1009,100
								
								Army NGWhiteman AFBAircraft Maintenance Hangar5,0005,000
								
								New
					 York
								
								Army NGNew YorkReadiness Center Add/Alt31,00031,000
								
								Ohio
								
								Army NGRavenna Army Ammunition PlantSanitary Sewer5,2005,200
								
								Pennsylvania
								
								Army NGFort Indiantown GapAircraft Maintenance Instructional
					 Building40,00040,000
								
								Puerto
					 Rico
								
								Army NGCamp SantiagoManeuver Area Training & Equipment Site
					 Addit5,6005,600
								
								South
					 Carolina
								
								Army NGGreenvilleReadiness Center13,00013,000
								
								Army NGGreenvilleVehicle Maintenance Shop13,00013,000
								
								Texas
								
								Army NGFort WorthArmed Forces Reserve Center Add14,27014,270
								
								Wyoming
								
								Army NGAftonNational Guard Readiness Center10,20010,200
								
								Worldwide
					 Unspecified
								
								Army NGUnspecified Worldwide
					 LocationsPlanning and
					 Design29,00524,005
								
								Army NGUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction12,24012,240
								
								
								
								 Total Military
					 Construction, Army National Guard320,815315,815
								
								
								
								California
								
								Army ResCamp ParksArmy Reserve Center17,50017,500
								
								Army ResFort Hunter LiggettTass Training Center
					 (Ttc)16,50016,500
								
								Maryland
								
								Army ResBowieArmy Reserve Center25,50025,500
								
								New
					 Jersey
								
								Army ResJoint Base
					 Mcguire-Dix-LakehurstAutomated Multipurpose Machine Gun (Mpmg)9,5009,500
								
								Army ResJoint Base
					 Mcguire-Dix-LakehurstCentral Issue Facility7,9007,900
								
								Army ResJoint Base
					 Mcguire-Dix-LakehurstConsolidated Dining Facility13,40013,400
								
								Army ResJoint Base
					 Mcguire-Dix-LakehurstModified Record Fire Range5,4005,400
								
								New
					 York
								
								Army ResBullvilleArmy Reserve Center14,50014,500
								
								North
					 Carolina
								
								Army ResFort BraggArmy Reserve Center24,50024,500
								
								Wisconsin
								
								Army ResFort MccoyAccess Control Point/Mail/Freight
					 Center17,50017,500
								
								Army ResFort MccoyNco Academy Dining Facility5,9005,900
								
								Worldwide
					 Unspecified
								
								Army ResUnspecified Worldwide
					 LocationsPlanning and
					 Design14,21214,212
								
								Army ResUnspecified Worldwide
					 LocationsUnspecified
					 Minor Construction1,7481,748
								
								
								
								 Total Military
					 Construction, Army Reserve174,060174,060
								
								
								
								California
								
								N/MC ResMarch AFBNOSC Moreno Valley Reserve Training
					 Center11,08611,086
								
								Missouri
								
								N/MC ResKansas CityReserve Training Center—Belton,
					 Missouri15,02015,020
								
								Tennessee
								
								N/MC ResMemphisReserve Boat Maintenance and Storage
					 Facility4,3304,330
								
								Worldwide
					 Unspecified
								
								N/MC ResUnspecified Worldwide
					 LocationsMcnr Planning
					 & Design1,5001,500
								
								N/MC ResUnspecified Worldwide
					 LocationsUsmcr
					 Planning and Design1,0401,040
								
								
								
								 Total Military
					 Construction, Naval Reserve32,97632,976
								
								
								
								Alabama
								
								Air NGBirmingham IAPAdd to and Alter Distributed Ground Station
					 F8,5008,500
								
								Indiana
								
								Air NGHulman Regional AirportAdd/Alter Bldg 37 for Dist Common
					 Ground Sta7,3007,300
								
								Maryland
								
								Air NGFort Meade175th Network Warfare Squadron
					 Facility4,0000
								
								Air NGMartin State AirportCyber/ISR Facility8,0000
								
								Montana
								
								Air NGGreat Falls IAPIntra-Theater Airlift Conversion22,00022,000
								
								New
					 York
								
								Air NGFort DrumMq–9 Flight Training Unit
					 Hangar4,7004,700
								
								Ohio
								
								Air NGSpringfield Beckley-MapAlter Intelligence Operations
					 Facility7,2007,200
								
								Pennsylvania
								
								Air NGFort Indiantown GapCommunications Operations and
					 Training Facili7,7007,700
								
								Rhode
					 Island
								
								Air NGQuonset State AirportC–130J Flight Simulator Training
					 Facility6,0006,000
								
								Tennessee
								
								Air NGMcghee-Tyson AirportTec Expansion- Dormitory &
					 Classroom Facility18,00018,000
								
								Worldwide
					 Unspecified
								
								Air NGVarious Worldwide LocationsPlanning and Design13,40013,400
								
								Air NGVarious Worldwide LocationsUnspecified Minor
					 Construction13,00013,000
								
								
								
								 Total Military
					 Construction, Air National Guard119,800107,800
								
								
								
								California
								
								AF ResMarch AFBJoint Regional Deployment Processing
					 Center,19,90019,900
								
								Florida
								
								AF ResHomestead AFSEntry Control Complex9,8009,800
								
								Oklahoma
								
								AF ResTinker AFBAir Control Group Squadron
					 Operations12,20012,200
								
								Worldwide
					 Unspecified
								
								AF ResVarious Worldwide LocationsPlanning and Design2,2292,229
								
								AF ResVarious Worldwide LocationsUnspecified Minor
					 Construction1,5301,530
								
								
								
								 Total Military
					 Construction, Air Force Reserve45,65945,659
								
								
								
								Wisconsin
								
								FH Con
					 ArmyFort MccoyFamily Housing New Construction (56
					 Units)23,00023,000
								
								Germany
								
								FH Con
					 ArmySouth Camp VilseckFamily Housing New Construction (29
					 Units)16,60016,600
								
								Worldwide
					 Unspecified
								
								FH Con
					 ArmyUnspecified Worldwide
					 LocationsFamily
					 Housing P & D4,4084,408
								
								
								
								 Total Family Housing
					 Construction, Army44,00844,008
								
								
								
								Worldwide
					 Unspecified
								
								FH Ops
					 ArmyUnspecified Worldwide
					 LocationsFurnishings33,12533,125
								
								FH Ops
					 ArmyUnspecified Worldwide
					 LocationsLeased
					 Housing180,924180,924
								
								FH Ops
					 ArmyUnspecified Worldwide
					 LocationsMaintenance
					 of Real Property Facilities107,639107,639
								
								FH Ops
					 ArmyUnspecified Worldwide
					 LocationsManagement
					 Account54,43354,433
								
								FH Ops
					 ArmyUnspecified Worldwide
					 LocationsMilitary
					 Housing Privitization Initiative25,66125,661
								
								FH Ops
					 ArmyUnspecified Worldwide
					 LocationsMiscellaneous646646
								
								FH Ops
					 ArmyUnspecified Worldwide
					 LocationsServices13,53613,536
								
								FH Ops
					 ArmyUnspecified Worldwide
					 LocationsUtilities96,90796,907
								
								
								
								 Total Family Housing
					 Operation And Maintenance, Army512,871512,871
								
								
								
								Worldwide
					 Unspecified
								
								FH Con AFUnspecified Worldwide
					 LocationsImprovements72,09372,093
								
								FH Con AFUnspecified Worldwide
					 LocationsPlanning and
					 Design4,2674,267
								
								
								
								 Total Family Housing
					 Construction, Air Force76,36076,360
								
								
								
								Worldwide
					 Unspecified
								
								FH Ops AFUnspecified Worldwide
					 LocationsFurnishings
					 Account39,47039,470
								
								FH Ops AFUnspecified Worldwide
					 LocationsHousing
					 Privatization41,43641,436
								
								FH Ops AFUnspecified Worldwide
					 LocationsLeasing54,51454,514
								
								FH Ops AFUnspecified Worldwide
					 LocationsMaintenance
					 (Rpma Rpmc)110,786110,786
								
								FH Ops AFUnspecified Worldwide
					 LocationsManagement
					 Account53,04453,044
								
								FH Ops AFUnspecified Worldwide
					 LocationsMiscellaneous
					 Account1,9541,954
								
								FH Ops AFUnspecified Worldwide
					 LocationsServices
					 Account16,86216,862
								
								FH Ops AFUnspecified Worldwide
					 LocationsUtilities
					 Account70,53270,532
								
								
								
								 Total Family Housing
					 Operation And Maintenance, Air Force388,598388,598
								
								
								
								Worldwide
					 Unspecified
								
								FH Con
					 NavyUnspecified Worldwide
					 LocationsDesign4,4384,438
								
								FH Con
					 NavyUnspecified Worldwide
					 LocationsImprovements68,96968,969
								
								
								
								 Total Family Housing
					 Construction, Navy And Marine Corps73,40773,407
								
								
								
								Worldwide
					 Unspecified
								
								FH Ops
					 NavyUnspecified Worldwide
					 LocationsFurnishings
					 Account21,07321,073
								
								FH Ops
					 NavyUnspecified Worldwide
					 LocationsLeasing74,96274,962
								
								FH Ops
					 NavyUnspecified Worldwide
					 LocationsMaintenance
					 of Real Property90,12290,122
								
								FH Ops
					 NavyUnspecified Worldwide
					 LocationsManagement
					 Account60,78260,782
								
								FH Ops
					 NavyUnspecified Worldwide
					 LocationsMiscellaneous
					 Account362362
								
								FH Ops
					 NavyUnspecified Worldwide
					 LocationsPrivatization
					 Support Costs27,63427,634
								
								FH Ops
					 NavyUnspecified Worldwide
					 LocationsServices
					 Account20,59620,596
								
								FH Ops
					 NavyUnspecified Worldwide
					 LocationsUtilities
					 Account94,31394,313
								
								
								
								 Total Family Housing
					 Operation And Maintenance, Navy And Marine Corps389,844389,844
								
								
								
								Worldwide
					 Unspecified
								
								FH Ops DWUnspecified Worldwide
					 LocationsFurnishings
					 Account3,1963,196
								
								FH Ops DWUnspecified Worldwide
					 LocationsFurnishings
					 Account6767
								
								FH Ops DWUnspecified Worldwide
					 LocationsFurnishings
					 Account2020
								
								FH Ops DWUnspecified Worldwide
					 LocationsLeasing10,99410,994
								
								FH Ops DWUnspecified Worldwide
					 LocationsLeasing40,43340,433
								
								FH Ops DWUnspecified Worldwide
					 LocationsMaintenance
					 of Real Property311311
								
								FH Ops DWUnspecified Worldwide
					 LocationsMaintenance
					 of Real Property7474
								
								FH Ops DWUnspecified Worldwide
					 LocationsManagement
					 Account418418
								
								FH Ops DWUnspecified Worldwide
					 LocationsServices
					 Account3232
								
								FH Ops DWUnspecified Worldwide
					 LocationsUtilities
					 Account288288
								
								FH Ops DWUnspecified Worldwide
					 LocationsUtilities
					 Account1212
								
								
								
								 Total Family Housing
					 Operation And Maintenance, Defense-Wide55,84555,845
								
								
								
								Worldwide
					 Unspecified
								
								FHIFUnspecified Worldwide
					 LocationsFamily
					 Housing Improvement Fund1,7801,780
								
								
								
								 Total DOD Family Housing
					 Improvement Fund1,7801,780
								
								
								
								Worldwide
					 Unspecified
								
								BRACBase Realignment & Closure,
					 ArmyBase Realignment
					 and Closure180,401180,401
								
								BRACBase Realignment & Closure,
					 NavyBase Realignment
					 & Closure108,300108,300
								
								BRACUnspecified Worldwide
					 LocationsDod BRAC
					 Activities—Air Force126,376126,376
								
								BRACUnspecified Worldwide
					 LocationsDon–100:
					 Planing, Design and Management7,2777,277
								
								BRACUnspecified Worldwide
					 LocationsDon–101:
					 Various Locations20,98820,988
								
								BRACUnspecified Worldwide
					 LocationsDon–138: NAS
					 Brunswick, ME993993
								
								BRACUnspecified Worldwide
					 LocationsDon–157: Mcsa
					 Kansas City, MO4040
								
								BRACUnspecified Worldwide
					 LocationsDon–172: NWS
					 Seal Beach, Concord, CA5,7665,766
								
								BRACUnspecified Worldwide
					 LocationsDon–84: JRB
					 Willow Grove & Cambria Reg Ap1,2161,216
								
								
								
								 Total Base Realignment and
					 Closure—Army451,357451,357
								
								
								
								Worldwide
					 Unspecified
								
								PYSUnspecified
					 Worldwide LocationsPrior Year Savings—ANG Unspecified Minor Construction0–45,623
								
								PYSUnspecified
					 Worldwide LocationsPrior Year Savings—Army Bid Savings0–14,000
								
								PYSUnspecified
					 Worldwide LocationsPrior
					 Year Savings—Army Planning and Design Fy120–50,000
								
								PYSUnspecified
					 Worldwide LocationsPrior Year Savings—Defense Wide Bid Savings0–358,400
								
								PYSUnspecified
					 Worldwide LocationsPrior Year Savings—Defense Wide Unspecified Minor
					 Construction0–16,470
								
								PYSUnspecified
					 Worldwide LocationsPrior Year Savings—Navy Bid Savings0–49,920
								
								PYSUnspecified
					 Worldwide LocationsPrior Year Savings—Section 1013 of the Demonstration Cities and
					 Metropolitan Development Act of 1966, AS Amended0–50,000
								
								
								
								 Total Prior Year
					 Savings0–584,413
								
								
								
								Total Military
					 Construction11,011,63310,055,563
								
							
						
					
				 XLVIIDEPARTMENT OF ENERGY
			 NATIONAL SECURITY PROGRAMS
				4701.Department of energy
			 national security programs
					
						
							
								SEC. 4701. DEPARTMENT OF ENERGY
					 NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)
								
								ProgramFY
					 2014 RequestHouse
					 Authorized
								
							
							
								Discretionary
					 Summary By Appropriation
								
								Energy And Water
					 Development, And Related Agencies
								
								Appropriation
					 Summary:
								
								Energy
					 Programs
								
								Electricity delivery and energy
					 reliability16,0000
								
								Nuclear Energy94,00094,000
								
								
								
								Atomic Energy
					 Defense Activities
								
								National nuclear
					 security administration:
								
								Weapons activities7,868,4098,088,409
								
								Defense nuclear
					 nonproliferation2,140,1422,140,142
								
								Naval reactors1,246,1341,246,134
								
								Office of the
					 administrator397,784389,784
								
								Total, National nuclear
					 security administration11,652,46911,864,469
								
								
								
								Environmental and
					 other defense activities:
								
								Defense environmental
					 cleanup5,316,9094,958,909
								
								Other defense
					 activities749,080749,080
								
								Total, Environmental &
					 other defense activities6,065,9895,707,989
								
								Total, Atomic Energy Defense
					 Activities17,718,45817,572,458
								
								Total, Discretionary
					 Funding17,828,45817,666,458
								
								
								
								Electricity
					 Delivery & Energy Reliability
								
								Electricity
					 Delivery & Energy Reliability
								
								Infrastructure security &
					 energy restoration (HS)16,0000
								
								
								
								Nuclear
					 Energy
								
								Idaho sitewide safeguards and
					 security94,00094,000
								
								
								
								Weapons
					 Activities
								
								Life extension
					 programs and major alterations
								
								B61 Life extension
					 program537,044581,044
								
								W76 Life extension
					 program235,382245,082
								
								W78/88–1 Life extension
					 program72,69178,291
								
								W88 ALT 370169,487169,487
								
								Total, Stockpile assessment
					 and design1,014,6041,073,904
								
								
								
								Stockpile
					 systems
								
								B61 Stockpile
					 systems83,53683,536
								
								W76 Stockpile
					 systems47,18747,187
								
								W78 Stockpile
					 systems54,38154,381
								
								W80 Stockpile
					 systems50,33050,330
								
								B83 Stockpile
					 systems54,94860,948
								
								W87 Stockpile
					 systems101,506101,506
								
								W88 Stockpile
					 systems62,60062,600
								
								Total, Stockpile
					 systems454,488460,488
								
								
								
								Weapons
					 dismantlement and disposition
								
								Operations and
					 maintenance49,26449,264
								
								
								
								Stockpile
					 services
								
								Production support321,416351,016
								
								Research and development
					 support26,34929,549
								
								R&D certification and
					 safety191,259209,559
								
								Management, technology, and
					 production214,187214,187
								
								Plutonium
					 sustainment156,949166,449
								
								Total, Stockpile
					 services910,160970,760
								
								Total, Directed stockpile
					 work2,428,5162,554,416
								
								
								
								Campaigns:
								
								Science
					 campaign
								
								Advanced
					 certification54,73054,730
								
								Primary assessment
					 technologies109,231109,231
								
								Dynamic materials
					 properties116,965116,965
								
								Advanced radiography30,50930,509
								
								Secondary assessment
					 technologies86,46786,467
								
								Total, Science
					 campaign397,902397,902
								
								
								
								Engineering
					 campaign
								
								Enhanced surety51,77154,271
								
								Weapon systems engineering
					 assessment technology23,72723,727
								
								Nuclear
					 survivability19,50419,504
								
								Enhanced
					 surveillance54,90958,909
								
								Total, Engineering
					 campaign149,911156,411
								
								
								
								Inertial
					 confinement fusion ignition and high yield campaign
								
								Ignition80,24580,245
								
								Support of other stockpile
					 programs15,00115,001
								
								Diagnostics, cryogenics and
					 experimental support59,89759,897
								
								Pulsed power inertial confinement
					 fusion5,0245,024
								
								Joint program in high energy
					 density laboratory plasmas8,1988,198
								
								Facility operations and target
					 production232,678232,678
								
								Total, Inertial confinement
					 fusion and high yield campaign401,043401,043
								
								
								
								Advanced simulation and computing
					 campaign564,329564,329
								
								
								
								Readiness
					 Campaign
								
								Component manufacturing
					 development106,085106,085
								
								Tritium readiness91,69591,695
								
								Total, Readiness
					 campaign197,780197,780
								
								Total,
					 Campaigns1,710,9651,717,465
								
								
								
								Nuclear
					 programs
								
								Nuclear operations
					 capability265,937265,937
								
								Capabilities based
					 investments39,55839,558
								
								Construction:
								
								12–D–301 TRU waste facilities,
					 LANL26,72226,722
								
								11–D–801 TA–55 Reinvestment
					 project Phase 2, LANL30,67930,679
								
								07–D–220 Radioactive liquid waste
					 treatment facility upgrade project, LANL55,71955,719
								
								06–D–141 PED/Construction, Uranium
					 Capabilities Replacement Project Y–12325,835325,835
								
								Total,
					 Construction438,955438,955
								
								Total, Nuclear
					 programs744,450744,450
								
								
								
								Secure
					 transportation asset
								
								Operations and
					 equipment122,072122,072
								
								Program direction97,11897,118
								
								Total, Secure transportation
					 asset219,190219,190
								
								
								
								Site
					 stewardship
								
								Nuclear materials
					 integration17,67917,679
								
								Corporate project
					 management13,01713,017
								
								
								
								Minority serving institution
					 partnerships program14,53114,531
								
								
								
								Enterprise
					 infrastructure
								
								Site Operations1,112,4551,112,455
								
								Site Support109,561109,561
								
								Sustainment433,764498,864
								
								Facilities
					 disposition5,0005,000
								
								Subtotal, Enterprise
					 infrastructure1,660,7801,725,880
								
								Total, Site
					 stewardship1,706,0071,771,107
								
								
								
								
								
								Defense nuclear
					 security
								
								Operations and
					 maintenance664,981664,981
								
								Construction:
								
								14–D–710 DAF Argus,
					 NNSS14,00014,000
								
								Total, Defense nuclear
					 security678,981678,981
								
								
								
								NNSA CIO activities148,441170,941
								
								
								
								Legacy contractor
					 pensions279,597279,597
								
								Subtotal, Weapons
					 activities7,916,1478,136,147
								
								
								
								Adjustments
								
								Use of prior year
					 balances–47,738–47,738
								
								Total,
					 Adjustments–47,738–47,738
								
								Total, Weapons
					 Activities7,868,4098,088,409
								
								
								
								
								
								Defense Nuclear
					 Nonproliferation
								
								Defense Nuclear
					 Nonproliferation Programs
								
								Global threat reduction
					 initiative424,487447,487
								
								
								
								Defense Nuclear
					 Nonproliferation R&D
								
								Operations and
					 maintenance388,838388,838
								
								
								
								Nonproliferation and international
					 security141,675141,675
								
								
								
								International material protection
					 and cooperation369,625346,625
								
								
								
								Fissile materials
					 disposition
								
								U.S. surplus
					 fissile materials disposition
								
								Operations and
					 maintenance
								
								U.S. plutonium
					 disposition157,557157,557
								
								U.S. uranium
					 disposition25,00025,000
								
								Total, Operations and
					 maintenance182,557182,557
								
								Construction:
								
								99–D–143 Mixed oxide fuel
					 fabrication facility, Savannah River, SC320,000320,000
								
								Total,
					 Construction320,000320,000
								
								Total, U.S. surplus fissile
					 materials disposition502,557502,557
								
								Total, Fissile materials
					 disposition502,557502,557
								
								
								
								Legacy contractor
					 pensions93,70393,703
								
								Total, Defense Nuclear
					 Nonproliferation Programs1,920,8851,920,885
								
								
								
								Nuclear counterterrorism incident
					 response program181,293181,293
								
								
								
								Counterterrorism and
					 counterproliferation programs74,66674,666
								
								Subtotal, Defense Nuclear
					 Nonproliferation2,176,8442,176,844
								
								
								
								Adjustments
								
								Use of prior year
					 balances–36,702–36,702
								
								Total,
					 Adjustments–36,702–36,702
								
								Total, Defense Nuclear
					 Nonproliferation2,140,1422,140,142
								
								
								
								
								
								Naval
					 Reactors
								
								Naval reactors operations and
					 infrastructure455,740453,740
								
								Naval reactors
					 development419,400419,400
								
								Ohio replacement reactor systems
					 development126,400126,400
								
								S8G Prototype
					 refueling144,400144,400
								
								Program direction44,40444,404
								
								Construction:
								
								14–D–902 KL Materials
					 characterization laboratory expansion, KAPL1,0001,000
								
								14–D–901 Spent fuel handling
					 recapitalization project, NRF45,40045,400
								
								13–D–905 Remote-handled low-level
					 waste facility, INL21,07321,073
								
								13–D–904 KS Radiological work and
					 storage building, KSO6002,600
								
								Naval Reactor Facility,
					 ID1,7001,700
								
								Total,
					 Construction69,77371,773
								
								Subtotal, Naval
					 Reactors1,260,1171,260,117
								
								
								
								Adjustments:
								
								Use of prior year balances (Naval
					 reactors)–13,983–13,983
								
								Total, Naval
					 Reactors1,246,1341,246,134
								
								
								
								
								
								Office Of The
					 Administrator
								
								Office of the
					 administrator397,784389,784
								
								Total, Office Of The
					 Administrator397,784389,784
								
								
								
								
								
								Defense
					 Environmental Cleanup
								
								Closure
					 sites:
								
								Closure sites
					 administration4,7024,702
								
								
								
								Hanford
					 site:
								
								River corridor and other cleanup
					 operations393,634393,634
								
								Central plateau
					 remediation513,450513,450
								
								Richland community and regulatory
					 support14,70114,701
								
								Total, Hanford
					 site921,785921,785
								
								
								
								Idaho National
					 Laboratory:
								
								Idaho cleanup and waste
					 disposition362,100362,100
								
								Idaho community and regulatory
					 support2,9102,910
								
								Total, Idaho National
					 Laboratory365,010365,010
								
								
								
								NNSA
					 sites
								
								Lawrence Livermore National
					 Laboratory1,4761,476
								
								Nuclear facility D & D
					 Separations Process Research Unit23,70023,700
								
								Nevada61,89761,897
								
								Sandia National
					 Laboratories2,8142,814
								
								Los Alamos National
					 Laboratory219,789219,789
								
								Total, NNSA sites and Nevada
					 off-sites309,676309,676
								
								
								
								Oak Ridge
					 Reservation:
								
								OR Nuclear facility D &
					 D73,71673,716
								
								OR cleanup and
					 disposition115,855115,855
								
								OR reservation community and
					 regulatory support4,3654,365
								
								Total, Oak Ridge
					 Reservation193,936193,936
								
								
								
								Office of River
					 Protection:
								
								Waste treatment
					 and immobilization plant
								
								01–D–416 A-E/ORP-0060 / Major
					 construction690,000690,000
								
								
								
								Tank farm
					 activities
								
								Rad liquid tank waste
					 stabilization and disposition520,216520,216
								
								Total, Office of River
					 protection1,210,2161,210,216
								
								
								
								Savannah River
					 sites:
								
								Savannah River risk management
					 operations432,491432,491
								
								SR community and regulatory
					 support11,21011,210
								
								
								
								Radioactive
					 liquid tank waste:
								
								Radioactive liquid tank waste
					 stabilization and disposition552,560647,560
								
								Construction:
								
								05–D–405 Salt waste processing
					 facility, Savannah River92,00092,000
								
								Total,
					 Construction92,00092,000
								
								Total, Radioactive liquid
					 tank waste644,560739,560
								
								Total, Savannah River
					 site1,088,2611,183,261
								
								
								
								Waste Isolation
					 Pilot Plant
								
								Waste isolation pilot
					 plant203,390203,390
								
								Total, Waste Isolation Pilot
					 Plant203,390203,390
								
								
								
								Program direction280,784280,784
								
								Program support17,97917,979
								
								
								
								Safeguards and
					 Security:
								
								Oak Ridge
					 Reservation18,80018,800
								
								Paducah9,4359,435
								
								Portsmouth8,5788,578
								
								Richland/Hanford
					 Site69,07869,078
								
								Savannah River Site121,196121,196
								
								Waste Isolation Pilot
					 Project4,9774,977
								
								West Valley2,0152,015
								
								Technology
					 development24,09134,091
								
								Subtotal, Defense
					 environmental cleanup4,853,9094,958,909
								
								
								
								Uranium enrichment D&D fund
					 contribution463,0000
								
								
								
								Total, Defense Environmental
					 Cleanup5,316,9094,958,909
								
								
								
								
								
								Other Defense
					 Activities
								
								Health, safety
					 and security
								
								Health, safety and
					 security143,616143,616
								
								Program direction108,301108,301
								
								Total, Health, safety and
					 security251,917251,917
								
								
								
								Specialized security
					 activities196,322196,322
								
								
								
								Office of Legacy
					 Management
								
								Legacy management163,271163,271
								
								Program direction13,71213,712
								
								Total, Office of Legacy
					 Management176,983176,983
								
								
								
								Defense-related
					 activities
								
								Defense related
					 administrative support
								
								Chief financial
					 officer38,97938,979
								
								Chief information
					 officer79,85779,857
								
								Total, Defense related
					 administrative support118,836118,836
								
								
								
								Office of hearings and
					 appeals5,0225,022
								
								Subtotal, Other defense
					 activities749,080749,080
								
								Total, Other Defense
					 Activities749,080749,080
								
							
						
					
				EFederal
			 Information Technology Acquisition Reform Act
			5001.Short
			 titleThis division may be
			 cited as the Federal Information
			 Technology Acquisition Reform Act.
			5002.Table of
			 contentsThe table of contents
			 for this division is as follows:
				
					Sec. 5001. Short title.
					Sec. 5002. Table of contents.
					Sec. 5003. Definitions.
					Title LI—Management of Information Technology Within Federal
				Government
					Sec. 5101. Increased authority of agency Chief Information
				Officers over information technology.
					Sec. 5102. Lead coordination role of Chief Information Officers
				Council.
					Sec. 5103. Reports by Government Accountability
				Office.
					Title LII—Data Center Optimization
					Sec. 5201. Purpose.
					Sec. 5202. Definitions.
					Sec. 5203. Federal data center optimization
				initiative.
					Sec. 5204. Performance requirements related to data center
				consolidation.
					Sec. 5205. Cost savings related to data center
				optimization.
					Sec. 5206. Reporting requirements to Congress and the Federal
				Chief Information Officer.
					Title LIII—Elimination of Duplication and Waste in Information
				Technology Acquisition
					Sec. 5301. Inventory of information technology
				assets.
					Sec. 5302. Website consolidation and transparency.
					Sec. 5303. Transition to the cloud.
					Sec. 5304. Elimination of unnecessary duplication of contracts
				by requiring business case analysis.
					Title LIV—Strengthening and Streamlining Information Technology
				Acquisition Management Practices
					Subtitle A—Strengthening and Streamlining IT Program
				Management Practices
					Sec. 5401. Establishment of Federal infrastructure and common
				application collaboration center.
					Sec. 5402. Designation of Assisted Acquisition Centers of
				Excellence.
					Subtitle B—Strengthening IT Acquisition Workforce
					Sec. 5411. Expansion of training and use of information
				technology acquisition cadres.
					Sec. 5412. Plan on strengthening program and project management
				performance.
					Sec. 5413. Personnel awards for excellence in the acquisition
				of information systems and information technology.
					Title LV—Additional Reforms
					Sec. 5501. Maximizing the benefit of the Federal Strategic
				Sourcing Initiative.
					Sec. 5502. Promoting transparency of blanket purchase
				agreements.
					Sec. 5503. Additional source selection technique in
				solicitations.
					Sec. 5504. Enhanced transparency in information technology
				investments.
					Sec. 5505. Enhanced communication between Government and
				industry.
					Sec. 5506. Clarification of current law with respect to
				technology neutrality in acquisition of software.
				
			5003.DefinitionsIn this division:
				(1)Chief
			 acquisition officers councilThe term Chief Acquisition
			 Officers Council means the Chief Acquisition Officers Council
			 established by section 1311(a) of title 41, United
			 States Code.
				(2)Chief
			 information officerThe term Chief Information
			 Officer means a Chief Information Officer (as designated under
			 section
			 3506(a)(2) of title 44, United States Code) of an agency listed
			 in section
			 901(b) of title 31, United States Code.
				(3)Chief
			 information officers councilThe term Chief Information
			 Officers Council or CIO Council means the Chief
			 Information Officers Council established by
			 section
			 3603(a) of title 44, United States Code.
				(4)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
				(5)Federal
			 agencyThe term Federal agency means each agency
			 listed in section
			 901(b) of title 31, United States Code.
				(6)Federal Chief
			 Information OfficerThe term Federal Chief Information
			 Officer means the Administrator of the Office of Electronic Government
			 established under section 3602 of title 44, United
			 States Code.
				(7)Information
			 technology or itThe term information technology
			 or IT has the meaning provided in
			 section
			 11101(6) of title 40, United States Code.
				(8)Relevant
			 congressional committeesThe term relevant congressional
			 committees means each of the following:
					(A)The Committee on
			 Oversight and Government Reform and the Committee on Armed Services of the
			 House of Representatives.
					(B)The Committee on
			 Homeland Security and Governmental Affairs and the Committee on Armed Services
			 of the Senate.
					LIManagement of
			 Information Technology Within Federal Government
				5101.Increased
			 authority of agency Chief Information Officers over information
			 technology
					(a)Presidential
			 appointment of CIOs of certain agencies
						(1)In
			 generalSection 11315 of title 40, United
			 States Code, is amended—
							(A)by redesignating
			 subsection (a) as subsection (e) and moving such subsection to the end of the
			 section; and
							(B)by inserting
			 before subsection (b) the following new subsection (a):
								
									(a)Presidential
				appointment or designation of certain chief information officers
										(1)In
				generalThere shall be within each agency listed in
				section
				901(b)(1) of title 31, other than the Department of Defense, an
				agency Chief Information Officer. Each agency Chief Information Officer
				shall—
											(A)(i)be appointed by the
				President; or
												(ii)be designated by the President, in
				consultation with the head of the agency; and
												(B)be appointed or
				designated, as applicable, from among individuals who possess demonstrated
				ability in general management of, and knowledge of and extensive practical
				experience in, information technology management practices in large
				governmental or business entities.
											(2)ResponsibilitiesAn
				agency Chief Information Officer appointed or designated under this section
				shall report directly to the head of the agency and carry out, on a full-time
				basis, responsibilities as set forth in this section and in
				section
				3506(a) of title 44 for Chief Information Officers designated
				under paragraph (2) of such
				section.
										.
							(2)Conforming
			 amendmentSection 3506(a)(2)(A) of title 44,
			 United States Code, is amended by inserting after each agency
			 the following: , other than an agency with a Presidentially appointed or
			 designated Chief Information Officer as provided in
			 section
			 11315(a)(1) of title 40,.
						(b)Authority
			 relating to budget and personnelSection 11315 of title 40, United
			 States Code, is further amended by inserting after subsection (c) the following
			 new subsection:
						
							(d)Additional
				authorities for certain CIOs
								(1)Budget-related
				authority
									(A)PlanningThe
				head of each agency listed in section
				901(b)(1) or
				901(b)(2) of title 31, other than
				the Department of Defense, shall ensure that the Chief Information Officer of
				the agency has the authority to participate in decisions regarding the budget
				planning process related to information technology or programs that include
				significant information technology components.
									(B)AllocationAmounts
				appropriated for any agency listed in section
				901(b)(1) or
				901(b)(2) of title 31, other than
				the Department of Defense, for any fiscal year that are available for
				information technology shall be allocated within the agency, consistent with
				the provisions of appropriations Acts and budget guidelines and recommendations
				from the Director of the Office of Management and Budget, in such manner as may
				be specified by, or approved by, the Chief Information Officer of the agency in
				consultation with the Chief Financial Officer of the agency and budget
				officials.
									(2)Personnel-related
				authorityThe head of each agency listed in section
				901(b)(1) or
				901(b)(2) of title 31, other than
				the Department of Defense, shall ensure that the Chief Information Officer of
				the agency has the authority necessary to approve the hiring of personnel who
				will have information technology responsibilities within the agency and to
				require that such personnel have the obligation to report to the Chief
				Information Officer in a manner considered sufficient by the Chief Information
				Officer.
								.
					(c)Single chief
			 information officer in each agency
						(1)RequirementSection 3506(a)(3)
			 of title 44, United States Code, is amended—
							(A)by inserting
			 (A) after (3); and
							(B)by adding at the
			 end the following new subparagraph:
								
									(B)Each agency shall
				have only one individual with the title and designation of Chief
				Information Officer. Any bureau, office, or subordinate organization
				within the agency may designate one individual with the title Deputy
				Chief Information Officer, Associate Chief Information
				Officer, or Assistant Chief Information
				Officer.
									.
							(2)Effective
			 dateSection 3506(a)(3)(B) of title 44,
			 United States Code, as added by paragraph (1), shall take effect as of October
			 1, 2014. Any individual serving in a position affected by such section before
			 such date may continue in that position if the requirements of such section are
			 fulfilled with respect to that individual.
						5102.Lead
			 coordination role of Chief Information Officers Council
					(a)Lead
			 coordination roleSubsection (d) of
			 section
			 3603 of title 44, United States Code, is amended to read as
			 follows:
						
							(d)Lead interagency
				forum
								(1)In
				generalThe Council is designated the lead interagency forum for
				improving agency coordination of practices related to the design, development,
				modernization, use, operation, sharing, performance, and review of Federal
				Government information resources investment. As the lead interagency forum, the
				Council shall develop cross-agency portfolio management practices to allow and
				encourage the development of cross-agency shared services and shared platforms.
				The Council shall also issue guidelines and practices for infrastructure and
				common information technology applications, including expansion of the Federal
				Enterprise Architecture process if appropriate. The guidelines and practices
				may address broader transparency, common inputs, common outputs, and outcomes
				achieved. The guidelines and practices shall be used as a basis for comparing
				performance across diverse missions and operations in various agencies.
								(2)ReportNot
				later than December 1 in each of the 6 years following the date of the
				enactment of this paragraph, the Council shall submit to the relevant
				congressional committees a report (to be known as the CIO Council
				Report) summarizing the Council’s activities in the preceding fiscal
				year and containing such recommendations for further congressional action to
				fulfill its mission as the Council considers appropriate.
								(3)Relevant
				congressional committeesFor purposes of the report required by
				paragraph (2), the relevant congressional committees are each of the
				following:
									(A)The Committee on
				Oversight and Government Reform and the Committee on Armed Services of the
				House of Representatives.
									(B)The Committee on
				Homeland Security and Governmental Affairs and the Committee on Armed Services
				of the
				Senate.
									.
					(b)Additional
			 functionSubsection (f) of section 3603 of such title is amended
			 by adding at the end the following new paragraph:
						
							(8)Assist the
				Administrator in developing and providing guidance for effective operations of
				the Federal Infrastructure and Common Application Collaboration Center
				established under section 11501 of title
				40.
							.
					(c)References to
			 Administrator of E-Government as Federal Chief Information Officer
						(1)ReferencesSection 3602(b) of
			 title 44, United States Code, is amended by adding at the end the following:
			 The Administrator may also be referred to as the Federal Chief
			 Information Officer..
						(2)DefinitionSection
			 3601(1) of such title is amended by inserting or Federal Chief
			 Information Officer before means.
						5103.Reports by
			 Government Accountability Office
					(a)Requirement to
			 examine effectivenessThe Comptroller General of the United
			 States shall examine the effectiveness of the Chief Information Officers
			 Council in meeting its responsibilities under
			 section
			 3603(d) of title 44, United States Code, as added by section
			 5102, with particular focus on—
						(1)whether agencies
			 are actively participating in the Council and heeding the Council’s advice and
			 guidance; and
						(2)whether the
			 Council is actively using and developing the capabilities of the Federal
			 Infrastructure and Common Application Collaboration Center created under
			 section
			 11501 of title 40, United States Code, as added by section
			 5401.
						(b)ReportsNot
			 later than 1 year, 3 years, and 5 years after the date of the enactment of this
			 Act, the Comptroller General shall submit to the relevant congressional
			 committees a report containing the findings and recommendations of the
			 Comptroller General from the examination required by subsection (a).
					LIIData Center
			 Optimization
				5201.PurposeThe purpose of this title is to optimize
			 Federal data center usage and efficiency.
				5202.DefinitionsIn this title:
					(1)Federal data
			 center optimization initiativeThe term Federal Data
			 Center Optimization Initiative or the Initiative means
			 the initiative developed and implemented by the Director, through the Federal
			 Chief Information Officer, as required under section 5203.
					(2)Covered
			 agencyThe term covered agency means any agency
			 included in the Federal Data Center Optimization Initiative.
					(3)Data
			 centerThe term data center means a closet, room,
			 floor, or building for the storage, management, and dissemination of data and
			 information, as defined by the Federal Chief Information Officer under guidance
			 issued pursuant to this section.
					(4)Federal data
			 centerThe term Federal data center means any data
			 center of a covered agency used or operated by a covered agency, by a
			 contractor of a covered agency, or by another organization on behalf of a
			 covered agency.
					(5)Server
			 utilizationThe term server utilization refers to
			 the activity level of a server relative to its maximum activity level,
			 expressed as a percentage.
					(6)Power usage
			 effectivenessThe term power usage effectiveness
			 means the ratio obtained by dividing the total amount of electricity and other
			 power consumed in running a data center by the power consumed by the
			 information and communications technology in the data center.
					5203.Federal data
			 center optimization initiative
					(a)Requirement for
			 initiativeThe Federal Chief Information Officer, in consultation
			 with the chief information officers of covered agencies, shall develop and
			 implement an initiative, to be known as the Federal Data Center Optimization
			 Initiative, to optimize the usage and efficiency of Federal data centers by
			 meeting the requirements of this division and taking additional measures, as
			 appropriate.
					(b)Requirement for
			 planWithin 6 months after the date of the enactment of this Act,
			 the Federal Chief Information Officer, in consultation with the chief
			 information officers of covered agencies, shall develop and submit to Congress
			 a plan for implementation of the Initiative required by subsection (a) by each
			 covered agency. In developing the plan, the Federal Chief Information Officer
			 shall take into account the findings and recommendations of the Comptroller
			 General review required by section 5205(e).
					(c)Matters
			 coveredThe plan shall include—
						(1)descriptions of
			 how covered agencies will use reductions in floor space, energy use,
			 infrastructure, equipment, applications, personnel, increases in
			 multiorganizational use, server virtualization, cloud computing, and other
			 appropriate methods to meet the requirements of the initiative; and
						(2)appropriate
			 consideration of shifting Federally owned data centers to commercially owned
			 data centers.
						5204.Performance
			 requirements related to data center consolidation
					(a)Server
			 utilizationEach covered agency may use the following methods to
			 achieve the maximum server utilization possible as determined by the Federal
			 Chief Information Officer:
						(1)The closing of
			 existing data centers that lack adequate server utilization, as determined by
			 the Federal Chief Information Officer. If the agency fails to close such data
			 centers, the agency shall provide a detailed explanation as to why this data
			 center should remain in use as part of the submitted plan. The Federal Chief
			 Information Officer shall include an assessment of the agency explanation in
			 the annual report to Congress.
						(2)The consolidation
			 of services within existing data centers to increase server utilization
			 rates.
						(3)Any other method
			 that the Federal Chief Information Officer, in consultation with the chief
			 information officers of covered agencies, determines necessary to optimize
			 server utilization.
						(b)Power usage
			 effectivenessEach covered agency may use the following methods
			 to achieve the maximum energy efficiency possible as determined by the Federal
			 Chief Information Officer:
						(1)The use of the
			 measurement of power usage effectiveness to calculate data center energy
			 efficiency.
						(2)The use of power
			 meters in data centers to frequently measure power consumption over
			 time.
						(3)The establishment
			 of power usage effectiveness goals for each data center.
						(4)The adoption of
			 best practices for managing—
							(A)temperature and
			 airflow in data centers; and
							(B)power supply
			 efficiency.
							(5)The implementation
			 of any other method that the Federal Chief Information Officer, in consultation
			 with the Chief Information Officers of covered agencies, determines necessary
			 to optimize data center energy efficiency.
						5205.Cost savings
			 related to data center optimization
					(a)Requirement to
			 track costs
						(1)In
			 generalEach covered agency shall track costs resulting from
			 implementation of the Federal Data Center Optimization Initiative within the
			 agency and submit a report on those costs annually to the Federal Chief
			 Information Officer. Covered agencies shall determine the net costs from data
			 consolidation on an annual basis.
						(2)FactorsIn
			 calculating net costs each year under paragraph (1), a covered agency shall use
			 the following factors:
							(A)Energy
			 costs.
							(B)Personnel
			 costs.
							(C)Real estate
			 costs.
							(D)Capital expense
			 costs.
							(E)Maintenance and
			 support costs such as operating subsystem, database, hardware, and software
			 license expense costs.
							(F)Other appropriate
			 costs, as determined by the agency in consultation with the Federal Chief
			 Information Officer.
							(b)Requirement to
			 track savings
						(1)In
			 generalEach covered agency shall track savings resulting from
			 implementation of the Federal Data Center Optimization Initiative within the
			 agency and submit a report on those savings annually to the Federal Chief
			 Information Officer. Covered agencies shall determine the net savings from data
			 consolidation on an annual basis.
						(2)FactorsIn
			 calculating net savings each year under paragraph (1), a covered agency shall
			 use the following factors:
							(A)Energy
			 savings.
							(B)Personnel
			 savings.
							(C)Real estate
			 savings.
							(D)Capital expense
			 savings.
							(E)Maintenance and
			 support savings such as operating subsystem, database, hardware, and software
			 license expense savings.
							(F)Other appropriate
			 savings, as determined by the agency in consultation with the Federal Chief
			 Information Officer.
							(c)Requirement to
			 use cost-effective measuresCovered agencies shall use the most
			 cost-effective measures to implement the Federal Data Center Optimization
			 Initiative.
					(d)Use of
			 savingsSubject to appropriations, any savings resulting from
			 implementation of the Federal Data Center Optimization Initiative within a
			 covered agency shall be used for the following purposes:
						(1)To offset the
			 costs of implementing the Initiative within the agency.
						(2)To further enhance
			 information technology capabilities and services within the agency.
						(e)Government
			 accountability office reviewNot later than 3 months after the
			 date of the enactment of this Act, the Comptroller General of the United States
			 shall examine methods for calculating savings from the Initiative and using
			 them for the purposes identified in subsection (d), including establishment and
			 use of a special revolving fund that supports data centers and server
			 optimization, and shall submit to the Federal Chief Information Officer and
			 Congress a report on the Comptroller General’s findings and
			 recommendations.
					5206.Reporting
			 requirements to Congress and the Federal Chief Information Officer
					(a)Agency
			 requirement to report to CIOEach year, each covered agency shall
			 submit to the Federal Chief Information Officer a report on the implementation
			 of the Federal Data Center Optimization Initiative, including savings resulting
			 from such implementation. The report shall include an update of the agency’s
			 plan for implementing the Initiative.
					(b)Federal chief
			 information officer requirement to report to congressEach year,
			 the Federal Chief Information Officer shall submit to the relevant
			 congressional committees a report that assesses agency progress in carrying out
			 the Federal Data Center Optimization Initiative and updates the plan under
			 section 5203. The report may be included as part of the annual report required
			 under section
			 3606 of title 44, United States Code.
					LIIIElimination of
			 Duplication and Waste in Information Technology Acquisition
				5301.Inventory of
			 information technology assets
					(a)PlanThe
			 Director shall develop a plan for conducting a Governmentwide inventory of
			 information technology assets.
					(b)Matters
			 coveredThe plan required by subsection (a) shall cover the
			 following:
						(1)The manner in
			 which Federal agencies can achieve the greatest possible economies of scale and
			 cost savings in the procurement of information technology assets, through
			 measures such as reducing hardware or software products or services that are
			 duplicative or overlapping and reducing the procurement of new software
			 licenses until such time as agency needs exceed the number of existing and
			 unused licenses.
						(2)The capability to
			 conduct ongoing Governmentwide inventories of all existing software licenses on
			 an application-by-application basis, including duplicative, unused, overused,
			 and underused licenses, and to assess the need of agencies for software
			 licenses.
						(3)A
			 Governmentwide spending analysis to provide knowledge about how much is being
			 spent for software products or services to support decisions for strategic
			 sourcing under the Federal strategic sourcing program managed by the Office of
			 Federal Procurement Policy.
						(c)Other
			 inventoriesIn developing the plan required by subsection (a),
			 the Director shall review the inventory of information systems maintained by
			 each agency under section 3505(c) of title 44, United
			 States Code, and the inventory of information resources maintained by each
			 agency under section 3506(b)(4) of such title.
					(d)AvailabilityThe
			 inventory of information technology assets shall be available to Chief
			 Information Officers and such other Federal officials as the Chief Information
			 Officers may, in consultation with the Chief Information Officers Council,
			 designate.
					(e)Deadline and
			 submission to congressNot later than 180 days after the date of
			 the enactment of this Act, the Director shall complete and submit to Congress
			 the plan required by subsection (a).
					(f)ImplementationNot
			 later than two years after the date of the enactment of this Act, the Director
			 shall complete implementation of the plan required by subsection (a).
					(g)Review by
			 comptroller generalNot later than two years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 review the plan required by subsection (a) and submit to the relevant
			 congressional committees a report on the review.
					5302.Website
			 consolidation and transparency
					(a)Website
			 consolidationThe Director shall—
						(1)in consultation
			 with Federal agencies, and after reviewing the directory of public Federal
			 Government websites of each agency (as required to be established and updated
			 under section 207(f)(3) of the E-Government Act of 2002 (Public Law
			 107–347;
			 44 U.S.C.
			 3501 note)), assess all the publicly available websites of
			 Federal agencies to determine whether there are duplicative or overlapping
			 websites; and
						(2)require Federal
			 agencies to eliminate or consolidate those websites that are duplicative or
			 overlapping.
						(b)Website
			 transparencyThe Director shall issue guidance to Federal
			 agencies to ensure that the data on publicly available websites of the agencies
			 are open and accessible to the public.
					(c)Matters
			 coveredIn preparing the guidance required by subsection (b), the
			 Director shall—
						(1)develop
			 guidelines, standards, and best practices for interoperability and
			 transparency;
						(2)identify
			 interfaces that provide for shared, open solutions on the publicly available
			 websites of the agencies; and
						(3)ensure that
			 Federal agency Internet home pages, web-based forms, and web-based applications
			 are accessible to individuals with disabilities in conformance with section 508
			 of the Rehabilitation Act of 1973 (29 U.S.C.
			 794d).
						(d)Deadline for
			 guidanceThe guidance required by subsection (b) shall be issued
			 not later than 180 days after the date of the enactment of this Act.
					5303.Transition to
			 the cloud
					(a)Sense of
			 congressIt is the sense of Congress that transition to cloud
			 computing offers significant potential benefits for the implementation of
			 Federal information technology projects in terms of flexibility, cost, and
			 operational benefits.
					(b)Governmentwide
			 applicationIn assessing cloud computing opportunities, the Chief
			 Information Officers Council shall define policies and guidelines for the
			 adoption of Governmentwide programs providing for a standardized approach to
			 security assessment and operational authorization for cloud products and
			 services.
					(c)Additional
			 budget authorities for transitionIn transitioning to the cloud,
			 a Chief Information Officer of an agency listed in
			 section
			 901(b) of title 31, United States Code, may establish such
			 cloud service Working Capital Funds, in consultation with the Chief Financial
			 Officer of the agency, as may be necessary to transition to cloud-based
			 solutions. Notwithstanding any other provision of law, such cloud service
			 Working Capital Funds may preserve funding for cloud service transitions for a
			 period not to exceed 5 years per appropriation. Any establishment of a new
			 Working Capital Fund under this subsection shall be reported to the Committees
			 on Appropriations of the House of Representatives and the Senate and relevant
			 Congressional committees.
					5304.Elimination of
			 unnecessary duplication of contracts by requiring business case
			 analysis
					(a)PurposeThe
			 purpose of this section is to leverage the Government’s buying power and
			 achieve administrative efficiencies and cost savings by eliminating unnecessary
			 duplication of contracts.
					(b)Requirement for
			 business case approval
						(1)In
			 generalEffective on and after 180 days after the date of the
			 enactment of this Act, an executive agency may not issue a solicitation for a
			 covered contract vehicle unless the agency performs a business case analysis
			 for the contract vehicle and obtains an approval of the business case analysis
			 from the Administrator for Federal Procurement Policy.
						(2)Review of
			 business case analysis
							(A)In
			 generalWith respect to any covered contract vehicle, the
			 Administrator for Federal Procurement Policy shall review the business case
			 analysis submitted for the contract vehicle and provide an approval or
			 disapproval within 60 days after the date of submission. Any business case
			 analysis not disapproved within such 60-day period is deemed to be
			 approved.
							(B)Basis for
			 approval of business caseThe Administrator for Federal
			 Procurement Policy shall approve or disapprove a business case analysis based
			 on the adequacy of the analysis submitted. The Administrator shall give primary
			 consideration to whether an agency has demonstrated a compelling need that
			 cannot be satisfied by existing Governmentwide contract vehicles in a timely
			 and cost-effective manner.
							(3)Content of
			 business case analysisThe Administrator for Federal Procurement
			 Policy shall issue guidance specifying the content for a business case analysis
			 submitted pursuant to this section. At a minimum, the business case analysis
			 shall include details on the administrative resources needed for such contract
			 vehicle, including an analysis of all direct and indirect costs to the Federal
			 Government of awarding and administering such contract vehicle and the impact
			 such contract vehicle will have on the ability of the Federal Government to
			 leverage its purchasing power.
						(c)Definitions
						(1)Covered contract
			 vehicleThe term covered contract vehicle has the
			 meaning provided by the Administrator for Federal Procurement Policy in
			 guidance issued pursuant to this section and includes, at a minimum, any
			 Governmentwide contract vehicle , whether for acquisition of information
			 technology or other goods or services, in an amount greater than $50,000,000
			 (or $10,000,000, determined on an average annual basis, in the case of such a
			 contract vehicle performed over more than one year). The term does not include
			 a multiple award schedule contract awarded by the General Services
			 Administration, a Governmentwide acquisition contract for information
			 technology awarded pursuant to sections
			 11302(e) and
			 11314(a)(2) of title 40, United
			 States Code, or orders against existing Governmentwide contract
			 vehicles.
						(2)Governmentwide
			 contract vehicle and executive agencyThe terms
			 Governmentwide contract vehicle and executive
			 agency have the meanings provided in
			 section
			 11501 of title 40, United States Code, as added by section
			 5401.
						(d)ReportNot
			 later than June 1 in each of the next 6 years following the date of the
			 enactment of this Act, the Administrator for Federal Procurement Policy shall
			 submit to the relevant congressional committees a report on the implementation
			 of this section, including a summary of the submissions, reviews, approvals,
			 and disapprovals of business case analyses pursuant to this section.
					(e)GuidanceThe
			 Administrator for Federal Procurement Policy shall issue guidance for
			 implementing this section.
					(f)Revision of
			 farNot later than 180 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulation shall be amended to implement this
			 section.
					LIVStrengthening
			 and Streamlining Information Technology Acquisition Management
			 Practices
				AStrengthening and
			 Streamlining IT Program Management Practices
					5401.Establishment
			 of Federal infrastructure and common application collaboration center
						(a)Establishment
							(1)In
			 generalChapter 115 of title 40,
			 United States Code, is amended to read as follows:
								
									115Information
				Technology Acquisition Management Practices
										
											Sec.
											11501. Federal infrastructure and common
				  application collaboration center.
										
										11501.Federal
				infrastructure and common application collaboration center
											(a)Establishment
				and purposesThe Director of the Office of Management and Budget
				shall establish a Federal Infrastructure and Common Application Collaboration
				Center (hereafter in this section referred to as the Collaboration
				Center) within the Office of Electronic Government established under
				section
				3602 of title 44 in accordance with this section. The purposes
				of the Collaboration Center are to serve as a focal point for coordinated
				program management practices and to develop and maintain requirements for the
				acquisition of IT infrastructure and common applications commonly used by
				various Federal agencies.
											(b)Organization of
				center
												(1)MembershipThe
				Center shall consist of the following members:
													(A)An appropriate
				number, as determined by the CIO Council, but not less than 12, full-time
				program managers or cost specialists, all of whom have appropriate experience
				in the private or Government sector in managing or overseeing acquisitions of
				IT infrastructure and common applications.
													(B)At least 1
				full-time detailee from each of the Federal agencies listed in
				section
				901(b) of title 31, nominated by the respective agency chief
				information officer for a detail period of not less than 2 years.
													(2)Working
				groupsThe Collaboration Center shall have working groups that
				specialize in IT infrastructure and common applications identified by the CIO
				Council. Each working group shall be headed by a separate dedicated program
				manager appointed by the Federal Chief Information Officer.
												(c)Capabilities and
				functions of the collaboration centerFor each of the IT
				infrastructure and common application areas identified by the CIO Council, the
				Collaboration Center shall perform the following roles, and any other functions
				as directed by the Federal Chief Information Officer:
												(1)Develop, maintain,
				and disseminate requirements suitable to establish contracts that will meet the
				common and general needs of various Federal agencies as determined by the
				Center. In doing so, the Center shall give maximum consideration to the
				adoption of commercial standards and industry acquisition best practices,
				including opportunities for shared services, consideration of total cost of
				ownership, preference for industry-neutral functional specifications leveraging
				open industry standards and competition, and use of long-term contracts, as
				appropriate.
												(2)Develop, maintain,
				and disseminate reliable cost estimates that are accurate, comprehensive,
				well-documented, and credible.
												(3)Lead the review of
				significant or troubled IT investments or acquisitions as identified by the CIO
				Council.
												(4)Provide expert aid
				to troubled IT investments or acquisitions.
												(d)GuidanceThe
				Director, in consultation with the Chief Information Officers Council, shall
				issue guidance addressing the scope and operation of the Collaboration Center.
				The guidance shall require that the Collaboration Center report to the Federal
				Chief Information Officer.
											(e)Report to
				congress
												(1)In
				generalThe Director shall annually submit to the relevant
				congressional committees a report detailing the organization, staff, and
				activities of the Collaboration Center, including—
													(A)a list of IT
				infrastructure and common applications the Center assisted;
													(B)an assessment of
				the Center’s achievement in promoting efficiency, shared services, and
				elimination of unnecessary Government requirements that are contrary to
				commercial best practices; and
													(C)the use and
				expenditure of amounts in the Fund established under subsection (i).
													(2)Inclusion in
				other reportThe report may be included as part of the annual
				E-Government status report required under
				section
				3606 of title 44.
												(f)Improvement of
				the governmentwide software purchasing program
												(1)In
				generalThe Collaboration Center, in collaboration with the
				Office of Federal Procurement Policy, the Department of Defense, and the
				General Services Administration, shall identify and develop a strategic
				sourcing initiative to enhance Governmentwide acquisition, shared use, and
				dissemination of software, as well as compliance with end user license
				agreements.
												(2)Examination of
				methodsIn developing the initiative under paragraph (1), the
				Collaboration Center shall examine the use of realistic and effective demand
				aggregation models supported by actual agency commitment to use the models, and
				supplier relationship management practices, to more effectively govern the
				Government’s acquisition of information technology.
												(3)Governmentwide
				user license agreementThe Collaboration Center, in developing
				the initiative under paragraph (1), shall allow for the purchase of a license
				agreement that is available for use by all executive agencies as one user to
				the maximum extent practicable and as appropriate.
												(g)Guidelines for
				acquisition of it infrastructure and common applications
												(1)GuidelinesThe
				Collaboration Center shall establish guidelines that, to the maximum extent
				possible, eliminate inconsistent practices among executive agencies and ensure
				uniformity and consistency in acquisition processes for IT infrastructure and
				common applications across the Federal Government.
												(2)Central
				websiteIn preparing the guidelines, the Collaboration Center, in
				consultation with the Chief Acquisition Officers Council, shall offer executive
				agencies the option of accessing a central website for best practices,
				templates, and other relevant information.
												(h)Pricing
				transparencyThe Collaboration Center, in collaboration with the
				Office of Federal Procurement Policy, the Chief Acquisition Officers Council,
				the General Services Administration, and the Assisted Acquisition Centers of
				Excellence, shall compile a price list and catalogue containing current pricing
				information by vendor for each of its IT infrastructure and common applications
				categories. The price catalogue shall contain any price provided by a vendor
				for the same or similar good or service to any executive agency. The catalogue
				shall be developed in a fashion ensuring that it may be used for pricing
				comparisons and pricing analysis using standard data formats. The price
				catalogue shall not be made public, but shall be accessible to executive
				agencies.
											(i)Federal it
				acquisition management improvement fund
												(1)Establishment
				and management of fundThere is a Federal IT Acquisition
				Management Improvement Fund (in this subsection referred to as the
				Fund). The Administrator of General Services shall manage the
				Fund through the Collaboration Center to support the activities of the
				Collaboration Center carried out pursuant to this section. The Administrator of
				General Services shall consult with the Director in managing the Fund.
												(2)Credits to
				fundFive percent of the fees collected by executive agencies
				under the following contracts shall be credited to the Fund:
													(A)Governmentwide
				task and delivery order contracts entered into under sections
				4103
				and 4105 of title 41.
													(B)Governmentwide
				contracts for the acquisition of information technology and multiagency
				acquisition contracts for that technology authorized by section 11314 of this
				title.
													(C)Multiple-award
				schedule contracts entered into by the Administrator of General
				Services.
													(3)Remittance by
				head of executive agencyThe head of an executive agency that
				administers a contract described in paragraph (2) shall remit to the General
				Services Administration the amount required to be credited to the Fund with
				respect to the contract at the end of each quarter of the fiscal year.
												(4)Amounts not to
				be used for other purposesThe Administrator of General Services,
				through the Office of Management and Budget, shall ensure that amounts
				collected under this subsection are not used for a purpose other than the
				activities of the Collaboration Center carried out pursuant to this
				section.
												(5)Availability of
				amountsAmounts credited to the Fund remain available to be
				expended only in the fiscal year for which they are credited and the 4
				succeeding fiscal years.
												(j)DefinitionsIn
				this section:
												(1)Executive
				agencyThe term executive agency has the meaning
				provided that term by section 105 of title 5.
												(2)Federal Chief
				Information OfficerThe term Federal Chief Information
				Officer means the Administrator of the Office of Electronic Government
				established under section 3602 of title 44.
												(3)Governmentwide
				contract vehicleThe term Governmentwide contract
				vehicle means any contract, blanket purchase agreement, or other
				contractual instrument that allows for an indefinite number of orders to be
				placed within the contract, agreement, or instrument, and that is established
				by one executive agency for use by multiple executive agencies to obtain
				supplies and services.
												(4)Relevant
				congressional committeesThe term relevant congressional
				committees means each of the following:
													(A)The Committee on
				Oversight and Government Reform and the Committee on Armed Services of the
				House of Representatives.
													(B)The Committee on
				Homeland Security and Governmental Affairs and the Committee on Armed Services
				of the Senate.
													(k)Revision of
				farThe Federal Acquisition Regulation shall be amended to
				implement this
				section.
											.
							(2)Clerical
			 amendmentThe item relating to chapter 115 in the table of
			 chapters at the beginning of subtitle III of title 40, United States Code, is
			 amended to read as follows:
								
									
										115.Information Technology Acquisition Management Practices
				  11501
									
									.
							(b)Deadlines
							(1)Not later than 180
			 days after the date of the enactment of this Act, the Director shall issue
			 guidance under section 11501(d) of title 40,
			 United States Code, as added by subsection (a).
							(2)Not later than 1
			 year after the date of the enactment of this Act, the Director shall establish
			 the Federal Infrastructure and Common Application Collaboration Center, in
			 accordance with section 11501(a) of such title, as so added.
							(3)Not later than 2
			 years after the date of the enactment of this Act, the Federal Infrastructure
			 and Common Application Collaboration Center shall—
								(A)identify and
			 develop a strategic sourcing initiative in accordance with section 11501(f) of
			 such title, as so added; and
								(B)establish
			 guidelines in accordance with section 11501(g) of such title, as so
			 added.
								(c)Conforming
			 amendmentSection 3602(c) of title 44, United
			 States Code, is amended—
							(1)by striking
			 and at the end of paragraph (2);
							(2)by redesignating
			 paragraph (3) as paragraph (4); and
							(3)by inserting after
			 paragraph (2) the following new paragraph (3):
								
									(3)all of the functions of the Federal
				Infrastructure and Common Application Collaboration Center, as required under
				section
				11501 of title 40;
				and
									.
							5402.Designation of
			 Assisted Acquisition Centers of Excellence
						(a)DesignationChapter
			 115 of title 40, United States Code, as amended by section
			 5401, is further amended by adding at the end the following new section:
							
								11502.Assisted
				Acquisition Centers of Excellence
									(a)PurposeThe
				purpose of this section is to develop specialized assisted acquisition centers
				of excellence within the Federal Government to promote—
										(1)the effective use
				of best acquisition practices;
										(2)the development of
				specialized expertise in the acquisition of information technology; and
										(3)Governmentwide
				sharing of acquisition capability to augment any shortage in the information
				technology acquisition workforce.
										(b)Designation of
				AACEsNot later than 1 year after the date of the enactment of
				this section, and every 3 years thereafter, the Director of the Office of
				Management and Budget, in consultation with the Chief Acquisition Officers
				Council and the Chief Information Officers Council, shall designate,
				redesignate, or withdraw the designation of acquisition centers of excellence
				within various executive agencies to carry out the functions set forth in
				subsection (c) in an area of specialized acquisition expertise as determined by
				the Director. Each such center of excellence shall be known as an
				Assisted Acquisition Center of Excellence or an
				AACE.
									(c)FunctionsThe
				functions of each AACE are as follows:
										(1)Best
				practicesTo promote, develop, and implement the use of best
				acquisition practices in the area of specialized acquisition expertise that the
				AACE is designated to carry out by the Director under subsection (b).
										(2)Assisted
				acquisitionsTo assist all Government agencies in the expedient
				and low-cost acquisition of the information technology goods or services
				covered by such area of specialized acquisition expertise by engaging in
				repeated and frequent acquisition of similar information technology
				requirements.
										(3)Development and
				training of it acquisition workforceTo assist in recruiting and
				training IT acquisition cadres (referred to in
				section
				1704(j) of title 41).
										(d)CriteriaIn
				designating, redesignating, or withdrawing the designation of an AACE, the
				Director shall consider, at a minimum, the following matters:
										(1)The subject matter
				expertise of the host agency in a specific area of information technology
				acquisition.
										(2)For acquisitions
				of IT infrastructure and common applications covered by the Federal
				Infrastructure and Common Application Collaboration Center established under
				section 11501 of this title, the ability and willingness to collaborate with
				the Collaboration Center and adhere to the requirements standards established
				by the Collaboration Center.
										(3)The ability of an
				AACE to develop customized requirements documents that meet the needs of
				executive agencies as well as the current industry standards and commercial
				best practices.
										(4)The ability of an
				AACE to consistently award and manage various contracts, task or delivery
				orders, and other acquisition arrangements in a timely, cost-effective, and
				compliant manner.
										(5)The ability of an
				AACE to aggregate demands from multiple executive agencies for similar
				information technology goods or services and fulfill those demands in one
				acquisition.
										(6)The ability of an
				AACE to acquire innovative or emerging commercial and noncommercial
				technologies using various contracting methods, including ways to lower the
				entry barriers for small businesses with limited Government contracting
				experiences.
										(7)The ability of an
				AACE to maximize commercial item acquisition, effectively manage high-risk
				contract types, increase competition, promote small business participation, and
				maximize use of available Governmentwide contract vehicles.
										(8)The existence of
				an in-house cost estimating group with expertise to consistently develop
				reliable cost estimates that are accurate, comprehensive, well-documented, and
				credible.
										(9)The ability of an
				AACE to employ best practices and educate requesting agencies, to the maximum
				extent practicable, regarding critical factors underlying successful major IT
				acquisitions, including the following factors:
											(A)Active engagement
				by program officials with stakeholders.
											(B)Possession by
				program staff of the necessary knowledge and skills.
											(C)Support of the
				programs by senior department and agency executives.
											(D)Involvement by end
				users and stakeholders in the development of requirements.
											(E)Participation by
				end users in testing of system functionality prior to formal end user
				acceptance testing.
											(F)Stability and
				consistency of Government and contractor staff.
											(G)Prioritization of
				requirements by program staff.
											(H)Maintenance of
				regular communication with the prime contractor by program officials.
											(I)Receipt of
				sufficient funding by programs.
											(10)The ability of an
				AACE to run an effective acquisition intern program in collaboration with the
				Federal Acquisition Institute or the Defense Acquisition University.
										(11)The ability of an
				AACE to effectively and properly manage fees received for assisted acquisitions
				pursuant to this section.
										(e)Funds received
				by AACEs
										(1)AvailabilityNotwithstanding
				any other provision of law or regulation, funds obligated and transferred from
				an executive agency in a fiscal year to an AACE for the acquisition of goods or
				services covered by an area of specialized acquisition expertise of an AACE,
				regardless of whether the requirements are severable or non-severable, shall
				remain available for awards of contracts by the AACE for the same general
				requirements for the next 5 fiscal years following the fiscal year in which the
				funds were transferred.
										(2)Transition to
				new aaceIf the AACE to which the funds are provided under
				paragraph (1) becomes unable to fulfill the requirements of the executive
				agency from which the funds were provided, the funds may be provided to a
				different AACE to fulfill such requirements. The funds so provided shall be
				used for the same purpose and remain available for the same period of time as
				applied when provided to the original AACE.
										(3)Relationship to
				existing authoritiesThis subsection does not limit any existing
				authorities an AACE may have under its revolving or working capital funds
				authorities.
										(f)Government
				accountability office review of AACE
										(1)ReviewThe
				Comptroller General of the United States shall review and assess—
											(A)the use and
				management of fees received by the AACEs pursuant to this section to ensure
				that an appropriate fee structure is established and enforced to cover
				activities addressed in this section and that no excess fees are charged or
				retained; and
											(B)the effectiveness
				of the AACEs in achieving the purpose described in subsection (a), including
				review of contracts.
											(2)ReportsNot
				later than 1 year after the designation or redesignation of AACES under
				subsection (b), the Comptroller General shall submit to the relevant
				congressional committees a report containing the findings and assessment under
				paragraph (1).
										(g)DefinitionsIn
				this section:
										(1)Assisted
				acquisitionThe term assisted acquisition means a
				type of interagency acquisition in which the parties enter into an interagency
				agreement pursuant to which—
											(A)the servicing
				agency performs acquisition activities on the requesting agency’s behalf, such
				as awarding, administering, or closing out a contract, task order, delivery
				order, or blanket purchase agreement; and
											(B)funding is
				provided through a franchise fund, the Acquisition Services Fund in section 321
				of this title, sections
				1535
				and 1536 of title 31, or other
				available methods.
											(2)Executive
				agencyThe term executive agency has the meaning
				provided that term by section 133 of title 41.
										(3)Relevant
				congressional committeesThe term relevant congressional
				committees has the meaning provided that term by section 11501 of this
				title.
										(h)Revision of
				farThe Federal Acquisition Regulation shall be amended to
				implement this
				section.
									.
						(b)Clerical
			 amendmentThe table of sections at the beginning of
			 chapter 115 of title 40,
			 United States Code, as amended by section 5401, is further amended by adding at
			 the end the following new item:
							
								
									11502. Assisted Acquisition Centers of
				Excellence.
								
								.
						BStrengthening IT
			 Acquisition Workforce
					5411.Expansion of
			 training and use of information technology acquisition cadres
						(a)PurposeThe
			 purpose of this section is to ensure timely progress by Federal agencies toward
			 developing, strengthening, and deploying personnel with highly specialized
			 skills in information technology acquisition, including program and project
			 managers, to be known as information technology acquisition cadres.
						(b)Report to
			 congressSection 1704 of title 41, United
			 States Code, is amended by adding at the end the following new
			 subsection:
							
								(j)Strategic plan
				on information technology acquisition cadres
									(1)Five-year
				strategic plan to congressNot later than June 1 following the
				date of the enactment of this subsection, the Director shall submit to the
				relevant congressional committees a 5-year strategic plan (to be known as the
				IT Acquisition Cadres Strategic Plan) to develop, strengthen,
				and solidify information technology acquisition cadres. The plan shall include
				a timeline for implementation of the plan and identification of individuals
				responsible for specific elements of the plan during the 5-year period covered
				by the plan.
									(2)Matters
				coveredThe plan shall address, at a minimum, the following
				matters:
										(A)Current
				information technology acquisition staffing challenges in Federal agencies, by
				previous year’s information technology acquisition value, and by the Federal
				Government as a whole.
										(B)The variety and
				complexity of information technology acquisitions conducted by each Federal
				agency covered by the plan, and the specialized information technology
				acquisition workforce needed to effectively carry out such acquisitions.
										(C)The development of
				a sustainable funding model to support efforts to hire, retain, and train an
				information technology acquisition cadre of appropriate size and skill to
				effectively carry out the acquisition programs of the Federal agencies covered
				by the plan, including an examination of interagency funding methods and a
				discussion of how the model of the Defense Acquisition Workforce Development
				Fund could be applied to civilian agencies.
										(D)Any strategic
				human capital planning necessary to hire, retain, and train an information
				acquisition cadre of appropriate size and skill at each Federal agency covered
				by the plan.
										(E)Governmentwide
				training standards and certification requirements necessary to enhance the
				mobility and career opportunities of the Federal information technology
				acquisition cadre within the Federal agencies covered by the plan.
										(F)New and innovative
				approaches to workforce development and training, including cross-functional
				training, rotational development, and assignments both within and outside the
				Government.
										(G)Appropriate
				consideration and alignment with the needs and priorities of the Infrastructure
				and Common Application Collaboration Center, Assisted Acquisition Centers of
				Excellence, and acquisition intern programs.
										(H)Assessment of the
				current workforce competency and usage trends in evaluation technique to obtain
				best value, including proper handling of tradeoffs between price and nonprice
				factors.
										(I)Assessment of the
				current workforce competency in designing and aligning performance goals, life
				cycle costs, and contract incentives.
										(J)Assessment of the
				current workforce competency in avoiding brand-name preference and using
				industry-neutral functional specifications to leverage open industry standards
				and competition.
										(K)Use of integrated
				program teams, including fully dedicated program managers, for each complex
				information technology investment.
										(L)Proper assignment
				of recognition or accountability to the members of an integrated program team
				for both individual functional goals and overall program success or
				failure.
										(M)The development of
				a technology fellows program that includes provisions for recruiting, for
				rotation of assignments, and for partnering directly with universities with
				well-recognized information technology programs.
										(N)The capability to
				properly manage other transaction authority (where such authority is granted),
				including ensuring that the use of the authority is warranted due to unique
				technical challenges, rapid adoption of innovative or emerging commercial or
				noncommercial technologies, or other circumstances that cannot readily be
				satisfied using a contract, grant, or cooperative agreement in accordance with
				applicable law and the Federal Acquisition Regulation.
										(O)The use of student
				internship and scholarship programs as a talent pool for permanent hires and
				the use and impact of special hiring authorities and flexibilities to recruit
				diverse candidates.
										(P)The assessment of
				hiring manager satisfaction with the hiring process and hiring outcomes,
				including satisfaction with the quality of applicants interviewed and hires
				made.
										(Q)The assessment of
				applicant satisfaction with the hiring process, including the clarity of the
				hiring announcement, the user-friendliness of the application process,
				communication from the hiring manager or agency regarding application status,
				and timeliness of the hiring decision.
										(R)The assessment of
				new hire satisfaction with the onboarding process, including the orientation
				process, and investment in training and development for employees during their
				first year of employment.
										(S)Any other matters
				the Director considers appropriate.
										(3)Annual
				reportNot later than June 1 in each of the 5 years following the
				year of submission of the plan required by paragraph (1), the Director shall
				submit to the relevant congressional committees an annual report outlining the
				progress made pursuant to the plan.
									(4)Government
				accountability office review of the plan and annual report
										(A)Not later than 1
				year after the submission of the plan required by paragraph (1), the
				Comptroller General of the United States shall review the plan and submit to
				the relevant congressional committees a report on the review.
										(B)Not later than 6
				months after the submission of the first, third, and fifth annual report
				required under paragraph (3), the Comptroller General shall independently
				assess the findings of the annual report and brief the relevant congressional
				committees on the Comptroller General’s findings and recommendations to ensure
				the objectives of the plan are accomplished.
										(5)DefinitionsIn
				this subsection:
										(A)The term
				Federal agency means each agency listed in
				section
				901(b) of title 31.
										(B)The term
				relevant congressional committees means each of the
				following:
											(i)The Committee on
				Oversight and Government Reform and the Committee on Armed Services of the
				House of Representatives.
											(ii)The Committee on
				Homeland Security and Governmental Affairs and the Committee on Armed Services
				of the
				Senate.
											.
						5412.Plan on
			 strengthening program and project management performance
						(a)Plan on
			 strengthening program and project management performanceNot
			 later than June 1 following the date of the enactment of this Act, the
			 Director, in consultation with the Director of the Office of Personnel
			 Management, shall submit to the relevant congressional committees a plan for
			 improving management of IT programs and projects.
						(b)Matters
			 coveredThe plan required by subsection (a) shall include, at a
			 minimum, the following:
							(1)Creation of a
			 specialized career path for program management.
							(2)The development of
			 a competency model for program management consistent with the IT project
			 manager model.
							(3)A
			 career advancement model that requires appropriate expertise and experience for
			 advancement.
							(4)A
			 career advancement model that is more competitive with the private sector and
			 that recognizes both Government and private sector experience.
							(5)Appropriate
			 consideration and alignment with the needs and priorities of the Infrastructure
			 and Common Application Collaboration Center, the Assisted Acquisition Centers
			 of Excellence, and acquisition intern programs.
							(c)Combination with
			 other cadres planThe Director may combine the plan required by
			 subsection (a) with the IT Acquisition Cadres Strategic Plan required under
			 section
			 1704(j) of title 41, United States Code, as added by section
			 411.
						5413.Personnel
			 awards for excellence in the acquisition of information systems and information
			 technology
						(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Director of the Office of Personnel Management shall develop
			 policy and guidance for agencies to develop a program to recognize excellent
			 performance by Federal Government employees and teams of such employees in the
			 acquisition of information systems and information technology for the
			 agency.
						(b)ElementsThe
			 program referred to in subsection (a) shall, to the extent practicable—
							(1)obtain objective
			 outcome measures; and
							(2)include procedures
			 for—
								(A)the nomination of
			 Federal Government employees and teams of such employees for eligibility for
			 recognition under the program; and
								(B)the evaluation of
			 nominations for recognition under the program by 1 or more agency panels of
			 individuals from Government, academia, and the private sector who have such
			 expertise, and are appointed in such a manner, as the Director of the Office of
			 Personal Management shall establish for purposes of the program.
								(c)Award of cash
			 bonuses and other incentivesIn carrying out the program referred
			 to in subsection (a), the Director of the Office of Personnel Management, in
			 consultation with the Director of the Office of Management and Budget, shall
			 establish policies and guidance for agencies to reward any Federal Government
			 employee or teams of such employees recognized pursuant to the program—
							(1)with a cash bonus,
			 to the extent that the performance of such individual or team warrants the
			 award of such bonus and is authorized by any provision of law;
							(2)through promotions
			 and other nonmonetary awards;
							(3)by
			 publicizing—
								(A)acquisition
			 accomplishments by individual employees; and
								(B)the tangible end
			 benefits that resulted from such accomplishments, as appropriate; and
								(4)through other
			 awards, incentives, or bonuses that the head of the agency considers
			 appropriate.
							LVAdditional
			 Reforms
				5501.Maximizing the
			 benefit of the Federal Strategic Sourcing InitiativeNot later than 180 days after the date of
			 the enactment of this Act, the Administrator for Federal Procurement Policy
			 shall prescribe regulations providing that when the Federal Government makes a
			 purchase of services and supplies offered under the Federal Strategic Sourcing
			 Initiative (managed by the Office of Federal Procurement Policy) but such
			 Initiative is not used, the contract file for the purchase shall include a
			 brief analysis of the comparative value, including price and nonprice factors,
			 between the services and supplies offered under such Initiative and services
			 and supplies offered under the source or sources used for the purchase.
				5502.Promoting
			 transparency of blanket purchase agreements
					(a)Price
			 information to be treated as public informationThe final
			 negotiated price offered by an awardee of a blanket purchase agreement shall be
			 treated as public information.
					(b)Publication of
			 blanket purchase agreement informationNot later than 180 days
			 after the date of the enactment of this Act, the Administrator of General
			 Services shall make available to the public a list of all blanket purchase
			 agreements entered into by Federal agencies under its Federal Supply Schedules
			 contracts and the prices associated with those blanket purchase agreements. The
			 list and price information shall be updated at least once every 6
			 months.
					5503.Additional
			 source selection technique in solicitationsSection 3306(d) of
			 title 41, United States Code, is amended—
					(1)by striking
			 or at the end of paragraph (1);
					(2)by striking the
			 period and inserting ; or at the end of paragraph (2);
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)stating in the
				solicitation that the award will be made using a fixed price technical
				competition, under which all offerors compete solely on nonprice factors and
				the fixed award price is pre-announced in the
				solicitation.
							.
					5504.Enhanced
			 transparency in information technology investments
					(a)Public
			 availability of information about it investmentsSection 11302(c)
			 of title 40, United States Code, is amended—
						(1)by redesignating
			 paragraph (2) as paragraph (3); and
						(2)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)Public
				availability
									(A)In
				generalThe Director shall make available to the public the cost,
				schedule, and performance data for at least 80 percent (by dollar value) of all
				information technology investments Governmentwide, and 60 percent (by dollar
				value) of all information technology investments in each Federal agency listed
				in section
				901(b) of title 31, notwithstanding whether the investments are
				for new IT acquisitions or for operations and maintenance of existing IT. The
				Director shall ensure that the information is current, accurate, and reflects
				the risks associated with each covered information technology
				investment.
									(B)Waiver or
				limitation authorityThe applicability of subparagraph (A) may be
				waived or the extent of the information may be limited—
										(i)by
				the Director, with respect to IT investments Governmentwide; and
										(ii)by the Chief
				Information Officer of a Federal agency, with respect to IT investments in that
				agency;
										if the
				Director or the Chief Information Officer, as the case may be, determines that
				such a waiver or limitation is in the national security interests of the United
				States..
						(b)Additional
			 report requirementsParagraph (3) of section 11302(c) of such
			 title, as redesignated by subsection (a), is amended by adding at the end the
			 following: The report shall include an analysis of agency trends
			 reflected in the performance risk information required in paragraph
			 (2)..
					5505.Enhanced
			 communication between Government and industryNot later than 180 days after the date of
			 the enactment of this Act, the Federal Acquisition Regulatory Council shall
			 prescribe a regulation making clear that agency acquisition personnel are
			 permitted and encouraged to engage in responsible and constructive exchanges
			 with industry, so long as those exchanges are consistent with existing law and
			 regulation and do not promote an unfair competitive advantage to particular
			 firms.
				5506.Clarification
			 of current law with respect to technology neutrality in acquisition of
			 software
					(a)PurposeThe
			 purpose of this section is to establish guidance and processes to clarify that
			 software acquisitions by the Federal Government are to be made using
			 merit-based requirements development and evaluation processes that promote
			 procurement choices—
						(1)based on
			 performance and value, including the long-term value proposition to the Federal
			 Government;
						(2)free of
			 preconceived preferences based on how technology is developed, licensed, or
			 distributed; and
						(3)generally
			 including the consideration of proprietary, open source, and mixed source
			 software technologies.
						(b)Technology
			 neutralityNothing in this section shall be construed to modify
			 the Federal Government’s long-standing policy of following technology-neutral
			 principles and practices when selecting and acquiring information technology
			 that best fits the needs of the Federal Government.
					(c)GuidanceNot
			 later than 180 days after the date of the enactment of this Act, the Director,
			 in consultation with the Chief Information Officers Council, shall issue
			 guidance concerning the technology-neutral procurement and use of software
			 within the Federal Government.
					(d)Matters
			 coveredIn issuing guidance under subsection (c), the Director
			 shall include, at a minimum, the following:
						(1)Guidance to
			 clarify that the preference for commercial items in
			 section
			 3307 of title 41, United States Code, includes proprietary,
			 open source, and mixed source software that meets the definition of the term
			 commercial item in
			 section
			 103 of title 41, United States Code, including all such
			 software that is used for non-Government purposes and is licensed to the
			 public.
						(2)Guidance regarding
			 the conduct of market research to ensure the inclusion of proprietary, open
			 source, and mixed source software options.
						(3)Guidance to define
			 Governmentwide standards for security, redistribution, indemnity, and copyright
			 in the acquisition, use, release, and collaborative development of proprietary,
			 open source, and mixed source software.
						(4)Guidance for the
			 adoption of available commercial practices to acquire proprietary, open source,
			 and mixed source software for widespread Government use, including issues such
			 as security and redistribution rights.
						(5)Guidance to
			 establish standard service level agreements for maintenance and support for
			 proprietary, open source, and mixed source software products widely adopted by
			 the Government, as well as the development of Governmentwide agreements that
			 contain standard and widely applicable contract provisions for ongoing
			 maintenance and development of software.
						(6)Guidance on the
			 role and use of the Federal Infrastructure and Common Application Collaboration
			 Center, established pursuant to
			 section
			 11501 of title 40, United States Code (as added by section
			 5401), for acquisition of proprietary, open source, and mixed source
			 software.
						(e)Report to
			 congressNot later than 2 years after the issuance of the
			 guidance required by subsection (b), the Comptroller General of the United
			 States shall submit to the relevant congressional committees a report
			 containing—
						(1)an assessment of
			 the effectiveness of the guidance;
						(2)an identification
			 of barriers to widespread use by the Federal Government of specific software
			 technologies; and
						(3)such legislative
			 recommendations as the Comptroller General considers appropriate to further the
			 purposes of this section.
						
	
		
			Passed the House of
			 Representatives June 14, 2013.
			Karen L. Haas,
			Clerk.
		
	
	
		July 8, 2013
		Read twice and placed on the calendar
	
